Exhibit 10.50

Execution Copy

 

--------------------------------------------------------------------------------

U.S. $350,000,000 Floating Rate Public Company Notes Due November 9, 2007

SECOND AMENDED AND RESTATED INDENTURE

Dated as of November 9, 2005

between

THE ISSUERS NAMED HEREIN,

as Issuers,

and

LASALLE BANK NATIONAL ASSOCIATION

as Note Trustee

Secured by:

The Properties Identified on Schedule B Hereto

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; PRINCIPLES OF CONSTRUCTION Section 1.1.   Definitions   
8 Section 1.2.   Principles of Construction    56 ARTICLE II GENERAL Section
2.1.   The Notes.    57 Section 2.2.   Interest.    76 Section 2.3.   Repayment
   80 Section 2.4.   Prepayment    82 Section 2.5.   Release of Properties    83
Section 2.6.   Substitution of Properties.    90 Section 2.7.   Interest Rate
Cap Agreements.    91 Section 2.8.   Rule 144A Information    93 Section 2.9.  
Condominium Conversion.    93 Section 2.10.   Mexico Intercompany Loan    95
Section 2.11.   Allocated Loan Amounts    96 ARTICLE III CONDITIONS PRECEDENT
Section 3.1.   Conditions Precedent to Initial Funding    96 Section 3.2.  
Subsequent Funding.    101 Section 3.3.   Reliance Language    103 ARTICLE IV
REPRESENTATIONS AND WARRANTIES Section 4.1.   Issuers’ Representations    104
Section 4.2.   Survival of Representations    121 ARTICLE V AFFIRMATIVE
COVENANTS Section 5.1.   Covenants of the Issuers    121 ARTICLE VI NEGATIVE
COVENANTS Section 6.1.   Negative Covenants of the Issuers    132 ARTICLE VII
ALTERATIONS AND EXPANSIONS; LEASING Section 7.1.   Alterations and Expansions   
140 Section 7.2.   Leasing    144

 

i



--------------------------------------------------------------------------------

ARTICLE VIII CASUALTY AND CONDEMNATION Section 8.1.   Insurance; Casualty and
Condemnation    145 ARTICLE IX ACCOUNTS AND RESERVES Section 9.1.  
Establishment and Maintenance of Cash Management Deposit Account    155 Section
9.2.   Reserve Accounts    157 Section 9.3.   Tax and Insurance Escrow Account
   167 Section 9.4.   Disbursements from the Deposit Account and the Holding
Account; Issuers’ Obligation to Fund Deposit Account    169 Section 9.5.   No
Release if Event of Default Exists    171 Section 9.6.   Grant of Security
Interest; Rights upon Default    172 Section 9.7.   Note Trustee Not Responsible
   172 Section 9.8.   Inspections; Undertaking of Work    172 Section 9.9.  
Bankruptcy    173 ARTICLE X DEFAULTS Section 10.1.   Events of Default    174
Section 10.2.   Remedies    177 Section 10.3.   Remedies Cumulative    177
ARTICLE XI PROPERTY MANAGEMENT Section 11.1.   Property Management    178
ARTICLE XII MISCELLANEOUS Section 12.1.   Survival    179 Section 12.2.  
Permitted Investments; Eligible Accounts; Eligible Institutions    179 Section
12.3.   Governing Law; Consent to Jurisdiction    180 Section 12.4.  
Modification, Waiver in Writing    181 Section 12.5.   Delay Not a Waiver    181
Section 12.6.   Notices    181 Section 12.7.   Trial by Jury    182 Section
12.8.   Headings    183 Section 12.9.   Severability    183 Section 12.10.  
Preferences    183 Section 12.11.   Waiver of Notice    183 Section 12.12.  
Remedies of Issuers    183 Section 12.13.   Expenses; Indemnity    184 Section
12.14.   Exhibits and Schedules Incorporated    185 Section 12.15.   Offsets,
Counterclaims and Defenses    185 Section 12.16.   No Joint Venture or
Partnership    185 Section 12.17.   Publicity    185 Section 12.18.   Waiver of
Marshalling of Assets    185 Section 12.19.   Waiver of Counterclaim    185

 

ii



--------------------------------------------------------------------------------

Section 12.20.   Conflict; Construction of Documents    186 Section 12.21.  
Brokers and Financial Advisors    186 Section 12.22.   No Third Party
Beneficiaries    186 Section 12.23.   Prior Agreements    186 Section 12.24.  
Exculpation    186 Section 12.25.   Assignability    189 Section 12.26.  
Exculpation of Note Trustee    189 Section 12.27.   Contribution Among Issuers
   190 Section 12.28.   Joint and Several Obligations.    190 Section 12.29.  
Note Trustee’s Rights    191 Section 12.30.   Acts of Noteholders    191 ARTICLE
XIII SERVICE PROVIDERS Section 13.1.   Retention of Servicer, Securitization
Note Trustee    191 Section 13.2.   Pooling and Servicing Agreement    192
Section 13.3.   Rating Surveillance    193 Section 13.4.   Controlling Class
Representative.    193 ARTICLE XIV SECURITIZATION Section 14.1.   Sale of Note
and Securitization    194 Section 14.2.   Cooperation with Rating Agencies   
195 Section 14.3.   Securitization Financial Statements    195 Section 14.4.  
Securitization Indemnification    195 ARTICLE XV THE NOTE TRUSTEE Section 15.1.
  Duties of the Note Trustee    198 Section 15.2.   Rights of Note Trustee   
204 Section 15.3.   Individual Rights of Note Trustee    205 Section 15.4.  
Note Trustee’s Disclaimer    205 Section 15.5.   Notice of Defaults    205
Section 15.6.   Compensation and Indemnity    206 Section 15.7.   Replacement of
Note Trustee    206 Section 15.8.   Successor Note Trustee by Merger    207
Section 15.9.   Eligibility; Disqualification    207 Section 15.10.  
Representations and Warranties of the Note Trustee    208 Section 15.11.  
Conflicting Interests    209 Section 15.12.   Self Dealing    209 Section 15.13.
  Unclaimed Funds    209 Section 15.14.   Illegal Acts    210 Section 15.15.  
Withholding and Information Reporting    210 ARTICLE XVI NOTEHOLDERS’ LISTS,
REPORTS AND MEETINGS Section 16.1.   Preservation of Information; Communications
to Noteholders    210 Section 16.2.   Fiscal Year    210

 

iii



--------------------------------------------------------------------------------

Section 16.3.   Voting by Noteholders    210 Section 16.4.   Purposes for Which
Noteholder Meetings May Be Called    211 Section 16.5.   Call, Notice and Place
of Meetings    211 Section 16.6.   Persons Entitled to Vote at Meetings    212
Section 16.7.   Quorum; Action    212 Section 16.8.   Determination of Voting
Rights; Conduct and Adjournment of Meetings    213 Section 16.9.   Counting
Votes and Recording Action of Meetings    214 Section 16.10.   Remedial Rights.
   214 Section 16.11.   Return of Funds.    215 Section 16.12.   Restrictions on
Transfer.    216 Section 16.13.   Advancing on the Pari Passu Loans.    217
Section 16.14.   Provisions of Other Pooling and Servicing Agreements.    219
ARTICLE XVII SUPPLEMENTAL INDENTURES Section 17.1.   Supplemental Indentures
Without Consent of Noteholders    219 Section 17.2.   Supplemental Indentures
with Consent of Noteholders    220 Section 17.3.   Execution of Supplemental
Indentures    221 Section 17.4.   Effect of Supplemental Indenture    222
Section 17.5.   Reference in Notes to Supplemental Indentures    222

 

iv



--------------------------------------------------------------------------------

SCHEDULES          Schedule A   -    Issuers Schedule B-1 - B-8   -   
Description of Mortgaged Premises Schedule C   -    Base Release Amounts
Schedule D   -    Property Managers and Brands Schedule E   -    Intentionally
Omitted Schedule F   -    Material Agreements Schedule G   -    Property
Management Agreements Schedule H   -    Unfunded Obligations Schedule I   -   
Form of Monthly Officer Certificate Schedule J   -    Allocated Loan Amounts
Schedule 1.1   -    Deferred Maintenance Schedule 1.2   -    Environmental
Conditions Schedule 2.5.5   -    Release Prices of Fairmont Chicago Hotel
Property Floors Schedule 3.1(o)   -    Schedule of Financial Statements and
Operating Statements Schedule 4.1(h)   -    Ground Lease Exceptions Schedule
4.1(v)   -    Schedule of Temporary Certificates of Occupancy Schedule 4.1(w)  
-    Schedule of Properties in Flood Zones Schedule 4.1(x)   -    Schedule of
Engineering Reports, Environmental Reports and Seismic Reports Schedule 4.1(ee)
  -    Breaches of Material Agreements and Property Management Agreements
Schedule 4.1(gg)   -    Schedule of Occupancy Reports, Delinquency Reports,
Tenant Security Deposits and Letters of Credit and Tenant Arrearages Schedule
4.1(ss)   -    Schedule of Sharing Agreements Schedule 4.1(uu)   -    Schedule
of Liquor Licenses Schedule 4.1(ddd)   -    Corporate Structure Schedule 6.1(g)
  -    Zoning Exceptions EXHIBITS          Exhibit A   -    Form of Disbursement
Request Exhibit B   -    Waiver of Prepayment Rights Exhibit C   -    Interest
Rate Cap Requirements Exhibit D   -    Pre-approved Transferees Exhibit E   -   
Intentionally Omitted Exhibit F-1   -    Property Management Term Sheet for Four
Seasons Mexico City Property Exhibit F-2   -    Property Management Term Sheet
for Four Seasons Punta Mita Property Exhibit F-3   -    Property Management Term
Sheet for Fairmont Chicago Hotel Property Exhibit G-1   -    Las Palmas
Outparcel Exhibit G-2   -    Hilton Burbank Airport Outparcel Exhibit H-1   -   
Form Notes Exhibit H-1-A   -    Form Amended and Restated Unrestricted Global
Note, Form Amended and Restated Restricted Global Note, Form Amended and
Restated Regulation S Temporary Global Notes [A-1] Exhibit H-1-B   -    Form
Amended and Restated Unrestricted Global Note, Form Amended and Restated
Restricted Global Note, Form Amended and Restated Regulation S Temporary Global
Notes [A-2, A-3, A-4]

 

v



--------------------------------------------------------------------------------

Exhibit H-1-C   -    Form Amended and Restated Definitive Note [A-1]
Exhibit H-1-D   -    Form Amended and Restated Definitive Note [A-2, A-3, A-4]
Exhibit H-2   -    Form Owner Securities Certification Exhibit H-3   -    Form
Investment Representation Letter Exhibit H-4   -    Form Investment
Representation Letter Exhibit H-5   -    Form Transferee Securities
Certification Exhibit H-6   -    Form Certification Exhibit H-7   -    Form
Certification Exhibit H-8   -    Form Instructions for Exchange of Beneficial
Interests Exhibit I   -    OCA Work Exhibit J   -    Form of Political Risk
Insurance Policy Exhibit K-1   -    Condominium Conversion Term Sheet - Master
Condominium Declaration Exhibit K-2   -    Condominium Conversion Term Sheet -
Hotel Condominium Unit Declaration Exhibit K-3   -    Condominium Conversion
Term Sheet - Rental Agreement Exhibit K-4   -    Condominium Conversion Term
Sheet - Amendment to Operating Lease Exhibit L-1   -    Ritz Carlton Half Moon
Bay Major Capital Project Description Exhibit L-2   -    Four Seasons Punta Mita
Major Capital Project Description Exhibit M   -    Condominium Provisions for
the Fairmont Chicago Mortgage

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED INDENTURE, dated as of November 9, 2005 (as amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms hereof, this “Indenture”), among each of the parties
identified on Schedule A hereto, as issuers; and LaSalle Bank National
Association, not in its individual capacity but solely as trustee for the
benefit of Noteholders and any successor thereto (in such capacity, the “Note
Trustee”).

All capitalized terms used herein shall have the respective meanings set forth
in Section 1.1 hereof.

W I T N E S S E T H:

WHEREAS, on June 29, 2004 (the “Original Closing Date”), Issuers (other than the
owner of the Ritz Carlton Half Moon Bay Property, the owner of the Fairmont
Chicago Hotel Property and SHC Mexico Lender, LLC) made an issuance to Note
Trustee for the benefit of the Noteholders in the amount of $200,000,000, which
issuance (the “Original Issuance”) was governed by that certain Indenture, dated
as of the Original Closing Date (the “Original Indenture”), between Issuers and
Note Trustee;

WHEREAS, on August 24, 2004 (the “Second Closing Date”), Issuers (other than the
owner of the Fairmont Chicago Hotel Property and SHC Mexico Lender, LLC) made an
additional issuance to Note Trustee for the benefit of the Noteholders in the
amount of $75,000,000 (the “Additional Issuance”), which was combined with the
Original Issuance to constitute one issuance in the aggregate amount of
$275,000,000 (the “Original Note”) and was governed by that certain Amended and
Restated Indenture, dated as of the Second Closing Date (the “Amended
Indenture”), between Issuers and Note Trustee as amended by that certain First
Amendment to Amended and Restated Indenture dated as of March 22, 2005 among
Issuers, Note Trustee and Noteholder, which Amended Indenture amended, restated
and superseded the Original Indenture;

WHEREAS, as of the date hereof (the “Closing Date”), the parties have agreed to
amend and restate the Amended Indenture and Issuers have agreed, in exchange for
the Original Note, to make an issuance to Note Trustee (the “Issuance”) for the
benefit of Noteholders in the maximum principal amount of $350,000,000; and

WHEREAS, Issuers have duly authorized the execution and delivery of this
Indenture to provide for the issuance and delivery of the Notes (as defined
herein) and secure the same by, among other things, each Issuer’s interest in
the real property identified on Schedule B hereto;



--------------------------------------------------------------------------------

NOW, THEREFORE, the Original Indenture and the Amended Indenture are hereby
amended, restated and superseded in their entirety and each party agrees as
follows for the benefit of the other party and for the equal and ratable benefit
of Holders of the Issuers’ Notes (as defined herein):

 

ARTICLE I

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1. Definitions.

 

For all purposes of this Indenture, except as otherwise expressly provided
herein:

 

“Acceleration Prepayment Premium” shall mean an amount equal to 3.0% of the
Outstanding Principal Amount prepaid, to be paid in accordance with
Section 2.4.3 hereof.

 

“Acceptable Counterparty” shall mean a Counterparty, the long-term unsecured
debt rating with respect to which is at least “A1” by Moody’s and “A+” by
Standard & Poor’s (or the equivalent by each of the Rating Agencies).

 

“Acceptable Property Management Agreement” shall mean, with respect to any
Property, a new or amended Property Management Agreement with the Property
Manager of such Property as of the date hereof (as indicated on Schedule D
hereto) which agreement shall be upon terms and conditions no less favorable to
the applicable Issuer, Operating Lessee, and Note Trustee than those contained
in the Property Management Agreement with respect to such Property in effect as
of the Closing Date (provided, that Issuers’ and/or Operating Lessees’
entitlement to, and the timing of the receipt of, cash flows from such Property
and the cash management procedures with respect thereto shall not be adversely
affected) or any new or amended Property Management Agreement entered into by
any Issuer and/or Operating Lessee with respect to any Property in accordance
with the terms of Article XI hereof.

 

“Acceptable Property Manager” shall mean (i) with respect to each Property, the
current Property Manager and current brand as of the Closing Date for such
Property as indicated on Schedule D hereto and, at any time prior to two years
after the Closing Date, the property managers and brands listed under
“Acceptable Property Manager” for such Property on Schedule D hereto, provided
(x) each such property manager or brand continues to be Controlled by
substantially the same Persons Controlling such property manager or brand as of
the Closing Date (or if such Property Manager is a publicly traded company, such
Property Manager continues to be publicly traded on an established securities
market), and (y) such property manager has under management, at the time of its
engagement as Property Manager, not fewer than 20 first class full service
resort or business hotel properties (excluding the Properties) containing not
fewer than 5,000 hotel rooms in the aggregate; (ii) during such two-year period,
any Close Affiliate of any of the foregoing Persons with respect to a Property
(provided that such Close Affiliate continues to manage the same Property as the
Acceptable Property Manager of which it is a Close Affiliate (as indicated in
clause (i) above) and so long as such Affiliate continues to be Controlled by
substantially the same Persons Controlling such Close Affiliate as of the
Closing Date (or if such Close Affiliate is a publicly traded company, such
Close Affiliate continues to be publicly traded on an established securities
market)); or (iii) any other reputable and experienced professional hotel
management company (A) which, or a Close Affiliate of which, shall have at least
five years’ experience in the management of hotel properties substantially
similar to the Properties, (B) which, or a Close Affiliate of which, shall have
under management, at the time of its engagement as Property Manager, not fewer
than 20 first class full

 

8



--------------------------------------------------------------------------------

service resort or business hotel properties (excluding the Properties)
containing not fewer than 5,000 hotel rooms in the aggregate, and (C) with
respect to which a Rating Confirmation has been obtained.

 

“Act” shall have the meaning ascribed to it in Section 12.30(a).

 

“Adjusted Operating Income” shall mean, for any specified period, all income
received by Issuers and/or Operating Lessee (or by a Property Manager for the
account of an Issuer and/or an Operating Lessee) from any Person during such
period in connection with the ownership or operation of the Properties,
determined on an accrual basis of accounting determined in accordance with GAAP,
including the following:

 

(i) all revenues derived from rooms, food and beverage, telecommunications,
garage and parking, other operating departments, services and rentals and other;

 

(ii) all amounts payable to any Issuer and/or any Operating Lessee (or to a
Property Manager for the account of any Issuer and/or any Operating Lessee)
pursuant to Operating Agreements relating to any one or more of the Properties;

 

(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period;

 

(iv) business interruption and loss of “rental value” insurance proceeds to the
extent such proceeds are allocable to such specified period; and

 

(v) all investment income with respect to the Reserve Accounts.

 

Notwithstanding the foregoing clauses (i) through (iv), Adjusted Operating
Income shall not include (A) any condemnation or insurance proceeds (other than
of the types described in clauses (iii) and (iv) above), (B) any proceeds
resulting from the sale, exchange, transfer, financing or refinancing of all or
any part of any Property (other than of the types described in clause (iii)
above), (C) any repayments received from Tenants of principal loaned or advanced
to Tenants by Issuers, (D) any type of income that would otherwise be considered
Adjusted Operating Income pursuant to the provisions above but is paid directly
by any Tenant to a Person other than any Issuer, Operating Lessee or Property
Manager or its agent, (E) any fees or other amounts payable by a Tenant or
another Person that are reimbursable to Tenant or such other Person and (F) any
amount payable to Issuers or any of their Affiliates in connection with the
Marriott Litigation.

 

“Administrative Services Agreement” means any agreement entered into by any
Issuer with any Person for the delivery by such Person of administrative and
employee services.

 

“Affected Property Management Agreement” shall have the meaning specified in
Section 9.2.20 hereof.

 

“Affected Property Management Agreement Termination” shall have the meaning
specified in Section 9.2.20 hereof.

 

9



--------------------------------------------------------------------------------

“Affiliate” shall mean a Person or Persons directly or indirectly, through one
or more intermediaries, Controlling, Controlled by or under common Control with
the Person or Persons in question.

 

“Agent Member” shall have the meaning set forth in Section 2.1.9(e) hereof.

 

“Aggregate DSCR” shall mean, with respect to a particular period, the ratio of
Net Operating Income to Debt Service in respect of such period (except that no
principal payment shall be included in such calculation), as computed by the
Servicer from time to time, using in all cases an assumed loan constant equal to
the then applicable Maximum Pay Rate per annum (which constant shall be
calculated at all times using an actual/360 accrual convention). If no such
period is specified, then the period shall be deemed to be the immediately
preceding full 12 months.

 

“Aggregate Monthly FF&E Reserve Amount” shall mean, as of any specified date the
sum of the Monthly FF&E Reserve Amounts as of such date for all of such
Properties then subject to the Lien of the Mortgage.

 

“Aggregate Monthly Incentive Fee Reserve Amount” shall mean, as of any specified
date, the sum of the Monthly Incentive Fee Reserve Amounts as of such date for
all of the Properties then subject to the Lien of the Mortgage.

 

“Agreements with Managers” shall mean, collectively, each of those certain
amended and restated agreements and estoppels entered into as of the Closing
Date, by each of the Property Managers, Note Trustee and Issuers.

 

“Allocated Loan Amounts” shall have the meaning specified in Section 2.11
hereof.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration” shall mean any demolition, alteration, installation, improvement or
decoration of or to a Property or any part thereof or the Improvements
(including FF&E) thereon (other than any of the foregoing that (i) is permitted
to be done and actually is done by or on behalf of the applicable Property
Manager without the consent of the applicable Issuer (it being the intent of the
parties that for this purpose amounts expended by a Property Manager in respect
of FF&E in the ordinary course of business from amounts reserved for FF&E under
the applicable Acceptable Property Management Agreement shall be deemed not to
be an Alteration), or (ii) is paid for out of any Reserve Account described in
Section 9.2.1(a), (f) or (h)).

 

“Ancillary Property” shall mean the Hilton Burbank Airport Outparcel.

 

“Annual Budget” shall mean the annual operating and capital budget for each
Property for any Fiscal Year setting forth, in reasonable detail, (i) the
relevant Issuer’s good faith estimates of all Adjusted Operating Income,
(ii) all Operating Expenses, (iii) Management Fees and (iv) Capital
Expenditures.

 

10



--------------------------------------------------------------------------------

“Applicable Interest Rate” shall have the meaning set forth in Section 2.2.2(a)
hereof.

 

“Applicable Procedures” shall have the meaning set forth in
Section 2.1.10(d)(iii) hereof.

 

“Applicable Property Manager Amount” shall mean, from and after the occurrence
of a Management Agreement Trigger Event, with respect to the Marriott Las Palmas
Property, the amount set forth in the Management Agreement Termination Budget
delivered to Note Trustee in accordance with the terms of Section 9.2.20 hereof.

 

“Appraisal” means an as-is MAI appraisal of a Property, prepared not more than
ninety (90) days (or such longer period as shall be acceptable to Initial
Purchaser) prior to the Closing Date for each Property by (a) Hospitality
Valuation Services or (b) another member of the American Institute of Real
Estate Appraisers selected by a majority of the Noteholders (or, if such
appraiser is selected by Issuers, such appraiser shall be acceptable to Initial
Purchaser and shall have at least ten (10) years’ experience in evaluating and
appraising properties similar in type and geographic location as such Property),
which appraisal shall meet the minimum appraisal standards for national banks
promulgated by the Comptroller of the Currency pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
(FIRREA).

 

“Approved Banks” shall mean banks or other financial institutions which have
(a) a minimum net worth of $500,000,000 or (b) total assets of $5,000,000,000.

 

“Assignment of Agreements” shall mean each first priority Amended and Restated
Assignment of Agreements, Licenses, Permits and Contracts dated as of the
Closing Date, as the case may be, from the applicable Issuer and Operating
Lessee, as assignor, to the Note Trustee, as assignee, assigning to the Note
Trustee as security for the Notes, to the extent assignable under law, all of
such Issuer’s and Operating Lessee’s interest in and to the Property Management
Agreements, Operating Agreements, Operating Leases, Material Agreements and all
other licenses, permits and contracts necessary or desirable for the use and
operation of each of the Properties, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time pursuant to the
provisions thereof or of the other Transaction Documents, in each case to the
extent legally assignable.

 

“Assignment of Leases” shall mean each Amended and Restated Assignment of
Leases, Rents and Revenues, dated as of the Closing Date, as the case may be,
from the applicable Issuer and Operating Lessee, as assignor, to the Note
Trustee, as assignee, together with any further amendments thereto pursuant to
the provisions thereof, assigning all the Leases and Rents with respect to each
Property.

 

“Authorized Officer” with respect to the Issuers, shall mean any director or
officer of the Issuers who is authorized to act for or on behalf of the
applicable Issuer in matters relating to that Issuer. With respect to the Note
Trustee or any other bank or trust company acting as trustee of an express trust
or as collateral agent or custodian, “Authorized Officer” shall mean a Trust
Officer. Each party may receive and accept a certification of the authority of
any other

 

11



--------------------------------------------------------------------------------

party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Bankruptcy Code” shall mean (a) Title 11 of the United States Code entitled
“Bankruptcy,” and (b) with respect to the Mexican Issuers only, the Ley de
Concursos Mercantiles as the same may be amended, modified, succeeded or
replaced, from time to time.

 

“Base Release Amount” shall mean with respect to any Property, the sum of
(A) the Base Release Initial Amount and (B) the product of such Property’s Base
Release Amount Percentage and any amounts advanced pursuant to any Subsequent
Funding.

 

“Base Release Amount Percentage” shall mean with respect to each Property’s, the
percentage as set forth in Schedule C attached hereto.

 

“Base Release Initial Amount” shall mean with respect to any Property, the
amount as set forth in Schedule C hereto; provided, however, that with respect
to the Fairmont Chicago Hotel Property, such amount shall be reduced dollar for
dollar for a prepayment of the Outstanding Principal Amount in connection with a
Condominium Conversion in accordance with Section 2.9.

 

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Properties: Taxes, Other Charges and Insurance Premiums.

 

“Beneficial” when used in the context of beneficial ownership has the analogous
meaning to that specified in Rule 13d-3 under the Securities Exchange Act of
1934, as amended.

 

“Beneficial Owner” shall mean each Person having an interest in the notes as
recorded in the Register.

 

“Breakage Costs” means, with respect to the prepayment of any principal amount
of the Notes (other than a voluntary Prepayment following the requisite prior
notice which is made pursuant to Section 2.4.2 hereof), an amount equal to the
aggregate of (i) the excess, if any, of (A) the amount of interest that
otherwise would have accrued on the principal amount of the Notes so prepaid for
the period from the date of such prepayment through and including the last day
of the then-current Interest Accrual Period (or, in the case of a prepayment on
a Payment Date without the required notice, the period from and including the
first day of the immediately succeeding Interest Accrual Period through and
including the final day of such Interest Accrual Period) at the rate of interest
which would have been applicable herein over (B) the amount of interest that
otherwise would have accrued on such principal amount for the applicable period
at a rate per annum equal to LIBOR measured two Business Days prior to such
prepayment; plus (ii) any and all other losses, costs, fees and expenses of Note
Trustee and the Noteholders (including, without limitation, any early
termination or upfront payments, brokerage commissions and other transaction
costs) incurred or sustained, directly or indirectly, as a result of such
prepayment of the Notes.

 

12



--------------------------------------------------------------------------------

“Burbank Indebtedness” means that certain indebtedness owed by the Issuer, which
owns the Property known as the Hilton Burbank Airport, Burbank, California, to
the Redevelopment Agency of the City of Burbank.

 

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Note Trustee, the Servicer, or any other
master servicer, special servicer or trustee in connection with a Securitization
are located are authorized or obligated by law, governmental decree or executive
order to be closed. When used with respect to an Interest Determination Date,
“Business Day” shall mean a day on which banks are open for dealing in foreign
currency and exchange in London.

 

“Capital Expenditures” means the hard and soft costs incurred by the Issuers
with respect to replacements and capital repairs made to the Properties
(including, without limitation, repairs to, and replacements of, the structural
components, roofs, building systems, parking garages and parking lots, but
excluding additions to, and replacements of, FF&E) that are permitted to be done
and actually are directed to be done or done by the applicable Property Manager
without the consent of the applicable Issuer, unless the same shall have been
carried out or directed to have been carried out by the applicable Property
Manager at the request or upon the direction of an Issuer or pursuant to items
specifically provided for in a budget with respect to a Property approved by an
Issuer.

 

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.

 

“Cash and Cash Equivalents” shall mean (i) Cash, (ii) U.S. Government
Securities, (iii) interest bearing or discounted obligations of federal agencies
and government sponsored entities or pools of such instruments offered by
Approved Banks and dealers, including, without limitation, Federal Home Loan
Mortgage Corporation participation sale certificates, Government National
Mortgage Association modified pass-through certificates, Federal National
Mortgage Association bonds and notes, Federal Farm Credit System securities
(provided all of the obligations described in this clause (iii) shall have a
long-term unsecured debt rating of “AAA” by the Rating Agencies or backed by the
full faith and credit of the United States government for full and timely
payment), (iv) time deposits, domestic and Eurodollar certificates of deposit,
bankers acceptances or commercial paper rated at least A-1+ (or its equivalent)
by the Rating Agencies, and/or guaranteed by an entity having a long-term rating
at least equal to the Required Rating, (v) floating rate notes and other money
market instruments each issued by Approved Banks having a minimum long-term
senior unsecured debt rating from each of the Rating Agencies at least
equivalent to the Required Rating, (vi) obligations issued by state and local
governments or their agencies, carrying a rating at least equal to the Required
Rating and/or guaranteed by an irrevocable letter of credit of an Approved Bank
having a long-term senior unsecured debt rating of at least AA- from each of the
Rating Agencies (provided that if the scheduled maturity of any such obligation
is more than six (6) months after the date of purchase by Issuers or Note
Trustee and such obligation is guaranteed by a letter of credit, the letter of
credit guaranteeing such obligation must be issued by an Approved Bank having a
long-term senior unsecured debt rating of at least AA- from each of the Rating
Agencies), (vii) repurchase agreements with major banks and primary government
securities dealers fully secured by U.S.

 

13



--------------------------------------------------------------------------------

government or agency collateral with a value equal to or exceeding the principal
amount on a daily basis and held in safekeeping (provided that at the time of
purchase the counterparty to such repurchase agreement must have a long-term
senior unsecured debt rating at least equal to the Required Rating), and
(viii) investments in money market funds and money market mutual funds all the
assets of which are comprised of investments described in clauses (i) through
(vii) above, and (ix) any other investment which the Rating Agencies confirm in
writing will not in and of itself result in a downgrading or withdrawal of any
of the ratings then assigned to any Notes. Except as otherwise provided in this
definition, Cash and Cash Equivalents shall not include any investments commonly
known as “derivatives”, any investments requiring a payment above par for an
obligation, and under no circumstances shall Cash and Cash Equivalents include
interest-only strips. Any investment in Cash and Cash Equivalents shall have a
maturity date not later than one Business Day prior to the date that the
proceeds therefrom are required hereunder.

 

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting any Property.

 

“Certificate of Authentication” shall have the meaning ascribed to it in
Section 2.1.4(a).

 

“Class” shall mean each group of the Notes bearing the same designation. Each
Class shall be comprised of a Regulation S Temporary Global Note, an
Unrestricted Global Note, a Restricted Global Note and, if issued to
Institutional Accredited Investors that are not either QIBs, to Pass-Through
Entities or pursuant to Section 2.1.9(a)(ii), one or more Definitive Notes.

 

“Clearstream” shall mean Clearstream Banking, société anonyme, or a successor
organization thereto.

 

“Close Affiliate” shall mean with respect to any Person (the “First Person”) any
other Person (each, a “Second Person”) which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 75% of all of the legal, Beneficial
and/or equitable interest in such First Person, (b) the First Person owns,
directly or indirectly, at least 75% of all of the legal, Beneficial and/or
equitable interest in such Second Person, or (c) a third Person owns, directly
or indirectly, at least 75% of all of the legal, Beneficial and/or equitable
interest in both the First Person and the Second Person.

 

“Closing Date” shall mean the date of this Indenture set forth in the first
paragraph hereof.

 

“Closing Date DSCR” shall mean 1.82 : 1.0.

 

“Closing Date Net Operating Income” shall mean $60,552,258.94.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

14



--------------------------------------------------------------------------------

“Collateral” shall mean all monies, accounts, instruments and other property
(including, without limitation, all Rents, revenues, issues, Proceeds, profits,
security and other monies payable or receivable under any Transaction Document
or with respect thereto and the after-acquired property clauses thereof) subject
or intended to be subject to any Mortgage and the other Transaction Documents
for the performance by Issuers of their obligations thereunder or hereunder as
of any particular time, and the proceeds of the foregoing.

 

“Condemnation” shall mean a taking or voluntary conveyance during the term
hereof of all or any part of any Property or any interest therein or right
accruing thereto or use thereof, as the result of, or in settlement of, any
condemnation or other eminent domain proceeding by any Governmental Authority,
whether or not the same shall have actually been commenced.

 

“Condominium” shall mean the condominium regime created for a portion of the
existing hotel rooms located at the Fairmont Chicago Hotel Property.

 

“Condominium Conversion” shall mean the conversion of the Fairmont Chicago Hotel
Property in accordance with Section 2.9 into two or more condominium units,
including a Hotel Condominium Unit, a Hotel Unit and a Residence Club Unit as
described in the Condominium Conversion Term Sheets.

 

“Condominium Conversion Term Sheets” shall mean each of the term sheets attached
hereto as Exhibit F-3, Exhibit K-1, Exhibit K-2, Exhibit K-3 and Exhibit K-4
which shall contain all material terms for the documentation necessary to effect
the Condominium Conversion.

 

“Consumer Price Index” shall mean the Consumer Price Index for All Urban
Consumers published by the United States Department of Labor, national index
(all items) (base year 1982-84 = 100), or any successor index thereof as such
successor index may be appropriately adjusted to establish substantial
equivalence with the Consumer Price Index. If the Consumer Price Index is
converted to a different standard reference base or otherwise revised, then
whenever the determination of a CPI Increase figure is called for herein, the
Consumer Price Index shall be converted in accordance with the conversion
factors published by the United States Department of Labor, Bureau of Labor
Statistics, or, if said Bureau shall not publish the same, as the same may be
published by Prentice-Hall, Inc. or any other nationally recognized publisher of
similar statistical information selected by a majority of the Noteholders (in
its reasonable discretion). If the Consumer Price Index ceases to be published
and there is no successor thereto, such other index as a majority of the
Noteholders shall reasonably select shall be substituted for the Consumer Price
Index.

 

“Control” shall mean, with respect to a Person that is a corporation, the right
to exercise, directly or indirectly, fifty one percent (51%) or more of the
voting rights attributable to the shares of the controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled Person. “Controlling” and “Controlled” have meanings
correlative thereto.

 

15



--------------------------------------------------------------------------------

“Corporate Trust Office” shall mean the principal office of the Note Trustee at
which at any particular time its corporate trust business shall be administered,
which as of the Closing Date is 135 S. LaSalle Street, Suite 1625, Chicago,
Illinois 60603, Attention: Global Securitization Trust Services Group -
Strategic Floating Rate Company Notes Due November 2007.

 

“Cost and Expense Amount” shall have the meaning set forth in Section 9.2.15(a)
hereof.

 

“Counterparty” shall mean the counterparty to the Interest Rate Cap Agreement
and any counterparty under a Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement and, if applicable, any credit support
provider identified in the Interest Rate Cap Agreement, Replacement Interest
Rate Cap Agreement or Extension Interest Rate Cap Agreement.

 

“CPI Increase” shall mean, when used to qualify a fixed dollar amount set forth
herein at the date in question, such fixed dollar amount, as increased by the
percentage by which the Consumer Price Index at the time of such measurement
shall have increased over such Consumer Price Index for December 2004.

 

“Credit Facility” shall mean a clean, irrevocable, unconditional transferable
letter of credit, payable on sight draft only, in respect of which an Issuer has
no reimbursement obligation and such reimbursement obligation is not secured by
any Property or any other property pledged to secure the Notes, in favor of Note
Trustee and entitling Note Trustee to make multiple draws thereon (which in the
aggregate of all such draws do not exceed the aggregate face value thereof) in
New York City, in such other city as Note Trustee’s corporate trust office may
be located at the time of the issuance of such letter of credit or in any city
in which the issuing bank shall have a branch or office, issued by either (i) a
domestic bank or the U.S. agency or branch of a foreign bank, in each case,
having a long-term senior unsecured debt rating from the Rating Agencies which
at the time such letter of credit is delivered and throughout the term of such
letter of credit is at least equal to “AA,” and a short-term unsecured debt
rating at least equal to A-1+ or (ii) any other bank approved by a majority (by
Outstanding Principal Amount) of the Noteholders in their sole discretion, and
as to which Issuers shall have obtained a Rating Confirmation. Such Credit
Facility shall provide that (x) it will automatically renew unless the issuer of
such Credit Facility delivers written notice to Note Trustee, as beneficiary,
and Issuers, as account party, at least thirty (30) days prior to its
expiration, that such Credit Facility will not be renewed, (y) in such case,
Note Trustee, as beneficiary, shall be entitled to draw upon the full amount of
such Credit Facility and (z) such Credit Facility is freely transferable by Note
Trustee without the payment of any imposition or fee by Note Trustee. Without in
any way limiting the generality of the foregoing, if any Credit Facility is not
renewed or replaced with another Credit Facility prior to the date that is
thirty (30) days prior to its expiration, it is hereby agreed that Note Trustee
shall be entitled to draw upon the full amount of such Credit Facility.

 

“Current Debt Service Reserve Account” shall have the meaning set forth in
Section 9.2.1(g) hereof.

 

16



--------------------------------------------------------------------------------

“Custodian” shall mean LaSalle Bank National Association, and any successor
custodian, as custodian under custody agreements, or any similar successor
agreement or agreements for DTC.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, the Notes, together with all interest accrued and unpaid thereon and all
other sums due to Note Trustee or the Noteholders in respect of the Notes
(including any Breakage Costs), and any sums due under the Notes, this
Indenture, the Mortgage or in any other Transaction Document.

 

“Debt Securities” shall mean debt obligations, other than U.S. Government
Securities, of any Person, whether evidenced by bonds, notes, debentures,
certificates, book entry deposits, certificates of deposit, commercial paper,
bankers acceptances, reinvestment letters, funding agreements or other
instruments, which (i) are not subject to prepayment or redemption prior to
maturity and (ii) are rated not less than the then Required Rating; or any
combination of the foregoing. Any Debt Securities delivered to Note Trustee as
collateral for an obligation shall mature not less than one (1) Business Day
prior to the due date of such obligation.

 

“Debt Service” shall mean, with respect to any specified date or a particular
period of time, principal and interest payments under the Notes due as of such
date or payable with respect to or during such period (including the last day
thereof), as applicable and repayment in full of the principal balance of the
Notes at the maturity of the Notes or upon the earlier acceleration of the
Notes.

 

“Debt Service Amount” shall have the meaning set forth in Section 9.2.15(a)(iii)
hereof.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Transaction Document which, but for the giving of notice or passage of time, or
both, would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to 300 basis points (3.0%) in
excess the Applicable Interest Rates for the Notes (but in no event shall the
Default Rate be less than the Prime Rate from time to time plus one percent
(1%)).

 

“Deferred Maintenance Conditions” shall mean, collectively, the deferred
maintenance conditions and near-term capital requirements, if any, described on
Schedule 1.1 attached hereto and made a part hereof.

 

“Deferred Maintenance and Environmental Conditions Reserve Account” shall have
the meaning set forth in Section 9.2.1(a) hereof.

 

“Deficiency Payment” shall have the meaning set forth in Section 9.2.11 hereof.

 

“Deficiency Reserve Account” shall have the meaning set forth in
Section 9.2.1(d) hereof.

 

“Definitive Note” shall have the meaning set forth in Section 2.1.6(f) hereof.

 

17



--------------------------------------------------------------------------------

“Deposit Accounts” shall have the meaning given such term in Section 9.1 hereof.

 

“Deposit Account Agreement” shall mean the Amended and Restated Deposit Account
Agreement, dated as of the Closing Date, among Issuers, Operating Lessees, the
Note Trustee, and the Depositary Bank, for the Deposit Accounts, relating to the
collection and application of disbursements and other payments from the Property
Managers and/or Operating Lessees pursuant to the applicable Property Management
Agreements and/or Operating Lease.

 

“Depositary” shall mean, with respect to the Global Notes, DTC or such other
Person as shall be designated as Depositary by the Issuers pursuant to
Section 2.1.9(a) of this Indenture.

 

“Depositary Bank” shall mean the depositary bank under the Deposit Account
Agreement.

 

“Disqualified Transferee” shall mean any Person that, or any Person that
Controls, is Controlled by, or is under common Control with, a Person that,
(i) has (within the past ten (10) years) defaulted, or is now in default, beyond
any applicable cure period, of its material obligations, under any written
agreement with the Noteholders or any Affiliate of the Noteholders; (ii) has
been convicted in a criminal proceeding for a felony or a crime involving moral
turpitude or that is an organized crime figure or is reputed (as determined by
the Servicer in its sole discretion) to have substantial business or other
affiliations with an organized crime figure; (iii) has at any time filed a
voluntary petition under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (iv) as to which an involuntary petition has at
any time been filed under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (v) has at any time filed an answer consenting to
or acquiescing in any involuntary petition filed against it by any other Person
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law; (vi) has at any time consented to or acquiesced in or joined in an
application for the appointment of a custodian, receiver, trustee or examiner
for itself or any of its property; (vii) has at any time made an assignment for
the benefit of creditors, or has at any time admitted its insolvency or
inability to pay its debts as they become due; or (viii) has been found by a
court of competent jurisdiction or other Governmental Authority in a comparable
proceeding to have violated any federal or state securities laws or regulations
promulgated thereunder.

 

“Downgrade” shall have the meaning as set forth in Section 2.7(b) hereof.

 

“DTC” shall mean The Depository Trust Company, a New York trust company, and its
permitted successors and assigns.

 

“Earthquake Deductible Reserve Account” shall have the meaning set forth in
Section 9.2.1(b).

 

“Earthquake Deductible Reserve Amount” shall mean an amount equal to the
deductible amount of the earthquake insurance policy relating to a Property or
Property at which an Earthquake Reserve Event shall have occurred.

 

18



--------------------------------------------------------------------------------

“Earthquake Reserve Event” shall mean the occurrence of an earthquake or other
casualty covered under an earthquake insurance policy relating to one or more of
the Properties located in the state of California which causes damage or
destruction in an amount in excess of the deductible amount of the earthquake
insurance policy on such Property or Properties.

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) have total assets (in name or under management) in excess of $600,000,000
and (except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or operating commercial mortgage properties.

 

“Eligible Account” shall mean an identifiable account separate from all other
funds held by the holding institution that is either (i) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (ii) a
segregated trust account or accounts maintained with a federal or
state-chartered depository institution or trust company acting in its fiduciary
capacity, and which, in the case of a state-chartered depository institution or
trust company is subject to regulations substantially similar to 12 C.F.R.
§9.10(b), and has a combined capital and surplus of at least $500,000,000 and is
subject to supervision or examination by federal or state authority. An Eligible
Account will not be evidenced by a certificate of deposit, passbook or other
instrument.

 

“Eligible Collateral” shall mean U.S. Government Securities, Debt Securities,
Credit Facilities or Cash and Cash Equivalents, or any combination thereof.

 

“Eligible Institution” shall mean (1) LaSalle Bank National Association
(provided that the rating by Standard & Poor’s and Moody’s for LaSalle Bank
National Association’s short term unsecured debt obligations or commercial paper
and long term unsecured debt obligations does not decrease below its current
ratings) or (2) any other federal or state-chartered depository institution or
trust company insured by the Federal Deposit Insurance Corporation and (i) in
the case of accounts in which funds are held for thirty (30) days or less, the
short term unsecured debt obligations or commercial paper of which are rated A-1
by Standard & Poors, P-1 by Moody’s, or (ii) in the case of accounts in which
funds are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “AA-” by Standard & Poors and “Aa3” by
Moody’s.

 

“Employee Benefit Plan” shall mean any employee pension benefit plan subject to
the provisions of Title IV of ERISA or subject to the minimum funding standards
under Part 3 of Title I of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which each Issuer or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Engineering Report” means the structural engineering report or reports with
respect to each Property prepared by an Independent Engineer and delivered to
the Note Trustee in connection with the delivery of the Notes, and any
amendments or supplements thereto delivered to the Note Trustee.

 

19



--------------------------------------------------------------------------------

“Environmental Auditor” means an independent environmental auditor reasonably
approved by a majority (by Outstanding Principal Amount) of the Noteholders.

 

“Environmental Claim” means any written notice, claim, proceeding,
investigation, demand or other communication by any Person or Governmental
Authority alleging or asserting liability with respect to any Issuer or any
Property arising out of, based on or resulting from (i) the presence, use or
Release of any Hazardous Substance, (ii) any fact, circumstance, condition or
occurrence forming the basis of any violation, or alleged violation, of any
Environmental Law, or (iii) any alleged injury or threat of injury to property,
health or safety or to the environment caused by Hazardous Substances.

 

“Environmental Conditions” shall mean those matters which are the subject of
environmental and seismic remediation described on Schedule 1.2 attached hereto.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the Closing Date, executed by Issuers and Sponsor in
connection with the Notes for the benefit of Note Trustee on behalf of
Noteholders.

 

“Environmental Laws” means any and all present and future federal, state or
local laws, statutes, ordinances or regulations, any judicial or administrative
orders, decrees or judgments thereunder, and any permits, approvals, licenses,
registrations, filings and authorizations, in each case as now or hereafter in
effect, relating to the pollution, protection or cleanup of the environment, the
impact of Hazardous Substances on property, health or safety, or the use or
Release of Hazardous Substances.

 

“Environmental Reports” means a “Phase I Environmental Site Assessment” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-94 (and, if necessary, a “Phase II Environmental
Site Assessment”), prepared by an Environmental Auditor and delivered to Initial
Purchaser and any amendments or supplements thereto delivered to Initial
Purchaser, and shall also include any other environmental reports delivered to
Initial Purchaser pursuant to this Indenture and the Environmental Indemnity.

 

“Equipment” shall have the meaning set forth in the Mortgage.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with any Issuer as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

 

“Euroclear” shall mean Euroclear Bank S.A./N.V., as operator of the Euroclear
System, or a successor organization thereto.

 

“Event of Default” shall have the meaning set forth in Section 10.1(a) hereof.

 

20



--------------------------------------------------------------------------------

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended from time to time, and any successor statute thereto.

 

“Existing Debt” shall mean any indebtedness assigned to Note Trustee as of the
date hereof and amended, restated and/or consolidated pursuant to any Note.

 

“Existing Note” shall mean any promissory notes or other instruments evidencing
indebtedness assigned to Note Trustee as of the Closing Date and amended,
restated and/or consolidated pursuant to any Notes.

 

“Expansion” shall mean any expansion of any Property or any portion thereof or
the Improvements thereon.

 

“Expenses” shall mean all reasonable origination costs and all reasonable
out-of-pocket expenses and costs incurred by the Note Trustee and/or the Initial
Purchasers (or any of their Affiliates) with respect to the issuance of the
Notes, including for preparation of audits, reasonable costs of
agreed-upon-procedures, reasonable travel expenses, reasonable costs of
preparation of environmental, seismic and engineering reports, reasonable costs
of credit reports, reasonable costs of appraisals, reasonable costs of
preparation, negotiation, execution and delivery of the Term Sheet, this
Indenture and the other Transaction Documents and the reasonable costs of
consummation of the transactions contemplated hereby and thereby (including
reasonable attorneys’ fees and disbursements in connection therewith and in
connection with the Note Trustee’s or the Initial Purchaser’s due diligence),
mortgage recording taxes and other document filing fees and any other reasonable
out-of-pocket expenses relating to credit and collateral evaluations.

 

“Extension Date” shall have the meaning set forth in Section 2.3.3(b) hereof.

 

“Extension Interest Rate Cap Agreement” shall mean, following the Issuers’
exercise of their option to extend the Maturity Date pursuant to Section 2.3.3
(b), an interest rate cap agreement or agreements (together with the
confirmations and schedules relating thereto), each from an Acceptable
Counterparty and satisfying the requirements set forth on Exhibit C hereto;
provided that, to the extent any such interest rate cap agreement does not meet
the foregoing requirements, an “Extension Interest Rate Cap Agreement” shall be
such interest rate cap agreement as may be approved by each of the Rating
Agencies (such approval to be evidenced by the receipt of a Rating
Confirmation).

 

“Fairmont Chicago Hotel Property” shall mean that certain property known as the
Fairmont Chicago, located in Chicago, Illinois.

 

“Fairmont Chicago Hotel Property Management Agreement” shall mean that certain
Hotel Management Agreement for the Fairmont Chicago, dated as of July 1, 2004,
between Buckingham Fountain Hotel LLC, as owner and Fairmont Hotels & Resorts
(U.S.), Inc., as operator, and assigned to DTRS Columbus Drive, LLC, as owner
pursuant to that certain Assignment and Assumption and First Amendment to Hotel
Management Agreement dated as of September 1, 2005 (as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof).

 

21



--------------------------------------------------------------------------------

“Fairmont Issuer” shall mean SHC Columbus Drive, LLC, a Delaware limited
liability company.

 

“Fairmont Master Condominium Declaration” shall mean condominium declarations
with respect to the Fairmont Chicago Hotel Property in connection with the
Condominium Conversion, as amended or supplemented from time to time,
established in accordance with Section 2.5 and Section 2.9 hereof and containing
terms consistent with the terms described in the Condominium Conversion Term
Sheets.

 

“FF&E” for each of the Properties, shall have the meaning set forth in the
applicable Property Management Agreement for such Property. In the event the
term “FF&E” is not used in any one or more of the Property Management
Agreements, “FF&E” shall be deemed to refer to whatever term is used in the
applicable Property Management Agreement to describe the furniture, fixtures and
Equipment for the applicable Property.

 

“FF&E Reserve Account” has the meaning set forth in Section 9.2.1(h) hereof.

 

“FF&E Reserve Sub-Accounts” shall have the meaning set forth in
Section 9.2.16(a)(i) hereof.

 

“Final Completion” shall mean, with respect to any specified work, the final
completion of all such work, including the performance of all “punch list”
items, as confirmed by an Officer’s Certificate and, with respect to any
Material Alteration or Material Expansion, a certificate of the Independent
Architect, if applicable.

 

“First Extension Term” shall have the meaning set forth in Section 2.3.3(b)
hereof.

 

“Fiscal Year” shall mean the period commencing on the Closing Date and ending on
and including December 31 of the calendar year in which the Closing Date occurs
and thereafter each twelve month period commencing on January 1 and ending on
December 31 until the Debt is repaid in full, or such other common fiscal year
of Issuers as Issuers may select from time to time with the prior consent of a
majority (by Outstanding Principal Amount) of the Noteholders, such consent not
to be unreasonably withheld.

 

“Fitch Ratings” shall mean Fitch, Inc., its successors and/or assigns.

 

“Form W-8 BEN” shall have the meaning set forth in Section 2.2.2(d)(v)(1)
hereof.

 

“Form W-8 ECI” shall have the meaning set forth in Section 2.2.2(d)(v)(1)
hereof.

 

“Four Season Mexico City Property” shall mean that certain property known as the
Four Seasons Mexico City, located in Mexico City, Mexico.

 

“Four Season Punta Mita Property” shall mean that certain property known as the
Four Seasons Punta Mita, located in Punta Mita, Mexico.

 

“Funding Issuer” shall have the meaning set forth in Section 12.27 hereof.

 

22



--------------------------------------------------------------------------------

“Funding” shall mean each additional disbursement made after the Closing Date in
accordance with Section 2.1.2(c).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the relevant date in question (as supplemented by the Uniform
System of Accounts for the Lodging Industry, current edition), consistently
applied.

 

“Global Note” shall mean any Regulation S Temporary Global Note, any Restricted
Global Note or any Unrestricted Global Note, as the case may be.

 

“Governmental Authority” means any national or federal government, any state,
regional, local or other political subdivision of the United States of America
or the United Mexican States thereof with jurisdiction and any Person with
jurisdiction exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government or quasi-governmental
issues (including, without limitation, any court).

 

“Ground Lease” shall mean that certain Land Lease Agreement, dated as of
December 18, 1970, as amended from time to time, between the Lincolnshire Issuer
and Ground Lessor.

 

“Ground Rent” shall mean any base, percentage, additional or other rent and any
other amounts payable by the Lincolnshire Issuer under the Ground Lease.

 

“Ground Lessor” shall mean Indian Creek Investor, Inc., f/k/a Rivershire, Inc.
and American National Bank and Trust Company of Chicago, as Trustee under that
certain Trust Agreement, dated as of August 22, 1966 and known as Trust 23830
and under that certain Trust Agreement, dated as of August 22, 1966 and known as
Trust 23831.

 

“Ground Rent Reserve Account” shall have the meaning set forth in
Section 9.2.1(j) hereof.

 

“Hazardous Substance” means, collectively, (i) any petroleum or petroleum
products or waste oils, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”), and lead-based
paint, (ii) any chemicals or other materials or substances which are now or
hereafter become defined as or included in the definitions of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants”, “pollutants” or words of similar import under any Environmental
Law, (iii) toxic mold and (iv) any other chemical or any other material or
substance, exposure to which is now or hereafter prohibited, limited or
regulated under any Environmental Law.

 

“Hilton Burbank Airport Outparcel” shall mean that portion of Hilton Burbank
Airport Property shown as the cross-hatched parking lot area on Exhibit G-2
attached hereto.

 

“Hilton Burbank Airport Property” shall mean that certain property known as the
Hilton Burbank Airport Hotel, located in Burbank, California.

 

23



--------------------------------------------------------------------------------

“Hilton Burbank Airport Remaining Property” shall have the meaning given to such
term in Section 2.5.4(b) hereof.

 

“Hilton Burbank Property Management Agreement” shall mean that certain
Management Agreement, dated as of August 24, 1998, between the Hilton Burbank
Property Manager, as manager and Strategic Hotel Capital Incorporated, as owner,
as amended by that certain First Amendment to Management Agreement, dated as of
June 19, 2002 and by that certain Second Amendment to Management Agreement,
dated as of July 8, 2003 (as the same may be further amended, modified or
supplemented from time to time in accordance with the terms hereof).

 

“Hilton Burbank Property Manager” shall mean Hilton Hotels Corporation (together
with its successors and assigns.

 

“Hilton Termination Payment” means any payment pursuant to Section 8.1(f) of the
Hilton Burbank Property Management Agreement that may be payable to the Hilton
Burbank Property Manager.

 

“Holding Account” shall have the meaning given such term in Section 9.1 hereof.

 

“Hotel Condominium Unit” shall mean the condominium unit or units to be
established in connection with the Condominium Conversion, released from the
Transaction Documents in accordance with Section 2.9 and conveyed to a Person
other than the Issuers or Operating Lessees (but which Person may be an
Affiliate of Sponsor).

 

“Hotel Operating Accounts” shall mean those accounts maintained by the
applicable Issuer or Property Manager pursuant to the Property Management
Agreements into which all Rents from the applicable Property are deposited.

 

“Hotel Unit” shall mean the condominium unit to be owned by the Fairmont Issuer
which is, as of the Closing Date, the owner of the Fairmont Chicago Hotel
Property and which (a) is established in connection with the Condominium
Conversion in accordance with Section 2.9 and (b) has at least 75% of interests
in the Condominium and the condominium association established by the Fairmont
Master Condominium Declaration.

 

“Improvements” shall have the meaning set forth in the Mortgage.

 

“Incentive Fee” shall mean: (a) for the Property known as the Hilton Burbank
Airport, Burbank, California, the “Incentive Management Fee” as defined in the
applicable Property Management Agreement; (b) for the Property known as the
Fairmont Chicago, Chicago, Illinois, the “Incentive Fee” as defined in the
applicable Property Management Agreement; (c) for the Marriott Las Palmas
Property, the “Incentive Management Fee” as defined in the applicable Property
Management Agreement and any payments under Section 3 of the “Note” (as defined
in the Las Palmas FF&E Loan Agreement); (e) for the Property known as the Loews
Santa Monica, the “Incentive Fee” and the “Super Incentive Fee” as defined in
the applicable Property Management Agreement; (f) for the Lincolnshire Property,
the “Adjusted Net House Profit” as defined in the applicable Property Management
Agreement (g) for the Four Seasons Mexico City Property, the “Incentive Fee” as
defined in the applicable Property Management

 

24



--------------------------------------------------------------------------------

Agreement, (h) for the Four Seasons Punta Mita Property, the “Incentive Fee” as
defined in the applicable Property Management Agreement and (i) for the Ritz
Carlton Half Moon Bay Property, the “Incentive Fee” as defined in the applicable
Property Management Agreement.

 

“Incentive Fee Sub-Account” shall have the meaning set forth in
Section 9.2.13(a) hereof.

 

“Incentive Management Fee Reserve Account” shall have the meaning set forth in
Section 9.2.1(e) hereof.

 

“Increased Cost” shall have the meaning set forth in Section 2.2.2(c) hereof.

 

“Independent Architect” shall mean any reputable architecture or construction
management firm that is licensed or registered in the jurisdiction where a
Property is located, if required by the laws of such jurisdiction, and not
affiliated with any Issuer.

 

“Independent Director” means a duly appointed member of the board of directors
or board of managers reasonably satisfactory to the Servicer who shall not have
been at the time of such individual’s appointment and while serving as an
Independent Director, and who may not have been at any time during the preceding
five years (i) an equity holder, member, partner or director (other than an
independent director or manager of an Affiliate of any Issuer that is required
to be a single purpose bankruptcy remote entity) of, or an officer or employee
of, any Issuer, Sponsor, or any of their respective equity holders or Affiliates
(except in the context of this transaction), (ii) based on information provided
by such individual and reasonably believed by Issuers, a creditor or customer
of, or supplier or service provider (including a provider of professional
services) to, any Issuer, Sponsor, or any of their respective equityholders,
members or Affiliates (other than a company that provides professional
independent managers and which also provides other services to an Issuer or such
Issuer’s equityholders, members or Affiliates in the ordinary course of
business), (iii) a member of the immediate family of any such equity holder,
member, partner, officer, employee, creditor, supplier, service provider or
customer or a member of the immediate family of any other director of such
entity or (iv) under common control with the Persons in (i) – (iii) above.

 

“Independent Engineer” means such engineer as shall be reasonably approved by a
majority (by Outstanding Principal Amount) of the Noteholders.

 

“Initial Funding” shall mean the initial disbursement of a portion of the
Principal Amount on the date hereof in an amount of $220,000,000 pursuant to the
terms of this Indenture.

 

“Initial Maturity Date” shall mean November 9, 2007.

 

“Initial Payment Date” shall mean December 9, 2005.

 

“Initial Purchaser” shall mean Deutsche Bank Securities Inc.

 

“Initial Tax and Insurance Escrow Amount” has the meaning set forth in
Section 9.3.1 hereof.

 

25



--------------------------------------------------------------------------------

“Initial Tax and Insurance Sub-Account Amount” has the meaning set forth in
Section 9.3.3(a) hereof.

 

“Insurance Premiums” shall have the meaning set forth in Section 8.1(d) hereof.

 

“Insurance Requirements” shall mean all terms of any insurance policy required
hereunder covering or applicable to any Property or any part thereof, all
requirements of the issuer of any such policy, and all orders, rules,
regulations and other requirements of the National Board of Fire Underwriters
(or any other body exercising similar functions) applicable to or affecting a
Property or any part thereof or any use of any Property or any part thereof.

 

“Interest Accrual Period” means, in connection with the calculation of interest
accrued with respect to any specified Payment Date, with respect to the Notes,
the period from and including the fifteenth (15th) day of a calendar month to
but excluding the fifteenth (15th) day of the immediately following month;
provided, however, that the first Interest Accrual Period with respect to such
Notes shall be from the Closing Date to but excluding November 15, 2005.

 

“Interest Determination Date” means in connection with the calculation of
interest accrued for any Interest Accrual Period, the second Business Day
preceding the first day of such Interest Accrual Period.

 

“Interest Rate Cap Agreement” means an Interest Rate Agreement or Agreements
(together with the confirmation and schedules relating thereto), each between a
Counterparty and Issuers obtained by Issuers and collaterally assigned to Note
Trustee pursuant to this Indenture, and each satisfying the requirements set
forth in Exhibit C.

 

“Issuer” shall mean each of the parties identified on Schedule A hereto,
together with its successors and assigns as permitted hereunder and which shall
be collectively referred to herein as “Issuer” or “Issuers,” but excluding any
Issuer, all of the real property of which has been released from the Lien of the
Transaction Documents pursuant to the provisions thereof.

 

“Issuer Order” and “Issuer Request” shall mean a written order or request signed
in the name of an Issuer by any one of its Authorized Officers and delivered to
the Note Trustee at least one (1) Business Day prior to the date of the
requested action specified therein.

 

“Institutional Accredited Investor” shall mean an institution that is an
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act and that is not a QIB.

 

“Investment Representation Letter” shall have the meaning set forth in
Section 2.1.6(f) hereof.

 

“knowledge” or words of similar import shall mean the actual or constructive
knowledge of a Person or, if such Person is not an individual, of such Person’s
representatives, agents, employees, officers or directors who would be likely to
have actual or constructive knowledge of the relevant subject matter, provided,
however, that such term shall not include knowledge of any Property Manager or
its representatives, agents, employees, officers or directors which has not been
communicated to Issuers.

 

26



--------------------------------------------------------------------------------

“Las Palmas FF&E Loan Agreement” means that certain Loan Agreement, dated as of
July 1, 1998, between the Las Palmas Issuer (by assumption) and the Las Palmas
Holder, as the same has been or may be amended and/or restated in accordance
with the terms set forth in the Marriott Side Letter.

 

“Las Palmas Holder” means Marriott International Capital Corporation, a Delaware
corporation, its successors and/or assigns.

 

“Las Palmas Issuer” means New Rancho, L.L.C., a Delaware limited liability
company.

 

“Las Palmas Indebtedness” means that certain indebtedness owed by the Las Palmas
Issuer to the Las Palmas Holder, pursuant to that certain “Note” (as defined in
the Las Palmas FF&E Loan Agreement, as the same has been or may be amended
and/or restated in accordance with the terms set forth in the Marriott Side
Letter).

 

“Lease” shall mean any lease, sublease, sub-sublease, license, letting,
concession, occupancy agreement or other agreement (whether written or oral and
whether now or hereafter in effect), existing as of the Closing Date or
hereafter entered into by an Issuer or any Property Manager, pursuant to which
any Person is granted a possessory interest in, or right to use or occupy all or
any portion of any space in any Property, and every modification, amendment or
other agreement relating to such lease, sublease, sub-sublease, or other
agreement entered into, in accordance with the terms of the Transaction
Documents, in connection with such lease, sublease, sub-sublease, or other
agreement and all agreements related thereto, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto. Notwithstanding the
foregoing, Leases shall exclude the Operating Lease, the Rental Agreements
described in Exhibit K-3 that are entered into in connection with a Condominium
Conversion and Property Management Agreements.

 

“Legal Requirements” shall mean:

 

(i) all governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities (including,
without limitation, Environmental Laws) affecting any Issuer or any Property or
any part thereof or the construction, ownership, use, alteration or operation
thereof, or any part thereof (whether now or hereafter enacted and in force),

 

(ii) all permits, licenses and authorizations and regulations relating thereto,
and

 

(iii) all covenants, conditions and restrictions contained in any instruments at
any time in force (whether or not involving Governmental Authorities) affecting
any Property or any part thereof which, in the case of this clause (iii),
require repairs, modifications or alterations in or to a Property or any part
thereof, or in any material way limit or restrict the existing use and enjoyment
thereof.

 

27



--------------------------------------------------------------------------------

“LIBOR” shall mean the rate per annum calculated as set forth below:

 

(i) On each Interest Determination Date, LIBOR for the next Interest Accrual
Period will be the rate for deposits in United States dollars for a one-month
period which appears on Telerate Page 3750 as of 11:00 a.m., London time, on
such date.

 

(ii) With respect to an Interest Determination Date on which no such rate
appears on Telerate Page 3750 as described above, LIBOR for the next Interest
Accrual Period will be determined on the basis of the rates at which deposits in
United States dollars are offered by the Reference Banks at approximately 11:00
a.m., London time, on such date to prime banks in the London interbank market
for a one-month period (each a “Reference Bank Rate”). Note Trustee shall
request the principal London office of each of the Reference Banks to provide a
quotation of its Reference Bank Rate. If at least two such quotations are
provided, LIBOR for such Interest Accrual Period will be the arithmetic mean of
such quotations. If fewer than two quotations are provided, LIBOR for such
Interest Accrual Period will be the arithmetic mean of the rates quoted by major
banks in New York City, selected by Note Trustee, at approximately 11:00 a.m.,
New York City time, on such date for loans in United States dollars to leading
European banks for a one-month period.

 

(iii) If on any Interest Determination Date Note Trustee is required but unable
to determine LIBOR in the manner provided in paragraphs (i) and (ii) above,
LIBOR for the next Interest Accrual Period shall be LIBOR as determined on the
previous Interest Determination Date.

 

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards, if necessary, to the nearest multiple
of 1/1,000 of 1% and all U.S. dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounding upwards).

 

“Licenses” shall have the meaning set forth in Section 4.1(v) hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien (statutory or other),
pledge, hypothecation, assignment, preference, priority, security interest, or
any other encumbrance or charge on or affecting the interest of an Issuer or
Operating Lessee in a Property or any portion thereof or any Issuer or Operating
Lessee, or any interest therein (including, without limitation, any conditional
sale or other title retention agreement, any sale-leaseback, any financing lease
having substantially the same economic effect as any of the foregoing, the
filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics’, materialmen’s and other similar liens and
encumbrances).

 

“Lincolnshire Issuer” means SHC Lincolnshire LLC, a Delaware limited liability
company.

 

“Lincolnshire Property” means that certain property known as the Marriott
Lincolnshire, located in Lincolnshire, Illinois.

 

28



--------------------------------------------------------------------------------

“Lockout Period” shall mean the period beginning on the Closing Date through but
not including the Permitted Prepayment Date.

 

“Loews Santa Monica Property” shall mean those certain parcels of property known
as the Loews Santa Monica Beach Hotel, located in Santa Monica, California.

 

“Loews Santa Monica Property Management Agreement” shall mean that certain
Management Agreement, dated as of March 4, 1998, between the Loews Santa Monica
Property Manager and New Santa Monica Beach Hotel, L.L.C., as owner by
assignment from SHC Santa Monica Beach Hotel III, L.L.C., and further assigned
to DTRS Santa Monica, L.L.C. (as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof).

 

“Loews Santa Monica Property Manager” shall mean Loews Santa Monica Hotel, Inc.
(together with its successors and assigns).

 

“Loews Termination Payment” means the “Termination Amount” that may be payable
to the Loews Santa Monica Property Manager pursuant to the Loews Santa Monica
Property Management Agreement.

 

“Long-Term Agreement” means any contract or agreement with an unexpired term
(inclusive of extension periods) in excess of one year; provided that any
contract or agreement which may be terminated by the applicable Issuer without
cause and without penalty on sixty (60) days’ advance notice or less shall not
be a Long-Term Agreement for purposes hereof.

 

“Major Capital Project” shall mean (i) the capital improvement and renovation
project at the Ritz Carlton Half Moon Bay Property, described on Exhibit L-1
hereto or (ii) the capital improvement and renovation project at the Four
Seasons Punta Mita Property, described on Exhibit L-2 hereto.

 

“Management Agreement Termination Budget” shall mean, from and after the
occurrence of a Management Agreement Trigger Event with respect to the Marriott
Las Palmas Property, the amount set forth in a budget promptly prepared by the
applicable Issuer which sets forth a good faith estimate of the aggregate
conversion cost associated with the applicable Issuer entering into a new
Acceptable Property Management Agreement and converting the applicable Property
to a brand permitted hereunder.

 

“Management Agreement Trigger Event” shall have the meaning specified in
Section 9.2.20 hereof.

 

“Management Control” shall mean, with respect to any direct or indirect interest
in an Issuer or a Property, the power and authority to make and implement or
cause to be made and implemented all material decisions with respect to the
operation, management, financing and disposition of the specified interest.

 

29



--------------------------------------------------------------------------------

“Management Fees” shall mean all fees, commissions, expenses and other
compensation (including, without limitation, any incentive management fees)
payable by any Issuer or Operating Lessee to any Property Manager.

 

“Marriott Las Palmas Outparcel” shall have the meaning specified in
Section 2.5.3 hereof.

 

“Marriott Las Palmas Property” means that certain property known as Marriott’s
Rancho Las Palmas Resort, located in Rancho Mirage, California.

 

“Marriott Las Palmas Remaining Property” shall have the meaning set forth in
Section 2.5.3(b) hereof.

 

“Marriott Side Letter” shall mean that certain side letter dated as of the
Original Closing Date from Issuers to Note Trustee related to the Marriott
Litigation.

 

“Material Adverse Change” shall mean either a Material Adverse Loan Event or a
Material Adverse Market Event.

 

“Material Adverse Effect” shall mean any material adverse effect upon (i) the
business operations, economic performance, Properties, assets or condition
(financial or otherwise) of the Issuers, taken as a whole (or as specifically
indicated herein, for a Property), (ii) the ability of the Issuers to perform,
in all material respects, their obligations under each of the Transaction
Documents, (iii) the enforceability or validity of any Transaction Document or
the perfection or priority of any Lien on any material asset created under any
Transaction Document, (iv) the value of, or cash flow from, the Properties,
taken as a whole (or as specifically indicated herein, for a Property), or the
operations thereof or (v) the ability of Note Trustee or the Noteholders, or the
Servicer on their behalf, to enforce or collect the Debt.

 

“Material Adverse Loan Event” shall mean any circumstances or conditions with
respect to the Properties, any Issuer, any Single Purpose Entity (including SPE
Member), Sponsor or Strategic Hotel Capital, Inc. that can reasonably be
expected to cause the Notes to become delinquent or be in default, adversely
affect the value or marketability of the Notes or Properties, or cause
institutional investors to regard the Notes or any security interest derived in
whole or in part from the Transaction Documents as an unacceptable investment.

 

“Material Adverse Market Event” shall mean there shall have occurred or be
continuing on or after the date of the Term Sheet any of the following: (i) a
suspension or material limitation in trading in securities generally on the New
York Stock Exchange; (ii) a general moratorium on commercial banking activities
declared by either Federal or New York State authorities or any material adverse
change in the liquidity in the fixed income market and/or condition of the
commercial mortgage-backed securities or whole loan market as determined by
Initial Purchaser in its sole discretion; or (iii) the outbreak or escalation of
hostilities involving the United States or the declaration by the United States
of a national emergency or war, if the effect of any such event specified in
this clause (iii) in the sole discretion of Initial Purchaser makes it
impracticable or inadvisable to proceed with the purchase of the Notes on the
terms and in the manner contemplated herein and in the Term Sheet.

 

30



--------------------------------------------------------------------------------

“Material Agreements” means the agreements listed on Schedule F hereto and each
contract and agreement relating to the ownership, management, development, use,
operation, leasing, maintenance, repair or improvement of any Property or
portion thereof, or otherwise imposing obligations on any Issuer, (a) which has
an unexpired term of one year or less and under which an Issuer would have the
obligation to pay more than $100,000 or (b) is a Long-Term Agreement requiring
any Issuer to pay more than $50,000 in any twelve-month period or more than
$200,000 in the aggregate during the term thereof; provided, however, that
Material Agreements shall include any Long-Term Agreement not identified on
Schedule F and under which (1) the aggregate payments required to be made by the
applicable Issuer exceed $25,000, and (2) the aggregate payments required to be
made by the applicable Issuer, when aggregated with all the payments required to
be made by such Issuer under all such other Long-Term Agreements not included on
Schedule F, would exceed for any Property either (x) $250,000 in any
twelve-month period or (y) $500,000 in the aggregate. Notwithstanding the
foregoing, Material Agreements shall not include the Property Management
Agreements.

 

“Material Alteration” shall mean any Alteration (other than with respect to
replacements of FF&E that are funded from reserves for FF&E reserved for
hereunder or under the applicable Property Management Agreement by the
applicable Property Manager) to be performed by or on behalf of an Issuer at any
Property the cost of which (including, without limitation, construction costs
and costs of architects, engineers and other professionals) as reasonably
estimated by an Independent Architect, exceeds the Threshold Amount.

 

“Material Casualty” shall mean a Casualty where the loss (i) is in an aggregate
amount equal to or in excess of thirty percent (30%) of the outstanding
principal amount of the Base Release Amount for the subject Property or (ii) has
caused thirty percent (30%) or more of the hotel rooms or common areas
(including banquet and conference facilities) in the applicable Property to be
unavailable for its applicable use.

 

“Material Condemnation” shall mean a Condemnation where the loss (i) is in an
aggregate amount equal to or in excess of thirty percent (30%) of the
outstanding principal amount of the Base Release Amount for the subject Property
or (ii) has caused thirty percent (30%) or more of the hotel rooms or common
areas (including banquet and conference facilities) in the applicable Property
to be unavailable for its applicable use.

 

“Material Expansion” shall mean any Expansion to be performed by or on behalf of
an Issuer at any Property or Properties, the total cost of which, as reasonably
estimated by an Independent Architect, exceeds the Threshold Amount.

 

“Maturity Date” shall have the meaning set forth in Section 2.3.3(b) hereof.

 

“Maximum Pay Rate” shall mean, (i) 9.35% through the Initial Maturity Date and
(ii) from and after the Initial Maturity Date through the final Maturity Date
the lesser of (A) the product of (x) 9.35%, and (y) a fraction, the numerator of
which is Net Operating Income for the most recently available twelve (12) month
period prior to the later of (I) the date on which the applicable Extension
Interest Rate Cap Agreement is purchased and (II) the date that is thirty
(30) days prior to the applicable Maturity Date and the denominator of which is
Closing Date Net Operating Income and (B) 10.50%.

 

31



--------------------------------------------------------------------------------

“Mexican GAAP” shall mean generally accepted accounting principles in Mexico,
consistently applied.

 

“Mexican Issuers” shall mean, Inmobiliaria Nacional Mexicana, S. de R.L. de C.V.
and Punta Mita Resort S. de R.L. de C.V.

 

“Mexican Properties” shall mean collectively, the Four Seasons Mexico City
Property and the Four Seasons Punta Mita Property.

 

“Mexican Security Trust” means the trust agreement (as amended from time to
time) entered by and among the Mexican Issuers, the Note Trustee as primary
beneficiary, the other parties named therein and a Mexican trustee (the “Mexican
Trustee”) to hold collateral in Mexico, including the Mexican Properties, as
security for the payment of the Notes.

 

“Mexican Trustee” shall have the meaning set forth in the definition of “Mexican
Security Trust”.

 

“Mexico” means the United Mexican States.

 

“Mexico Intercompany Loan” shall mean the loan from SHC Mexico Lender, LLC to
the Mexican Issuers pursuant to that certain Subordinated Loan Agreement, dated
as of the Closing Date, in the principal amount of $51,500,000 which shall be
and shall remain at all time subject and subordinate to the terms of this
Indenture.

 

“Mexico Intercompany Loan Lender” shall mean SHC Mexico Lender, LLC, a Delaware
limited liability company.

 

“Monthly Debt Service Payment Amount” shall have the meaning set forth in
Section 2.3.2 hereof.

 

“Monthly FF&E Reserve Amount” shall mean, for any Property, as of any specified
date, the excess, if any, of (a) 4.0% of gross revenues of each Property, for
the calendar month then most recently ended, as such gross revenues are computed
in accordance with the applicable Property Management Agreement, over (b) the
amount paid, reserved or withheld by the applicable Property Manager in
accordance with the terms of the applicable Property Management Agreement for
capital expenditures in respect of FF&E for the same calendar month (it being
expressly agreed by the parties hereto for purposes hereof that a mere book
entry of an amount shall not be deemed to be the payment, reserve or withholding
of such amount).

 

“Monthly Incentive Fee Reserve Amount” shall mean, for any Property, as of any
specified date, the excess, if any, of (a) the Incentive Fees owed to the
applicable Property Manager accruing for the previous calendar month (computed
in accordance with the applicable Property Management Agreement on the basis of
budgeted annual operating performance, as reasonably modified by the Servicer
from time to time on the basis of actual operating performance), over (b) the
amount paid, reserved or withheld by the applicable Property Manager in
accordance with the terms of the applicable Property Management Agreement for
Incentive Fees for the same calendar month (it being expressly agreed by the
parties hereto for purposes hereof that a mere book entry of an amount shall not
be deemed to be the payment, reserve or withholding of such amount).

 

32



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc., its successors and/or
assigns.

 

“Mortgage” shall mean, collectively, each of the first priority: (A) Amended and
Restated Deed of Trust, Security Agreement, Assignment of Leases, Rents and
Revenues and Fixture Filing (California); (B) Amended and Restated Deed of
Trust, Security Agreement, Assignment of Leases, Rents and Revenues and Fixture
Filing (California); (C) Amended and Restated Deed of Trust, Security Agreement,
Assignment of Leases, Rents and Revenues and Fixture Filing (California);
(D) Amended and Restated Mortgage, Security Agreement, Assignment of Leases,
Rents and Revenues and Fixture Filing (Illinois); (E) Amended and Restated
Mexican Security Trust (Mexico City, Mexico and Punta Mita, Nayarit, Mexico);
(F) Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases, Rents and Revenues and Fixture Filing (California) and (G) Mortgage,
Security Agreement, Assignment of Leases, Rents and Revenues and Fixture Filing
(Illinois); (each dated as of the Closing Date), executed and delivered by the
applicable Issuer or Issuers as security for the Notes and encumbering one or
more of the Properties, as the same may be amended, restated, replaced,
supplemented, consolidated or otherwise modified from time to time pursuant to
the provisions thereof or of the other Transaction Documents).

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Issuer or any ERISA Affiliate is making
or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Net Operating Income” means, for any specified period, the excess of Adjusted
Operating Income over Operating Expenses for the trailing twelve (12) month
period.

 

“Net Worth” shall have the meaning set forth in Section 12.24 hereof.

 

“New Note” shall have the meaning set forth in Section 2.1.11 hereof.

 

“Non-Hotel Space” means any portion of any Property which is used or intended to
be used primarily for retail purposes.

 

“Noteholder” or “Holder” shall mean each of (i) the holder of a Global Note for
the benefit of the Beneficial Owners, or, for the purposes of voting and
determinations hereunder, as long as the Notes are in global form, each
Beneficial Owner and (ii) a holder of a Definitive Note.

 

“Notes” shall mean collectively, (a) Promissory Notes A-1, (b) Promissory Notes
A-2, (c) Promissory Notes A-3 and (d) Promissory Notes A-4, which notes
(i) amend and restate the Existing Note and (ii) evidence in the aggregate the
advance made to the Issuers by Note Trustee on behalf of the Noteholders, as the
same may be amended, restated, severed, substituted, replaced, supplemented,
exchanged, consolidated or otherwise modified from time to time pursuant to the
provisions hereof.

 

33



--------------------------------------------------------------------------------

“Note Registrar” shall have the meaning ascribed to it in Section 2.1.3(b).

 

“Note Repayment Amount” shall mean 100% of the Outstanding Principal Amount of
the Notes as determined as of the Business Day immediately prior to the Maturity
Date.

 

“Note Trustee” shall mean LaSalle Bank National Association, not in its
individual capacity but solely as trustee for the benefit of Noteholders, and
its successors hereunder.

 

“OFAC List” shall mean the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

 

“Officer’s Certificate” shall mean a certificate made by an individual
authorized to act on behalf of an Issuer and, to the extent applicable, any
constituent Person with respect to such Issuer. Without limiting the foregoing,
if the individual signing the certificate is doing so on behalf of a
corporation, then such individual shall hold the office of President, Vice
President or Chief Financial Officer (or the equivalent) with respect to such
corporation.

 

“Operating Agreements” shall mean reciprocal easement and/or operating
agreements; covenants, conditions and restrictions; condominium documents; and
similar agreements affecting any Property and binding upon and/or benefiting
Issuers and other third parties, but specifically excluding the Property
Management Agreements.

 

“Operating Expenses” shall mean, for any specified period, on an accrual basis,
all expenses incurred by or on behalf of an Issuer and/or an Operating Lessee
(or by a Property Manager for the account of an Issuer and/or an Operating
Lessee) during such period in connection with the ownership or operation of a
Property, including costs (including labor) of providing services including
rooms, food and beverage, telecommunications, garage and parking and other
operating departments, as well as real estate and other business taxes, rental
expenses, insurance premiums (but specifically excluding political risk
insurance premiums), Ground Rent, utilities costs, administrative and general
costs, repairs and maintenance costs, franchise fees, Management Fees and other
costs and expenses relating to such Property, amounts deposited into the
applicable Hotel Operating Account for FF&E expenditures and legal expenses
incurred in connection with the operation of a Property, determined, in each
case (other than with respect to FF&E expenditures), in accordance with GAAP.
“Operating Expenses” shall not include (i) depreciation or amortization or other
noncash items, (ii) the principal and interest on the Notes, (iii) income taxes
or other taxes in the nature of income taxes, (iv) the cost of any FF&E
expenditures (other than amounts deposited into the applicable Hotel Operating
Account for FF&E expenditures, which shall be considered an “Operating Expense”
as used herein) or any other capital expenditures, (v) distributions to the
members in an Issuer, (vi) the excess of insurance premiums over $550,000 (per
annum) incurred by Issuers solely in connection with the purchase of earthquake
insurance pursuant to Section 8.1(b)(viii) or (vii) the excess of insurance
premiums over $450,000 (per annum) incurred by Issuers solely in connection with
the purchase of terrorism insurance pursuant to Section 8.1(b)(xi). Expenses
that are accrued as Operating Expenses during any period shall not be included
in Operating Expenses when paid during any subsequent period.

 

34



--------------------------------------------------------------------------------

“Operating Lease” shall mean each Lease Agreement, dated as of the Original
Closing Date, the Second Closing Date or Closing Date, as the case may be, from
by and between the applicable Issuer and the applicable Operating Lessee with
respect to each Property, together with any amendments thereto pursuant to the
provisions thereof.

 

“Operating Lease Subordination Agreement” shall mean each Amended and Restated
Operating Lease Subordination Agreement, dated as of the Closing Date, by and
among the applicable Issuer and the applicable Operating Lessee with respect to
each Property and Note Trustee, together with any further amendments thereto
pursuant to the provisions thereof, subordinating the Operating Lease to the
Notes.

 

“Operating Lessee” shall mean each of the parties identified on Schedule A-1
hereto with respect to each Property, together with its successors and assigns
as permitted hereunder and which shall be collectively referred to herein as
“Operating Lessee” or “Operating Lessees,” but excluding any Operating Lessee,
all of the real property of which has been released from the Lien of the
Transaction Documents pursuant to the provisions thereof.

 

“Opinion of Counsel” shall mean one or more written opinions of counsel who may,
except as otherwise expressly provided in this Indenture, be counsel to the
Issuers (including an employee as such) and which opinion or opinions shall be
addressed to the Note Trustee and, if such opinion is delivered on the Closing
Date, the Initial Purchaser in its capacity as such, and shall comply with any
applicable requirements of this Indenture.

 

“Original Note” shall mean that certain note, dated as of August 24, 2004, made
by certain of the Issuers and certain other Persons pursuant to the Amended
Indenture.

 

“Other Charges” shall mean all ground rents, maintenance charges, charges
associated with any condominium or similar association, impositions other than
Taxes, and any other charges, including vault charges and license fees for the
use of vaults and similar areas adjoining any Property, now or hereafter levied
or assessed or imposed against any Property or any part thereof and payable by
Issuers.

 

“Other Taxes” shall have the meaning set forth in Section 2.2.2(d)(ii) hereof.

 

“Outside Date” shall mean the date that is 364 days after the Closing Date.

 

“Outstanding” shall mean, with respect to the Notes, as of any date of
determination, all of such Notes theretofore authenticated and delivered under
this Indenture except:

 

a) Notes theretofore cancelled by the Note Trustee or delivered to the Note
Trustee for cancellation;

 

b) Notes or portions thereof the payment for which money in the necessary amount
has been theretofore deposited with the Note

 

35



--------------------------------------------------------------------------------

Trustee in trust for the Holders of such Notes; provided, however, that if such
Notes are to be redeemed, notice of such redemption has been duly given pursuant
to this Indenture or provision for such notice has been made, satisfactory to
the Note Trustee;

 

c) Notes in exchange for or in lieu of which other Notes have been authenticated
and delivered pursuant to this Indenture unless proof satisfactory to the Note
Trustee is presented that any such first-mentioned Notes are held by a bona fide
purchaser; and

 

d) Mutilated Notes or Notes alleged to have been lost or stolen and for which
replacement Notes have been issued.

 

provided, however, that in determining whether the Holders of the requisite
Outstanding Principal Amount of the Notes have given any request, demand,
authorization, direction, notice, consent or waiver hereunder (other than with
respect to which the consent or approval of each affected Noteholder is
required, including, without limitations, Notes owned by the Issuers or any
Affiliate of the Issuers shall be disregarded and deemed not to be Outstanding,
except that, in determining whether the Note Trustee shall be protected in
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, only Notes which the Note Trustee knows to be so owned shall be so
disregarded. Notes so owned which have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Note Trustee the pledgee’s right so to act with respect to such Notes and that
the pledgee is not the Issuers or any Affiliate of the Issuers.

 

“Outstanding Principal Amount” shall mean the Principal Amount of the Notes
reduced from time to time by the amount of any payment of the Principal Amount
made by the Issuers in accordance with the terms of this Indenture; provided,
however, that the Outstanding Principal Amount for any Note shall not be less
than zero.

 

“Owner Securities Confirmation” shall have the meaning set forth in
Section 2.1.6(c) hereof.

 

“Pass-Through Entity” shall mean a trust or other entity created in a
Securitization of which one or more of the Notes is an asset.

 

“Pass-Through Entity Representation Letter” has the meaning set forth in
Section 2.1.6(f) hereof.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month or, if in
any month the ninth (9th) day is not a Business Day, then the Payment Date for
such month shall be the first Business Day immediately prior to such ninth
(9th) day.

 

“Permanent Global Note” shall have the meaning ascribed to it in Section 2.1.6
hereof.

 

36



--------------------------------------------------------------------------------

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of any one or more of
the Properties (including, without limitation, business licenses, state health
department licenses, licenses to conduct business, licenses to own and operate
the Properties as hotel properties, licenses to sell and serve alcoholic
beverages at the Properties and all such other permits, licenses and rights,
obtained from any Governmental Authority or private Person concerning ownership,
operation, use or occupancy of any one or more of the Properties).

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Transaction Documents, (ii) all Liens, encumbrances and
other matters disclosed in the Qualified Title Policy, (iii) Liens, if any, for
Taxes or Other Charges not yet due and payable or delinquent or which are being
diligently contested in good faith in accordance with Section 5.1(b)(ii) hereof,
(iv) Liens in respect of property or assets imposed by law which were incurred
in the ordinary course of business, such as carriers’, warehousemen’s,
landlord’s, mechanic’s, materialmen’s, repairmen’s and other similar Liens
arising in the ordinary course of business, and Liens for workers’ compensation,
unemployment insurance and similar programs, in each case arising in the
ordinary course of business which are either not yet due and payable or being
diligently contested in good faith in accordance with Section 5.1(b)(ii) hereof,
(v) Leases and Property Management Agreements, (vi) easements, rights-of-way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances (including any of such matters incurred or entered into by any
Issuer in the ordinary course of business) which in each case could not be
reasonably expected to have a Material Adverse Effect, do not diminish in any
material respect the value of the Properties or affect in any material respect
the validity, enforceability or priority of the Liens created by the Transaction
Documents, (vii) Liens securing permitted indebtedness of the type described in
clause (iii) of the definition of Permitted Indebtedness so long as such Lien is
only in respect of the specific property relating to such obligation,
(viii) deposits securing or in lieu of surety, appeal or custom bonds in
processing to which Issuers are a party, (ix) any judgment Lien provided that
the judgment it secures shall have been discharged of record or the execution
thereof stayed pending appeal within thirty (30) days after entry thereof or
within thirty (30) days after the expiration of any stay, as applicable in
either case provided there is no imminent risk of forfeiture during such thirty
(30) day period, (x) Liens securing the Revolver Loan, (xi) the Fairmont Master
Condominium Declaration entered into in accordance with Section 2.9 and any
other instrument, encumbrance, agreement, lien or agreement executed and
delivered in connection with the Condominium Conversion in accordance with
Section 2.5 or Section 2.9 hereof, and (xii) such other title and survey
exceptions as the Servicer has approved or may approve in writing in the
reasonable discretion of Servicer.

 

“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds investing in debt or
equity interests relating to commercial real estate, (ii) investing through a
fund with committed capital of at least $250,000,000 and (iii) not subject to a
bankruptcy proceeding.

 

“Permitted Indebtedness” shall mean (i) the Debt, (ii) Trade Payables incurred
in the ordinary course of any Issuer’s business, paid by such Issuer within
sixty (60) days of incurrence and in fact not more than sixty (60) days
outstanding (subject to such Issuer’s right to contest the same in accordance
with Section 5.1(b)(ii) hereof) provided that in no event shall the

 

37



--------------------------------------------------------------------------------

aggregate amount of such Trade Payables incurred by all of the Issuers exceed
three percent (3%) of the aggregate Base Release Amounts of those Properties
still subject to the Lien of the Mortgage, (iii) purchase money indebtedness and
capital lease obligations incurred in the ordinary course of business, but in no
event shall the annual scheduled debt service on such indebtedness or
obligations exceed the aggregate amount of $600,000 for the Properties then
subject to the Lien of the Mortgage (which amount shall, in connection with a
permitted partial prepayment of the Notes where a Property is released from the
Mortgage, be reduced by the Servicer on a ratable basis equal to an amount
determined by applying a fraction, the numerator of which is the Base Release
Amount for the Property or Properties which are released from the Mortgage and
the denominator of which is the aggregate Outstanding Principal Amount of the
Notes on the date of such release), (iv) any Management Fees not yet due and
payable under any Property Management Agreement, (v) Taxes or Other Charges not
yet due and payable or delinquent or which are being diligently contested in
good faith in accordance with Section 5.1(b)(ii) hereof, (vi) indebtedness
relating to Liens in respect of property or assets imposed by law which were
incurred in the ordinary course of business, such as carriers’, warehousemen’s,
landlord’s, mechanic’s, materialmen’s, repairmen’s and other similar Liens
arising in the ordinary course of business, and Liens for workers’ compensation,
unemployment insurance and similar programs, in each case arising in the
ordinary course of business which are either not yet due and payable or being
diligently contested in good faith in accordance with Section 5.1(b)(ii) hereof,
(vii) the Las Palmas Indebtedness, (viii) the Revolver Loan, (ix) amounts
payable in the ordinary course of business (and not as a result of Issuer’s
delinquency or default) pursuant to Permitted Encumbrances of the type described
in clauses (ii) or (x) of the definition of Permitted Encumbrances, (x) the
Mexico Intercompany Loan, (xi) any amounts required to be repaid to the Property
Manager consistent with the term sheet attached as Exhibit F-2 in connection
with the Four Seasons Punta Mita Property and (xii) such other unsecured
indebtedness approved by a majority of the Noteholders in their sole discretion
and with respect to which Issuers have received a Rating Confirmation.

 

“Permitted Investments” shall mean the following, subject to qualifications
hereinafter set forth:

 

(i) Obligations of, or obligations guaranteed as to principal and interest by,
the U.S. government or any agency or instrumentality thereof, when such
obligations are backed by the full faith and credit of the United States of
America. These obligations include, but are not limited to:

 

  (a) Treasury obligations, all direct or fully guaranteed obligations

 

  (b) Farmers Home Administration Certificates of beneficial ownership

 

  (c) General Services Administration Participation certificates

 

  (d) U.S. Maritime Administration Guaranteed Title XI financing

 

  (e) Small Business Administration Guaranteed participation certificates
Guaranteed pool certificates

 

  (f) U.S. Department of Housing and Urban Development Local authority bonds

 

  (g) Washington Metropolitan Area Transit Authority guaranteed transit bonds

 

38



--------------------------------------------------------------------------------

(ii) Obligations of government-sponsored agencies that are not backed by the
full faith and credit of the U.S., where the obligation is limited to those
instruments that have a predetermined fixed dollar amount of principal due at
maturity that cannot vary or change. These obligations are limited to:

 

  (a) Federal Home Loan Mortgage Corp. (FHLMC) Debt obligations

 

  (b) Farm Credit System (formerly: Federal Land Banks, Federal Intermediate
Credit Banks, and Banks for Cooperatives) Consolidated system wide bonds and
notes

 

  (c) Federal Home Loan Banks (FHL Banks) consolidated debt obligations

 

  (d) Federal National Mortgage Association (FNMA) Debt obligations

 

  (e) Student Loan Marketing Association (SLMA) Debt obligations

 

  (f) Financing Corp. (FICO) Debt obligations

 

  (g) Resolution Funding Corp. (REFCORP) Debt obligations.

 

(iii) Federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 365
days of any bank, the short-term debt obligations of which are rated “A-1+” (or
the equivalent) by each of the Rating Agencies.

 

(iv) Deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC).

 

(v) Debt obligations maturing in 365 days or less that are rated AAA or higher
(or the equivalent) by each of the Rating Agencies.

 

(vi) Commercial paper rated “A-1+” (or the equivalent) by each of the Rating
Agencies and maturing in 365 days or less.

 

(vii) Investments in certain short-term debt of issuers rated “A-1+” (or the
equivalent) by each of the Rating Agencies may be permitted with certain
restrictions. The total amount of debt from “A-1+” issuers must be limited to
the investment of an amount equal to the Monthly Debt Service Payment Amount.
The total amount of “A-1+” investments should not represent more than twenty
percent (20%) of the rated issue’s outstanding principal amount and each
investment should not mature beyond thirty (30) days. Investment in “A-1+” (or
the equivalent) rated securities are not eligible for reserve accounts, cash
collateral accounts, or other forms of credit enhancement. Short-term debt for
purposes of this definition includes: commercial paper, federal funds,
repurchase agreements, unsecured certificates of deposit, time deposits, and
banker’s acceptances.

 

(viii) Investment in money market funds rated “AAAm” or “AAAm-G” (or the
equivalent) by each of the Rating Agencies.

 

(ix) Such other investments as shall be approved in writing by the Servicer if
such investment is made prior to Securitization or by means of a Rating
Confirmation if such investment is made after a Securitization.

 

39



--------------------------------------------------------------------------------

Notwithstanding the foregoing, “Permitted Investments”: (A) shall exclude any
security with any Rating Agency’s symbol attached to the rating indicating high
volatility or dramatic fluctuations in their expected returns because of market
risk, as well as any mortgage-backed securities and any security of the type
commonly known as “strips”; (B) shall not have maturities in excess of one year;
(C) as to the investments described in (i), (ii), (iii), (iv), (v), (vi) and
(vii): the obligations shall be limited to those instruments that have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change; interest may either be fixed or variable; and any variable interest
should be tied to a single interest rate index plus a single fixed spread (if
any), and move proportionately with that index; and (D) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provide a yield to maturity in excess of 120% of the yield
to maturity at par of such underlying investment. No investment shall be made
which requires a payment above par for an obligation if the obligation may be
prepaid at the option of the issuer thereof prior to its maturity. All
investments shall mature or be redeemable upon the option of the holder thereof
on or prior to the earlier of (x) three (3) months from the date of their
purchase or (y) the Business Day preceding the day before the date such amounts
are required to be applied hereunder.

 

“Permitted Issuer Transferee” shall mean any entity (i) that is experienced in
owning and operating properties similar to the Properties, (ii) (a) with a net
worth, as of a date no more than six (6) months prior to the date of the
transfer of at least $1 Billion and (b) who, immediately prior to such transfer,
controls, together with its Close Affiliates real estate equity assets of at
least $1 Billion, (iii) which, together with its Close Affiliates own or have
under management or act as the exclusive fund manager or investment advisor, at
the time of the transfer, not fewer than 20 first class full service resort or
business hotel properties (excluding the Properties) containing not fewer than
5,000 hotel rooms in the aggregate and (iv) that is not a Disqualified
Transferee.

 

“Permitted Prepayment Date” shall mean the Payment Date in December 2005.

 

“Person” shall mean any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, association, joint stock company, bank, trust, estate,
unincorporated organization, any federal, state, county or municipal government
(or any agency or political subdivision thereof), endowment fund or any other
form of entity.

 

“Plan” means an employee benefit plan other than a Multiemployer Plan, (i) which
is maintained for employees of any Issuer or any ERISA Affiliate and which is
subject to Title IV of ERISA or (ii) with respect to which any Issuer or any
ERISA Affiliate could be subjected to any liability under Title IV of ERISA
(including Section 4069 of ERISA).

 

“Plan Assets” means assets of any Employee Benefit Plan subject to Part 4,
Subtitle A, Title I of ERISA.

 

“Policies” shall have the meaning specified in Section 8.1(c) hereof.

 

“Pre-approved Transferee” shall mean any of the entities set forth on Exhibit D
hereof, or any Close Affiliates thereof, provided any of the foregoing entities
or their Close

 

40



--------------------------------------------------------------------------------

Affiliates shall only be a “Pre-approved Transferee” if (i) such entity
continues to be Controlled by substantially the same Persons Controlling such
entity as of the Closing Date or if such Pre-approved Transferee is a publicly
traded company, such Pre-approved Transferee continues to be publicly traded on
an established securities market, (ii) there has been no material adverse change
in the financial condition or results of operations of such entity since the
Closing Date and (iii) such entity and its Close Affiliates together own, have
under management or act as the exclusive fund manager or investment advisor, at
the time of the transfer, not fewer than twenty (20) first class full service
resort or business hotel properties (excluding the Properties) containing not
fewer than 5,000 hotel rooms in the aggregate.

 

“Predecessor Note” of any particular Note shall mean every previous Note issued
pursuant to this Indenture evidencing all or a portion of the same indebtedness
as that evidenced by such particular Note.

 

“Prepayment” shall have the meaning specified in Section 2.4.2 hereof.

 

“Prepayment Date” shall have the meaning specified in Section 2.4.2 hereof.

 

“Prepayment Fee” shall mean, with respect to a Prepayment and release of a
Property, an amount equal to:

 

(i) 1.0000000% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in December 2005 but prior to
the Payment Date in January 2006,

 

(ii) 1.0000000% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in January 2006 but prior to the
Payment Date in February 2006,

 

(iii) 1.0000000% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in February 2006 but prior to
the Payment Date in March 2006,

 

(iv) 1.0000000% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in March 2006 but prior to the
Payment Date in April 2006,

 

(v) 1.0000000% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in April 2006 but prior to the
Payment Date in May 2006,

 

(vi) 1.0000000% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in May 2006 but prior to the
Payment Date in June 2006,

 

(vii) 1.0000000% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in June 2006 but prior to the
Payment Date in July 2006,

 

41



--------------------------------------------------------------------------------

(viii) 0.9181818% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in July 2006 but prior to the
Payment Date in August 2006,

 

(ix) 0.8363636% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in August 2006 but prior to the
Payment Date in September 2006,

 

(x) 0.7545455% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in September 2006 but prior to
the Payment Date in October 2006,

 

(xi) 0.6727273% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in October 2006 but prior to the
Payment Date in November 2006,

 

(xii) 0.5909091% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in November 2006 but prior to
the Payment Date in December 2006,

 

(xiii) 0.5090909% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in December 2006 but prior to
the Payment Date in January 2007,

 

(xiv) 0.4272727% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in January 2007 but prior to the
Payment Date in February 2007,

 

(xv) 0.3454545% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in February 2007 but prior to
the Payment Date in March 2007,

 

(xvi) 0.2636364% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in March 2007 but prior to the
Payment Date in April 2007,

 

(xvii) 0.1818182% of the Outstanding Principal Amount prepaid if such Prepayment
and release occurs on or after the Payment Date in April 2007 but prior to the
Payment Date in May 2007, and

 

(xviii) 0.1000000% of the Outstanding Principal Amount prepaid if such
Prepayment and release occurs on or after the Payment Date in May 2007 but prior
to the Payment Date in June 2007, provided there shall be no Prepayment Fee
payable on or after the Payment Date in June 2007.

 

“Prepayment Notice” shall have the meaning specified in Section 2.4.2 hereof.

 

42



--------------------------------------------------------------------------------

“Prime Rate” shall mean the annual rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-eighth of one percent (0.125%). If The Wall Street Journal ceases to publish
the “Prime Rate”, the Note Trustee shall select an equivalent publication that
publishes such “Prime Rate”, and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasi-governmental body, then Note Trustee shall select a comparable interest
rate index.

 

“Principal Amount” shall mean as of the date hereof, $220,000,000, which may be
increased up to a maximum amount of $350,000,000 pursuant to Section 2.1.2(c).

 

“Proceeds” shall mean amounts, awards or payments payable to Issuers (including,
without limitation, amounts payable under any title insurance policies covering
Issuers’ ownership interests in the Properties) or Note Trustee with respect to
any insurance required to be maintained hereunder (after the deduction therefrom
and payment to Issuers and Note Trustee, respectively, of any and all reasonable
expenses incurred by Issuers and Note Trustee in the recovery thereof, including
all attorneys’ fees and disbursements, the fees of insurance experts and
adjusters and the costs incurred in any litigation or arbitration with respect
to any claim under such insurance policies).

 

“Prohibited Person” shall mean any Person identified on the OFAC List or any
other Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States or America.

 

“Promissory Note” shall mean Promissory Note A-1, Promissory Note A-2,
Promissory Note A-3 and Promissory Note A-4.

 

“Promissory Note A-1” shall mean a pari passu note bearing the designation
“A-1”, which shall be in an aggregate initial principal amount equal to
$220,000,000, made payable by Issuers, as maker.

 

“Promissory Note A-2” shall mean a pari passu note bearing the designation
“A-2”, which together with all other Promissory Notes A-2, shall be in an
aggregate maximum principal amount of up to $130,000,000 less the aggregate
principal amount of Promissory Note A-3 and Promissory Note A-4, made payable by
Issuers, as maker.

 

“Promissory Note A-3” shall mean a pari passu note bearing the designation
“A-3”, which together with all other Promissory Notes A-3, shall be in an
aggregate maximum principal amount of up to $130,000,000 less the aggregate
principal amount of Promissory Note A-2 and Promissory Note A-4, made payable by
Issuers, as maker.

 

“Promissory Note A-4” shall mean a pari passu note bearing the designation
“A-4”, which together with all other Promissory Notes A-4, shall be in an
aggregate maximum principal amount of up to $130,000,000 less the aggregate
principal amount of Promissory Note A-2 and Promissory Note A-3, made payable by
Issuers, as maker.

 

43



--------------------------------------------------------------------------------

“Property” shall mean each parcel or group of parcels of land described on one
of the Schedules B-1 through B-8, and the improvements thereon owned or leased
by the Issuers, and “Properties” shall mean such parcels and improvements,
collectively, less, however, any Property (or portion thereof) released from the
Lien of the Mortgage in accordance with the terms hereof.

 

“Property Management Agreement” shall mean the hotel operating agreements
entered into by an Issuer and/or Operating Lessee and the applicable Property
Manager (including any amendments, supplements or modifications thereof, and
including related franchise and licensing agreements) in effect as of the
Closing Date, as applicable, as described on Schedule G hereto and previously
provided to Initial Purchaser and each hotel operating agreement, operating
lease or other similar agreement entered into by an Issuer and/or Operating
Lessee and the applicable Property Manager pursuant to Article 11 hereof,
pursuant to which such Property Manager or an Affiliate is to provide hotel
management and other services with respect to a Property or pursuant to which a
Property Manager leases all or a portion of a Property.

 

“Property Manager” shall mean any Person identified as a current Property
Manager on Schedule D hereto or any replacement “Property Manager” appointed in
accordance with Article 11 hereof.

 

“Property Manager Reserve Account” shall have the meaning specified in
Section 9.2.1(i) hereof.

 

“Property Worth” shall mean, with respect to each Issuer, the fair market value
of the Property or Properties owned by such Issuer as of the Closing Date.

 

“QIB” shall mean a “qualified institutional buyer” within the meaning of Rule
144A.

 

“Qualified Institutional Lender” means one or more of the following:

 

(i) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan that satisfies the Eligibility Requirements;

 

(ii) an investment company, money management firm or QIB, or an Institutional
Accredited Investor that satisfies the Eligibility Requirements;

 

(iii) an institution substantially similar to any of the foregoing entities
described in clauses (i) or (ii) that satisfies the Eligibility Requirements;

 

(iv) any Affiliate under common control of, or any entity Controlled by, any of
the entities described in clauses (i), (ii), or (iii) above;

 

(v) a Qualified Trustee in connection with (A) a securitization of, (B) the
creation of collateralized debt obligations (“CDO”) secured by, or (C) a
financing through an

 

44



--------------------------------------------------------------------------------

“owner trust” of, a note or a participation interest therein (any of the
foregoing, a “Securitization Vehicle”), provided that (1) one or more classes of
securities issued by such Securitization Vehicle is initially rated at least
investment grade by each of the Rating Agencies which assigned a rating to one
or more classes of securities issued in connection with a Securitization (it
being understood that with respect to any Rating Agency that assigned such a
rating to the securities issued by such Securitization Vehicle, a Rating Agency
Confirmation will not be required in connection with a transfer of a
Participation Interest to such Securitization Vehicle); (2) in the case of a
Securitization Vehicle that is not a CDO, the special servicer of such
Securitization Vehicle has a Required Special Servicer Rating (such entity, an
“Approved Servicer”) and such Approved Servicer is required to service and
administer such Participation Interest in accordance with servicing arrangements
for the assets held by the Securitization Vehicle which require that such
Approved Servicer act in accordance with a servicing standard notwithstanding
any contrary direction or instruction from any other Person; or (3) in the case
of a Securitization Vehicle that is a CDO, the CDO Asset Manager and, if
applicable, each Intervening Trust Vehicle that is not administered and managed
by a CDO Asset Manager which is a Qualified Institutional Lender, are each a
Qualified Institutional Lender under clauses (i), (ii), (iii), (iv), (vi) or
(vii) of this definition;

 

(vi) an investment fund, limited liability company, limited partnership or
general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Institutional Lender under clauses (clauses (i), (ii),
(iii), (iv), (v) or (vii) of this definition and which is investing through a
fund with committed capital of at least $250,000,000, acts as the general
partner, managing member or fund manager and at least fifty percent (50%) of the
equity interests in such investment fund are owned, directly or indirectly, by
one or more of the following: a Qualified Institutional Lender, an Institutional
Accredited Investor and/or a QIB provided such Institutional Accredited Investor
or QIB that are used to satisfy the 50% test set forth above in this clause
(c)(vi) satisfy the financial tests in clause (i) of the definition of
Eligibility Requirements; or

 

(vii) any Qualified Institutional Lender that is acting in an agency capacity
for a syndicate of lenders, provided more than 50% of the committed loan amounts
or outstanding loan balance are owned by lenders in the syndicate that are
Qualified Institutional Lenders.

 

For purposes of this definition only, “Control” means the ownership, directly or
indirectly, in the aggregate of more than fifty percent (50%) of the beneficial
ownership interests of an entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of an
entity, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” has the meaning correlative thereto). Notwithstanding
the foregoing or any other provision of this Indenture, a Qualified Institution
Lender shall not be a Person designated on the OFAC List.

 

“Qualified Survey” shall mean a current title survey of each Property, certified
to the title company, Note Trustee, the Initial Purchaser and their successors
and assigns, that (i) is in form and content satisfactory to the Initial
Purchaser, (ii) is prepared by a professional and properly licensed land
surveyor satisfactory to Initial Purchaser in accordance with the 1992 Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys, (iii) meets the
classification of an “Urban Survey”, and the following additional items from the
list of “Optional

 

45



--------------------------------------------------------------------------------

Survey Responsibilities and Specifications” (Table A) should be added to each
survey: 2, 3, 4, 6, 7, 8, 9, 10, 11 and 13, (iv) reflects the same legal
description contained in the Qualified Title Policy relating to the applicable
Property, (v) includes, among other things, a metes and bounds description of
the real property comprising part of the applicable Property satisfactory to the
Initial Purchaser and (vi) contains a certification in form and substance
acceptable to the Initial Purchaser.

 

“Qualified Title Policy” shall mean an ALTA title insurance policy (1970
unmodified form, where issuable or, if not issuable, 1992 unmodified form so
long as the creditors’ rights exception is omitted from the issued policy)
issued by one or more title companies acceptable to the Initial Purchaser, with
ALTA facultative reinsurance and direct access agreements acceptable to Initial
Purchaser, which title insurance policy shall (i) (a) with respect to the
Mexican Properties, provide coverage in the aggregate amount equal to 120% of
the Base Release Amount, applicable to the Mexican Properties and (b) with
respect to the remaining Properties not included in the preceding subclause (a),
provide blanket coverage in an aggregate amount equal to the Outstanding
Principal Amount (as of the Closing Date), (ii) insure Note Trustee that the
Mortgage creates a valid first mortgage lien on the applicable Property, free
and clear of all exceptions from coverage other than Permitted Encumbrances and
such standard exceptions and exclusions from coverage as the Initial Purchaser
shall approve, (iii) contain such endorsements and affirmative coverages as the
Initial Purchaser may reasonably request, (iv) name Note Trustee as the insured
and (v) be assignable by its terms with a transfer of the Notes.

 

“Qualified Trustee” means (i) a corporation, national bank, national banking
association or a trust company (including LaSalle Bank National Association),
organized and doing business under the laws of any state or the United States of
America, authorized under such laws to exercise corporate trust powers and to
accept the trust conferred, having a combined capital and surplus of at least
$100,000,000 and subject to supervision or examination by federal or state
authority, (ii) an institution insured by the Federal Deposit Insurance
Corporation or (iii) an institution whose long-term senior unsecured debt is
rated either of the then in effect top two rating categories of each of the
Rating Agencies. Notwithstanding the foregoing or any other provision of this
Indenture, a Qualified Trustee shall not be a Person designated on the OFAC
List.

 

“Rating Agency” shall mean any one or more of Standard & Poor’s, Moody’s, Fitch,
Inc., and any other nationally recognized statistical rating agency, as selected
by a majority of the Noteholders and which rate the Notes, and their respective
successors.

 

“Rating Agency Securitization Amount” shall have the meaning set forth in
Section 9.2.15(a) hereof.

 

“Rating Confirmation”, with respect to the matter in question, shall mean that
as a condition thereto the Rating Agencies shall have confirmed in writing that
(i) such investment, replacement, action or inaction shall not result, in and of
itself, in a reduction, withdrawal or qualification of any rating then assigned
to any outstanding Notes (if a Securitization has occurred), or (ii) such
investment, replacement, action or inaction would not result, in and of itself,
in a reduction, withdrawal or qualification of any rating for proposed Notes
then under

 

46



--------------------------------------------------------------------------------

consideration by the Rating Agencies (if a Securitization has not yet occurred);
provided that if a Securitization has not taken (or as certified by a majority
of the Noteholders, will not take) the form of a transaction rated by the Rating
Agencies, then “Rating Confirmation” shall instead mean that the matter in
question shall be subject to the prior approval of a majority of the
Noteholders, which approval shall be granted by a majority of the Noteholders to
the extent the Noteholders believe in their reasonable discretion a Rating
Confirmation would have been granted with respect to such matter had a
Securitization been in effect at such time.

 

“Regulation S” shall mean Regulation S under the Securities Act.

 

“Regulation S Distribution Compliance Period” shall mean the period of 40
consecutive days beginning on and including the later of (i) the day that the
Initial Purchaser advises the Issuers and the Note Trustee in writing is the day
on which any Notes are first offered to Persons (other than distributors) in
reliance upon Regulation S, and (ii) the Closing Date.

 

“Regulation S Temporary Global Note” shall have the meaning set forth in
Section 2.1.6(b) hereof.

 

“Reference Banks” means four (4) major banks in the London interbank market
selected by the Note Trustee.

 

“Register” shall have the meaning provided in Section 2.1.3(b).

 

“Regulatory Change” means any change after the date of this Indenture in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to a
class of banks or companies controlling banks, including Note Trustee and the
Initial Purchaser, of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment (including, without limitation, the movement of Hazardous
Substances through ambient air, soil, surface water, ground water, wetlands,
land or subsurface strata).

 

“Release Amount” shall mean (a) (i) with respect to the aggregate amount prepaid
(other than amounts prepaid in connection with a release of one or more floors
at the Fairmont Chicago Hotel Property pursuant to Section 2.5.5) under this
Indenture (including the prepayment then being made) that does not exceed 20% of
the amount funded to Issuers immediately prior to such release, an amount equal
to 100% of such Property’s Base Release Amount; (ii) with respect to the
aggregate amount prepaid (other than amounts prepaid in connection with a
release of one or more floors at the Fairmont Chicago Hotel Property pursuant to
Section 2.5.5) under this Indenture (including the prepayment then being made)
that exceeds 20% of the amount funded to Issuers immediately prior to such
release but does not exceed 30% of the amount funded to Issuers immediately
prior to such release, an amount equal to 115% of such Property’s Base Release
Amount; and (iii) with respect to the aggregate amount prepaid (other than
amounts prepaid in connection with a release of one or more floors at the
Fairmont Chicago Hotel Property pursuant to Section 2.5.5) under this Indenture
(including the

 

47



--------------------------------------------------------------------------------

prepayment then being made) that exceeds 30% of the amount funded to Issuers
immediately prior to such release, an amount equal to 120% of such Property’s
Base Release Amount, provided that, notwithstanding the foregoing requirements
of this clause (a), in the event the entire Debt is repaid in full in no event
shall the Release Amount with respect to any Property exceed the applicable Base
Release Amount for such Property and in no event shall the aggregate Release
Amounts with respect to all Properties being released exceed the Outstanding
Principal Amount and (b) in connection with a floor at the Fairmont Chicago
Hotel Property, the amount set forth in Schedule 2.5.5.

 

“Release Instruments” shall have the meaning set forth in Section 2.5.1 herein.

 

“Rent Roll Date” shall mean September 30, 2005.

 

“Rents” shall mean all rents, rent equivalents, moneys payable as damages
pursuant to a Lease or in lieu of rent or rent equivalents, royalties (including
all oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of any Issuer and/or any Operating Lessee or its agents or
employees from any and all sources arising from or attributable to the
Properties and/or the use and occupancy thereof, including, without limitation,
all room rents related to overnight occupancy of guests at the Properties, all
banquet, conference or other room rentals, all greens fees for the use of golf
courses, fees or considerations of any sort, credit card receivables, and all
deposits of money as advance rent, for security or as earnest money or as down
payment or deposit for the reservation of rooms or other facilities in any of
the Properties and any obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of property or rendering of services by any
Issuer and/or Operating Lessee and proceeds, if any, from business interruption
or other loss of income insurance.

 

“Replacement Asset” shall mean a property (i) similar to the type and class of
properties that are a Property hereunder and (ii) with an appraised value and an
underwritten net cash flow that equals or exceeds the appraised value and
underwritten net cash flow of the Property to be replaced based on the
Appraisals of such Property.

 

“Replacement Interest Rate Cap Agreement” shall mean, in connection with a
replacement of an Interest Rate Cap Agreement following a Downgrade of the
Counterparty thereto, an interest rate cap agreement (together with the
confirmation and schedules relating thereto) from an Acceptable Counterparty and
satisfying the requirements set forth on Exhibit C hereto; provided that to the
extent any such interest rate cap agreement does not meet the foregoing
requirements a “Replacement Interest Cap Agreement” shall be such interest rate
cap agreement approved by each of the Rating Agencies, such approval to be
evidenced by the receipt of a Rating Confirmation.

 

“Required Amount” shall have the meaning specified in Section 9.4.1(x) hereof.

 

48



--------------------------------------------------------------------------------

“Required Loan-to-Value Ratio” shall mean that the Principal Amount is not more
than forty-five percent (45%) of the appraised value of the Properties as of the
Closing Date based on the Appraisals.

 

“Required Rating” shall mean the higher of (i) the highest rating then assigned
by the Rating Agencies to any of the Notes, and (ii) “AA” (or its equivalent) by
each of the Rating Agencies.

 

“Required Records” shall have the meaning set forth in Section 5.1(j)(x) hereof.

 

“Required Special Servicer Rating” means (i) a rating of “CSS2” in the case of
Fitch, (ii) on the S&P list of approved special servicers in the case of S&P and
(iii) in the case of Moody’s, such special servicer is acting as special
servicer in a commercial loan securitization that was rated by Moody’s within
the twelve (12) month period prior to the date of determination, and Moody’s has
not downgraded or withdrawn the then-current rating on any class of commercial
mortgage securities or placed any class of commercial mortgage securities on
watch citing the continuation of such special servicer as special servicer of
such commercial mortgage securities as the cause for such downgrade, withdrawal
or watch.

 

“Reserve Accounts” shall have the meaning set forth in Section 9.2.1 hereof.

 

“Residence Club” or “Residence Club Condominium Unit” shall mean the condominium
unit or units to be established in connection with the Condominium Conversion in
accordance with Section 2.9, released from the Transaction Documents and
conveyed to a Person other than the Issuers or Operating Lessees (but which
Person may be an Affiliate of Sponsor).

 

“Responsible Officer” shall mean, with respect to the Note Trustee, any Trust
Officer of the Note Trustee with direct responsibility for the administration of
this Indenture and also, with respect to a particular matter, any other officer
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular matter.

 

“Restoration” shall have the meaning set forth in Section 8.1.2(b) hereof.

 

“Restricted Global Note” shall have the meaning set forth in Section 2.1.6(e)
hereof.

 

“Restricted Notes” shall have the meaning specified in Section 2.1.8 hereof.

 

“Revolver Loan” shall mean that certain revolving credit facility from Deutsche
Bank Trust Company Americas to Strategic Hotel Funding, L.L.C., evidenced by
that certain Amended and Restated Credit Agreement, dated as of the date hereof,
among Strategic Hotel Funding, L.L.C., various financial institutions, as
lenders specified therein, Deutsche Bank Trust Company Americas, as the
administration agent and Wachovia Bank, National Association, as the syndication
agent, as the same may be amended, restated, supplemented or otherwise modified
or replaced, from time to time, with substantially similar terms.

 

49



--------------------------------------------------------------------------------

“Ritz Carlton Half Moon Bay Management Side Letter” shall mean that certain side
letter dated as of the Closing Date from Half Moon Bay, LLC to Note Trustee
related to proposed amendments to the Ritz Carlton Half Moon Bay Property
Management Agreement.

 

“Ritz Carlton Half Moon Bay Property” means that certain property known as the
Ritz Carlton Half Moon Bay, located in Half Moon Bay, California.

 

“Rule 144A” shall mean Rule 144A under the Securities Act.

 

“Rule 144A Information” shall mean such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto)
and as is delivered by or at the direction of an Issuer or an Affiliate of an
Issuer pursuant to Section 2.8 hereof.

 

“Second Extension Term” shall have the meaning set forth in Section 2.3.3(b)
below.

 

“Security Agreement” shall have the meaning set forth in Section 2.4.5 hereof.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, and the rules and regulations of the United States Securities and
Exchange Commission promulgated thereunder from time to time.

 

“Securitization” shall mean, collectively, any transaction or transactions
pursuant to which the Notes are either syndicated or participated or pursuant to
which securities are issued that are backed in whole or in part by the Notes,
which securities may be offered and sold to institutional investors in
transactions whether or not required to be registered under the Securities Act,
provided that none of Issuers, Operating Lessees, Sponsor or any Affiliate of
Issuers, Operating Lessees, or Sponsor shall be a registrant, co-registrant or
have any reporting obligations with respect to any such transactions.

 

“Servicer” shall mean GMAC Commercial Mortgage or such other Person designated
in writing by a majority of the Noteholders to act as Servicer, and who shall
have accepted in writing such appointment to so act, on behalf of the Note
Trustee for the benefit of the Noteholders, with power and responsibility to
perform all responsibilities identified as being performed by the Servicer
hereunder and as may be more specifically described in a servicing agreement
between the Noteholders and the Servicer, either prior to or upon any
Securitization, as shall be determined by the a majority of the Noteholders. The
Servicer may be a Noteholder designated as such in writing by a majority of the
Noteholders. It is understood and agreed that any servicing agreement may
provide that the Servicer may take certain actions, or refrain from an action,
only with the consent of a specified portion (which may be all) of the
Noteholders.

 

“Single Purpose Entity” shall mean a Person which:

 

(a) is formed solely for the purpose of acquiring and directly holding an
ownership interest in or leasing one or more of the Properties or an ownership
interest in an Issuer or Operating Lessee,

 

50



--------------------------------------------------------------------------------

(b) does not engage in any business unrelated to the Properties or the ownership
of an Issuer,

 

(c) does not have any assets other than those related to its interest in the
Properties or an Issuer, as the case may be, or any indebtedness other than
Permitted Indebtedness,

 

(d) has books, records, accounts, financial statements, stationery, invoices and
checks which are separate and apart from those of any other Person,

 

(e) is subject to and complies with all of the limitations on powers and
separateness requirements set forth in Section 4.1(bb) hereof and in the
organizational documentation of the applicable Issuer or the applicable Issuer’s
SPE Member (if any), as the case may be, as of the Closing Date,

 

(f) holds itself out as being a Person separate and apart from each other
Person, conducts its business in its own name and exercises reasonable efforts
to correct any known misunderstanding actually known to it regarding its
separate identity,

 

(g) pays its own liabilities out of its own funds and reasonably allocates any
overhead for shared office space,

 

(h) maintains a sufficient number of employees in light of its contemplated
business operations, and

 

(i) in the case of a limited partnership, observes all applicable limited
partnership formalities in all material respects, has at all times a corporate
general partner that is a Single-Purpose Entity, and has a limited partnership
agreement which provides that for so long as the Notes are outstanding and the
limited partnership’s assets shall continue to be subject to the Liens securing
the Debt, the limited partnership shall not take any of the following actions:

 

(i) to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of the assets of any
Issuer or Operating Lessee, except in connection with the sale of any Property
as permitted hereunder,

 

(ii) the engagement by any Issuer or Operating Lessee in any business other than
the ownership, maintenance and operation of the Properties,

 

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for an Issuer or Operating Lessee or a
substantial portion of their properties, without the vote of the partners
representing 99% of the corporate capital of the limited partnership, and

 

(iv) the amendment or modification of any provision of its limited partnership
agreement or certificate of limited partnership that adversely affects any of
the requirements for qualifying as a “Single-Purpose Entity” (except as required
by law); or

 

51



--------------------------------------------------------------------------------

(j) in the case of a corporation, observes all applicable corporate formalities
in all material respects, has at all times at least two (2) Independent
Directors on its Board of Directors, and has a Certificate of Incorporation
which provides that for so long as the Notes are outstanding and the
corporation’s assets continue to be subject to the Liens securing the Debt, the
corporation shall not take or consent to, as the case may be, any of the
following actions:

 

(i) to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of its assets or the
assets of any Issuer, except in connection with the sale of any Property as
permitted hereunder,

 

(ii) the engagement by any Issuer in any business other than the ownership,
maintenance and operation of the Properties or the engagement by it in any
business other than the ownership of a membership interest in an Issuer,

 

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the institution of any other insolvency
proceeding, or the seeking or consenting to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official,
in each case with respect to it or any Issuer without the unanimous vote of all
members of its board of directors, and

 

(iv) the amendment or modification of any provision of its certificate of
incorporation or, if such corporation is the SPE Member or general partner of an
Issuer, such Issuer’s limited liability company agreement or limited partnership
agreement, as applicable, or certificate of formation or certificate of limited
partnership, as applicable, that adversely affects any of the requirements for
qualifying as a “Single-Purpose Entity” (except as required by law); or

 

(k) in the case of a limited liability company, observes all applicable limited
liability company formalities in all material respects, has at all times either
(A) a corporate member that is a Single-Purpose Entity or (B) two
(2) Independent Directors, and has a limited liability company agreement which
provides that for so long as the Notes are outstanding and the limited liability
company’s assets continue to be subject to the Liens securing the Debt, (1) the
bankruptcy of any member (including the sole economic member) will not result in
a dissolution of such Single-Purpose Entity, and (2) the limited liability
company shall not take any of the following actions:

 

(i) to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of the assets of any
Issuer, except in connection with the sale of any Property as permitted
hereunder,

 

(ii) the engagement by any Issuer in any business other than the ownership,
maintenance and operation of the Properties,

 

52



--------------------------------------------------------------------------------

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for an Issuer or a substantial portion of its
properties, without the unanimous vote of all members of the limited liability
company’s board of directors (including the members who are Independent
Directors, if applicable),

 

(iv) the amendment or modification of any provision of its limited liability
company agreement or certificate of formation that adversely affects any of the
requirements for qualifying as a “Single-Purpose Entity” (except as required by
law); or

 

(l) in the case of a limited liability company (Sociedad de Responsabilidad
Limitada) organized in Mexico, observes all formalities in all material respects
applicable to such types of entities in the Mexican General Corporations Law
(Ley General de Sociedades Mercantiles), has at all times at least two
(2) Independent Directors, and has by-laws (estatutos sociales) which provide
that for so long as the Notes are outstanding and the limited liability
company’s assets continue to be subject to the Liens searing the Debt, the
limited liability company shall not take any of the following actions:

 

(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of the assets of the company, except with the unanimous
approval of the Independent Directors,

 

(ii) the engagement by the Issuer in any business other than the ownership,
leasing, maintenance and operation of the Properties, and

 

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition (concurso mercantil), any general assignment for the benefit of
creditors or the institution of any other insolvency proceeding, or the seeking
or consenting to the appointment of a receiver, liquidator, sindico, assignee,
trustee, sequestrator, custodian or any similar official for an Issuer or a
substantial portion of its properties, without the unanimous vote of all
partners of the limited liability company, or to the extent applicable, the
unanimous vote of all members of the board of managers (including the members
who are Independent Directors).

 

“SPE Member” shall have the meaning set forth in Section 4.1(bb) hereof.

 

“Sponsor” shall mean Strategic Hotel Funding, L.L.C., a Delaware limited
liability company.

 

“Sponsor Indemnity Agreement” shall mean that certain Sponsor Indemnity
Agreement, dated as of the Closing Date, by Sponsor in favor of Note Trustee.

 

“Spread” shall mean 0.85% per annum.

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors and/or assigns.

 

53



--------------------------------------------------------------------------------

“STAR Report” shall mean (a) a quarterly Smith Travel Accommodations Report
compiled by Smith Travel Research, or (b) should Smith Travel Research cease to
compile such reports, a quarterly report containing similar data compiled by a
nationally-recognized lodging industry information source which is reasonably
acceptable to the Servicer and (except during any period following the
occurrence and during the continuation of an Event of Default) Issuers.

 

“Stub Interest” shall mean $181,133.33.

 

“Subsequent Funding” shall mean a Funding to the Issuers pursuant to the terms
of Section 3.2 hereof.

 

“Subsequent Funding Date” shall mean a Funding to the Issuers that shall occur
from and after the date hereof but no later than the Outside Date.

 

“Subsequent Funding Holders” shall mean the Holders of the Promissory Notes A-2,
Promissory Notes A-3 and Promissory Notes A-4 other than the Holders of the
Notes of any such Class that is part of a Securitization; provided that, if the
Notes of all of such Classes are part of Securitizations, until the earliest of
(i) the Outside Date, (ii) the date on which an aggregate of $130,000,000 of
Subsequent Fundings have been made and (iii) the date on which the third
Subsequent Funding is made, the “Subsequent Funding Holders” shall mean the
Holders of the Notes of the last such Class to become a part of a
Securitization, unless the Holders of the Notes of another such Class have been
so designated by the Initial Purchaser with the consent of the Holders of all of
the Notes of such designated Class.

 

“Subsequent Funding Notice” shall have the meaning set forth in Section 2.1.2(c)
hereof.

 

“Subsequent Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.7(f) hereof.

 

“Tax and Insurance Escrow Account” shall have the meaning set forth in
Section 9.3.1 hereof.

 

“Tax and Insurance Incremental Amount” shall have the meaning set forth in
Section 9.3.3(b) hereof.

 

“Tax and Insurance Sub-Account” shall have the meaning set forth in
Section 9.3.3(a) hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
fees, taxes on rents or rentals, water rates or sewer rents, and other
governmental charges now or hereafter levied or assessed or imposed against any
Issuer or any Property or rents therefrom or which may become Liens.

 

“Telerate Page 3750” means the display designated as “Page 3750” on the Dow
Jones Telerate Service (or such other page as may replace Page 3750 on that
service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits).

 

54



--------------------------------------------------------------------------------

“Tenant” shall mean any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

 

“Term Sheet” shall mean, that certain letter agreement, dated October 11, 2005
between German American Capital Corporation and Strategic Hotel Funding, L.L.C.

 

“Third Extension Term” shall have the meaning set forth in Section 2.3.3(b)
below.

 

“Third Party Securitization Amount” shall have the meaning set forth in
Section 9.2.15(a) hereof.

 

“Threshold Amount” shall mean with respect to each Property, the lesser of 10%
of the Base Release Amount for such Property or $10 million.

 

“Trade Payables” shall mean unsecured amounts payable by or on behalf of any
Issuer for or in respect of the operation of the Properties in the ordinary
course and which would under GAAP be regarded as ordinary expenses, including
amounts payable to suppliers, vendors, contractors, mechanics, materialmen or
other Persons providing property or services to any Property or any Issuer
(other than compensation payable to Property Managers, exclusive of
reimbursements).

 

“Transaction Documents” shall mean, collectively, this Indenture, the Notes, the
Mortgage, the Assignment of Agreements, the Assignment of Leases, the
Environmental Indemnity, the Deposit Account Agreement, the Sponsor Indemnity
Agreement, the Operating Lease Subordination Agreement, each Agreement with
Managers, and any other document executed by Issuer, Operating Lessee or their
respective Affiliates in connection with the Notes, as well as all other
documents executed and/or delivered in connection with the Notes or hereafter
delivered by or on behalf of any Issuer and Operating Lessee pursuant to the
requirements hereof or of any other Transaction Document.

 

“Transferee Securities Certification” shall have the meaning set forth in
Section 2.1.10(d)(ii) hereof.

 

“Trust Officer” shall mean when used with respect to the Note Trustee, any
officer within the Corporate Trust Office (or any successor group of the Note
Trustee) including any vice president, assistant vice president or officer of
the Note Trustee customarily performing functions similar to those performed by
the persons who at the time shall be such officers, respectively, or to whom any
corporate trust matter is referred at the Corporate Trust Office because of his
or her knowledge of and familiarity with the particular subject.

 

“Trustee Indemnified Party” shall have the meaning set forth in
Section 15.1(a)(i).

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the state in which a Property is located.

 

55



--------------------------------------------------------------------------------

“Unfunded Obligations” shall mean, collectively, the unfunded obligations
described on Schedule H attached hereto and made a part hereof.

 

“Unfunded Obligations Account” shall have the meaning set forth in
Section 9.2.1(f) hereof.

 

“Unrestricted Global Note” shall have the meaning set forth in Section 2.1.6(b)
hereof.

 

“U.S. Government Securities” shall mean securities evidencing an obligation to
pay principal and interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged or (ii) obligations of a Person Controlled or
supervised by and acting as an agency or instrumentality of and guaranteed as a
full faith and credit obligation by the United States of America, which in
either case are not callable or redeemable at the option of the issuer thereof
(including a depository receipt issued by a bank (as defined in Section 3(a)(2)
of the Securities Act) as custodian with respect to any such securities or a
specific payment of principal of or interest on any such securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the securities or the
specific payment of principal of or interest on the securities evidenced by such
depository receipt).

 

“U.S./Mexico Taxes “ shall have the meaning set forth in Section 2.2.2(d)(i)
hereof.

 

“Year-to-Date Period” shall mean the period commencing on January 1, 2005 and
ending on September 30, 2005.

 

Section 1.2. Principles of Construction. All references to sections, schedules
and exhibits are to sections, schedules and exhibits in or to this Indenture
unless otherwise specified. Unless otherwise specified, the words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Indenture
shall refer to this Indenture as a whole and not to any particular provision of
this Indenture. The words “includes”, “including” and similar terms shall be
construed as if followed by the words “without limitation”. The terms “Property”
or “Properties” shall be construed to be followed by the phrase “or any part or
portion thereof”. The term “Issuers” shall be construed to be followed by the
phrase “or any of them”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, as may be modified herein. As
a matter of convenience herein, rating categories are generally stated in the
nomenclature of Standard & Poor’s Ratings Group, it being understood that unless
otherwise expressly stated to the contrary, reference to such category shall
also be deemed to be a reference to the comparable category of each other Rating
Agency; provided that if a specified rating (or its equivalent) from any of the
Rating Agencies is required hereunder with respect to an issuer or a security
(other than the Notes), and one of the Rating Agencies in connection with a
Securitization does not rate the issuer or security in question, then such
requirement hereunder

 

56



--------------------------------------------------------------------------------

shall nevertheless be deemed satisfied so long as such Rating Agency has issued
a Rating Confirmation with respect thereto. For purposes of any representation,
warranty or covenant herein relating to one or more Operating Lessee, including
without limitation Section 4.1(bb) hereof, all defined terms and sections used
in or referred to therein or in any defined terms used therein shall, to the
extent not expressly provided for in such definitions or sections, be deemed to
refer to Operating Lessees in addition to Issuers. All references herein to
“majority of the Noteholders” or any percentage or fraction of the Noteholders
shall mean a majority, or such percentage or fraction of the Noteholders by
Outstanding Principal Amount.

 

ARTICLE II

 

GENERAL

 

Section 2.1. The Notes.

 

2.1.1 Commitment. Each of the parties hereto agrees and acknowledges that the
Issuers received the proceeds of the Initial Funding on the Closing Date. Each
of the parties hereto agrees and acknowledges that the Issuers may request the
proceeds of each of the Notes pursuant to a Subsequent Funding be disbursed to
Issuer from the Subsequent Funding Holders pursuant to the terms of Section 3.2
no later than the Outside Date. The aggregate funded amount of the Subsequent
Fundings shall not exceed $130,000,000. Each of the Notes shall mature on the
Maturity Date. No Person other than the Subsequent Funding Holders shall have
any obligation to fund any portion of the Subsequent Fundings. Each Issuer
hereby confirms its issuance of the Notes, subject to and upon the terms and
conditions set forth herein.

 

2.1.2 Disbursement to Issuers; Subsequent Fundings and Use of Notes Proceeds;
Transfer or Principal Amounts Between Classes.

 

(a) Promissory Notes A-1 were fully issued and outstanding on the Closing Date.
The parties hereto acknowledge that, on the Closing Date, the Outstanding
Principal Amount of the Notes is equal to $220,000,000, subject to payment from
such proceeds of the Expenses and subject to funding from such proceeds of
(i) the Tax and Insurance Escrow Account and Tax and Insurance Sub-Account,
(ii) the Deferred Maintenance and Environmental Reserve Account, (iii) the FF&E
Reserve Account (iv) the Unfunded Obligations Reserve Account and (v) Stub
Interest (covering the period through November 14, 2005), which have been
escrowed with Note Trustee, all in accordance with the provisions of this
Indenture.

 

(b) Each of Promissory Notes A-2, Promissory Notes A-3 and Promissory Notes A-4
are fully issued and outstanding as of the date hereof in a maximum aggregate
principal amount of up to $130,000,000, and each in the initial principal amount
of $0; which may be disbursed in accordance with the terms and conditions of
Section 2.1.2(c) (which amount shall, in connection with a permitted partial
prepayment of the Notes where a Property, or a portion thereof, is released from
the Mortgage, be reduced on a ratable basis equal to an amount determined by
applying a fraction, the numerator of which is the Base Release Amount for the
Property or Properties which are released from the Mortgage and the denominator
of which is the aggregate Outstanding Principal Amount of the Notes on the date
of such release). However, notwithstanding anything to the contrary herein, for
purposes of the first paragraph of Article 11

 

57



--------------------------------------------------------------------------------

of the Securities Market Law (Ley del Mercado de Valores) of Mexico, no offering
or issuance of any Class of Notes related to any Subsequent Funding (i.e., the
Class A-2 Notes, Class A-3 Notes and Class A-4 Notes) will be deemed to take
place until the time when the Subsequent Funding is actually made with respect
to such Class of Notes.

 

(c) Issuers may request Subsequent Fundings pursuant to the terms and conditions
of this Section 2.1.2 and subject to the conditions set forth in Section 3.2.
Issuers shall deliver a written notice to Note Trustee, Servicer, the Subsequent
Funding Holders and Initial Purchaser (the “Subsequent Funding Notice”), which
shall include the amount to be funded (which shall not be less than $30,000,000
for any Funding) and the date upon which such Subsequent Funding shall occur,
which shall not be earlier than ten (10) Business Days after the date of such
Subsequent Funding Notice. The parties hereto acknowledge that all Subsequent
Fundings must be funded no later than the Outside Date, there shall be no more
than three (3) Subsequent Fundings and in no event shall the aggregate of the
Subsequent Fundings exceed $130,000,000 (which maximum amount shall, in
connection with a permitted partial prepayment of the Notes where a Property, or
a portion thereof, is released from the Mortgage, be reduced on a ratable basis
in an amount determined by the Servicer equal to an amount determined by
applying a fraction, the numerator of which is the Base Release Amount for the
Property or Properties which are released from the Mortgage and the denominator
of which is the aggregate Outstanding Principal Amount of the Notes on the date
of such Release). Only Subsequent Funding Holders shall have the obligation to
make any Subsequent Funding, provided however, in no event shall Note Trustee or
any other Person have any obligation to make a Subsequent Funding.

 

(d) Upon the receipt of notice of a Subsequent Funding, the Subsequent Funding
Holders shall direct the Note Trustee in writing (i) as to which Class of Notes
the principal amount of such Subsequent Funding is to be added and, if such
principal amount is to be added to more than one Class, the amount to be added
to each and (ii) whether the principal amount of such Subsequent Funding is to
be added to the Definitive Note, Regulation S Temporary Global Note or
Restricted Global Note for such Class of Note or Notes and the amount to be
added to each. If the principal amount of a Subsequent Funding is to be added to
a Definitive Note, such Definitive Note shall be delivered to the Note Trustee
by the applicable Holder and, upon the making of the Subsequent Funding, the
principal amount thereof shall be increased as directed by the Subsequent
Funding Holders by means of an appropriate adjustment made on the records of the
Note Trustee and on the schedule attached to such Definitive Note and such
Definitive Note shall be returned to the applicable holder or its designee. If
the principal amount of a Subsequent Funding is to be added to a Regulation S
Temporary Global Note or Restricted Global Note and the Note Trustee is acting
as Custodian for the Depositary or its nominee with respect to a Global Note,
the principal amount thereof shall be increased as directed by the Subsequent
Funding Holders by causing appropriate adjustments to be made on the records of
the Depositary and the Note Trustee and on the schedule attached to such Global
Note. If the principal amount of a Subsequent Funding is to be added to a
Regulation S Temporary Global Note or Restricted Global Note and the Note
Trustee is not acting as Custodian for the Depositary or its nominee with
respect to such Global Note, a Definitive Note evidencing such Global Note shall
be delivered to the Note Trustee by the applicable holder and, upon the making
of the Subsequent Funding, the principal amount thereof shall be increased as
directed by the Subsequent Funding Holders by means of an appropriate adjustment
made on the records of the Note Trustee and on the schedule attached to such
Definitive Note and the Definitive Note shall be returned to the applicable
holder.

 

58



--------------------------------------------------------------------------------

(e) The Holder of a Definitive Note of the Classes designated as A-2, A-3 or A-4
or a beneficial interest in the Regulation S Temporary Global Note, Unrestricted
Global Note or Restricted Global Note of such a Class may at any time transfer
all or any portion of the principal amount of any such Note to a Definitive Note
of another such Class or to the Regulation S Temporary Global Note, Unrestricted
Global Note or Restricted Global Note of another such Class (provided, that with
respect to any transfer to or from a Regulation S Temporary Global Note the
holder of the beneficial interest being transferred and Euroclear or
Clearstream, as the case may be, must have previously delivered the certificates
described in the first paragraph of Section 2.1.6(c) with respect to the
beneficial interest being transferred and such transfer may only be affected in
accordance with Regulation S and Rule 144).

 

(f) In the case of a transfer from a Definitive Note of one such Class to a
Definitive Note of another such Class, the Holder desiring such transfer shall
deliver the Definitive Note from which such transfer is being made to the Note
Trustee, as Note Registrar, at its Corporate Trust Office, together (i) with
written instructions to reduce the principal amount of the Definitive Note from
which the transfer is being made by an amount specified in such instructions and
to increase the principal amount of the Definitive Note to which the transfer is
being made by a like principal amount and (ii) if such transfer is being made to
a Definitive Note held by the Holder of the Definitive Note from which the
transfer is being made or to an outstanding Definitive Note held by another
Person, the Definitive Note to which such transfer is being made. Upon receipt
of each of such items, the Note Trustee, as Note Registrar, shall (A) if such
transfer is being made to a Definitive Note held by the Holder of the Definitive
Note from which the transfer is being made or to an outstanding Definitive Note
held by another Person, decrease the principal amount of the Definitive Note
from which such principal amount is being transferred and increase the principal
amount of the Definitive Note to which such principal amount is being
transferred as directed by the Holder by means of an appropriate adjustments
made on the records of the Note Trustee and on the schedules attached to such
Definitive Notes and deliver such Definitive Notes to the applicable Holder or
Holders or (B) if such transfer is being made to new Definitive Note, decrease
the principal amount of the Definitive Note from which such principal amount is
being transferred and provide for the issuance pursuant to Section 2.10(a) of a
Definitive Note of the desired Class in the principal amount transferred as
directed by the holder by means of an appropriate adjustments made on the
records of the Note Trustee and on the schedules attached to such Definitive
Notes and deliver such Definitive Notes to the applicable Holder or Holders.

 

(g) In the case of a transfer from a Definitive Note of one such Class to a
Regulation S Temporary Global Note, Unrestricted Global Note or Restricted
Global Note of another such Class, the holder desiring such transfer shall
deliver the Definitive Note from which such transfer is being made to the Note
Trustee, as Note Registrar, at its Corporate Trust Office, together with written
instructions to reduce the principal amount of the Definitive Note from which
the transfer is being made by an amount specified in such instructions and to
increase the principal amount of the Regulation S Temporary Global Note,
Unrestricted Global Note or Restricted Global Note to which the transfer is
being made by a like principal amount. Upon receipt of each of such items and
each other item required by Section 2.10(e) and in compliance

 

59



--------------------------------------------------------------------------------

with such Section 2.10(e) (other than the requirement that transfers and
exchanges be made only among Notes of like Class), the Note Trustee, as Note
Registrar, shall decrease the principal amount of the Definitive Note from which
such principal amount is being transferred and, increase the principal amount of
the Regulation S Temporary Global Note, Unrestricted Global Note or Restricted
Global Note to which such principal amount is being transferred as directed by
the Holder by causing appropriate adjustments to be made on the records of the
Depositary and the Note Trustee and on the schedules attached to such Notes.

 

(h) In the case of a transfer from a Regulation S Temporary Global Note,
Unrestricted Global Note or Restricted Global Note of one such Class to a
Regulation S Temporary Global Note, Unrestricted Global Note or Restricted
Global Note of another such Class, the Holder desiring such transfer shall
deliver written instructions to reduce the principal amount of the Regulation S
Temporary Global Note, Unrestricted Global Note or Restricted Global Note from
which the transfer is being made by an amount specified in such instructions and
to increase the principal amount of the Regulation S Temporary Global Note,
Unrestricted Global Note or Restricted Global Note to which the transfer is
being made by a like principal amount. In compliance with the applicable
provisions of Section 2.10(e) (other than the requirement that transfers and
exchanges be made only among Notes of like Class), the Note Trustee, as Note
Registrar, shall decrease the principal amount of the Regulation S Temporary
Global Note, Unrestricted Global Note or Restricted Global Note from which such
principal amount is being transferred and, increase the principal amount of the
Regulation S Temporary Global Note, Unrestricted Global Note or Restricted
Global Note to which such principal amount is being transferred as directed by
the Holder by causing appropriate adjustments to be made on the records of the
Depositary the Note Trustee and on the schedules attached to such Notes.

 

2.1.3 The Notes In General. (a) The Notes evidence an aggregate principal amount
equal to the Principal Amount. Each Note shall bear interest at its Applicable
Interest Rate through and including the Interest Accrual Period in which occurs
the Maturity Date. The Notes shall be subject to repayment as provided in
Section 2.3 hereof, shall be entitled to the benefits of this Indenture and
shall be secured by a Mortgage granting a first mortgage Lien on each Property
and by certain of the other Transaction Documents.

 

(b) The Issuers shall cause to be kept at the Corporate Trust Office a register,
within the meaning of Section 163(f) of the Code (the “Register”) on which shall
be entered the name or names of the registered owner or owners from time to time
of the Notes. The Register shall be maintained by the Note Trustee, which is
hereby appointed as “Note Registrar” for purposes of registering Notes and
transfers of Notes as provided herein. The Notes (or, if applicable, each Note)
may be independently assigned or otherwise transferred in whole or in part
(including, without limitation, the sale of any participation interests in the
Notes by the Noteholders) by registration of such assignment or transfer on the
Register (and the Notes shall expressly so provide). The Register shall be
available for inspection by Issuers at any reasonable time upon reasonable prior
notice.

 

(c) Upon surrender for registration of transfer of any Note at the Corporate
Trust Office, accompanied by a written instrument of transfer in the form
approved by the Issuers and the Note Trustee (it being understood that, until
notice to the contrary is given to Holders, the Issuers and the Note Trustee
shall each be deemed to have approved the form of

 

60



--------------------------------------------------------------------------------

instrument of transfer, if any, printed on the Notes), executed by the
registered owner, in Person or by such Holder’s attorney thereunto duly
authorized in writing, such Note shall be transferred upon the Register, and the
Issuers shall execute, and the Note Trustee shall authenticate and deliver, in
the name of the designated transferee or transferees, one or more newly
registered Notes of like Class, of any authorized denominations and of a like
aggregate principal amount. Transfers and exchanges of Notes shall be subject to
the restrictions set forth in this Section 2.1.3 and Section 2.1.10 and in the
text of the Notes and such reasonable regulations as may be prescribed by the
Issuers or Note Registrar. Successive registrations of transfers as aforesaid
may be made from time to time as desired, and each such registration shall be
noted on the Register.

 

(d) Any Note (subject, in the case of a Regulation S Temporary Global Note, to
the requirements of Section 2.1.6(b)) may be exchanged for two or more Notes of
like Class, of any authorized denominations and of a like aggregate principal
amount if the Note to be so exchanged is surrendered for cancellation at the
Corporate Trust Office accompanied by the written request of the Holder thereof
specifying the denominations of the new Notes to be issued in exchange therefor.
New Notes of like Class, executed by the Issuers and payable to such Holder in
the authorized denominations so requested, and in an aggregate principal amount
equal to the principal amount of the surrendered Notes, shall be authenticated
and delivered by the Note Trustee to such Holder in exchange for the surrendered
Note.

 

(e) Issuers agree that they shall, upon request, reasonably cooperate with Note
Trustee and any Noteholder in connection with any request by a Noteholder to
reallocate the Spread among the Notes or to sever the Notes into two or more
separate series of substitute notes in an aggregate principal amount equal to
the Principal Amount and to reapportion the Principal Amount among such separate
series of substitute notes, including, without limitation, by executing and
delivering to the Noteholders new substitute notes of such series to replace the
Notes, amendments to or replacements of existing Transaction Documents to
reflect such severance and/or legal opinions with respect to such substitute
notes, amendments and/or replacements, provided that the Issuers shall not be
responsible for fees for any such fractionalization that are incurred following
the Closing Date. Notwithstanding the foregoing, except as set forth in
Section 12.13 or Article XIII, Issuers shall not be required to incur any
post-closing costs or expenses relating to the severance of the Note, other than
Issuers’ internal costs and expenses and the fees and disbursements of Issuers’
counsel with respect to the issuance of a new enforceability opinion in
connection with any such substitute series of notes. Any such series of
substitute notes may as among themselves be pari passu, senior and subordinate
and/or otherwise have varying principal amounts and economic terms, provided,
however, that, subject to the effect of any prepayments of the notes of such
substitute series after an Event of Default, (i) the weighted average spread
applicable to the substitute series of notes shall not exceed the Spread and
(ii) the economics of the Notes (or severed portions thereof) and other terms of
the Notes, taken as a whole, shall not be modified by such fractionalization in
a manner which is in any material respect adverse to Issuers (except any
increase in the weighted average spread applicable to the substitute notes that
may result after prepayments of the Notes have been made after an Event of
Default). Upon the occurrence and during the continuance of an Event of Default,
the Note Trustee may apply payment of all sums due on the Notes in such order
and priority as a majority of the Noteholders may direct, or, in the absence of
such direction, as the Note Trustee shall elect in its sole and absolute
discretion (except that without

 

61



--------------------------------------------------------------------------------

the prior written consent of each Noteholder that is adversely affected by such
application of payments, no such application of payments shall discriminate in
favor of any Note or Noteholder over any other Outstanding Note or the
Noteholder of any Outstanding Note).

 

2.1.4 Forms Generally. The Notes and the Note Trustee’s certificate of
authentication thereon (the “Certificate of Authentication”) shall be in
substantially the forms required by this Article, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by an Authorized Officer of the Issuers as
evidenced by its execution of such Notes. Any portion of the text of any Note
may be set forth on the reverse thereof, with an appropriate reference thereto
on the face of the Note.

 

2.1.5 Execution, Authentication, Delivery and Dating. The Notes shall be
executed on behalf of each of the Issuers by any of their respective Authorized
Officers and the Certificate of Authentication thereon shall be executed on
behalf of the Note Trustee by a Responsible Officer. The signature of any such
Authorized Officers on the Notes may be manual or by facsimile and the signature
of any such Responsible Officer on the Certificates of Authentication shall be
manual. Each Note shall be dated as of the date of its authentication. A Note
bearing the manual or facsimile signature of individuals who were at the time of
the execution of such Note Authorized Officers of the Issuers shall bind the
Issuers, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of such Notes.

 

2.1.6 Form of the Notes.

 

(a) Except as otherwise provided in this Section 2.1.6, the Notes are issuable
in physical, definitive, fully registered form without coupons in substantially
the form of Exhibit H-1 hereto. In each case the Notes shall bear such
applicable legends as are provided for in Section 2.1.7. The Notes are not
issuable in bearer form. The Notes are issued in transactions exempt from the
registration requirements of the Securities Act. The Notes are issuable in
denominations of not less than $25,000 initial principal amount and integral
multiples of $1,000 in excess thereof except that Notes issued to Institutional
Accredited Investors which are not QIBs or to Pass-Through Entities shall be in
denominations of not less than $250,000 in initial principal amount and integral
multiples of $1,000 in excess thereof.

 

(b) Notes that are to be offered and sold in reliance on Regulation S shall be
issued initially in the form of a single temporary Global Note (a “Regulation S
Temporary Global Note”) in fully registered form without interest coupons,
substantially in the form of Exhibit H-1-A or H-1-B, as applicable hereto with
such applicable legends as are provided for in Section 2.1.7. The Regulation S
Temporary Global Note shall be duly executed by the Issuers and authenticated by
the Note Trustee, as provided herein, and shall be registered in the name of the
Depositary or its nominee and deposited with the Note Trustee, as Custodian, at
its Corporate Trust Office, for credit to the accounts of the Agent Member then
acting for Euroclear or Clearstream, as the case may be, for credit to the
respective beneficial owners of such Note in accordance with the rules thereof.
On or after the termination of the Regulation S Distribution Compliance Period,
interests in the Regulation S Temporary Global Note will be exchangeable

 

62



--------------------------------------------------------------------------------

for corresponding interests in an unrestricted Global Note (an “Unrestricted
Global Note”) in definitive, fully registered form without interest coupons,
substantially in the form of Exhibit H-1-A or H-1-B, as applicable hereto, and
with such applicable legends as are provided for in Section 2.1.7. The aggregate
principal amount of the Regulation S Temporary Global Note and the Unrestricted
Global Note may from time to time be increased or decreased by adjustments made
on the records of the Note Trustee, as custodian for the Depositary, as
hereinafter provided.

 

(c) A holder of a beneficial interest in the Regulation S Temporary Global Note
may arrange to receive distributions on account of such interest through
Euroclear or Clearstream only after delivery by such Person to Euroclear or
Clearstream, as the case may be, of a written certification (an “Owner
Securities Certification”) substantially in the form of Exhibit H-2 hereto. The
delivery by such holder of a beneficial interest in the Regulation S Temporary
Global Note of such certification shall constitute an irrevocable instruction by
such holder to Euroclear or Clearstream, as the case may be, to exchange such
holder’s beneficial interest in the Regulation S Temporary Global Note for a
beneficial interest in the Unrestricted Global Note upon the expiration of the
relevant Regulation S Distribution Compliance Period in accordance with
paragraph (d). No distribution shall be paid to any holder of a beneficial
interest in the Regulation S Temporary Global Note until the foregoing Owner
Securities Certification has been provided to Euroclear or Clearstream, as the
case may be, by such holder and, if Euroclear or Clearstream shall notify the
Note Trustee in writing that it has not been provided with such Owner Securities
Certification, the Note Trustee shall instruct the Depositary not to make any
distribution to Euroclear or Clearstream, as applicable, in respect of such
holder’s interest in the Regulation S Temporary Global Note until an Owner
Securities Certification has been delivered with respect to such interest.

 

(d) Upon

 

(i) the expiration of the Regulation S Distribution Compliance Period,

 

(ii) receipt by Euroclear or Clearstream, as the case may be, of the
certification described in paragraph (c),

 

(iii) receipt by the Depositary of

 

(A) written instructions given in accordance with the Applicable Procedures from
an Agent Member directing the Depositary to credit or cause to be credited to a
specified Agent Member’s account a beneficial interest in an Unrestricted Global
Note in a principal amount equal to that of the beneficial interest in the
Regulation S Temporary Global Note for which the necessary certificates have
been delivered, and

 

(B) a written order given in accordance with the Applicable Procedures
containing information regarding the account of the Agent Member, and the
Euroclear or Clearstream account for which such Agent Member’s account is held,
to be credited with, and the account of the Agent Member to be debited for, such
beneficial interest, and

 

63



--------------------------------------------------------------------------------

(iv) receipt by the Note Trustee of notification from the Depositary of the
transactions described in (iii) above,

 

the Note Trustee, as Note Registrar, shall instruct the Depositary to reduce the
principal amount of the Regulation S Temporary Global Note and to increase the
principal amount of the Unrestricted Global Note, by the principal amount of the
beneficial interest in the Regulation S Temporary Global Note to be so
transferred, and to credit or cause to be credited to the account of the Person
specified in such instructions a beneficial interest in the Unrestricted Global
Note having an principal amount equal to the amount by which the principal
amount of the Regulation S Temporary Global Note was reduced upon such transfer.

 

(e) Notes that are to be offered and sold to QIBs in accordance with Rule 144A
shall be issued in definitive, fully registered form without interest coupons,
substantially in the form of Exhibit H-1-A or H-1-B, as applicable hereto with
such applicable legends as are provided for in Section 2.1.7. The Notes issued
to QIBs may be issued in the form of a single Global Note (a “Restricted Global
Note”). The Restricted Global Note shall be duly executed by the Issuers and
authenticated by the Note Trustee as provided herein and shall be registered in
the name of a nominee of the Depositary and deposited with the Note Trustee, as
Custodian, at its Corporate Trust Office, for credit to the respective accounts
of the Depositary’s Agent Members who hold interests in the Restricted Global
Note. The aggregate principal amount of the Restricted Global Note may from time
to time be increased or decreased by adjustments made on the records of the
Depositary and the Note Trustee, as custodian for the Depositary, and on the
schedule attached thereto, as hereinafter provided.

 

(f) Notes that are to be offered and sold to Institutional Accredited Investors
that are not QIBs, sold in each case to an Institutional Accredited Investor
that has executed and delivered to the Note Registrar a letter substantially in
the form of Exhibit H-3 hereto (an “Investment Representation Letter”), shall be
issued in definitive, fully registered form without interest coupons,
substantially in the form of Exhibit H-1-B or H-1-A, as applicable hereto, as
applicable, with such applicable legends as are provided for in Section 2.1.7.
The Notes sold to Institutional Accredited Investors in accordance with the
foregoing sentence (each, a “Definitive Note”) shall not be issued in the form
of global notes, provided, however, that Definitive Notes acquired by QIBs in
accordance with Rule 144A or acquired in reliance on Regulation S may be
exchanged for interests in Global Notes pursuant to Section 2.1.10(e).
Definitive Notes shall be in the form of Exhibit H-1-C or H-1-D, as applicable,
duly executed by the Issuers and authenticated by the Note Trustee as provided
herein, and shall be registered in the name of the Institutional Accredited
Investor purchasing such Note.

 

(g) Notes that are to be offered and sold to Pass-Through Entities, sold in each
case to an Pass-Through Entity that has executed and delivered to the Note
Registrar a letter substantially in the form of Exhibit H-4 hereto (an
“Investment Representation Letter”), shall be issued as Definitive Notes, with
such applicable legends as are provided for in Section 2.1.7. The Notes sold to
Pass-Through Entities in accordance with the foregoing sentence shall not be
issued in the form of global notes. Such Definitive Notes shall be in the form
of Exhibit H-1-C or H-1-D, as applicable, duly executed by the Issuers and
authenticated by the Note Trustee as provided herein, and shall be registered in
the name of the Pass-Through Entity purchasing such Note.

 

64



--------------------------------------------------------------------------------

(h) To the extent that as of the Closing Date DTC is not yet acting as
Depositary for a Global Note evidencing the A-1 Promissory Notes, such Global
Note shall be delivered to the Note Trustee for safekeeping and the Holders of
all of the A-1 Promissory Notes shall endeavor to arrange for the acceptance by
DTC of its designation as Depositary for such Global Notes promptly after the
Closing Date. In connection therewith, the Issuers and the Note Trustee shall
cooperate in all reasonable manners with the Holders.

 

(i) On the Closing Date, Definitive Notes evidencing the A-2 Promissory Notes,
the A-3 Promissory Notes and the A-4 Promissory Notes and registered in the name
requested by the Initial Purchaser shall be delivered to the Initial Purchaser
or its designee. In addition, Global Notes evidencing the A-2 Promissory Notes,
the A-3 Promissory Notes and the A-4 Promissory Notes shall be delivered to the
Initial Purchaser or its designee. Upon the making of a Subsequent Funding, the
Holders of all of the A-2 Promissory Notes, A-3 Promissory Notes or A-4
Promissory Notes, as the case may be, related to such Subsequent Funding shall
endeavor to arrange for the acceptance by DTC of its designation as Depositary
for such Global Notes on or promptly following the date of such Subsequent
Funding and shall deliver such Global Notes to the Note Trustee as custodian for
DTC. In connection therewith, the Issuers and the Note Trustee shall cooperate
in all reasonable manners with the applicable Holders.

 

2.1.7 Legends.

 

(a) Restricted Notes (including Restricted Global Notes) shall bear a legend
substantially in the following form:

 

THE NOTE EVIDENCED HEREBY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT, EXCEPT
(A) (1) TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE
TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), (4) TO AN
INSTITUTIONAL ACCREDITED INVESTOR AS DEFINED IN RULE 50l(a)(l), (2), (3) OR
(7) OF REGULATION D OR AN ENTITY IN WHICH EACH OF THE EQUITY OWNERS IS AN
INSTITUTIONAL ACCREDITED INVESTOR IN A TRANSACTION EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, OR (5) IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, TO A TRUST OR OTHER ENTITY THAT
WILL OFFER,

 

65



--------------------------------------------------------------------------------

SELL OR OTHERWISE TRANSFER INTERESTS IN THIS NOTE ONLY IN TRANSACTIONS AND TO
PERSONS OF THE TYPES SPECIFIED IN CLAUSES (A)(1), (2), (3) OR (4), AND, IN EACH
CASE, (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE
UNITED STATES.

 

THIS NOTE WILL NOT BE ACCEPTED FOR REGISTRATION OF TRANSFER UNLESS THE NOTE
REGISTRAR IS SATISFIED THAT THE RESTRICTIONS ON TRANSFER SET FORTH ABOVE HAVE
BEEN COMPLIED WITH, ALL AS PROVIDED IN THE INDENTURE.

 

(b) So long as DTC is acting (pursuant to Section 2.1.6(h) or Section 2.1.6(i),
may act) as Depositary, Global Notes shall bear a legend substantially in the
following form:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUERS OR THEIR AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO., OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE REFERRED TO
HEREIN. THIS GLOBAL NOTE MAY NOT BE EXCHANGED, IN WHOLE OR IN PART, FOR A NOTE
REGISTERED IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF, EXCEPT
IN THE LIMITED CIRCUMSTANCES SET FORTH IN THE INDENTURE. BENEFICIAL INTERESTS IN
THIS GLOBAL NOTE MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE INDENTURE.

 

(c) Regulation S Temporary Global Notes shall bear a legend substantially in the
following form:

 

THIS NOTE IS A REGULATION S TEMPORARY GLOBAL NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREIN. INTERESTS IN THIS REGULATION S TEMPORARY GLOBAL
NOTE MAY NOT BE OFFERED OR SOLD TO A U.S. PERSON OR FOR THE ACCOUNT OR BENEFIT
OF A U.S. PERSON PRIOR TO THE EXPIRATION OF THE REGULATION S DISTRIBUTION
COMPLIANCE PERIOD (AS DEFINED IN THE INDENTURE), AND NO TRANSFER OR EXCHANGE OF
AN INTEREST IN THIS REGULATION S TEMPORARY GLOBAL NOTE MAY

 

66



--------------------------------------------------------------------------------

BE MADE FOR AN INTEREST IN A RESTRICTED GLOBAL NOTE OR IN AN UNRESTRICTED GLOBAL
NOTE UNTIL AFTER THE DATE ON WHICH THE OWNER SECURITIES CERTIFICATION RELATING
TO SUCH INTEREST HAVE BEEN DELIVERED IN ACCORDANCE WITH THE TERMS OF THE
INDENTURE, TO THE EFFECT THAT THE BENEFICIAL OWNER OR OWNERS OF SUCH INTEREST
ARE NOT U.S. PERSONS AND, IN THE CASE FOR AN INTEREST IN AN UNRESTRICTED GLOBAL
NOTE, UNTIL THE DATE OF TERMINATION OF THE REGULATION S DISTRIBUTION COMPLIANCE
PERIOD, IF LATER.

 

(d) Definitive Notes sold to Institutional Accredited Investors that are not
QIBs, in addition to the legend set forth in Section 2.1.7(a), will also bear a
legend substantially in the following form:

 

THIS NOTE WILL NOT BE ACCEPTED IN EXCHANGE FOR A BENEFICIAL INTEREST IN A GLOBAL
NOTE UNLESS THE HOLDER OF THIS NOTE, SUBSEQUENT TO SUCH EXCHANGE, WILL HOLD A
MINIMUM AGGREGATE BENEFICIAL INTEREST IN SUCH GLOBAL NOTE OF AT LEAST TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000).

 

2.1.8 Transfer of Notes.

 

The Notes are issued in transactions exempt from the registration requirements
of the Securities Act, and no Note (nor any interest therein) shall be assigned
or transferred except in a transaction exempt from registration under the
Securities Act. During the period beginning on the Closing Date and ending on
the date two years from the Closing Date, all Notes offered and sold to QIBs in
reliance on Rule 144A, all Notes offered and sold to Institutional Accredited
Investors that are not QIBs and all Notes offered and sold to Pass-Through
Entities shall be deemed “Restricted Notes” and shall bear on their face, and be
subject to the restrictions on transfer provided in, the legend set forth in
Section 2.1.7(a); provided, however, that the term “Restricted Notes” shall not
include Notes as to which restrictions have terminated in accordance with
Section 2.1.10(c).

 

2.1.9 Global Notes.

 

(a) (i) Any Note issued in exchange for a Global Note or any portion thereof
shall be a Global Note, provided, however, that any such Note so issued that is
registered in the name of a Person other than the Depositary or a nominee
thereof shall not be a Global Note. Notwithstanding any other provision of this
Indenture, a Global Note shall not be exchanged in whole or in part for a Note
registered in the name of any Person other than the Depositary or one or more
nominees thereof, unless (1) the Depositary (A) notifies the Issuers that it is
unwilling or unable to continue as Depositary for such Global Note or (B) ceases
to be a clearing agency registered under the Exchange Act, and in either case
the Issuers fail to appoint a successor depositary (as described below) or
(2) there shall have occurred and be continuing an Event of Default. Any Global
Note exchanged pursuant to clause (1) above shall be so exchanged from time to
time in whole and not in part and any Global Note exchanged pursuant to clause
(2) above may be exchanged from time to time in whole or in part as directed by
the Depositary.

 

67



--------------------------------------------------------------------------------

(ii) The Issuers hereby designate DTC as the Depositary with respect to the
Global Notes. If at any time DTC notifies the Issuers that it is unwilling or
unable to continue as Depositary for the Global Notes or to accept its
appointment as Depositary or if at any time DTC has ceased to be a clearing
agency registered under the Exchange Act if so required by applicable law or
regulation, the Issuers shall be entitled to appoint a successor depositary with
respect to each Global Note and provide notice to the Note Trustee of such
appointment. If (x) a successor depositary for such Global Note is not appointed
by the Issuers within 90 days after the Issuers receive such notice or become
aware of such unwillingness, inability or ineligibility, (y) an Event of Default
has occurred and is continuing and the beneficial owners representing a
majority in principal amount of the Notes represented by such Global Note advise
DTC, with a copy to the Note Trustee and the Issuers, to cease acting as
depositary for such Global Note or (z) the Issuers, in their sole discretion,
determine at any time that all (but not less than all) Outstanding Notes issued
or issuable in the form of a Global Note shall no longer be represented by such
Global Note and advise the Note Trustee and DTC of such determination, then the
Issuers shall execute, and the Note Trustee shall authenticate and deliver,
Notes in definitive form in an aggregate principal amount equal to the principal
amount of such Global Notes. On or after the earliest date on which such
interests may be so exchanged as described above, each Global Note shall be
surrendered for exchange by DTC to the Note Trustee; provided, however, that
such exchange is subject to the terms of Section 2.1.10(b) herein,

 

(b) Notes issued in exchange for a Global Note or any portion thereof shall be
issued in definitive, fully registered form, shall have an aggregate principal
amount equal to that of such Global Note or portion thereof to be so exchanged,
shall be registered in such names and be in such authorized denominations as the
Depositary shall designate and shall bear the applicable legends provided for
herein. Any Global Note to be exchanged in whole shall be surrendered by the
Depositary to the Note Trustee at the Corporate Trust Office to be so exchanged.
With regard to any Global Note to be exchanged in part, either such Global Note
shall be so surrendered or exchanged or, if the Note Trustee is acting as
Custodian for the Depositary or its nominee with respect to such Global Note,
the principal amount thereof shall be reduced, by an amount equal to the portion
thereof to be so exchanged, by means of an appropriate adjustment made on the
records of the Depositary and the Note Trustee and on the schedule attached
thereto. Upon any such surrender or adjustment, the Note Trustee shall
authenticate and deliver the Note issuable on such exchange to or upon the order
of the Depositary or an authorized representative thereof. Any Note delivered in
exchange for the Global Note or any portion thereof shall, except as otherwise
provided by Section 2.1.10, bear the legend regarding transfer restrictions
required by Section 2.1.7.

 

(c) Subject to the provisions in the legends required by Section 2.1.7, a
registered Holder may grant proxies and otherwise authorize any Person,
including any Agent Member and any Person who may hold an interest in an Agent
Member, to take any action that such Holder is entitled to take under this
Indenture.

 

68



--------------------------------------------------------------------------------

(d) In the event of the occurrence of any of the events specified in paragraph
(a) of this Section 2.1.9, the Issuers will promptly make available to the Note
Trustee a reasonable supply of certificated Notes in definitive, fully
registered form.

 

(e) Neither members of, or participants in, the Depositary (“Agent Members”) nor
any other Person on whose behalf Agent Members may act shall have any rights
under this Indenture with respect to any Global Note held on its or their behalf
by the Depositary or under any such Global Note, and the Depositary may be
treated by the Issuers, the Note Trustee and any agent of the Issuers or the
Note Trustee (including, without limitation, the Servicer) as the absolute owner
of such Global Note for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Issuers, the Note Trustee or any agent of the
Issuers or the Note Trustee from giving effect to any written certification,
proxy or other authorization furnished by the Depositary or impair, as between
the Depositary and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Holder of any Note. With respect to
any Global Note deposited on behalf of the subscribers for the Notes represented
thereby with the Note Trustee as custodian for the Depositary for credit to
their respective accounts (or to such other accounts as they may direct) at
Euroclear or Clearstream, the provisions of the “Operating Procedures of the
Euroclear System” and the “Terms and Conditions Governing Use of Euroclear” and
the applicable rules and procedures of Clearstream, respectively, shall be
applicable to Global Notes.

 

2.1.10 Transfer and Exchange.

 

(a) General. At the option of each Holder but subject to the provisions of this
Section 2.1.10, Notes may be exchanged for other Notes of like Class, of any
authorized denomination or denominations and of the same aggregate principal
amount, upon surrender of the Notes to be exchanged at Corporate Trust Office.
Subject to the terms of this Section 2.1.10, upon surrender for registration of
transfer of any Note at the Corporate Trust Office, the Issuers shall prepare
and the Issuers shall execute, and the Note Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denomination or denominations and of the same
aggregate principal amount. The Note Trustee will, throughout the term of this
Indenture, retain in its permanent records executed originals of all retired
Notes delivered to it in connection with any exchanges or replacements
hereunder.

 

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuers evidencing the same debt, and entitled to
the same benefits under this Indenture and the other transaction documents as
the Notes surrendered upon such registration of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Issuers or the Note Registrar) be duly endorsed, or
be accompanied by a written instrument of transfer in form satisfactory to the
Issuers and the Note Registrar (it being understood that, until notice to the
contrary is given to Holders of Notes, the Issuers and the Note Registrar shall
each be deemed to have approved the form of instrument of transfer, if any,
printed on any definitive Note), duly executed by the Holder or such Holder’s
attorney duly authorized in writing.

 

69



--------------------------------------------------------------------------------

No service charge shall be made for any registration, registration of transfer
or exchange of Notes, but the Issuers and the Note Trustee shall have the right
to require payment from the Holder requesting any such registration of transfer
or exchange of an amount in United States Dollars sufficient to pay or discharge
any stamp duty, tax or other governmental charge or insurance charge that may be
imposed in connection with such registration of transfer or exchange.

 

Neither the Issuers nor the Note Trustee shall be required to register the
transfer of, or exchange, any Note as to which a Prepayment Notice has been
given by the Issuers.

 

(b) Prepayment Period. Neither the Issuers nor the Note Trustee shall issue
Notes, register the transfer of Notes or exchange Notes during a period
beginning at the opening of business fifteen (15) Business Days prior to any
proposed Prepayment Date and ending on the relevant Prepayment Date if the Note
for which exchange is requested may be among those selected for prepayment.

 

(c) Notes. Every Note, including any Note issued upon transfer or exchange
thereof, shall be subject to the restrictions on transfer provided in the legend
required to be set forth on the face of such Note pursuant to Section 2.1.7, and
the Holder of each Note, by such Holder’s acceptance thereof, agrees to be bound
by such restrictions on transfer. In addition, whenever any Definitive Note is
presented or surrendered for registration of transfer or for exchange for a Note
registered in a name other than that of the Holder, such Note must be
accompanied by a transferor’s certificate in substantially the form set forth in
Exhibit H-3 or Exhibit H-4, as applicable. The Note Trustee and the Note
Registrar are entitled to conclusively rely upon such transferor certification
and are under no duty to confirm the representations contained therein. The Note
Trustee and the Note Registrar shall not be required to accept for such
registration of transfer or exchange any Note unless the Note Registrar and the
Note Trustee are satisfied that such transfer or exchange is being effected in
compliance with the restrictions on transfer as set forth in this Indenture and
in such Notes.

 

In the case of Restricted Notes, the restrictions imposed by this
Section 2.1.10(c) and Sections 2.1.6 and Section 2.1.7 upon the transferability
of any particular Restricted Note shall cease and terminate when such Restricted
Note has been (i) sold pursuant to an effective registration statement,
(ii) transferred pursuant to Rule 144 (or any successor provision thereto),
unless the transferor in such transfer is an affiliate of any Issuer within the
meaning of Rule 144 (or such successor provision), or (iii) transferred pursuant
to Regulation S. Any Restricted Note as to which such restrictions on transfer
shall have expired in accordance with their terms or shall have terminated may,
upon surrender of such Restricted Note for exchange to the Registrar in
accordance with the provisions of this Section 2.1.10 (accompanied, in the event
that such restrictions on transfer have terminated by reason of a transfer
pursuant to Rule 144 or any successor provision, by an opinion of counsel having
substantial experience in practice under the Securities Act and otherwise
reasonably acceptable to the Issuers, addressed to the Issuers and in form
acceptable to the Issuers, to the effect that the transfer of such Restricted
Note has been made in compliance with Rule 144 or such successor provision) be
exchanged for a new Note or Notes, of like aggregate principal amount, which
shall not bear the restrictive legend required by Section 2.1.7. The Note
Trustee shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the aforementioned opinion of counsel and the
Issuers shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the aforementioned opinion of counsel.

 

70



--------------------------------------------------------------------------------

(d) Transfer of Global Notes and Interests Therein. Notwithstanding any other
provision of this Indenture or the Notes, transfers of a Global Note, in whole
or in part, and transfers of interests therein of the kind described in clauses
(iii), (iv) or (v) below, shall be made only in accordance with this
Section 2.1.10(d), and all transfers of an interest in a Regulation S Temporary
Global Note shall comply with Sections 2.1.10(d)(ii), (v) and (vi) below.

 

(i) General. A Global Note may not be transferred, in whole or in part, to any
Person other than the Depositary or a nominee thereof, and no such transfer to
any such other Person may be registered; provided, however, that this clause
(i) shall not prohibit any transfer of a Note that is issued in exchange for a
Global Note but is not itself a Global Note. No transfer of a Note to any Person
shall be effective under this Indenture or the Notes unless and until such Note
has been registered in the name of such Person. Nothing in this
Section 2.1.10(d)(i) shall prohibit or render ineffective any transfer of a
beneficial interest in a Global Note effected in accordance with the other
provisions of this Section 2.1.10(d).

 

(ii) Regulation S Temporary Global Note. If the holder of a beneficial interest
in a Regulation S Temporary Global Note wishes at any time to transfer such
interest to a Person who wishes to take delivery thereof in the form of a
beneficial interest in such Regulation S Temporary Global Note of like Class,
such transfer may be effected, subject to Applicable Procedures, only in
accordance with this Section 2.1.10(d)(ii). Upon delivery (i) by a beneficial
owner of an interest in a Regulation S Temporary Global Note to Euroclear or
Clearstream, as the case may be, of an Owner Securities Certification, (ii) by
the proposed transferee of such beneficial interest in the Regulation S
Temporary Global Note to Euroclear or Clearstream, as the case may be, of a
written certification (a “Transferee Securities Certification”) substantially in
the form of Exhibit H-5 hereto, the Note Trustee may direct either Euroclear or
Clearstream, as the case may be, to reflect on its records the transfer of a
beneficial interest in the Regulation S Temporary Global Note from the
beneficial owner providing the Owner Securities Certification to the Person
providing the Transferee Securities Certification.

 

(iii) Restricted Global Note to Regulation S Temporary Global Note. If the
holder of a beneficial interest in a Restricted Global Note wishes at any time
to transfer such interest to a Person who wishes to take delivery thereof in the
form of a beneficial interest in a Regulation S Temporary Global Note of like
Class, such transfer may be effected, subject to the rules and procedures of the
Depositary, Euroclear or Clearstream and the Agent Member who acts on behalf of
Euroclear and Clearstream, in each case to the extent applicable (the
“Applicable Procedures”), only in accordance with the provisions of this
Section 2.1.10(d)(iii). Upon receipt by (1) the Depositary of (A) written
instructions given in accordance with the Applicable Procedures from an Agent
Member directing the Depositary to credit or cause to be credited to a specified
Agent Member’s account a beneficial interest in a Regulation S Temporary Global
Note in a principal amount equal to that of the beneficial interest in such
Restricted Global Note to

 

71



--------------------------------------------------------------------------------

be transferred, (B) a written order from the Agent Member and/or Euroclear or
Clearstream, as applicable, given in accordance with the Applicable Procedures
containing information regarding the Euroclear or Clearstream account, as the
case may be, to be credited with, and the account of the Agent Member to be
debited for, such beneficial interest and (C) a certificate in substantially the
form of Exhibit H-6 attached hereto given by the transferor of such beneficial
interest in the Restricted Global Note and (2) the Note Trustee, as Note
Registrar, at its Corporate Trust Office of (A) notification from the Depositary
of the transaction described in (1) above and (B) the certificate described in
(1)(C) above, then the Note Trustee, as Note Registrar, shall instruct the
Depositary to reduce the principal amount of a Restricted Global Note, and to
increase the principal amount of a Regulation S Temporary Global Note by the
principal amount of the beneficial interest in the Restricted Global Note to be
so transferred, and to credit or cause to be credited to the account of the
Person specified in such instructions (which shall be the Agent Member for
Euroclear and/or Clearstream or both, as the case may be) a beneficial interest
in such Regulation S Temporary Global Note having a principal amount equal to
the amount by which the principal amount of the Restricted Global Note was
reduced upon such transfer.

 

(iv) Restricted Global Note to Unrestricted Global Note. If the holder of a
beneficial interest in a Restricted Global Note wishes at any time to transfer
such interest to a Person who wishes to take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note of like Class, such transfer
may be effected, subject to the Applicable Procedures, only in accordance with
this Section 2.1.10(d)(iv). Upon receipt by (1) the Depositary of (A) written
instructions given in accordance with the Applicable Procedures from an Agent
Member directing the Depositary to credit or cause to be credited to a specified
Agent Member’s account a beneficial interest in an Unrestricted Global Note in a
principal amount equal to that of the beneficial interest in such Restricted
Global Note to be so transferred, (B) a written order given in accordance with
the Applicable Procedures containing information regarding the account of the
Agent Member (and, in the case of any such transfer pursuant to Regulation S,
the Euroclear or Clearstream account for which such Agent Member’s account is
held) to be credited with, and the account of the Agent Member to be debited
for, such beneficial interest and (C) a certificate in substantially the form of
Exhibit H-7 attached hereto given by the holder of such beneficial interest to
be transferred and (2) the Note Trustee, as Note Registrar, at its Corporate
Trust Office of (A) notification from the Depositary of the transaction
described in (1) above and (B) the certificate described in (1)(C) above, the
Note Trustee, as Note Registrar, shall instruct the Depositary to reduce the
principal amount of a Restricted Global Note, and to increase the principal
amount of an Unrestricted Global Note by the principal amount of the beneficial
interest in the Restricted Global Note to be so transferred, and to credit or
cause to be credited to the account of the Person specified in such instructions
a beneficial interest in such Unrestricted Global Note having a principal amount
equal to the amount by which the principal amount of the Restricted Global Note
was reduced upon such transfer.

 

(v) Regulation S Temporary Global Note or Unrestricted Global Note to Restricted
Global Note. If the holder of a beneficial interest in a Regulation S Temporary
Global Note, or the holder of a beneficial interest in an Unrestricted Global

 

72



--------------------------------------------------------------------------------

Note at any time, wishes to transfer such interest to a Person who wishes to
take delivery thereof in the form of a beneficial interest in a Restricted
Global Note of like Class, such transfer may be effected only in accordance with
the Applicable Procedures and this Section 2.1.10(d)(v); provided, that with
respect to any transfer of a beneficial interest in a Regulation S Temporary
Global Note (except a transfer pursuant to Section 2.1.10(d)(vii)(2)) the
transferor and Euroclear or Clearstream, as the case may be, also must have
previously delivered the certificates described in the first paragraph of
Section 2.1.6(c) with respect to such beneficial interest. Upon receipt by
(1) the Depositary of (A) written instructions given in accordance with the
Applicable Procedures from an Agent Member, directing the Depositary to credit
or cause to be credited to a specified Agent Member’s account a beneficial
interest in the Restricted Global Note equal to that of the beneficial interest
in a Regulation S Temporary Global Note or an Unrestricted Global Note to be so
transferred and (B) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Agent Member to
be credited with, and the account of the Agent Member (and, if such account is
held for Euroclear or Clearstream, the Euroclear or Clearstream account, as the
case may be) to be debited for, such beneficial interest, and (2) the Note
Trustee, as Note Registrar, at its Corporate Trust Office of notification from
the Depositary of the transaction described in (1) above, the Note Trustee, as
Note Registrar, shall instruct the Depositary to reduce the principal amount of
such Regulation S Temporary Global Note or Unrestricted Global Note as the case
may be and increase the principal amount of the Restricted Global Note, by the
principal amount of the beneficial interest in such Regulation S Temporary
Global Note or Unrestricted Global Note to be so transferred, and to credit or
cause to be credited to the account of the Person specified in such instructions
a beneficial interest in such Restricted Global Note having a principal amount
equal to the amount by which the principal amount of such Regulation S Temporary
Global Note or Unrestricted Global Note was reduced upon such transfer.

 

(vi) Interests in Regulation S Temporary Global Note to be Held Though Euroclear
or Clearstream. Until the later of the termination of the Regulation S
Distribution Compliance Period and the delivery of the certifications required
by Section 2.6(c), (A) interests in any Regulation S Temporary Global Note may
be held only through Agent Members acting for and on behalf of Euroclear and
Clearstream, and (B) any purchaser of Notes in a sale made in reliance on
Regulation S may not sell or offer to sell such Notes within the United States
or to a U.S. Person or for the account or benefit of a U.S. Person within the
meaning of Regulation S, except to a Person who takes delivery thereof in the
form of a beneficial interest in a Restricted Global Note or in the form of a
Definitive Note.

 

(vii) Other Exchanges. (1) In the event that a Global Note or any portion
thereof is exchanged for Notes other than Global Notes, such other Notes may in
turn be exchanged (on transfer or otherwise) for Notes that are not Global Notes
or for beneficial interests in a Global Note only in accordance with such
procedures, which shall be substantially consistent with the provisions of
clauses (i) through (vi) above (including the certification requirements
intended to insure that transfers of beneficial interests in a Global Note
comply with Rule 144A, Rule 144 or Regulation S, as the case may be) and any
Applicable Procedures, as may be from time to time adopted by the

 

73



--------------------------------------------------------------------------------

Issuers and the Note Trustee; provided that, except as permitted in
Section 2.6(c) or in paragraph (2) hereof, no beneficial interest in a
Regulation S Temporary Global Note shall be exchangeable for a definitive Note
until the expiration of the Regulation S Distribution Compliance Period and then
only if the certifications described in Section 2.6(c) have been provided in
respect of such interest.

(2) Notwithstanding any other provision of this Section 2.1.10, any Initial
Purchaser may exchange beneficial interests in a Regulation S Temporary Global
Note held by it for one or more Restricted Notes of like Class (including an
interest in a Restricted Global Note) upon delivery by such Initial Purchaser of
instructions for such exchange substantially in the form of Exhibit H-8. Upon
receipt of the instruction described in the preceding sentence, the Note Trustee
shall instruct the Depositary to reduce the principal amount of a Regulation S
Temporary Global Note by the principal amount of the beneficial interest in such
Regulation S Temporary Global Note to be so transferred and either (A) the Note
Trustee shall instruct the Depositary to increase the principal amount of the
Restricted Global Note and credit or cause to be credited to the account of such
Initial Purchaser a beneficial interest in such Restricted Global Note having a
principal amount equal to the amount by which the principal amount of the
Regulation S Temporary Global Note was reduced upon such transfer or
(B) authenticate and deliver one or more Restricted Notes in definitive form and
in the aggregate principal amount of the beneficial interest in the Regulation S
Temporary Global Note to be so transferred, pursuant to the instructions
described in the first sentence of this paragraph.

(e) Transfer of Restricted Notes (Other Than a Restricted Global Note) to a
Global Note. If the Holder of a Restricted Note (other than a Restricted Global
Note) wishes at any time to transfer such Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in a Restricted Global
Note of like Class, a Regulation S Temporary Global Note or an Unrestricted
Global Note, such transfer may be effected, subject to the other provisions of
this Indenture and the Applicable Procedures, only in accordance with this
Section 2.1.10(e). Upon receipt by (1) the Depositary of (A) written
instructions given in accordance with the Applicable Procedures from an Agent
Member directing the Depositary to credit or cause to be credited to a specified
Agent Member’s account a beneficial interest in a Restricted Global Note, a
Regulation S Temporary Global Note or an Unrestricted Global Note, as the case
may be, in a principal amount equal to the principal amount of the Restricted
Note to be so transferred, (B) a written order given in accordance with the
Applicable Procedures containing information regarding the account of the Agent
Member (and, in the case of any transfer pursuant to Regulation S, the Euroclear
and Clearstream account for which such Agent Member’s account is held, or if
such account is held for Euroclear or Clearstream, the Euroclear or Clearstream
account, as the case may be) to be credited with such beneficial interest and
(C) an appropriately completed certificate substantially in the form of Exhibit
H-5 hereto and (2) the Note Trustee of (A) the Restricted Note to be
transferred, (B) notification from the Depositary of the transaction described
in (1) above and (C) the certificate described in (l)(C) above, the Note Trustee
shall cancel the Restricted Note and instruct the Depositary to increase the
principal amount of a Restricted Global Note, Regulation S Temporary Global Note
or Unrestricted Global Note, as the case may be, by the principal amount of the
Restricted Note so transferred, and to credit or cause to be credited to the
account of the Person specified in such instructions (which, in the case of any
increase in the principal amount of such Regulation S Temporary

 

74



--------------------------------------------------------------------------------

Global Note, shall be the Agent Member for Euroclear or Clearstream or both, as
the case may be) a corresponding principal amount of such Restricted Global
Note, such Regulation S Temporary Global Note or such Unrestricted Global Note.
Any transfer of a Restricted Note to a Person who wishes to take delivery
thereof in the form of a beneficial interest in a Global Note other than a
Restricted Global Note may only be effected in accordance with Regulation S or
Rule 144.

(f) Notwithstanding any other provision of this Indenture or the Notes, each
purchaser or transferee of a Note will be deemed to have represented and agreed
that on each day it holds such Note that (A) it is not itself, and is not
acquiring such Note with “plan assets” of, an employee benefit or other plan
subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended, or Section 4975 of the Internal Revenue Code of 1986, as amended (each,
a “Plan”), or an entity whose underlying assets include “plan assets” by reason
of any Plan’s investment in the entity or (B) the use of such assets will not
give rise to, or result in, a non-exempt prohibited transaction under Title I of
ERISA or Section 4975 of the Code by reason of the application of one or more
administrative or statutory exemptions from such prohibited transaction
provisions.

(g) Successive registrations and registrations of transfers and exchanges as
aforesaid may be made from time to time as desired, and each such registration
shall be noted on the Register.

2.1.11 Mutilated, Destroyed, Lost and Stolen Notes.

If any mutilated Note is surrendered to the Note Trustee, the Issuers shall
execute, and the Note Trustee shall authenticate and deliver in exchange
therefor, a new Note (a “New Note”) of like Class and tenor and principal amount
and bearing a number not contemporaneously outstanding. Each New Note issued
pursuant to this Section 2.1.11 in exchange for, in substitution for, or in lieu
of a Predecessor Note shall be dated the date of, and be in the form of, such
Predecessor Note.

If there shall be delivered to the Issuers and the Note Trustee (i) evidence to
their satisfaction of the destruction, loss or theft of any Note and (ii) such
security or indemnity as may be required by each of them to save each of them
and any agent of either of them harmless, then, in the absence of notice to the
Issuers or the Note Trustee that such Note has been acquired by a bona fide
purchaser, the Issuers shall execute and upon its request the Note Trustee shall
authenticate and deliver, in lieu of any such destroyed, lost or stolen Note, a
New Note of like Class and tenor and principal amount and bearing a number not
contemporaneously outstanding. In every case of mutilation or defacement, the
applicant shall surrender to the Note Trustee the Note so mutilated or defaced.
Upon the issuance of any substitute Note, the Issuers may require the payment by
the applicant of a sum sufficient to cover any stamp duty, tax or other
governmental charge or insurance charge that may be imposed or incurred in
relation thereto and any other expenses connected therewith.

Every New Note issued pursuant to this Section 2.1.11 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Issuers evidencing the same debt as the Predecessor Note,
whether or not the destroyed, lost or stolen

 

75



--------------------------------------------------------------------------------

Note shall be at any time enforceable by anyone having rights in such New Note
thereunder and hereunder, and any such New Note shall be entitled to all the
benefits of this Indenture and of the other Transaction Documents to the same
extent as such Predecessor Note.

 

All Notes shall be held and owned upon the express condition that, to the extent
permitted by law, the foregoing provisions are exclusive with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Notes and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement or payment of mutilated, destroyed, lost or stolen Notes or
negotiable instruments without their surrender.

 

Section 2.2. Interest.

 

2.2.1 Generally. Interest on the Notes shall accrue at the Applicable Interest
Rate and shall be calculated on the basis of a 360-day year and charged for the
actual number of days elapsed in the Interest Accrual Period in question;
provided, however, that, after any Securitization, interest on the Notes
referenced in Section 2.1.3(c) shall accrue at a rate described in such Notes
which rate shall be consistent, and determined in accordance, with the
provisions of such Section.

 

2.2.2 Determination of Interest Rate.

 

(a) The rate or rates at which the Outstanding Principal Amount of the Notes
bears interest from time to time shall be referred to as the “Applicable
Interest Rate”. The Applicable Interest Rate with respect to the Notes shall be
LIBOR plus the applicable Spread with respect to each applicable Interest
Accrual Period.

 

(b) Interest shall be charged and payable on the outstanding principal amount of
the Notes at a rate per annum equal to the Applicable Interest Rate, but in no
event to exceed the maximum rate permitted under applicable law. Subject to the
terms and conditions of this Section 2.2.2, Issuers shall pay interest on the
outstanding principal amount of the Notes at the Applicable Interest Rate for
the applicable Interest Accrual Period. Each determination by Note Trustee of
the Applicable Interest Rate shall be conclusive and binding for all purposes,
absent manifest error. Issuers hereby agree that at any time prior to a
Securitization and provided that there is no material adverse economic impact on
Issuers, Initial Purchaser as the Noteholder, may change the Interest Accrual
Period upon ten (10) days prior written notice to Issuers.

 

(c) If, at any time prior to the completion of the first Securitization of the
Notes, as a result of any Regulatory Change:

 

(i) the basis of taxation of payments to the Noteholders of the principal of or
interest on the Notes is changed or the Noteholders or the Note Trustee or the
Person controlling any of them shall be subject to any tax, duty, charge or
withholding (including without limitation any withholding or similar tax imposed
by Mexico) of any kind with respect to this Indenture (excluding federal
taxation of the overall net income of the Noteholders); or

 

(ii) any reserve, special deposit or similar requirements (other than such
requirements as are taken into account in determining LIBOR) relating to any

 

76



--------------------------------------------------------------------------------

extensions of credit or other assets of, or any deposits with or other
liabilities of the Noteholders or the Note Trustee is imposed, modified or
deemed applicable to the Noteholders or the Note Trustee; or

 

(iii) any other condition affecting the Notes are imposed on the Noteholders or
the Note Trustee;

 

and the Noteholders or any Person controlling the Noteholders reasonably
determines that, by reason thereof, the cost to the Noteholders or any Person
controlling the Noteholders of maintaining or extending the Notes is increased,
or any amount receivable by the Noteholders or any Person controlling the Note
Noteholders hereunder in respect of any portion of the Notes are reduced, in
each case by an amount deemed by the Noteholders to be material (such increases
in cost and reductions in amounts receivable being herein called “Increased
Costs”), then Issuers shall pay to the Noteholders such additional amount or
amounts as will compensate the Noteholders or any Person controlling the
Noteholders for such Increased Costs to the extent the Noteholders reasonably
determines that such Increased Costs are allocable to the Notes. The Noteholders
will notify Issuers of any event occurring after the date hereof which will
entitle the Noteholders to compensation pursuant to this Section (c) as promptly
as practicable after it obtains knowledge thereof and determines to request such
compensation; provided, however, that, if the Noteholders fail to deliver a
notice within 180 days after the date on which an officer of the Noteholders
responsible for overseeing the Notes knows or has reason to know of its right to
additional compensation under this Section 2.2.2(c), the Noteholders shall only
be entitled to additional compensation for any such Increased Costs incurred
from and after the date that is 180 days prior to the date Issuers received such
notice. If the Noteholders request compensation under this Section 2.2.2(c),
Issuers may, by notice to the Noteholders, require that (i) the Noteholders
furnish to Issuers a reasonably detailed statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof;
and/or (ii) the interest rate on the Notes be converted from the then applicable
rate to the Prime Rate plus the Spread.

 

(d) (i) At all times for all amounts payable that accrue during periods prior to
the first Securitization of the Notes and at all times solely with respect to
U.S./Mexico Taxes imposed by Mexico, Issuers shall, to the extent permitted by
law, make all payments hereunder free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, or any liabilities with respect thereto, including those arising
after the date hereof as a result of the adoption of or any change in law,
treaty, rule, regulation, guideline or determination of a Governmental Authority
or any change in the interpretation or application thereof by a Governmental
Authority but excluding, in the case of a Noteholder, such taxes (including
income taxes, franchise taxes and branch profit taxes) as are imposed on or
measured by a Noteholder’s net income by the United States of America, Mexico or
any Governmental Authority of the jurisdiction under the laws of which such
Noteholder is organized or maintains a lending office (all such non-excluded
taxes, levies, imposts, deduction, charges, withholdings and liabilities with
respect thereto which a Noteholder determines to be applicable to this
Indenture, the other Transaction Documents and the Notes being hereinafter
referred to as “U.S./Mexico Taxes”). If, at any time prior to the first
Securitization of the Notes and at all times solely with respect to U.S./Mexico
Taxes imposed by Mexico, the Issuers shall be required by law to deduct any
U.S./Mexico Taxes from or in respect of any sum payable

 

77



--------------------------------------------------------------------------------

hereunder or under any other Transaction Document to a Noteholder, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.2.2(d)) the Noteholders receive an amount equal to the sum it
would have received had no such deductions been made, (B) the Issuers shall make
such deductions, and (C) the Issuers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law. If a
withholding tax of the United States of America or any other Governmental
Authority shall be or become applicable after the date of this Indenture, to
such payments by the Issuers made to the lending office or any other office, the
applicable Noteholder shall use reasonable efforts to make and maintain its
lending office in another jurisdiction so as to reduce the Issuers’ liability
hereunder, if the making, funding or maintenance of such other lending office
does not, in the judgment of such Noteholder, otherwise adversely affect the
Notes or such Noteholder.

(ii) In addition, for all amounts payable that accrue during periods prior to
the first Securitization of the Notes, each Issuer agrees to pay any present or
future stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Indenture, the other Transaction Documents, or the Notes (hereinafter referred
to as “Other Taxes”).

(iii) The Issuers shall indemnify the Noteholders and the Note Trustee for all
periods prior to the first Securitization of the Notes and solely with respect
to U.S./Mexico Taxes imposed by Mexico for all periods during which the Notes
are outstanding and for any U.S./Mexico Taxes imposed on any accrued interest
paid in connection with a foreclosure or delivery of a deed-in-lieu of
foreclosure for the full amount of U.S./Mexico Taxes and Other Taxes (including
any U.S./Mexico Taxes or Other Taxes imposed by any Governmental Authority on
amounts payable under this Section 2.2.2(d)) paid by Note Trustee or any
Noteholder and any liability (including penalties, interest, additions thereto,
and expenses) arising therefrom or with respect thereto, whether or not such
U.S./Mexico Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within thirty (30) days after the date Note
Trustee or a Noteholder makes written demand therefore.

(iv) Without prejudice to the survival of any other agreement of the Issuers and
Note Trustee hereunder, the agreements and obligations of the Issuers contained
in Section 2.2.2(c) and this Section 2.2.2(d)) shall survive the payment in full
of principal and interest hereunder, and the termination of this Indenture.

(v) Prior to the first Securitization of the Notes, if a Noteholder is a foreign
person (i.e., a person other than a United States person for United States
federal income tax purposes), such Noteholder shall:

(1) not later than the Closing Date (or, in the case of a successor or assign of
the Initial Purchaser, the date such successor or assign becomes a successor or
assign) deliver to Issuers one accurate and complete signed original of Internal
Revenue Service Form W-8 ECI or any successor form (“Form W-8 ECI”), or one
accurate and complete

 

78



--------------------------------------------------------------------------------

signed original of Internal Revenue Service Form W-8 BEN or any successor form
(“Form W-8 BEN”), as appropriate, in each case indicating that the applicable
Noteholder is on the date of delivery thereof entitled to receive payments of
principal, interest and fees under this Indenture free from withholding of
United States federal income tax;

(2) if at any time it makes any changes necessitating a new Form W-8 ECI or Form
W-8 BEN, with reasonable promptness deliver to Issuers in replacement for, or in
addition to, the forms previously delivered by it hereunder, one accurate and
complete signed original of Form W-8 ECI or Form W-8 BEN, as appropriate, in
each case indicating that it is on the date of delivery thereof entitled to
receive payments of principal, interest and fees under this Indenture free from
withholding of United States federal income tax; and

(3) promptly upon Issuers’ reasonable request to that effect, deliver to Issuers
such other forms or similar documentation as may be required from time to time
by applicable law, treaty, rule or regulation in order to establish its tax
status for United States federal tax withholding purposes.

(vi) Issuers will not be required to pay any additional amounts in respect of
United States federal income tax pursuant to this Section 2.2.2(d) to the
Noteholders if the obligation to pay such additional amounts would not have
arisen but for a failure by such Noteholder to comply with its obligations under
Section 2.2.2(d)(v) above.

(e) Without limiting the effect of Section (c) or (d) above, prior to the first
Securitization of the Notes, in the event that, (i) by reason of any Regulatory
Change, Note Trustee or any Noteholder incurs Increased Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of Note Trustee or the Noteholders, which includes
deposits by reference to which LIBOR is determined, (ii) Note Trustee or any
Noteholder shall have determined in good faith after reasonable investigation
that U.S. dollar deposits in the principal amount of the Notes are not generally
available in the London interbank market, (iii) reasonable means do not exist
for ascertaining the Applicable Interest Rate, (iv) Note Trustee or any
Noteholder ascertains that LIBOR determined or to be determined for any Interest
Accrual Period will not adequately and fairly reflect the cost to Note Trustee
and the Noteholder of purchasing and holding the Notes during such Interest
Accrual Period, or (v) maintenance of any portions of the Notes at LIBOR at any
suitable lending office would violate any applicable law, rule, regulation or
directive, whether or not having the force of law, then, if Note Trustee or the
Noteholder so elects by notice to Issuers, the interest rate applicable to the
then outstanding principal balance of the Notes shall be converted to the Prime
Rate plus the Spread.

(f) Note Trustee and the Noteholders shall use reasonable good faith efforts to
avoid or mitigate any increased cost, reduced receivable or suspension of the
availability of LIBOR under Sections 2.2.2(c), (d) or (e) to the greatest extent
practicable (including

 

79



--------------------------------------------------------------------------------

transferring the obligations under this Indenture to another lending office or
Affiliate of Note Trustee or the Noteholder, as applicable, and reasonably
assisting Issuers’ recovery of any tax payment made by it) unless, in the
opinion of Note Trustee or the Noteholder, as applicable, such efforts would be
likely to have any material adverse effect upon the Note Trustee or the
Noteholders.

 

(g) In the event that Note Trustee or the Noteholders makes a request to the
Issuers for compensation in accordance with Section 2.2.2(c), (d) or (e), then,
provided that no Event of Default has occurred and is continuing at such time,
the Issuers may at their option, request that the applicable Noteholder use its
reasonable efforts (consistent with legal and regulatory restrictions) to avoid
the need for paying such compensation or such inability, including changing the
jurisdiction of its applicable lender office; provided, however, that the taking
of such action would not, in the sole judgment of the applicable Noteholder, be
disadvantageous to the Note Trustee or the Noteholders.

 

2.2.3 Default Rate. If an Event of Default shall have occurred and is continuing
(including the failure of Issuers to make a payment of principal or interest on
the Payment Date therefor), Issuers shall pay interest at the Default Rate on
the outstanding amount of the Notes and due but unpaid interest thereon, upon
demand from time to time (which interest is payable both before and after Note
Trustee has obtained a judgment with respect to the Notes), to the extent
permitted by applicable law. Payment or acceptance of the increased rates
provided for in this Section is not a permitted alternative to timely payment or
full performance by Issuers and shall not constitute a waiver of any Default or
Event of Default or an amendment to this Indenture or any other Transaction
Document and shall not otherwise prejudice or limit any rights or remedies of
Note Trustee or the Noteholders.

 

Section 2.3. Repayment.

 

2.3.1 Payments at Closing. On the Closing Date, Issuers paid an installment of
interest in an amount equal to Stub Interest as provided in Section 2.1.2(vi).

 

2.3.2 Monthly Debt Service Payments. Commencing with the Initial Payment Date,
and on each and every Payment Date thereafter until but excluding the Maturity
Date, Issuers shall pay Note Trustee interest at the Applicable Interest Rate
for and through the end of the applicable Interest Accrual Period on the
Outstanding Principal Amount as computed in accordance with Section 2.2.2 hereof
(the “Monthly Debt Service Payment Amount”).

 

2.3.3 Payment on Maturity Date. (a) Issuers shall repay any Outstanding
Principal Amount in full on the Maturity Date, together with all accrued and
unpaid interest thereon through the end of the Interest Accrual Period during
which such Maturity Date occurs (even if such period extends beyond the Maturity
Date) and all other amounts which are then due and payable to Note Trustee or
the Noteholders hereunder or under the Notes, the Mortgage, and the other
Transaction Documents.

 

(b) The “Maturity Date” shall initially be the Initial Maturity Date.
Notwithstanding the foregoing, the Issuers shall have three successive options
to extend the Initial Maturity Date. The scheduled Maturity Date if (a) one such
option is exercised shall be

 

80



--------------------------------------------------------------------------------

the Payment Date in November, 2008, (b) two such options are exercised shall be
the Payment Date in November, 2009, and (c) three such options are exercised
shall be the Payment Date in November, 2010. In order to exercise any such
extension right, Issuers shall deliver to the Servicer notice of such extension
at least thirty (30) days, but not more than 120 days, prior to the Maturity
Date as in effect immediately prior to such extension (the Maturity Date, as so
in effect, is hereinafter referred to as the “Extension Date” applicable to such
extension), and the following conditions must be satisfied as of the Extension
Date applicable to the corresponding extension: (i) no Event of Default
(including, without limitation, an Event of Default of the type described in
Section 10.1(a)(i)) shall then be continuing; (ii) Issuers shall have obtained
an Extension Interest Rate Cap Agreement for the First, Second or Third
Extension Term, as applicable, and collaterally assigned such Extension Interest
Rate Cap Agreement to Note Trustee as described in Sections 2.7(b) and 2.7(c);
and (iii) Issuers shall have paid (A) all reasonable out-of-pocket expenses
incurred by Note Trustee, the Noteholders and the Servicer up to an aggregate
total of $10,000, and (B) the actual expenses incurred by each of the Rating
Agencies, in each case, in connection with Issuers’ exercise of such extension
option. Upon the giving of each notice of extension hereunder, and subject to
the conditions set forth below in this Section 2.3.3, the Maturity Date as
theretofore in effect will be extended to the respective Payment Date specified
above (the first, second and third such extension periods are hereinafter
respectively referred to as the “First Extension Term”, the “Second Extension
Term” and the “Third Extension Term”). If Issuers fail to exercise any extension
option in accordance with the provisions hereof, such extension option, and any
subsequent extension option hereunder, will automatically cease and terminate.

 

2.3.4 Making of Payments. Each payment by Issuers hereunder or under the Notes
shall be made in funds settled through the New York Clearing House Interbank
Payments System or other funds immediately available to Note Trustee by
11:00 a.m. New York City time, on the date such payment is due and shall be made
in lawful money of the United States of America by wire transfer in federal or
other immediately available funds to the Deposit Accounts, or such other account
pursuant to such other wiring instructions as provided by Note Trustee. Any
funds received by Note Trustee after such time shall, for all purposes hereof,
be deemed to have been paid on the next succeeding Business Day. The Servicer
shall notify Issuers in writing of any changes in the account to which payments
are to be made. Except as otherwise provided herein, whenever any payment
hereunder or under the Notes shall be stated to be due on a day which is not a
Business Day, such payment shall be made on the first Business Day immediately
prior thereto.

 

2.3.5 Intentionally Deleted.

 

2.3.6 No Setoffs. All amounts due hereunder or under the Notes or the other
Transaction Documents shall be payable without setoff, counterclaim or any other
deduction whatsoever.

 

2.3.7 Debt Service Account. The Note Trustee shall maintain an account on its
books in the name of Issuers in which will be recorded the Notes and all
payments and prepayments of principal of and interest on the Notes (provided
that any error in such issuance account shall not in any manner affect the
obligations of Issuers to repay the Notes in accordance with the terms of this
Indenture, the Notes and the other Transaction Documents). In addition to

 

81



--------------------------------------------------------------------------------

the rights of Issuers to have informational computer access to the Deposit
Accounts, the Holding Account, the Tax and Insurance Escrow Account and any
other Reserve Accounts, the Servicer shall, upon the written request of Issuers,
not more often than monthly, provide such information as it has in its
possession regarding the records maintained in accordance with the first
sentence hereof and information regarding funds on deposit in the Holding
Account. In addition, the Servicer shall provide to Issuers, within five
(5) Business Days of the end of each month, monthly reports showing deposits
into and disbursements, transfers or credits, as the case may be, from the Tax
and Insurance Escrow Account and each other Reserve Account, and setting forth,
as of the end of each month, a schedule of the Permitted Investments contained
in each such account and schedules of all transactions involving Permitted
Investments during the month.

Section 2.4. Prepayment.

2.4.1 No Prepayment. Other than as set forth in Sections 2.4.2 and 10.1(d)
below, or as required or permitted pursuant hereto in connection with a Casualty
or Condemnation, Issuers shall have no right to prepay all or any portion of the
Notes prior to the Permitted Prepayment Date.

2.4.2 Permitted Prepayment. A. From and after the Permitted Prepayment Date and
subject to the terms and conditions set forth in this Section 2.4.2, the Issuers
may prepay the Notes at any time in whole or in part (hereinafter, a
“Prepayment”), provided that (a) the Issuers shall provide not less than 30
days’ and not more than 120 days’ prior written notice (a “Prepayment Notice”)
to the Servicer and the Note Trustee specifying the date on which the Prepayment
is scheduled to occur and such scheduled payment date shall not be on any date
during the period commencing on the first calendar day immediately following a
Payment Date to, but not including, the Interest Determination Date in such
calendar month (such scheduled date, the “Prepayment Date”), which notice shall
indicate the principal amount of the Notes to be so prepaid and the specific
Property to be released from the Lien of the Transaction Documents pursuant to
such Prepayment, (b) the Issuers shall have paid Debt Service (i.e., accrued and
unpaid interest on the principal amount being repaid) upon making such
Prepayment of all unpaid interest on the portion of the Principal Amount
prepaid, which accrued but unpaid interest shall be calculated (1) in the event
such Prepayment is made from the fifteenth (15th) day of any calendar month
through the ninth (9th) day of the succeeding calendar month, through the end of
the Interest Accrual Period during which such Prepayment occurs and (2) in the
event such Prepayment is made from the Interest Determination Date in any
calendar month through the fourteenth (14th) day of any calendar month, through
the end of the Interest Accrual Period next succeeding the Interest Accrual
Period in which such Prepayment occurs and in either case, accrued interest
shall be calculated as if such Interest Accrual Period extends beyond the date
of such Prepayment and (c) the Issuers shall have paid the Prepayment Fee. It is
the intention and agreement of the parties that, subject to the requirements and
limitations set forth in the previous sentence, any Property, Ancillary Property
or the property to be released in connection with the Condominium Conversion,
may, from and after the Permitted Prepayment Date, be the subject of a
Prepayment and simultaneous release of the Liens of the Transaction Documents;
provided (i) the amount of the Prepayment equals or exceeds the Release Amount
for the Property, Ancillary Property or the Condominium Conversion, (ii) the
applicable provisions of Section 2.5.2 or Section 2.5.4 are complied with and
(iii) the Issuers shall have paid the Prepayment Fee. On the Prepayment Date,
Issuers shall pay to Note Trustee the amount of the Prepayment specified in

 

82



--------------------------------------------------------------------------------

the notice, all accrued and unpaid interest on the principal balance of the
Notes being so repaid as determined in this Section 2.4.2, and all other sums
then due under the Notes, this Indenture, the applicable Mortgage and the other
Transaction Documents, and all reasonable costs and expenses of Note Trustee,
the Servicer or the Noteholders incurred in connection with the Prepayment,
including reasonable attorneys’ fees and disbursements. The Servicer shall not
be obligated to accept any Prepayment of the principal balance of the Notes, or
any portion thereof, unless it is accompanied by the prepayment consideration
due in connection therewith pursuant to the terms hereof.

B. Notwithstanding anything to the contrary herein, if a Prepayment Notice has
been sent in good faith and no Event of Default is then continuing, such
Prepayment Notice may be rescinded or deferred by Issuers upon delivery of
written notice to the Servicer and the Note Trustee (specifying, in the case of
a deferral, the new Prepayment Date for such Prepayment) at least five Business
Days prior to the Prepayment Date specified in the applicable Prepayment Notice
(provided that Issuers shall compensate Note Trustee and the Noteholders for any
and all reasonable costs and expenses incurred by Note Trustee, Noteholders,
and/or their agents resulting from such rescission or deferral).

2.4.3 Repayment upon Default. If all or any part of the principal amount of the
Notes are prepaid upon acceleration of the Notes following the occurrence of an
Event of Default, Issuers shall be obligated to pay all amounts that would be
payable in connection with a Prepayment under Section 2.4.2A, including all
accrued and unpaid interest on the principal balance of the Notes through the
date that is the final day of the applicable Interest Accrual Period or, if
prohibited by law, through the date of repayment plus Breakage Costs (including
interest owed at the Default Rate), the Acceleration Prepayment Premium (if such
prepayment is made during the Lockout Period), all other sums then due under the
Notes, this Indenture, the Mortgage and the other Transaction Documents, and all
costs and expenses of Note Trustee and the Noteholders incurred in connection
with such Event of Default, including reasonable attorneys’ fees and
disbursements.

2.4.4 Waiver of Prepayment Rights. Each Issuer acknowledges that the inclusion
of the waiver of prepayment rights and the agreement to pay any amounts
necessary in connection with the right to prepay the Notes as set forth in this
Section 2.4, as applicable, as well as the other agreements set forth herein in
respect of prepayment, were separately negotiated with the Initial Purchaser,
that the economic value of the various elements of this waiver and agreement was
discussed, that the consideration given by Issuers for the Notes was adjusted to
reflect the specific waiver and agreement negotiated between Issuers and the
Initial Purchaser and contained herein.

2.4.5 Intentionally Deleted.

Section 2.5. Release of Properties. Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Notes shall cause, give
rise to a right to require, or otherwise result in, the release of the Lien of
any Mortgage on any Property.

2.5.1 Release upon Payment in Full. (a) Note Trustee shall, at the expense of
Issuers, upon payment in full of all principal and interest on the Notes and all
other amounts due

 

83



--------------------------------------------------------------------------------

and payable under the Transaction Documents in accordance with the terms and
provisions of the Notes and this Indenture, release or assign (at Issuers’ cost
and expense) the Lien of the Mortgage and related Transaction Documents with
respect to all of the Properties; provided, however, that voluntary prepayments
and any related releases of Properties from the Lien of the Mortgage will be
subject to the conditions set forth in Sections 2.4 and 2.5.

 

(b) In connection with the release of the Lien contemplated in Section 2.5.1(a),
Issuers shall submit to the Servicer, not less than ten (10) days prior to the
date of such release, a release of Liens (and related Transaction Documents) for
each applicable Property (for execution by Note Trustee) in a form appropriate
in the applicable state and otherwise satisfactory to the Servicer in its
reasonable discretion and all other documentation the Servicer reasonably
requires to be delivered by Issuers in connection with such release
(collectively, “Release Instruments”), together with an Officer’s Certificate
certifying that such documentation (i) is in compliance with all Legal
Requirements, and (ii) will effect such releases in accordance with the terms of
this Indenture.

 

2.5.2 Release of Individual Properties. On one or more occasions, subject to
satisfaction of each of the conditions set forth in paragraphs (a) through
(e) below and the terms of Section 2.4.2 hereof, the Issuers may obtain (i) the
release of any Property or Properties (or portion thereof as otherwise permitted
hereunder) from the Lien of the Mortgage thereon and related Transaction
Documents, (ii) the release of the obligations of the Issuers and the applicable
Operating Lessee under the Transaction Documents with respect to such released
Property or Properties, or portion thereof (other than those expressly stated to
survive) and (iii) the remittance to Issuers of any amounts held in any Reserve
Accounts specifically relating to the subject Property or Properties:

 

(a) Issuers shall have paid the Release Amount for such Property or Ancillary
Property, or portion thereof in connection with a Prepayment of the Notes
pursuant to Section 2.4.2.

 

(b) Issuers shall submit to the Servicer not less than ten (10) days prior to
the date of such release, all Release Instruments for each applicable Property
(for execution by Note Trustee) together with an Officer’s Certificate
certifying that (i) the Release Instruments are in compliance with all Legal
Requirements, (ii) the release to be effected will not violate the terms of this
Indenture, (iii) the release to be effected will not impair or otherwise
adversely affect the Liens, security interests and other rights of Note Trustee
or the Noteholders under the Transaction Documents not being released (or as to
the parties to the Transaction Documents and Properties subject to the
Transaction Documents not being released) and (iv) the requirement described in
paragraph (c) below (if applicable) is satisfied in connection with such Release
(together with calculations demonstrating the same in reasonable detail).

 

(c) With respect to any release of a Property, other than with respect to
property to be released in connection with a Condominium Conversion in
accordance with Section 2.9 and Section 2.5.5 or an Ancillary Property, after
giving effect to such release, the Aggregate DSCR as of the date of the proposed
release, for all of the Properties then remaining subject to the Liens of the
Mortgages shall not be less than the greater of (A) the Closing Date DSCR and
(B) the Aggregate DSCR for the Properties subject to the Lien of the Mortgage

 

84



--------------------------------------------------------------------------------

immediately prior to the release in question; provided, however, that this
Section 2.5.2(c) shall not be applicable in connection with a partial prepayment
of any of the Notes required to be made in connection with a Casualty or
Condemnation. Issuers shall have the right to repay a portion of the Notes in
excess of the applicable Release Amount that is necessary to comply with the
requirement in this Section 2.5.2(c). For the avoidance of doubt, this
Section 2.5.2(c) is not applicable to any release in connection with the
Condominium Conversion in accordance with Section 2.9 and Section 2.5.5 or
Ancillary Property in accordance with Section 2.5.4.

 

(d) Notwithstanding anything to the contrary contained herein, provided no Event
of Default has occurred and is continuing, at Issuers’ request and at Issuers’
sole cost and expense, in lieu of applying any monies as a prepayment of the
Notes along with a release of the Lien of the Mortgage and the other Transaction
Documents with respect to any Property released in accordance with the terms
hereof from and after the Permitted Prepayment Date, Note Trustee agrees that it
shall, in consideration of an amount equal to the Release Amount for such
Property and any additional amount paid pursuant to Section 2.5.2(c) (if
applicable), sever the Note in two, with one Note in the amount of the Release
Amount and any additional amount paid pursuant to Section 2.5.2(c) and the other
Note in the amount of the remaining Outstanding Principal Amount, endorse the
Note in the amount of the Release Amount and any additional amount paid pursuant
to Section 2.5.2(c), and assign the Mortgage and other Transaction Documents
with respect to such Property, to a lender designated by Issuer, and Note
Trustee shall execute and deliver to Issuer such instruments and other documents
as shall be necessary or appropriate to evidence any such assignment of the
Transaction Documents and that portion of the principal balance of the Notes.

 

(e) No Event of Default shall exist on the date the Prepayment is made (except
as otherwise provided in Section 10.1(d)).

 

(f) Other than in connection with a release of the property in connection with
the Condominium Conversion in accordance with Section 2.9 and Section 2.5.5 or
Ancillary Property in accordance with Section 2.5.4 where there are no Aggregate
DSCR requirements, provided the Aggregate DSCR requirement in
Section 2.5.2(c)(B) is satisfied and subject to the provisions of the next
sentence, Issuer shall not be obligated to prepay the Notes by more than 100% of
the net sale proceeds received from a bona-fide third party purchaser in
connection with a sale and permitted release of an individual Property or group
of Properties. Notwithstanding the foregoing, in no event shall the principal
amount of the Notes prepaid be less than the applicable Release Amount with
respect to an individual Property (or portion thereof) or group of Properties,
as applicable.

 

2.5.3 Release of Marriott Las Palmas Outparcel. In order to comply with that
certain Real Estate Lease, dated August 14, 1981, by and among Marriott
Corporation and William Bone, as amended by that certain Assignment and
Amendment of Real Estate Lease, dated May 17, 1988, by and among Marriott
Corporation, William Bone, Rancho Las Palmas Association, Inc. and the Equitable
Life Assurance Society of the United States (the “Amended Las Palmas Real Estate
Lease”), Issuers may obtain (and the Noteholders agree to reasonably cooperate
with Issuers to obtain) (i) releases of the portion of the Marriott Las Palmas
Property set forth on Exhibit G-1 (as such release parcel legal description may
be modified as required by applicable laws or the Amended Las Palmas Real Estate
Lease, provided that such modification

 

85



--------------------------------------------------------------------------------

does not have a Material Adverse Effect, in the reasonable discretion of the
Servicer, on the use or value of the Marriott Las Palmas Property) required to
be transferred to the Ranchos Las Palmas Association, Inc. pursuant to the
Amended Las Palmas Real Estate Lease (the “Marriott Las Palmas Outparcel”) from
the Lien of the Mortgage thereon and related Transaction Documents and (ii) the
release of the obligations of the Issuers under the Transaction Documents with
respect to the Las Palmas Outparcel (other than those expressly stated to
survive), upon the satisfaction by Issuer of each of the conditions set forth
below in paragraphs (a) through (k):

 

(a) Each of the Marriott Las Palmas Outparcel and the Mariott Las Palmas
Remaining Property shall constitute a separate conveyable legal parcel in
accordance with the subdivision map act or the equivalent thereof in the
jurisdiction of the applicable Property or other relevant granted government
approvals in such jurisdiction.

 

(b) To the extent any easements benefiting or burdening the Las Palmas Outparcel
are necessary or appropriate for the use or operation of such parcel or the
remaining portions of the Marriott Las Palmas Property (such remaining portion
of the Marriott Las Palmas Property Property, the “Marriott Las Palmas Remaining
Property”), such easements shall have been granted or reserved prior to or at
the time of the release or reconveyance of the Marriott Las Palmas Outparcel and
shall either (i) be required by the Amended Las Palmas Real Estate Lease or
(ii) have been approved by a majority (by Outstanding Principal Amount) of the
Noteholders, which approval shall not be unreasonably withheld or delayed.

 

(c) The Marriott Las Palmas Remaining Property shall remain a legal parcel (or
parcels) in compliance in all material respects with all Legal Requirements,
zoning, subdivision, land use and other applicable laws and regulations.

 

(d) At the time of, but not prior to, any release or reconveyance, the Marriott
Las Palmas Outparcel shall be transferred to a person or entity that does not
result in a breach of Issuer’s obligation to be a Single Purpose Entity.

 

(e) The Servicer shall have received satisfactory evidence that (i) any tax,
bond or assessment that constitutes a lien against the Marriott Las Palmas
Property has prior to such release, been properly allocated between the Marriott
Las Palmas Outparcel and the Marriott Remaining Property and (ii) all of the
necessary papers have been filed with the appropriate agencies to provide for
separate assessment against each of the Marriott Las Palmas Outparcel and the
Marriott Las Palmas Remaining Property.

 

(f) The Servicer shall have received such endorsements to the Qualified Title
Policy (or substantially equivalent assurance) for the Marriott Las Palmas
Remaining Property as the Servicer may reasonably require confirming continuing
title insurance and that (i) the Mortgage constitutes a first priority lien
(subject to Permitted Encumbrances) on the Marriott Las Palmas Remaining
Property after the release and (ii) such release shall not result in the
Marriott Las Palmas Remaining Property ceasing to comply in all material
respects with all applicable zoning, land use and subdivision laws.

 

86



--------------------------------------------------------------------------------

(g) Issuer shall have executed and delivered such documents (including
amendments to the Transaction Documents) as the Servicer may reasonably require
to reflect such release.

 

(h) Issuer shall impose deed restrictions (which run with the land) or obtain
such transferee’s covenant (which, in either case, shall be enforceable by the
owner of the Marriott Las Palmas Remaining Property and its successors and
assigns) as provided in Section 5.1 of the Amended Las Palmas Real Estate Lease
above and Issuer shall further covenant and agree to enforce in Issuer’s
reasonable judgment, such transferee’s deed restrictions and covenants, the
foregoing covenants of Issuer shall survive the release of the Marriott Las
Palmas Outparcel.

 

(i) Issuer shall pay to Note Trustee all reasonable out-of-pocket costs and
expenses incurred by Note Trustee, the Noteholders or the Servicer (including,
without limitation, attorneys fees and any applicable costs and expenses of the
Rating Agencies) in connection with the release.

 

(j) Issuer shall have provided the Servicer at least thirty (30) days prior
written notice of the release.

 

(k) Issuers shall submit to the Servicer not less than ten (10) days prior to
the date of such release, all Release Instruments for the Marriott Las Palmas
Outparcel (for execution by Note Trustee) together with an Officer’s Certificate
certifying that (i) the Release Instruments are in compliance with all Legal
Requirements, (ii) the release to be effected will not violate the terms of this
Indenture and (iii) the release to be effected will not impair or otherwise
adversely affect the Liens, security interests and other rights of Note Trustee
or the Noteholders under the Transaction Documents not being released (or as to
the parties to the Transaction Documents and Properties subject to the
Transaction Documents not being released).

 

2.5.4 Release of Hilton Burbank Airport Outparcel. Issuers may obtain (and the
Noteholders agree to reasonably cooperate with Issuers to obtain) (i) releases
all or a portion of the Hilton Burbank Airport Outparcel (as such release parcel
may be modified as required by applicable laws provided that such modification
does not have a Material Adverse Effect, in the reasonable judgment of the
Servicer, on the use or value of the Hilton Burbank Airport Property) from the
Lien of the Mortgage thereon and related Transaction Documents and (ii) the
release of the obligations of the Issuers and applicable Operating Lessee under
the Transaction Documents with respect to Hilton Burbank Airport Outparcel
(other than those expressly stated to survive), upon the satisfaction by Issuer
of each of the conditions set forth below in paragraphs (a) through (k):

 

(a) Each of the portion of the Hilton Burbank Airport Outparcel that is proposed
to be released and the Hilton Burbank Airport Remaining Property shall
constitute a separate conveyable legal parcel in accordance with the subdivision
map act or the equivalent thereof in the jurisdiction of the applicable Property
or other relevant granted government approvals in such jurisdiction.

 

87



--------------------------------------------------------------------------------

(b) To the extent any easements benefiting or burdening the Hilton Burbank
Airport Outparcel are necessary or appropriate for the use or operation of such
parcel or the remaining portions of the Hilton Burbank Airport Property (such
remaining portion of the Marriott Las Palmas Property Property, the “Hilton
Burbank Airport Remaining Property”), such easements shall have been granted or
reserved prior to or at the time of the release or reconveyance of the Hilton
Burbank Airport Outparcel and shall have been approved by the Servicer, which
approval shall not be unreasonably withheld or delayed.

 

(c) The Hilton Burbank Airport Remaining Property shall remain a legal parcel
(or parcels) in compliance in all material respects with all Legal Requirements,
zoning, subdivision, land use and other applicable laws and regulations.

 

(d) At the time of, but not prior to, any release or reconveyance, the Hilton
Burbank Airport Outparcel shall be transferred to a person or entity that does
not result in a breach of Issuer’s obligation to be a Single Purpose Entity.

 

(e) The Servicer shall have received satisfactory evidence that (i) any tax,
bond or assessment that constitutes a lien against the Hilton Burbank Airport
Property has prior to such release, been properly allocated between the Hilton
Burbank Airport Outparcel and the Hilton Burbank Airport Remaining Property and
(ii) all of the necessary papers have been filed with the appropriate agencies
to provide for separate assessment against each of the Hilton Burbank Airport
Outparcel and the Hilton Burbank Airport Remaining Property.

 

(f) The Servicer shall have received such endorsements to the Qualified Title
Policy (or substantially equivalent assurance) for the Hilton Burbank Airport
Remaining Property as the Servicer may reasonably require confirming continuing
title insurance and that (i) the Mortgage constitutes a first priority lien
(subject to Permitted Encumbrances) on the Hilton Burbank Airport Remaining
Property after the release and (ii) such release shall not result in the Hilton
Burbank Airport Remaining Property ceasing to comply in all material respects
with all applicable zoning, land use and subdivision laws.

 

(g) Issuer shall have executed and delivered such documents (including
amendments to the Transaction Documents) as the Servicer may reasonably require
to reflect such release.

 

(h) Issuer shall pay to Note Trustee and the Servicer, as applicable, all
reasonable out-of-pocket costs and expenses incurred by Note Trustee or the
Servicer (including, without limitation, attorneys fees) in connection with the
release.

 

(i) Issuer shall have provided the Servicer at least thirty (30) days prior
written notice of the release.

 

(j) Issuers shall submit to the Servicer not less than ten (10) days prior to
the date of such release, all Release Instruments for the Hilton Burbank Airport
Outparcel (for execution by Note Trustee) together with an Officer’s Certificate
certifying that (i) the Release Instruments are in compliance with all Legal
Requirements, (ii) the release to be effected will not violate the terms of this
Indenture and (iii) the release to be effected will not impair or otherwise
adversely affect the Liens, security interests and other rights of Note Trustee
or the Noteholders under the Transaction Documents not being released (or as to
the parties to the Transaction Documents and Properties subject to the
Transaction Documents not being released).

 

88



--------------------------------------------------------------------------------

(k) In the event Issuers desire to obtain a release of more than fifty percent
(50%) of the square footage of entire Hilton Burbank Airport Outparcel (in the
aggregate with all prior releases of such parcel of land), Issuers shall
(i) submit to the Servicer at least thirty (30) days prior to the requested date
of such release, an MAI appraisal of the fair market value of the entire Hilton
Burbank Airport Outparcel that is issued by an appraiser that is reasonably
acceptable to the Servicer which MAI appraisal shall have a valuation date not
more than sixty (60) days prior to the date of such release; and (ii) pay to the
Note Trustee on the date of such release as a partial prepayment of the Notes an
amount equal to the pro rata portion of the fair market value that is provided
in such MAI appraisal for the portion of the Hilton Burbank Airport Outparcel
released that exceeds fifty percent (50%) of the square footage of the entire
Hilton Burbank Airport Outparcel (in the aggregate with all prior releases of
such parcel of land) (i.e., in the event sixty percent (60%) in the aggregate of
the square footage of the Hilton Burbank Airport Outparcel is released, Issuers
shall be required to pay an amount equal to ten percent (10%) of the fair market
value of the entire Hilton Burbank Airport Outparcel that is provided in such
MAI appraisal), together with such other amounts as shall be due and payable in
connection with such prepayment in accordance with Section 2.4.2.

2.5.5 Release of Floors at the Fairmont Chicago Hotel Property. On one or more
occasions, subject to satisfaction of each of the conditions set forth in
paragraphs (a) through (e) below and the terms of Section 2.4.2 hereof, the
Issuers may obtain (i) the release of one or more floors located between the
27th and 36th floors inclusive at the Fairmont Chicago Hotel Property in
connection with the Residence Club or the Hotel Condominium Unit in connection
with the Condominium Conversion in accordance with Section 2.9 from the Lien of
the Mortgage on the Fairmont Chicago Hotel Property and related Transaction
Documents and (ii) the release of the obligations of the Issuers and Operating
Lessees under the Transaction Documents with respect to such released portion of
the Fairmont Chicago Hotel Property (other than those expressly stated to
survive):

(a) Issuers shall have paid the Release Amount for the applicable floor or
floors at the Fairmont Chicago Hotel Property that will be subject to the
release that will be included in such Condominium Conversion in connection with
a Prepayment of the Notes pursuant to Section 2.4.2 pursuant to Schedule 2.5.5.

(b) The Residence Club or the Hotel Condominium Units to be included in the
Condominium Conversion shall constitute one or more separate conveyable legal
parcel in accordance with the applicable condominium documents filed in
connection with the Condominium Conversion.

(c) Issuers shall submit to the Servicer not less than ten (10) days prior to
the date of such release, all Release Instruments for the Residence Club or the
Hotel Condominium Units to be included in such Condominium Conversion (for
execution by Note Trustee) together with an Officer’s Certificate certifying
that (i) the Release Instruments are in compliance with all Legal Requirements,
(ii) the release to be effected will not violate the terms of this Indenture and
(iii) the release to be effected will not impair or otherwise adversely affect
the Liens, security

 

89



--------------------------------------------------------------------------------

interests and other rights of Note Trustee or the Noteholders under the
Transaction Documents not being released (or as to the parties to the
Transaction Documents and Properties subject to the Transaction Documents not
being released).

(d) Notwithstanding anything to the contrary contained herein, provided no Event
of Default has occurred and is continuing, at Issuers’ request and at Issuers’
sole cost and expense, in lieu of applying any monies as a prepayment of the
Notes along with a release of the Lien of the Mortgage and the other Transaction
Documents with respect to any Property released in accordance with the terms
hereof from and after the Permitted Prepayment Date, Note Trustee agrees that it
shall, in consideration of an amount equal to the Release Amount for such
Property, sever the Note in two, with one Note in the amount of the Release
Amount and the other Note in the amount of the remaining Outstanding Principal
Amount, endorse the Note in the amount of the Release Amount, and assign the
Mortgage and other Transaction Documents with respect to such Property, to a
lender designated by Issuer, and Note Trustee shall execute and deliver to
Issuer such instruments and other documents as shall be necessary or appropriate
to evidence any such assignment of the Transaction Documents and that portion of
the principal balance of the Notes.

(e) Issuers shall have provided an Opinion of Counsel with respect to
non-consolidation in the event any floor at the Fairmont Chicago Hotel Property
is conveyed to an Affiliate of Sponsor in form and substance reasonably
acceptable to Servicer.

(f) No Event of Default shall exist on the date the Prepayment is made (except
as otherwise provided in Section 10.1(d)).

2.5.6 Further Assurances. To the extent any Release Instrument executed and
delivered under Sections 2.5.2(b), 2.5.3(k), 2.5.4(k) or 2.5.5(c), as the case
may be, is insufficient to effect the release to be effected in accordance with
the terms hereof, the Servicer and the Note Trustee shall remain obligated to
execute and deliver, at the expense of the Issuers, such further Release
Instruments as Issuers may reasonably request and submit to the Servicer for
execution by the Note Trustee, together with an Officer’s Certificate covering
the matters to be covered in the Officer’s Certificate described in Sections
2.5.2(b) , 2.5.3(k), 2.5.4(k) or 2.5.5(c), as the case may be whereupon, at the
request of the Servicer, the Note Trustee shall execute and deliver as the
Servicer may specify such further Release Instrument.

In addition to the foregoing, the Issuer which as of the Closing Date was the
owner of a Property being released from the Lien of the Mortgage pursuant to any
provision of Section 2.5 hereof, shall be released from all liability with
respect to the Debt, the Notes and all other Transaction Documents with the
express exception that such Issuer shall continue to be jointly and severally
liable for and with respect to any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever which (and to the extent) have
become due and payable under Section 12.13 prior to the date of the release of
such Property.

Section 2.6. Substitution of Properties. Issuer shall have the right to
substitute and replace a Property with an aggregate Base Release Amount up to
15% of the Outstanding Principal Amount with a Replacement Asset provided the
following conditions are

 

90



--------------------------------------------------------------------------------

satisfied: (i) there shall be no Event of Default existing as of the date of the
proposed substitution and replacement, (ii) after giving effect to such a
substitution and replacement, the Aggregate DSCR shall not be less than the
greater of (A) the Closing Date DSCR and (B) the Aggregate DSCR for the
Properties calculated immediately prior to the proposed substitution and
replacement, (iii) Issuer must deliver a non-disqualification opinion by tax
counsel acceptable to Note Trustee and the Initial Purchaser in their sole
discretion, (iv) Issuer must obtain a Rating Confirmation in connection with the
Replacement Asset and (v) Issuer shall pay all reasonable expenses incurred by
Note Trustee, Servicer, Initial Purchaser or Noteholders.

 

Section 2.7. Interest Rate Cap Agreements.

 

(a) Issuers shall maintain the Interest Rate Cap Agreement with an Acceptable
Counterparty in effect and having a term extending through November 14, 2007 and
an initial notional amount equal to the Outstanding Principal Amount. The
Interest Rate Cap Agreement shall have a strike rate equal to an amount such
that the maximum interest rate paid by Issuers after giving effect to payments
made under the Interest Rate Cap Agreement shall equal no more than the Maximum
Pay Rate. The notional amount of the Interest Rate Cap Agreement may be reduced
from time to time and in an amount equal to any prepayment which is applied to
reduce the principal balance of the Notes in accordance with Section 2.4 hereof;
provided that the strike rate shall be equal to an amount such that the maximum
interest rate paid by Issuers after giving effect to payments made under the
Interest Rate Cap Agreement shall equal no more than the Maximum Pay Rate.

 

(b) In the event of (x) any downgrade, withdrawal or qualification (each, a
“Downgrade”) of the rating of the Counterparty such that, thereafter, the
Counterparty shall cease to be an Acceptable Counterparty and (y) the
Counterparty shall fail to comply with the requirements contained in the
Interest Rate Cap Agreement which are described in Exhibit C upon such
occurrence, the Issuers shall either (i) obtain a Rating Confirmation from the
Applicable Rating Agency with respect to the Counterparty or (ii) replace the
Interest Rate Cap Agreement with a Replacement Interest Cap Agreement,
(x) having a term extending through the end of the Interest Accrual Period in
which occurs the Maturity Date, (y) in a notional amount at least equal to the
Outstanding Principal Amount, and (z) having a strike rate equal to an amount
such that the maximum interest rate paid by Issuer after giving effect to
payments made under such Replacement Interest Rate Cap Agreement shall equal no
more than the Maximum Pay Rate.

 

(c) Each Issuer hereby pledges, assigns, transfers, delivers and grants a
continuing first priority lien to Note Trustee, as security for payment of all
sums due in respect of the Notes and the performance of all other terms,
conditions and covenants of this Indenture and any other Transaction Document on
such Issuer’s part to be paid and performed, in, to and under all of such
Issuer’s right, title and interest: (i) in the Interest Rate Cap Agreement (as
soon as such agreement is effective or when and if any replacement agreement
becomes effective, any Replacement Interest Rate Cap Agreement or Extension
Interest Rate Cap Agreement); (ii) to receive any and all payments under the
Interest Rate Cap Agreement (or, when and if any such agreement becomes
effective, any Replacement Interest Rate Cap Agreement or Extension Interest
Rate Cap Agreement), whether as contractual obligations, damages or otherwise;
and (iii) to all claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under or arising out of the
Interest Rate Cap Agreement (as soon as such agreement is

 

91



--------------------------------------------------------------------------------

effective or when and if any such agreement becomes effective, any Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement), in each
case including all accessions and additions to, substitutions for and
replacements, products and proceeds of any of the foregoing. Issuers shall
deliver to Note Trustee an executed counterpart of such Interest Rate Cap
Agreement, Replacement Interest Rate Cap Agreement or Extension Interest Rate
Cap Agreement (which shall, by its terms, authorize the assignment to Note
Trustee and require that payments be made directly to Note Trustee) and notify
the Counterparty of such assignment (either in such Interest Rate Cap Agreement,
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement
or by separate instrument). No Issuer shall, without obtaining the prior written
consent of a majority (by Outstanding Principal Amount) of the Noteholders,
further pledge, transfer, deliver, assign or grant any security interest in the
Interest Rate Cap Agreement (or, when and if any such agreement becomes
effective, any Replacement Interest Rate Cap Agreement or Extension Interest
Rate Cap Agreement), or permit any Lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements or any other notice
or instrument as may be required under the UCC, as appropriate, except those
naming Note Trustee as the secured party, to be filed with respect thereto.

 

(d) Issuers shall comply with all of their obligations under the terms and
provisions of the Interest Rate Cap Agreement (or, as applicable, any
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap
Agreement). All amounts paid by the Counterparty under the Interest Rate Cap
Agreement (or, as applicable, any Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement) to Issuers or Note Trustee shall be
deposited immediately into the Deposit Accounts. Issuers shall take all action
reasonably requested by Note Trustee or the Servicer to enforce Note Trustee’s
rights under the Interest Rate Cap Agreement (or, as applicable, any Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement) in the
event of a default by the Counterparty and shall not waive, amend or otherwise
modify any of its rights thereunder.

 

(e) If Issuers exercise any of their options to extend the Maturity Date
pursuant to Section 2.3.3(b) hereof, then, on or prior to each Extension Date,
the Issuers shall obtain or have in place an Extension Interest Rate Cap
Agreement (i) having a term through the end of the Interest Accrual Period in
which occurs the Maturity Date as so extended, (ii) in a notional amount at
least equal to the Outstanding Principal Amount as of such Extension Date, and
(iii) having a strike rate equal to an amount such that the maximum interest
rate paid by the Issuers after giving effect to payments made under such
Extension Interest Rate Cap Agreement shall equal no more than the Maximum Pay
Rate.

 

(f) If Issuers exercise their options to obtain Subsequent Fundings, Issuers
shall obtain or have in place an Interest Rate Cap Agreement in accordance with
the terms and provisions of this Section 2.7 in connection with each Subsequent
Funding (the “Subsequent Interest Rate Cap Agreement”) with an Acceptable
Counterparty (i) having a term extending through November 14, 2007, (ii) in a
notional amount equal to such Subsequent Funding and (iii) having a strike rate
equal to an amount such that the maximum interest rate paid by Issuers after
giving effect to payments made under the Interest Rate Cap Agreement shall equal
no more than the Maximum Pay Rate.

 

92



--------------------------------------------------------------------------------

Section 2.8. Rule 144A Information. For so long as any of the Notes remain
Outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, the Issuers will, during any period in which the
Issuers are neither subject to Section 13 or 15(d) under the Exchange Act nor
exempt from reporting under the Exchange Act pursuant to Rule 12g3-2(b)
thereunder, make available to any Holder of a Restricted Note or any owner of a
beneficial interest in a Restricted Global Note, to a prospective purchaser of
such Note or beneficial interest therein who is a QIB, or to the Note Trustee
for delivery to such Holder or beneficial owner or prospective purchaser, as the
case may be, in connection with any sale thereof, in each case at a Holder’s or
the Note Trustee’s written request to the Issuers, the Rule 144A Information.

 

Section 2.9. Condominium Conversion.

 

(a) Notwithstanding any other provision of this Indenture or any other
Transaction Documents, on one or more occasions if and only if, the terms and
conditions set forth in (b) of this Section 2.9 are satisfied, the Issuers and
Operating Lessees shall be permitted to take any and all actions to effect the
Condominium Conversion, including, without limitation, to (i) execute and file
with any Governmental Authority, one or more Fairmont Master Condominium
Declarations consistent with the Condominium Conversion Term Sheets, (ii) amend
the Operating Lease with respect to the Fairmont Chicago Hotel Property
consistent with the Condominium Conversion Term Sheets, (iii) execute and file
with any Governmental Authority any reciprocal easements or similar agreements
or instruments consistent with the Condominium Conversion Term Sheets,
(iv) amend the Property Management Agreement relating to the Fairmont Chicago
Hotel Property consistent with Exhibit F-3 and Article XI hereof and (v) enter
into such other and further agreements or instruments that are consistent with
the Condominium Conversion, the Condominium Conversion Term Sheets and this
Section.

 

(b) Any and all of the actions described in (a) above shall be permitted if and
only if at the time any such action is taken or agreement is executed, filed or
takes effect, the following terms and conditions are determined by the Servicer,
in its reasonable determination, to be satisfied:

 

(i) Prior to any release of property, the Issuers shall promptly pay to the Note
Trustee the Release Price for the applicable floor or floors of the Fairmont
Chicago Hotel Property to be released and execute and otherwise comply with such
documentation required to release such floor or floors pursuant to
Section 2.5.5;

 

(ii) Prior to the filing of any agreement, instrument or declaration described
above, the Issuers shall provide the Servicer with an Officer’s Certificate
identifying and attaching for reference any and all condominium conversion plan
documentation, including the Fairmont Master Condominium Declaration, drafted
consistent with the Condominium Conversion Term Sheets and this Indenture;

 

(iii) The Issuers shall not allow, and the Condominium Declaration shall
prohibit, alterations or other construction in the building that contains the
Fairmont Chicago Hotel Property, including, without limitation, in the Residence
Club or Hotel Condominium Units, that could reasonably be expected to materially
adversely affect the use, occupancy or value of the Hotel in the Fairmont
Chicago Hotel Property;

 

93



--------------------------------------------------------------------------------

(iv) Any construction of or alteration of rooms in connection with the
Condominium Conversion within the Hotel Unit or common areas shall be
substantially completed no later than six (6) months prior to the Extension
Date;

 

(v) At no time shall any Issuer incur indebtedness (other than Permitted
Indebtedness) or any liability in connection with the cost of any such
construction or alterations in the Residence Club or Hotel Condominium Units in
connection with the Condominium Conversion;

 

(vi) From time to time, including upon periodic written request and as of the
date the Issuers request that the Servicer take any action to affirmatively
consent or approve any action in furtherance of the Condominium Conversion, the
Issuers shall provide Noteholders and the Servicer with the most recent plan for
the Condominium Conversion;

 

(vii) The Fairmont Master Condominium Declaration shall equitably allocate any
and all costs and expenses in connection with operating, maintenance and capital
expenses among the Hotel Unit, the Hotel Condominium Unit and the Residence Club
Condominium Unit to ensure the Hotel Unit does not subsidize the Hotel
Condominium Unit, the Residence Club Condominium Unit or any portions thereof;

 

(viii) The Fairmont Master Condominium Declaration shall require that in
connection with any Casualty, insurance Proceeds shall be used for restoration
of the Fairmont Chicago Hotel Property and the building containing the Hotel
Unit unless such alternate use of Proceeds is approved by 75% of the owners of
interests in the Condominium and the Servicer;

 

(ix) The Issuers shall cause the condominium documents prepared in connection
with the Condominium Term Sheets to satisfy all applicable requirements of
Governmental Authorities;

 

(x) The Issuers shall comply with any and all Laws or Regulations relating to
the formation of the condominium units;

 

(xi) The Issuers shall cause the condominium to be duly and validly created;

 

(xii) The Issuers shall not take or omit to take any action or fail to cause the
obtaining of any approval or other compliance with any federal or state
securities law or other Legal Requirement required in connection with the sale
of condominium units, Residence Club or Hotel Units;

 

(xiii) Simultaneously with the execution of the Master Condominium Declaration,
Issuer shall, on Note Trustee’s behalf, provide to the master condominium

 

94



--------------------------------------------------------------------------------

association, notice pursuant to the condominium declaration requesting that the
condominium association provide all notices specified in the condominium
declaration to the Servicer on behalf of the Note Trustee;

 

(xiv) The Issuers promptly pay all costs, fees and expenses incurred by the
Servicer or the Note Trustee in connection with the Condominium Conversion, at
Issuers’ sole cost and expense, including, but not limited to, such reasonable
attorney’s fees; and

 

(xv) Simultaneously with the execution of the Master Condominium Declaration,
Issuer shall, execute and deliver and cause the recording of an amendment to the
Mortgage for the Fairmont Chicago Hotel Property in a form reasonably acceptable
to the Servicer that incorporates the provisions set forth in Exhibit M attached
hereto.

 

(c) The Servicer, Initial Purchaser, and the Note Trustee agree to cooperate in
good faith and to review in a timely manner such reasonable consents or waivers
requested by Issuers in connection with the release described in Section 2.5.5
hereof and in connection with the Condominium Conversion and related actions
provided for in this Section 2.9 without the necessity of seeking Rating
Confirmations or the consent of Noteholders. In connection with the Condominium
Conversion, Note Trustee shall deliver to Issuers a subordination agreement
determined by the Issuers to be reasonably necessary to implement the
Condominium Conversion and subordinating the Lien of the Mortgage for the
Fairmont Chicago Hotel Property and the Transaction Documents to the Fairmont
Master Condominium Declaration in a form that is reasonably acceptable to the
Servicer on behalf of the Note Trustee.

 

(d) If a Hotel Condominium Unit or Residence Club Condominium Unit is rented to
an Issuer or Operating Lessee, the parties shall enter into a rental agreement
and such rental agreement shall be collaterally assigned to the Servicer on
behalf of the Note Trustee upon execution of such rental agreement.

 

(e) Issuer and Operating Lessees will do, or cause to be done, all things
necessary in connection with the proposed Condominium Conversion, to ensure that
Issuers and Operating Lessees comply with the provisions of this Section 2.9.

 

Section 2.10. Mexico Intercompany Loan. Mexico Intercompany Loan Lender hereby
pledges, assigns, transfers, delivers and grants a continuing first priority
lien to Note Trustee, as security for payment of all sums due in respect of the
Notes and the performance of all other terms, conditions and covenants of this
Indenture and any other Transaction Document on Mexico Intercompany Loan
Lender’s part to be paid and performed, in, to and under all of Mexico
Intercompany Loan Lender’s right, title and interest: (i) in the Mexico
Intercompany Loan (as the same may be amended, restated, severed, substituted,
replaced, supplemented or otherwise modified); (ii) to receive any and all
payments under the Mexico Intercompany Loan, whether as contractual obligations,
damages or otherwise; and (iii) to all claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under or
arising out of the Mexico Intercompany Loan, in each case including all
accessions and additions to, substitutions for and replacements, products and
proceeds of any of the foregoing. Mexico Intercompany Loan Lender shall deliver
to Note Trustee an executed counterpart of such

 

95



--------------------------------------------------------------------------------

Mexico Intercompany Loan (which shall, by its terms, authorize the assignment to
Note Trustee and require that payments be made directly to Note Trustee). Mexico
Intercompany Loan Lender shall not, without obtaining the prior written consent
of a majority (by Outstanding Principal Amount) of the Noteholders, further
pledge, transfer, deliver, assign or grant any security interest in the Mexico
Intercompany Loan, or permit any Lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements or any other notice
or instrument as may be required under the UCC, as appropriate, except those
naming Note Trustee as the secured party, to be filed with respect thereto.

 

Section 2.11. Allocated Loan Amounts. The allocated loan amounts with respect to
each Property are set forth on Schedule J attached hereto (the “Allocated Loan
Amounts”). Notwithstanding the Allocated Loan Amounts, each Issuer is and shall
remain jointly and severally liable with respect to the full amount of the
entire Outstanding Principal Amount and all obligations and amounts due and
payable under this Indenture and the other Transaction Documents, until an
Issuer is released from its obligation under the Transaction Documents pursuant
to the terms of this Indenture in connection with a Release.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1. Conditions Precedent to Initial Funding. The closing is subject to
the fulfillment by Issuers or waiver by Initial Purchaser of the following
conditions precedent no later than the Closing Date; provided, however, that
unless a condition precedent shall expressly survive the Closing Date pursuant
to a separate agreement, by funding the Notes, the Initial Purchaser shall be
deemed to have waived any such conditions not theretofore fulfilled or
satisfied. The Note Trustee shall have no responsibility for determining the
satisfaction of any such conditions, nor for the delivery, receipt or custody of
any agreements, documents or other materials specified in this Section 3.1 which
are required to be delivered to or received by any party other than the Note
Trustee. With respect to the documents described in Section 3.1(d)(i) and
(ii) which are the only documents to be received by the Note Trustee, the Note
Trustee shall have no responsibility for the review of such documents, but shall
be responsible only to receive such documents as are actually delivered to it,
and any review thereof and determination with respect to compliance with
Sections 3.1(d)(i) and (ii) shall be made by the Initial Purchaser.

 

(a) Representation and Warranties; Compliance with Conditions. Each of the
representations and warranties of Issuers contained in this Indenture or any
other Transaction Document shall be true and correct in all material respects on
and as of the Closing Date with the same effect as if made as of such date, and
no Default or Event of Default shall have occurred and be continuing; and
Issuers shall be in compliance in all respects with all terms and conditions set
forth in this Indenture and in each other Transaction Document on its part to be
observed or performed.

 

(b) Indenture and Note. Note Trustee shall have received an original of this
Indenture and the Notes, in each case, duly executed and delivered on behalf of
each Issuer.

 

96



--------------------------------------------------------------------------------

(c) Transfer of Certain Operating Lessee Interests. Mexican Issuers shall cause
Punta Mita TRS, S. de R.L. de C.V. (“Punta Mita TRS”), and Punta Mita TRS
agrees, to transfer its right and/or interest in all property management
agreements, third party leases and all other contracts and agreements relating
to the Four Seasons Mexico City Property and the Four Seasons Punta Mita
Property (other than its rights as lessee under the Operating Leases) to the
trust established by the Mexican Security Trust.

 

(d) Delivery of Transaction Documents; Title Insurance; Reports; Leases.

 

(i) Mortgage, Assignments of Agreements. Note Trustee shall have received from
Issuers fully executed and acknowledged counterparts of each Mortgage,
Assignment of Leases and the appropriate UCC financing statements, each in form
satisfactory for recording or filing in the appropriate public records, and
evidence that counterparts of each Mortgage, Assignment of Leases and UCC
financing statements shall have been delivered to the title company for
recording or filing, so as to effectively create upon such recording a valid and
enforceable Lien upon each Property, of first lien priority, in favor of Note
Trustee (or Mexican Trustee or a deed trustee if required or desired under local
law), subject only to the Permitted Encumbrances and such other Liens as are
permitted pursuant to the Transaction Documents. Note Trustee shall have also
received fully executed counterparts of each of the Agreements with Managers,
each Assignment of Agreements, the Environmental Indemnity and each of the other
Transaction Documents.

 

(ii) Title Insurance. Note Trustee shall have received a Qualified Title Policy
with respect to each Property and evidence that all premiums in respect thereof
have been paid.

 

(iii) Survey. Initial Purchaser shall have received a Qualified Survey with
respect to each Property, subject to the terms of Section 4.1(z) hereof.

 

(iv) Insurance. Initial Purchaser shall have received valid certificates of
insurance for the policies of insurance required hereunder, satisfactory to
Initial Purchaser in its reasonable discretion, and evidence of the payment of
all premiums then due and payable for the existing policy period.

 

(v) Environmental Reports. Initial Purchaser shall have received Phase I
environmental reports (and, where recommended by such Phase I environmental
reports, Phase II environmental reports) in respect of each Property that are
satisfactory to Initial Purchaser.

 

(vi) Zoning. Initial Purchaser shall have received, at Initial Purchaser’s
option, letters or other evidence with respect to each Property from the
appropriate authorities (or other Persons) concerning applicable zoning and
building laws, or zoning endorsements in the Qualified Title Policy, if
available.

 

(vii) Encumbrances. Issuers shall have taken or caused to be taken such actions
in such a manner so that Note Trustee has a valid and perfected first priority
Lien as of the Closing Date with respect to the Mortgage on each Property,
subject only

 

97



--------------------------------------------------------------------------------

to the Permitted Encumbrances and such other Liens as are permitted pursuant to
the Transaction Documents, and evidence thereof satisfactory to Initial
Purchaser shall have been received thereby.

 

(viii) Engineering Reports. Initial Purchaser shall have received engineering
reports in respect of each Property satisfactory to Initial Purchaser.

 

(ix) Material Agreements; Operating Lease; Property Management Agreements.
Initial Purchaser shall have received true and complete copies of all Material
Agreements, Operating Leases and all of the Property Management Agreements.

 

(x) Operating Agreements. Initial Purchaser shall have received true and
complete copies of all Operating Agreements and any ground leases with respect
to any Property.

 

(xi) Intentionally Omitted.

 

(e) Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall have been
duly authorized, executed and delivered by all parties thereto and Initial
Purchaser shall have received and approved certified copies thereof.

 

(f) Delivery of Organizational Documents. On or before the Closing Date, Issuers
shall deliver or cause to be delivered to Initial Purchaser copies certified by
an officer of the managing member of each Issuer and/or Operating Lessee of all
organizational documentation related to such Issuer and/or Operating Lessee
and/or the formation, structure, existence, good standing and/or qualification
to do business as Initial Purchaser may request in its reasonable discretion,
including good standing certificates, qualifications to do business in the
appropriate jurisdictions, resolutions authorizing the entering into of the
transactions contemplated by the Transaction Documents and incumbency
certificates as may be requested by Initial Purchaser.

 

(g) Opinions of Counsel to the Issuers. Initial Purchaser shall have received
legal opinions of Issuers’ counsel reasonably satisfactory to Initial Purchaser
(i) with respect to the non-consolidation of each Issuer in the event of an
insolvency proceeding being brought against, or the bankruptcy of certain
Beneficial owners of such Issuer, (ii) with respect to due execution, delivery,
authority, enforceability of this Indenture, each Mortgage and each of the other
Transaction Documents and (iii) with respect to each Issuer’s continued
existence as a limited liability company under the laws of the State of Delaware
or limited liability company under the laws of Mexico, as applicable, and such
other matters as Initial Purchaser and the Noteholders may require, all such
opinions in form, scope and substance satisfactory to Initial Purchaser and the
Noteholders and Initial Purchaser’s and Noteholder’s counsel in their sole
discretion.

 

(h) Budgets. Issuers shall have delivered the Annual Budget for the Properties
for 2005.

 

98



--------------------------------------------------------------------------------

(i) Completion of Proceedings. All corporate, partnership or limited liability
company and other proceedings taken or to be taken in connection with the
transactions contemplated by this Indenture and other Transaction Documents and
all documents incidental thereto shall be satisfactory in form and substance to
Initial Purchaser, and Initial Purchaser shall have received all such
counterpart originals or certified copies of such documents as Initial Purchaser
may reasonably request.

 

(j) Estoppels. Initial Purchaser shall have received estoppel letters from
(i) the Ground Lessor, in each case in form, scope and substance satisfactory to
Initial Purchaser.

 

(k) Photographs. If Initial Purchaser shall have so requested, Initial Purchaser
shall have received photographs of the interior and exterior of each Property.

 

(l) No Material Adverse Change. On the Closing Date, Initial Purchaser shall be
satisfied that since October 11, 2005, there shall have been no Material Adverse
Change.

 

(m) Rental Agreements. The Fairmont Issuer and Operating Lessee for the Fairmont
Chicago Hotel Property shall have collaterally assigned their interest under all
rental agreements to Note Trustee as additional security for the obligations
under the Transaction Documents pursuant to pledge and security agreements in
form and substance reasonably acceptable to Servicer.

 

(n) Operating Agreement Estoppels. Initial Purchaser shall have received an
executed estoppel letter from each party to an Operating Agreement, which shall
be in form and substance satisfactory to Initial Purchaser.

 

(o) Appraisals. Initial Purchaser shall have received an Appraisal for each
Property satisfactory to Initial Purchaser evidencing that the Required
Loan-to-Value Ratio has been satisfied.

 

(p) Financial Statements. Issuers shall have provided operating statements for
the Properties described in Schedule 3.1(o) together with operating statements
for each Property for the Year-to-Date Period (which statements are either
audited, combined or prepared in accordance with agreed upon procedures which
are mutually acceptable to the Issuers and the Initial Purchaser, all as
specified in such Schedule 3.1(o)), and, to the extent that such Year-to-Date
Period statements show material changes to the operating results of any Property
since the most recent operating statements relating to such Property, a letter
from a “Big Four” accounting firm verifying Year-to-Date Period expenses and
revenues for the Properties if requested by the Initial Purchaser in its sole
discretion. Each of the operating statements and financial statements described
in the previous sentence shall be satisfactory to Initial Purchaser and shall be
accompanied by an Officer’s Certificate certifying that each such financial
statement presents fairly the financial condition or operating results, as
applicable, of each Issuer and Property in question and, if such statement is
audited, has been prepared in accordance with GAAP with respect to the accounts
presented therein, as applicable.

 

(q) Seismic Reports. Initial Purchaser shall have received seismic reports in
respect of the Properties located in the State of California satisfactory to
Initial Purchaser (which reports shall include, without limitation, calculations
of probable maximum losses for such Properties).

 

99



--------------------------------------------------------------------------------

(r) Deposit Account Agreement. Initial Purchaser shall have received the Deposit
Account Agreement duly executed by Issuers and the depository institutions party
thereto.

 

(s) Property Management Agreement; Agreements with Managers. Initial Purchaser
shall have received a copy of (i) each Property Management Agreement duly
executed by Issuers and the applicable Property Manager certified as true and
correct pursuant to an Officer’s Certificate and (ii) each Agreement with
Manager in form and substance satisfactory to Initial Purchaser duly executed by
each Property Manager.

 

(t) Certified Rent Rolls. Initial Purchaser shall have received a rent roll for
each Property, dated as of the Rent Roll Date, accompanied by an Officer’s
Certificate certifying that such rent roll is true, complete and correct as of
its date.

 

(u) Consents, Licenses, Approvals, Etc. Initial Purchaser shall have received
copies or other evidence of all material consents, licenses and approvals, if
any, required in connection with the execution, delivery and performance by each
Issuer and each Property Manager, and the validity and enforceability, of the
Transaction Documents, and such consents, licenses and approvals shall be in
full force and effect.

 

(v) Closing Statement. Initial Purchaser shall have received a detailed closing
statement from Issuers in a form acceptable to Initial Purchaser, which includes
a complete description of Issuers’ sources and uses of funds on the Closing
Date, together with a fully executed counterpart of the Closing Statement
prepared by Initial Purchaser.

 

(w) No Injunction. No law or regulation shall have been adopted, no order,
judgment or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending or threatened, which in the good faith judgment of
Initial Purchaser would enjoin, prohibit or restrain, or impose or result in the
imposition of any material adverse condition upon, the making or repayment of
the Notes or the consummation of the transactions contemplated hereby.

 

(x) Payments by Issuers. Issuers shall have paid all Expenses.

 

(y) Additional Information. Initial Purchaser shall have received such other
information and documentation with respect to Issuers and its Affiliates,
Sponsor, the Properties and the transactions contemplated herein as Initial
Purchaser may reasonably request (including, without limitation, such
information as is necessary for the determination of coverage amounts under the
Policies required pursuant to Sections 8.1(b)(i) and (ix)), such information and
documentation to be satisfactory in form and substance to Initial Purchaser.

 

(z) Interest Rate Cap Agreement. Issuers shall have delivered to Initial
Purchaser written evidence that the Interest Rate Cap Agreement required to be
maintained by Issuers in accordance with Section 2.7 hereof has been purchased.

 

100



--------------------------------------------------------------------------------

(aa) Appointment of Process Agent. The Mexican Issuers shall have granted their
appointed process agent (as provided in Section 12.3(b) hereunder) a
power-of-attorney for lawsuits and collections, in form and substance
satisfactory to Initial Purchaser.

 

(bb) Registration of Notes with CNBV. The Notes shall have been approved for
registration with the Special Section (Sección Especial) of the National
Securities Registry (Registro Nacional de Valores) maintained by the National
Banking and Securities Commission (Comisión Nacional Bancaria y de Valores) of
Mexico.

 

(cc) Mexico Intercompany Loan. Issuers shall have provided Note Trustee with
fully executed copies of all documentation in connection with the Mexico
Intercompany Loan, together with an allonge in blank with respect to the Mexico
Intercompany Loan.

 

Section 3.2. Subsequent Funding.

 

3.2.1 Conditions Precedent to Subsequent Funding. Each Subsequent Funding shall
be subject to the following conditions precedent:

 

(a) Prior Conditions Satisfied. All conditions precedent to the Initial Funding
were at the time, and, if applicable, shall continue to be, provided, however,
the condition specified in Section 3.1(l) shall not be included in this
condition, satisfied or waived as of the date of such Funding.

 

(b) Performance; No Default. Issuers shall have performed and complied with all
terms and conditions in the Indenture required to be performed or complied with
by them at or prior to the date of such Funding, and on the date of such Funding
there shall exist no Default or Event of Default.

 

(c) No Material Adverse Effect. There shall not have occurred any change, event
or condition which has or is reasonably likely to cause, a Material Adverse
Effect.

 

(d) Material Adverse Loan Event.

 

(i) In the event a Material Adverse Loan Event occurs during the period from and
after the Closing Date to and including May 8, 2006, such Material Adverse Loan
Event shall not affect Initial Purchaser’s obligation to fund any Subsequent
Funding occurring during such period because of a Material Adverse Loan Event
(but subject to the satisfaction of the other conditions to such Subsequent
Funding) without a change in the Spread or the Interest Rate.

 

(ii) In the event a Material Adverse Loan Event occurs during the period from
and after May 9, 2006 to and including August 8, 2006, Initial Purchaser shall
be obligated to fund any Subsequent Funding subject to the satisfaction of the
other conditions to such Subsequent Funding provided that, Initial Purchaser
shall have the right, in its sole and absolute discretion based on such Material
Adverse Loan Event, to change the Spread or the Applicable Interest Rate in
connection with any Subsequent Funding occurring during such period.

 

101



--------------------------------------------------------------------------------

(iii) In the event a Material Adverse Loan Event occurs during the period from
and after August 9, 2006 to and including November 8, 2006, Initial Purchaser
shall not be required to fund any Subsequent Funding, provided Initial Purchaser
retains all discretion as to any decision to fund any Subsequent Funding.

 

(iv) Initial Purchaser shall not grant any right to any third party to
participate in or veto any decision with respect to a Subsequent Funding at any
time.

 

(e) Indenture; Mortgage. The Transaction Documents shall be in full force and
effect. The Mortgage shall constitute a valid first priority lien upon each
Property, free and clear of all Liens except Permitted Encumbrances and subject
to any releases previously obtained.

 

(f) Representations and Warranties. The representations and warranties made by
Issuers in the Transaction Documents shall have been true and correct in all
material respects on the date on which made and shall also be true and correct
in all material respects on the date of such Funding as if made on and as of
such date which representations and warranties shall be deemed remade as of the
date of such Funding, as if made on and as of such date.

 

(g) No Damage. The Improvements shall not have been injured or damaged by fire,
explosion, accident, flood or other casualty, unless Note Trustee shall have
received insurance proceeds sufficient in the reasonable judgment of Servicer on
behalf of the Note Trustee to effect the satisfactory restoration of the
Improvements.

 

(h) Endorsement to Qualified Title Policy. A “date down” endorsement to each
Qualified Title Policy in a form acceptable to Servicer on behalf of the Note
Trustee, dated as of the date of such Funding, which shall state, among other
things, (i) the increased amount of each Qualified Title Policy which shall be
increased (x) for each Property (other than the Mexican Properties) by an amount
that is the product of (A) the Base Release Amount Percentage and (B) the amount
of such Subsequent Funding and (y) for each of the Mexican Properties by an
amount that is 120% of the product of (A) the Base Release Amount Percentage and
(B) the amount of such Subsequent Funding, (ii) that since the last Funding on
the Loan there have been no changes in the state of title and (iii) that there
are no additional survey exceptions, not previously approved by the Servicer on
behalf of the Note Trustee, which approval shall not be unreasonably withheld so
long as any additional such title or survey exceptions were created in the
ordinary course of business and do not, individually or in the aggregate, impair
the Initial Purchaser’s or the Noteholders’ collateral.

 

(i) Payments by Issuers. Issuers shall have paid all Expenses.

 

(j) Interest Rate Cap Agreement. Issuers shall have delivered to Initial
Purchaser written evidence that the Interest Rate Cap Agreement required to be
maintained by Issuers in accordance with Section 2.7 hereof has been purchased
in the amount of the Subsequent Funding.

 

(k) Additional Information. Initial Purchaser shall have received such other
information and documentation with respect to Issuers and its Affiliates,
Sponsor, the Properties and the transactions contemplated herein as Initial
Purchaser may reasonably request, such information and documentation to be
satisfactory in form and substance to Initial Purchaser, but, subject, in all
events, to the obligations of Initial Purchaser to fund a Subsequent Funding
upon the satisfaction of the conditions to each Subsequent Funding provided in
this Section 3.2 hereof.

 

102



--------------------------------------------------------------------------------

(l) Approval of CNBV Application. Issuers shall have obtained the approval of
the Mexican National Banking and Securities Commission (Comisión Nacional
Bancoria a de Valores) required in connection with Class A-2 Notes, Class A-3
Notes and Class A-4 Notes.

 

(m) Additional Approvals of the CNBV. Issuers shall file, or shall cause to be
filed, within five (5) days of any Subsequent Funding, any and all required
approvals with the Mexican National Banking and Securities Commission (Comisión
Nacional Bancoria a de Valores).

 

3.2.2 CNBV Amendments. If prior to a Securitization the Issuers shall be unable
to obtain the approval of the registration of the Notes (the “CNBV Approval”)
with the Special Section (Sección Especial) of the National Securities Registry
(Registro Nacional de Valores) maintained by the National Banking and Securities
Commission (Comisión Nacional Bancaria y de Valores) of Mexico, then the Issuers
shall have the option, by written notice to Servicer, provided no Event of
Default shall have occurred and be continuing, to propose amendments to the
Transaction Documents (the “CNBV Amendments”) that will restructure the
transaction contemplated in connection with the Subsequent Fundings in a manner
that would eliminate the need for the CNBV Approval under the applicable Mexican
Legal Requirements, provided the CNBV Amendments shall not modify the economic
terms of the Transaction Document. Issuers shall submit to the Servicer drafts
of all CNBV Amendments together with an Officer’s Certificate certifying that
(i) the CNBV Amendments are in compliance with all Legal Requirements, (ii) the
CNBV Amendments will not have an adverse impact on the economics or other
material adverse change in the transaction contemplated by the Transaction
Documents, taken as a whole, (iii) the CNBV Amendments will not impair or
otherwise adversely affect the Liens, security interests and other rights of
Note Trustee or the Noteholders under the Transaction Documents and (iv) the
CNBV Approval will not be needed for any Subsequent Funding under applicable
Mexican Legal Requirements. The CNBV Amendments shall be conditioned upon
(i) the consent of each of the Noteholders, which consent shall not be
unreasonably withheld, (ii) Issuer obtaining a Rating Confirmation with respect
to the CNBV Amendments, (iii) delivery of any opinions reasonably requested by
the Noteholders, Servicer or the Rating Agencies, including, without limitation,
an enforceability opinion and a non-disqualification opinion by tax counsel
acceptable to Note Trustee and the Noteholders in their sole discretion and
(iv) Issuer paying all reasonable expenses incurred by Note Trustee, Servicer,
Rating Agencies and Noteholders with respect to the CNBV Amendments.

 

Section 3.3. Reliance Language. All third party reports delivered to the Note
Trustee or the Initial Purchaser pursuant to Section 3.1, as the same may be
updated or amended pursuant to Section 3.2 shall contain reliance language
satisfactory to Initial Purchaser in its sole discretion.

 

103



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Issuers’ Representations. Each Issuer represents and warrants that,
as of the Closing Date:

 

(a) Organization. Each of Issuer and Operating Lessee has been duly organized
and is validly existing and in good standing with requisite limited liability
company power and authority to own its properties and to transact the businesses
in which it is now engaged. Each of Issuer and Operating Lessee is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations. Each of Issuer and Operating Lessee possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged,
and its sole business has been and is the ownership, management and operation of
one or more of the Properties.

 

(b) Proceedings. Each of Issuer and Operating Lessee has taken all necessary
action to authorize the execution, delivery and performance of this Indenture
and the other Transaction Documents to which it is a party. This Indenture and
such other Transaction Documents have been duly executed and delivered by it and
constitute legal, valid and binding obligations of such Issuer and Operating
Lessee enforceable against such Issuer and Operating Lessee in accordance with
their respective terms, subject to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally and general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) without offset, defense or counterclaim.

 

(c) No Conflicts. The execution, delivery and performance of this Indenture and
the other Transaction Documents by each of Issuer and Operating Lessee will not
conflict with or result in a material breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance (other than pursuant to the Transaction
Documents) upon any of its properties or assets pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, License, partnership
agreement, Property Management Agreement, Operating Lease, or other Material
Agreement to which it is a party or to which any of its properties or assets is
subject nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over it or any of its properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such regulatory authority or other governmental agency or
body required for the execution, delivery and performance by it of this
Indenture or any other Transaction Documents to which it is a party has been
obtained and is in full force and effect except where the failure to obtain the
same could not reasonably be expected to have a Material Adverse Effect.

 

(d) Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending and to the
best of its knowledge there are no such actions, suits or proceedings threatened
against or affecting each of Issuer and Operating Lessee or a Property, which
actions, suits or proceedings, alone or in the aggregate, if determined against
it or a Property, are likely to have a Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

(e) Agreements. Each of Issuer and Operating Lessee is not a party to any
agreement which is likely to have a Material Adverse Effect. Each of Issuer and
Operating Lessee is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Encumbrance or any other agreement or instrument to
which it is a party or by which it or a Property is bound.

 

(f) Title. It has good, marketable and indefeasible title in fee to the real
property comprising part of each Property (except for (a) the Lincolnshire
Property, as to which the Lincolnshire Issuer has good and marketable title to
the leasehold estate created therein pursuant to the Ground Lease, and (b) the
Mexican Properties as to which the Mexican Issuers have good and marketable
title to the rights of second beneficiary under the Mexican Security Trust), and
Issuer or Operating Lessee has good and marketable title to the balance of each
Property, in each case free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the
Transaction Documents and the Liens created by the Transaction Documents. Each
Mortgage, when properly recorded in the appropriate records (and public
registries), together with the Assignment of Leases and any Uniform Commercial
Code financing statements required to be filed in connection therewith, will
create (i) a valid, perfected first priority lien on the Properties or its
leasehold interest therein, as the case may be, subject only to Permitted
Encumbrances and (ii) perfected security interests in and to, and perfected
collateral assignments of, all personality (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the
Transaction Documents and the Liens created or permitted by the Transaction
Documents. The Permitted Encumbrances do not and will not materially adversely
affect or interfere with the value, or current use or operation, of any
Property, or the security intended to be provided by the Mortgage or Issuers’
ability to repay the Notes or any other Transaction Document in accordance with
the terms of the Transaction Documents. Except as indicated in and insured over
by a Qualified Title Insurance Policy issued as of the Closing Date, there are
no claims for payment for work, labor or materials affecting any Property which
are or may become a lien prior to, or of equal priority with, the Liens created
by the Transaction Documents (other than mechanics’ or materialmen’s liens for
work or materials performed or supplied the costs for which are not yet past due
or which are being contested in accordance with Section 5.1(b)(ii) hereof).
Nothing in this paragraph may be relied on by the title insurance company
issuing a policy covering any Property. Each Assignment of Leases, when properly
recorded in the appropriate records (and public registries), creates a valid
first priority assignment of, or a valid first priority security interest in,
certain rights under the related Leases and the Rents, subject only to the terms
of such Assignments of Leases, including a license granted to the applicable
Issuer or Operating Lessee to exercise certain rights and to perform certain
obligations of the lessor under such Leases, including the right to operate the
applicable Property. Except as set forth in the Property Management Agreements,
no Person other than the applicable Issuer and/or Operating Lessee owns any
interest in any payments due under such Leases that is superior to or of equal
priority with the Note Trustee’s interest therein.

 

(g) No Bankruptcy Filing. Each of Issuer and Operating Lessee is not
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
it has no knowledge of any Person contemplating the filing of any such petition
against it.

 

105



--------------------------------------------------------------------------------

(h) Ground Leased Property. Other than those items specifically identified on
Schedule 4.1(h) hereto, with respect to the Lincolnshire Property:

 

(i) the Ground Lease or a memorandum thereof has been duly recorded; the Ground
Lease permits the interest of the lessee thereunder to be encumbered by the
Mortgage and does not restrict the use of the Lincolnshire Property by the
Lincolnshire Issuer in a manner that would adversely affect the value or use of
the Lincolnshire Property or the security provided to Note Trustee by the
Mortgage; and a true and complete copy of the Ground Lease has been delivered to
Initial Purchaser;

 

(ii) the Ground Lease has an original term (or an original term plus one or more
optional renewal terms which have been previously exercised) which extends not
less than ten (10) years beyond the Maturity Date (assuming the exercise of all
applicable extension options by Issuer hereunder); and the base rental under the
Ground Lease is not subject to increase;

 

(iii) the Ground Lease is not subject to any liens or encumbrances superior to,
or of equal priority with, the Mortgage (other than the related ground lessor’s
fee interest); there is no deed of trust or Lien encumbering Ground Lessor’s fee
interest (or if any such deed of trust or Lien exists, it is subordinate to the
Lien held by Note Trustee under the Mortgage), and the Ground Lease shall remain
prior to any deed of trust or other Lien upon the related fee interest that may
hereafter be granted;

 

(iv) the Ground Lease is assignable by a holder of a deed of trust or mortgage
encumbering the Lincolnshire Issuer’s interest therein upon a foreclosure of
such deed of trust or mortgage without the consent of the Ground Lessor;

 

(v) on the date hereof, the Ground Lease is in full force and effect and no
default has occurred under the Ground Lease nor, to the best of the Lincolnshire
Issuer’s knowledge after due inquiry and investigation, is there any existing
condition which, but for the passage of time or the giving of notice or both,
would result in a default under the terms of the Ground Lease;

 

(vi) the Ground Lease requires the Ground Lessor to give notice of any default
by the Lincolnshire Issuer to a holder of a deed of trust or mortgage
encumbering the Lincolnshire Issuer’s interest therein; and the Ground Lease
further provides that no notice given thereunder is effective against such
holder, unless a copy has been given to such holder in the manner described in
the Ground Lease; Note Trustee constitutes a “mortgagee” as such term is used in
the Ground Lease;

 

(vii) a holder of a deed of trust or mortgage encumbering the Lincolnshire
Issuer’s interest therein is permitted at least thirty (30) days in addition to
the Lincolnshire Issuer’s applicable cure period to cure any default under the
Ground Lease which is curable after the receipt of notice of any such default
before the Ground Lessor may terminate the Ground Lease (and, where necessary,
is permitted the

 

106



--------------------------------------------------------------------------------

opportunity to gain possession of the interest of the Lincolnshire Issuer under
the Ground Lease through legal proceedings or to take other action so long as
such holder is proceeding diligently); in the case of any such default which is
not curable by a holder of a deed of trust or mortgage encumbering the
Lincolnshire Issuer’s interest therein, or in the event of the bankruptcy or
insolvency of the Lincolnshire Issuer under the Ground Lease, such holder has
the right, following termination of the existing Ground Lease or rejection
thereof by a bankruptcy trustee or similar party, to enter into a new ground
lease with the Ground Lessor on the same terms as the existing Ground Lease; and
all rights of the lessee under the Ground Lease may be exercised by or on behalf
of such holder;

 

(viii) the Ground Lease does not impose any restrictions on subletting; and the
Ground Lessor is not permitted to disturb the possession, interest or quiet
enjoyment of any subtenant of the Lincolnshire Issuer in the relevant portion of
the Lincolnshire Property subject to the Ground Lease for any reason, or in any
manner, which could reasonably be expected to adversely affect the security
provided to Note Trustee by the Mortgage; and

 

(ix) under the terms of the Ground Lease, any Proceeds from a Condemnation or
Casualty (or any portion thereof) will be applied either to restoration of the
Lincolnshire Property (with Note Trustee or a third-party trustee having the
right to hold and disburse the Proceeds as the restoration progresses) or (after
payment to the Ground Lessor of an amount equal to the value of the leased land)
to the repayment of the Notes.

 

(i) No Plan Assets. It is not an Employee Benefit Plan subject to Title I of
ERISA, and none of its assets constitutes or will constitute Plan Assets.

 

(j) Compliance. Except as set forth on Schedule 6.1(g), each of Issuer and
Operating Lessee and each Property and the use thereof comply in all material
respects with all applicable Legal Requirements, including building and zoning
ordinances and codes. Except as set forth on Schedule 6.1(g), each Property is
not a non-conforming use or legal non-conforming use (except to the extent that
the same would not affect in any material respect the operation, maintenance,
value or use of the Property in question or the ability to reconstruct such
Property). Each of Issuer and Operating Lessee is not in default or violation of
any order, writ, injunction, decree or demand of any Governmental Authority
(including laws and regulations concerning facility licensing and operation and
certificate of need), the violation of which could have a Material Adverse
Effect. There has not been committed by or on behalf of each of Issuer and
Operating Lessee or, to the best of its knowledge, any other person in occupancy
of or involved with the operation or use of any Property any act or omission
affording the federal government or any state or local government the right of
forfeiture as against any Property or any part thereof or any monies paid in
performance of its obligations under any of the Transaction Documents. Each of
Issuer and Operating Lessee hereby covenants and agrees not to commit, and to
use all reasonable efforts not to permit or suffer to exist any act or omission
affording such right of forfeiture.

 

(k) Contracts. Except as disclosed in Schedule F, there are no Material
Agreements. Each contract, other than the Operating Lease, affecting each
Property has been

 

107



--------------------------------------------------------------------------------

entered into at arm’s length in the ordinary course of business by or on behalf
of the applicable Issuer or its predecessors in interest and provides for the
payment of fees in amounts and upon terms not less favorable to the applicable
Issuer than market rates and terms.

 

(l) Financial Information. All financial statements described in Schedule 3.1(o)
were prepared by or on behalf of Issuers and delivered to Initial Purchaser
prior to the date hereof, (i) are true, complete and correct in all material
respects, to the extent not subsequently corrected in a written document
delivered to Initial Purchaser, (ii) accurately represent in all respects, with
respect to each Property, the financial condition or operating results, as
applicable, of the Properties, the Issuers and/or Sponsor as of the date of such
reports, and (iii) to the extent that such financial statements are audited
financial statements, such financial statements have been prepared in accordance
with GAAP (or, in respect of the Mexican Issuers, Mexican GAAP) with respect to
the accounts presented therein. Issuers do not have any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, that are
known to it and reasonably likely to have a materially adverse effect on any
Property or the operation thereof, except as referred to or reflected in said
financial statements and operating statements and except for other contingent
liabilities not prohibited by Section 6.1(h) hereof. Except as set forth in the
certified information delivered to Initial Purchaser pursuant to Section 3.1(o)
hereof, since the Closing Date, there has been no change in the financial
condition, operations or business of Issuers from that set forth in said
financial statements and operating statements that could reasonably be expected
to have a Material Adverse Effect.

 

(m) Condemnation. No Condemnation or other proceeding has been commenced or, to
its best knowledge, is contemplated with respect to all or any portion of any
Property or for the relocation of roadways providing access to any Property.

 

(n) Federal Reserve Regulations. No part of the proceeds of the Notes will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Indenture or the
other Transaction Documents.

 

(o) Utilities and Public Access. Each Property has rights of access to dedicated
public ways (and makes no material use of any means of access or egress that is
not pursuant to such dedicated public ways or recorded, irrevocable
rights-of-way or easements) and is served by water, sewer, sanitary sewer and
storm drain facilities adequate to service such Property for its current uses.
All public utilities necessary for the full use and enjoyment of each Property
are located in the public right-of-way abutting the applicable Property or in or
through a recorded irrevocable easement in favor of such Property, and all such
utilities are connected so as to serve the applicable Property without passing
over other property, except to the extent that such utilities are accessible to
the applicable Property by virtue of a recorded irrevocable easement or similar
agreement or right. All roads necessary for the use of each Property for its
current purposes have been completed and are either part of the applicable
Property (by way of deed or recorded easement) or dedicated to public use and
accepted by all relevant Governmental Authorities.

 

108



--------------------------------------------------------------------------------

(p) Not a Foreign Person. Each Issuer other than the Issuers that own the
Mexican Properties, or if any such Issuer is classified as a “disregarded
entity” for United States federal income tax purposes (a “DRE”), the owner of
such Issuer (and, if such owner is a DRE, the first upper-tier entity that is
not a DRE), is not a “foreign person” within the meaning of § 1445(f)(3) of the
Code.

 

(q) Separate Lots. Each Property is comprised of one (1) or more parcels which
constitute one or more separate tax lots which do not include any property not a
part of the applicable Property.

 

(r) Basic Carrying Costs; Assessments. Except for Basic Carrying Costs deposited
with Note Trustee in accordance with this Indenture or deposited in the
applicable Hotel Operating Account pursuant to the applicable Property
Management Agreement, it has paid all Basic Carrying Costs due and payable as of
the Closing Date. To the best of its knowledge there are no pending or proposed
special or other assessments for public improvements or other matters affecting
any Property (except as shown in the financial statements described in clause
(l) above), nor, to the best of its knowledge, are there any contemplated
improvements to any Property that are likely to result in such special or other
assessments.

 

(s) Enforceability. The Transaction Documents are not subject to any right of
rescission, set-off, counterclaim or defense by any Issuer and/or Operating
Lessee, including the defense of usury, nor would the operation of any of the
terms of the Transaction Documents, or the exercise of any right thereunder,
render the Transaction Documents unenforceable, subject to laws affecting the
enforcement of the rights or remedies of creditors generally and/or equitable
principles of general application, and no Issuer has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

 

(t) No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding, except in connection with indebtedness either to be
repaid in full from the proceeds of the Notes or secured by Liens which have
been released concurrently with the Closing Date.

 

(u) Insurance. It has obtained and has delivered to Initial Purchaser insurance
policies reflecting the insurance coverages, amounts and other requirements set
forth in this Indenture. All premiums on such insurance policies required to be
paid as of the date hereof have been paid for the current policy period. No
claims have been made under any such policy that would have a material adverse
effect with respect to any Property, and no Person, including any Issuer, has
done, by act or omission, anything which would impair the coverage of any such
policy.

 

(v) Certificate of Occupancy; Licenses. Except as disclosed in Schedule 4.1(v),
Issuers have obtained, or have caused each of the Property Managers to obtain
pursuant to the Property Management Agreements, all material certifications,
permits, licenses, approvals registrations, authorizations, accreditations or
consents (collectively, the “Licenses”), including certificates of completion
and occupancy permits (or other local equivalent), required by, and accomplished
all filings, notifications, registrations and qualifications with (or obtained

 

109



--------------------------------------------------------------------------------

exemptions from any of the foregoing from), any federal, state, or local
government or government department, agency, board, commission, bureau or
instrumentality (i) to properly and legally own, manage and operate the
Properties after any restructuring that will occur in connection with the
transaction contemplated by the Transaction Documents and (ii) which are
necessary for the conduct of its business. Each License has been duly obtained,
is valid and in full force and effect, and is not subject to any pending or, to
the knowledge of any Issuer, threatened administrative or judicial proceeding to
revoke, cancel or declare such License invalid in any respect. No Issuer is in
default or violation with respect to any of the Licenses in a manner that would
have a Material Adverse Effect, and no event has occurred which constitutes, or
with due notice or lapse of time or both may constitute, a default by any Issuer
under, or a violation of, any License that would have a Material Adverse Effect.
Each Property has a certificate of occupancy or other local equivalent (where
required by applicable Legal Requirements) and the use being made of each
Property is in conformity with such applicable certificate of occupancy.

 

(w) Flood Zone. Except as may be disclosed in Schedule 4.1(w), none of the
Improvements on any Property is located in an area as identified by the Federal
Emergency Management Agency or the Federal Insurance Administration as an area
having special flood hazards (Zone A), and, to the extent that any part of any
Property is located in an area identified by the Federal Emergency Management
Agency as an area federally designated a “100 year flood plain,” such Property
is covered by flood insurance meeting the requirements set forth in
Section 8.1(b)(i) hereof.

 

(x) Physical Condition. Except as disclosed in the engineering reports listed on
Schedule 4.1(x), each Property, including all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all respects material to
the use, operation or value of the applicable Property. There exists no
structural or other material defects or damages in any Property, whether latent
or otherwise (except for such matters as are expressly referred to in
Section 9.2, for which reserves are being established), after taking into
account in making such determination remedial efforts being taken by any Issuer
to correct such defect or damages following discovery thereof. It has not
received written notice and is not otherwise aware from any insurance company or
bonding company of any defects or inadequacies in any Property, or any part
thereof, which would, alone or in the aggregate, adversely affect in any
material respect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

(y) Leases. No Person has any possessory interest in any Property or right to
occupy the same except under and pursuant to the provisions of the Leases, and
true and complete copies of all Leases executed and delivered on or before the
Rent Roll Date have been delivered to Initial Purchaser (and any Leases executed
and delivered since such date shall be delivered promptly after the Closing
Date). As to all present Leases and (upon execution thereof) all future Leases
relating to each Property, the applicable Issuer or Operating Lessee will be the
sole owner of the lessor’s interest. As to all Leases:

 

(i) There are no outstanding landlord obligations with respect to tenant
allowances or free rent periods or tenant improvement work; all of the
obligations and duties of landlord under the Leases that are due or are to be
performed (as applicable) on or prior to the date hereof have been fulfilled,
and there are no pending claims asserted by any Tenant for offsets or abatements
against rent or any other monetary claim;

 

110



--------------------------------------------------------------------------------

(ii) All of the Leases are free and clear of any right or interest of any real
estate broker or any other person (whether or not such brokers or other persons
have negotiated the Leases or have contracted with Issuers for the collection of
the rents thereunder), and no brokerage or leasing commission or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of any of the Leases;

 

(iii) Schedule 4.1(gg) sets forth all security deposits and letters of credit
held by or on behalf of the lessor under the Leases. All security deposits have
been held in accordance with law and the terms of the applicable Leases, and no
security deposits have been applied, or letters of credit drawn upon, following
a default by a Tenant still in possession;

 

(iv) An Issuer or Operating Lessee is the sole owner of the lessor’s interest in
all of the Leases and no Issuer has given or suffered any other assignment,
pledge or encumbrance in respect of any of the Leases or its interests
thereunder, and the applicable Issuer or Property Manager has the sole right to
collect rents and other amounts due under the Leases;

 

(v) Except as disclosed on Schedule 4.1(gg), no Tenant (i) is more than thirty
(30) days in arrears on its rent or other amounts due to the landlord under its
Lease and (ii) no Issuer has accepted Rent under any Lease or Operating
Agreement for more than one month in advance, except for security deposits,
which on the Closing Date have been deposited with the Note Trustee in
accordance with the provisions hereof relating to security deposits received
from and after the date hereof; and

 

(vi) None of the Leases contains any option to purchase, any right of first
refusal to purchase or any right to terminate the lease term (except in the
event of the destruction of all or substantially all of the applicable
Property).

 

(z) Survey. Except as disclosed in writing to Initial Purchaser, the survey for
each Property delivered to Initial Purchaser in connection with this Indenture
is a Qualified Survey. Except as may be shown on the Qualified Survey, all of
the improvements relating to each Property lie wholly within the boundaries and
building restriction lines of the applicable Property, and no improvements on
adjoining properties encroach upon such Property, and no easements or other
encumbrances upon such Property encroach upon any of the improvements, so as, in
either case, to materially adversely affect the value or marketability of the
Property in question except Permitted Encumbrances and those which are insured
against by a Qualified Title Insurance Policy. Since the date of the Qualified
Survey relating to each Property referenced in the applicable Qualified Title
Insurance Policy, no new improvement has been constructed on such Property and
there has been no alteration to the exterior of any existing

 

111



--------------------------------------------------------------------------------

improvement on such Property (other than routine repair and replacements of
roofs, walls or windows) other than improvements that are being constructed in
connection with the Major Capital Project at the Four Seasons Punta Mita
Property.

 

(aa) Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of any of a Property to any Issuer have been paid in full or
deposited with the issuer of a Qualified Title Insurance Policy for payment upon
recordation of the deeds effecting such transfer. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Transaction Documents, including the Mortgage, and the
Liens intended to be created thereby, have been paid or deposited with the
issuer of a Qualified Title Insurance Policy for payment upon recordation of the
Mortgage.

 

(bb) Single-Purpose. Each Issuer and Operating Lessee hereby represents and
warrants to, and covenants with, Note Trustee that, as of the date hereof, and
except with respect to the Mexican Issuers, at all times prior hereto and until
such time as the Debt shall be paid in full or its property is no longer subject
to the Lien securing the Debt:

 

(i) It has not owned and will not own any property or any other assets other
than (A) with respect to the Issuer, the Properties currently owned by it, and
(B) with respect to the Issuer and the Operating Lessee, incidental personal and
intangible property relating to the ownership, leasing or operation of the
Properties;

 

(ii) It was formed solely for the purpose of engaging in, and has not engaged
and will not engage in, any business other than the ownership, leasing,
management, financing and operation of the Properties;

 

(iii) It has not entered and will not enter into any contract or agreement with
any of its Affiliates (other than the Transaction Documents and Operating
Leases), any of its constituent parties or any Affiliate of any constituent
party, except contracts or agreements that are upon terms and conditions that
are substantially similar to those that would be available on an arm’s-length
basis with third parties;

 

(iv) It will not incur any indebtedness, secured or unsecured, direct or
indirect, absolute or contingent (including guaranteeing any obligation), other
than the Permitted Indebtedness. Except as set forth in the immediately
preceding sentence, no indebtedness other than the Debt may be secured
(subordinate or pari passu) by any Property and no indebtedness other than the
Debt and the indebtedness described in clauses (iii) and (vi) of the definition
of Permitted Indebtedness may be secured (subordinate or pari passu) by any
personal property;

 

(v) Other than as provided in the Transaction Documents, it will not make any
loans or advances to, and it will not pledge its assets for the benefit of, any
other Person (including any Affiliate or constituent party or any Affiliate of
any constituent party), and shall not acquire obligations or securities of any
Affiliate or constituent party or any Affiliate of any constituent party;

 

112



--------------------------------------------------------------------------------

(vi) It is and will remain solvent and it will pay its debts and liabilities
(including employment and overhead expenses) from its assets as the same shall
become due;

 

(vii) It has done or caused to be done and will do all things necessary to
observe limited liability company formalities (in all material respects), as the
case may be, and preserve its existence, and it will not, nor, to the extent
possible under applicable law, will it permit or suffer any constituent party to
amend, modify or otherwise change its partnership certificate, partnership
agreement, certificate of formation (except as required by law), limited
liability company agreement, articles of incorporation and bylaws (estatutos
sociales), trust or other organizational documents or those of such constituent
party in a manner which would adversely affect its existence as a Single Purpose
Entity;

 

(viii) It has and will maintain books and records, financial statements and
accounts separate and apart from those of any other Person and it will file its
own tax returns (except to the extent consolidation is required under GAAP or
Mexican GAAP, permitted for tax purposes or as a matter of law, provided that
any consolidated financial statements contain a note indicating that it and its
Affiliates are separate legal entities and maintain records, books of account
and accounts separate and apart from any other Person);

 

(ix) It has and will be, and at all times has held and will hold itself out to
the public as, a legal entity separate and distinct from any other entity
(including any of its Affiliates, any of its constituent parties or any
Affiliate of any constituent party), has and shall conduct business in its own
name, has and shall exercise reasonable efforts to correct any known
misunderstanding actually known to it regarding its separate identity, and has
and shall maintain and utilize separate stationery, invoices and checks and it
will reasonably allocate any overhead that is shared with any Affiliate,
including, but not limited to, paying for shared office space and services
performed by any officer or employee of an Affiliate;

 

(x) It has and will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

 

(xi) To the fullest extent permitted by law, neither it nor any constituent
party has nor will seek any Issuer’s or Operating Lessee’s dissolution or
winding up, in whole or in part;

 

(xii) It does not and will not commingle its funds and other assets with those
of any Affiliate or constituent party or any Affiliate of any constituent party
or any other Person except that each Issuer and Operating Lessee may commingle
its funds with the funds of the other Issuers and Operating Lessees in the
Deposit Accounts, in the Holding Account, in the Tax and Insurance Escrow
Account and in each of the other Reserve Accounts;

 

113



--------------------------------------------------------------------------------

(xiii) It has and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any Affiliate of any
constituent party or any other Person;

 

(xiv) Except in its capacity as a co-obligor under the Notes together with the
other Issuers, if applicable, it does not and will not hold itself or its credit
out to be responsible for or available to satisfy, and it has not guaranteed or
otherwise become liable for, and has not and will not guarantee or otherwise
become liable for, the debts, securities or obligations of any other Person;

 

(xv) If it is a limited liability company, either (a) at least one of its
members is and shall be a Single Purpose Entity (the “SPE Member”) whose sole
assets are its interest in the applicable Issuer or Operating Lessee and that
has no less than a one percent (1%) membership interest in the applicable Issuer
or Operating Lessee, and such Issuer or Operating Lessee shall be deemed hereby
to have made each of the representations, warranties and covenants contained in
this Section 4.1(bb) with respect to the SPE Member, and the SPE Member shall
have two (2) Independent Directors as duly appointed members of its board of
directors or (b) it shall have two (2) Independent Directors on its board of
managers or board of directors (as applicable);

 

(xvi) It has and shall, at all times, have a limited liability company agreement
or estatutos sociales which provides that, for so long as the Notes are
outstanding and the applicable Issuer’s Property remains subject to the Lien
securing the Debt, its board of directors (or (a) if such Issuer or Operating
Lessee is a limited liability company with a managing member SPE Member, the
board of directors of the SPE Member or (b) if such Issuer or Operating Lessee
is a board managed limited liability company with two (2) Independent Directors
on its board of directors) will not be permitted to take any action which, under
applicable law or the terms of any certificate of incorporation or certificate
of formation, limited liability company agreement, by-laws or any voting trust
agreement with respect to any common stock, requires the vote of its board of
directors or board of managers, unless at the time of such action there shall be
at least two members of such board who are Independent Directors; provided,
however, that, subject to any applicable Legal Requirement, its board of
directors (or if such Issuer or Operating Lessee is a limited liability company
and is not self managed, the board of directors of its SPE Member) may, at its
discretion, be permitted to take any action without regard to the preceding
clause of this sentence other than the following actions, which actions may not
be taken: (A) to the fullest extent permitted by law, dissolve or liquidate, in
whole or in part; (B) consolidate or merge with or into any other entity or
convey or transfer all or substantially all of its properties and assets to any
entity unless the applicable Issuer is releasing that Property from the Lien of
the Mortgage or paying off the Notes in accordance with the terms herein;
(C) engage in any business other than the ownership, maintenance and operation
of the Properties or, with respect to the SPE Member (if applicable), acting as
a member of an Issuer or Operating Lessee;

 

114



--------------------------------------------------------------------------------

(D) institute any proceeding to be adjudicated as bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against it,
or file a petition or answer or consent seeking reorganization or relief under
the Bankruptcy Code or consent to the filing of any such petition or to the
appointment of a receiver, rehabilitator, conservator, liquidator, assignee,
trustee, custodian or sequestrator (or other similar official) of its SPE Member
or any Issuer or Operating Lessee or of any substantial part of their property,
or ordering the winding up or liquidation of its affairs, or make or consent to
an assignment for the benefit of creditors, or admit in writing its inability to
pay its debts generally as they become due, or take any action in furtherance of
any of the foregoing; (E) except as required by law, amend its SPE Member’s
certificate of incorporation (if applicable) or the limited liability company
agreement of the applicable Issuer or Operating Lessee, but only to the extent
such amendment impacts the Company’s status as a Single Purpose Entity;
(F) enter into any transaction with an Affiliate not in the ordinary course of
the applicable Issuer’s or Operating Lessee’s business; or (G) withdraw the SPE
Member, if applicable, or remove the two (2) Independent Directors of an Issuer
or Operating Lessee; provided, however, clause (D) above may be taken with the
affirmative consent of the two (2) Independent Directors;

 

(xvii) It has no liabilities, contingent or otherwise, other than those normal
and incidental to the ownership, operation and leasing of the Properties;

 

(xviii) Each Issuer and Operating Lessee shall conduct its business so that the
assumptions made with respect to such Issuer or Operating Lessee in that certain
opinion letter dated the date hereof delivered by Perkins Coie LLP addressing
substantive non-consolidation and other matters in connection with the Notes
shall at all times be true and correct in all respects;

 

(xix) No Issuer or Operating Lessee will permit any Affiliate or constituent
party independent access to its bank accounts except that each Issuer and
Operating Lessee may commingle its funds with the funds of the other Issuers and
Operating Lessees in the Deposit Accounts, in the Holding Account, in the Tax
and Insurance Escrow Account and in each of the other Reserve Accounts;

 

(xx) Each Issuer and Operating Lessee has and shall pay the salaries of its own
employees (or paid the appropriate consideration under the corresponding
Administrative Services Agreement), if any, and maintain a sufficient number of
employees in light of its contemplated business operations;

 

(xxi) Each Issuer and Operating Lessee has and shall compensate each of its
consultants and agents from its funds for services provided to it and pay from
its own assets all obligations of any kind incurred. Upon the withdrawal or the
disassociation of the Independent Director from any constituent entity of any
Issuer or Operating Lessee (or from an Issuer or Operating Lessee directly),
such Issuer or Operating Lessee shall immediately appoint a new director or
special member or cause such entity to appoint a new director or special member
that satisfies the requirements of an Independent Director under this Indenture;
and

 

115



--------------------------------------------------------------------------------

(xxii) Each Issuer and Operating Lessee is subject to and complies with all of
the limitations on powers and separateness requirements set forth in its
organizational documentation as of the Closing Date.

 

(cc) Investment Company Act. Each of Issuer and Operating Lessee is not (i) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; or (ii) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended. Its sole
business is the ownership, operation, maintenance, repair, financing,
refinancing and disposition of the Properties and such matters as are incidental
to the foregoing.

 

(dd) Fraudulent Transfer. Each of Issuer and Operating Lessee (i) has not
entered into the Notes, the Operating Leases, or any Transaction Document with
the actual intent to hinder, delay, or defraud any creditor and (ii) has
received reasonably equivalent value in exchange for its obligations under the
Transaction Documents and the Operating Leases. Giving effect to the
transactions contemplated by the Transaction Documents, the fair saleable value
of each of Issuer’s and Operating Lessee’s assets exceeds and will, immediately
following the execution and delivery of the Transaction Documents, exceed its
total liabilities, including subordinated, unliquidated, disputed or contingent
liabilities. The fair saleable value of its assets is and will, immediately
following the execution and delivery of the Transaction Documents, be greater
than each of its probable liabilities, including the maximum amount of its
contingent liabilities or its debts as such debts become absolute and matured.
Each of Issuer’s and Operating Lessee’s assets do not and, immediately following
the execution and delivery of the Transaction Documents will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Each of Issuer and Operating Lessee does not intend to, and
does not believe that it will, incur debts and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of its obligations).

 

(ee) Material Agreements, Operating Leases, and Property Management Agreements.
Each of the Material Agreements, the Operating Leases and each Property
Management Agreement is in full force and effect and is valid and enforceable in
all material respects, subject in each case to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and, where applicable,
to general equity principles; there are no defaults, breaches or violations
thereunder by any Issuer or Operating Lessee, and neither Issuer nor Operating
Lessee has given written notice of any defaults, breaches or violations by any
other party thereto except as have already been cured or as are disclosed on
Schedule 4.1(ee) hereto, where with respect to any such Agreement the effect of
one or more of any such defaults would have a Material Adverse Effect. Neither
the execution and delivery of the Transaction Documents, the performance of the
Issuers or Operating Lessees thereunder, the recordation of each Mortgage, nor
the exercise of any remedies by Note Trustee, will adversely affect any Issuer’s
or Operating Lessee’s rights under any of the Material Agreements, the Operating
Leases, or Property Management Agreements.

 

(ff) Employees. Each of Issuer and Operating Lessee either has no employees or
has no material liability which has been incurred by it and remains unsatisfied
for any taxes or

 

116



--------------------------------------------------------------------------------

penalties with respect to (i) any Employee Benefit Plan established, sponsored,
maintained or contributed to by it on behalf of its employees at any Property or
(ii) any Multiemployer Plan as to which it is making or has an obligation to
make contributions or (iii) any lien which has been imposed on its assets
pursuant to Section 412 of the Code or Sections 302 or 4068 of ERISA or (iv) in
the case of the Mexican Issuers, any similar employee benefit plan established,
sponsored, maintained or contributed to by it on behalf of its employees at any
Mexican Property.

 

(gg) Rent Roll. The Leases reflected in the most recent occupancy reports
described in Schedule 4.1(gg) are in full force and effect, and are valid and
enforceable in all material respects, subject in each case to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and, where
applicable, to general equity principles and (ii) except as set forth in
Schedule 4.1(gg), the Leases are in full force and effect, there are no material
defaults thereunder by any Issuer or, to the best of each Issuer’s knowledge,
the other party thereto, and to the best of each Issuer’s knowledge, there are
no conditions (other than payments that are due but not yet delinquent and other
non-delinquent executory obligations) that, with the passage of time or the
giving of notice, or both, would constitute a material default thereunder.

 

(hh) Legal Compliance. To its best knowledge, neither any Property, nor any
portion thereof, is on the date hereof in violation of any Legal Requirement or
any Insurance Requirement (including, without, limitation all Legal Requirements
relating to all security deposits with respect to any Property), in a manner
that is likely to have a Material Adverse Effect.

 

(ii) No Change in Facts or Circumstances; Disclosure. All information submitted
by Issuers to Initial Purchaser and in all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Notes
or in satisfaction of the terms thereof and all statements of fact made by any
Issuer in this Indenture or in any other Transaction Document, are, or with
respect to any such documents or information that were prepared by a
third-party, are to the best of Issuer’s knowledge, accurate, complete and
correct in all material respects. There has been no material adverse change in
any condition, fact, circumstance or event that would have a Material Adverse
Effect. Each Issuer has disclosed to Initial Purchaser all material facts to
which such Issuer has knowledge and has not failed to disclose any material fact
of which it has knowledge that would have a Material Adverse Effect.

 

(jj) Illegal Activity. No Issuer has purchased any portion of any Property with
proceeds of any illegal activity.

 

(kk) Loans to Related Parties. Except for the Mexico Intercompany Loan, there
are no loans payable by any Issuer (a) to any member of such Issuer or to any
other lender which is an Affiliate or subsidiary entity of such Issuer or of any
such member of such Issuer; (b) to any stockholder, officer, director, member,
or general or limited partner of any member of any Issuer or to any other lender
which is an Affiliate or subsidiary entity of any such stockholder, officer,
director, member, or general or limited partner of any member of such Issuer;
(c) to any stockholder, officer, director, member, or general or limited partner
of any member of any Issuer or to any other lender which is an Affiliate or
subsidiary entity of any such stockholder, officer, director, member, or general
or limited partner of any member of such Issuer; or (d) to any

 

117



--------------------------------------------------------------------------------

stockholder, officer, director, member, or general or limited partner of any
stockholder, officer or director of any member of any Issuer or to any other
lender which is an Affiliate or subsidiary entity of any such stockholder,
officer, director, member, or general or limited partner of any stockholder,
officer or director of any member of such Issuer.

 

(ll) Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(i) None of Issuers, Operating Lessees, Sponsor or any Person who Controls
Issuer or Sponsor is currently identified on the OFAC List or otherwise
qualifies as a Prohibited Person, and Issuer has implemented procedures to
ensure that no Person who now or hereafter owns any direct equity interest in
Issuer is a Prohibited Person or Controlled by a Prohibited Person, and
(ii) none of Issuer, Operating Lessee, or Sponsor is in violation of any Legal
Requirements relating to anti-money laundering or anti-terrorism, including,
without limitation, Legal Requirements related to transacting business with
Prohibited Persons or the requirements of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, U.S. Public Law 107-56, and the related regulations issued thereunder,
including temporary regulations, all as amended from time to time. To the best
of Issuer’s knowledge, no Manager or tenant at any of the Properties is
currently identified on the OFAC List or otherwise qualifies as a Prohibited
Person, and no Manager or tenant at any of the Properties is owned or Controlled
by a Prohibited Person. Issuer has determined that Manager has implemented
procedures to ensure that no tenant at any of the Properties is a Prohibited
Person or owned or Controlled by a Prohibited Person.

 

(mm) Breach by Affiliate. The breach by an Affiliate of any agreement to which
any Issuer and its Affiliates are parties shall not affect the enforceability of
the terms hereof or of any Transaction Document against Issuers.

 

(nn) Consents. No consent, approval, authorization or order of, or qualification
with, any court or Governmental Authority is required in connection with the
execution, delivery or performance by any Issuer of this Indenture or the other
Transaction Documents which has not been obtained.

 

(oo) Environmental Matters. Except for matters set forth in the Environmental
Reports delivered to Initial Purchaser prior to the date hereof:

 

(i) Each Property is in compliance with all applicable Environmental Laws (which
compliance includes, but is not limited to, the possession by the applicable
Issuer or the applicable Property Manager of all environmental, health and
safety permits, approvals, licenses, registrations and other governmental
authorizations required in connection with the ownership and operation of each
Property under all Environmental Laws) except where the failure to comply with
such laws is not reasonably likely to result in a Material Adverse Effect.

 

(ii) There is no Environmental Claim pending or, to the actual knowledge of any
Issuer, threatened, except as is not reasonably likely to result in a Material
Adverse Effect.

 

118



--------------------------------------------------------------------------------

(iii) There are no present, or to the knowledge of any Issuer, past Releases of
any Hazardous Substance that are reasonably likely to form the basis of any
Environmental Claim except as is not reasonably likely to result in a Material
Adverse Effect.

 

(iv) Without limiting the generality of the foregoing, there is not present at,
on, in or under any Property, PCB-containing equipment, asbestos or asbestos
containing materials, underground storage tanks or surface impoundments for
Hazardous Substances, lead in drinking water (except in concentrations that
comply with all Environmental Laws), or lead-based paint, except as is not
reasonably likely to result in a Material Adverse Effect.

 

(v) No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to any Property and, to each
Issuer’s actual knowledge, no Governmental Authority has been taking or is in
the process of taking any action to subject any Property to Liens under any
Environmental Law.

 

(vi) There have been no material environmental investigations, studies, audits,
reviews or other analyses conducted by or that are in the possession of any
Issuer in relation to any Property which have not been made available to Initial
Purchaser.

 

(pp) Adequate Parking. Except as set forth on Schedule 6.1(g) hereto, each
Property has available to it adequate parking to comply with all Legal
Requirements and to permit the operation of the Property as a first class full
service resort or business hotel, operated in compliance with the standards set
forth in the applicable Property Management Agreement.

 

(qq) Rooms in Service. All of the rooms at each Property are in service, except
for rooms that are temporarily out of service for remodeling in the ordinary
course of business, routine maintenance and repair or in connection with the
Condo Conversion or a Major Capital Project.

 

(rr) Funds for Capital Expenditures and FF&E Expenses. It has or anticipates
that it will have sufficient funds available to it for implementing its
reasonable anticipated Capital Expenditures and FF&E expenditures.

 

(ss) Sharing Agreements. Other than as set forth on Schedule 4.1(ss) hereto,
there are no joint services, reciprocal easement or other similar sharing
agreements relating to any of the Properties.

 

(tt) Labor Matters. No Issuer is a party to any collective bargaining
agreements.

 

(uu) Liquor Licenses. The legal arrangements for service of alcoholic beverages
at the Properties are as identified on Schedule 4.1(uu).

 

119



--------------------------------------------------------------------------------

(vv) Ancillary Property. Issuer has parcelized the Ancillary Property or has
begun the process of parcelizing the Ancillary Property and has provided to the
Initial Purchaser such documentation from any and all local and state
governmental authorities evidencing the final parcelization or the progress of
the parcelization of the Ancillary Property reasonably satisfactory to the
Initial Purchaser. The Ancillary Property shall be included in the collateral
for the Notes in the event Issuer has not provided evidence of final
parcelization; provided, however, that upon the final parcelization of any
Ancillary Property, such Ancillary Property will be released pursuant to this
Indenture.

 

(ww) Intentionally Omitted.

 

(xx) Intentionally Omitted.

 

(yy) Office of Foreign Asset Control. Neither Issuers, Operating Lessees, nor
Sponsor shall (a) be or become subject at any time to any law, regulation, or
list of any government agency (including, without limitation, the OFAC List)
that prohibits or limits Note Trustee or any Noteholder from making any advance
or extension of credit to Issuer or from otherwise conducting business with
Issuer, Operating Lessee and/or Sponsor, or (b) fail to provide documentary and
other evidence of identity of the Issuers as may be requested by Note Trustee or
any Noteholder at any time to enable Note Trustee or any Noteholder to verify
Issuer’s identity or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318 (the “Patriot Act”). In addition, Issuer hereby agrees to provide
to Note Trustee and any Noteholder with any additional information that Note
Trustee or any Noteholder deems reasonably necessary from time to time in order
to ensure compliance with all Legal Requirements concerning money laundering and
similar activities.

 

(zz) Intentionally Deleted.

 

(aaa) Intentionally Deleted.

 

(bbb) Las Palmas Indebtedness. Issuers have delivered to Initial Purchaser true,
correct and complete copies of the Las Palmas FF&E Loan Agreement, the guaranty
related thereto and Note (as defined in the Las Palmas FF&E Loan Agreement) (and
all amendments and modifications in connection therewith). The Las Palmas FF&E
Loan Agreement is in full force and effect and the Las Palmas Issuer is not in
default thereunder and has not received any notice of default thereunder. Except
for such copies so delivered, there are no other documents related to the Las
Palmas Indebtedness. The outstanding amount of the Las Palmas Indebtedness as of
the date hereof is $6,917,747 of which $0 represents interest amounts which have
been capitalized and added to principal pursuant to the Las Palmas Indebtedness.

 

(ccc) Common Charges. All amounts owed to date by owners of the Properties in
the nature of common area maintenance expenses, parking fees, common association
dues, assessments and similar charges have been paid in full.

 

(ddd) Corporate Structure. Schedule 4.1(ddd) contains a true and complete
diagram showing all direct and indirect ownership interests of the Sponsor in
the Issuers and Operating Lessees as of the Closing Date. Except as set forth on
Schedule 4.1(ddd), Sponsor owns, directly or indirectly, 100% of the legal,
beneficial and equitable interests in the Issuers and Operating Lessees.

 

120



--------------------------------------------------------------------------------

(eee) Non-Consolidation. None of the Issuers or Operating Lessees is a party to
any agreements with either Sponsor or any other Affiliate of Sponsor, pertaining
to allocation and reimbursement of general overhead expenses.

 

(fff) Outstanding Debts. Except with respect to the Las Palmas Indebtedness, and
amounts that are due (but not delinquent) to Property Managers under the
Property Management Agreements and their affiliates on account of Management
Fees and payments for centralized services paid by Issuers in the ordinary
course under the Property Management Agreements, there are no outstanding loans,
advances or other indebtedness of any kind owing by any of the Issuers to any
Property Manager or Affiliate of any Property Manager.

 

Section 4.2. Survival of Representations. Each Issuer agrees that all of the
representations and warranties of each Issuer set forth in Section 4.1 hereof
and elsewhere in this Indenture and in the other Transaction Documents shall
survive for so long as any portion of the Debt is outstanding (it being
acknowledged by Initial Purchaser that such representations and warranties have
been made as of the Closing Date). All representations, warranties, covenants
and agreements made in this Indenture or in the other Transaction Documents by
any Issuer shall be deemed to have been relied upon by Initial Purchaser
notwithstanding any investigation heretofore or hereafter made by Initial
Purchaser or on its behalf.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Section 5.1. Covenants of the Issuers. Each Issuer hereby covenants and agrees
with the Note Trustee for the benefit of the Noteholders, as follows. All such
covenants and agreements shall be enforced, and all associated rights shall be
exercised, by the Servicer on behalf of the Note Trustee for the benefit of the
Noteholders, and all related documents to be delivered to the Note Trustee,
amounts to be deposited with the Note Trustee and all accounts to be maintained
by the Note Trustee shall be so delivered, deposited and maintained by the
Servicer on behalf of the Note Trustee for the benefit of the Noteholders.

 

(a) Existence; Compliance with Legal Requirements; Insurance. Each of Issuer and
Operating Lessee shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, permits
and franchises and comply in all material respects with all Legal Requirements
applicable to it and each Property. Each of Issuer and Operating Lessee shall at
all times maintain and preserve each Property and shall keep each Property in
good working order and repair, reasonable wear and tear excepted, and from time
to time make, or cause to be made, all reasonably necessary and desirable
repairs, renewals, replacements, betterments and improvements thereto except as
would not have a Material Adverse Effect with respect to any Property. Each of
Issuer and Operating Lessee will operate, maintain, repair and improve each
Property, or will cause each Property to be operated, maintained, repaired or
improved in compliance with all Legal Requirements, and will not cause or allow
the same to be misused or wasted or to deteriorate.

 

121



--------------------------------------------------------------------------------

(b) Taxes and Other Charges; Contest for Taxes and Other Charges, Legal
Requirements and Liens.

 

(i) Subject to the provisions of Section 5.1(b)(ii) hereof, Issuers shall pay,
or cause to be paid, all Taxes and Other Charges now or hereafter levied or
assessed or imposed against any Property or any part thereof prior to the date
on which such sums become delinquent. Issuers will deliver, or cause to be
delivered, to the Servicer, upon request, receipts for payment or other evidence
satisfactory to the Servicer that the Taxes and Other Charges have been so paid
(provided, however, that Issuers shall not be required to furnish such receipts
for payment of Taxes in the event that such Taxes have been paid by the Servicer
pursuant to Section 9.3.2 hereof). Subject to the provisions of
Section 5.1(b)(ii) hereof and other than Permitted Encumbrances, Issuers shall
not suffer and shall promptly cause to be paid and discharged any lien or charge
whatsoever which may be or become a lien or charge against any Property, and
shall promptly pay for or cause to be paid all utility services provided to each
Property. Subject to Section 5.1(b)(ii) hereof, Issuers shall pay, bond or
otherwise discharge, or cause to be paid, bonded or otherwise discharged, from
time to time when the same shall become due, all claims and demands of
mechanics, materialmen, laborers and others that, if unpaid, might result in, or
permit the creation of, a lien or encumbrance on any Property (as defined in the
Mortgage), or on the Rents arising therefrom.

 

(ii) Notwithstanding the foregoing, after prior written notice to Note Trustee
and the Servicer, an Issuer, at its own expense, may contest by appropriate
legal, administrative or other proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges or Lien therefor or any Legal
Requirement or Insurance Requirement or the application of any instrument of
record affecting a Property or any part thereof (other than the Transaction
Documents) or any claims or judgments of mechanics, materialmen, suppliers,
vendors or other Persons or any Lien therefor, and may withhold payment of the
same pending such proceedings if permitted by law; provided that (A) no Event of
Default has occurred and remains uncured, except for, prior to acceleration, a
Default caused by the matter being contested, (B) such proceeding shall suspend
any collection of the contested Taxes, Other Charges or Liens from the
applicable Property, Issuers or Note Trustee, (C) neither the applicable
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (D) to the extent not already
reserved with the Property Manager or the Servicer under Section 9.3 hereof or
bonded or otherwise deposited or paid in connection with such proceedings,
Issuers shall have furnished the Note Trustee with security (in an amount
approved by a majority (by Outstanding Principal Amount) of the Noteholders) to
insure the payment of any such Taxes or Other Charges, or the cost of the
contested Legal Requirement or Insurance Requirement or the removal of the Lien,
in each case together with all reasonably anticipated interest and penalties
thereon, (E) in the case of an Insurance Requirement, the failure of Issuers to
comply therewith shall not impair the validity of any insurance required to be
maintained by the Issuers hereunder or the right to full payment of any claims
thereunder, (F) in the case of any essential or significant service with respect
to any Property, any contest or failure to pay will not result in a
discontinuance of any such service except to the extent such service is
replaced, (G) in

 

122



--------------------------------------------------------------------------------

the case of any instrument of record affecting a Property or any part thereof,
the contest or failure to perform under any such instrument shall not result in
the placing of any Lien on such Property or any part thereof (except if such
Lien would be removed upon completion of such proceedings and the compliance by
the parties with the terms of the resulting order, decision or determination and
the removal costs for such Lien have been escrowed with Note Trustee or the
Servicer or in the proceeding or bonded or otherwise deposited or paid in
connection with such proceedings), (H) neither the failure to pay or perform any
obligation which an Issuer is permitted to contest under this Section nor an
adverse determination of any such contest could reasonably be expected to have a
Material Adverse Effect, and (I) Issuers shall promptly upon final determination
thereof pay the amount of any such Taxes, Other Charges or Liens, together with
all costs, interest and penalties which have been determined to be due and
payable in connection therewith. The Servicer may pay over any such cash deposit
or part thereof held by the Servicer to the claimant entitled thereto at any
time when, in the reasonable judgment of the Servicer, the entitlement of such
claimant is finally determined, and the Servicer shall otherwise remit any
remaining such amounts to the Issuers. The Servicer shall give Issuers written
notice of any such payments promptly following the making thereof. Subject to
the foregoing, upon the timely request from the Issuers, the Servicer shall not
pay from the Tax and Insurance Escrow Account the contested Taxes or Other
Charges being contested.

 

(c) Litigation. Each Issuer shall give prompt written notice to Note Trustee and
the Servicer of any litigation or governmental proceedings pending or threatened
in writing against any Issuer, Operating Lessee or against or affecting any
Property which, if determined adversely to any Issuer, Operating Lessee or any
Property, could be reasonably expected to result in a Material Adverse Effect.

 

(d) Inspection. Issuers and Operating Lessees shall permit agents,
representatives and employees of the Servicer and the Initial Purchaser to
inspect a Property on any Business Day at reasonable hours upon reasonable
advance notice.

 

(e) Notice of Default. Issuers shall promptly advise the Servicer of any change
in any Issuer’s or Operating Lessee’s condition (financial or otherwise) that
could be expected to materially impair the ability of any Issuer or Operating
Lessee to comply with its obligations hereunder, or of the occurrence of any
Default or Event of Default of which any Issuer has knowledge.

 

(f) Cooperate in Legal Proceedings. Issuers shall cooperate fully in good faith
with Note Trustee and the Servicer with respect to any proceedings before any
court, board or other Governmental Authority which may in any way affect the
rights of Note Trustee or the Servicer hereunder or any rights obtained by Note
Trustee or the Servicer under any of the other Transaction Documents and, in
connection therewith, permit Note Trustee and the Servicer, at its election, to
participate in any such proceedings.

 

(g) Intentionally Omitted.

 

123



--------------------------------------------------------------------------------

(h) Insurance Benefits. Issuers shall cooperate in good faith with Note Trustee
and the Servicer in obtaining for Note Trustee or, in the case of the Mexican
Issuers, the Mexican Trustee the benefits of any insurance proceeds lawfully or
equitably payable in connection with any Property, and Note Trustee and the
Servicer or, in its case, Mexican Trustee shall be reimbursed for any
out-of-pocket expenses reasonably incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and, if reasonably necessary to
collect such proceeds, the expense of an appraisal on behalf of Note Trustee or
the Servicer in case of a fire or other Casualty affecting a Property or any
part thereof) out of such insurance proceeds.

 

(i) Further Assurances. Each Issuer shall, at such Issuer’s sole (but
reasonable) cost and expense:

 

(i) furnish to Note Trustee all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Issuers pursuant to the terms of the Transaction Documents or, without
additional material expense to Issuers, reasonably requested by Note Trustee or
the Servicer in connection therewith;

 

(ii) execute and deliver to Note Trustee such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the Lien of the Note Trustee
at any time securing or intended to secure the obligations of Issuers under the
Transaction Documents, as Note Trustee or the Servicer may reasonably require;

 

(iii) be responsible for, and shall pay within thirty (30) days after demand
therefore all Expenses; and

 

(iv) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Indenture and the other Transaction Documents, as Note Trustee
or the Servicer shall reasonably require from time to time.

 

(j) Financial Reporting and Other Information.

 

(i) Issuers will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP or, in respect of the Mexican
Issuers, Mexican GAAP, to the extent applicable, proper and accurate books,
records and accounts reflecting all of its financial affairs and all items of
Adjusted Operating Income, Operating Expenses and Capital Expenditures. Note
Trustee and the Servicer shall have the right from time to time at all times
during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Issuers or subject to the Property
Management Agreements, such other Person maintaining such books, records and
accounts and to make such copies or extracts thereof, as Note Trustee or the
Servicer shall desire. After the occurrence of an Event of Default, Issuers
shall pay any costs and expenses incurred by Note Trustee and the Servicer to
examine its accounting records with respect to the Properties, as Note Trustee
or the Servicer shall determine to be necessary or appropriate.

 

124



--------------------------------------------------------------------------------

(ii) Issuers shall furnish to the Note Trustee and the Servicer within ninety
(90) days following the end of each Fiscal Year (A) a complete copy of the
annual financial statements of the Issuers in the aggregate, audited by a “Big
Four” accounting firm or another independent certified public accounting firm
acceptable to the Servicer (which audit report may rely on the report of another
independent certified public accounting firm provided such other independent
certified public accounting firm is also a “Big Four” accounting firm or other
independent certified public accounting firm acceptable to a majority of the
Noteholders), in accordance with GAAP, or Mexican GAAP, as applicable, for such
Fiscal Year and containing a balance sheet, a statement of operations, and
(B) unaudited annual income statements with respect to each Issuer, including a
statement of operations for each Issuer. The annual financial statements of the
Issuers in the aggregate and each Issuer’s annual financial statements shall be
accompanied by (i) an Officer’s Certificate certifying that each such annual
financial statement presents fairly, in all material respects, the financial
condition and results of operation of the Property or Properties being reported
upon and has been prepared in accordance with GAAP or Mexican GAAP, as the case
may be, and (ii) a management report, in form and substance reasonably
satisfactory to the Servicer, discussing the reconciliation between the
financial statements for such Fiscal Year and the most recent Annual Budget.
Together with such Issuer’s annual financial statements, the applicable Issuer
shall furnish to Note Trustee (A) an Officer’s Certificate certifying as of the
date thereof whether, to Issuers’ knowledge, there exists a Default or Event of
Default, and if such Default or Event of Default exists, the nature thereof, the
period of time it has existed and the action then being taken to remedy the
same; and (B) an annual report, for the most recently completed fiscal year,
containing:

 

(1) Capital Expenditures (including for this purpose any and all additions to,
and replacements of, FF&E,) made in respect of any Property, including separate
line items with respect to any project costing in excess of $500,000;

 

(2) occupancy levels at each Property and the Properties for such period; and

 

(3) average daily room rates at each Property and for the Properties for such
period.

 

(iii) Intentionally Omitted.

 

(iv) Issuers will furnish, or cause to be furnished, to the Note Trustee or the
Servicer on or before the forty-fifth (45th) day after the end of each fiscal
quarter or, if unable to provide the same on or before the forty-fifth
(45th) day, shall use their best efforts to provide as promptly thereafter as
possible, the following items, accompanied by an Officer’s Certificate,
certifying that such items are true, correct, accurate and complete and fairly
present the financial condition and results of the

 

125



--------------------------------------------------------------------------------

operations of Issuers and the Properties in a manner consistent with GAAP or
Mexican GAAP, as applicable (subject to normal year end adjustments), to the
extent applicable:

 

(A) quarterly and year to date financial statements prepared for such fiscal
quarter with respect to the Issuers in the aggregate, including a balance sheet
and operating statement for such quarter, and with respect to each Issuer,
including a balance sheet and operating statement for each Issuer for such
quarter;

 

(B) a comparison of the budgeted income and expenses and the actual income and
expenses for such quarter for the Properties, together with a detailed
explanation of any variances of twenty percent (20%) or more between budgeted
and actual amounts in the aggregate and on a line-item basis for such period and
year to date; provided, however, that Issuers shall not be obligated to provide
such detailed explanation for line items the actual amounts for such quarter of
which are less than $250,000;

 

(C) to the extent available from the Property Managers, occupancy levels at the
Properties for such period, including average daily room rates and the average
revenue per available room;

 

(D) concurrently with the provision of such reports, each Issuer shall also
furnish a report of Adjusted Operating Income and Operating Expenses (as well as
a calculation of Net Operating Income based thereon) with respect to each
Property, and for the Issuers and the Properties in the aggregate, in each case
for the most recently completed quarter;

 

(E) a STAR Report for the most recently completed quarter and, to the extent
available from the Property Managers, PACE Report as of the most recently
completed quarter;

 

(F) to the extent available from the Property Managers, a report of aged
accounts receivable relating to each Property as of the most recently completed
quarter; and

 

(G) a statement that the representations and warranties of Issuers set forth in
Section 4.1(bb)(iv) hereof are true and correct as of the date of such
certificate.

 

(v) Issuers shall furnish to the Note Trustee and Servicer, within twenty-five
days after the end of each calendar month, unaudited operating statements
(provided, that such monthly operating statements do not have to be prepared in
a manner consistent with GAAP), aged accounts receivable reports, rent rolls,
STAR Reports and PACE Reports; occupancy and ADR reports, in each case, for each
Property and for the Properties in the aggregate and accompanied by an Officer’s
Certificate, certifying that (i) with respect to the operating statements, that
such statements are true, correct, accurate and complete and fairly present the
results of the operations of Issuers and the Properties, (ii) with respect to
the aged accounts receivable reports, rent rolls, occupancy and ADR reports,
that such items are to the best of Issuers’ knowledge true, correct and accurate

 

126



--------------------------------------------------------------------------------

and fairly present the results of the operations of Issuers and the Properties
(provided that Issuers shall not be required to (x) furnish to the Servicer any
information which Issuers have been unable to obtain from the applicable
Property Manager after using reasonable efforts to do so or (y) provide the
certification in clauses (i) or (ii) above solely with respect to the monthly
Star Reports and Pace Reports and (iii) a calculation of Aggregate DSCR for the
trailing twelve (12) month period ending with such month. Issuers shall also
furnish to the Servicer, within twenty-five days after the end of each calendar
month, a certificate in the form of Schedule I to this Indenture;

 

(vi) Issuers shall furnish to the Servicer, within ten (10) Business Days after
request, such further detailed information with respect to the operation of any
Property and the financial affairs of Issuers as may be reasonably requested by
a majority of the Noteholders; provided that Issuers shall not be required to
furnish to the Servicer any information which Issuers can only obtain from the
applicable Property Manager if either (i) Issuers are not entitled to such
information under the applicable Property Management Agreement, or (ii) Issuers
have been unable to obtain such information from the applicable Property Manager
after using reasonable efforts to do so.

 

(vii) Issuers shall furnish to the Note Trustee and the Servicer, promptly after
receipt, a copy of any notice received by or on behalf of any Issuer from any
Governmental Authority having jurisdiction over any of the Properties with
respect to a condition existing or alleged to exist or emanate therefrom or
thereat.

 

(viii) Issuers will, at any and all times, within a reasonable time after
written request by the Note Trustee, furnish or cause to be furnished to the
Note Trustee, in such manner and in such detail as may be requested by the Note
Trustee, such information as may be necessary to permit the Note Trustee to
comply with any request for information made by an investor or prospective
investor in the Notes and to be furnished under Rule 144A(d) under the
Securities Act.

 

(ix) Intentionally Deleted

 

(x) If any Issuer fails to provide to the Note Trustee or the Servicer or its
designee any of the financial statements, certificates, reports or information
(the “Required Records”) required by this Section 5.1(j) on the date upon which
such Required Record is due, the same shall become an Event of Default; provided
that the Note Trustee or the Servicer shall have given to Issuers at least
thirty (30) days’ prior written notice of such failure by Issuers to timely
submit the applicable Required Records and Issuers shall not have delivered such
Required Records within such 30 day notice period. Notwithstanding anything to
the contrary contained herein, if, following written notice from Issuers to the
Note Trustee and the Servicer of the Servicer’s failure (or the failure of any
servicer in connection with a Securitization) to provide any financial
information pursuant to Section 2.3.7 hereof, Issuers are unable to include
certain financial information required to be included in such Required Record or
to make certain calculations required therefor, due to the failure of the
Servicer or its agents, representatives or employees to deliver such financial
information, Issuers shall prepare and deliver to the Note Trustee and the
Servicer the Required Records without such

 

127



--------------------------------------------------------------------------------

information, and calculations to the extent feasible (and, to the extent
feasible, with good faith estimates with respect to such missing information,
clearly stated as estimates); provided, further, that Issuers shall deliver
revised financial reports or statements promptly following receipt of the
necessary financial information from the Servicer or other sources.

 

(xi) The information required to be furnished by Issuers to the Servicer under
this Section 5.1(j) shall be provided in both hard copy format and electronic
format; provided that Issuers shall only be required to provide the information
required under this Section 5.1(j) in electronic format if such information is
so available in the ordinary course of the operations of the Issuers and
Property Managers and without significant expense.

 

(xii) Note Trustee and the Servicer shall have the right at any time and from
time to time to audit the financial information provided by Issuers pursuant to
the terms of this Indenture in accordance with the then customary audit policies
and procedures of Note Trustee or the Servicer, as case may be. The Noteholders
shall pay for the costs of such audit.

 

(k) Business and Operations; Material Agreements; Operating Leases; Property
Management Agreements. Each Issuer and Operating Lessee will continue to engage
in the businesses currently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of each
Property. Each Issuer and Operating Lessee will qualify to do business and will
remain in good standing under the laws of each jurisdiction as and to the extent
the same are required for the ownership, maintenance, management and operation
of each Property. Issuers shall complete the work described in the letter
attached as Exhibit I hereto in a good and workmanlike manner. Issuers shall at
all times (i) maintain each Property or cause each Property to be maintained at
a standard at least equal to that maintained by prudent owners of similar
facilities or land in the region where the applicable Property is located and as
required under the Property Management Agreements; (ii) maintain or cause to be
maintained sufficient inventory and Equipment of types and quantities at each
Property to enable the operation of each Property and as required under the
Property Management Agreements; (iii) maintain such licenses and permits, or
arrangements in connection therewith so as to permit each of the Properties to
be maintained at a standard at least equal to that maintained by prudent owners
of similar hotel properties located near any Property and as required under the
Property Management Agreements; (iv) promptly perform and/or observe in all
material respects all of the covenants and agreements required to be performed
and observed by the Issuers and Operating Lessee under each Property Management
Agreement and any Material Agreement, and do all things necessary to preserve
and to keep unimpaired the rights of the Issuers thereunder; (v) promptly notify
Note Trustee and the Servicer in writing of the giving of any notice of any
default by any party under any Material Agreement of which it is aware, each
Property Management Agreement and Operating Lease; and (vi) promptly enforce in
a commercially reasonable manner the performance and observance of all of the
material covenants and agreements required to be performed and/or observed by
the other party under each Material Agreement, Operating Lease and each Property
Management Agreement.

 

128



--------------------------------------------------------------------------------

(l) Title to the Properties. Each Issuer will warrant and defend against the
claims of all Persons whomsoever (i) with respect to its title to each Property
and every part thereof and (ii) the validity and priority of the Lien of the
Mortgage, subject only in each case to Liens permitted under the Transaction
Documents (including Permitted Encumbrances) and will provide notice to Note
Trustee and the Servicer of any title defects or claims made under any title
insurance policy insuring Issuers’ interests in the Properties.

 

(m) Costs of Enforcement. In the event (i) that any Mortgage is foreclosed in
whole or in part or any of the Notes, or any Transaction Document, including any
Mortgage, is put into the hands of an attorney for collection, suit, action or
foreclosure, (ii) of the foreclosure of any Lien or mortgage prior to or
subsequent to any Mortgage in which proceeding Note Trustee is made a party,
(iii) of the bankruptcy, insolvency, rehabilitation or other similar proceeding
in respect of any Issuer or an assignment by any Issuer for the benefit of its
creditors, or (iv) Note Trustee or the Servicer on its behalf shall attempt to
remedy any Event of Default hereunder, Issuers and their successors or assigns
shall be chargeable with and agree to pay all reasonable costs incurred by Note
Trustee and/or the Servicer as a result thereof, including costs of collection
and defense (including reasonable attorneys’, experts’, consultants’ and
witnesses’ fees and disbursements) in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, which
shall be due and payable together with all required service or use taxes.

 

(n) Estoppel Statement.

 

(i) After written request by the Note Trustee or Servicer, Issuers shall within
fifteen (15) Business Days furnish the Servicer with a statement, duly
acknowledged and certified, setting forth (A) the unpaid principal amount of the
Notes, (B) the Applicable Interest Rates, (C) the date installments of interest
and/or principal were last paid, (D) any offsets or defenses to the payment of
the Debt, (E) that the Notes, this Indenture, each Mortgage and the other
Transaction Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, and (F) such
other matters as Note Trustee or the Servicer may reasonably request. Any
prospective purchaser of any interest in the Notes shall be permitted to rely on
such certificate.

 

(ii) Issuers shall request and use all reasonable efforts to obtain for the Note
Trustee, upon request by the Servicer or the Note Trustee, (i) Tenant estoppel
certificates from each Tenant and (ii) and an estoppel certificate from Ground
Lessor, in each case on forms reasonably satisfactory to the Servicer; provided
that Issuers shall not be required to deliver such certificates more frequently
than once in any calendar year (including estoppel certificates obtained in
connection with the origination of the Notes); provided, however, that there
shall be no limit on the number of times Issuers may be required to obtain such
certificates if a Default hereunder or under any of the Transaction Documents
has occurred and is continuing.

 

(o) Ancillary Property. If Issuer has not provided evidence of the final
parcelization of any Ancillary Property prior to the Closing Date and such
Ancillary Property has been included in the collateral for the Note, Issuer
shall diligently pursue such final parcelization of the Ancillary Property. Each
Ancillary Property shall be released from the lien of the Mortgage pursuant to
the provisions of this Indenture.

 

129



--------------------------------------------------------------------------------

(p) Performance by Issuers. Issuers shall (i) cure the Deferred Maintenance
Conditions on or prior to the first anniversary of the funding of the Notes, and
(ii) remediate Environmental Conditions in a reasonably diligent manner, in each
case in the manner set forth in Section 7.1(g) herein. In addition, each Issuer
shall observe, perform and satisfy in a commercially reasonable manner or cause
the applicable Property Manager to observe, perform and satisfy in a
commercially reasonable manner all of the terms, provisions, covenants and
conditions required to be observed, performed or satisfied by it or the
applicable Property Manager, and shall pay when due all costs, fees and expenses
required to be paid by it and/or the applicable Property Manager under the
applicable Property Management Agreement subject, in each case, to any
applicable cure periods provided therein.

 

(q) Annual Budget. Not later than March 1 of each Fiscal Year hereafter, Issuers
shall prepare or cause to be prepared and deliver to the Servicer, for
informational purposes only, an Annual Budget in respect of the Properties for
the Fiscal Year in which such delivery date falls. If Issuers subsequently amend
the Annual Budget, Issuers shall promptly deliver the amended Annual Budget to
the Servicer.

 

(r) No Joint Assessment. Issuers shall not suffer, permit or initiate the joint
assessment of any Property (i) with any other real property constituting a tax
lot separate from such Property, and (ii) unless required by applicable law,
with any portion of such Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the applicable Property.

 

(s) Leasing Matters.

 

(i) Issuers shall not, and shall not permit the applicable Property Manager to,
amend or modify any existing Lease or Leases or enter into any new Lease or
Leases if the same would have a Material Adverse Effect.

 

(ii) Issuers shall furnish Servicer pm behalf of Note Trustee with an executed
copy of each Lease within thirty (30) days after execution thereof.

 

(iii) All new Leases entered into from and after the date hereof shall be the
result of arm’s-length negotiations, shall provide for “market” rental rates and
other market terms and shall not contain any terms which would adversely affect
Note Trustee’s or the Noteholders, rights under the Transaction Documents;
provided that the rent payable under a new Lease may be below market rate if the
rent from the space leased under the new Lease was, immediately prior to the
entry into that new Lease, below market rate and such new Lease was given in
exchange for the surrender of the prior Lease.

 

(iv) All Leases (except for Leases with respect to the Mexican Properties) shall
provide that they are subordinate to the Mortgage and, subject to Note Trustee
entering into a Subordination, Non-Disturbance and Attornment Agreement
satisfactory to the Servicer, that the lessee thereunder agrees to attorn to
Note Trustee at Note Trustee’s or the Servicer’s request.

 

130



--------------------------------------------------------------------------------

(v) Issuers (A) shall observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (B) shall enforce
the terms, covenants and conditions contained in the Leases on the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner; (C) shall not collect any of the base or minimum rents more than one
(1) month in advance (other than security deposits) and (D) shall not execute
any assignment of lessor’s interest in the Leases or the Rents (except for the
Assignment of Leases).

 

(vi) Any proposed Lease in excess of 20,000 square feet shall be subject to
approval by a majority (by Outstanding Principal Amount) of the Noteholders (not
to be unreasonably withheld). Any proposed Lease submitted to the Servicer for
approval shall be accompanied by a summary of the terms of such proposed Lease
and (including the economic terms and any termination options) shall be deemed
approved if the Servicer shall have not notified Issuers in writing of its
disapproval (together with a statement of the grounds of such disapproval)
within ten (10) Business Days after Issuers shall have given the Servicer
written notice confirming that at least two (2) Business Days have elapsed since
such submission.

 

(vii) Issuers shall not enter into a Lease of all or substantially all of any
one or more of the Properties except after having received a Rating Confirmation
as to such Lease and the Tenant thereunder, and otherwise in compliance with all
terms and conditions hereof and the other Transaction Documents. Any such Lease
shall (A) not result in a decrease in Issuers’ Net Operating Income of each
affected Property from the Net Operating Income of such Property immediately
prior to the effective date of such Lease or, if higher, the Net Operating
Income of such Property as of the Closing Date, (B) be subject and subordinate
to the Lien of the Mortgage and Note Trustee shall not be obligated to deliver a
nondisturbance agreement in favor of the Tenant thereunder, and (C) impose on
the Tenant thereunder all the obligations of Issuers hereunder in respect of
each affected Property.

 

(t) Security Deposits. Issuers shall, immediately upon receipt, deliver (and
with respect to security deposits, letters of credit or other collateral already
paid or delivered to any Issuer or its predecessor in interest, Issuers are
concurrently herewith delivering) to Servicer on behalf of the Note Trustee all
security deposits, letters of credit or other collateral that it receives (or
has received) from time to time from any Tenant as security for the performance
by such Tenant of its obligations under its Lease (1) the cash portion of which
exceeds $100,000, or (2) the aggregate amount of which (both cash and non-cash
portions) exceeds $185,000. Servicer on behalf of the Note Trustee shall deposit
(or shall direct the applicable Issuers to deposit directly) any cash to be
delivered by any Issuer pursuant to the preceding sentence in an escrow account
in the name of Note Trustee and, except to the extent required by law or the
applicable Lease, such account shall be maintained in accordance with the terms
of Section 12.2 hereof. Servicer on behalf of the Note Trustee shall make such
security available to Issuers or the applicable Tenant on or prior to the tenth
(10th) Business Day after notice from Issuers to the extent required to comply
with obligations owed to such Tenant under the terms of its Lease or

 

131



--------------------------------------------------------------------------------

to Issuers, in the event of such Tenant’s default under its Lease, subject to
the Servicer’s approval, which approval shall not be unreasonably withheld
(based on, among other things, the intended use of such deposit and whether a
replacement Lease has been executed). Note Trustee may commingle funds deposited
hereunder and Note Trustee shall not be obligated to segregate, designate or
separately account for any specific security deposit, except to the extent that
any Issuer notifies Note Trustee in writing at or prior to the time of any
deposit that such deposit is required to be segregated by the applicable Lease
or under applicable law. Notwithstanding the foregoing, (x) Note Trustee shall
not acquire a security interest or Lien in respect of security deposits to the
extent that such acquisition would be prohibited by applicable law and (y) to
the extent required by law, security deposits shall be maintained within the
state in which the Property in question is situate and, if permitted by law,
shall be transferred to escrow accounts in the name of Note Trustee within the
applicable states (which escrow accounts shall be maintained in accordance with
the terms of Section 12.2 hereof).

 

(u) Plan Assets. Each Issuer will do, or cause to be done, all things necessary
to ensure that it will not be deemed to hold Plan Assets at any time.

 

(v) Intentionally Omitted.

 

(w) Adequate Parking. Issuers will ensure that each Property has available to it
adequate parking to comply with all Legal Requirements and to permit the
operation of the Property as a first class full service resort or business
hotel, operated in compliance with the standards set forth in the applicable
Property Management Agreement.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Section 6.1. Negative Covenants of the Issuers. Each Issuer and Operating Lessee
covenants and agrees with the Note Trustee for the benefit of the Noteholders
that it will not, directly or indirectly, violate any of the following covenants
and agreements. All such covenants and agreements shall be enforced, and all
associated rights shall be exercised, by the Servicer on behalf of the Note
Trustee for the benefit of the Noteholders, and all related documents to be
delivered to the Note Trustee, amounts to be deposited with the Note Trustee and
all accounts to be maintained by the Note Trustee shall be so delivered,
deposited and maintained by the Servicer on behalf of the Note Trustee for the
benefit of the Noteholders.

 

(a) Operation of Property. Each of Issuer and Operating Lessee shall not,
without the prior consent of a majority (by Outstanding Principal Amount) of the
Noteholders (except as elsewhere herein expressly provided): (i) surrender or
terminate any Material Agreement or Operating Lease unless the other party
thereto is in material default and the termination of such agreement would be
commercially reasonable, (ii) surrender or terminate any Property Management
Agreement (unless such Property Manager is being replaced with an Acceptable
Property Manager pursuant to an Acceptable Property Management Agreement), or
permit or suffer any significant delegation or contracting of the applicable
Property Manager’s duties unless the applicable Property Manager has the right
to do so under the applicable Property Management Agreement without the consent
of the applicable Issuer and/or the

 

132



--------------------------------------------------------------------------------

applicable Operating Lessee or unless such delegation or contracting would not
constitute a Material Agreement if entered into by the applicable Issuer or the
applicable Operating Lessee itself, (iii) increase or consent to the increase of
the amount of any charges under any Material Agreement, except as provided
therein or on an arm’s-length basis and commercially reasonable terms; or
(iv) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under any Material Agreement in any material
respect, except on an arm’s-length basis and commercially reasonable terms.

 

(b) Liens. Subject to Section 5.1(b)(ii) hereof, no Issuer or Operating Lessee
shall, without the prior written consent of a majority (by Outstanding Principal
Amount) of the Noteholders, create, incur, assume, permit or suffer to exist any
Lien on any portion of any Property, except (i) Permitted Encumbrances,
(ii) Liens created by or permitted pursuant to the Transaction Documents and
(iii) Liens for Taxes or Other Charges not yet delinquent.

 

(c) Dissolution. Each of Issuer and Operating Lessee shall not dissolve,
terminate, liquidate, merge with or consolidate into another Person. Each of
Issuer and Operating Lessee shall not, prior to the release of its Property from
the Lien of the Mortgage, (i) except as expressly permitted in Sections 2.5 and
6.1(i) hereof, transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of its properties or
assets, or (ii) cause any other member of any Issuer or Operating Lessee to
(A) dissolve, wind up or liquidate or take any action, or omit to take any
action, as a result of which such Issuer or Operating Lessee would be dissolved,
wound up or liquidated in whole or in part, or (B) amend, modify, waive or
terminate the limited liability company agreement of any Issuer or Operating
Lessee, without, in each instance, obtaining the prior written consent of a
majority (by Outstanding Principal Amount) of the Noteholders.

 

(d) Change in Business. No Issuer or Operating Lessee shall enter into any line
of business other than the ownership, maintenance, financing, refinancing and
operation of the Properties (in each case subject to the terms hereof), or make
any material change in the scope or nature of its business objectives or
purposes, or undertake or participate in activities other than the continuance
of its present business.

 

(e) Debt Cancellation. No Issuer or Operating Lessee shall cancel or otherwise
forgive or release any claim or debt owed to such Issuer or Operating Lessee by
any Person, including any arising under any of the Leases, the Property
Management Agreements and Material Agreements except (i) with respect to the
Leases, the Property Management Agreements and Material Agreements, in
accordance with and subject to the terms of this Indenture, (ii) with respect to
other matters, for adequate consideration in the ordinary course of such
Issuer’s or Operating Lessee’s business and on commercially reasonable terms,
subject to other restrictions contained herein or in any other Transaction
Document.

 

(f) Affiliate Transactions. No Issuer or Operating Lessee shall enter into, or
be a party to, any transaction with an Affiliate of such Issuer or Operating
Lessee or any of the members of such Issuer or Operating Lessee except in the
ordinary course of business and on terms which are fully disclosed to Initial
Purchaser, if entered into on or before the Closing Date, or the Servicer, if
entered into after the Closing Date, in advance and, for any transaction entered
into on or after the Closing Date, are no less favorable to such Issuer or
Operating Lessee or such

 

133



--------------------------------------------------------------------------------

Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party, provided, however, that the foregoing shall not
prohibit any transfer permitted by the terms of Section 6.1(i) hereof.

 

(g) Zoning and Uses. Except as disclosed on Schedule 6.1(g) hereto, no Issuer or
Operating Lessee shall (i) initiate or support any limiting change in the
permitted uses of any Property (or to the extent applicable, zoning
reclassification of any Property) or any portion thereof, seek any variance
under existing land use restrictions, laws, rules or regulations (or, to the
extent applicable, zoning ordinances) applicable to any Property or use or
permit the use of any Property in a manner that would result in such use
becoming a non-conforming use under applicable land-use restrictions (and, if
any, zoning ordinances) or that would violate the terms of the Transaction
Documents or of any Lease, Legal Requirements or any Permitted Encumbrance,
(ii) modify, amend or supplement any of the terms of any Permitted Encumbrance
in a manner adverse to the interests of the Noteholders or that could reasonably
be expected to have a Material Adverse Effect with respect to such Property,
(iii) modify, amend or supplement any of the terms of any other Permitted
Encumbrance in a manner adverse to the interest of the Noteholders or that could
reasonably be expected to have a Material Adverse Effect, (iv) impose or permit
or suffer the imposition of any restrictive covenants, easements or encumbrances
upon any Property in any manner that could reasonably be expected to have a
Material Adverse Effect, (v) execute or file any subdivision plat affecting a
Property, institute, or permit the institution of, proceedings to alter any tax
lot comprising any Property or (vi) permit or suffer a Property to be used by
the public or any Person in such manner as might make possible a claim of
adverse usage or possession or of any implied dedication or easement.

 

(h) Debt. Other than the Permitted Indebtedness, no Issuer or Operating Lessee
shall create, incur or assume any of the following: (i) indebtedness for
borrowed money or for the deferred purchase price of property or services;
(ii) indebtedness evidenced by a note, bond, debenture or similar instrument;
(iii) any letter or letters of credit issued for the account of an Issuer or
Operating Lessee to the extent there are unreimbursed amounts drawn thereunder;
(iv) indebtedness secured by a Lien on any property owned by any Issuer or
Operating Lessee (whether or not such indebtedness has been assumed) except
obligations for impositions which are not yet due and payable; (v) any
obligation of any Issuer or Operating Lessee directly or indirectly guaranteeing
any indebtedness or other obligation of any other Person in any manner; (vi) any
payment obligations of any Issuer or Operating Lessee under any interest rate
protection agreement (including, without limitation, any interest rate swaps,
caps, floors, collars or similar agreements) and similar agreements (except with
respect to the Interest Rate Cap Agreement or any replacement thereof, which
obligations (other than replacements) each Issuer or Operating Lessee represents
have been satisfied in full by a one-time payment made on or prior to the date
hereof); (vii) any debt secured by direct or indirect ownership interests in
Issuer, or (viii) any contractual indemnity obligations of any Issuer or
Operating Lessee other than as set forth in (A) the Property Management
Agreements or (B) any other normal and customary agreements entered into in the
ordinary course of business.

 

(i) Transfers.

 

(i) General Limitation. Unless such action is permitted by the subsequent
provisions of this Section 6.1(i), is a Lease which complies with Section
5.1(s),

 

134



--------------------------------------------------------------------------------

is permitted by Section 2.5 or Section 2.9 hereof or is a sale of a Property
upon or after its release from the Lien of the Transaction Documents in
accordance with Section 2.5 hereof (or is a sale of ownership interests in an
Issuer or Operating Lessee after such release of the Property of such Issuer or
Operating Lessee), Issuers and Operating Lessees will not, without the consent
of a majority (by Outstanding Principal Amount) of the Noteholders and a Rating
Confirmation with respect to the transfer or other matter in question, (A) sell,
assign, convey, transfer or otherwise dispose of or encumber (except as
otherwise provided herein or in connection with the Revolver Loan and the
exercise of any remedies with respect thereto) legal, Beneficial or direct or
indirect equitable interests in all or any part of any Property, any Issuer, any
Operating Lessee or any SPE Member, (B) permit or suffer any owner, directly or
indirectly, of a legal, Beneficial or equitable interest in any Property, any
Issuer, any Operating Lessee or any SPE Member to transfer such interest,
whether by transfer of stock or other legal, Beneficial or equitable interest in
any of Issuer, Operating Lessee or SPE Member (except in connection with the
Revolver Loan and the exercise of any remedies with respect thereto),
(C) mortgage, hypothecate or otherwise encumber or grant a security interest in
all or any part of the legal, Beneficial or equitable interests in all or any
part of any Property, any Issuer, any Operating Lessee or any SPE Member (except
in connection with the Revolver Loan and the exercise of any remedies with
respect thereto), or (D) except with respect to the Fairmont Chicago Hotel
Property, file a declaration of condominium with respect to any Property. Except
as provided in this Section 6.1(i) Sponsor may not sell, assign, convey,
transfer, mortgage, hypothecate, encumber or otherwise dispose of any legal,
Beneficial or equitable interests held by Sponsor directly or indirectly in any
Issuer or Operating Lessee.

 

(ii) Sale of the Properties. In addition to transfers in connection with the
Condominium Conversion in accordance with Section 2.5 and Section 2.9 and any
transfer of a Property after it has been released from the Lien of the
Transaction Documents pursuant to the provisions of Sections 2.4.5 and 2.5
(which transfers are permitted hereunder without restriction), Issuers and
Operating Lessees shall have the one-time-right to sell, assign, convey or
transfer (but not mortgage, hypothecate or otherwise encumber or grant a
security interest in) legal or equitable title to all (but not fewer than all)
of the Properties only if:

 

(A) after giving effect to the proposed transaction:

 

(1) the Properties will be owned by one or more Single Purpose Entities wholly
owned by a Permitted Issuer Transferee, Pre-approved Transferee or such other
entity (specifically approved in writing by both a majority (by Outstanding
Principal Amount) of the Noteholders and each Rating Agency) which will be in
compliance with the representations, warranties and covenants contained in
Section 4.1(bb) hereof (as if such transferee shall have remade all of such
representations, warranties and covenants as of, and after giving effect to, the
proposed transaction), and which shall have executed and delivered to Note
Trustee an assumption agreement and such other agreements as the Servicer may
reasonably request (collectively, the “Assumption Agreement”) in form

 

135



--------------------------------------------------------------------------------

and substance acceptable to a Servicer, evidencing the proposed transferee’s
agreement to abide and be bound by all the terms, covenants and conditions set
forth in this Indenture, the Notes, the Mortgages and the other Transaction
Documents and all other outstanding obligations under the Notes, together with
such legal opinions and title insurance endorsements as may be reasonably
requested by a Servicer;

 

(2) one or more Acceptable Property Managers with respect to each Property shall
continue to act as Property Manager for that Property pursuant to the existing
Property Management Agreements or Acceptable Property Management Agreements; and

 

(3) no Event of Default shall have occurred and be continuing;

 

(B) the Assumption Agreement shall state the applicable transferee’s agreement
to abide by and be bound by the terms in the Notes (or such other promissory
notes to be executed by the transferee, such other promissory note or notes to
be on the same terms as the Notes), the Mortgage, this Indenture (or such other
agreements to be executed by such transferee, which shall contain terms
substantially identical to the terms hereof) and such other Transaction
Documents (or other documents to be delivered by such transferee, which shall
contain terms substantially identical to the terms of the applicable Transaction
Documents) whenever arising, and Issuers, and/or such transferee shall deliver
such legal opinions and title insurance endorsements as may reasonably be
requested by the Servicer;

 

(C) upon execution of a contract for the sale of the Properties and not less
than thirty (30) days prior to the date of such sale, Issuers shall submit
notice of such sale to the Note Trustee and the Servicer. Issuers shall submit
to the Servicer, not less than ten (10) days prior to the date of such sale, the
Assumption Agreement for the Properties subject to the proposed transfer for
execution by Note Trustee. Such documents shall be in a form appropriate for the
jurisdictions in which the Properties are located and shall be reasonably
satisfactory to the Servicer. In addition, Issuers shall provide all other
documentation the Servicer reasonably requires to be delivered by Issuers and
Operating Lessees in connection with such assumption, together with an Officer’s
Certificate certifying that (i) the assumption to be effected will be effected
in compliance with the terms of this Indenture and (ii) will not impair or
otherwise adversely affect the validity or priority of the Lien of the
Mortgages;

 

(D) prior to any such transaction, the proposed transferee shall deliver to the
Note Trustee and the Servicer an Officer’s Certificate stating that either
(x) such transferee is an employee pension plan or other retirement arrangement
or account that is subject to Title I of ERISA or is a Plan and the obligations
under this Indenture are not, and the exercise of rights under this Indenture
will not, constitute a non-exempt prohibited transaction; or (y) the

 

136



--------------------------------------------------------------------------------

transferee is a “governmental plan” (as defined in Section 3(32) of ERISA), and
the obligations under this Indenture, and the exercise of rights under this
Indenture, do not and will not violate any applicable state statutes regulating
investments by or fiduciary obligations with respect to governmental plans; or
(z) the proposed transferee is not an Employee Benefit Plan or a “governmental
plan” or a Plan, and (i) such proposed transferee is not subject to state
statutes regulating investments by or fiduciary obligations with respect to
“governmental plans” and (ii) the underlying assets of the proposed transferee
do not, for purposes of ERISA, constitute assets of the Employee Benefit Plans
holding an equity interest in such proposed transferee;

 

(E) if the transfer is to an entity other than a Pre-approved Transferee, a
Rating Confirmation shall have been received in respect of such proposed
transfer (or, if the proposed transfer shall occur prior to a Securitization,
such transfer shall be subject to the consent of a majority (by Outstanding
Principal Amount) of the Noteholders in their sole discretion); provided,
however, notwithstanding the foregoing, each of Issuer and Operating Lessee
hereby agrees that if such proposed transfer is to a Pre-approved Transferee and
such transfer will occur subsequent to the Initital Maturity Date, such transfer
shall also require Issuer and/or Operating Lessee to deliver to the Note Trustee
and the Servicer a Rating Confirmation in respect of such transfer;

 

(F) the terms of Section 6.1(i)(v) shall be complied with and Issuer shall cause
the transferee to deliver to Standard & Poor’s and to any other Rating Agency
the Servicer requests its organizational documents solely for the purpose of
Standard & Poor’s and any other Rating Agency the Servicer requests confirming
that such organizational documents comply with the single purpose bankruptcy
remote entity requirements set forth herein; and

 

(G) Note Trustee, the Servicer and the Noteholders shall have received the
payment of, or reimbursement for, all reasonable costs and expenses incurred by
Note Trustee, the Servicer and the Noteholders in connection therewith
(including, without limitation, reasonable attorneys’ fees and disbursements).

 

(iii) Transfers of Interests in any Issuer and/or Operating Lessee. The holders
of any direct or indirect interest in any Issuer and/or Operating Lessee shall
have the one-time-right to simultaneously transfer (but not pledge, hypothecate
or encumber) an identical portion of its equity interest in all Issuers and/or
Operating Lessees to a Permitted Issuer Transferee without the consent of a
majority (by Outstanding Principal Amount) of the Noteholders or a Rating Agency
Confirmation if Section 6.1(i)(v) is complied with and, after giving effect to
such transfer:

 

(A) (i) the Properties will be directly owned by one or more Single Purpose
Entities in compliance with the representations, warranties and covenants in
Section 4.1(bb) hereof (as if each Issuer and/or Operating Lessee shall have
remade all of such representations, warranties and covenants as of, and

 

137



--------------------------------------------------------------------------------

after giving effect to, the transfer), and which shall have executed and
delivered to Note Trustee an assumption agreement in form and substance
acceptable to the Servicer, evidencing the continuing agreement of the Issuers
and/or Operating Lessees to abide and be bound by all the terms, covenants and
conditions set forth in this Indenture, the Notes, the Mortgage and the other
Transaction Documents and all other outstanding obligations under the Notes,
together with such legal opinions and title insurance endorsements as may be
reasonably requested by the Servicer;

 

(B) one or more Acceptable Property Managers with respect to each Property shall
continue to act as Property Manager for that Property pursuant to the existing
Property Management Agreements or Acceptable Property Management Agreements;

 

(C) Sponsor or a Close Affiliate of Sponsor owns directly or indirectly at least
fifty-one percent (51%) of the equity interests in each of the Issuers and/or
Operating Lessees and the Person that is the proposed transferee is not a
Disqualified Transferee; provided that, after giving effect to any such
transfer, in no event shall any Person other than Sponsor or a Close Affiliate
of Sponsor exercise Management Control over the Issuers and/or Operating
Lessees. In the event that Management Control shall be exercisable jointly by
Sponsor or a Close Affiliate of Sponsor with any other Person or Persons, then
Sponsor or such Close Affiliate shall be deemed to have Management Control only
if Sponsor or such Close Affiliate retains the ultimate right as between the
Sponsor or such Close Affiliate and the transferee to unilaterally make all
material decisions with respect to the operation, management, financing and
disposition of the Property subject to the rights and entitlements of the
Property Managers;

 

(D) if there has been a transfer of forty-nine percent (49%) or more of the
direct membership interests, stock or other direct equity ownership interests in
any Issuer and/or Operating Lessee or a transfer of any portion of any SPE
Member’s interest in any Issuer and/or Operating Lessee, Issuers and/or
Operating Lessees shall have first delivered to the Note Trustee and the
Servicer (and, after a Securitization, the Rating Agencies) an Officer’s
Certificate and legal opinion of the types described in clause 6.1(i)(v) below;

 

(E) Issuer shall cause the transferee, if the Servicer so requests, to deliver
to Standard & Poor’s and to any other Rating Agency the Servicer requests its
organizational documents solely for the purpose of Standard & Poor’s and such
other Rating Agency the Servicer requests confirming that such organizational
documents comply with the single purpose bankruptcy remote entity requirements
set forth herein; and

 

(F) without limiting the generality of the introductory phrase of this clause
Section 6.1(i) , if there has been a transfer of any direct interest in the SPE
Member, such transfer will require an Officer’s Certificate and legal opinion of
the types described in clause 6.1(i)(v) below.

 

138



--------------------------------------------------------------------------------

(iv) Transfer of Interest in Sponsor. Notwithstanding any provision of this
Indenture (including the other provisions of this Section 6.1(i) or the
provisions of any other Transaction Document), there shall be no restriction or
limitation in any respect to (and no Default or Event of Default shall result or
arise from) the sale, assignment, conveyance, transfer, mortgage, hypothecation
or other disposition of or encumbering of any direct or indirect legal,
Beneficial or direct or indirect equitable interest in Sponsor or any Person
owning a direct or indirect interest therein.

 

(v) Notice Required; Legal Opinions. Not less than five (5) Business Days prior
to the closing of any transaction permitted under the provisions of this
Section 6.1(i) (other than a transfer permitted pursuant to clause (iv) of this
Section 6.1(i)), Issuers and/or Operating Lessees shall deliver or cause to be
delivered to the Servicer (A) an Officer’s Certificate describing the proposed
transaction and stating that such transaction is permitted hereunder and under
the other Transaction Documents, together with any documents upon which such
Officer’s Certificate is based, and (B) a legal opinion of counsel to Issuers or
the transferee selected by either of them (to the extent approved by a majority
(by Outstanding Principal Amount) of the Noteholders and the Rating Agencies),
in form and substance consistent with similar opinions then being required by
the Rating Agencies and acceptable to the Rating Agencies, confirming, among
other things, that the assets of each Issuer, and of its managing general
partner or SPE Member, as applicable, will not be substantively consolidated
with the assets of such owners or Controlling Persons of the applicable Issuer
and/or Operating Lessee as the Servicer or the Rating Agencies may specify, in
the event of a bankruptcy or similar proceeding involving such owners or
Controlling Persons.

 

(vi) Sale of Equipment. Notwithstanding the above provisions of this
Section 6.1(i) and to the extent permitted to be carried out by the Property
Managers without the consent of the applicable Issuer, Issuers may transfer or
dispose of Equipment that is either being replaced or that is no longer
necessary in connection with the operation of any Property free from the
interest of Note Trustee under this Indenture or any other Transaction Document,
provided that such transfer or disposal (when compared to the non-transfer or
non-disposal of such Equipment) will not materially adversely affect the value
of any Property, will not impair the utility thereof and (except where the same
would not have a Material Adverse Effect), will not result in a reduction or
abatement of, or right of offset against, the rentals or other amounts payable
under any Lease or any Operating Agreement, in either case as a result thereof,
provided that any new Equipment acquired by any Issuer (and not so disposed of)
shall be subject to the interest of Note Trustee under this Indenture and the
other Transaction Documents unless leased to Issuers (in which event, Note
Trustee shall be made a collateral assignee of the applicable Issuer’s interest
in such lease (but, unless expressly subsequently assumed by Note Trustee, Note
Trustee shall have no obligations under the applicable Issuer’s interest
therein)).

 

(j) Nonexempt ERISA Transactions. No Issuer and/or Operating Lessee shall engage
in a nonexempt prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Code, as such sections relate to any Issuer or Operating
Lessee, or in any transaction that would cause any obligation or action taken or
to be taken hereunder (or the exercise by Note Trustee or the Noteholders of any
of their rights under the Notes, this Indenture, any Mortgage or any other
Transaction Document) to be a non-exempt prohibited transaction under ERISA.

 

139



--------------------------------------------------------------------------------

(k) Misapplication of Funds. No Issuer or Operating Lessee shall distribute any
Adjusted Operating Income from any Property or any Proceeds in violation of the
provisions of this Indenture, fail to remit amounts to the Deposit Accounts, the
Holding Account or any of the Reserve Accounts if and as required under this
Indenture, or misappropriate any security deposits or portion thereof.

 

(l) Assignment of Licenses and Permits. Except in connection with a transfer
permitted under Section 2.5 or Section 6.1(i) hereof, no Issuer or Operating
Lessee shall assign or transfer any of its interest in any Permits pertaining to
any Property, or assign, transfer or remove or permit any other Person to
assign, transfer or remove any records pertaining to any Property.

 

(m) Place of Business. No Issuer or Operating Lessee shall change its chief
executive office or its principal place of business without giving the Note
Trustee and the Servicer at least thirty (30) days’ prior written notice thereof
and promptly providing the Note Trustee and the Servicer such information as the
Note Trustee and the Servicer may reasonably request in connection therewith.

 

(n) Las Palmas Indebtedness. Except as set forth in the Marriott Side Letter,
Las Palmas Issuer shall not amend, modify, supplement or change any of the terms
of the documents relating to the Las Palmas Indebtedness without first obtaining
the prior written consent of a majority (by Outstanding Principal Amount) of the
Noteholders, which consent may be withheld by the Noteholders in their sole and
absolute discretion.

 

(o) Intentionally Omitted.

 

(p) Ground Lease. Issuer shall not amend, modify, supplement, cancel or
terminate the Ground Lease without first obtaining the prior written consent of
a majority (by Outstanding Principal Amount) of the Noteholders, and any such
action without such consent is void.

 

(q) Termination Payments. Issuer shall not pay (i) the Loews Termination
Payment, (ii) the Personal Property Termination Payment and/or (iii) the Hilton
Termination Payment unless such payments are contributed from Sponsor or made
from funds disbursed to Issuer pursuant to Section 9.4.1(xii) hereof.

 

ARTICLE VII

 

ALTERATIONS AND EXPANSIONS; LEASING

 

Section 7.1. Alterations and Expansions. No Issuer or Operating Lessee will
perform or undertake or consent to the performance or undertaking of (including,
without limitation, the approval of any budget with respect to a Property which
includes) any Alteration or Expansion, except in accordance with the following
terms and conditions. All such covenants and agreements shall be enforced, and
all associated rights shall be exercised, by the Servicer on

 

140



--------------------------------------------------------------------------------

behalf of the Note Trustee for the benefit of the Noteholders, and all related
documents to be delivered to the Note Trustee, amounts to be deposited with the
Note Trustee and all accounts to be maintained by the Note Trustee shall be so
delivered, deposited and maintained by the Servicer on behalf of the Note
Trustee for the benefit of the Noteholders.

 

(a) The Alteration or Expansion shall be undertaken in accordance with the
applicable provisions of this Indenture, the other Transaction Documents, the
Property Management Agreements, the Operating Agreements and the Leases, and all
Legal Requirements.

 

(b) No Event of Default shall have occurred and be continuing or shall occur as
a result of such action.

 

(c) A Material Alteration or Material Expansion, to the extent architects are
customarily used for alterations or expansions of those types, but including any
structural change to any of the Properties or the Improvements, shall be
conducted under the supervision of an Independent Architect and shall not be
undertaken until ten (10) Business Days after there shall have been filed with
the Servicer, for information purposes only and not for approval by the
Servicer, detailed plans and specifications and cost estimates therefor,
prepared and approved in writing by such Independent Architect. Such plans and
specifications may be revised at any time and from time to time, provided that
revisions of such plans and specifications shall be filed with the Servicer, for
information purposes only.

 

(d) The Alteration or Expansion may not in and of itself, either during the
Alteration or Expansion or upon completion, be reasonably expected to have a
Material Adverse Effect with respect to a Property. In addition, if the
Aggregate DSCR can reasonably be expected to be less than 1.50:1.00 during the
scheduled period of any Material Alteration or Material Expansion, taking into
account the required escrows (or completion bond) provided under
Section 7.1(h)(i) below; then in order to proceed with such Material Alteration
or Material Expansion the Issuers shall deliver to Note Trustee Eligible
Collateral in the total amount of the estimated reduction in Net Operating
Income below 1.50 to 1.00 resulting from such Material Alteration or Material
Expansion as additional security for the Debt; provided, however, in connection
with a Major Capital Project, in lieu of posting Eligible Collateral, Issuers
may deliver either (i) an Officer’s Certificate stating that the availability of
funds in the Revolver Loan or a revolving credit facility of an Affiliate of
Sponsor is in excess of the amount of Elligible Collateral required or (ii) a
new guaranty of Sponsor or an Affiliate of Sponsor, provided the net worth of
the Person that will deliver such guaranty is at least $200,000,000, in a form
reasonably acceptable to Initial Purchaser and the Noteholders of up to
$35,000,000. On each Payment Date during the period in which such Material
Alteration or Material Expansion is being performed, Note Trustee shall release
a portion of such Eligible Collateral to Issuer in an amount equal to the
estimated reduction in the Net Operating Income resulting from such Material
Alteration or Material Expansion for the month in which the Payment Date occurs.
Any remaining Eligible Collateral shall be returned to Issuers after completion
of such Material Alteration or Material Expansion if the reduction in Net
Operating Income has been restored and no Event of Default has occurred and is
continuing.

 

141



--------------------------------------------------------------------------------

(e) All work done in connection with any Alteration or Expansion shall be
performed with due diligence to Final Completion in a good and workmanlike
manner, all materials used in connection with any Alteration or Expansion shall
be not less than the standard of quality of the materials generally used at the
applicable Property as of the date hereof (or, if greater, the then-current
customary quality in the submarket in which such Property is located) and all
work shall be performed and all materials used in accordance with all applicable
Legal Requirements and Insurance Requirements.

 

(f) The cost of any Alteration or Expansion shall be promptly and fully paid for
by Issuers, subject to the next succeeding sentence. No payment made prior to
the Final Completion of an Alteration or Expansion or Restoration to any
contractor, subcontractor, materialman, supplier, engineer, architect, project
manager or other Person who renders services or furnishes materials in
connection with such Alteration shall exceed ninety percent (90%) (other than
with respect to FF&E for which Issuer may make payments in full prior to Final
Completion if it has received delivery of such items and otherwise has complied
with the terms of Section 9.2.16) of the aggregate value of the work performed
by such Person from time to time and materials furnished and incorporated into
the Improvements.

 

(g) All work performed in connection with the (i) cure of the Deferred
Maintenance Conditions and (ii) remediation of the Environmental Conditions
shall be performed in accordance with the terms and conditions set forth in
clauses (a), (c), (e) and (f) of this Section 7.1. Subject to Section 7.1(f)
above, from time to time as the cure or remediation of any particular Deferred
Maintenance Condition or Environmental Condition progresses, Note Trustee shall,
subject to and upon the satisfaction of the terms and conditions set forth in
Section 9.2.2 herein, disburse to Issuers from the Deferred Maintenance and
Environmental Conditions Reserve Account, amounts incurred by Issuers in
connection with the cure or remediation of the Deferred Maintenance Condition or
Environmental Condition in question.

 

(h) With respect to any Material Alteration or Material Expansion:

 

(i) Issuers shall have delivered to Note Trustee Eligible Collateral in an
amount equal to at least the total estimated remaining unpaid costs of such
Material Alteration or Material Expansion which Eligible Collateral shall be
held by Note Trustee as security for the Debt and released to the applicable
Issuer as such work progresses in accordance with Section 7.1(h)(iii) hereof;
provided, however, in the event that any Material Alteration or Material
Expansion shall be made in conjunction with any Restoration with respect to
which an Issuer shall be entitled to withdraw Proceeds pursuant to
Section 8.1.2(b) hereof (including any Proceeds remaining after completion of
such Restoration), the amount of the Eligible Collateral to be furnished
pursuant hereto need not exceed the aggregate cost of such Restoration and such
Material Alteration or Material Expansion (in either case, as estimated by the
Independent Architect) less the sum of the amount of any Proceeds which any
Issuer is entitled to withdraw pursuant to Section 8.1 hereof; provided, further
in connection with the Condominium Conversion or a Major Capital Project, in
lieu of posting Eligible Collateral, Issuer may deliver either (i) an Officer’s
Certificate stating that the availability of funds in the Revolver Loan or a
revolving credit facility of an Affiliate of Sponsor is in excess of the amount
of Eligible Collateral required or (ii) a new guaranty of Sponsor or an
Affiliate of Sponsor, provided the net worth of the Person that will deliver
such guaranty is at least $200,000,000, in a form reasonably acceptable to
Initial Purchaser and the Servicer of up to $35,000,000;

 

142



--------------------------------------------------------------------------------

(ii) Prior to commencement of construction of such Material Alteration or
Material Expansion, Issuers shall deliver to the Note Trustee and the Servicer a
schedule (with the concurrence of the Independent Architect) setting forth the
projected stages of completion of such Alteration or Expansion and the
corresponding amounts expected to be due and payable by or on behalf of Issuers
in connection with such completion, such schedule to be updated quarterly by
Issuers (and with the concurrence of the Independent Architect) during the
performance of such Alteration or Expansion.

 

(iii) Any Eligible Collateral that an Issuer delivers to Note Trustee pursuant
hereto (and the proceeds of any such Eligible Collateral) shall be invested (to
the extent such Eligible Collateral can be invested) by Note Trustee in
Permitted Investments for a period of time consistent with the date on which
such Issuer notifies the Note Trustee and the Servicer that such Issuer expects
to request a release of such Eligible Collateral in accordance with the next
succeeding sentence. From time to time as the Alteration or Expansion
progresses, the amount of any Eligible Collateral so furnished may, upon the
written request of any Issuer to the Servicer, be withdrawn by Issuers and paid
or otherwise applied by or returned to Issuers in an amount equal to the amount
Issuers would be entitled to so withdraw if Section 8.1.2(e) hereof were
applicable, and any Eligible Collateral so furnished which is a Credit Facility
may be reduced by Issuers in an amount equal to the amount Issuers would be
entitled to so reduce if Section 8.1.2(e) hereof were applicable, subject, in
each case, to the satisfaction of the conditions precedent to withdrawal of
funds or reduction of the Credit Facility set forth in Section 8.1.2(e) hereof,
provided however that, notwithstanding the terms of Section 8.1.2(e), instead of
reimbursing Issuers for amounts already paid in respect of such Alteration or
Expansion, Eligible Collateral shall be disbursed to Issuer or, at the
Servicer’s election, the applicable contractor upon presentation to the Servicer
of a draw request together with copies of invoices for the amounts to be
withdrawn. In connection with the above-described quarterly update of the
projected stages of completion of the Material Alteration or Material Expansion
(as concurred with by an Independent Architect), Issuers shall increase (or be
permitted to decrease, as applicable) the Eligible Collateral then deposited
with Note Trustee as necessary to comply with Section 7.1(h)(i) hereof.

 

(iv) At any time after Final Completion of such Alterations or Expansions the
whole balance of any Cash deposited with Note Trustee pursuant to Section 7.1(h)
hereof then remaining on deposit may be withdrawn by Issuers and shall be paid
by Note Trustee to Issuers, and any Eligible Collateral so deposited shall, to
the extent it has not been called upon, reduced or theretofore released, be
released by Note Trustee to Issuers, within ten (10) days after receipt by the
Servicer of an application for such withdrawal and/or release together with an
Officer’s Certificate, and as to the following clauses (A) and (B) of this
clause also a certificate of the Independent Architect, setting forth in
substance as follows:

 

(A) that such Alteration(s) or Expansion(s) has been completed in all material
respects in accordance with any plans and specifications therefor previously
filed with Note Trustee and the Servicer under Section 7.1(c) hereof;

 

143



--------------------------------------------------------------------------------

(B) that to the knowledge of the certifying Person, (x) such Alteration(s) or
Expansion(s) has been completed in compliance with all Legal Requirements, and
(y) to the extent required for the legal use or occupancy of the portion of the
Property affected by such Alteration(s) or Expansion(s), the applicable Issuer
has obtained a temporary or permanent certificate of occupancy (or similar
certificate) or, if no such certificate is required, a statement to that effect;

 

(C) that to the knowledge of the certifying Person, all amounts that an Issuer
is or may become liable to pay in respect of such Alteration(s) or Expansion(s)
through the date of the certification have been paid in full or adequately
provided for and, to the extent that such are customary and reasonably
obtainable by prudent property owners in the area where the applicable Property
is located, that Lien waivers have been obtained from the general contractor and
subcontractors performing such Alteration(s) or Expansion(s) or at its sole cost
and expense, Issuers shall cause a nationally recognized title insurance company
to deliver to the Servicer an endorsement to the Qualified Title Policy,
updating such policy and insuring over such Liens without further exceptions to
such policy other than Permitted Encumbrances, or shall, at its sole cost and
expense, cause a reputable title insurance company to deliver a lender’s title
insurance policy, in such form, in such amounts and with such endorsements as
the Qualified Title Policy, which policy shall be dated the date of completion
of the Material Alteration and shall contain no exceptions other than Permitted
Encumbrances; provided, however, that if, for any reason, Issuers are unable to
deliver the certification required by this clause (C) with respect to any costs
or expenses relating to the Alteration(s) or Expansion(s), then, assuming
Issuers are able to satisfy each of the other requirements set forth in clauses
(A) and (B) above, Issuers shall be entitled to the release of the difference
between the whole balance of such Eligible Collateral and the total of all costs
and expenses to which Issuers are unable to certify; and

 

(D) that to the knowledge of the certifying Person, no Event of Default has
occurred and is continuing.

 

(i) For the avoidance of doubt, the provisions of this Section 7.1 shall not be
applicable to Alterations or other construction to the Hotel Condominium Unit or
the Residence Room Unit following the release of such property from the
Transaction Document so long as such released Property is not owned by Issuers
and such alterations or other construction does not materially adversely affect
the use, occupancy or value of the Hotel in the Chicago Fairmont Hotel Property.

 

Section 7.2. Leasing. Each Issuer shall observe the covenants set forth in
Section 5.1(s) hereof.

 

144



--------------------------------------------------------------------------------

ARTICLE VIII

 

CASUALTY AND CONDEMNATION

 

Section 8.1. Insurance; Casualty and Condemnation.

 

(a) Issuers, at their sole cost and expense, for the mutual benefit of Issuers
and Note Trustee, shall keep each Property insured and obtain and maintain
policies of insurance insuring against loss or damage by standard perils
included within the classification “All Risks of Physical Loss” including
earthquake damage to the extent required by Section 8.1(b)(viii) hereof and
political risk insurance to the extent required by Section 8.1(b)(xii). Such
insurance (other than earthquake insurance and political risk insurance)
(i) shall be in an aggregate amount equal to the then full replacement cost of
each Property and the Equipment (without deduction for physical depreciation),
or such lesser amounts approved by a majority (by Outstanding Principal Amount)
of the Noteholders in their sole discretion (or after a Securitization, upon
receipt of a Rating Confirmation), and (ii) shall have deductibles no greater
than $500,000 (as escalated by the CPI Increase) (or, with respect to windstorm
insurance, deductibles no greater than 5% of the full replacement cost of each
Property, and, with respect to earthquake insurance, deductibles no greater than
10% of the full replacement cost of each Property). The policies of insurance
carried in accordance with this paragraph shall be paid annually in advance and
shall contain a “Replacement Cost Endorsement” with a waiver of depreciation.

 

(b) Issuers, at their sole cost and expense, for the mutual benefit of Issuers
and Note Trustee, shall also obtain and maintain the following policies of
insurance:

 

(i) Flood insurance if any part of any Property is located in an area identified
by the Federal Emergency Management Agency as an area federally designated a
“100 year flood plain” (an “Affected Property” and collectively the “Affected
Properties”) and (A) flood insurance is generally available at reasonable
premiums and in such amount as generally required by institutional lenders for
similar properties or (B) if not so available from a private carrier, from the
federal government at commercially reasonable premiums to the extent available.
In either case, the flood insurance shall be in an amount at least equal to the
aggregate principal amount of the Notes outstanding from time to time or the
maximum limit of coverage available with respect to the applicable Property
under said program, whichever is less; provided, however, notwithstanding the
foregoing, Issuers hereby agree to maintain at all times flood insurance in an
amount equal to at least $25,000,000 (per occurrence) for the Affected
Properties;

 

(ii) Commercial general liability insurance, including broad form property
damage, blanket contractual and personal injuries (including death resulting
therefrom) coverages and containing minimum limits per occurrence of $1,000,000
with a $2,000,000 general aggregate for any policy year. In addition, at least
$100,000,000 excess and/or umbrella liability insurance shall be obtained and
maintained for claims, including legal liability imposed upon Issuers and all
related court costs and attorneys’ fees and disbursements;

 

145



--------------------------------------------------------------------------------

(iii) Rental loss and/or business interruption insurance (“Business Interruption
Insurance”) in an amount sufficient to avoid any co-insurance penalty and equal
to the greater of (A) the estimated gross revenues from the operation of the
applicable Property (including (x) the total payable under the Leases and all
Rents and (y) the total of all other amounts to be received by Issuers or third
parties that are the legal obligation of the Tenants), net of non-recurring
expenses, for a period of up to the next succeeding eighteen (18) months, or
(B) the projected Operating Expenses (including debt service) for the
maintenance and operation of the applicable Property for a period of up to the
next succeeding eighteen (18) months as the same may be reduced or increased
from time to time due to changes in such Operating Expenses. The amount of such
Business Interruption Insurance shall be increased from time to time as and when
the Rents increase or the estimates of (or the actual) gross revenue, as may be
applicable, increases or decreases to the extent Rents or the estimates of gross
revenue decrease;

 

(iv) Insurance against loss or damage from (A) leakage of sprinkler systems and
(B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in any of the Improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available at reasonable premiums and
are generally required by institutional lenders for properties comparable to the
Properties;

 

(v) Worker’s compensation insurance with respect to all employees of Issuers as
and to the extent required by any Governmental Authority or Legal Requirement
and employer’s liability coverage of at least $2,000,000 which is scheduled to
the excess and/or umbrella liability insurance as referenced in clause (ii)
above;

 

(vi) During any period of repair or restoration, completed value (non-reporting)
builder’s “all risk” insurance in an amount equal to not less than the full
insurable value of the applicable Property against such risks (including fire
and extended coverage and collapse of the Improvements to agreed limits) as the
Servicer may request, in form and substance acceptable to the Servicer;

 

(vii) Coverage to compensate for the cost of demolition and the increased cost
of construction for the applicable Property;

 

(viii) With respect to the Mexican Properties, the Marriott Las Palmas Property,
the Property known as the Hilton Burbank Airport, Burbank, California, the Ritz
Carlton Half Moon Bay Property and the Loews Santa Monica, Los Angeles,
California, earthquake insurance in an amount equal to the lesser of (a) twice
the probable maximum loss (as determined by the Servicer in its sole discretion)
of the applicable Property and (b) $25,000,000 (such amount, the “Earthquake
Coverage Amount”), provided that (A) any credit enhancement proposed to be
provided by or on behalf of Issuers in connection with the deductible on such
earthquake insurance shall be subject to the prior receipt of a Rating
Confirmation, and (B) in the event that such earthquake insurance shall not be
available for any reason, Issuers shall have the right, subject to a Rating
Confirmation, to deliver to the Servicer in lieu of such insurance

 

146



--------------------------------------------------------------------------------

coverage Eligible Collateral or a guarantee from an entity acceptable to the
Servicer (prior to a Securitization) and each of the Rating Agencies in such
amount and in such form and substance as shall be approved by a majority (by
Outstanding Principal Amount) of the Noteholders (prior to a Securitization) and
each of the Rating Agencies in their sole discretion (provided that such
Eligible Collateral or guarantee will not be required to exceed the amount of
coverage that would have been required if earthquake insurance were still
available under this Section (viii)). Notwithstanding the foregoing, Issuer
agrees at all times to maintain earthquake insurance coverage throughout the
term of the Notes (including extension terms) in an amount not less than that
which can be purchased for a sum equal to $550,000 (the “Earthquake Maximum
Premium Amount”) in any single policy year, provided, that under no circumstance
shall earthquake coverage in excess of the Earthquake Coverage Amount (per
occurrence) of coverage be required hereunder. In the event of any change in the
Earthquake Coverage Amount, the parties hereby agree that the Earthquake Maximum
Premium Amount shall also be ratably reduced from time to time based on the
ratio that the (1) then applicable Earthquake Coverage Amount bears to (2) the
Earthquake Coverage Amount in effect on the Closing Date;

 

(ix) Windstorm insurance in an amount equal to the probable maximum loss (as
determined by the Servicer in its sole discretion) of the applicable Property
provided, that any credit enhancement proposed to be provided by or on behalf of
Issuers in connection with the deductible on such windstorm insurance shall be
subject to the prior receipt of a Rating Confirmation;

 

(x) Law and ordinance insurance coverage in an amount no less than that set
forth in the insurance policies covering the Properties as of the date hereof;

 

(xi) Provided that insurance coverage relating to the acts of terrorist groups
or individuals is available at commercially reasonable rates, Issuer shall be
required to carry terrorism insurance throughout the term of the Notes
(including any extension terms) with respect to “certified” and “non-certified”
acts of terrorism in an amount equal to the lesser of (A) the Release Amount
applicable to the Property with the highest Base Release Amount from time to
time and (B) the sum of (i) 100% of the full replacement cost inclusive of
furniture, fixtures and equipment (but exclusive of costs of excavation,
foundations, footings and underground utilities), and (ii) twelve (12) months
business interruption insurance (net operating income), in both cases
attributable to the Property with the highest Base Release Amount from time to
time (“Terrorism Coverage Amount”). The Noteholders agree that terrorism
insurance coverage may be provided under a blanket policy that is acceptable to
the Servicer. Notwithstanding the foregoing, Issuer agrees at all times to
maintain terrorism insurance coverage throughout the term of the Notes
(including extension terms) in an amount not less than that which can be
purchased for a sum equal to $450,000 (the “Maximum Premium Amount”) in any
single policy year provided that such Maximum Premium Amount shall in no event
exceed two times the Insurance Premium amount, provided further, that under no
circumstance shall terrorism coverage in excess of the Terrorism Coverage Amount
(per occurrence) of coverage be required hereunder. In the event of any change
in the Terrorism Coverage Amount, the parties hereby agree that the Maximum
Premium Amount shall also be

 

147



--------------------------------------------------------------------------------

ratably reduced from time to time based on the ratio that the (1) then
applicable Terrorism Coverage Amount bears to (2) the Terrorism Coverage Amount
in effect on the Closing Date;

 

(xii) Political Risk insurance for the Mexican Properties, including, without
limitation, Confiscation, Expropriation, Nationalization and Deprivation (“CEND”
insurance coverage) and Currency Transfer/Inconvertibility in an amount equal to
one hundred (100%) percent of the combined Base Release Amount applicable to the
Mexican Properties for the term of the loan without a coinsurance clause, which
shall name Note Trustee as a named insured in a form substantially similar to
the form policy attached as Exhibit J hereto; and

 

(xiii) Such other insurance as may from time to time be reasonably required by
the Servicer in order to protect the interests of the Noteholders.

 

(c) All policies of insurance (the “Policies”) required pursuant to this
Section 8.1 shall be issued by companies approved by a majority (by Outstanding
Principal Amount) of the Noteholders and licensed or authorized to do business
in the state where the applicable Property is located. Further, unless otherwise
approved by a majority (by Outstanding Principal Amount) of the Noteholders in
their reasonable discretion (prior to a Securitization) and the Rating Agencies
in writing, the issuer(s) of the Policies required under this Section 8.1 shall
have a claims paying ability rating of “A” or better by Standard & Poor’s and
“Aa2” or better by Moody’s, except that the issuer(s) of the Policies required
under Section 8.1(b)(viii) hereof shall have a claims paying ability rating of
“A-” or better by Standard & Poor’s and “A2” or better by Moody’s; provided,
however, if the insurance provided hereunder is procured by a syndication of
more then five (5) insurers then the foregoing requirements shall not be
violated if at least (i) sixty percent (60%) of the coverage is with carriers
having a claims paying ability rating of “A” or better by Standard & Poor’s and
“Aa2” or better by Moody’s and (ii) each other carrier providing coverage has a
claims paying ability rating of “BBB-” or better by Standard & Poor’s and Fitch
Ratings and “Baa3” or better by Moody’s. The Policies (i) shall name Note
Trustee (or an agent on Note Trustee’s behalf) or, in the case of the Mexican
Properties, Mexican Trustee and its successors and/or assigns as their interest
may appear as an additional insured or as a loss payee (except that in the case
of general liability insurance, Note Trustee (or an agent on Note Trustee’s
behalf) or, in the case of the Mexican Properties, Mexican Trustee shall be
named an additional insured and not a loss payee); (ii) shall contain a
Non-Contributory Standard Lender Clause and, except with respect to general
liability insurance, a Lender’s Loss Payable Endorsement, or their equivalents,
naming Note Trustee or, in the case of the Mexican Properties, Mexican Trustee
as the Person to which all payments made by such insurance company shall be
paid; (iii) shall include effective waivers by the insurer of all claims for
insurance premiums against all loss payees, additional insureds and named
insureds (other than Issuers) and all rights of subrogation against any loss
payee, additional insured or named insured; (iv) shall be assigned to Note
Trustee or, in the case of the Mexican Properties, Mexican Trustee; (v) except
as otherwise provided above, shall be subject to a deductible, if any, not
greater in any material respect than the deductible for such coverage on the
date hereof; (vi) shall contain such provisions as the Servicer deems reasonably
necessary or desirable to protect the interests of the Noteholders, including
endorsements providing that neither Issuers, Note Trustee nor any other party
shall be a Contributor-insurer under said Policies and that no material
modification,

 

148



--------------------------------------------------------------------------------

reduction, cancellation or termination in amount of, or material change (other
than an increase) in, coverage of any of the Policies shall be effective until
at least thirty (30) days after receipt by each named insured, additional
insured and loss payee of written notice thereof or ten (10) days after receipt
of such notice with respect to nonpayment of premium; (vii) shall permit Note
Trustee to pay the premiums and continue any insurance upon failure of Issuers
to pay premiums when due, upon the insolvency of Issuers or through foreclosure
or other transfer of title to the applicable Property (it being understood that
Issuers’ rights to coverage under such policies may not be assignable without
the consent of the insurer); and (viii) shall provide that any proceeds shall be
payable to Note Trustee and held and applied at the direction of the Servicer
and that the insurance shall not be impaired or invalidated by virtue of (A) any
act, failure to act, negligence of, or violation of declarations, warranties or
conditions contained in such policy by any Issuer, Note Trustee or any other
named insured, additional insured or loss payee, except for the willful
misconduct of Note Trustee knowingly in violation of the conditions of such
policy, (B) the occupation, use, operation or maintenance of the applicable
Property for purposes more hazardous than permitted by the terms of the Policy,
(C) any foreclosure or other proceeding or notice of sale relating to the
applicable Property, or (D) any change in the possession of the applicable
Property without a change in the identity of the holder of actual title to such
Property (provided that with respect to items (C) and (D), any notice
requirements of the applicable Policies are satisfied). Notwithstanding the
foregoing, for purposes hereof, the Noteholders hereby approve the existing
blanket insurance policy and any renewals thereof with the same insurance
ratings and terms.

 

(d) Insurance Premiums; Certificates of Insurance.

 

(i) Issuers shall pay the premiums for such Policies (the “Insurance Premiums” )
as the same become due and payable and shall furnish to the Servicer the
receipts for the payment of the Insurance Premiums or other evidence of such
payment reasonably satisfactory to the Servicer (provided, however, that Issuers
are not required to furnish such evidence of payment to the Servicer if such
Insurance Premiums are to be paid by Note Trustee pursuant to the terms of this
Indenture). Within thirty (30) days after request by the Servicer, Issuers shall
obtain such increases in the amounts of coverage required hereunder as may be
reasonably requested in writing by the Servicer or as may be requested in
writing by the Rating Agencies, taking into consideration changes in liability
laws, changes in prudent customs and practices, and the like. In the event
Issuers satisfy the requirements under this Section 8.1 through the use of a
Policy covering properties in addition to the Properties (a “Blanket Policy”),
then (unless such policy is provided in substantially the same manner as it is
as of the date hereof), Issuers shall provide evidence satisfactory to the
Servicer that the Insurance Premiums for the applicable Property or Properties
are separately allocated under such Policy to the applicable Property or
Properties and that payment of such allocated amount (A) shall maintain the
effectiveness of such Policy as to such Property or Properties and (B) shall
otherwise provide the same protection as would a separate policy that complies
with the terms of this Indenture as to such Property or Properties,
notwithstanding the failure of payment of any other portion of the insurance
premiums. If no such allocation is available, the Servicer shall have the right
to increase the amount required to be deposited into the Tax and Insurance
Escrow Account in an amount sufficient to purchase a non-blanket Policy covering
the applicable Property or Properties from insurance companies which qualify
under this Indenture.

 

149



--------------------------------------------------------------------------------

(ii) Issuers shall deliver to Initial Purchaser on or prior to the Closing Date
certificates setting forth in reasonable detail the material terms (including
any applicable notice requirements) of all Policies from the respective
insurance companies (or their authorized agents) that issued the Policies,
including that such Policies may not be canceled or modified in any material
respect without thirty (30) days’ prior notice to Note Trustee, or ten
(10) days’ notice with respect to nonpayment of premium. Issuers shall deliver
to the Servicer, concurrently with each change in any Policy, a certificate with
respect to such changed Policy certified by the insurance company issuing that
Policy, in substantially the same form and containing substantially the same
information as the certificates required to be delivered by Issuers pursuant to
the first sentence of this clause (d)(ii) and stating that all premiums then due
thereon have been paid to the applicable insurers and that the same are in full
force and effect (or if such certificate and/or other information described in
clause (d)(ii) shall not be obtainable by Issuers, Issuers may deliver an
Officer’s Certificate to such effect in lieu thereof).

 

(e) Renewal and Replacement of Policies.

 

(i) Not less than fifteen (15) Business Days prior to the expiration,
termination or cancellation of any Policy, Issuers shall renew such policy or
obtain a replacement policy or policies (or a binding commitment for such
replacement policy or policies), which shall be effective no later than the date
of the expiration, termination or cancellation of the previous policy, and shall
deliver to the Servicer a certificate in respect of such policy or policies
(A) containing the same information as the certificates required to be delivered
by Issuers pursuant to clause (d)(ii) above, or a copy of the binding commitment
for such policy or policies and (B) confirming that such policy complies with
all requirements hereof.

 

(ii) If Issuers do not furnish to the Servicer the certificates as required
under clause (e)(i) above, the Servicer may procure, but shall not be obligated
to procure, such replacement policy or policies and pay the Insurance Premiums
therefor, and Issuers agree to reimburse the Servicer and the Noteholders for
the cost of such Insurance Premiums promptly on demand.

 

(iii) Concurrently with the delivery of each replacement policy or a binding
commitment for the same pursuant to this clause (e), Issuers shall deliver to
Note Trustee and the Servicer a report or attestation from a duly licensed or
authorized insurance broker or from the insurer, setting forth the particulars
as to all insurance obtained by Issuers pursuant to this Section 8.1 and then in
effect and stating that all Insurance Premiums then due thereon have been paid
in full to the applicable insurers, that such insurance policies are in full
force and effect and that, in the opinion of such insurance broker or insurer,
such insurance otherwise complies with the requirements of this Section 8.1 (or
if such report shall not be available after Issuers shall have used reasonable
efforts to provide the same, Issuers will deliver to Note Trustee and the
Servicer an Officer’s Certificate containing the information to be provided in
such report).

 

150



--------------------------------------------------------------------------------

(f) Separate Insurance. Issuers will not take out separate insurance concurrent
in form or contributing in the event of loss with that required to be maintained
pursuant to this Section 8.1 unless such insurance complies with clause
(c) above.

(g) Securitization. Following any Securitization and upon receipt of notice
providing the necessary information therefor, Issuers shall name any trustee,
servicer or special servicer designated by the Servicer as a loss payee, and any
trustee, servicer and special servicer as additional insureds, with respect to
any Policy for which Note Trustee is to be so named hereunder.

8.1.2 Casualty; Application of Proceeds.

(a) Right to Adjust.

(i) If any Property is damaged or destroyed, in whole or in part, by a Casualty,
Issuers shall give prompt written notice thereof to the Servicer, generally
describing the nature and extent of such Casualty, and the Servicer shall
provide notice of such Casualty to the Note Trustee and Noteholders. Following
the occurrence of a Casualty, Issuers, regardless of whether proceeds are
available, shall in a reasonably prompt manner proceed to restore, repair,
replace or rebuild the affected Property to the extent practicable to be of at
least equal value and of substantially the same character as prior to the
Casualty, all in accordance with the terms hereof applicable to Alterations.

(ii) Subject to clause (v) below, in the event of a Casualty where the loss does
not exceed $500,000, Issuers may settle and adjust such claim; provided that
such adjustment is carried out in a competent and timely manner. In such case,
Issuers are hereby authorized to collect and receipt for Note Trustee any
Proceeds.

(iii) Subject to clause (v) below, in the event of a Casualty where the loss
exceeds $500,000, Issuers may settle and adjust such claim only with the consent
of the Servicer (which consent shall not be unreasonably withheld or delayed).

(iv) The proceeds of any Policy shall be due and payable solely to Note Trustee
or in the case of the Mexican Properties, to the Mexican Trustee and held and
applied at the direction of the Servicer (or, if mistakenly paid to any Issuer,
shall be held in trust by such Issuer for the benefit of Note Trustee and shall
be paid over to Note Trustee by such Issuer within one (1) Business Day of
receipt).

(v) Notwithstanding the terms of clauses (ii) and (iii) above, the Servicer
shall have the sole authority to adjust any claim with respect to a Casualty and
to collect all Proceeds if an Event of Default shall have occurred and is
continuing.

(b) Right of the Issuers to Apply to Restoration. In the event of (i) a Casualty
that does not constitute a Material Casualty, or (ii) a Condemnation that does
not constitute a Material Condemnation, the Servicer shall permit the
application of the Proceeds (after reimbursement of any expenses incurred by
Note Trustee, the Servicer or the Noteholders) to reimburse Issuers for the cost
of restoring, repairing, replacing or rebuilding or otherwise curing title
defects at the applicable Property (the “Restoration”), in the manner required
hereby,

 

151



--------------------------------------------------------------------------------

provided and on the condition that (1) no Event of Default shall have occurred
and be then continuing and (2) in the reasonable judgment of the Servicer:

(i) the applicable Property can be restored to an economic unit not less
valuable (taking into account the effect of the termination of any Leases or
Material Agreements and the proceeds of any rental loss or business interruption
insurance which any Issuer receives or is entitled to receive, in each case, due
to such Casualty or Condemnation) and not less useful than the same was prior to
the Casualty or Condemnation,

(ii) the applicable Property, after such Restoration and stabilization, will
adequately secure the outstanding balance of the Notes,

(iii) the Restoration can be completed by the earliest to occur of:

(A) the 180th day following the receipt of the Proceeds (or if earlier, the
365th day after the Casualty or Condemnation, as applicable), or, with Rating
Confirmation, such longer period as may reasonably be required;

(B) the 180th day prior to the Maturity Date, and

(C) with respect to a Casualty, the expiration of the payment period on the
rental loss or business interruption insurance coverage in respect of such
Casualty; and

(iv) after receiving reasonably satisfactory evidence to such effect, during the
period of the Restoration, the sum of (A) income derived from the applicable
Property, plus (B) proceeds of rental loss insurance or business interruption
insurance, if any, payable together with such other monies as Issuers may
irrevocably make available for the Restoration, will equal or exceed 105% of the
sum of (1) Operating Expenses and (2) the Debt Service.

Notwithstanding the foregoing, if any of the conditions set forth in sub-clauses
(1) and (2) of the proviso in this clause (b) is not satisfied, then, unless the
Servicer shall otherwise elect, at its sole option, the Proceeds shall be
applied in the following order of priority: (A) first, to prepay the principal
of the Notes in an amount up to the Release Amount of the Property which
suffered the Casualty or Condemnation; (B) second, to pay the amount of (1) all
accrued and unpaid interest in respect of the principal amount of the Debt so
prepaid through the date which is the final day of the Interest Accrual Period
in which such prepayment is made or, if prohibited by law, through the date of
repayment plus Breakage Costs (including, if an Event of Default has occurred
and is then continuing, interest owed at the Default Rate), and (2) all other
sums then due and owing under the Transaction Documents; and (C) third, to
reimburse Note Trustee, the Servicer and the Noteholders for any fees and
expenses of Note Trustee, the Servicer and the Noteholders incurred in
connection therewith (it being agreed that, upon satisfaction in full of the
entitlements under clauses (A), (B) and (C) of this sentence, Issuers shall be
entitled to receive a release of the Lien of the Mortgage and the other
Transaction Documents with respect to the affected Property in accordance with
and subject to the terms of Section 2.5 hereof). Notwithstanding the foregoing,
or anything else to the contrary contained herein, all Proceeds

 

152



--------------------------------------------------------------------------------

with respect to the insurance determined pursuant to Section 8.1(b)(iii) shall
be deposited directly into the Deposit Accounts and shall be disbursed in
accordance with Article IX as if such Proceeds are applied in the manner
Operating Income is applied.

 

(c) Material Casualty or Condemnation and Right to Apply. In the event of a
Material Casualty or a Material Condemnation or any title claim or defect, then
the Servicer on behalf of the Note Trustee shall have the option to (i) apply
the Proceeds hereof in the following order of priority: (A) first, to prepay the
principal of the Notes in an amount up to the Release Amount of the Property
which suffered the Casualty or Condemnation or title claim; (B) second, to pay
the amount of (1) all accrued and unpaid interest in respect of the principal
amount of the Debt so prepaid through the date which is the final day of the
Interest Accrual Period in which such prepayment is made or, if prohibited by
law, through the date of repayment plus Breakage Costs (including, if an Event
of Default has occurred and is then continuing, interest owed at the Default
Rate), and (2) all other sums then due and owing under the Transaction
Documents; and (C) third, to reimburse the Servicer and Note Trustee for any
fees and expenses of the Service, Note Trustee and the Noteholders incurred in
connection therewith (it being agreed that, upon satisfaction in full of the
entitlements under clauses (A), (B) and (C) of this sentence, Issuers shall be
entitled to receive a release of the Lien of the Mortgage and the other
Transaction Documents with respect to the affected Property in accordance with
and subject to the terms of Section 2.5 hereof), or (ii) make such Proceeds
available to reimburse Issuers for the cost of any Restoration or curing of such
title defect in the manner set forth below in Section 8.1.2(e) hereof; provided,
however, that, if the applicable Property Management Agreement provides that the
applicable Issuer is required to use the Proceeds to restore the Property in
question and such Issuer does not have the right to terminate the applicable
Property Management Agreement pursuant to the terms of the applicable Property
Management Agreement as a result of such Casualty or Condemnation or otherwise,
then the Servicer shall be obligated to make such Proceeds available to such
Issuer for the Restoration of such Property pursuant to clause (e) below.
Notwithstanding anything to the contrary contained herein, in the event of a
Material Casualty or a Material Condemnation or title defect, where the
applicable Issuer cannot restore, repair, replace or rebuild the affected
Property to be of at least equal value and of substantially the same character
as prior to the Material Casualty or Material Condemnation or title defect
because the affected Property is a legally non-conforming use or as a result of
any other Legal Requirement, Issuer hereby agrees that the Servicer may elect to
apply the Proceeds payable in connection therewith in accordance with clauses
(A), (B) and (C) above.

 

(d) Intentionally Omitted.

 

(e) Manner of Restoration and Reimbursement. If an Issuer is entitled pursuant
to Section 8.1.2(b) or (c) above to reimbursement out of Proceeds (and the
conditions specified therein shall have been satisfied), such Proceeds shall be
disbursed on a monthly basis upon the Servicer’s being furnished with (i) such
architect’s certificates, waivers of lien, contractor’s sworn statements, title
insurance endorsements, bonds, plats of survey and such other evidences of cost,
payment and performance as a majority (by Outstanding Principal Amount) of the
Noteholders may reasonably require and approve, and (ii) all plans and
specifications for such Restoration, such plans and specifications to be
approved by a majority (by Outstanding Principal Amount) of the Noteholders
prior to commencement of any work (such approval not to be unreasonably withheld
or delayed). In addition, no payment made prior

 

153



--------------------------------------------------------------------------------

to the Final Completion of the Restoration shall exceed ninety percent (90%) of
the aggregate value of the work performed from time to time; funds other than
Proceeds shall be disbursed prior to disbursement of such Proceeds; and at all
times, the undisbursed balance of such Proceeds remaining in the hands of Note
Trustee, together with funds deposited for that purpose or irrevocably committed
to the satisfaction of the Noteholders by or on behalf of Issuers for that
purpose, shall be at least sufficient in the reasonable judgment of the Servicer
to pay for the cost of completion of the Restoration, free and clear of all
Liens or claims for Lien. Prior to any disbursement, the Noteholders shall have
received evidence reasonably satisfactory to them of the estimated cost of
completion of the Restoration (such estimate to be made by Issuers’ architect or
contractor and approved by a majority (by Outstanding Principal Amount) of the
Noteholders in their reasonable discretion), and Issuers shall have deposited
with Note Trustee Eligible Collateral in an amount equal to the excess (if any)
of such estimated cost of completion over the net Proceeds. Any surplus which
may remain out of Proceeds received pursuant to a Casualty shall be paid to
Issuers after payment of such costs of Restoration. Any surplus which may remain
out of Proceeds received pursuant to a Condemnation shall be delivered to Note
Trustee for deposit into the Deposit Accounts to be held and disbursed in
accordance with the terms of this Indenture.

 

8.1.3 Condemnation.

 

(a) Issuers shall promptly give the Note Trustee and the Servicer written notice
of the actual or threatened commencement of any Condemnation and shall deliver
to the Note Trustee and the Servicer copies of any and all papers served in
connection with such Condemnation. Following the occurrence of a Condemnation,
Issuers, regardless of whether Proceeds are available, shall promptly proceed to
restore, repair, replace or rebuild the same to the extent practicable to be of
at least equal value and of substantially the same character as prior to such
Condemnation, all to be effected in accordance with the terms hereof applicable
to Alterations.

 

(b) Note Trustee is hereby irrevocably appointed as each Issuer’s
attorney-in-fact, coupled with an interest, with exclusive power to collect,
receive and retain any Proceeds in respect of a Condemnation and to make any
compromise or settlement in connection with such Condemnation, subject to the
provisions of this Section. Provided no Event of Default has occurred and is
continuing, (x) in the event of a Condemnation where the loss does not exceed
$250,000, Issuers may settle and compromise such Proceeds; provided that the
same is effected in a competent and timely manner, and (y) in the event of a
Condemnation, where the loss exceeds $250,000, Issuers may settle and compromise
the Proceeds only with the consent of a majority (by Outstanding Principal
Amount) of the Noteholders (which consent shall not be unreasonably withheld or
delayed) and Note Trustee, the Servicer or their designee on behalf of the
Noteholders shall have the opportunity to participate, at Issuers’ cost, in any
litigation and settlement discussions in respect thereof. Notwithstanding any
Condemnation by any public or quasi-public authority (including any transfer
made in lieu of or in anticipation of such a Condemnation), Issuers shall
continue to pay the Debt at the time and in the manner provided for in the
Notes, this Indenture and the other Transaction Documents, and the Debt shall
not be reduced unless and until any Proceeds shall have been actually received
and applied by Note Trustee to discharge the Debt, pay required interest and pay
any other required amounts, in each case, pursuant to the terms of Sections
8.1.2(b) and (c) above. Note Trustee shall not be limited

 

154



--------------------------------------------------------------------------------

to the interest paid on the Proceeds by the condemning authority but shall be
entitled to receive out of the Proceeds resulting from Condemnation interest at
the rate or rates provided in the Notes. Issuers shall cause any Proceeds
resulting from Condemnation that are payable to Issuers to be paid directly to
Note Trustee to be held and applied in accordance with the terms hereof. With
respect to a total or partial condemnation of the Mexican Properties, each
Mexican Issuer agrees to deliver, at the request of the Note Trustee, a
notarized power-of-attorney appointing Note Trustee as its attorney-in-fact for
the purposes set forth in this paragraph (b). Condemnation proceeds received in
respect of a condemnation of a Mexican Property will be initially received by
the Mexican Trustee and forthwith delivered by Mexican Trustee to Note Trustee
for application as provided herein.

 

ARTICLE IX

 

ACCOUNTS AND RESERVES

 

Section 9.1. Establishment and Maintenance of Cash Management Deposit Account.

 

(a) On or prior to the Closing Date, Issuers and Operating Lessees shall
establish with Note Trustee, or if Note Trustee is not a depository institution
or if Note Trustee shall otherwise elect, with one or more depository
institutions selected by the Note Trustee, a separate deposit account for the
Properties located in the United States (the “U.S. Deposit Account”) which has
been established as a deposit account, a separate deposit account for the
Properties located in Mexico (the “Mexican Deposit Account” and together with
the U.S. Deposit Account, the “Deposit Accounts”) which has been established as
a deposit account, and a separate holding account (the “Holding Account”) which
has been established as a securities account. All Operating Income and Proceeds
from Business Interruption Insurance received from the Fairmont Chicago Hotel
Property, the Hilton Burbank Airport Property, the Marriott Las Palmas Property,
the Ritz Carlton Half Moon Bay Property, the Lincolnshire Property and the Loews
Santa Monica Property shall be deposited into the U.S. Deposit Account and all
Operating Income and Proceeds from Business Interruption Insurance received from
the Four Seasons Punta Mita Property and the Four Seasons Mexico City Property
shall be deposited into the Mexican Deposit Account. Amounts deposited into the
Mexican Deposit Account in an amount equal to make monthly principal and
interest payments due on the Mexico Intercompany Loan (such amount the “Monthly
Mexico Intercompany Loan Debt Service”), to the extent it is outstanding, shall
first be transferred to the U.S. Deposit Account, thereafter, all funds
remaining in the Mexican Deposit Account shall be released to Issuer as provided
in Section 9.4.1(xii) hereof, provided that, in the event the funds held in the
U.S. Deposit Account are insufficient to make all of the payments pursuant to
the Section 9.4.0(i) through Section 9.4.1(xi) or if the Mexico Intercompany
Loan is no longer outstanding, the funds in the Mexican Deposit Account shall be
transferred to the U.S. Deposit Account. Both the Deposit Accounts and the
Holding Account shall be in the name of and under the sole dominion and control
of Note Trustee, subject only to Note Trustee’s obligations hereunder to advance
funds therefrom in accordance with this Indenture and the other Transaction
Documents, and no Issuer or Operating Lessee shall have the authority or power
to make withdrawals from either the Deposit Accounts or the Holding Account;
provided that the Deposit Accounts and the Holding Account shall be administered
and managed by the Servicer on behalf of the Note Trustee for the benefit of
Noteholders. Funds in

 

155



--------------------------------------------------------------------------------

either the Deposit Accounts or the Holding Account shall not be commingled with
any other monies. Pursuant to the Deposit Account Agreement, Depositary Bank on
a daily basis shall transfer all collected and available funds as determined by
Depositary Bank’s then current funds availability schedule received in the
Mexican Deposit Account in an amount necessary to pay the Monthly Mexico
Intercompany Debt Service, to the extent the Mexico Intercompany Loan is
outstanding, otherwise all amounts on deposit in the Mexican Deposit Account, to
the U.S. Deposit Account and shall then transfer all collected and available
funds as determined by Depositary Bank’s then current funds availability
schedule received in the U.S. Deposit Account to the Holding Account. In
recognition of Note Trustee’s security interest in the funds deposited into the
Deposit Accounts and the Holding Account, Issuer and Operating Lessee shall
identify both the Deposit Accounts and the Holding Account with the name of Note
Trustee, as secured party. The U.S. Deposit Account shall be named as follows:
“Strategic Hotel Floating Rate Public Portfolio f/b/o LaSalle Bank National
Association, as Note Trustee Deposit Account”). The Mexican Deposit Account
shall be named as follows: “Strategic Hotel Floating Rate Public Portfolio f/b/o
LaSalle Bank National Association, as Note Trustee Mexican Deposit Account”).
The Holding Account shall be named as follows: “Strategic Hotel Floating Rate
Public Portfolio f/b/o LaSalle Bank National Association, as Note Trustee
Holding Account”). Without limiting the foregoing, all deposits into either the
Deposit Accounts or the Holding Account shall be applied and disbursed in
accordance with the terms and provisions of Article IX hereof and the Deposit
Account Agreement.

 

(b) On or prior to the date the Interest Rate Cap Agreement is effective or any
Subsequent Interest Rate Cap Agreement shall be effective, Issuers shall notify
the Counterparty to make all payments due to each Issuer under the Interest Rate
Cap Agreement and such Subsequent Interest Rate Cap Agreement (and Issuers shall
similarly notify the Counterparty under any Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement) payable directly to the U.S.
Deposit Account (the form of such notice shall be subject to the approval of the
Note Trustee and, shall be irrevocable without the consent of a majority (by
Outstanding Principal Amount), of the Noteholders until the Debt has been paid
in full), and if either Deposit Account is changed, a comparable notice shall be
sent to the Counterparty. If, notwithstanding the provisions of this
Section 9.1(b), an Issuer receives any sums due under the Interest Rate Cap
Agreement or such Subsequent Interest Rate Cap Agreement (or any Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement) then the
applicable Issuer (x) shall be deemed to hold such amounts in trust for Note
Trustee and (y) shall deposit any such sums in the Deposit Account within one
Business Day of receipt thereof.

 

(c) On or prior to the date hereof, (x) Operating Lessees shall notify each of
the Property Managers to make all payments due to an Operating Lessee under the
applicable Property Management Agreement and/or Operating Lease or otherwise
payable (including any “key” or similar funds paid by any Property Manager or
Affiliate thereof to Issuer or Operating Lessee and any Proceeds of Business
Interruption Insurance) directly to the U.S. Deposit Account or, in the case of
the Mexican Properties, to the trust accounts maintained by the Mexican Trustee
(the form of such notice shall be subject to the approval of the Servicer and,
shall be irrevocable without the consent of the Servicer the Debt has been paid
in full, it being understood that the notice contained in the Agreements with
Managers is hereby approved by the Servicer), and (y) Issuers shall notify
Operating Lessees to make all payments due to Issuers under the Operating Leases
(but only to the extent amounts received under the Operating Lease

 

156



--------------------------------------------------------------------------------

were not paid from amounts received by the Operating Lessee pursuant to Sections
9.4.1 (xii), 9.2 or 9.3 hereof) directly into the Deposit Account or, in the
case of the Mexican Properties, to the trust accounts maintained by the Mexican
Trustee (the form of such notice shall be subject to the approval of the
Servicer and, shall be irrevocable without the consent of a majority (by
Outstanding Principal Amount) of the Noteholders until the Debt has been paid in
full, it being understood that the notice contained in the Agreements with
Managers is hereby approved by Noteholders). If either Deposit Account is
changed, a comparable notice shall be sent to each Property Manager and
Operating Lessee. All funds from the trust account maintained by the Mexican
Trustee shall be transferred to the Mexican Deposit Account pursuant to the
terms of the Mexican Security Trust. If, notwithstanding the provisions of this
Section 9.1(c), an Issuer or Operating Lessee receives any sums due under a
Property Management Agreement, Operating Lease (but only to the extent amounts
received under the Operating Lease were not paid from amounts received by the
Operating Lessee pursuant to Sections 9.4.1 (xii), 9.2 or 9.3 hereof) or other
amount (including any “key” or similar funds paid by any Property Manager or
Affiliate thereof to Issuer or Operating Lessee and any Proceeds of Business
Interruption Insurance) otherwise payable to such Issuer or Operating Lessee
(except for amounts payable to such Issuer or Operating Lessee pursuant to
Sections 9.4.1(xii) or amounts otherwise permitted to be paid or distributed to
or on behalf of Issuers or Operating Lessees under Section 9.2 or Section 9.3
hereof), then the applicable Issuer or Operating Lessee (x) shall be deemed to
hold such amounts in trust for Note Trustee and (y) shall deposit any such sums
in the Deposit Accounts within one Business Day of receipt thereof. Issuers or
Operating Lessees agree to provide the Servicer with written notice of any
amounts reimbursed to Sponsor pursuant to this Section within ten (10) Business
Days from the date of such reimbursement. If and to the extent Sponsor or any
affiliate (other than an Issuer or an Operating Lessee) makes a capital
expenditure with respect to a Property that is provided for in an Annual Budget,
provided no Event of Default has occurred and is continuing, Issuer will be
entitled to receive reimbursement from the applicable Property Manager from the
FF&E reserve account established under the applicable Property Management
Agreement.

 

Section 9.2. Reserve Accounts.

 

9.2.1 Establishment and Maintenance of Reserve Accounts. At the respective times
set forth below in Sections (a) though (j) of this Section 9.2.1, Issuer and
Operating Lessee shall establish with Note Trustee, or if Note Trustee is not a
depository institution or if Note Trustee shall otherwise elect, a depository
institution designated by the Note Trustee, the following subaccounts of the
Holding Account which shall be maintained on a ledger entry basis:

 

(a) on or before the date hereof, an account (the “Deferred Maintenance and
Environmental Conditions Reserve Account”) in the initial amount of the $170,625
for the payment of the cost of remediating the Deferred Maintenance Conditions
and the Environmental Conditions; which shall be maintained in accordance with
Sections 9.2.2 and 9.2.3 hereof;

 

(b) subsequent to the Closing Date, at any time after the occurrence of an
Earthquake Reserve Event, an account (the “Earthquake Deductible Reserve
Account”) which shall be maintained in accordance with Section 9.2.8 hereof;

 

(c) Intentionally Deleted;

 

157



--------------------------------------------------------------------------------

(d) subsequent to the Closing Date, an account (the “Deficiency Reserve
Account”), which shall be maintained in accordance with Section 9.2.11 hereof;

 

(e) on or before the Closing Date, an account (the “Incentive Management Fee
Reserve Account”), which shall be maintained in accordance with Section 9.2.13
hereof;

 

(f) on or before the date hereof, an account (the “Unfunded Obligations
Account”), in an amount equal to $0, which shall be maintained in accordance
with Section 9.2.14 hereof;

 

(g) on or before the date hereof, an account (the “Current Debt Service Reserve
Account”), which shall be maintained in accordance with Section 9.2.15 hereof;

 

(h) on or before the date hereof, an account (the “FF&E Reserve Account”), which
shall be maintained in accordance with Section 9.2.16 hereof;

 

(i) on or before the date hereof, an account (the “Property Manager Reserve
Account”) in an amount equal to $0, which shall be maintained in accordance with
Section 9.2.20 hereof; and

 

(j) on or before the date hereof, an account (the “Ground Rent Reserve
Account”), in an amount equal to $0, which shall be maintained in accordance
with Section 9.2.10 hereof.

 

In addition, Issuers shall establish the Tax and Insurance Escrow Account as
provided in Section 9.3 below.

 

Each of the Deposit Accounts, the Holding Account, the Deferred Maintenance and
Environmental Conditions Reserve Account, the FF&E Reserve Account, the Ground
Rent Reserve Account, the Deficiency Reserve Account, the Incentive Management
Fee Reserve Account, the Unfunded Obligations Account, the Current Debt Service
Reserve Account, the Earthquake Deductible Reserve Account, the Property Manager
Reserve Account and the Tax and Insurance Escrow Account (except for the Deposit
Accounts, each, a “Reserve Account” and collectively, the “Reserve Accounts”)
shall be in the name of and under the sole dominion and control of Note Trustee,
subject only to Note Trustee’s obligations hereunder to advance or otherwise
disburse or apply funds therefrom in accordance with this Indenture, and no
Issuer or Operating Lessee shall have the authority or power to make withdrawals
from the Reserve Accounts. The amount required in each Reserve Account as of the
Closing Date may, at Note Trustee’s election, be deposited on Issuers’ behalf by
Note Trustee’s funding said amount out of the Notes proceeds. Funds in each
Reserve Account shall not be commingled with any other monies. Issuers shall pay
the costs of establishing and maintaining any Reserve Account and shall pay the
costs to maintain and shall maintain all Reserve Accounts throughout the term of
the Notes. Note Trustee, in its sole discretion, may permit Borrower to provide
a letter of credit from an Approved Bank, with a minimum rating of “AA/Aa2” from
S&P, Moody’s or Fitch or other similar rating agency, acceptable to Note Trustee
in its sole discretion.

 

9.2.2 Periodic Disbursements from the Deferred Maintenance and Environmental
Conditions Reserve Account. Issuers shall have the right to obtain disbursements

 

158



--------------------------------------------------------------------------------

from time to time with respect to the Deferred Maintenance and Environmental
Conditions Reserve Account, in accordance with Sections 7.1(g), 9.2.3 and 9.2.5,
on the following terms and conditions:

 

(a) disbursements shall be made only to pay or to reimburse Issuers in respect
of actual costs of the work, which costs were (i) approved by a majority (by
Outstanding Principal Amount) of the Noteholders (such approval not to be
unreasonably withheld or delayed), (ii) set forth on Schedule 1.1 or Schedule
1.2, as the case may be, or (iii) made in accordance with Section 7.1 hereof;

 

(b) each request for disbursement from the Deferred Maintenance and
Environmental Conditions Reserve Account shall be substantially in a form
attached hereto as Exhibit A, shall specify the work for which the disbursement
is requested and shall include an Officer’s Certificate certifying that such
funds will be applied to pay or reimburse for materials or work permitted
hereunder and done in accordance herewith, and copies of invoices for all items
or materials purchased and all contracted labor or services shall be provided;

 

(c) The Servicer shall have received from Issuers evidence reasonably
satisfactory to the Servicer that Issuers have incurred such expenses and that
the materials for which the request is made are on site at the applicable
Property and are properly secured or have been installed in such Property, funds
remaining in the Deferred Maintenance and Environmental Conditions Reserve
Account are, in the Servicer’s reasonable judgment, sufficient to pay the
balance of the items contemplated to be funded therefrom when required to be so
paid, and the Servicer shall receive any Lien waivers or other releases which
would customarily be obtained with respect to the work in question;

 

(d) The Servicer shall disburse from the Deferred Maintenance and Environmental
Conditions Reserve Account, or authorize such disbursement, within five
(5) Business Days after the receipt of Issuers’ request for such disbursement
and the satisfaction of the other conditions set forth above in this Section,
but in no event more often than once in any 30-day period, the amount requested
by Issuers for such expenses, provided, however, that the Issuers shall be
permitted to make one additional disbursement request in any given 30-day period
in an amount in excess of $250,000 and provided, further in no event shall the
amount so disbursed exceed the amount set forth in Schedule 1.1 attached hereto
for the remediation of the item in question.

 

9.2.3 Final Disbursements from Deferred Maintenance and Environmental Conditions
Reserve Account and Unfunded Obligations Account upon Completion or
Determination. Upon the completion of, as applicable, the remediation of all of
the Deferred Maintenance Conditions and the Environmental Conditions or all of
the Unfunded Obligations, in each case to the reasonable satisfaction of the
Servicer, the Servicer shall disburse to Issuers from the Deferred Maintenance
and Environmental Conditions Reserve Account (in the case of the completion of
the remediation of all of the Deferred Maintenance Conditions and the
Environmental Conditions) or the Unfunded Obligations Account (in the case of
the completion of the remediation of all of the Unfunded Obligations) any
amounts remaining therein. In addition, if the Servicer shall determine in its
discretion, reasonably exercised, and concurred in by a Rating Confirmation,
that one or more Deferred Maintenance Conditions, Environmental

 

159



--------------------------------------------------------------------------------

Conditions or Unfunded Obligations do not in fact require remediation, then the
Servicer shall disburse from, as applicable, the Deferred Maintenance and
Environmental Conditions Reserve Account or the Unfunded Obligations Reserve
Account the amount reserved for such work (i.e., 125% of the originally
estimated cost of such work).

 

9.2.4 Intentionally Omitted.

 

9.2.5 Release of Reserve Accounts upon Repayment. Notwithstanding anything to
the contrary contained herein:

 

(a) The Servicer shall pay to Issuers and Operating Lessees, on the date that
the Debt shall be paid in full by Issuers, all amounts remaining in the Holding
Account, the Reserve Accounts and the Deposit Accounts (or at the option, and
written direction, of the Issuers and Operating Lessees, the Servicer shall
apply such amounts to the full payment of the Debt on such date).

 

(b) In the event of any prepayment of the Notes by the Issuers that is permitted
or required under this Indenture (whether or not such prepayment is accompanied
by the release of any Property), the Servicer shall, provided no Event of
Default has occurred and is continuing, disburse to the Issuers and Operating
Lessees funds from the Current Debt Service Reserve Account (or, at the option
and written direction of Issuers, the Servicer shall apply such amounts to such
Prepayment and provide Issuers and Operating Lessees a credit against any
amounts due in connection with such Prepayment), representing the same
proportion of the total amount deposited in such accounts immediately prior to
such disbursement as the amount of the Notes prepaid by the Issuers bears to the
total Debt outstanding immediately prior to such Prepayment.

 

(c) In the event of any prepayment of the Notes by the Issuers that is permitted
or required under this Indenture which prepayment includes a release of a
Property pursuant to the provisions hereof, (i) the Servicer shall, provided no
Event of Default has occurred and is continuing, disburse to the Issuers and
Operating Lessees funds from each of the Reserve Accounts (and subaccounts
thereof) (or, at the option and written direction of Issuers and Operating
Lessees, the Servicer shall apply such amounts to such Prepayment and provide
Issuers a credit against any amounts due in connection with such Prepayment)
which are allocable hereunder to the applicable Property, and (ii) thereafter,
the on-going amounts which are required to be deposited into each of the Reserve
Accounts (and subaccounts thereof) shall be reduced accordingly to reflect the
release of such Property and such Prepayment.

 

9.2.6 Obligations Unaffected. The insufficiency of any balance in any Reserve
Account shall not relieve any Issuer from its obligation to fulfill all
preservation and maintenance covenants in the Transaction Documents.

 

9.2.7 Intentionally Deleted.

 

9.2.8 Earthquake Deductible Reserve Account. (a) After the occurrence of an
Earthquake Reserve Event, by no later than the Payment Date immediately
following the occurrence of such Earthquake Reserve Event, and by no later than
each Payment Date thereafter to the extent necessary, Issuers shall be required
to make deposits or monies shall be transferred

 

160



--------------------------------------------------------------------------------

in accordance with Section 9.4 hereof from the Holding Account into the
Earthquake Deductible Reserve Account in an amount up to the applicable
Earthquake Deductible Reserve Amount; provided, however, that if an Earthquake
Event occurs within 10 Business Days prior to any Payment Date, Issuer shall
make the required deposits within 10 Business Days after such Earthquake Event.

 

(b) Issuers and Operating Lessees shall have the right to obtain disbursements
from the Earthquake Deductible Reserve Account within five (5) Business days
after the Servicer’s receipt of Issuers’ or Operating Lessees’ request for such
disbursement; provided that (i) such request shall set forth Issuers’ or
Operating Lessees’ good faith estimate of the amounts required to be disbursed
in connection with the Restoration of the damaged Property (or Properties)
together with reasonable evidence supporting such amounts and (ii) any amounts
so disbursed by the Note Trustee at the direction of the Servicer shall be
applied by Issuers or Operating Lessees only to the Restoration of such Property
(or Properties). Upon the completion of the Restoration of the Property (or
Properties) subject to the Earthquake Reserve Event in question to the
Servicer’s reasonable satisfaction, any amounts remaining on deposit in the
Earthquake Deductible Reserve Account shall be disbursed to Issuers and
Operating Lessees.

 

9.2.9 Funding of Certain Reserve Accounts. (a) Notwithstanding any other
provisions in this Section 9.2 to the contrary, Issuers and Operating Lessees
may satisfy the obligation to fund each or any of the Reserve Accounts (or
subaccounts thereof) other than the Current Debt Service Reserve Account and the
Ground Rent Reserve Account by delivering to Note Trustee, a Credit Facility
pledged to Note Trustee permitting the drawing thereunder by Note Trustee upon
presentation to the issuing bank of a notice from Note Trustee or the Servicer
that the Note Trustee is entitled to draw on such Credit Facility pursuant to
this Indenture and otherwise in form and substance acceptable to the Servicer in
the total amount of the sum required to be maintained in such Reserve Account
(or any subaccount thereof), provided that, if the sum required to be maintained
in such Reserve Account (or any subaccount thereof) should change, the Issuers
or Operating Lessees as applicable shall immediately change the total amount of
such Credit Facility to reflect the same. In addition, at any time subsequent to
the Closing Date, Issuers and Operating Lessees may also satisfy the obligation
to fund each or any of the Reserve Accounts (or subaccounts thereof) other than
the Current Debt Service Reserve Account and the Ground Rent Reserve Account by
delivering to the Note Trustee a Credit Facility pledged to Note Trustee
permitting the drawing thereunder by Note Trustee upon presentation to the
issuing bank of a notice from Note Trustee or the Servicer that Note Trustee is
entitled to draw on such Credit Facility pursuant to this Indenture and
otherwise in form and substance acceptable to the Servicer in the total amount
of the sum required to be maintained in each Reserve Account (or any subaccount
thereof), provided that, if the sum required to be maintained in such Reserve
Account (or any subaccount thereof) should change, the Issuers or Operating
Lessees as applicable shall immediately change the total amount of such Credit
Facility to reflect the same. Upon the issuance of a Credit Facility as
described in the previous sentence, all funds on deposit in the applicable
Reserve Account (or subaccount thereof) shall be released to Issuers and
Operating Lessees.

 

(b) Notwithstanding anything to the contrary contained herein, to the extent
funds deposited in any Reserve Account have not been utilized during any Fiscal
Year, such funds shall not be released to the Issuers and Operating Lessees and
shall continue to remain in

 

161



--------------------------------------------------------------------------------

such Reserve Account, provided that, other than with respect to the FF&E Reserve
Accounts, such remaining funds shall be credited against future amounts required
to be deposited into such Reserve Account pursuant to the terms hereof.

 

9.2.10 Ground Rent Reserve Account. By no later than each Payment Date, Issuers
shall deposit or monies shall be transferred in accordance with Section 9.4
hereof from the Holding Account into the Ground Rent Reserve Account as follows:

 

(a) one-twelfth (1/12) of the Ground Rent that is payable by the Lincolnshire
Issuer (if such amounts have not been paid, reserved or set aside for such
purpose by the applicable Property Manager) that the Servicer reasonably
estimates (it being agreed that Issuer will promptly furnish to the Servicer any
information reasonably requested by the Servicer to enable the Servicer to
calculate such estimate) will be payable during the twelve (12) months next
ensuing after such Payment Date in order to accumulate with Note Trustee
sufficient funds to pay all Ground Rent at least thirty (30) days prior to its
respective past due dates;

 

(b) the Ground Rent Reserve Account shall be in the name of and under the sole
dominion and control of Note Trustee, subject only to Note Trustee’s obligations
hereunder to advance funds therefrom in accordance with this Indenture, and no
Issuer shall have the authority or power to make withdrawals from the Ground
Rent Reserve Account. Funds in the Ground Rent Reserve Account shall not be
commingled with any other monies. Issuers shall pay the costs of establishing
and maintaining the Ground Rent Reserve Account. On the Closing Date, Issuers
shall deposit to the Ground Rent Reserve Account an amount equal to $0;

 

(c) To the extent required to be paid by the Lincolnshire Issuer, the Note
Trustee at the direction of the Servicer will apply (or authorize the
application of) amounts in the Ground Rent Reserve Account to either (x) pay
Ground Rent required to be paid by the Lincolnshire Issuer under the Ground
Lease (and so long as the Ground Rent Reserve Account shall have a balance at
least equal to the then-payable Ground Rent, Issuers shall not be in default
hereunder if the Note Trustee at the direction of the Servicer shall have not so
applied (or authorized the application of) such balance to the payment of such
Ground Rent, unless the Note Trustee at the direction of the Servicer shall have
not so applied such balance at the request of Issuers) or (y) to reimburse
Issuers for such amounts (provided there is a sufficient amount on deposit in
the Ground Rent Reserve Account to enable the Servicer to make such
reimbursement) upon presentation of evidence of payment and an Officer’s
Certificate in form and substance satisfactory to the Servicer. In making any
payment from or to the Ground Rent Reserve Account, the Servicer may do so
according to any bill, statement or estimate procured from Issuers and Operating
Lessees and/or the Ground Lessor, without inquiry into the accuracy of such
bill, statement or estimate so procured or into the validity of such bill,
statement or estimate unless given written notice by Issuers of such inaccuracy,
invalidity or other contest in each case in accordance with Section 5.1(b)(ii)
hereof. If the amount in the Ground Rent Reserve Account shall exceed the
amounts due for Ground Rent, the Servicer shall, at its option, direct the Note
Trustee to return any excess to Issuers and Operating Lessees or credit such
excess against future payments to be made to the Ground Rent Reserve Account. If
at any time the Servicer determines that the amount in the Ground Rent Reserve
Account is not or will not be sufficient to pay the items set forth in Sections
9.2.10(a) above, the Servicer shall notify Issuers of such determination and
Issuers shall increase its monthly payments to the Note Trustee by the amount

 

162



--------------------------------------------------------------------------------

that the Servicer estimates is sufficient to make up the deficiency at least
thirty (30) days prior to delinquency of the Ground Rent. Issuer agrees to
immediately provide Note Trustee and the Servicer with written notice of any
failure of the applicable Property Manager to pay Ground Lessor any Ground Rent
due under the Ground Lease.

 

9.2.11 Deficiency Reserve Account. If at any time the Property Manager with
respect to (i) the Loews Santa Monica Property makes any payment pursuant to
Section 8.2 of the currently existing Property Management Agreement for such
Property, (ii) the Lincolnshire Property makes any payment pursuant to the third
sentence of Section 3.02 of the currently existing Property Management Agreement
for such Property (iii) the Four Seasons Mexico City Property makes any payment
pursuant to Section 8.02 of the currently existing Property Management Agreement
for such Property, (iv) the Four Seasons Punta Mita Property makes any payment
pursuant to Sections 8.02, 10.02 and 13.01 of the currently existing Property
Management Agreement for such Property (v) the Ritz Carlton Half Moon Bay
Property makes any payment pursuant to Section 2.7 of the currently existing
Property Management Agreement for such Property or (vi) any Property Manager
makes any payment on behalf of Issuer or Operating Lessee pursuant to any
Property Management Agreement for such Property (any such payments, a
“Deficiency Payment”) on account of any working capital advance, shortfall or
deficiency at any such Property or Properties, then, by no later than the
Payment Date immediately following such payment or payments, and by no later
than each Payment Date thereafter to the extent necessary, Issuers and Operating
Lessees shall be required to make cash deposits into the Deficiency Reserve
Account until such time as the aggregate amount on deposit in the Deficiency
Reserve Account shall equal the sum of all such payments. Provided no Default
shall have occurred and be continuing, Note Trustee at the direction of the
Servicer shall disburse to Issuers and Operating Lessees from the Deficiency
Reserve Account an amount equal to the sum of any amounts required to be paid
and actually paid by the Issuers or Operating Lessees to the Property Manager
for such Property under the currently existing Property Management Agreement for
such Property.

 

9.2.12 Intentionally Omitted.

 

9.2.13 Incentive Management Fee Reserve Account. (a) The Incentive Management
Fee Reserve Account shall consist of eight (8) sub-accounts (each, an “Incentive
Fee Sub-Account”), one corresponding to each Property. The funds in each
Incentive Fee Sub-Account shall not be commingled with any other monies.

 

(b) By no later than each Payment Date, the Issuers and Operating Lessees shall
deposit or monies shall be transferred in accordance with Section 9.4 hereof
from the Holding Account into the Incentive Management Fee Reserve Account in an
amount equal to the Aggregate Monthly Incentive Fee Reserve Amount, and such
amount shall be allocated on each Payment Date to the Incentive Fee Reserve
Sub-Accounts such that an amount equal to the Monthly Incentive Fee Reserve
Amount for the corresponding Property shall be deposited into the respective
Sub-Account.

 

(c) Upon the request of Issuers or Operating Lessees, the Servicer will, within
five (5) Business Days after the receipt of such request and the satisfaction of
the other conditions set forth in this Section, cause disbursements to the
respective Issuers or Operating

 

163



--------------------------------------------------------------------------------

Lessees from the applicable Incentive Fee Sub-Accounts to pay or to reimburse
Issuers or Operating Lessees for actual costs incurred in connection with
Incentive Fees at the applicable Property (to the extent such Incentive Fees are
required under the applicable Property Management Agreement), provided that
(A) the Note Trustee and the Servicer have either received evidence of payment
of Incentive Fees or received invoices evidencing that the Incentive Fees for
which such disbursements are requested are due and payable, are in respect of
Incentive Fees at the applicable Property, and have not been previously paid;
(B) any amounts previously disbursed pursuant to this paragraph have been
properly applied; and (C) the Note Trustee and the Servicer has received an
Officer’s Certificate confirming that the conditions in the foregoing clauses
(A) and (B) have been satisfied and that the copies of invoices (to the extent
required above) attached to such Officer’s Certificate are true, complete and
correct.

 

(d) The parties hereby expressly agree that, under no circumstance, shall funds
in any Incentive Fee Sub-Account be used to fund expenses of any kind incurred
at any Property other than the Property to which such Sub-Account corresponds.

 

9.2.14 Unfunded Obligations Account. Issuers shall have the right to obtain
disbursements from time to time with respect to Unfunded Obligations on the
following terms and conditions:

 

(a) disbursements shall be made only to pay or to reimburse Issuers in respect
of actual costs incurred in connection with Unfunded Obligations set forth on
Schedule H;

 

(b) each request for disbursement from the Unfunded Obligations Account shall be
substantially in a form attached hereto as Exhibit A, shall specify the work for
which the disbursement is requested and shall include an Officer’s Certificate
certifying that such funds will be applied to pay or reimburse the Issuers for
materials or work relating to Unfunded Obligations Account permitted hereunder
and done in accordance herewith which the Issuers are required to fund, and
copies of invoices relating thereto shall be provided;

 

(c) Note Trustee and the Servicer shall have received from Issuers evidence
reasonably satisfactory to the Servicer that Issuers have incurred such expenses
and that any materials relating to such request are on site at the applicable
Property and are properly secured or have been installed in such Property, funds
remaining in the Unfunded Obligations Account are, in the Servicer’s reasonable
judgment, sufficient to pay the balance of the items contemplated to be funded
therefrom when required to be so paid, and the Servicer shall receive any Lien
waivers or other releases which would customarily be obtained with respect to
the work in question;

 

(d) The Servicer shall disburse from the Unfunded Obligations Account, or
authorize such disbursement, within five (5) Business Days after the receipt of
Issuers’ request for such disbursement and the satisfaction of the other
conditions set forth above in this Section, but in no event more often than once
in any 30-day period, the amount requested by Issuers for such expenses,
provided, however, that the Issuers shall be permitted to make one additional
disbursement request in any given 30-day period in an amount in excess of
$250,000 and provided, further in no event shall the amount so disbursed exceed
the amount set forth in Schedule H attached hereto for the funding of the item
in question.

 

164



--------------------------------------------------------------------------------

9.2.15 Current Debt Service Reserve Account. (a) By no later than each Payment
Date, the Issuers shall deposit or monies shall be transferred in accordance
with Section 9.4 hereof from the Holding Account into the Current Debt Service
Reserve Account in an amount equal to the sum of: (i) the amount necessary to
pay any fees and expenses which will be due and payable as of such Payment Date
to any trustee, fiscal agent, servicer and/or special servicer, including
without limitations, any master servicing fees, special servicing fees and
servicer advances (“Third Party Securitization Amount”); plus (ii) following any
Securitization, the amount necessary to pay any costs which will be due and
payable as of such Payment Date and which were incurred in connection with the
ongoing rating surveillance being provided by the Rating Agencies in connection
with such Securitization (“Rating Agency Securitization Amount”); plus
(iii) (a) the amount of all scheduled or past due Debt Service, (b) all amounts
paid on account of any prepayment of the Notes, including, without limitation,
all Acceleration Prepayment Premiums, if any made by the Issuers pursuant to
Section 2.4.3 hereof and (c) all Proceeds required to be paid to the Note
Trustee pursuant to Sections 8.1.2 or 8.1.3 hereof (other than Proceeds to be
applied to the restoration or repair of a related Property) (collectively, the
“Debt Service Amount”); plus (iv) the amount of all interest, costs, expenses,
fees and other amounts which will be due and payable under the Transaction
Documents or incurred by Noteholders as of such Payment Date, other than Debt
Service Amounts (“Cost and Expense Amount”).

 

9.2.16 Disbursements from the FF&E Reserve Account. (a) The FF&E Reserve Account
shall consist of eight (8) sub-accounts (such eight (8) sub-accounts, which
shall each correspond to one Property, each being, a “FF&E Reserve
Sub-Account”). The funds in each FF&E Reserve Sub-Account shall not be
commingled with any other monies.

 

(i) By no later than each Payment Date, the Issuers and Operating Lessees shall
deposit or monies shall be transferred in accordance with Section 9.4 hereof
from the Holding Account into the FF&E Reserve Account in an amount equal to the
Aggregate Monthly FF&E Reserve Amount, and such amount shall be allocated on
each Payment Date to the FF&E Reserve Sub-Accounts such that an amount equal to
the Monthly FF&E Reserve Amount for the corresponding Property shall be
deposited into the corresponding Sub-Account.

 

(ii) Upon the request of Issuers and Operating Lessees, the Servicer will,
within five (5) Business Days after the receipt of such request and the
satisfaction of the other conditions set forth in this clause (ii), cause
disbursements to Issuers and Operating Lessees from the applicable FF&E Reserve
Sub-Account to pay or to reimburse Issuers and Operating Lessees for actual
costs incurred in connection with capital expenditures relating to FF&E at the
applicable Property (to the extent such expenditures are not prohibited
hereunder and under the applicable Property Management Agreement), provided that
(A) the Servicer has received invoices evidencing that the costs for which such
disbursements are requested are due and payable and are in respect of capital
expenditures relating to FF&E at the applicable Property, (B) Issuers and
Operating Lessees have applied any amounts previously received by them in
accordance with this Section 9.2.16(a) for the expenses to which specific draws
made hereunder relate and received any Lien waivers or other releases which
would customarily be obtained with respect to the work in question, (C) the
applicable Property Manager has

 

165



--------------------------------------------------------------------------------

theretofore disbursed for capital expenditures relating to FF&E at the
applicable Property all amounts it originally reserved in the applicable Hotel
Operating Account (or otherwise withheld from disbursement to the Operating
Lessees) for such purpose pursuant to the related Property Management Agreement;
and (D) the Servicer has received an Officer’s Certificate confirming that the
conditions in the foregoing clauses (A) through (C) have been satisfied and that
the copies of invoices and evidence of Lien waivers (to the extent required
above) attached to such Officer’s Certificate are true, complete and correct.

 

9.2.17 Intentionally Deleted.

 

9.2.18 Intentionally Deleted.

 

9.2.19 Intentionally Deleted.

 

9.2.20 Disbursements from the Property Manager Reserve Account. Pursuant to and
in accordance with the provisions of Section 9.4.1, if at any time (i) Operating
Lessee or any Affiliate of Operating Lessee shall provide notice to the
applicable Property Manager of its intention to terminate the Property
Management Agreement for the Marriott Las Palmas Property (such Property
Management Agreement, an “Affected Property Management Agreement”) or
(ii) Operating Lessee has consented that it will agree to an assignment of an
Affected Property Management Agreement by the then applicable Property Manager
to a new Acceptable Property Manager which is not an Affiliate of such Property
Manager (the effective date of any such termination or assignment, an “Affected
Property Management Agreement Termination”), commencing twenty (20) Business
Days prior to any such Affected Property Management Agreement Termination (such
date, a “Management Agreement Trigger Event”), monies shall be transferred in
accordance with Section 9.4.1 from the Holding Account into the Property Manager
Reserve Account established by the Note Trustee, and retained by the Note
Trustee as additional security for the Debt and shall be applied or disbursed as
hereinafter provided. At least twenty-five (25) Business Days prior to an
Affected Property Management Agreement Termination, Operating Lessee agree to
deliver to the Servicer (i) written notice thereof and (ii) a copy of the
applicable Management Agreement Termination Budget. From and after the
occurrence and continuation of an Event of Default, the Note Trustee at the
direction of Servicer shall have the right to apply any amounts then remaining
in the Property Manager Reserve Account to repay the Debt or any other amounts
due hereunder or under the other Transaction Documents in such order, manner and
amount as the Servicer shall determine in its sole discretion. The Servicer
shall make (or shall authorize) disbursements from the Property Manager Reserve
Account to Issuers and Operating Lessees in an amount equal to the Applicable
Property Manager Amount relating to the Property for which a Management
Agreement Trigger Event has occurred (to the extent sufficient funds are on
deposit in such account) within five (5) Business Days after Issuer or Operating
Lessee delivers to the Servicer an Officer’s Certificate (i) attaching a duly
signed and effective copy of an Acceptable Property Management Agreement with an
Acceptable Property Manager for such Property entered into in accordance with
the terms hereof and (ii) certifying that such disbursements shall be used to
pay for the costs associated with Issuers and Operating Lessees entering into
the new Acceptable Property Management Agreement and converting the applicable
Property to a new acceptable brand. In addition, the Servicer shall remit to
Issuers and Operating Lessees excess funds remaining on deposit in the Property
Manager Reserve Account within five (5) Business Days after Issuers and
Operating Lessees deliver to the Servicer an Officer’s Certificate to the effect
that all applicable conversion costs have been paid or duly provided for.

 

166



--------------------------------------------------------------------------------

Section 9.3. Tax and Insurance Escrow Account.

 

9.3.1 Establishment. On the Closing Date, Issuers and Operating Lessees shall
establish and maintain with Note Trustee, or if Note Trustee is not a depository
institution or if Note Trustee shall otherwise elect, with one or more
depository institutions selected by the Servicer, a separate account (the “Tax
and Insurance Escrow Account”) and, by no later than each Payment Date, Issuers
and Operating Lessees shall deposit or monies shall be transferred in accordance
with Section 9.4 hereof from the Holding Account into the Tax and Insurance
Escrow Account:

 

(a) one-twelfth (1/12) of the Taxes and Other Charges that are payable by an
Issuer or Operating Lessee (except to the extent that such amounts are paid,
reserved or set aside for such purpose by the applicable Property Manager) (plus
any deficiency in any amounts required to be deposited into a tax and insurance
premiums reserve account each month by a Property Manager pursuant to the
Agreements with Managers) that the Servicer reasonably estimates will be payable
during the twelve (12) months next ensuing after such Payment Date in order to
accumulate with Note Trustee sufficient funds to pay all such Taxes and Other
Charges at least thirty (30) days prior to their respective past due dates, and

 

(b) at any time when the insurance required to be maintained pursuant to this
Indenture is provided under a Blanket Policy in accordance with Article VIII
hereof and the premiums in respect of such Blanket Policy are not paid or caused
to be paid at least 3 months before such premiums become due and payable,
one-twelfth (1/12) of the Insurance Premiums that are paid by an Issuer or
Operating Lessees (except to the extent that such amounts are paid, reserved or
set aside for such purpose by the applicable Property Manager) pursuant to any
Property Management Agreement or otherwise (plus any deficiency in any amounts
required to be deposited into a tax and insurance premiums reserve account each
month by a Property Manager pursuant to the Agreements with Managers) that the
Servicer estimates will be payable for the renewal of the coverage afforded by
the Policies upon the expiration thereof in order to accumulate with Note
Trustee sufficient funds to pay all such Insurance Premiums at least thirty
(30) days prior to the expiration of the Policies.

 

The Tax and Insurance Escrow Account shall be in the name of and under the sole
dominion and control of Note Trustee, subject only to the Note Trustee’s
obligations hereunder to advance funds therefrom at the direction of the
Servicer in accordance with this Indenture, and no Issuer or Operating Lessee
shall have the authority or power to make withdrawals from the Tax and Insurance
Escrow Account. Funds in the Tax and Insurance Escrow Account shall not be
commingled with any other monies. Issuers shall pay the costs of establishing
and maintaining the Tax and Insurance Escrow Account. On the Closing Date,
Issuers and Operating Lessees shall deposit to the Tax and Insurance Escrow
Account an amount (the “Initial Tax and Insurance Escrow Amount”) equal to
(i) the product of the next installment of Taxes and Other Charges that are
payable by an Issuer or Operating Lessee (rather than the applicable Property
Manager) times a fraction, the numerator of which is the number of months in the
installment period for such Taxes and Other Charges elapsed as of the Closing
Date (rounded up to the nearest integer) and the denominator of which is the
number of months in such installment period, and (ii) the product of the next
installment of Insurance Premiums that are payable by an Issuer or Operating
Lessee (rather than the applicable Property Manager) times a fraction, the
numerator of which is the number of months in the installment period for such
premiums elapsed as of the Closing Date (rounded up to the nearest integer)

 

167



--------------------------------------------------------------------------------

and the denominator of which is the number of months in such installment period;
provided that if Issuers and Operating Lessees have a Blanket Policy that covers
properties in addition to the Properties, the Servicer shall have the right to
increase the amount required to be deposited into the Tax and Insurance Escrow
Account in an amount sufficient to purchase a non-blanket Policy in accordance
with the terms of Section 8.1(d)(i) hereof.

 

9.3.2 Application Generally. To the extent required to be paid by an Issuer with
respect to a Property, the Note Trustee at the direction of the Servicer will
apply amounts in the Tax and Insurance Escrow Account either: (x) to pay Taxes
and Other Charges (excluding any Ground Rent) and Insurance Premiums required to
be paid by Issuers or Operating Lessees hereunder (and so long as the Tax and
Insurance Escrow Account shall have a balance at least equal to the then-payable
Taxes, Other Charges and Insurance Premiums, Issuers shall not be in default
hereunder if the Servicer shall have not so applied such balance to the payment
of such Taxes, Other Charges and Insurance Premiums, unless the Note Trustee at
the direction of the Servicer, shall have not so applied such balance at the
request of Issuers or Operating Lessees) or (y) to reimburse Issuers or
Operating Lessees for such amounts upon presentation of evidence of payment and
an Officer’s Certificate in form and substance satisfactory to the Servicer,
subject, however, to Issuers’ and Operating Lessees’ right to contest Taxes and
Other Charges in accordance with the terms hereof. In directing the Note Trustee
to make any payment from or to the Tax and Insurance Escrow Account, the
Servicer may do so according to any bill, statement or estimate procured from
the appropriate public office (with respect to Taxes and Other Charges) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof unless given
written notice by Issuers or Operating Lessees of such inaccuracy, invalidity or
other contest, in each case in accordance with Section 5.1(b)(ii) hereof. If the
amount in the Tax and Insurance Escrow Account shall exceed the amounts due for
Taxes and Other Charges and Insurance Premiums, the Note Trustee at the
direction of the Servicer shall, at the Servicer’s option, return any excess to
Issuers and Operating Lessees or credit such excess against future payments to
be made to the Tax and Insurance Escrow Account. Provided no Event of Default
has occurred and is continuing, Issuers and Operating Lessees shall have the
right to have the Note Trustee at the direction of the Servicer apply amounts
deposited in the Tax and Insurance Escrow Account on account of Taxes and Other
Charges toward the payment of such Taxes and Other Charges prior to their
delinquent dates for the purpose of achieving a discount on such Taxes and Other
Charges. If at any time the Servicer determines that the amount in the Tax and
Insurance Escrow Account is not or will not be sufficient to pay the items set
forth in Sections 9.3.1(a) and 9.3.1(b) above, the Servicer shall notify Issuers
of such determination and Issuers and Operating Lessees shall increase their
monthly payments to the Note Trustee by the amount that the Servicer estimates
is sufficient to make up the deficiency at least thirty (30) days prior to
delinquency of the Taxes and Other Changes and/or expiration of the Policies, as
the case may be.

 

168



--------------------------------------------------------------------------------

9.3.3 Tax and Insurance Sub-Account. (a) On the Closing Date, Issuers and
Operating Lessees shall establish and maintain with Note Trustee, or, if Note
Trustee is not a depository institution or if Note Trustee shall otherwise
elect, with one or more depository institutions selected by the Servicer, a
separate sub-account of the Tax and Insurance Escrow Account (the “Tax and
Insurance Sub-Account”). On the Closing Date, Issuers shall deposit into the Tax
and Insurance Sub-Account an amount equal to $0 (the “Initial Tax and Insurance
Sub-Account Amount”)

 

(b) The parties hereby agree that, if, at any time, the aggregate Taxes, Other
Charges and (at any time when insurance required hereunder is not provided under
a Blanket Policy) Insurance Premiums estimated by the Servicer to be payable by
or on behalf of the Issuers and Operating Lessees in respect of the Properties
during the ensuing twelve months increases over such aggregate as of the Closing
Date, then, in the event of such an increase, by no later than the first Payment
Date following such an increase, the Issuers and Operating Lessees shall
deposit, or monies shall be transferred in accordance with Section 9.4 hereof
from the Holding Account, into the Tax and Insurance Sub-Account, in an amount
equal to the Tax and Insurance Incremental Amount at such time. The “Tax and
Insurance Incremental Amount” at any time means the positive excess (if any) of
(i) an amount equal to one-twelfth of the aggregate Taxes, Other Charges and (at
any time when insurance required hereunder is not provided under a Blanket
Policy) Insurance Premiums estimated by the Servicer to be payable by or on
behalf of the Issuers and Operating Lessees in respect of the Properties during
the ensuing twelve months, over (ii) the amount then on deposit in the Tax and
Insurance Sub-Account.

 

Section 9.4. Disbursements from the Deposit Account and the Holding Account;
Issuers’ Obligation to Fund Deposit Account.

 

9.4.1 Disbursements. On each Business Day the Depositary Bank shall transfer all
collected and available funds in the Mexican Deposit Account in an amount equal
to the Monthly Mexico Intercompany Loan Debt Service for the applicable month to
the U.S. Deposit Account and all collected and available funds in the U.S.
Deposit Account to the Holding Account, and on each Business Day (or as
otherwise provided for in the Deposit Account Agreement), provided no Event of
Default has occurred and is continuing, and subject to Section 9.4.2 hereof, the
Note Trustee at the direction of the Servicer shall transfer all funds in the
U.S. Deposit Account to make all of the payments in Section 9.4.1(i) through
Section 9.4.1(xi) (or authorize such transfer) in accordance with the terms of
the Deposit Account Agreement, to the extent available therein, and after all
such funds are applied from the U.S. Deposit Account, thereafter to the extent
there are not sufficient funds in the U.S. Deposit Account to make all payments
required in Section 9.4.1(i) through Section 9.4.1(xi), all funds remaining in
the Mexican Deposit Account shall be transferred to the U.S. Deposit Account to
be applied to make all of the payments in Section 9.4.1(i) through
Section 9.4.1(xi) (or authorize such transfer) in accordance with the terms of
the Deposit Account Agreement, the following payments in accordance with the
following priorities:

 

(i) First, to the Tax and Insurance Escrow Account, payment of all amounts in
the Holding Account until the amounts required to be deposited in the Tax and
Insurance Escrow Account by the next Payment Date (or if such Business Day is a
Payment Date, by such Payment Date) pursuant to Section 9.3 hereof (other than
Section 9.3.3(b)) have been so deposited;

 

169



--------------------------------------------------------------------------------

(ii) Second, to the Tax and Insurance Sub-Account, payment of all amounts in the
Holding Account until the Tax and Insurance Incremental Amount, if any, required
to be deposited in the Tax and Insurance Sub-Account by the next Payment Date
(or if such Business Day is a Payment Date, by such Payment Date) pursuant to
Section 9.3.3(b) hereof have been so deposited;

 

(iii) Third, to the Ground Rent Reserve Account, payment of all amounts in the
Holding Account until all amounts required to be deposited in the Ground Rent
Reserve Account by the next Payment Date (or if such Business Day is a Payment
Date, by such Payment Date) pursuant to Section 9.2.10 hereof have been so
deposited

 

(iv) Fourth, to the Current Debt Service Reserve Account, payment of all amounts
in the Holding Account until the Third Party Securitization Amount and the
Rating Agency Securitization Amount required to be deposited in the Current Debt
Service Reserve Account by the next Payment Date (or if such Business Day is a
Payment Date, by such Payment Date) pursuant to Section 9.2.15 hereof have been
so deposited;

 

(v) Fifth, to the Current Debt Service Reserve Account, payment of all amounts
in the Holding Account until the Debt Service Amount required to be deposited in
the Current Debt Service Reserve Account by the next Payment Date (or if such
Business Day is a Payment Date, by such Payment Date) pursuant to Section 9.2.15
hereof has been so deposited;

 

(vi) Sixth, after the occurrence of an Earthquake Reserve Event, payment of all
amounts in the Holding Account until the amounts required to be deposited in the
Earthquake Deductible Reserve Account by the next Payment Date (or if such
Business Day is a Payment Date, by such Payment Date) pursuant to Section 9.2.8
hereof have been so deposited.

 

(vii) Seventh, after the occurrence of a Deficiency Payment, payment of all
amounts in the Holding Account until the amounts required to be deposited in the
Deficiency Reserve Account by the next Payment Date (or if such Business Day is
a Payment Date, by such Payment Date) pursuant to Section 9.2.11 hereof have
been so deposited;

 

(viii) Eighth, to the Current Debt Service Reserve Account, payment of all
amounts in the Holding Account until the Cost and Expense Amount required to be
deposited in the Current Debt Service Reserve Account by the next Payment Date
(or if such Business Day is a Payment Date, by such Payment Date) pursuant to
Section 9.2.15 hereof has been so deposited;

 

(ix) Ninth, to the FF&E Reserve Account, payment of all amounts in the Holding
Account until the amounts required to be deposited in the FF&E Reserve Account
by the next Payment Date (or if such Business Day is a Payment Date, by such
Payment Date) pursuant to Section 9.2.16 hereof have been so deposited;

 

170



--------------------------------------------------------------------------------

(x) Tenth, to the Incentive Management Fee Reserve Account, payment of all
amounts in the Holding Account until the amounts required to be deposited in the
Incentive Management Fee Reserve Account by the next Payment Date (or if such
Business Day is a Payment Date, by such Payment Date) pursuant to Section 9.2.13
hereof have been so deposited;

 

(xi) Eleventh, to the extent a Management Agreement Trigger Event has occurred,
to the Property Manager Reserve Account, a sum equal to (i) if only one of the
Affected Property Management Agreements has been terminated, the Applicable
Property Manager Amount corresponding to such Property or (ii) if more than one
of the Affected Property Management Agreements have been terminated, the sum of
each Applicable Property Manager Amount corresponding to each applicable
Property (the amount required to be transferred to the Property Reserve Account
pursuant to foregoing clauses (i) and (ii) is referred to herein as the
“Required Amount”), in each case until the amount on deposit in the Property
Manager Reserve Account is equal to the Required Amount; and

 

(xii) Twelfth, if no monetary Default or Event of Default is then continuing to
such accounts of Issuers and Operating Lessees, as Issuers and Operating Lessees
may direct, all amounts remaining in the Mexican Deposit Account and the Holding
Account.

 

9.4.2 Obligation to Fund; Deemed Payment. In the event that on any Payment Date
the amount in the Holding Account shall be insufficient to make all of the
transfers described in Sections 9.4.1(i) through and including (xi) as
applicable, Issuers shall first transfer all funds then being held in the
Mexican Deposit Account to the U.S. Deposit Account on such Payment Date and if
such funds from the Mexican Deposit Account are insufficient to make all of the
transfers described in Sections 9.4.1(i) through and including (xi) as
applicable, Issuers shall then deposit into the U.S. Deposit Account on such
Payment Date the amount of such deficiency (without the need for any notice or
demand from the Servicer (but subject to the terms of the Deposit Account
Agreement)), and if Issuers shall fail to make such transfer or such deposit,
the same shall be an Event of Default and, in addition to all other rights and
remedies provided for hereunder, the Note Trustee at the direction of the
Servicer may disburse and apply the amounts in the Holding Account in such order
as the Servicer may determine. If on any Payment Date the amount in the Holding
Account shall be sufficient to make all of the transfers described in Sections
9.4.1(i) through and including (xi) as applicable, Issuers shall be deemed to
have paid the Monthly Debt Service Payment Amount unless the Note Trustee is
legally constrained from transferring such amount as aforesaid by reason of any
insolvency related to any Issuer or any other event.

 

Section 9.5. No Release if Event of Default Exists. Notwithstanding the terms
hereof, in no event shall the Servicer have any obligation direct the Note
Trustee to disburse funds from the Deposit Accounts, the Holding Account, the
Tax and Insurance Escrow Account or any other Reserve Account for so long as an
Event of Default shall have occurred and be continuing.

 

171



--------------------------------------------------------------------------------

Section 9.6. Grant of Security Interest; Rights upon Default.

 

(a) Each Issuer and Operating Lessee hereby pledges, assigns and grants a
security interest to Note Trustee, as security for payment of all sums due in
respect of the Notes and the performance of all other terms, conditions and
covenants of this Indenture and any other Transaction Document on such Issuer’s
part to be paid and performed, in all of such Issuer’s and Operating Lessee’s
right, title and interest in and to the Deposit Accounts, the Holding Account
and each Reserve Account (including, without limitation, the Tax and Insurance
Escrow Account), together with the deposits therein, including all interest
earned thereon and Permitted Investments held therein. No Issuer or Operating
Lessee shall, without obtaining the prior written consent of a majority (by
Outstanding Principal Amount) of the Noteholders, further pledge, assign or
grant any security interest in the Deposit Accounts, the Holding Account or any
Reserve Account (including, without limitation, the Tax and Insurance Escrow
Account), or permit any Lien or encumbrance to attach thereto, or any levy to be
made thereon, or any UCC-1 Financing Statements or any other notice or
instrument as may be required under the UCC, as appropriate, except those naming
Note Trustee as the secured party, to be filed with respect thereto.

 

(b) Upon the occurrence and continuation of an Event of Default, Note Trustee at
the request of the Servicer may apply amounts in the Deposit Accounts, the
Holding Account and any Reserve Account (including the Tax and Insurance Escrow
Account) (or any portion thereof) for any of the following purposes relating to
the Notes or Issuers’ or Operating Lessees’ obligations hereunder or under any
other Transaction Document, and in any order, as the Servicer shall elect in its
sole discretion: (i) Taxes and Other Charges; (ii) Insurance Premiums;
(iii) interest on the unpaid principal balance of the Notes; (iv) amortization
of the unpaid principal balance of the Notes; (v) completion of all work
required to be performed hereunder; (vi) reimbursement of Note Trustee or the
Servicer for all losses and expenses (including reasonable legal fees and
disbursements) suffered or incurred by Note Trustee or the Servicer as a result
of such Event of Default; (vii) the cost of any necessary or reasonable repair
or replacement to any Property; (viii) payment of any amount expended in
exercising rights and remedies available to Note Trustee at law or in equity or
under this Indenture or under any of the other Transaction Documents;
(ix) Operating Expenses; or (x) any other portion of the Debt.

 

Section 9.7. Note Trustee Not Responsible. Nothing in this Article IX or
elsewhere in the Transaction Documents shall make Note Trustee or the Servicer
responsible for making or completing any work in respect of any Property, or
obligate Note Trustee or the Servicer to demand from any Issuer additional sums
to make or complete any work.

 

Section 9.8. Inspections; Undertaking of Work.

 

(a) Subject to the applicable Property Management Agreement, Issuers and
Operating Lessees shall permit the Servicer and the Servicer’s agents and
representatives to enter onto the applicable Property during normal business
hours after reasonable notice (subject to the rights of Tenants under the Leases
other than the Operating Leases) to inspect the progress of

 

172



--------------------------------------------------------------------------------

any work being performed by or on behalf of any Issuer or Operating Lessee,
including any Alterations, and all materials being used in connection therewith,
to examine all plans and shop drawings relating thereto and, upon the occurrence
and during the continuance of an Event of Default, to undertake and complete any
work required to be undertaken in accordance with the terms hereof. Issuers
shall cause all contractors and subcontractors to cooperate with the Servicer or
the Servicer’s representatives or such other persons described above in
connection with inspections described in this Section 9.8 or the undertaking or
completion of work pursuant to this Section 9.8.

 

(b) Subject to the applicable Property Management Agreement, the Servicer may
inspect the applicable Property in connection with any work undertaken by or on
behalf of any Issuer or Operating Lessee at such Property (subject to the
limitations set forth in Section 9.8(a) above) prior to disbursing funds, from
any Reserve Account or otherwise, for such work. The Servicer, at Issuers’
expense, may require that such inspection be conducted by an appropriate
independent qualified professional selected by the Servicer and/or may require a
copy of a certificate of completion by an independent qualified professional
acceptable to the Servicer prior to the disbursement of any amounts therefor.
Issuers shall pay a reasonable inspection fee for each inspection conducted by a
third party.

 

(c) Issuers and Operating Lessees shall collaterally assign to Note Trustee, as
additional security for the Notes, to the extent permitted, all rights and
claims any Issuer or Operating Lessee may have against all Persons supplying
labor or materials in connection with any Alterations; provided, however, Note
Trustee may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.

 

Section 9.9. Bankruptcy. Each Issuer, Operating Lessee and Note Trustee hereby
acknowledge and agree that upon the filing of a bankruptcy petition by or
against any Issuer or Operating Lessee under the Bankruptcy Code, the Reserve
Accounts and the Adjusted Operating Income (whether then already in the Reserve
Account, or then due or becoming due thereafter) shall be deemed not to be
property of the applicable Issuer’s or Operating Lessee’s bankruptcy estate
within the meaning of Section 541 of the Bankruptcy Code or Title Third of the
Ley de Concursos Mercantiles. In the event, however, that a court of competent
jurisdiction determines that, notwithstanding the foregoing characterization of
the Reserve Accounts and the Adjusted Operating Income by each Issuer, Operating
Lessee and Note Trustee, the Reserve Accounts and/or the Adjusted Operating
Income do constitute property of the applicable Issuer’s or Operating Lessee’s
bankruptcy estate, then each Issuer, Operating Lessee and Note Trustee hereby
further acknowledge and agree that all such Adjusted Operating Income, whether
due and payable before or after the filing of the petition, are and shall be
cash collateral of Note Trustee. Each Issuer and Operating Lessee acknowledges
that Noteholders do not consent to any Issuer’s or Operating Lessee’s use of
such cash collateral and that, in the event a majority (by Outstanding Principal
Amount) of the Noteholders elects (in their sole discretion) to give such
consent, such consent shall only be effective if given in writing signed by such
majority of the Noteholders. Except as provided in the immediately preceding
sentence, no Issuer or Operating Lessee shall have the right to use or apply or
require the use or application of such cash collateral (i) unless the applicable
Issuer or Operating Lessee shall have received a court order authorizing the use
of the same, and (ii) the applicable Issuer or Operating Lessee shall have
provided such adequate protection to Note Trustee as shall be required by the
bankruptcy court in accordance with the Bankruptcy Code.

 

173



--------------------------------------------------------------------------------

ARTICLE X

 

DEFAULTS

 

Section 10.1. Events of Default. (a) Each of the following events shall
constitute an event of default hereunder (each, an “Event of Default”):

 

(i) Payment. If any portion of the Debt is not paid when due (subject to the
final sentence of Section 9.4.2 hereof);

 

(ii) Taxes and Other Charges. If any of the Taxes or Other Charges are not paid
prior to the date when the same become delinquent, subject to Issuers’ right to
contest Taxes in accordance with Section 5.1(b)(ii) hereof and subject to
Section 9.3.2(x) hereof;

 

(iii) Insurance Policies. (x) If the Policies are not kept in full force, or
(y) if the Policies or insurance certificates or other evidence of insurance
acceptable to the Servicer are not delivered to the Servicer within ten
(10) days after written notice thereof from the Servicer;

 

(iv) Transfers. If (A) any Issuer or Operating Lessee transfers or encumbers all
or any portion of any Property, except as permitted herein, (B) any direct or
indirect interest in any Issuer or Operating Lessee is transferred or assigned,
other than, in each case, for Permitted Encumbrances or as is permitted in
Section 6.1(i) hereof, or (C) Sponsor shall make any transfer in violation of
Section 6.1(i) or otherwise violate the provisions of Section 6.1(i);

 

(v) Representations. If any representation or warranty made by any Issuer or any
Operating Lessee herein or in any other Transaction Document shall be false in
any material respect as of the date the representation or warranty was made and,
with respect to any such false statement that is reasonably susceptible to cure
and does not have a Material Adverse Effect with respect to any Property, the
Liens intended to be created by the Transaction Documents thereon or any other
collateral or the Single Purpose Entity structure of any Issuer is not cured
within thirty (30) days after receipt by Issuer of notice thereof;

 

(vi) Inability to Pay Debts. If any Issuer or any Operating Lessee shall make an
assignment for the benefit of creditors, or if any Issuer shall generally not be
paying its debts as they become due or has admitted in writing its inability to
pay its debts;

 

(vii) Bankruptcy. If a receiver, liquidator or trustee shall be appointed for
any Issuer or Operating Lessee or if any Issuer or Operating Lessee shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy, concurso
mercantil reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal

 

174



--------------------------------------------------------------------------------

or state law, shall be filed by or against, consented to, or acquiesced in by,
any Issuer or Operating Lessee, or if any proceeding for the dissolution or
liquidation of any Issuer shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by such Issuer or Operating Lessee, upon the same not being
discharged, stayed or dismissed within sixty (60) days;

 

(viii) Prohibited Assignment. If any Issuer or Operating Lessee attempts to
assign its respective rights under this Indenture or under any other Transaction
Document or any interest herein or therein in contravention of this Indenture or
any of the Transaction Documents;

 

(ix) Breach of Covenant. If any Issuer or Operating Lessee breaches any of its
negative covenants contained in Section 6.1 hereof or if any Issuer or Operating
Lessee breaches any covenant contained in Section 4.1(bb) hereof and, if the
same is susceptible of cure, the same is not cured within fifteen (15) days
after written notice thereof from Note Trustee or the Servicer; provided that no
cure of a breach of any covenant contained in Section 4.1(bb) hereof shall be
effective unless Issuers cause to be delivered to Note Trustee the Servicer an
opinion as to non-consolidation in form and substance and from counsel
reasonably satisfactory to the Servicer, which opinion takes into account such
breach;

 

(x) Default under Other Transaction Documents. If an Event of Default as defined
or described in any of the other Transaction Documents occurs, or if any other
event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Debt or to permit
the Servicer to accelerate the maturity of all or any portion of the Debt in
accordance with the terms of any such Transaction Document;

 

(xi) Failure to Deposit Reserve Payments. Subject to the final sentence of
Section 9.4.2 hereof, if any Issuer shall be in default of its obligations to
make deposits into the Tax and Insurance Escrow Account, or any of the other
Reserve Accounts or in any other reserve or escrow account required hereunder;
or

 

(xii) Covenant Defaults. If any Issuer or Operating Lessee shall continue to be
in default under any of the other terms, covenants or conditions of this
Indenture not specified in Sections (i) to (xi) above, for ten (10) days after
notice to Issuers from the Note Trustee or Servicer, in the case of any Default
which can be cured by the payment of a sum of money, or for thirty (30) days
after notice from the Servicer in the case of any other Default; provided,
however, that if such non-monetary Default is susceptible of cure but cannot
reasonably be cured within such 30-day period and Issuers or Operating Lessees
shall have commenced to cure such default within such 30-day period and
thereafter diligently and expeditiously proceeds to cure the same, such 30-day
period shall be extended for an additional period of time as is reasonably
necessary for Issuers or Operating Lessees in the exercise of due diligence to
cure such Default, but the aggregate cure period under this Section (xii) shall
not exceed one hundred and twenty (120) days.

 

175



--------------------------------------------------------------------------------

(xiii) Property Management Agreements; Material Agreements; Operating Leases.
(a) If any Issuer shall be in default in any material respect under any Property
Management Agreement, Operating Lease, or Material Agreements to which it is
party, subject to any applicable cure periods set forth therein or (b) if any
Property Management Agreement shall be terminated and an Acceptable Property
Manager is no longer managing the Property pursuant to an Acceptable Property
Management Agreement, unless, subject to Section 6.1(a), contemporaneously with
such termination the applicable Issuer enters into an Acceptable Property
Management Agreement with an Acceptable Property Manager.

 

(xiv) Ground Lease Default. If the Lincolnshire Issuer shall fail, beyond any
applicable notice and grace period permitted to the Lincolnshire Issuer under
the Ground Lease, to pay any rent, additional rent or other charge mentioned in
or made payable pursuant to the Ground Lease when such rent, additional rent or
other charge is due and payable (other than where the same is being contested in
good faith in accordance with the terms of Section 5.1(b)(ii) hereof); or if the
leasehold estate created by the Ground Lease shall be surrendered or the Ground
Lease shall be terminated or canceled for any reason or under any circumstances
whatsoever.

 

(b) Upon the occurrence and during the continuation of an Event of Default and
at any time thereafter, the Note Trustee may, in addition to any other rights or
remedies available to it pursuant to this Indenture or any other Transaction
Document, or at law or in equity, take such action, without notice or demand,
that the Note Trustee deems advisable to protect and enforce its rights against
any Issuer and in and to all or any part of a Property, including, without
limitation, declaring the Debt to be immediately due and payable (provided,
however, with respect to an Event of Default described in clause (vi), (vii) or
(viii) above, the Debt and all other obligations of any Issuer hereunder and
under the other Transaction Documents shall immediately and automatically become
due and payable, without notice or demand, and each Issuer hereby expressly
waives any such notice or demand, anything contained herein or in any other
Transaction Document to the contrary notwithstanding), and the Note Trustee may
enforce or avail itself of any or all rights or remedies provided in the
Transaction Documents against any Issuer and all or any portion of a Property,
including all rights or remedies available at law or in equity.

 

(c) Upon the occurrence and during the continuation of any Event of Default, the
Note Trustee may, but without any obligation to do so and without notice to or
demand on any Issuer and without releasing any Issuer from any obligation
hereunder, take any action to cure such Event of Default. The Note Trustee or
Servicer may enter upon any Property upon reasonable notice to Issuers for such
purposes or appear in, defend, or bring any action or proceeding to protect
their interests and the interests of Note Trustee in such Property or to
foreclose the applicable Mortgage or collect the Debt. The costs and expenses
incurred by Note Trustee or the Servicer in exercising rights under this
paragraph (including reasonable attorneys’ fees to the extent permitted by law),
with interest at the Default Rate for the period after notice from Note Trustee
or the Servicer that such costs or expenses were incurred to the date of payment
to Note Trustee or the Servicer, shall constitute a portion of the Debt, shall
be secured by the Mortgages and the other Transaction Documents and shall be due
and payable to Note Trustee or the Servicer upon demand therefor.

 

176



--------------------------------------------------------------------------------

(d) Notwithstanding anything contained herein or in the other Transaction
Documents, if an Event of Default is caused by a Default in respect of a
Property (such as, without limitation, a Default arising from an inability to
maintain a material license for the operation of a Property), then, provided
(i) the Notes have not been accelerated, and (ii) the elimination of such
Property from the collateral securing the Notes and from the ownership of
Issuers would eliminate the condition or circumstance giving rise to the Event
of Default, then Issuers may, after the expiration of the Lockout Period, by
notice to the Servicer, elect to prepay the Notes in the manner provided in (and
subject to the requirements of) Section 2.4 in an amount equal to the Release
Amount of such Property, so as to obtain the release thereof from the Lien of
the applicable Mortgage pursuant to Section 2.5, together with accrued interest
in respect of such amount through the end of the applicable Interest Accrual
Period. Upon such prepayment and release, such Event of Default shall be deemed
cured hereunder.

 

Section 10.2. Remedies. Upon the occurrence and during the continuation of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Note Trustee against any Issuer under this Indenture
or any of the other Transaction Documents executed and delivered by, or
applicable to, any Issuer or at law (including, without limitation, an action
for collection) or in equity may be exercised by Note Trustee on behalf of the
Noteholders at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Note Trustee or the
Noteholders shall have commenced any foreclosure proceeding or other action for
the enforcement of its rights and remedies under any of the Transaction
Documents with respect to all or any portion of a Property. Any such actions
taken by Note Trustee or the Servicer shall be cumulative and concurrent and may
be pursued independently, singly, successively, together or otherwise, at such
time and in such order as the Note Trustee or the Servicer may determine in its
sole discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Note Trustee permitted by
law, equity or contract or as set forth herein or in the other Transaction
Documents. Without limiting the generality of the foregoing, each Issuer agrees
that if an Event of Default is continuing (i) Note Trustee and the Servicer are
not subject to any “one action” or “election of remedies” law or rule, and
(ii) all liens and other rights, remedies or privileges provided to Note Trustee
and the Noteholders shall remain in full force and effect until Note Trustee and
the Noteholders have exhausted all of its remedies against each Property and
each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

 

Section 10.3. Remedies Cumulative. The rights, powers and remedies of Note
Trustee and the Noteholders under this Indenture shall be cumulative and not
exclusive of any other right, power or remedy which Note Trustee and the
Servicer may have against any Issuer pursuant to this Indenture or the other
Transaction Documents, or existing at law or in equity or otherwise. Note
Trustee’s and the Servicer’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as the Servicer may
determine in the Servicer’s sole discretion. No delay or omission to exercise
any remedy, right or power accruing upon the occurrence and during the
continuation of an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient. A
waiver of one Default or Event of Default with respect to an Issuer shall not be
construed to be a waiver of any subsequent Default or Event of Default with
respect to any Issuer or to impair any remedy, right or power consequent
thereon.

 

177



--------------------------------------------------------------------------------

ARTICLE XI

 

PROPERTY MANAGEMENT

 

Section 11.1. Property Management.

 

(a) Each Issuer or Operating Lessee represents, warrants and covenants that each
Property shall at all times be managed by an Acceptable Property Manager
pursuant to an Acceptable Property Management Agreement.

 

(b) Notwithstanding any provision to the contrary contained herein or in the
other Transaction Documents, except as provided in Section 2.5, Section 2.9 or
this Section 11.1(b), no Issuer or Operating Lessee may amend, modify,
supplement, alter or waive any right under any Property Management Agreement
without the receipt of a Rating Confirmation. Without the receipt of a Rating
Confirmation, an Issuer or Operating Lessee shall be permitted to make any
nonmaterial modification, change, supplement, alteration or amendment to any
Property Management Agreement and to waive any nonmaterial rights thereunder,
provided that no such modification, change, supplement, alteration, amendment or
waiver shall affect the cash management procedures set forth in the Property
Management Agreements or the Transaction Documents, decrease the cash flow of
the applicable Property covered thereunder, adversely affect the marketability
of the applicable Property covered thereunder, change the definitions of
“default” or “event of default,” change the definitions of “operating expense”
or words of similar meaning to add additional items to such definitions, change
the definitions of “owner’s distribution” or “owner’s equity” or “debt service
amount” or words of similar meaning so as to reduce the payments due the related
Issuer thereunder, change the timing of remittances to the related Issuer or
Operating Lessee thereunder, increase or decrease reserve requirements, change
the term of such Property Management Agreement or increase any Management Fees
payable under such Property Management Agreement.

 

(c) An Issuer or Operating Lessee may enter into a new Property Management
Agreement with an Acceptable Property Manager upon receipt of a Rating
Confirmation with respect to such Property Management Agreement.

 

(d) Issuer and Operating Lessee hereby agrees that subject to the terms of the
respective Property Management Agreement (as modified by any Agreement with
Managers) or Acceptable Property Management Agreements, the Servicer shall have
the right to terminate and replace property managers subsequent to (i) an Event
of Default under this Indenture and (ii) an acceleration of the Notes.

 

(e) The Noteholders by their acceptance of the Notes hereby agree that upon
delivery by Issuers of amendments to the Management Agreements described in the
Marriott Side Letter, Ritz Carlton Half Moon Bay Management Side Letter, the
Condominium Conversion Term Sheets or on Exhibit F-1, F-2 and F-3 hereto in a
form and substance no less favorable to Issuers and the Noteholders than the
applicable terms set forth on the term sheets

 

178



--------------------------------------------------------------------------------

attached hereto as Exhibit F-1, F-2 and F-3, the Condominium Conversion Term
Sheets, the Ritz Carlton Half Moon Bay Management Side Letter or in the Marriott
Side Letter (as determined by Servicer in its reasonable discretion) shall
consent to Issuers entering into such amendments.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1. Survival. This Indenture and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the issuance of the Notes, and shall continue in
full force and effect so long as all or any of the Debt of Issuers is
outstanding and unpaid. Whenever in this Indenture any Person is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such Person (provided that the foregoing shall not be deemed to
permit any transfer of any ownership interest that is otherwise prohibited
hereunder). All covenants, promises and agreements in this Indenture contained,
by or on behalf of any Issuer, shall inure to the benefit of the respective
legal representatives, successors and assigns of Note Trustee and the
Noteholders.

 

Section 12.2. Permitted Investments; Eligible Accounts; Eligible Institutions.
Note Trustee shall invest any amounts to be held by Note Trustee in accordance
with the terms of this Indenture or any other Transaction Document (other than
amounts held in the Deposit Accounts, which may be an interest bearing account),
pending the application of such amounts to the purposes herein or therein
provided, in one of the Permitted Investments as directed by Issuers from time
to time (provided no Event of Default has occurred and is continuing); or Note
Trustee from time to time (if any Event of Default has occurred and is
continuing). Note Trustee shall not be responsible for its inability to invest
funds received after 1:30 p.m. New York City time, but shall invest such sums on
the following Business Day. After application to the purposes for which any
amounts invested pursuant to this Section 12.2 are held and so long as no Event
of Default has occurred and is continuing hereunder, any investment income
earned from such investments shall be paid to Issuers. All accounts maintained
hereunder, including the Deposit Accounts, the Holding Account, the Tax and
Insurance Escrow Account and the other Reserve Accounts, shall, at Note
Trustee’s election, be Eligible Accounts. No Eligible Account shall be evidenced
by a certificate of deposit, passbook or other instrument. Each Eligible Account
(A) shall be a separate and identifiable account from all other funds held by
the holding institution, (B) shall be established and maintained in the name of
the Note Trustee (and subsequent to any Securitization, shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the holders of the Notes), (C) shall be under the sole dominion and control of
Note Trustee, and should contain only funds held for its benefit. Following a
rating downgrade, withdrawal, qualification or suspension of an Eligible
Institution which maintains an Eligible Account each such Eligible Account must
promptly (and in any case within not more than thirty (30) calendar days) be
moved to a qualifying Eligible Institution. The out-of-pocket costs reasonably
incurred in establishing and maintaining any account or reserve held by Note
Trustee pursuant to this Indenture or any other Transaction Document shall be
borne by Issuers.

 

179



--------------------------------------------------------------------------------

Section 12.3. Governing Law; Consent to Jurisdiction.

 

(a) THIS INDENTURE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTES DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS INDENTURE AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH ISSUER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS INDENTURE AND THE NOTES, AND THIS INDENTURE AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST NOTE TRUSTEE OR ANY ISSUER
ARISING OUT OF OR RELATING TO THIS INDENTURE SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK, NEW YORK, PURSUANT TO § 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, AND NOTE TRUSTEE AND EACH ISSUER WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND NOTE TRUSTEE AND EACH ISSUER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
NOTE TRUSTEE AND EACH ISSUER HEREBY WAIVE THE JURISDICTION OF ANY OTHER COURTS
THAT MAY CORRESPOND TO IT BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR
OTHERWISE. EACH ISSUER DOES HEREBY DESIGNATE AND APPOINT CORPORATION SERVICE
COMPANY, WITH OFFICES AT 1133 AVENUE OF THE AMERICAS, SUITE 3100, NEW YORK, NEW
YORK 10036, OR AT SUCH OTHER OFFICE IN NEW YORK, NEW YORK, AS ITS AUTHORIZED
AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS
WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR
STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID
AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE OF ANY ISSUER MAILED OR
DELIVERED TO ANY ISSUER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH ISSUER, IN ANY SUCH SUIT, ACTION
OR PROCEEDING IN THE STATE OF NEW YORK. EACH ISSUER (I) SHALL GIVE PROMPT NOTICE
TO NOTE TRUSTEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS
THE ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

180



--------------------------------------------------------------------------------

Section 12.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Indenture,
or of the Notes, or of any other Transaction Document, nor consent to any
departure by any Issuer therefrom, shall in any event be effective unless the
same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on any Issuer, shall entitle an Issuer
to any other or future notice or demand in the same, similar or other
circumstances.

 

Section 12.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Note Trustee, the Servicer or the Noteholders in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Notes or under any
other Transaction Document, or any other instrument given as security therefor,
shall operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Indenture, the Notes or any other Transaction Document, Note Trustee, the
Servicer and the Noteholders shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Indenture, the Notes or the other Transaction Documents, or to declare a default
for failure to effect prompt payment of any such other amount.

 

Section 12.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Transaction Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, addressed as follows (or at
such other address and person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

 

If to Note Trustee:

 

LaSalle Bank National Association

135 South LaSalle Street, Suite 1625

Chicago, Illinois 60603

Attention: GSTS - Strategic Hotel - 2005

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Harvey R. Uris, Esq.

 

181



--------------------------------------------------------------------------------

With a copy to:

 

GMAC Commercial Mortgage

118 Welsh Road

Horsham, Pennsylvania 19044

Attention: Karen Repeckyj

 

If to the Servicer:

 

GMAC Commercial Mortgage

118 Welsh Road

Horsham, Pennsylvania 19044

Attention: Karen Repeckyj

 

If to any Issuer:

 

c/o Strategic Hotel Funding, L.L.C.

77 West Wacker, Suite 4600

Chicago, Illinois 60601

Attention: Chief Financial Officer and

General Counsel

 

with a copy to:

 

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, IL 60603-5559

Attention: Bruce A. Bonjour

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

 

Section 12.7. Trial by Jury. NOTE TRUSTEE AND EACH ISSUER EACH HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, WHETHER IN
CONTRACT OR IN TORT, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE TRANSACTION
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH OF NOTE TRUSTEE AND EACH ISSUER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. NOTE TRUSTEE AND EACH ISSUER ARE HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER.

 

182



--------------------------------------------------------------------------------

Section 12.8. Headings. The Article and/or Section headings and the Table of
Contents in this Indenture are included herein for convenience of reference only
and shall not constitute a part of this Indenture for any other purpose.

 

Section 12.9. Severability. Wherever possible, each provision of this Indenture
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Indenture shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Indenture.

 

Section 12.10. Preferences. Subject to Article IX hereof, Note Trustee, the
Servicer and the Noteholders shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Issuers to any portion of
the obligations of Issuers hereunder. To the extent any Issuer makes a payment
or payments to Note Trustee, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by Note
Trustee.

 

Section 12.11. Waiver of Notice. No Issuer shall be entitled to any notices of
any nature whatsoever from Note Trustee, the Servicer or the Noteholders except
with respect to matters for which this Indenture or the other Transaction
Documents specifically and expressly provide for the giving of notice by Note
Trustee, the Servicer or the Noteholders to Issuers and except with respect to
matters for which Issuers are not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Each Issuer hereby expressly waives the
right to receive any notice from Note Trustee, the Servicer or the Noteholders
with respect to any matter for which this Indenture or the other Transaction
Documents do not specifically and expressly provide for the giving of notice by
Note Trustee, the Servicer or the Noteholders to Issuers.

 

Section 12.12. Remedies of Issuers. In the event that a claim or adjudication is
made that Note Trustee, the Servicer or the Noteholders, have acted unreasonably
or unreasonably delayed (or refrained from), acting in any case where by law or
under this Indenture or the other Transaction Documents, Note Trustee, the
Servicer or the Noteholders, as the case may be, has an obligation to act
reasonably or promptly, each Issuer agrees that neither Note Trustee, the
Servicer nor the Noteholders shall be liable for any monetary damages, and
Issuers’ sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment, except in any instance in which it
has been finally determined that Note Trustee’s, the Servicers or the
Noteholders action, delay or inaction has constituted gross negligence, fraud,
willful misconduct or an illegal act. The parties hereto agree that any action
or proceeding to determine whether Note Trustee, the Servicer or the Noteholders
have acted reasonably shall be determined by an action seeking declaratory
judgment.

 

183



--------------------------------------------------------------------------------

Section 12.13. Expenses; Indemnity.

 

(a) Each Issuer covenants and agrees to reimburse Note Trustee, the Servicer and
the Noteholders upon receipt of written notice for all (i) Expenses; (ii) costs
and expenses reasonably incurred by Note Trustee, the Servicer or the
Noteholders in connection with (A) Issuers’ ongoing performance of and
compliance with Issuers’ respective agreements and covenants contained in this
Indenture and the other Transaction Documents on its part to be performed or
complied with after the Closing Date, including confirming compliance with
environmental and insurance requirements; (B) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Indenture and the other Transaction Documents and
any other documents or matters requested by any Issuer or by Note Trustee, the
Servicer or the Noteholders; (C) filing and recording fees and expenses, title
insurance and reasonable fees and disbursements of counsel for providing to Note
Trustee, the Servicer or the Noteholders all required legal opinions, and other
similar expenses incurred in creating and perfecting the Liens in favor of Note
Trustee pursuant to this Indenture and the other Transaction Documents;
(D) enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Issuers, this Indenture, the other
Transaction Documents or any other security given for the Notes or the
Properties; and (E) enforcing any obligations of or collecting any payments due
from any Issuer under this Indenture, the other Transaction Documents or with
respect to the Properties or in connection with any refinancing or restructuring
of the credit arrangements provided under this Indenture in the nature of a
“work-out” or of any insolvency or bankruptcy proceedings; provided , however,
that Issuers shall not be liable for the payment of any such costs and expenses
to the extent the same arise by reason of the gross negligence, illegal acts,
fraud or willful misconduct of Note Trustee, the Servicer or the Noteholders.
Any costs and expenses due and payable to Note Trustee, the Servicer, or the
Noteholders hereunder which are not paid by Issuers within thirty (30) days
after demand may be paid from any amounts in the Holding Account, with notice
thereof to Issuers. Notwithstanding the foregoing, except as provided in Article
XIII herein, Issuer shall not be required to pay (and the Noteholders shall
promptly reimburse Issuer for) any costs or expenses relating to the
securitization, note splitting, syndication or sale of participation interests
in the Notes, other than Issuer’s internal costs and expenses and the fees and
disbursements of Issuer’s counsel with the review of any documentation related
to such transactions and the delivery of legal opinions (other than a 10(b)(5)
opinion) in connection with any such securitization, syndication or sale or
participation interests in the Notes, provided Issuer shall not be required to
incur unreimbursed third party costs and expenses in excess of $10,000.

 

(b) Issuers shall indemnify and hold harmless Note Trustee, the Servicer and the
Noteholders from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Note Trustee, the Servicer and the Noteholders
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not Note Trustee or the Noteholders shall be
designated a party thereto), that may be imposed on, incurred by, or asserted
against Note Trustee or the Noteholders in any manner relating to or arising out
of any breach by any Issuer of its obligations under, or any misrepresentation
by any Issuer contained in, this Indenture or the other Transaction Documents;
provided, however, no Issuer shall be liable for the payment of any such costs
and expenses to the extent the same arise by reason of the gross negligence,
illegal acts, fraud or willful misconduct of Note Trustee, the Servicer or the
Noteholders. Any

 

184



--------------------------------------------------------------------------------

costs and expenses due and payable to Note Trustee, the Servicer or the
Noteholders hereunder which are not paid by Issuers within ten (10) days after
demand may be paid from any amounts in the Holding Account, with notice thereof
to Issuers.

 

Section 12.14. Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Indenture with
the same effect as if set forth in the body hereof.

 

Section 12.15. Offsets, Counterclaims and Defenses. Any assignee of Note
Trustee’s or a Noteholders interest in and to this Indenture, the Notes and the
other Transaction Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which any Issuer
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by an Issuer in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by each
Issuer.

 

Section 12.16. No Joint Venture or Partnership. Issuers, Note Trustee the
Noteholder intend that the relationships created hereunder and under the other
Transaction Documents be solely that of Issuer, Note Trustee and Noteholders.
Nothing herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Issuers, Note Trustee
and the Noteholders nor to grant Note Trustee any interest in the Properties
other than that of mortgagee or lender.

 

Section 12.17. Publicity. All news releases, publicity or advertising by any
Issuer or its Affiliates through any media intended to reach the general public
which refers to the Transaction Documents or the financing evidenced by the
Transaction Documents, to Note Trustee, the Initial Purchaser, the Servicer or
the trustee in a Securitization shall be subject to the prior written approval
of the Noteholders.

 

Section 12.18. Waiver of Marshalling of Assets. To the fullest extent Issuers
may legally do so, each Issuer waives all rights to a marshalling of the assets
of Issuers, Issuers’ partners, if any, and others with interests in Issuers, and
of the Properties, or to a sale in inverse order of alienation in the event of
foreclosure of the interests hereby created, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Note Trustee under the Transaction Documents to a sale of any one or more of
the Properties for the collection of the related Debt without any prior or
different resort for collection, of the right of Note Trustee or any deed of
trust trustee to the payment of the related Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition, each
Issuer, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgage, any equitable right otherwise
available to any Issuer which would require the separate sale of portions of a
Property.

 

Section 12.19. Waiver of Counterclaim. Each Issuer hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Note Trustee, the Servicer or the Noteholders.

 

185



--------------------------------------------------------------------------------

Section 12.20. Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Indenture and any of the other Transaction
Documents, the provisions of this Indenture shall control. The parties hereto
acknowledge that they were represented by counsel in connection with the
negotiation and drafting of the Transaction Documents and that such Transaction
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same.

 

Section 12.21. Brokers and Financial Advisors. Each Issuer hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Indenture. Issuers hereby indemnify Note Trustee and the Noteholders and
hold Note Trustee and the Noteholders harmless from and against any and all
claims, liabilities, costs and expenses of any kind in any way relating to or
arising from a claim by any Person that such Person acted on behalf of any
Issuer in connection with the transactions contemplated herein. The provisions
of this Section 12.21 shall survive the expiration and termination of this
Indenture and the repayment of the Debt.

 

Section 12.22. No Third Party Beneficiaries. This Indenture and the other
Transaction Documents are solely for the benefit of Note Trustee, the
Noteholders, the Servicer and the Issuers, and nothing contained in this
Indenture or the other Transaction Documents shall be deemed to confer upon
anyone other than Note Trustee, the Noteholders, the Servicer and Issuers any
right to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Note Trustee under this Indenture are imposed solely and exclusively for the
benefit of Note Trustee and the Noteholders, and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Note Trustee will refuse to enter into this
Indenture and the Noteholders will refuse to purchase the Notes in the absence
of strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Note Trustee if, in Note
Trustee’s sole discretion, Note Trustee deems it advisable or desirable to do
so.

 

Section 12.23. Prior Agreements. This Indenture and the other Transaction
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, between any
Issuer and Note Trustee are superseded by the terms of this Indenture and the
other Transaction Documents.

 

Section 12.24. Exculpation. Anything contained herein, in the Notes or in any
other Transaction Document to the contrary notwithstanding (except as set forth
in the balance of this Section or in the Environmental Indemnity), no recourse
shall be had for the payment of the principal or interest on the Notes or for
any other portion of the Debt hereunder or under the other Transaction Documents
against (i) any Affiliate, parent company, trustee or advisor of any Issuer or
owner of a direct or indirect Beneficial or equitable interest in an Issuer or
Sponsor, any member in any Issuer, or any partner, shareholder or member therein
(other than against Sponsor pursuant to the Sponsor Indemnity Agreement);
(ii) any legal representative, heir, estate, successor or assign of any thereof;
(iii) any corporation (or any officer, director, employee or

 

186



--------------------------------------------------------------------------------

shareholder thereof), individual or entity to which any ownership interest in
any Issuer shall have been transferred; (iv) any purchaser of any asset of any
Issuer; or (v) any other Person (except Issuers), for any deficiency or other
sum owing with respect to the Notes or the Debt. It is understood that the Notes
and the Debt (except as set forth in the balance of this Section 12.24 and in
the Environmental Indemnity) may not be enforced against any Person described in
clauses (i) through (v) above (other than against Sponsor pursuant to the
Sponsor Indemnity Agreement as set forth in clause (i) above) and Note Trustee
agrees not to sue or bring any legal action or proceeding against any such
Person in such respect. Notwithstanding the foregoing, the foregoing shall not:
(a) prevent recourse to the Issuers or the assets of any Issuer, or enforcement
of the Mortgages or other instrument or document by which Issuers are bound
pursuant to the Transaction Documents; (b) estop Note Trustee from instituting
or prosecuting a legal action or proceeding or otherwise making a claim against
Issuer as a result of any of the following or against the Person or Persons
committing any of the following: (i) fraud or intentional misrepresentation by
any Issuer or Operating Lessee in connection with the Notes, (ii) the
misappropriation by any Issuer, Operating Lessee or any Affiliate of Issuer or
Operating Lessee of any Proceeds (including, without limitation, any Rents and
any security deposits), (iii) the breach of any representation, warranty,
covenant or indemnification provision in the Environmental Indemnity, (iv) any
transfer in violation of Section 6.1(i) or otherwise violate the provisions of
such Section 6.1(i); (v) any loss, damage, cost or expense incurred by or on
behalf of Note Trustee or the Noteholders by reason of all or any part of the
Property, the Deposit Accounts, the Holding Account, the Reserve Accounts or the
Rate Cap Agreement being encumbered by a Lien (other than pursuant to the
Transaction Documents in favor of Note Trustee) in violation of the Transaction
Documents, (vi) physical damage to any Property from intentional waste committed
by any Issuer, Operating Lessee or any Affiliate of any Issuer or Operating
Lessee, (vii) any loss, damage, cost or expense incurred by or on behalf of Note
Trustee or the Noteholders by reason of the failure of any Issuer and/or any
Operating Lessee to comply with any of the provisions of Article XIV hereof,
(viii) any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees, causes of action,
suits, claims, demands and adjustments of any nature or description whatsoever)
which may at any time be imposed upon, incurred by or awarded against Note
Trustee, in the event (and arising out of such circumstances) that (x) any
Issuer should raise any defense, counterclaim and/or allegation in any
foreclosure action by Note Trustee relative to the Property, the Deposit
Accounts, the Holding Account, the Reserve Accounts or assignment of any
Issuer’s rights to the Interest Rate Cap Agreement (including the right to
receive any proceeds derived therefore) or any part thereof which is found by a
court to have been raised by any Issuer or Operating Lessee in bad faith or to
be wholly without basis in fact or law, or (y) an involuntary case is commenced
against any Issuer or Operating Lessee under the Bankruptcy Code with the
collusion of any Issuer or Operating Lessee, Sponsor or any of their Affiliates
or (z) an order for relief is entered with respect to any Issuer or Operating
Lessee under the Bankruptcy Code through the actions of any Issuer or Operating
Lessee, Sponsor or any of their Affiliates, (ix) to the extent of the Existing
Debt, any loss or damage actually incurred by Note Trustee or the Noteholders by
reason of any previous assignment, transfer, encumbrance or satisfaction (in
whole or in part) of any Existing Notes prior to the date hereof, (x) any loss,
damage, cost or expense incurred by or on behalf of Note Trustee or the
Noteholders (including, by (i) any successor and or assign of Note Trustee or
(ii) any nominee, designee or purchaser of any portion of the Notes or
Properties in connection with a foreclosure or deed in lieu of foreclosure

 

187



--------------------------------------------------------------------------------

transaction) by reason of the failure of any Issuer to (x) pay all termination
payments relating to the Four Seasons Punta Mita Property to the extent amended
pursuant to the term sheet attached hereto as Exhibit F-2, the Personal Property
Termination Payment, the Hilton Termination Payment and/or the Loews Termination
Payment when due in accordance with the terms of the Personal Property Lease,
the Hilton Burbank Property Management Agreement or the Loews Santa Monica
Property Management Agreement (as applicable) or (y) complete and pay for the
work set forth on Exhibit A to the Sponsor Indemnity Agreement at the
Properties; (xi) any loss, damage, cost or expense incurred by or on behalf of
Note Trustee or the Noteholders, including any successor and or assign of Note
Trustee, by reason of any U.S./Mexico Taxes or withholding taxes being imposed
by the United Mexican States, while the Notes are outstanding or on any accrued
interest paid in connection with a foreclosure or delivery of a deed-in-lieu of
foreclosure; or (xii) attorney’s fees, costs and expenses incurred by Note
Trustee or the Noteholders, their agents or any servicer of the Notes in
connection with any successful suit by Note Trustee or the Noteholders to
enforce the terms of the Transaction Documents; or (c) estop Note Trustee from
enforcing its rights under the indemnity agreement being executed concurrently
herewith by the Sponsor in favor of the Note Trustee, for losses caused by any
of the foregoing items set forth in section (b) above. Issuer hereby agrees that
notwithstanding any provision to the contrary herein or in any other Transaction
Document, to the extent otherwise permitted by law, its obligations pursuant to
clause (b)(x) of this Section shall survive the full repayment of the Notes
and/or the passage of title to all or any portion of the Properties to Note
Trustee.

 

Notwithstanding the foregoing, (i) Note Trustee agrees that its sole recourse
against any Operating Lessee for such Operating Lessee’s obligations hereunder
or under the other Transaction Documents shall be to the collateral owned by
such Operating Lessee and pledged to Note Trustee pursuant to the terms of the
Transaction Documents and (ii) the total liability of any Issuer under this
Indenture, the Notes, the Mortgages or any of the other Transaction Documents
shall not:

 

(i) at any time during the period from the Closing Date to a date one year and a
day after the Closing Date exceed the sum of (A) the Base Release Amount for the
Property or Properties as being owned by such Issuer plus (B) such Issuer’s Net
Worth on the date hereof, less (C) $1,000, and

 

(ii) at any time after the period referred to in clause (i) above exceed the sum
of (A) the Base Release Amount for the Properties as being owned by such Issuer
plus (B) the greater of such Issuer’s Net Worth on the date hereof and such
Issuer’s Net Worth on the date such determination is being made (it being
understood that for purposes of determining such Issuer’s Net Worth on any date
subsequent to the date that is one year and a day after the Closing Date, such
Issuer’s liabilities shall only include liabilities that are permitted under the
terms of the Transaction Documents), less (C) $1,000.

 

For purposes of the foregoing, “Net Worth” of an Issuer shall mean the positive
net worth of such Issuer, based on the sum of (x) the fair saleable value of its
assets (determined after giving effect to distributions, if any, by such Issuer
to such Issuer’s partners, members or other equity investors, as applicable, of
the proceeds of the Notes received by such Issuer on account of the issuance of
the Notes and determined in accordance with applicable laws

 

188



--------------------------------------------------------------------------------

governing determinations of the insolvency of debtors), less (y) its liabilities
(determined as in clause (x) above), including a portion of the Notes (as
applicable) equal to the Base Release Amount for the Property or Properties
identified on Schedule A as being owned by such Issuer, but excluding amounts
payable under this Indenture, the Transaction Documents, the Notes, the
Mortgages and any other Transaction Documents in excess of such Base Release
Amount.

 

Section 12.25. Assignability. This Indenture and the Notes, and each Note
Trustee’s and the Noteholders’ rights, remedies and privileges hereunder and the
other Transaction Documents, shall be assignable by the Note Trustee and the
Noteholders at any time and from time to time, in whole or in part, in such Note
Trustee’s discretion. In addition, the Noteholders may participate to one or
more Persons all or any portion of its rights and obligations hereunder and the
other Transaction Documents (including without limitation, all or a portion of
the Notes) utilizing such documentation to evidence such participation and the
parties’ respective rights thereunder as Noteholder, in its sole discretion,
shall elect. Each assignee pursuant to this Section may sell participations to
one or more Persons (other than Issuer or any of its Affiliates) in or to all or
a portion of its rights and obligations hereunder and the other Transaction
Documents (including, without limitation, all or a portion of the Notes held by
it); provided, however, that (i) such assignee’s obligations hereunder and the
other Transaction Documents shall remain unchanged, (ii) such assignee shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such assignee shall remain the holder of any such Notes
for all purposes of hereunder and the other Transaction Documents, and
(iv) Issuer, Note Trustee and the assignees pursuant to this Section shall
continue to deal solely and directly with such assignee in connection with such
assignee’s rights and obligations hereunder and the other Transaction Documents.
In the event that more than one (1) party comprises the Note Trustee or
Noteholders, the Note Trustee or the Noteholders, as applicable, shall designate
one party to act on the behalf of all parties comprising the Noteholders in
providing approvals and all other necessary consents under the Transaction
Documents and on whose statements Issuer may rely. Prior to the transfer of any
interest in the Notes to any Person, such Person shall be required by the
transferor of such interest to deliver to such transferor a certificate executed
by an authorized signatory for such Person making a representation that such
transfer will not result in a prohibited transaction under Section 406(a) of
ERISA or Section 4975 of the Code for which no exemption is available. Except as
expressly set forth in Section 6.1(i)(ii), no Issuer may sell, assign or
transfer any interest in the Transaction Documents or any portion thereof
(including, without limitation, any Issuer’s rights, title, interests, remedies,
powers and duties hereunder and thereunder).

 

Section 12.26. Exculpation of Note Trustee. Note Trustee neither undertakes nor
assumes any responsibility or duty to any Issuer or any other party to select,
review, inspect, examine, supervise, pass judgment upon or inform any Issuer or
any third party of (a) the existence, quality, adequacy or suitability of
appraisals of any Property or any other collateral, (b) any environmental
report, (c) any other matters or items, including, but not limited to,
engineering, soils and seismic reports which are contemplated in the Transaction
Documents, (d) issuance of the Notes or the negotiations of the Transaction
Documents, or (e) the selection of the Servicer. Any such selection, review,
inspection, examination and the like, and any other due diligence conducted by
Note Trustee or the Noteholders, is solely for the purpose of protecting Note
Trustee’s rights under the Transaction Documents, and shall not render Note
Trustee liable to any Issuer or any third party for the existence, sufficiency,
accuracy, completeness or legality thereof.

 

189



--------------------------------------------------------------------------------

Section 12.27. Contribution Among Issuers.

 

(a) Contribution. To provide for just and equitable contribution among Issuers,
if any payment is made by an Issuer (a “Funding Issuer”) hereunder or under the
Notes or any other Transaction Document in respect of the Obligations such
Funding Issuer shall be entitled to a contribution from other Issuers for all
payments, damages and expenses incurred by such Funding Issuer under or in
connection with such Obligations, such contributions to be made in the manner
and to the extent set forth below. Any amount payable as a contribution under
this Indenture shall be determined as of the date on which the related payment
is made by a Funding Issuer.

 

(b) Calculation of Contributions. Each Issuer shall be liable for contribution
to each Funding Issuer in respect of all payments, damages and expenses incurred
by such Funding Issuer hereunder or under the Notes or any other Transaction
Document in an aggregate amount, subject to Section 12.27(c) below, equal to
(i) the ratio of (x) the Base Release Amount for each Property owned by such
Issuer to (y) the aggregate Base Release Amounts, multiplied by (ii) the
aggregate amount of such payments, damages and expenses incurred by such Funding
Issuer under or in connection with the Obligations.

 

(c) Rights to Contribution Subordinated. Each Issuer agrees that all of its
rights to receive contribution under this Section 12.27 (whether for payments,
damages, expenses or otherwise) and all of its rights, if any, to be subrogated
to any of the rights of Note Trustee and the Noteholders shall be subordinated
in right of payment (in liquidation or otherwise) to the prior payment in full
in cash of all of the obligations of the Issuers in respect of the Debt (whether
for principal, interest, premium or otherwise). If any amount shall at any time
be paid to an Issuer on account of such rights of contribution or subrogation,
or in contravention of the provisions of this Section 12.27(c) at any time, such
amount shall be held in trust, segregated from the other assets of such Issuer,
for the benefit of the Note Trustee and shall promptly be paid to the Note
Trustee. The foregoing shall constitute a continuing offer to, and agreement
with, all persons that from time to time may become holders of, or continue to
hold, obligations under this Indenture, and the provisions of the foregoing
sentence are made for the benefit of such holders and such holders, as third
party beneficiaries hereunder, are entitled to enforce such provisions.

 

Section 12.28. Joint and Several Obligations.

 

(a) Notwithstanding anything to the contrary set forth in this Indenture or any
of the other Transaction Documents, until such time (if ever) as an Issuer or
Operating Lessee is released pursuant to Section 2.5.3, the obligations of the
Issuers hereunder shall be joint and several (as to the Mexican Issuers, their
obligations hereunder are considered to be Obligaciones Solidarios for purposes
of articles 1987 and 1988 of the Federal Civil Code of Mexico).

 

190



--------------------------------------------------------------------------------

(b) Each Issuer’s or Operating Lessee’s obligations hereunder shall remain
outstanding until all Debt has been paid in full or such Issuer or Operating
Lessee is released pursuant to Section 2.5.3, whichever occurs first.

 

(c) No payment or payments with respect to the obligations of any Issuer
hereunder made by any other Issuer or any other Person or received or collected
by the Note Trustee from such other Issuer or such other Person by virtue of any
action or proceeding or any setoff or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Debt or any release
of security hereunder shall be deemed to modify, reduce, release or otherwise
affect the primary liability of such Issuer in respect thereof.

 

(d) If any amount shall at any time be paid to an Issuer on account of such
rights of contribution or subrogation, in contravention of the provisions of
this Section 12.28 at any time, such amount shall be held in trust, segregated
from the other assets of such Issuer, for the benefit of the Note Trustee and
shall promptly be paid to the Note Trustee.

 

Section 12.29. Note Trustee’s Rights. The rights of “Note Trustee” under this
Indenture with respect to any time shall mean the rights of each and every Note
Trustee at such time.

 

Section 12.30. Acts of Noteholders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Noteholders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by agents duly appointed in writing; and except as herein otherwise expressly
provided such action shall become effective when such instrument or instruments
are delivered to the Note Trustee, and, where it is hereby expressly required,
to the Issuer. Such instrument or instruments (and the action embodied herein
and evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and (subject to Section 15.1) conclusive in
favor of the Note Trustee and the Issuer, if made in the manner provided in this
Section 12.30.

 

(b) The ownership of the Notes shall be proved by the Register.

 

(c) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder of every Note
issued upon the registration thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Note Trustee
or the Issuer in reliance thereon, whether or not notation of such action is
made upon such Note.

 

ARTICLE XIII

 

SERVICE PROVIDERS

 

Section 13.1. Retention of Servicer, Securitization Note Trustee. The
Noteholders agree to the servicing of the Promissory Notes by a Servicer
pursuant to the terms and conditions of a pooling and servicing agreement, and
each Noteholder will irrevocably

 

191



--------------------------------------------------------------------------------

appoint Promissory Note A-1 Noteholder as its respective attorney in fact to
engage one or more servicers, pursuant to a pooling and servicing agreement (the
“Note A-1 Pooling and Servicing Agreement”), for purposes of servicing and
administering the Promissory Notes and any related Property from time to time.
Each Noteholder shall be deemed to have agreed by its acceptance of its Note
that from and after the execution and delivery of the Note A-1 Pooling and
Servicing Agreement, its respective rights in, to and under its respective
Promissory Note and the related Promissory Notes shall be subject to the
servicing under the Note A-1 Pooling and Servicing Agreement, and that the
servicing and administration of its respective Promissory Note, including,
without limitation, the right to modify the terms of such Promissory Note, shall
be governed exclusively by Note A-1 Pooling and Servicing Agreement. Each
Noteholder shall be deemed to have agreed by its acceptance of its Note that
from and after the execution and delivery of the Note A-1 Pooling and Servicing
Agreement, the Promissory Notes shall be serviced and administered in accordance
with this Article XIII and the Note A-1 Pooling and Servicing Agreement. Each
Noteholder agrees that to the extent Promissory Note A-1 Noteholder is required,
pursuant to the Note A-1 Pooling and Servicing Agreement, to indemnify or
reimburse a party, and the Note A-1 Pooling and Servicing Agreement permits
contribution or reimbursement from such Noteholder, such Noteholder, including
its respective Securitization, shall be required to pay its pro rata share.
Issuers shall be responsible for the payment of such Servicer’s fees and
expenses for servicing, master servicing or subservicing, including, without
limitation, any fee or expense for any special servicing and any fees and
expenses of such servicer, including, without limitation, in connection with a
release of any Property, satisfaction of any Mortgage, assumption of the Notes,
modification of the Notes made at Issuers’ request, any requests by Issuers for
waivers or consents, protective advances, and the enforcement of the Transaction
Documents. Issuers shall have the right to rely on any notices given by the
Servicer with the same force and affect as if Note Trustee had given such
notices. In addition, in connection with a Securitization, at the direction of a
majority (by Outstanding Principal Amount) of the Noteholders, Note Trustee
shall retain a Securitization trustee for the benefit of the holders of the
Notes that is designated by a majority of the Noteholders. Issuers shall pay all
costs associated with the retention and ongoing services provided by the
Securitization trustee pursuant to any indenture or similar document.

 

Section 13.2. Pooling and Servicing Agreement. For so long as any Promissory
Note is included in a Securitization, references herein to the Note A-1 Pooling
and Servicing Agreement shall be deemed to include any replacement servicing
agreement that is substantially similar; provided, however, that until a
replacement servicing agreement has been entered into, the Promissory Note A-1
Noteholder shall cause the Promissory Notes to be serviced pursuant to the
provisions of such Note A-1 Pooling and Servicing Agreement as if such agreement
was still in full force and effect with respect to the Promissory Notes;
provided, further, however, that until a replacement servicing agreement is in
place, the actual servicing of the Promissory Notes may be performed by any
Person appointed by the Promissory Note A-1 Noteholder and does not have to be
performed by the service providers set forth under such Note A-1 Pooling and
Servicing Agreement. To the extent that any Promissory Note is then in a
Securitization, a replacement servicing agreement may not be entered into unless
each Rating Agency rating such Securitization provides written confirmation that
entering into such replacement servicing agreement will not result in the
downgrade, qualification or withdrawal of its ratings of the certificates issued
in such Securitization. For purposes of this Indenture, if no Promissory Note is
then included in a Securitization, the Noteholders shall make decisions
regarding the servicing of the Promissory Notes in accordance with this
Indenture.

 

192



--------------------------------------------------------------------------------

Section 13.3. Rating Surveillance. The Noteholders will have the right to retain
the Rating Agencies to provide rating surveillance services in connection with
or prior to a Securitization and the annual cost of such ongoing surveillance
will be at the expense of the Issuers.

 

Section 13.4. Controlling Class Representative.

 

(a) Notwithstanding anything to the contrary contained herein, each Noteholder
shall be deemed to have agreed by its acceptance of its Note that any decision
to be made under the Note A-1 Pooling and Servicing Agreement that requires the
approval of the majority of holders of the then controlling class of the
Securitization (with respect to the Securitization of the Promissory Note A-1,
the “A-1 Note Controlling Class Representative” and with respect to any
Securitization, a “Controlling Class Representative”) or otherwise requires
approval under this Section shall require the approval of Noteholders (or their
designees) then holding a majority of the Outstanding Principal Amount of the
Promissory Notes. If majority of the Noteholders (or their designees) are not
able to agree on a course of action that satisfies the servicing standard within
45 days (or such shorter period as may be required by the Transaction Documents
or the Note A-1 Pooling and Servicing Agreement to the extent the Noteholder’s
approval is required) after receipt of a request for consent to any action by
the Servicer, the A-1 Note Controlling Class Representative shall be entitled to
direct the Servicer on a course of action that satisfies the requirements set
forth in the Note A-1 Pooling and Servicing Agreement (including that such
action does not violate the servicing standard or any other provision of the
Note A-1 Pooling and Servicing Agreement or the Promissory Notes), and the
Servicer shall implement the course of action in accordance with the servicing
standard set forth in the Note A-1 Pooling and Servicing Agreement. For purposes
of this Indenture, if any Promissory Note has been deposited into a
Securitization, references herein to “Noteholder” shall mean the Controlling
Class Representative of the Securitization relating to the relevant Promissory
Note.

 

(b) Notwithstanding anything contained in this Indenture to the contrary, no
advice, direction or objection from or by any Controlling Class Representative
or any of their respective designees may (A) require or cause the Servicer to
violate the terms of the Transaction Documents, applicable law or any provision
of this Indenture or the Note A-1 Pooling and Servicing Agreement, including the
Servicer’s obligation to act in accordance with the servicing standard and to
maintain the REMIC status of any REMIC or (B) result in the imposition of a
“prohibited transaction” or “prohibited contribution” tax under the REMIC
Provisions. In addition, if the Servicer determines in accordance with the
servicing standard that immediate action is necessary to protect the interests
of the Noteholders (as a collective whole), the Servicer may take any such
action without waiting for a response from the Controlling Class Representative
or any Noteholder, as applicable.

 

193



--------------------------------------------------------------------------------

ARTICLE XIV

 

SECURITIZATION

 

Section 14.1. Sale of Note and Securitization. At the request of the Noteholders
and, to the extent not already required to be provided by Issuers and Operating
Lessees under this Indenture, Issuers or Operating Lessees shall use reasonable
efforts to satisfy the market standards which may be reasonably required in the
marketplace or by the Rating Agencies in connection with the Securitization of
rated single or multi-class securities (the “Securities”) secured by or
evidencing ownership interests in the Note and this Indenture, including using
reasonable efforts to do (or cause to be done) the following (but Issuers and
Operating Lessees will not in any event be required to incur, suffer or accept
(except to a de minimis extent) (i) any lesser rights or greater obligations
than as currently set forth in the Transaction Documents and (ii) any expense or
any liability subject to the limitations in Section 12.13 or Article XIII:

 

14.1.1 Provided Information. (i) Provide such non-confidential financial and
other information (but not projections) with respect to the Property, Issuers,
Operating Lessees and Property Managers to the extent such information is
reasonably available to Issuers, Operating Lessees or Property Managers,
(ii) provide business plans (but not projections) and budgets relating to the
Property, to the extent prepared by the Issuers, Operating Lessees or Property
Managers and (iii) cooperate with the holder of the Note (and its
representatives) in obtaining such site inspection, appraisals, market studies,
environmental reviews and reports, engineering reports and other due diligence
investigations of the Property, as may be reasonably requested by the holder of
the Note or reasonably requested by the Rating Agencies (all information
provided pursuant to this Section 14.1 together with all other information
heretofore provided to Note Trustee or the Noteholders in connection with the
Notes, as such may be updated, at Issuer’s or Operating Lessee’s request, in
connection with a Securitization, or hereafter provided to Note Trustee or the
Noteholders in connection with the Notes or a Securitization, being herein
collectively called the “Provided Information”);

 

14.1.2 Updates to Opinions of Counsel. Shall use reasonable efforts to cause to
be rendered such customary updates or customary modifications to the opinions of
counsel delivered at the closing of the Notes as may be reasonably requested by
the holder of the Note or the Rating Agencies in connection with the
Securitization (it being agreed that in no event shall Issuer or Operating
Lessee be obligated to deliver an opinion of counsel with respect to “true
sale”, “ or no fraudulent conveyance” matters). Issuers’ or Operating Lessees’
failure to use reasonable efforts to deliver or cause to be delivered the
opinion updates or modifications required hereby within twenty (20) Business
Days after written request therefor shall constitute an “Event of Default”
hereunder.

 

14.1.3 Modifications to Transaction Documents. Execute such amendments to the
Mortgage and Transaction Documents as may be reasonably requested by the
Noteholders or the Rating Agencies in order to achieve the required rating or to
effect the Securitization (including, without limitation, modifying the Payment
Date to a date other than as originally set forth in this Indenture), provided,
that nothing contained in this Section 14.1.3 shall result in any economic or
other material adverse change in the transaction contemplated by the Transaction

 

194



--------------------------------------------------------------------------------

Documents (unless Issuers and Operating Lessees are made whole by the holder of
Note) or result in any operational changes that are unduly burdensome to the
Properties, Issuers or Operating Lessees.

 

Notwithstanding anything to the contrary contained herein, neither Issuer nor
Operating Lessee shall be required to modify any Transaction Document or
organizational document in a manner which would increase Issuer’s or Operating
Lessee’s obligations or have adverse effect whatsoever on Issuers or Operating
Lessees (other than to a de-minimis extent).

 

Section 14.2. Cooperation with Rating Agencies. Issuers and Operating Lessees
shall (i) at the request of a majority of the Noteholders, meet with
representatives of such Rating Agencies at reasonable times to discuss the
business and operations of the Property, and (ii) cooperate with the reasonable
requests of the Rating Agencies in connection with the Property and (iii) gather
any reasonable environmental information reasonably required by the Rating
Agencies in connection with the Securitization.

 

Section 14.3. Securitization Financial Statements. Issuers and Operating Lessees
acknowledge that all such financial information delivered by Issuers or
Operating Lessees to Note Trustee or the Noteholders pursuant to Section 5.1(j)
may, at the Noteholders’ option, be delivered to the Rating Agencies.

 

Section 14.4. Securitization Indemnification.

 

14.4.1 Disclosure Documents. Each of Issuers and Operating Lessees understands
that certain of the Provided Information may be included in disclosure documents
in connection with the Securitization, including a prospectus or private
placement memorandum or a public registration statement (each, a “Disclosure
Document”) and may also be included in filings with the Securities and Exchange
Commission pursuant to the Securities Act or the Securities and Exchange Act of
1934, as amended (the “Exchange Act”), or to the Mexican National Banking and
Securities Commission (Comisión Nacional Bancoria a de Valores) in connection
with any registration of Notes with such Commission or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, upon request, each of Issuers and Operating Lessees will reasonably
cooperate with the holder of the Note in updating the Provided Information for
inclusion or summary in the Disclosure Document by providing all current
information pertaining to Issuers, Operating Lessees and the Properties
necessary to keep the Disclosure Documents accurate and complete in all material
respects with respect to such matters.

 

14.4.2 Indemnification Certificate. In connection with each of (x) a preliminary
and a private placement memorandum, or (y) a preliminary and final prospectus,
as applicable, each of Issuers and Operating Lessees agree to provide, at the
Noteholders’ reasonable request, an indemnification certificate:

 

(i) certifying that each of Issuers and Operating Lessees have carefully
examined those portions of such memorandum or prospectus, as applicable,
reasonably designated in writing by the Noteholders for Issuers’ or Operating
Lessees’

 

195



--------------------------------------------------------------------------------

review pertaining to Issuers, Operating Lessees, the Properties, the Notes
and/or the Provided Information) and insofar as such sections or portions
thereof specifically pertain to Issuers, Operating Lessees, the Properties, the
Provided Information or the Notes, (the “Relevant Portions”), the Relevant
Portions do not (except to the extent specified by Issuers or Operating Lessees
if Issuers or Operating Lessees do not agree with the statements therein), as of
the date of such certificate, to Issuers’ and Operating Lessees’ actual
knowledge, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading; and

 

(ii) indemnifying Note Trustee, the Noteholders, Deutsche Bank Securities, Inc.,
and the Affiliates of Deutsche Bank Securities, Inc. (collectively, “DBS”) that
have filed the Disclosure Document relating to the Securitization, each of its
directors, each of its officers who have signed the Disclosure Document and each
person or entity who controls DBS within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “DBS
Group”), and DBS, together with the DBS Group, each of their respective
directors and each person who controls DBS or the DBS Group, within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any actual, out-of-pocket losses,
third party claims, damages (excluding lost profits, diminution in value and
other consequential damages) or liabilities arising out of third party claims
(the “Liabilities”) to which any member of the Underwriter Group may become
subject to the extent such Liabilities arise out of or are based upon any untrue
statement of any material fact contained in the Relevant Portions or arise out
of or are based upon the omission by Issuer or Operating Lessee to state therein
a material fact required to be stated in the Relevant Portions in order to make
the statements in the Relevant Portions or in light of the circumstances under
which they were made, not misleading (except that (x) Issuers’ and Operating
Lessees’ obligation to indemnify in respect of any information contained in a
preliminary or final registration statement, private placement memorandum or
preliminary or final prospectus that is derived in part from information
provided by Issuers or Operating Lessees and in part from information provided
by others unrelated to or not employed by Issuers or Operating Lessees shall be
limited to any untrue statement or omission of material fact therein known to
Issuers or Operating Lessees that results directly from an error in any
information provided (or which should have been provided) by Issuers or
Operating Lessees which either of Issuers or Operating Lessees have been given
the opportunity to examine and reasonably and promptly approve and (y) Issuers
and Operating Lessees shall have no responsibility for the failure of any member
of the Underwriting Group to accurately transcribe written information supplied
by Issuers or Operating Lessees or to include such portions of the Provided
Information).

 

(iii) Each of Issuers’ and Operating Lessees’ liability under clauses (a) and
(b) above shall be limited to Liabilities arising out of or based upon any such
untrue statement or omission by Issuers or Operating Lessees made therein in
reliance upon and in conformity with information furnished to the Noteholders
by, or furnished at the direction and on behalf of Issuers or Operating Lessees
in connection with the preparation of those portions of the registration
statement, memorandum or prospectus pertaining to Issuers, Operating Lessees,
the Properties or the Notes, including financial

 

196



--------------------------------------------------------------------------------

statements of Issuers or Operating Lessees and operating statements with respect
to the Properties. This indemnity agreement will be in addition to any liability
which Issuers or Operating Lessees may otherwise have.

 

(iv) Promptly after receipt by an indemnified party under this Article XIV of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Article XIV, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Article XIV of its assumption of such defense, the indemnifying
party shall not be liable for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or in conflict with those available
to the indemnifying party, the indemnified party or parties shall have the right
to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties at the expense of the indemnifying party. The indemnifying party shall
not be liable for the expenses of separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in conflict with those available to another
indemnified party

 

(v) In order to provide for just and equitable contribution in circumstances in
which the indemnity provided for in this Article XIV is for any reason held to
be unenforceable by an indemnified party in respect of any actual, out-of-pocket
losses, claims, damages or liabilities relating to third party claims (or action
in respect thereof) referred to therein which would otherwise be indemnifiable
under this Article XIV, the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such actual, out of
pocket losses, third party claims, damages or liabilities (or action in respect
thereof) (but excluding damages for loss profits, diminution in value of the
Property and consequential damages); provided, however, that no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution for Liabilities arising
therefrom from any person who was not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered:
(i) the DBS Group’s and Issuer’s or Operating Lessee’s relative knowledge and
access to information concerning the matter with respect to which claim was
asserted; (ii) the opportunity to correct and prevent any statement or

 

197



--------------------------------------------------------------------------------

omission; (iii) the limited responsibilities and obligations of Issuer and
Operating Lessee as specified herein; and (iv) any other equitable
considerations appropriate in the circumstances.

 

ARTICLE XV

 

THE NOTE TRUSTEE

 

Section 15.1. Duties of the Note Trustee (a) The duties, responsibilities and
liabilities of the Note Trustee in respect of the Transaction Documents and the
other duties and liabilities of the Note Trustee under this Indenture shall be
as follows:

 

(i) The Note Trustee (and the Servicer on its behalf) shall have the full power
and authority to do all things not inconsistent with the provisions of this
Indenture or any other Transaction Document that it may deem advisable in order
to enforce the provisions hereof or thereof or to take any action with respect
to a default or an Event of Default hereunder or thereunder, or to institute,
appear in or defend any suit or other proceeding with respect hereto or thereto,
or to protect the interests of the Holders; provided, however, that
notwithstanding the foregoing or any other provisions of this Indenture to the
contrary, the Notes shall be serviced by the Servicer and the powers vested in
the Servicer hereunder shall not be exercised by the Note Trustee except as
expressly set forth herein. Neither the Note Trustee nor any of its directors,
officers, shareholders, agents or employees (each, a “Trustee Indemnified Party”
and, collectively, the “Trustee Indemnified Parties”) shall be answerable to or
accountable for, except for its or their own bad faith, willful misconduct or
negligence, and the Issuers agree to indemnify and save harmless the Trustee
Indemnified Parties from, any costs, expenses, liabilities and damages that any
of them may incur or sustain, in good faith and without willful misconduct or
negligence, in the exercise and performance of the Note Trustee’s powers and
duties hereunder and the acceptance or administration of the trust or trusts
hereunder, under the Indenture or under any other Transaction Document,
including the cost and expense of defending themselves against any claim or
liability in connection with the exercise or performance thereof; provided,
however, that if it is found that any such claim or liability has resulted from
the bad faith, willful misconduct or negligence of any Trustee Indemnified Party
in the performance of its duties hereunder, such Trustee Indemnified Party shall
repay such portion of the reimbursed amounts that is attributable to expenses
incurred in relation to that portion of its acts or omissions that is the
subject of such finding. If any Trustee Indemnified Party is entitled to receive
indemnification hereunder with respect to any such action or proceeding brought
by a third party, the Issuers shall be entitled to assume the defense of any
such action or proceeding with counsel reasonably satisfactory to such Trustee
Indemnified Party who shall not, except with the consent of such Trustee
Indemnified Party, be counsel to the Issuers or any Affiliate thereof. Upon
assumption by the Issuers of the defense of any such action or proceeding, such
Trustee Indemnified Party shall have the right to participate in such action or
proceeding and to retain its own separate counsel, but the Issuers shall not be
liable for any legal fees or expenses of such a separate counsel subsequently
incurred by such Trustee Indemnified Party in connection with the defense
thereof unless (i) the Issuers have agreed to pay such fees and expenses or
(ii) counsel provided by the Issuers pursuant to the foregoing is counsel to the
Issuers and such Trustee Indemnified Party shall have been advised by such
counsel that representation of such Trustee Indemnified Party by such counsel
provided by the Issuers pursuant to the foregoing would be

 

198



--------------------------------------------------------------------------------

inappropriate due to actual or potential conflicting interests between the
Issuers and such Trustee Indemnified Party, including situations in which there
are one or more legal defenses available to such Trustee Indemnified Party that
are different from or additional to those available to the Issuers; provided,
however, that the Issuers shall not, in connection with any such action or
proceeding, or separate but substantially similar action or proceeding arising
out of the same general allegations, be liable for the fees and expenses of more
than one separate firm of attorneys at any time, in addition to any local
counsel, for any such Trustee Indemnified Party. The Issuers shall not consent
to the terms of any compromise or settlement of any action defended by the
Issuers in accordance with the foregoing without the prior consent of the
Trustee Indemnified Party. The Issuers shall not be required to indemnify any
Trustee Indemnified Party for any amount paid or payable by such Trustee
Indemnified Party in settlement of any action, proceeding or investigation
without the prior written consent of the Issuers, which consent shall not be
unreasonably withheld. Promptly after receipt by any Trustee Indemnified Party
of notice of its involvement (or the involvement of any of its Affiliates or
such Affiliate’s directors, officers, shareholders, agents or employees) in any
action, proceeding or investigation, such Trustee Indemnified Party shall, if a
claim for indemnification in respect thereof is to be made against the Issuers
hereunder, notify the Issuers in writing of such involvement, but the failure of
such Trustee Indemnified Party to provide such notice shall neither cause the
forfeiture of the right to receive indemnity hereunder nor limit such right,
except to the extent, if any, that the Issuers are prejudiced by the failure of
the Trustee Indemnified Party to promptly give such notice. The Issuers’
indemnification obligations under this Section 15.1(a)(1) shall survive payment
of the Notes and any resignation, removal or replacement of the Note Trustee.
The indemnification provided herein is limited in each case to actual damages
and does not extend to consequential damages.

 

The Note Trustee shall be authorized to make, at the expense of the Issuers, all
required refilings of any Transaction Document to preserve the liens created
thereby to the extent not so done by the Issuers, the Servicer as provided
herein or therein, but shall have no obligation to take any action to protect,
preserve or enforce any rights or interests in the Transaction Documents or
towards the execution or enforcement of the trusts hereby or thereby created
which, in its opinion, shall be likely to involve expense or liability to the
Note Trustee, unless the Note Trustee shall have received an agreement
satisfactory to the Note Trustee in its sole discretion to indemnify it against
such liability and expense. The Note Trustee shall not be required to ascertain
or inquire as to the performance or observance of any of the covenants or
agreements contained herein, or in any other Transaction Document or in any
other instruments to be performed or observed by the Issuers or any other party
to any Transaction Document (including, without limitation, the necessity or
desirability under any applicable state law to re-record, re-register or re-file
any Transaction Document). In accepting the trusts hereunder and under the
Transaction Documents, the Note Trustee is acting solely as Note Trustee
hereunder and not in its individual capacity and all Persons, other than the
Issuers and the Holders, having any claim against the Note Trustee arising by
reason hereof shall look only to the Collateral for payment or satisfaction
thereof except as provided herein.

 

(ii) The Note Trustee shall incur no liability in acting upon any signature,
notice, request, consent, certificate, opinion, or other instrument reasonably
believed by it to be genuine. In administering the trusts, the Note Trustee may
exercise any of the powers hereof directly or through its agents or attorneys
and may, at the expense of the Issuers, consult with

 

199



--------------------------------------------------------------------------------

counsel, accountants and other skilled Persons to be selected and employed by
it, and the reasonable expenses thereof shall be paid by the Issuers, and the
Note Trustee shall not be liable for anything done, suffered or omitted in good
faith by it in accordance with the advice of any such Person nor for any error
of judgment made in good faith by a Responsible Officer, unless it shall be
proved that the Note Trustee was negligent in ascertaining the pertinent facts.

 

(iii) The Note Trustee shall have no duty to make, arrange or ensure the
completion of any recording, filing or registration of any Transaction Document,
any instrument of further assurance, any instrument constituting part of any of
the Mortgaged Properties, or any amendments or supplements to any of said
instruments and the Note Trustee shall have no duty to make, arrange or ensure
the completion of the payment of any fees, charges or taxes in connection
therewith (and the Note Trustee may act with respect to the Transaction
Documents and pay out deposited monies without regard thereto), or to give any
notice thereof, or to make, arrange or ensure the completion of the payment of
or be under any duty in respect of any tax, assessment or other governmental
charge that may be levied or assessed on any of the Mortgaged Properties or any
part thereof or against the Issuers. Notwithstanding the foregoing, the Note
Trustee agrees that it will notify the Issuers in writing of any filings, fees,
taxes or other payments required in connection with the satisfaction of the
Issuers’ obligations hereunder and under the other Transaction Documents known
to any Responsible Officer of the Note Trustee assigned to its Corporate Trust
Office and actively involved in the administration of the Loan.

 

(iv) Whenever, in administering the trust, the Note Trustee shall deem it
necessary or desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Note Trustee may, in the absence
of bad faith on the part of the Note Trustee, request and rely upon (unless
other evidence in respect thereof be specifically prescribed herein or in any
Transaction Document) an Officer’s Certificate of the Issuers, and such
Officer’s Certificate shall be full warrant to the Note Trustee for any action
taken, suffered or omitted by it on the faith thereof, but in its discretion the
Note Trustee may in lieu thereof accept other evidence of such fact or matter or
may require such further or additional evidence as it may deem reasonable.

 

(v) Whenever, in administering the trust, the Note Trustee shall be permitted
whether pursuant to the terms of this Indenture or any other Transaction
Document, to determine to grant or withhold its consent to or waiver or approval
of any matter described herein or therein or to take or omit to take any action
or course of conduct permitted or required hereunder or thereunder, the Note
Trustee shall be fully protected in making such determination based solely upon
the written direction of the Servicer or, absent such direction, (a) on the
basis of the related submission required by this Indenture or by such other
Transaction Document, as the case may be, or (b) if a standard for such
determination is specified herein or therein, on the basis of its determination
in good faith as to whether or not such standard has been satisfied, or (c) if
no such standard is specified, on the basis of its determination in good faith
as to (x) with respect to any act, omission or course of conduct, whether such
act, omission or course of conduct is reasonable (which determination may be
made solely on the basis of advice from professionals selected by the Note
Trustee with reasonable care) and (y) with respect to the selection of any
professional, whether the party proposing the engagement of such professional is
motivated primarily by interests contrary to those of the Holders in making such
proposal; provided, that in each case, that the Note Trustee grants or withholds
its consent or approval or takes any other

 

200



--------------------------------------------------------------------------------

action on a timely basis. The Note Trustee shall not be required to seek the
individual consents or approvals of the Holders with respect to any such consent
or approval unless the same shall be explicitly required by the terms of this
Indenture or such other Transaction Document, as the case may be. Without
limiting the generality of the foregoing, in the event the approval of the Note
Trustee is requested by the Servicer with respect to a settlement of an
insurance claim pursuant to the Indenture, the Note Trustee shall be fully
protected in granting such approval based on directions from the Servicer.
Notwithstanding anything to the contrary herein or in any of the other
Transaction Documents, neither the Note Trustee (at the request of the Servicer)
nor the Servicer on its behalf shall consent to any transfer of any of the
Mortgaged Properties or any beneficial interest therein, any modification or
waiver of the other Transaction Documents or the terms of this Indenture (other
than modifications or waivers that may be made unilaterally (within the meaning
of Treas. Reg. Section 1.1001-3, or any successor provision) as provided herein
or in the other Transaction Documents), any release of any property pledged
pursuant to this Indenture or the other Transaction Documents, or any release of
the Issuers from their obligations hereunder or under the other Transaction
Documents (other than any actions expressly contemplated by this Indenture or
the other Transaction Documents in connection with payments on the Notes
(including any redemptions) or otherwise), unless the Issuers have obtained and
delivered to the Note Trustee and the Servicer an Opinion of Counsel from
counsel experienced in federal income tax matters that such consent or
modification, or waiver, as the case may be, will not be treated as an exchange
of any Note for a newly issued obligation pursuant to Section 1001 of the Code
and provided, further, that in the case of a transfer of any portion of any of
the Mortgaged Properties without release of such transferred portion a further
opinion shall be furnished to the Note Trustee to the effect that (i) such
transfer shall not adversely affect the status of the Notes as debt for federal
income tax purposes or (ii) result in the creation of a “taxable mortgage pool”
within the meaning of Section 7701 of the Code.

 

(vi) The Note Trustee shall have no obligation to see to the payment or
discharge of any liens (other than the liens of the Transaction Documents, and
then only to the extent therein provided), or to see to the application of any
payment of the principal of or interest on any Note secured thereby or to the
delivery or transfer to any Person of any property released from any such lien,
or to give notice to or make demand upon any mortgagor, mortgagee, trustor,
beneficiary or other Person for the delivery or transfer of any such property.

 

(vii) The Note Trustee shall not be concerned with or accountable to any Person
for the use or application of any deposited monies that shall be released or
withdrawn in accordance with the provisions hereof or of any other Transaction
Document or of any property or securities or the proceeds thereof that shall be
released from the lien hereof or thereof in accordance with the provisions
hereof or thereof and the Note Trustee shall have no liability for the acts of
other parties hereto that are not in accordance with the provisions hereof.

 

(viii) The Note Trustee shall not be charged with knowledge of any Event of
Default hereunder or under any other Transaction Document (except default in the
payment of monies to the Note Trustee that the Issuers are required to pay or
cause to be paid to the Note Trustee on or before a specified date and except
default in the delivery of any certificate, opinion or other document expressly
required to be delivered to the Note Trustee by any provision hereof or any
Transaction Document) or any condition which after notice and/or the passage of
time would constitute an Event of Default or any other fact, circumstance or
event the occurrence of

 

201



--------------------------------------------------------------------------------

which would require the Note Trustee to give any notice or otherwise take any
action (any such Event of Default, condition, circumstance or other event, an
“Event”), unless either (i) a Responsible Officer of the Note Trustee assigned
to its Corporate Trust Office shall have actual knowledge of such Event or
(ii) written notice of such Event shall have been given to and received by the
Note Trustee, by any Issuer, the Servicer or any Holder or Holders of at least
25% in aggregate principal amount of the Notes.

 

(ix) The Note Trustee shall not be responsible of any act or omission of the
Servicer and Servicer shall not be responsible for any act or omission of the
Note Trustee.

 

(b) Except during the continuance of an Event of Default, the Note Trustee
undertakes to perform such duties and only such duties as are specifically set
forth in this Indenture, and no implied covenants or obligations shall be read
into this Indenture against the Note Trustee.

 

(c) In the absence of actual knowledge on the part of a Responsible Officer to
the contrary or bad faith on its part, the Note Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Note Trustee and
conforming to the requirements of this Indenture; but in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Note Trustee, the Note Trustee shall be under a duty to
examine the same to determine whether or not they conform on their face to the
requirements of this Indenture.

 

(d) In the case an Event of Default known to the Note Trustee has occurred and
is continuing, the Note Trustee shall exercise (subject, in all cases, to the
rights and powers vested in the Servicer pursuant to this Indenture), with
respect to the Notes, such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent Person would exercise or use under the circumstances in the conduct of
his own affairs.

 

(e) No provision of this Indenture shall be construed to relieve the Note
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct or bad faith, except that:

 

(i) this Subsection (e) shall not be construed to limit the effect of
Subsections (a) or (b) of this Section;

 

(ii) the Note Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved by a court of competent
jurisdiction that the Note Trustee was negligent in ascertaining the pertinent
facts; and

 

(iii) the Note Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith and without negligence in accordance
with the directions of the Noteholders or the Servicer required by this
Indenture relating to the time, method and place of conducting any proceeding
for any remedy available to the Note Trustee, or exercising any trust or power
conferred upon the Note Trustee, under this Indenture with respect to the Notes
or the Transaction Documents.

 

202



--------------------------------------------------------------------------------

(f) At any time or times, for the purpose of meeting the legal requirements of
any jurisdiction in which any of the Collateral may at the time be located, the
Issuers and the Note Trustee shall have power to appoint, and, upon the written
request of the Note Trustee or of the Holders of a majority of the Noteholders,
the Issuers shall for such purpose join with the Note Trustee in the execution,
delivery and performance of all instruments and agreements necessary or proper
to appoint, one or more Persons approved by the Note Trustee either to act as
co-trustee, jointly with the Note Trustee, of all or any part of the Collateral,
or to act as separate trustee of any such property, in either case with such
powers as may be provided in the instrument of appointment, and to vest in such
Person or Persons in the capacity aforesaid, any property, title, right or power
deemed necessary or desirable, subject to the other provisions of this
Section 15.1(f). If the Issuers do not join in such appointment within 15 days
after the receipt by them of a request so to do, or in case an Event of Default
has occurred and is continuing, the Note Trustee alone shall have power to make
such appointment.

 

If any written instrument from the Issuers should be required by any co-trustee
or separate trustee so appointed to more fully verify such co-trustee’s or
separate trustee’s power with respect to such property, title, right or power,
any and all such instruments shall, on request, be executed, acknowledged and
delivered by the Issuer.

 

Every co-trustee or separate trustee shall, to the extent permitted by law, but
to such extent only, be appointed subject to the following terms:

 

(i) The Notes shall be authenticated and delivered, and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, cash
and other personal property held by, or required to be deposited or pledged
with, the Note Trustee hereunder, shall be exercised solely, by the Note
Trustee.

 

(ii) The rights, powers, duties and obligations hereby conferred or imposed upon
the Note Trustee in respect of any property covered by such appointment shall be
conferred or imposed upon and exercised or performed by the Note Trustee (or by
the Note Trustee and such co-trustee or separate trustee jointly, as shall be
provided in the instrument appointing such co-trustee or separate trustee),
except to the extent that, under any law of any jurisdiction in which any
particular act is to be performed, the Note Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such co-trustee or separate
trustee.

 

(iii) The Note Trustee, at any time, by an instrument in writing executed by it,
with the consent of the Issuers evidenced by a Board Resolution, may accept the
resignation of or remove any co-trustee or separate trustee appointed under this
Section 15.1(f), and, if an Event of Default has occurred and is continuing, the
Note Trustee shall have power to accept the resignation of, or remove, any such
co-trustee or separate trustee without the consent of the Issuers. Upon the
written request of the Note Trustee, the Issuers shall join with the Note
Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to effectuate such resignation or removal. A
successor to any co-trustee or separate trustee so resigned or removed may be
appointed in the manner provided in this Section 15.1(f).

 

203



--------------------------------------------------------------------------------

(iv) No co-trustee or separate trustee hereunder shall be personally liable by
reason of any act or omission of the Note Trustee, or any other such trustee
hereunder. Any fees or expenses of any co-trustee or separate trustee shall not
be an expense of the Note Trustee.

 

(v) Any Act of Noteholders delivered to the Note Trustee shall be deemed to have
been delivered to each such co-trustee and separate trustee.

 

Section 15.2. Rights of Note Trustee. (a) The Note Trustee may rely on any
document believed by it to be genuine and to have been signed or presented by
the proper Person. The Note Trustee need not investigate any fact or matter
stated in such document.

 

(b) Any request or direction of the Issuers mentioned herein shall be
sufficiently evidenced by an Issuer Order or an Issuer Request and any
resolution of a board of directors may be sufficiently evidenced by a resolution
of such board of directors.

 

(c) Before the Note Trustee acts or refrains from acting, it may require an
Authorized Officer Certificate or an Opinion of Counsel. The Note Trustee shall
not be liable for any action it takes or omits to take in good faith in reliance
on such Authorized Officer Certificate or Opinion of Counsel.

 

(d) The Note Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through delegates, agents
or attorneys or a custodian or nominee, and the Note Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.

 

(e) The Note Trustee shall not be liable for any action it takes or omits to
take in good faith which it believes to be authorized or within its rights or
powers.

 

(f) The Note Trustee may consult with counsel, and the advice or opinion of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection from liability in respect of any action taken, omitted or suffered by
it hereunder in good faith and in reliance thereon.

 

(g) The Note Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Noteholders pursuant to this Indenture or to institute, conduct or defend
any litigation hereunder or in relation hereto at the request, order or
direction of any of the Noteholders pursuant to this Indenture, unless such
Noteholders shall have offered to the Note Trustee reasonable security or
indemnity against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction;

 

(h) The Note Trustee shall not be bound to make any investigation into the facts
or matters stated in any document, but the Note Trustee, in its direction, may
make such further inquiry or investigation into such facts or matters as it may
see fit, and, if the Note Trustee shall determine to make such further inquiry
or investigation, it shall be entitled to examine the books, records and
premises of the Issuers, personally or by an agent or attorney; and

 

204



--------------------------------------------------------------------------------

(i) The Note Trustee shall not be required to give any bond or surety in respect
of the execution of the trust created hereby or the powers granted hereunder.

 

(j) With respect to all conditions to be satisfied or determinations permitted
or required to be made by or to the satisfaction of the Note Trustee hereunder
with respect to the closing the Note Trustee shall be entitled to receive and
rely conclusively upon a certificate or instruction from the Initial Purchaser.

 

(k) With respect to the exercise of all rights, powers and authority of the Note
Trustee hereunder, and with respect to any actions permitted or required to be
taken by the Note Trustee hereunder, the Note Trustee shall at all times be
entitled to request, rely, and act only upon, the written instruction of the
Noteholders, and in the absence of such instruction and indemnity reasonably
acceptable to the Note Trustee with respect thereto, the Note Trustee shall have
no obligation to act.

 

(l) With respect to all matters relating to the ongoing administration and
servicing of the loan, including without limitation all matters relating to
monitoring and enforcing the Issuers’ obligations hereunder, the Note Trustee
shall enter into such servicing agreements as the Noteholder shall request, with
such servicers, master servicers and/or special servicers as shall be selected
and designated by a majority of the Noteholders, and the Note Trustee shall have
no responsibility or liability therefore.

 

Section 15.3. Individual Rights of Note Trustee. The Note Trustee, in its
individual or any other capacity, may become the owner or pledgee of Notes and
may otherwise deal with the Issuers or its Affiliates with the same rights it
would have had if it were not Note Trustee.

 

Section 15.4. Note Trustee’s Disclaimer. The Note Trustee (i) shall not be
responsible for, and makes no representation, as to the validity or adequacy of
this Indenture or the Notes and (ii) shall not be accountable for the Issuers’
use of the proceeds from the Notes, or responsible for any statement of the
Issuers in this Indenture or in any document issued in connection with the sale
of the Notes or in the Notes other than the Note Trustee’s Certificate of
Authentication.

 

Section 15.5. Notice of Defaults. If a Default occurs and is continuing and if
it is actually known to a Responsible Officer of the Note Trustee, the Note
Trustee shall mail to each Noteholder and the Issuers with a copy to the Rating
Agency, notice of such Default within thirty (30) calendar days after obtaining
actual knowledge of such Default. Except in the case of a Default in payment of
principal of or interest on any Note, the Note Trustee may withhold the notice,
and be protected against liability in withholding such notice, if, and so long
as the Note Trustee in good faith determines that withholding the notice is in
the best interests of the Noteholders and shall so advise the Issuers in
writing. Where a notice of the occurrence of an Event of Default has been given
to the Noteholders pursuant to this Section 15.5 and the Event of Default is
thereafter cured, the Note Trustee shall give notice that the Event of Default
is no longer continuing to the Noteholders within thirty (30) calendar days
after a Responsible Officer of the Note Trustee obtains actual knowledge that
the Event of Default has been cured.

 

205



--------------------------------------------------------------------------------

Section 15.6. Compensation and Indemnity. (a) On the Closing Date and from time
to time thereafter, the Issuers shall pay to the Note Trustee any costs, fees
and expenses of its counsel and a fee payable monthly on each Payment Date for
the related Interest Accrual Period at an annual fee rate of approximately
0.0053% times the outstanding principal balance of the Note as of the first day
of such related Interest Accrual Period, calculated on the basis of a 360-day
year and charged for the actual number of days elapsed in the related Interest
Accrual Period, as compensation for its services as Note Trustee hereunder. The
Note Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Issuers shall reimburse the Note Trustee upon
request for all reasonable out-of-pocket expenses incurred or made by it,
including costs of collection, in addition to the compensation for its services.
Such expenses shall include, but will not be limited to, the reasonable
compensation and expenses, disbursements and advances of the Note Trustee’s
agents (including any receiver), delegates, counsel, accountants and experts.
The Issuers shall indemnify the Note Trustee against any and all loss, liability
or expense (including reasonable attorney’s fees) incurred by it in connection
with the administration of this trust and the performance of its duties in its
various capacities hereunder including the costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder. The Note Trustee shall
notify the Issuers and the Noteholders promptly of any claim for which it may
seek indemnity. Failure by the Note Trustee to so notify the Issuers shall not
relieve the Issuers of its obligations hereunder. The Issuers need not reimburse
any expense or indemnity against any loss, liability or expense incurred by the
Note Trustee through the Note Trustee’s own willful misconduct, negligence or
bad faith. To the extent the Note Trustee renders services or incurs expenses
after an Event of Default specified in Section 10.1(a)(vii), the compensation
for services and expenses incurred by it are intended to constitute expenses of
administration under any applicable federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect.

 

(b) The Issuers’ payment obligations to the Note Trustee pursuant to this
Section 15.6 shall survive the resignation or removal of the Note Trustee and
the discharge of this Indenture.

 

Section 15.7. Replacement of Note Trustee. (a) No resignation or removal of the
Note Trustee, and no appointment of a successor Note Trustee, shall become
effective until the acceptance of appointment by the successor Note Trustee
pursuant to this Section 15.7. The Note Trustee may resign at any time by so
notifying the Issuers upon not less than sixty (60) calendar days prior written
notice. The Holders of two-thirds of the Outstanding Principal Amount of the
Notes may remove the Note Trustee without cause by so notifying the Note Trustee
and the Issuers and may appoint a successor Note Trustee. The Issuers shall
remove the Note Trustee promptly if:

 

(i) the Note Trustee fails to comply with Section 15.10;

 

(ii) the Note Trustee is adjudged to be bankrupt or insolvent;

 

206



--------------------------------------------------------------------------------

(iii) a receiver or other public officer takes charge of the Note Trustee or its
property; or

 

(iv) the Note Trustee otherwise becomes incapable of acting.

 

If the Note Trustee resigns or is removed or if a vacancy exists in the office
of Note Trustee for any reason (the Note Trustee in such event being referred to
herein as the retiring Note Trustee), the Issuers shall promptly appoint a
successor Note Trustee.

 

(b) Any successor Note Trustee shall deliver a written acceptance of its
appointment to the retiring Note Trustee and to the Issuers. Thereupon, the
resignation or removal of the retiring Note Trustee shall become effective, and
the successor Note Trustee shall have all the rights, powers and duties of the
Note Trustee under this Indenture. The successor Note Trustee shall mail a
notice of its succession to Noteholders. If the retiring Note Trustee resigns or
is removed, the retiring Note Trustee, the Issuers or the Holders of a majority
of the Outstanding Principal Amount of the Notes may petition any court of
competent jurisdiction for the appointment of a successor Note Trustee. If the
Note Trustee fails to comply with Section 15.10, any Noteholder may petition any
court of competent jurisdiction for the removal of the Note Trustee and the
appointment of a successor Note Trustee.

 

(c) Notwithstanding the replacement of the Note Trustee pursuant to this
Section 15.7, the Issuers’ obligations under Section 15.6 shall continue for the
benefit of the retiring Note Trustee.

 

Section 15.8. Successor Note Trustee by Merger. (a) If the Note Trustee
consolidates with, merges or converts into, or transfers all or substantially
all of its corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation or banking
association without any further act shall be the successor Note Trustee;
provided, however, that such corporation or banking association shall be
otherwise qualified and eligible under Section 15.9 and Section 15.10. The Note
Trustee shall provide the Rating Agency with written notice of any such
transaction.

 

(b) In case at the time such successor or successors by merger, conversion or
consolidation to the Note Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Note Trustee may adopt the Certificate of Authentication
of any predecessor trustee, and deliver such Notes so authenticated, and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Note Trustee may authenticate such Notes either in the name of any
predecessor hereunder or in the name of the successor to the Note Trustee. In
all such cases such certificates shall have the full force which it is anywhere
in the Notes or in this Indenture provided that the certificate of the Note
Trustee shall have.

 

Section 15.9. Eligibility; Disqualification The Note Trustee or its parent shall
have a combined capital and surplus of at least $50,000,000 as set forth in its
most recent published annual report and shall have a long-term senior unsecured
debt rating of no lower than “BBB-” by the Rating Agency, or shall otherwise be
acceptable to the Rating Agency.

 

207



--------------------------------------------------------------------------------

Section 15.10. Representations and Warranties of the Note Trustee

 

The Note Trustee hereby represents and warrants to the other parties hereto
that, as of the Closing Date:

 

(i) the Note Trustee has been duly organized and is validly existing under the
laws of the United States of America;

 

(ii) the execution and delivery of this Indenture and the other Transaction
Documents to which it is a party by the Note Trustee have been duly authorized
by all necessary corporate action on the part of the Note Trustee; the Note
Trustee is duly authorized under applicable law, its articles of incorporation
and its by-laws to accept and to perform its obligations under this Indenture
and each of the other Transaction Documents to which it is a party, and all
corporate action necessary or required therefor has been duly and effectively
taken or obtained; none of the execution, delivery and performance of this
Indenture, or the consummation of the transactions herein contemplated, nor the
compliance with the provisions hereof, will conflict with or result in a breach
of, or constitute a default under (A) the terms of any agreement or instrument
to which the Note Trustee is a party or by which it is bound; (B) the
certificate of incorporation or bylaws of the Note Trustee; or (C) to the Note
Trustee’s knowledge, the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Note Trustee or its properties; neither
the Note Trustee nor any of its Affiliates is a party to, bound by, or in breach
of or in violation of any material indenture or other agreement or instrument,
or subject to or in violation of any statute, order or regulation of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over it, which materially and adversely affects or to the knowledge of the Note
Trustee may in the future materially and adversely affect (X) the ability of the
Note Trustee to perform its obligations under this Indenture or (Y) the
business, operations, financial condition, properties or assets of the Note
Trustee;

 

(iii) the execution and delivery of this Indenture and the consummation of the
transactions contemplated hereby (with the benefit of the provisions hereof) do
not require any consent, approval, authorization, order, registration or
qualification of or with any court or any regulatory authority or other
governmental agency or body, except such as has been obtained and is in full
force and effect;

 

(iv) this Indenture has been duly executed and delivered by the Note Trustee
and, assuming due authorization, execution and delivery by the other parties
hereto, constitutes a valid and legally binding obligation of the Note Trustee
enforceable against it in accordance with its terms, subject to (A) applicable
bankruptcy, fraudulent conveyance or transfer, insolvency, reorganization,
moratorium or similar laws of general applicability relating to or affecting the
rights and remedies of creditors generally and (B) the application of principles
of equity (regardless of whether considered and applied in a proceeding in
equity or at law);

 

(v) there are no actions, suits or proceeding pending, or to the Note Trustee’s
knowledge, threatened against the Note Trustee, before or by any court,
administrative agency, arbitrator or governmental body (A) with respect to any
of the transactions contemplated by this Indenture or (B) with respect to any
other matter which could, if determined adversely to the Note Trustee,
materially and adversely affect it or its business, assets, operations or
condition, financial or otherwise, or adversely affect its ability to perform
its obligations under this Indenture; and

 

208



--------------------------------------------------------------------------------

(vi) Note Trustee is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or otherwise) or operations of the
Note Trustee or its properties or might have consequences that would materially
and adversely affect its performance hereunder.

 

Within thirty (30) days of the earlier of discovery by the Note Trustee or
receipt of notice by the Note Trustee of the breach of any representation or
warranty of the Note Trustee set forth in this Section 15.10, the Note Trustee
shall cure such breach in all material respects.

 

Section 15.11. Conflicting Interests

 

If the Note Trustee has or shall acquire any conflicting interest (as defined in
Section 310 of the Trust Indenture Act of 1939, as amended, applied as if this
Indenture were an Indenture to be qualified under such Act), such Note Trustee
shall, within ninety (90) days after ascertaining that it has such conflicting
interest and if the default (as defined in Section 310 of such Act) has not been
cured or duly waived or otherwise eliminated before the end of such ninety-day
period, either eliminate such conflicting interest or resign, such resignation
to become effective upon the appointment of a successor Note Trustee and such
successor’s acceptance of such appointment, and the Issuers shall take prompt
steps to have a successor appointed in the manner provided in Section 6.10
hereof.

 

Section 15.12. Self Dealing

 

The Note Trustee may purchase Eligible Investments through the Note Trustee, in
its individual capacity, and through its Affiliates, and such Persons may retain
any charges or commissions customarily imposed for such purchases.

 

Section 15.13. Unclaimed Funds

 

At the expiration of two (2) years following the Scheduled Maturity Date, of the
Notes issued hereunder, any monies deposited in the Holdover Account for such
Notes then remaining on deposit and unclaimed by the lawful owner thereof shall
be paid to the Issuers (or in accordance with any directions previously given to
the Note Trustee by the Issuers) and the Person entitled to receive such monies
thereafter shall look only to the Issuers for payment thereof as an unsecured
general creditor (without regard to any limitation on recourse contained herein
or in the Notes or any other Transaction Document), and all liability of the
Note Trustee with respect to such trust money shall thereupon cease; provided
that the Note Trustee, before being required to make any such repayment, may, at
the expense of the Issuers, cause to be published at least once but not more
than three times in any Authorized Newspaper (if the Notes were, as of the Note
Trustee’s receipt of such payment, listed on a securities exchange) and in two
newspapers in the English language customarily published on each Business Day
and of general circulation, one in New York, New York and the other in London,
England, a notice to the effect that said monies remain unclaimed and have not
been applied for the purpose for which they were deposited, and that after a
date specified therein, which shall be not less than

 

209



--------------------------------------------------------------------------------

thirty (30) days after the date of first publication of said notice, any
unclaimed balance of said monies then remaining in the hands of the Note Trustee
will be paid to the Issuers upon their written directions. Any successor to the
Issuers through merger, consolidation or otherwise or any recipient of
substantially all the assets of the Issuers in a liquidation of the Issuers
shall remain liable for the amount of any unclaimed balance paid to the Issuer
pursuant to this paragraph.

 

Section 15.14. Illegal Acts

 

No provision of this Indenture or any amendment or supplement hereto shall be
deemed to impose any duty or obligation on the Note Trustee to do any act in the
performance of its duties hereunder or to exercise any right, power, duty or
obligation conferred or imposed on it, which under any present or future law
shall be unlawful, or which shall be beyond the corporate powers, authorization
or qualification of the Note Trustee.

 

Section 15.15. Withholding and Information Reporting

 

The Note Trustee agrees with the Issuers that the Note Trustee will comply with
all applicable tax withholding and reporting requirements. The Issuers and
Paying Agents agree to cooperate with the Note Trustee in order to enable it to
comply with such requirements.

 

ARTICLE XVI

 

NOTEHOLDERS’ LISTS, REPORTS AND MEETINGS

 

Section 16.1. Preservation of Information; Communications to Noteholders. The
Note Trustee shall preserve in as current a form as is reasonably practicable,
the names and addresses of Holders of Global Notes received by the Note Trustee
in its capacity as Note Registrar.

 

Section 16.2. Fiscal Year. Unless the Issuers otherwise determine, the fiscal
year of the Issuers shall correspond to the calendar year.

 

Section 16.3. Voting by Noteholders. Except as otherwise provided in the
Indenture (including, without limitation, the provisions of Section 17.2) all
resolutions of the Noteholders shall be passed by votes representing more than
50 percent of the Outstanding Principal Amount. In addition, except as otherwise
provided herein, approval from the majority Noteholders shall be required with
respect to the following:

 

(a) any modification or amendment of, or waiver with respect to, the Indenture,
the Promissory Notes or the Transaction Documents that would result in the
extension of the Maturity Date thereof, a reduction in the interest rate borne
thereby or the payment, which relates to any exit fee or Prepayment Fee payable
thereon or a deferral or forgiveness of interest on or principal of the
Promissory Notes, a modification or waiver of any other monetary term of the
Transaction Documents relating to the timing or amount of any payment of
principal and interest (other than interest at the Default Rate) or a
modification or waiver of any provision of this Indenture which restricts the
related Issuer from incurring additional indebtedness or from transferring a
Property or any transfer of direct or indirect equity interests in such Issuer;

 

210



--------------------------------------------------------------------------------

(b) any modification or amendment of, or waiver with respect to, the Transaction
Documents that would result in a discounted pay-off of the Promissory Notes;

 

(c) any foreclosure upon or comparable conversion of the ownership of a Property
securing the Promissory Notes or any acquisition of a related Property by
deed-in-lieu of foreclosure;

 

(d) any proposed or actual sale of a Property (other than a sale and Release
that is permitted under this Indenture without Noteholders consent);

 

(e) any proposed or actual sale of the Promissory Notes by the Servicer other
than pursuant the Note A-1 Pooling and Servicing Agreement (or similar provision
in any other servicing agreement, if applicable);

 

(f) any release of an Issuer, the Sponsor or other obligor from liability with
respect to the Promissory Notes (other than as permitted under this Indenture
without Noteholders consent);

 

(g) any determination not to enforce a “due-on-sale” or “due-on-encumbrance”
clause (unless such clause is not exercisable under applicable law or such
exercise is reasonably likely to result in successful legal action by an Issuer)
as provided in a pooling and servicing agreement (or similar provision in any
other servicing agreement, if applicable);

 

(h) any action to bring a Property into compliance with environmental laws or
otherwise address hazardous materials located at a Property;

 

(i) any substitution or release of collateral or acceptance of additional
collateral for the Promissory Notes including the release of additional
collateral for the Promissory Notes unless permitted by the Transaction
Documents (other than any release made pursuant to Section 2.5.5, Section 2.6 or
Section 2.9 or the grant of a non-material easement or right-of-way or other
non-material release); and

 

(j) adoption or approval of a plan in a bankruptcy of an Issuer.

 

Section 16.4. Purposes for Which Noteholder Meetings May Be Called. A meeting of
Noteholders may be called at any time and from time to time pursuant to this
Article to make, give or take any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be made,
given or taken by the Noteholders.

 

Section 16.5. Call, Notice and Place of Meetings.

 

(a) The Note Trustee may at any time call a meeting of Noteholders for any
purpose specified in Section 16.4, to be held at such time and at such place in
New York, New York as the Note Trustee shall determine. Notice of every meeting
of Noteholders, setting forth the time and place of such meeting and in general
terms the action proposed to be taken at such meeting, shall be given by the
Note Trustee, in the manner provided in Section 12.6, not less than ten (10) nor
more than 180 calendar days prior to the date fixed for the meeting.

 

211



--------------------------------------------------------------------------------

(b) In case at any time an Issuer, pursuant to a resolution of the Board of
Directors of such Issuer, or the Holders of at least ten percent (10%) of the
Outstanding Principal Amount of the Notes shall have requested the Note Trustee
to call a meeting of the Noteholders for any purpose specified in Section 16.4,
by written request setting forth in reasonable detail the action proposed to be
taken at the meeting, and the Note Trustee shall not have made the first
publication of the notice of such meeting within ten (10) calendar days after
receipt of such request or shall not thereafter proceed to cause the meeting to
be held as provided herein, then the Issuers or the Noteholders in the amount
above specified, as the case may be, may determine the time and the place in New
York, New York, for such meeting and may call such meeting for such purposes by
giving notice thereof as provided in subsection (a) above.

 

Section 16.6. Persons Entitled to Vote at Meetings.

 

To be entitled to vote at any meeting of the Noteholders a Person shall (a) be a
Holder of one or more of the Outstanding Notes or (b) be a Person appointed by
an instrument in writing as proxy by a Holder of one or more Outstanding Notes.
The only Persons who shall be entitled to be present or to speak at any meeting
of Noteholders shall be the Persons entitled to vote at such meeting and their
counsel and any representatives of the Note Trustee and its counsel, and any
representatives of the Issuers and their counsel.

 

Section 16.7. Quorum; Action.

 

The Persons entitled to vote at least a majority of the Outstanding Principal
Amount of the Notes shall constitute a quorum for a meeting of the Noteholders.
In the absence of a quorum within 60 minutes of the time appointed for any such
meeting, the meeting shall, if convened at the request of Noteholders, be
dissolved. In any other case the meeting may be adjourned for a period of not
less than ten (10) calendar days as determined by the chairman of the meeting
prior to the adjournment of such meeting. In the absence of a quorum at any such
adjourned meeting, such adjourned meeting may be further adjourned for a period
of not less than ten (10) calendar days as determined by the chairman of the
meeting prior to the adjournment of such adjourned meeting. Notice of the
reconvening of any adjourned meeting shall be given as provided in Section 12.6,
except that such notice need be given only once not less than five (5) calendar
days prior to the date on which the meeting is scheduled to be reconvened.
Notice of the reconvening of an adjourned meeting shall state expressly the
percentage, as provided above, of the Outstanding Principal Amount of the Notes
that shall constitute a quorum.

 

Except as limited by the proviso to the first paragraph of Section 17.2, any
resolution presented to a meeting or adjourned meeting duly reconvened at which
a quorum is present as aforesaid may be adopted by the affirmative vote of the
Holders of at least a majority of the Outstanding Principal Amount of the Notes;
provided, however, that, except as limited by the proviso to the first paragraph
of Section 17.2, any resolution with respect to any consent or waiver that this
Indenture expressly provides may be given by the Holders of at least a majority
of the Outstanding Principal Amount of the Notes may be adopted at a meeting or
an adjourned meeting duly reconvened and at which a quorum is present as
aforesaid only by the affirmative vote of the Holders of at least a majority of
the Outstanding Principal Amount of the Notes; and provided, further, that,
except as limited by the proviso to the first paragraph of Section 17.2, any

 

212



--------------------------------------------------------------------------------

resolution with respect to any request, demand, authorization, direction,
notice, consent, waiver or other action that this Indenture expressly provides
may be made, given or taken by the Holders of a specified percentage, which is
less than a majority of the Outstanding Principal Amount of the Notes may be
adopted at a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid by the affirmative vote of the Holders of such
specified percentage of the Outstanding Principal Amount of the Notes.

 

Any resolution passed or decision taken at any meeting of Holders of Notes duly
held in accordance with this Section 16.7 shall be binding on all the
Noteholders, whether or not present or represented at the meeting.

 

Notwithstanding the foregoing provisions of this Section 16.7, if any action is
to be taken at a meeting of Noteholders with respect to any request, demand,
authorization, direction, notice, consent, waiver or other action that this
Indenture expressly provides may be made, given or taken by the Holders of a
specified percentage in aggregate Outstanding Principal Amount of the Notes
affected thereby, or of the Noteholders:

 

(i) there shall be no minimum quorum requirement for such meeting; and

 

(ii) the aggregate Outstanding Principal Amount of the Notes that vote in favor
of such request, demand, authorization, direction, notice, consent, waiver or
other action shall be taken into account in determining whether such request,
demand, authorization, direction, notice, consent, waiver or other action has
been made, given or taken under this Indenture.

 

Section 16.8. Determination of Voting Rights; Conduct and Adjournment of
Meetings.

 

(a) Notwithstanding any other provisions of this Indenture, the Note Trustee may
make such reasonable regulations as it may deem advisable for any meeting of
Noteholders in regard to proof of the holding of the Notes and of the
appointment of proxies and in regard to the appointment and duties of inspectors
of votes, the submission and examination of proxies, certificates and other
evidence of the right to vote, and such other matters concerning the conduct of
the meeting as it shall deem appropriate. Except as otherwise permitted or
required by any such regulations, the holding of Notes shall be proved in the
manner specified in Section 2.1.10 and the appointment of any proxy shall be
proved in the manner specified in Section 2.1.10 or by having the signature of
the person executing the proxy witnessed or guaranteed by any trust company,
bank or banker authorized by Section 2.1.10 to certify to the holding of Notes.
Such regulations may provide that written instruments appointing proxies,
regular on their face, may be presumed valid and genuine without the proof
specified in Section 2.1.10 or other proof.

 

(b) The Note Trustee shall, by an instrument in writing, appoint a chairman of
the meeting, unless the meeting shall have been called by the Issuers or by
Holders of Notes as provided in Section 16.5, in which case the Issuers or the
Holders of Notes calling the meeting, as the case may be, shall in like manner
appoint a chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Persons entitled to vote at least a
majority of the Outstanding Principal Amount of the Notes represented at the
meeting.

 

213



--------------------------------------------------------------------------------

(c) At any meeting each Noteholder or proxy shall be entitled to one vote for
each $1,000 of the Outstanding Principal Amount of the Notes held or represented
by him; provided, however, that no vote shall be cast or counted at any meeting
in respect of any Note challenged as not Outstanding and ruled by the chairman
of the meeting to be not Outstanding. The chairman of the meeting shall have no
right to vote, except as a Noteholder or of a proxy.

 

(d) Any meeting of Noteholders duly called pursuant to Section 16.5 at which a
quorum is present may be adjourned from time to time by Persons entitled to vote
at least a majority of the Outstanding Principal Amount of the Notes represented
at the meeting; and the meeting may be held as so adjourned without further
notice.

 

Section 16.9. Counting Votes and Recording Action of Meetings.

 

The vote upon any resolution submitted to any meeting of Noteholders shall be by
written ballots on which shall be subscribed the signatures of the Noteholders
or their representatives by proxy and the principal amounts and serial numbers
of the Notes held or represented by them. The permanent chairman of the meeting
shall appoint two inspectors of votes who shall count all votes cast at the
meeting for or against any resolution and who shall make and file with the
secretary of the meeting their verified written reports in duplicate of all
votes cast at the meeting. A record, at least in duplicate, of the proceedings
of each meeting of Noteholders shall be prepared by the secretary of the meeting
and there shall be attached to said record the original reports of the
inspectors of votes on any vote by ballot taken thereat and affidavits by one or
more persons having knowledge of the facts setting forth a copy of the notice of
the meeting and showing that said notice was given as provided in Section 16.5
and, if applicable, Section 16.7. Each copy shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one such
copy shall be delivered to the Issuers, and another to the Note Trustee to be
preserved by the Note Trustee, the latter to have attached thereto the ballots
voted at the meeting. Any record so signed and verified shall be conclusive
evidence of the matters therein stated.

 

Section 16.10. Remedial Rights.

 

(a) Subject to Section 16.3, all decisions, consents, waivers, approvals and
other actions (collectively, “Decisions”) authorized to be taken under or in
connection with any of the Transaction Documents by any Noteholder shall be
taken by Promissory Note A-1 Noteholder in accordance with the Note A-1 Pooling
and Servicing Agreement, and no other Noteholder shall exercise any such rights
with respect to its respective Promissory Note or otherwise. All Noteholders
recognize that pursuant to the Note A-1 Pooling and Servicing Agreement all
servicing and administrative functions with respect to the Indenture shall be
exercised by the Servicer, and that the Servicer may exercise all rights and
remedies of the Promissory Note A-1 Noteholder under this Indenture on behalf of
Promissory Note A-1 Noteholder. All Decisions made by the Servicer on behalf of
the Noteholders pursuant to and in accordance with the Note A-1 Pooling and
Servicing Agreement shall be deemed to be reasonable so long as such decisions
are in accordance with the servicing standard. Subject to

 

214



--------------------------------------------------------------------------------

the terms of the Note A-1 Pooling and Servicing Agreement and Section 16.3
hereof, Promissory Note A-1 Noteholder may (i) consent or withhold consent to
any action by Issuers, (ii) exercise or refrain from exercising any power,
rights or remedies under the Transaction Documents or otherwise in respect of
the Promissory Notes, (iii) waive any conditions in any Transaction Documents,
(iv) amend the Transaction Documents or (v) take any other action authorized to
be taken under or in connection with the Transaction Documents or the Note A-1
Pooling and Servicing Agreement. Noteholders agree that the pari passu status of
any Promissory Note shall not be affected by any (x) extension of the Maturity
Date or of any installment of interest, principal or yield maintenance payment,
(y) reduction in fees or expenses payable to the Noteholders, or (z) release of
collateral.

 

(b) In addition to the foregoing, until the satisfaction in full of the
obligations of the Issuers under the Promissory Notes, each Noteholder hereby
covenants and agrees that it shall not institute or commence a proceeding or
case under or file a petition (in each case, either by itself or in conjunction
with any other Persons) under the United States Bankruptcy Code (or join any
Person in any such petition) or otherwise invoke or cause any other Person to
institute or commence an insolvency proceeding with respect to or against
Issuers or seek to appoint a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official with respect to Issuers or all or any
part of its property or assets ordering the winding-up or liquidation of the
affairs of Issuers. Each Noteholder hereby appoints Promissory Note A-1
Noteholder as its agent, and grants Promissory Note A-1 Noteholder an
irrevocable power of attorney coupled with an interest, and its proxy, for the
purpose of exercising any and all rights and taking any and all actions
available to such Noteholder in connection with any case by or against Issuers
under the United States Bankruptcy Code or in any other insolvency proceeding,
including without limitation, the right to file and/or prosecute any claim, vote
to accept or reject a plan, make any election under Section 1111(b) of the
United States Bankruptcy Code with respect to the Promissory Notes, and to file
a motion to modify, lift or terminate the automatic stay with respect to the
Promissory Notes following the commencement of a bankruptcy case. Each
Noteholder also agrees that it will not assert or in any way utilize the
Promissory Notes as the basis for any set-off, offset or recoupment in any
action or proceeding brought by Issuers against it. Each Noteholder hereby
agrees that, upon the request of Promissory Note A-1 Noteholder, it shall
execute, acknowledge and deliver to Promissory Note A-1 Noteholder all such
further deeds, conveyances and instruments as Promissory Note A-1 Noteholder may
reasonably request for the better assuring and evidencing of the foregoing
appointment and grant. All references to Promissory Note A-1 Noteholder in this
paragraph shall be deemed to apply equally to Servicer and Note Trustee acting
on behalf of Promissory Note A-1 Noteholder pursuant to the Note A-1 Pooling and
Servicing Agreement.

 

Section 16.11. Return of Funds.

 

(a) If, at any time that Promissory Note A-1 is outstanding, the Servicer or
Note Trustee shall have paid to any Noteholder any amount received on the
Promissory Notes, and such payment was made in error, then such Noteholder shall
promptly return such amount to the Servicer or Note Trustee, as applicable, on
demand, and if such payment is not made, the Servicer or Note Trustee will
diligently seek to obtain the recovery of such amounts from such Noteholder
(which recovery may be effected from subsequent collections on such Noteholder’s
Promissory Note, as applicable, and will include interest thereon). If the
Servicer or Note Trustee, as appropriate, determines that any amount received or
collected by Servicer or Note Trustee must be returned to Issuers or paid to any
other

 

215



--------------------------------------------------------------------------------

Person pursuant to any bankruptcy or insolvency law or ruling (or the
equivalent), the Servicer or Note Trustee, as appropriate, shall not be
obligated to distribute such amount to any Noteholder, but, if any amount is so
distributed, such Noteholder shall promptly return such amount to the Servicer
or Note Trustee, as applicable, on demand, and if such payment is not made, the
Servicer or Note Trustee, as appropriate, will diligently seek to obtain the
recovery of such amounts therefrom (which recovery may be effected from
subsequent collections on such Noteholder’s Promissory Note and will include
interest thereon). If any Promissory Note is part of a Securitization, the
parties to such Securitization shall use general collections of the related
securitization trust to reimburse the master servicer or Note Trustee for such
amount, and any such Securitization shall provide for such reimbursements to the
Servicer or Note Trustee.

 

(b) The foregoing provisions are agreed and covenanted to by the parties hereto
notwithstanding that any such amounts might at any time be held in the related
collection account for the benefit of any Noteholder, and each Noteholder hereby
releases and relinquishes any claim or security on such amount that it is not
entitled to retain in accordance with this Indenture.

 

(c) Each of the duties and obligations specified in this Section shall survive
any termination of this Indenture.

 

Section 16.12. Restrictions on Transfer.

 

(a) Each Noteholder (and any subsequent holder of such Noteholder’s Promissory
Note) agrees that it shall not sell, assign, transfer, pledge, syndicate, sell,
hypothecate, contribute, encumber or otherwise dispose of (a “Transfer”) all or
any portion of its respective Promissory Note without Promissory Note A-1
Noteholder’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, or Rating Agency Confirmation; provided that:

 

(i) each such Noteholder shall have the right to Transfer its Promissory Note,
or any portion thereof, to a Qualified Institutional Lender, without obtaining
Promissory Note A-1 Noteholder’s or the Servicer’s prior written consent or
Rating Agency Confirmation, as long as Note Trustee and the Servicer are
provided prior to the date of any Transfer with (i) an officer’s certificate
from a senior officer of the transferee, certifying that it is a Qualified
Institutional Lender and (ii) a copy of the assignment and assumption agreement
referred to in clause (y) below, and

 

(ii) if such Noteholder wishes to Transfer its Promissory Note, or any portion
thereof, to an entity that is not a Qualified Institutional Lender, it must
first obtain the consent of Promissory Note A-1 Noteholder or the Servicer,
which will be conditioned upon receipt by Note Trustee of a Rating Agency
Confirmation.

 

(b) Notwithstanding the foregoing, both prior to and from and after the closing
date of a Securitization of Promissory Note A-1 (x) without Promissory Note A-1
Noteholder’s prior consent and the receipt of Rating Agency Confirmation, which
will be given in Promissory Note A-1 Noteholder’s sole discretion, no other
Noteholder shall Transfer all or any portion of its Promissory Notes to any
Issuer or an affiliate thereof, and any such Transfer shall be void ab initio
and (y) in connection with any Transfer of a Promissory Note, the transferee
shall execute an assignment and assumption agreement whereby such transferee

 

216



--------------------------------------------------------------------------------

assumes all of the obligations of the related Noteholder hereunder with respect
to such Promissory Note, from and after the date of such assignment; provided,
that if such Promissory Note is being securitized and the Note A-1 Pooling and
Servicing Agreement is being entered into in connection therewith, (i) the
officer’s certificate specified in Section 16.12(a)(i) shall not be required and
(ii) no separate assignment and assumption agreement shall be required. Each
Noteholder agrees by its acceptance of the Note that it will pay the expenses of
Promissory Note A-1 Noteholder (including all expenses of the Servicer and the
Note Trustee) and all expenses relating to a Rating Agency Confirmation in
connection with such Transfer by such Noteholder.

 

Section 16.13. Advancing on the Pari Passu Loans.

 

(a) The Servicer and, if the Servicer fails to do so, the trustee for the
securitization of Promissory Note A-1 (the “A-1 Trustee”) shall make the
following advances, subject to the terms of the Note A-1 Pooling and Servicing
Agreement (but subject to the recoverability standard set forth therein) and
this Indenture: (i) servicing or property protective advances (a “Property
Advance”) on the Mortgaged Properties and the Promissory Notes and
(ii) principal and/or interest advances (a “P&I Advance”) on the Promissory Note
A-1. Each of the Servicer and the A-1 Trustee will be entitled to reimbursement
for a Property Advance made by such Person, first from the Holding Account, and
then, if funds in the Holding Account are insufficient to reimburse such Person,
such Person shall be entitled to reimbursement for such Property Advance from
general collections of the Promissory Note A-1 securitization as provided in the
Note A-1 Pooling and Servicing Agreement. In the event that the Servicer or the
A-1 Trustee makes any Property Advance with respect to the Promissory Notes that
become a non-recoverable advance, then each Noteholder shall promptly reimburse
the Servicer or the A-1 Trustee, as applicable, upon demand, for its pro rata
share of such Property Advance, together with interest thereon. In addition, by
its acceptance of its Note, each Noteholder is deemed to have agreed that it
will promptly reimburse the Servicer for its pro rata share of any fees, costs
or expenses that related directly to the servicing of its respective Note as to
which the Servicer or the A-1 Trustee is entitled to be reimbursed pursuant to
the Note A-1 Pooling and Servicing Agreement. If the Note A-1 Pooling and
Servicing Agreement permits the Servicer or the A-1 Trustee to reimburse itself
from a general collections account, then the Servicer or the A-1 Trustee, as
applicable, may do so and, if required under the Note A-1 Pooling and Servicing
Agreement, the Servicer or the A-1 Trustee will seek reimbursement from the
Noteholders. If any Promissory Note is part of a Securitization, the related
pooling and servicing agreement shall provide that the related servicer or
trustee in such Securitization shall use general collections of the related
securitization trust to pay such Noteholder’s proportionate share of the amounts
described in this paragraph. Each Noteholder shall be responsible for its
proportionate share of any non-recoverable servicing advances (and advance
interest thereon) that relate directly to the servicing of the Promissory Notes
whether or not such Note is in a Securitization, provided that if none of the
Promissory Notes are in a Securitization any Noteholder may instruct the
servicer not to make any servicing advances.

 

(b) The servicer under each of the Securitizations other than the Promissory
Note A-1 Securitization (each, an “Other Servicer”) shall be required to make
P&I Advances on the related Promissory Note, from time to time, subject to the
terms of the pooling and servicing agreement for the related Securitization
(each an “Other Pooling and Servicing Agreement”), the Note A-1 Pooling and
Servicing Agreement of the Promissory Note A-1 Securitization and this
Indenture. Each Other Pooling and Servicing Agreement shall also provide that if
the related

 

217



--------------------------------------------------------------------------------

Other Servicer fails to make such a P&I Advance, as required, the trustee for
such securitization or a fiscal agent in its stead, (the “Other Trustee”) will
make such P&I Advance subject to the terms of such Other Pooling and Servicing
Agreement. The Servicer and each Other Servicer shall each independently make
its own recoverability determination with respect to a P&I Advance for its
Promissory Note based on the information that each has on hand and in accordance
with such pooling and servicing agreement, as applicable, for the related
Securitization. If either the Servicer or any Other Servicer makes a
non-recoverability determination with respect to such P&I Advance, no Other
Servicer or Other Trustee shall make any related P&I Advance for the Promissory
Notes included in the related securitization trust; provided however, if the
Servicer is not a servicer approved by a Rating Agency that is rating the other
Securitization, each Other Servicer or Other Trustee shall be required to make
its own non-recoverability determination. Each Servicer shall be required to
advise the other servicers of the amount of its P&I Advance within two Business
Days of making such advance. If either the Servicer or any Other Servicer
determines that a proposed P&I Advance, if made, would be non-recoverable or an
outstanding P&I Advance is or would be non-recoverable or if the Servicer
subsequently determines that a proposed Property Advance would be
non-recoverable or an outstanding Property Advance is or would be
non-recoverable, it will advise each Other Servicer within one Business Day of
making such determination. Once notice of such determination has been delivered
by the Servicer or the Servicer receives written notice of such determination by
any Other Servicer, none of the Servicer, the A-1 Trustee, an Other Servicer or
Other Trustee or any other party to the related pooling and servicing agreement
shall make any additional P&I Advances with respect to the Promissory Notes
until the Servicer has consulted with the applicable Other Servicers and they
agree that circumstances with respect to the Promissory Notes have changed such
that a proposed future P&I Advance would not be a non-recoverable advance. Each
servicer, trustee, fiscal agent or other maker of a P&I Advance shall only be
entitled to reimbursement for a P&I Advance that becomes non-recoverable first
from amounts allocated to the related Promissory Notes pursuant to this
Indenture, and then, if such funds are insufficient to reimburse such servicer
or other advancing party, such servicer, trustee, fiscal agent or other
advancing party shall be entitled to reimbursement for such P&I Advance from
general collections of the related securitization trust, in each case, pursuant
to the terms of the Note A-1 Pooling and Servicing Agreement or the Other
Pooling and Servicing Agreement for the applicable Securitization.

 

(c) Each Noteholder by its acceptance of its Note is deemed to have agreed that
the servicer selected for the applicable Securitization of the related
Promissory Note shall be a Servicer that is approved by S&P (an “S&P Approval”),
Moody’s (a “Moody’s Approval”) and Fitch (a “Fitch Approval”) provided that such
servicer need only be approved by S&P, Moody’s or Fitch if such rating agency is
rating the related Securitization. Each Noteholder further agrees that the
related Other Pooling and Servicing Agreement entered into in connection with
the related Securitization shall contain a provision to the effect that if the
trustee of such Securitization (each, an “Other Trustee”) or the Other Servicer
for such Securitization (each an “Other Securitization Party”) has received
notice from S&P, Moody’s or Fitch that such Other Servicer no longer has S&P
Approval, Moody’s Approval or Fitch Approval, as applicable, then such Other
Securitization Party shall promptly notify the master servicer and the Other
Securitization Party of the same. The Noteholders agree that in the absence of
such S&P Approval, Moody’s Approval or Fitch Approval, neither the Servicer nor
any Other Servicer shall be required under the Note A-1 Pooling and Servicing
Agreement or an Other Pooling and Servicing Agreement to abide by, nor may it
rely on, any determination of non-recoverability by any Other Servicer or the
Servicer, as applicable.

 

218



--------------------------------------------------------------------------------

Section 16.14. Provisions of Other Pooling and Servicing Agreements.

 

Each Noteholder by its acceptance of its Note is deemed to have agreed that its
related Other Pooling and Servicing Agreement shall contain provisions to the
following effect: (1) each Noteholder shall be responsible for its proportionate
share of any non-recoverable Property Advances (and advance interest thereon)
that relate directly to the servicing of the Promissory Notes, including any
unpaid special servicing fees relating to the Promissory Notes, and that in the
event that the funds received with respect to each respective Promissory Note
are insufficient to cover such Property Advances (x) the applicable Other
Servicer and, if such Other Servicer does not perform its obligations, Other
Trustee will be required to promptly reimburse the Servicer or A-1 Trustee, as
applicable, out of general funds in the collection account (or equivalent
account) established under the Other Pooling and Servicing Agreement, and (y) if
the Note A-1 Pooling and Servicing Agreement permits the Servicer or A-1 Trustee
to reimburse itself then the Servicer or A-1 Trustee, as applicable, may do so
and the Other Servicer will be required to make reimbursements out of general
funds in the collection account (or equivalent account) established under the
Other Pooling and Servicing Agreement, (2) each of the Servicer and the A-1
Trustee shall be indemnified against any claims, losses, penalties, fines,
forfeitures, legal fees and related costs, judgments and any other costs,
liabilities, fees and expenses incurred in connection with the Note A-1 Pooling
and Servicing Agreement or applicable Other Pooling and Servicing Agreement that
relate directly to its servicing of the Promissory Notes, and the applicable
Other Servicer will be required to reimburse the Servicer or A-1 Trustee, as
applicable, out of general funds in the collection account (or equivalent
account) established under the related Other Pooling and Servicing Agreement,
(3) the related Other Servicer or Other Trustee will be required to deliver
notice to the Note Trustee and the Servicer of the deposit of a Promissory Note
into a securitization trust (which notice shall also provide contact information
for the related Other Trustee, the Other Servicer and the related Controlling
Class Representative), accompanied by a certified copy of the executed Other
Pooling and Servicing Agreement, (4) in the event that Promissory Note A-1 is no
longer an asset in a Securitization and the Promissory Notes are being serviced
pursuant to another pooling and servicing agreement, a Rating Agency
Confirmation with respect to the related Securitization shall be required to be
delivered, and (5) the Servicer shall be third party beneficiaries of the
provisions in each Other Pooling and Servicing Agreement that effect the
foregoing clauses (1) through (3). Each of the foregoing obligations of each
Noteholder shall be deemed satisfied to the extent that the related Other
Pooling and Servicing Agreement contains a provision corresponding to the
obligation set forth in this Section 16.14.

 

ARTICLE XVII

 

SUPPLEMENTAL INDENTURES

 

Section 17.1. Supplemental Indentures Without Consent of Noteholders. Without
the consent of the Noteholders but with prior notice to the Rating Agency, the
Issuers and the Note Trustee, when authorized by an Issuer Order, at any time
and from time to time, may enter into one or more indentures supplemental
hereto, in form satisfactory to the Note Trustee, for any of the following
purposes:

 

(i) to evidence the succession, in compliance with the applicable provisions
hereof, of another Person to the Issuers, and the assumption by any such
successor of the covenants of the Issuers herein and in the Notes;

 

219



--------------------------------------------------------------------------------

(ii) to add to the covenants of the Issuers, for the benefit of the Holders of
the Notes, or to surrender any right or power herein conferred upon the Issuers;

 

(iii) to convey, transfer, assign, mortgage or pledge any property to or with
the Note Trustee;

 

(iv) to cure any ambiguity, to correct or supplement any provision herein or in
any supplemental indenture that may be inconsistent with any other provision
herein or in any supplemental indenture or to make any other provisions with
respect to matters or questions arising under this Indenture which will not be
inconsistent with other provisions of the Indenture;

 

(v) to evidence and provide for the acceptance of the appointment hereunder by a
successor trustee with respect to the Notes and to add to or change any of the
provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one trustee, pursuant to the
requirements of Article XV; or

 

(vi) to evidence any changes as required in connection with a Subsequent Funding
or the Condominium Conversion permitted hereunder;

 

provided, however, that (i) such action shall not, as evidenced by an Opinion of
Counsel, adversely affect the interests of any Noteholder, (ii) a Rating
Confirmation shall have been obtained with respect to such action and (iii) such
action shall not amend, modify or waive any of the subordination provisions. The
Note Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.

 

Section 17.2. Supplemental Indentures with Consent of Noteholders. The Issuers
and the Note Trustee, when authorized by an Issuer Order, also may, with the
consent of the Holders of not less than a majority of the Outstanding Principal
Amount of the Notes affected thereby, by Act of such Holders evidenced by a
resolution adopted at a meeting of the Noteholders delivered to the Issuers and
the Note Trustee, enter into an indenture or indentures supplemental hereto for
the purpose of adding any provisions to, or changing in any manner or
eliminating any of the provisions of, this Indenture or modifying in any manner
the rights of the Holders of the Notes under this Indenture; provided that so
long as any of the Notes are included in a Securitization (i) a Rating
Confirmation shall have been obtained with respect to such action and (ii) no
such supplemental indenture shall, without the consent of the Holder of each
Outstanding Note affected thereby:

 

(i) change the Maturity Date or any Payment Date, or reduce the Outstanding
Principal Amount thereof, the interest rate thereon (or manner of calculation

 

220



--------------------------------------------------------------------------------

of the interest rate) or change any time or place of payment where, or the coin
or currency in which, any principal of or interest on any Note is payable, or
impair the right to institute suit for the enforcement of the provisions of this
Indenture requiring the application of funds available therefor, as provided in
Article X, to the payment of any such amount due on the Notes on or after the
respective due dates thereof;

 

(ii) reduce the percentage of the Outstanding Principal Amount of the Notes the
consent of the respective Noteholders of which is required for any such
supplemental indenture, or the consent of the respective Noteholders of which is
required for any waiver of future compliance with certain provisions of this
Indenture or certain past defaults hereunder and their consequences provided for
in this Indenture;

 

(iii) modify any provision of this Indenture specifying a percentage of the
aggregate Outstanding Principal Amount of the Notes necessary to amend this
Indenture or the other Transaction Documents except to increase any percentage
specified herein or to provide that certain additional provisions of this
Indenture or the other Transaction Documents cannot be modified or waived
without the consent of the Holder of each Outstanding Note affected thereby;

 

(iv) modify any of the provisions of this Indenture in such manner as to affect
the calculation of the amount of any payment of interest or the Note Repayment
Amount, as applicable, due on any Note on any Payment Date or Maturity Date
(including the calculation of any of the individual components of such
calculation) or to affect the rights of the Holders of the Notes to the benefit
of any provisions for the mandatory redemption of the Notes contained herein;

 

(v) change the dates upon which optional redemption of the Notes are permitted;

 

(vi) deprive the holder of any Note of the benefit of a first priority security
interest in the Collateral as provided in herein; or

 

(vii) modify the final sentence of Section 2.1.3 hereof.

 

It shall not be necessary for any Act of the Noteholders under this Section 17.2
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

 

Promptly after the execution by the Issuers and the Note Trustee of any
supplemental indenture pursuant to this Section 17.2, the Note Trustee shall
mail to the Holders of the Notes to which such amendment or supplemental
indenture relates a notice setting forth in general terms the substance of such
supplemental indenture. Any failure of the Note Trustee to mail such notice, or
any defect therein, shall not, however, in any way impair or affect the validity
of any such supplemental indenture.

 

Section 17.3. Execution of Supplemental Indentures. In executing, or permitting
the additional trusts created by, any supplemental indenture permitted by this
Article XVII or the modification thereby of the trusts created by this
Indenture, the Note Trustee shall be

 

221



--------------------------------------------------------------------------------

entitled to receive, and subject to Sections 15.1 and 15.2, shall be fully
protected in relying upon, an Opinion of Counsel stating that the execution of
such supplemental indenture is authorized or permitted by this Indenture and
that all conditions precedent to the execution and delivery of such supplemental
indenture have been satisfied. The Note Trustee may, but shall not be obligated
to, enter into any such supplemental indenture that affects the Note Trustee’s
own rights, duties, liabilities or immunities under this Indenture or otherwise.

 

Section 17.4. Effect of Supplemental Indenture. Upon the execution of any
supplemental indenture pursuant to the provisions hereof, this Indenture shall
be and shall be deemed to be modified and amended in accordance therewith with
respect to the Notes affected thereby, and the respective rights, limitations of
rights, obligations, duties, liabilities and immunities under this Indenture of
the Note Trustee, the Issuers and the Holders of the Notes shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modifications and amendments, and all the terms and conditions of any such
supplemental indenture shall be and be deemed to be part of the terms and
conditions of this Indenture for any and all purposes.

 

Section 17.5. Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any supplemental indenture pursuant to this
Article XVII may, and if required by the Note Trustee shall, bear a notation in
form approved by the Note Trustee as to any matter provided for in such
supplemental indenture. If the Issuers or the Note Trustee shall so determine,
new Notes so modified as to conform, in the opinion of the Note Trustee and the
Issuers, to any such supplemental indenture may be prepared and executed by the
Issuers and authenticated and delivered by the Note Trustee in exchange for
Outstanding Notes.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

222



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

NOTE TRUSTEE: LASALLE BANK NATIONAL ASSOCIATION, a national banking association

By:

 

/s/ Alyssa C. Stahl

Name:   Alyssa C. Stahl Title:   First Vice President

 

223



--------------------------------------------------------------------------------

 

ISSUERS: SHC Lincolnshire LLC, a Delaware limited liability company

By:

 

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer SHC
Columbus Drive, LLC, a Delaware limited liability company

By:

 

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer New
Rancho, L.L.C., a Delaware limited liability company

By:

 

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer New Santa
Monica Beach Hotel, L.L.C., a Delaware limited liability company

By:

 

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer New
Burbank, L.L.C., a Delaware limited liability company

By:

 

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer

 

224



--------------------------------------------------------------------------------

Inmobiliaria Nacional Mexicana, S. de R.L. de
C.V., a Mexican limited liability company

By:

 

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer Punta Mita
Resort S. de R.L. de C.V., a Mexican limited liability company

By:

 

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer SHC Half
Moon Bay, LLC, a Delaware limited liability company

By:

 

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer SHC Mexico
Lender, LLC, a Delaware limited liability company

By:

 

/s/ Monte Huber

Name:   Monte Huber Office:   Vice President, Controller and Treasurer

 

225



--------------------------------------------------------------------------------

By signing below, Operating Lessee agrees, in consideration of the substantial
benefit that it will receive from the transaction contemplated by this
Indenture, to comply (or permit Issuer to take such action necessary to comply)
with all of the terms, conditions, obligations and restrictions expressly
applicable to Operating Lessee set forth herein:

 

OPERATING LESSEES: DTRS Lincolnshire, L.L.C., a Delaware limited liability
company By:  

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer DTRS
Columbus Drive, LLC, a Delaware limited liability company By:  

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer DTRS
Rancho Las Palmas, L.L.C., a Delaware limited liability company By:  

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer DTRS Santa
Monica, L.L.C., a Delaware limited liability company By:  

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer  

 

226



--------------------------------------------------------------------------------

DTRS Burbank, L.L.C., a Delaware limited

liability company

By:  

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer Punta Mita
TRS, S. de R.L. de C.V., a Mexican limited liability company By:  

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer DTRS Half
Moon Bay, LLC, a Delaware limited liability company By:  

/s/ Monte Huber

Name:   Monte Huber Title:   Vice President, Controller and Treasurer

 

227



--------------------------------------------------------------------------------

NOTEHOLDER: GERMAN AMERICAN CAPITAL CORPORATION, Maryland corporation By:  

/s/ Todd O. Sammann

Name:   Todd O. Sammann Title:   Vice President By:  

/s/ Christopher Dunn

Name:   Christopher Dunn Title:   Vice President  

 

228



--------------------------------------------------------------------------------

SCHEDULE A

 

ISSUERS

 

Issuer

--------------------------------------------------------------------------------

  

Property

--------------------------------------------------------------------------------

SHC Lincolnshire LLC    Marriott Lincolnshire Resort SHC Columbus Drive, LLC   
Fairmont Chicago Hotel New Rancho, L.L.C.    Marriott Rancho Las Palmas New
Santa Monica Beach Hotel, L.L.C.    Loews Santa Monica New Burbank, L.L.C.   
Hilton Burbank Airport Punta Mita Resort S. de R.L. de C.V.    Four Seasons
Punta Mita Inmobiliaria Nacional Mexicana, S. de R.L. de C.V.    Four Seasons
Mexico City SHC Half Moon Bay, LLC    Ritz Carlton Half Moon Bay SHC Mexico
Lender, LLC    N/A

 

229



--------------------------------------------------------------------------------

SCHEDULE A-1

 

OPERATING LESSEES

 

Operating Lessees

--------------------------------------------------------------------------------

  

Property

--------------------------------------------------------------------------------

DTRS Lincolnshire, L.L.C.    Marriott Lincolnshire Resort DTRS Columbus Drive,
LLC    Fairmont Chicago Hotel DTRS Rancho Las Palmas, L.L.C.    Marriott Rancho
Las Palmas DTRS Santa Monica, L.L.C.    Loews Santa Monica DTRS Burbank, L.L.C.
   Hilton Burbank Airport Punta Mita TRS, S. de R.L. de C.V.    Four Seasons
Punta Mita Punta Mita TRS, S. de R.L. de C.V.    Four Seasons Mexico City DTRS
Half Moon Bay, LLC    Ritz Carlton Half Moon Bay

 

230



--------------------------------------------------------------------------------

SCHEDULE B

 

DESCRIPTION OF MORTGAGED PREMISES

 

Marriott Lincolnshire Resort

 

Leasehold Estate, as defined in ALTA 13.1 leasehold loan endorsement, created by
the instrument herein referred to as the Lease, said Land Lease Agreement dated
December 18, 1970, by and between Rivershire, Inc. and American National Bank
and Trust Company of Chicago, Trustee under that certain Trust Agreement, dated
August 22, 1966 and known as Trust 23831 and under that certain Trust Agreement,
dated August 22, 1966 and known, as Trust 23830 (“Trustee”), collectively as
landlord, and Marriott Hotels, Inc., as tenant; a memorandum of which Land Lease
Agreement was recorded on May 31, 1972 in the Office of the Recorder of Deeds,
Lake County, Illinois, as Document No. 1559989; and amended by that certain
Amendment dated August 29 1975, by and between Trustee and Indian Creek
Investors Inc. (formerly known as Rivershire, Inc.), and the Marriott
Corporation (successor by merger with Marriott Hotels, Inc,), a Delaware
Corporation, a short form of which was recorded In the Office of the Recorder of
Deeds, Lake County Illinois as Document No. 1729391; and which Land Lease was
assigned by Marriott Corporation, successor by merger with Marriott Hotels,
Inc., to the Prudential Insurance Company of America, pursuant to that certain
Assignment of Land Lease and Assumption of obligations, dated August 29, 1975
and recorded in the Office of the Recorder of Deeds, Lake County, Illinois, as
Document 1729392 which Land Lease was further amended by that certain unrecorded
Second Amendment to Land Lease Agreement dated June 29, 1980 between American
National Bank and Trust Company of Chicago, as Trustee under that certain Trust
Agreement dated August 22, 1966 and known as Trust No, 23831 and under that
certain Trust Agreement dated August 22, 1966 and known as Trust No. 23830 and
Indian Creek Investors Inc., formerly known as Rivershire Inc., collectively as
Landlord, and the Prudential Insurance Company of America, as Tenant; and which
Land Lease was assigned by The Prudential Insurance Company of America to
Strategic Hotel Capital Limited Partnership pursuant to that certain ground
Lease Assignment, dated September 30, 1997, and recorded in Lake County,
Illinois on October 1, 1997 as Document No, 4026946, and which Land Lease was
further amended by that certain third Amendment to Land Lease Agreement dated
August 24, 1999 and recorded in Lake County Illinois on September 7, 1999 as
Document No. 4415622; and which Land Lease was assigned by Strategic Hotel
Capital Limited Partnership to SHC Lincolnshire LLC pursuant to that certain
Ground Lease Assignment recorded in Lake County, Illinois on September 20, 1999
as Document No. 4422066, which leasehold is for a current term of years ending
January 1, 2021, and three additional periods of ten years each, in the
following real estate:

 

PARCEL 1:

 

THAT PART OF THE SOUTHWEST 1/4 OF SECTION 14, TOWNSHIP 43 NORTH, RANGE 11, EAST
OF THE THIRD PRINCIPAL Meridian LYING SOUTHERLY OF THE CENTER LINE OF STATE
ROUTE 22 AND WESTERLY OF THE CENTER LINE OF THE DES PLAINES RIVER, EXCEPT THAT
PART CONDEMNED FOR ROAD PURPOSES BY PROCEEDINGS IN THE CIRCUIT COURT OF LAKE
COUNTY, ILLINOIS

 

231



--------------------------------------------------------------------------------

KNOWN AS CASE 80ED8 AND EXCEPT THAT PART CONDEMNED FOR ROAD PURPOSES BY
PROCEEDINGS IN THE CIRCUIT COURT OF LAKE COUNTY KNOWN AS CASE 86ED7, IN LAKE
COUNTY, ILLINOIS.

 

PARCEL 2:

 

THAT PART OF THE WEST 1/2 OF THE NORTHWEST 1/4 OF SECTION 23, TOWNSHIP 43 NORTH,
RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: BEGINNING
AT THE NORTHWEST CORNER OF THE NORTHWEST 1/4 OF SAID SECTION 23, THENCE SOUTH
ALONG THE WEST LINE THEREOF, 603. O5 FEET TO THE CENTER LINE OF INDIAN CREEK, AS
CENTER LINE WAS LOCATED ON AUGUST 26, 1948; THENCE EASTERLY AND SOUTHERLY ALONG
THE CENTER LINE AND THE CENTER LINE EXTENDED OF INDIAN CREEK TO THE CENTER LINE
OF THE DES PLAINES RIVER. AS SAID CENTER LINE WAS LOCATED ON AUGUST 26, 1948;
THENCE NORTHEASTERLY. ALONG SAID CENTER LINE OF THE DES PLAINES RIVER TO A POINT
ON THE EAST LINE OF THE WEST 1/2 OF THE NORTHWEST 1/4 OF SAID SECTION 23, 228.6
FEET SOUTHERLY OF THE NORTHEAST CORNER OF SAID WEST 1/2 OF THE NORTHWEST 1/4;
THENCE NORTHERLY ALONG SAID EAST LINE, 228.60 FEET TO THE NORTHEAST CORNER OF
SAID WEST 1/2 OF THE NORTHWEST 1/4; THENCE WESTERLY ALONG THE NORTH LINE OF SAID
WEST 1/2 OF THE NORTHWEST 1/4, 1338-85 FEET TO THE PLACE OF BEGINNING, IN LAKE
COUNTY, ILLINOIS.

 

PARCEL 3:

 

THAT PART OF THE WEST 1/2 OF THE NORTHWEST 1/4 OF SECTION 23, TOWNSHIP 43 NORTH,
RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS BEGINNING
AT A POINT WHICH IS SOUTH 72 DEGREES 40 MINUTES EAST 501.1 FEET FROM A POINT ON
THE WEST LINE OF SAID WEST 1/2 OF THE NORTHWEST 1/4 OF SECTION 23, WHICH IS
783.9 FEET SOUTH FROM THE NORTHWEST CORNER OF SAID SECTION 23; THENCE SOUTH 23
DEGREES EAST 654.1 FEET TO A POINT WHICH IS 733.9 FEET EAST OF THE WEST LINE AND
IS 1515. 7 FEET SOUTH OF THE NORTH LINE OF SAID WEST 1/2 OF THE NORTHWEST 1/4;
THENCE NORTH 67 DEGREES EAST 410 FEET, MORE OR LESS, TO THE CENTER OF DES
PLAINES RIVER, AS SAID CENTER LINE WAS LOCATED ON SEPTEMBER 20, 1934; THENCE
NORTHERLY ALONG THE CENTER OF SAID RIVER, 680 FEET, MORE OR LESS, TO THE CENTER
LINE EXTENDED OF INDIAN CREEK ; THENCE WESTERLY, ALONG THE CENTER OF SAID CREEK,
435 FEET, MORE OR LESS, TO A POINT WHICH IS 542.6 FEET EAST FROM THE WEST LINE
AND 750.3 FEET SOUTH FROM THE NORTH LINE OF SAID WEST 1/2 OF THE NORTHWEST 1/4;
THENCE SOUTH 19 DEGREES 20 MINUTES WEST 205 FEET TO THE PLACE OF BEGINNING IN
LAKE COUNTY, ILLINOIS.

 

232



--------------------------------------------------------------------------------

PARCEL 4:

 

THAT PART OF THE WEST 1/2 OF THE NORTHWEST 1/4 OF SECTION 23, TOWNSHIP 43 NORTH,
RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN. DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON .THE WEST LINE OF SAID WEST 1/2. 764.05 FEET SOUTH OF
THE NORTHWEST CORNER THEREOF; THENCE NORTH 89 DEGREES 25 MINUTES 30 SECONDS
EAST, 167.60 FEET, THENCE SOUTHEASTERLY ALONG A CURVE TANGENT TO THE LAST
DESCRIBED COURSE HAVING A RADIUS OF 275.45 FEET AND CONCAVE SOUTHWESTERLY A
DISTANCE OF 238.06 FEET, CHORD MEASURE; THENCE SOUTH 39 DEGREES 22 MINUTES EAST
14.15 FEET: THENCE SOUTHEASTERLY ALONG A CURVE TANGENT TO THE LAST DESCRIBED
COURSE HAVING A RADIUS OF 114.06 FEET AND CONCAVE NORTHEASTERLY, A DISTANCE OF
100.90 FEET, MORE OR LESS, CHORD MEASURE TO THE NORTHWESTERLY LINE OF PREMISES
CONVEYED BY WARRANTY DEED DATED MAY 20, 1946, AND RECORDED MAY 27, 1946 AS
DOCUMENT NUMBER 590919, FROM GENE T. DYER AND HIS WIFE TO DOROTHY T. JONES;
THENCE NORTH 19 DEGREES 20 MINUTES EAST ALONG SAID NORTHWESTERLY LINE, 186.50
FEET, MORE OR LESS, TO THE CENTER LINE OF INDIAN CREEK AS SAID CENTER LINE WAS
LOCATED ON AUGUST 26, 1948; THENCE WESTERLY AND NORTHERLY ALONG SAID CENTER LINE
TO A POINT ON THE WEST LINE OF THE WEST 1/2 OF THE NORTHWEST 1/4, 603.05 FEET
SOUTH OF THE NORTHWEST CORNER THEREOF; THENCE SOUTH ALONG SAID WEST LINE, 161.0
FEET TO THE PLACE OF BEGINNING, IN LAKE COUNTY, ILLINOIS.

 

PARCEL 5:

 

THAT PART OF THE WEST 1/2 OF THE NORTHWEST 1/4 OF SECTION 23, TOWNSHIP 43 NORTH,
RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE WEST LINE OF SAID WEST 1/2, 764.05 FEET SOUTH OF THE
NORTHWEST CORNER THEREOF; THENCE NORTH 89 DEGREES 25 MINUTES 30 SECONDS EAST
167.60 FEET THENCE SOUTHEASTERLY ALONG A CURVE HAVING A RADIUS OF 275.45 FEET
AND CONCAVE SOUTHWESTERLY, A DISTANCE OF 238.06 FEET; CHORD MEASURE; THENCE
SOUTH 39 DEGREES 22 MINUTES EAST 14.15 FEET; THENCE SOUTHEASTERLY ALONG A CURVE
HAVING A RADIUS OF 114.06 FEET AND CONCAVE NORTHEASTERLY A DISTANCE OF 100.90
FEET, MORE OR LESS, CHORD MEASURE, TO THE NORTHWESTERLY LINE OF PREMISES
CONVEYED BY WARRANTY DEED, DATED MAY 20, 1946 AND RECORDED MAY 27, 1946 AS
DOCUMENT NUMBER 590919, FROM GENE T, DYER AND WIFE TO DOROTHY T. JONES; THENCE
SOUTH 19 DEGREES 20 MINUTES WEST ALONG THE NORTHWESTERLY LINE OF SAID DOROTHY T.
JONES PROPERTY, 18-55 FEET TO A POINT WHICH IS SOUTH 72 DEGREES 40 MINUTES EAST
501.10 FEET FROM A POINT ON THE WEST LINE OF SAID WEST 1/2 OF THE NORTHWEST 1/4,
WHICH IS 783.90 FEET SOUTH FROM THE

 

233



--------------------------------------------------------------------------------

NORTHWEST CORNER OF SAID SECTION 23 THENCE SOUTH 23 DEGREES EAST 654.10 FEET TO
A POINT WHICH IS 733.90 FEET EAST OF THE WEST LINE AND 1515.70 FEET SOUTH OF THE
NORTH LINE OF SAID WEST 1/2 OF THE NORTHWEST 1/4; THENCE NORTH 67 DEGREES EAST
410.0 FEET, MORE OR LESS, TO THE CENTER, OF THE DES PLAINES RIVER AS CENTER WAS
LOCATED ON SEPTEMBER 20, 1934; THENCE SOUTHEASTERLY ALONG THE CENTER OF SAID DES
PLAINES RIVER TO A POINT ON THE EAST LINE OF THE WEST 1/2 OF THE NORTHEAST 1/4
OF SAID SECTION 23, 999.0 FEET NORTH OF THE SOUTHEAST CORNER THEREOF; THENCE
SOUTH ALONG SAID EAST LINE 715.20 FEET TO THE NORTH LINE OF THE SOUTH 4.30
CHAINS (283.80 FEET) THEREOF; THENCE WEST ALONG SAID NORTH LINE OF THE SOUTH
4.30 CHAINS, 1331.0 FEET TO THE WEST LINE OF THE WEST 1/2 OF THE NORTHWEST 1/4
OF SAID SECTION 23 AND THENCE NORTH ALONG THE WEST LINE OF THE WEST 1/2 OF THE
NORTHWEST 1/4 OF SAID SECTION 23, 1605.75 FEET TO THE PLACE OF BEGINNING,
EXCEPTING THEREFROM THAT PART PORTION LYING SOUTHWESTERLY OF A LINE 1450.00 FEET
NORTHEASTERLY OF AND PARALLEL TO THE CENTER LINE OF MILWAUKEE AVENUE, ALL IN
LAKE COUNTY, ILLINOIS.

 

PARCEL 6:

 

LOT “A” IN LINCOLNSHIRE UNIT NUMBER 6, BEING A SUBDIVISION IN SECTIONS 14 AND
23, TOWNSHIP 43 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING
TO THE PLAT THEREOF RECORDED JUNE 6, 1958 AS DOCUMENT 992285, IN BOOK 34 OF
PLATS, PAGE 70, IN LAKE COUNTY, ILLINOIS.

 

PARCEL 7:

 

THAT PART OF THE NORTHWEST 1/4 OF SECTION 23, TOWNSHIP 43 NORTH, RANGE 11, EAST
OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: BEGINNING AT THE
SOUTHWEST CORNER OF SAID NORTHWEST 1/4; THENCE NORTHERLY ALONG THE WEST LINE OF
SAID NORTHWEST 1/4, A DISTANCE OF 283.8 FEET; THENCE EASTERLY PARALLEL WITH THE
SOUTH LINE OF SAID NORTHWEST 1/4 A DISTANCE OF 1331.25 FEET TO THE EAST LINE OF
THE WEST 1/2 OF SAID NORTHWEST 1/4, THENCE NORTHERLY ALONG THE EAST LINE OF THE
WEST 1/2 OF SAID NORTHWEST 1/4, A DISTANCE OF 541.2 FEET; THENCE EASTERLY
PARALLEL WITH THE SOUTH LINE OF SAID NORTHWEST 1/4, A DISTANCE OF 493.0 FEET TO
THE CENTER LINE OF THE DES PLAINES RIVER THENCE SOUTHERLY ALONG THE CENTER LINE
OF THE DES PLAINES RIVER, A DISTANCE OF 929.0 FEET TO THE SOUTH LINE OF SAID
NORTHWEST 1/4; THENCE WESTERLY ALONG THE SOUTH LINE OF SAID NORTHWEST 1/4, A
DISTANCE OF 2205.0 FEET TO THE PLACE OF BEGINNING EXCEPTING THEREFROM THE
PORTION LYING IN THE WEST 1/2 OF SAID NORTHWEST 1/4, ALL IN LAKE COUNTY,
ILLINOIS.

 

234



--------------------------------------------------------------------------------

PARCEL 8:

 

THAT PART OF THE SOUTH 1/2 OF SECTION 23, TOWNSHIP 43 NORTH, RANGE 11, EAST OF
THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS, TO WIT: COMMENCING AT THE
WEST 1/4 SECTION CORNER OF SAID SECTION 23, THENCE SOUTH ALONG THE WEST LINE OF
SAID SECTION 528.7 FEET TO THE CENTER OF THE NORTH MILL ROAD (SO CALLED) THENCE
SOUTH 64 1/4 DEGREES EAST ALONG THE CENTER OF SAID ROAD, 2470.2 FEET TO AN IRON
BAR; THENCE SOUTH 24 1/4 DEGREES WEST ALONG THE CENTER OF THE WEST RIVER ROAD
(SO CALLED) 70 FEET THENCE SOUTH 71 DEGREES EAST 604.5 FEET TO AN IRON BAR IN
THE CENTER OF THE ROAD TO LAKE FOREST, WHICH SAID BAR IS IN A LINE WITH THE
CENTER OF SAID NORTH MILL ROAD CONTINUED; THENCE NORTH 64 1/2 DEGREES EAST ALONG
THE CENTER OF SAID LAKE FOREST ROAD, 440.9 FEET TO A STAKE; THENCE NORTH 48 1/2
DEGREES EAST ALONG THE CENTER OF SAID LAST NAMED ROAD, 483.6 FEET; THENCE NORTH
7 1/2 DEGREES EAST ALONG THE CENTER OF SAID LAST NAMED ROAD, 462.1 FEET; THENCE
EAST ON A LINE PARALLEL WITH THE EAST AND WEST 1/4 SECTION LINE 1725 FEET TO THE
EAST LINE OF SAID SECTION; THENCE NORTH ALONG THE EAST LINE OF SAID SECTION,
861.9 FEET TO THE EAST 1/4 SECTION CORNER OF SAID SECTION, THENCE WEST ALONG THE
EAST AND WEST 1/4 SECTION LINE TO THE PLACE OF BEGINNING EXCEPTING THEREFROM
THAT PART THEREOF, DESCRIBED AS FOLLOWS TO WIT: COMMENCING AT THE NORTHEAST
CORNER OF THE SOUTHEAST 1/4 OF SAID SECTION 23; THENCE SOUTH ON THE EAST LINE OF
SAID SECTION, 861.9 FEET; THENCE WEST ON A LINE PARALLEL WITH THE EAST AND WEST
1/4 SECTION LINE, 1729.2 FEET; THENCE SOUTH 6 DEGREES 36 MINUTES WEST 462.1 FEET
THENCE SOUTH 48 1/2 DEGREES WEST 108 FEET; THENCE NORTH 4 DEGREES 14 MINUTES
WEST, 180.8 FEET TO THE CENTER OF DES PLAINES RIVER; THENCE NORTH 43 DEGREES 14
MINUTES WEST ALONG THE CENTER OF THE DES PLAINES RIVER, 54 FEET; THENCE NORTH 7
DEGREES 5 MINUTES WEST 1179.5 FEET TO THE NORTH LINE OF THE SAID SOUTHEAST 1/4
OF SAID SECTION 23 THENCE EAST ALONG THE NORTH LINE OF SAID SOUTHEAST 1/4 OF
SAID SECTION TO THE PLACE OF BEGINNING.

 

AND ALSO EXCEPTING THEREFROM THAT PART DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE CENTER LINE OF NORTH MILL ROAD (SO CALLED) 2393.02
FEET SOUTHEASTERLY, AS MEASURED ALONG SAID CENTER LINE OF THE INTERSECTION OF
SAID CENTER LINE AND THE WEST LINE OF SAID SECTION 23; THENCE NORTHWESTERLY
ALONG THE SAID CENTER LINE, A DISTANCE OF 1427.0 FEET; THENCE NORTHEASTERLY AT
RIGHT ANGLES TO SAID CENTER LINE, A DISTANCE OF 550.0 FEET; THENCE SOUTHEASTERLY
ALONG A LINE FORMING AN ANGLE OF 88 DEGREES TO THE RIGHT WITH THE LAST DESCRIBED
COURSE EXTENDED, A DISTANCE OF 767.0 FEET; THENCE SOUTHEASTERLY ALONG A LINE
FORMING AN ANGLE OF 40 DEGREES TO THE RIGHT WITH THE LAST DESCRIBED COURSE
EXTENDED, A DISTANCE OF 190.0 FEET; THENCE NORTHEASTERLY ALONG A LINE FORMING AN
ANGLE OF 86 DEGREES TO THE LEFT WITH THE LAST DESCRIBED COURSE EXTENDED, A
DISTANCE OF 675.25 FEET; THENCE SOUTHWESTERLY 963.40 FEET, MORE OR LESS

 

235



--------------------------------------------------------------------------------

TO THE PLACE OF BEGINNING ALSO EXCEPTING THEREFROM THAT PART OF THE SOUTH 1/2 OF
SECTION 23, TOWNSHIP 43 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL, MERIDIAN
LYING EASTERLY OF THE CENTER LINE OF THE DES PLAINES RIVER ALSO EXCEPTING
THEREFROM THAT PART OF SAID SOUTH 1/2 DESCRIBED AS FOLLOWS:

 

COMMENCING AT A POINT ON THE CENTER LINE OF NORTH MILL ROAD, 2393 .02 FEET
SOUTHEASTERLY, AS MEASURED ALONG SAID CENTER LINE OF THE INTERSECTION OF SAID
CENTER LINE AND THE WEST LINE OF SAID SECTION 23, THENCE NORTHWESTERLY ALONG
SAID CENTER LINE A DISTANCE OF 1427.0 FEET TO THE POINT OF BEGINNING; THENCE
NORTHEASTERLY AT RIGHT ANGLES TO SAID CENTER LINE A DISTANCE OF 550.0 FEET;
THENCE SOUTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 88 DEGREES TO THE RIGHT
WITH THE LAST DESCRIBED COURSE EXTENDED A DISTANCE OF 767.0 FEET; THENCE
SOUTHEASTERLY ALONG A LINE FORMING AN ANGLE 40 DEGREES TO THE RIGHT WITH THE
LAST DESCRIBED COURSE EXTENDED, A DISTANCE OF 190.0 FEET; THENCE NORTHEASTERLY
ALONG A LINE FORMING AN ANGLE OF .86 DEGREES TO THE LEFT WITH THE LAST DESCRIBED
COURSE EXTENDED, A DISTANCE OF 591.3 FEET; THENCE NORTHWESTERLY A DISTANCE OF
1232.1 FEET, MORE OR LESS, TO A POINT ON THE NORTH LINE OF THE SOUTH 1/2 OF SAID
SECTION 23, THENCE WESTERLY ALONG SAID NORTH LINE A DISTANCE OF 1430.4 FEET TO
THE NORTHWEST CORNER OF SAID SOUTH 1/2; THENCE SOUTHERLY ALONG THE WEST LINE OF
SAID SOUTH 1/2 528.7 FEET TO ITS INTERSECTION WITH THE CENTER LINE OF THE NORTH
MILL ROAD; THENCE SOUTHEASTERLY ALONG SAID CENTER LINE, A DISTANCE OF 966.02
FEET, MORE OR LESS, TO THE POINT OF BEGINNING, ALL IN LAKE COUNTY, ILLINOIS.

 

PARCEL 9:

 

THAT PART OF THE NORTHEAST 1/4 OF SECTION 22, TOWNSHIP 43 NORTH, RANGE 11, EAST
OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS; BEGINNING AT THE
NORTHEAST CORNER OF SAID SECTION 22 THENCE SOUTH ALONG THE EAST LINE OF SAID
SECTION 22, A DISTANCE OF 764.05 FEET TO A POINT, SAID POINT FURTHER DESCRIBED
AS NORTH 99 DEGREES 25 MINUTES 30 SECONDS EAST A DISTANCE OF 1313.40 FEET FROM A
POINT ON THE CENTER LINE OF MILWAUKEE AVENUE, WHICH IS SOUTHEASTERLY 813.60 FEET
ALONG SAID CENTER LINE FROM THE INTERSECTION OF SAID CENTER LINE AND THE NORTH
LINE OF SAID SECTION 22; THENCE SOUTH 89 DEGREES 25 MINUTES 30 SECONDS WEST A
DISTANCE OF 101.8 FEET; THENCE NORTH 5 DEGREES 5 MINUTES 20 SECONDS WEST A
DISTANCE OF 262.00 FEET, MORE OR LESS, TO A POINT ON THE CENTER LINE OF INDIAN
CREEK AS LOCATED ON AUGUST 26, 1948, SAID POINT BEING FURTHER DESCRIBED AS
BEARING NORTH 51 DEGREES 41 MINUTES 30 SECONDS WEST ALONG SAID INDIAN CREEK
CENTER LINE, A DISTANCE OF 159.61 FEET FROM A POINT ON THE EAST LINE OF SAID
SECTION 22, 603.05 FEET SOUTH OF THE NORTHEAST CORNER OF SAID SECTION 22; THENCE
NORTHEASTERLY A DISTANCE OF 519.38 FEET, MORE OR LESS, TO THE POINT OF BEGINNING
IN LAKE COUNTY, ILLINOIS.

 

236



--------------------------------------------------------------------------------

PARCEL 10:

 

THE EAST 466.00 FEET OF THE SOUTH 283.80 FEET OF THE WEST 1/2 OF THE NORTHWEST
1/4 OF SECTION 23. TOWNSHIP 43 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL
MERIDIAN IN LAKE COUNTY/ ILLINOIS.

 

PARCEL 11:

 

THAT PART OF THE WEST 1/2 OF THE NORTHWEST 1/4 OF SECTION 23, TOWNSHIP 43 NORTH
RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN. DESCRIBED AS FOLLOWS: BEGINNING
AT THE INTERSECTION OF THE NORTH LINE OF THE SOUTH 4.30 CHAINS (283.8 FEET) AND
A LINE 1450.0 FEET NORTHEASTERLY OF AND PARALLEL TO THE CENTER LINE OF MILWAUKEE
AVENUE; THENCE NORTHWESTERLY ALONG SAID PARALLEL LINE 454.4 FEET; THENCE
SOUTHWESTERLY 439.6 FEET TO A POINT ON THE NORTH LINE OF THE SOUTH 4.30 CHAINS
(283.9 FEET) OF SAID WEST 1/2, SAID POINT BEING 448.3 FEET EAST OF THE WEST LINE
OF SAID WEST 1/2 AS MEASURED ALONG SAID NORTH LINE; THENCE EASTERLY ALONG SAID
NORTH LINE 171,0 FEET, MORE OR LESS, TO THE POINT OF BEGINNING, IN LAKE COUNTY,
ILLINOIS.

 

PARCEL 12:

 

THAT PART OF THE SOUTH 1/2 OF SECTION 23, TOWNSHIP 43 NORTH, RANGE 11, EAST OF
THE THIRD PRINCIPAL MERIDIAN, BEING A STRIP OF LAND 25.0 FEET IN WIDTH MORE
PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT A POINT ON THE CENTER LINE OF
NORTH MILL ROAD, 2393.02 FEET SOUTHEASTERLY, AS MEASURED ALONG SAID CENTER LINE
OF THE INTERSECTION OF SAID CENTER LINE AND THE WEST LINE OF SAID SECTION 23;
THENCE NORTHWESTERLY ALONG SAID CENTER LINE A DISTANCE OF 1427.0 FEET; THENCE
NORTHEASTERLY AT RIGHT ANGLES TO SAID CENTER LINE A DISTANCE OF 550.0 FEET;
THENCE SOUTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 88 DEGREES TO THE RIGHT
WITH THE LAST DESCRIBED COURSE EXTENDED, A DISTANCE OF 767.0 FEET; THENCE
SOUTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 40 DEGREES TO THE RIGHT WITH THE
LAST DESCRIBED COURSE EXTENDED, A DISTANCE OF 190.0 FEET; THENCE NORTHEASTERLY
ALONG A LINE FORMING AN ANGLE OF 86 DEGREES TO THE LEFT WITH THE LAST DESCRIBED
COURSE EXTENDED, A DISTANCE OF 561.49 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING NORTHEASTERLY ALONG THE LAST DESCRIBED COURSE 29.81 FEET THENCE
NORTHWESTERLY A DISTANCE OF 1232.1 FEET, MORE OR LESS, TO A POINT ON THE NORTH
LINE OF THE SOUTH 1/2 OF SAID SECTION 23; THENCE WESTERLY ALONG SAID NORTH LINE
A DISTANCE OF 1016.0 FEET, MORE OR LESS, TO A POINT ON SAID NORTH LINE 414.4
FEET EAST OF. THE NORTHWEST CORNER OF SAID SOUTH 1/2, AS MEASURED ALONG SAID
NORTH LINE; THENCE SOUTHERLY AT RIGHT ANGLES TO THE LAST DESCRIBED COURSE 25.0
FEET; THENCE EASTERLY PARALLEL TO THE NORTH LINE OF SAID SOUTH 1/2 1008.4 FEET;
THENCE SOUTHEASTERLY 1208.3 FEET TO THE POINT OF BEGINNING, IN LAKE COUNTY,
ILLINOIS.

 

237



--------------------------------------------------------------------------------

PARCEL 13:

 

THE SOUTH 4.30 CHAINS (283.8 FEET) OF THE WEST 1/2 OF THE NORTHWEST 1/4 OF
SECTION 23, TOWNSHIP 43 NORTH RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN,
EXCEPTING THEREFROM THE EAST 466.0 FEET AND THAT PORTION LYING WEST OF THE
FOLLOWING DESCRIBED LINE; BEGINNING AT A POINT ON THE NORTH LINE OF THE SOUTH
4.30 CHAINS (283.8 FEET) OF SAID WEST 1/2, 449.8 FEET EAST OF THE WEST LINE OF
SAID WEST 1/2 AS MEASURED ALONG SAID NORTH LINE; THENCE SOUTHWESTERLY 285.4 FEET
MORE OR LESS TO A POINT ON THE SOUTH LINE OF THE SOUTH 4.30 CHAINS (283.8 FEET)
OF SAID WEST 1/2, 414.4 FEET EAST OF THE WEST LINE OF SAID WEST 1/2, AS MEASURED
ALONG SAID SOUTH LINE, IN LAKE COUNTY, ILLINOIS.

 

PARCEL 14:

 

AN EASEMENT FOR INGRESS AND EGRESS TO THE ABOVE DESCRIBED PROPERTY CREATED BY A
GRANT RECORDED MAY 31, 1972 AS DOCUMENT 1559990, AND AMENDED BY A DOCUMENT
RECORDED JULY 10. 1975 AS DOCUMENT 1717425, OVER THE FOLLOWING DESCRIBED
PROPERTY: THAT PART OF THE WEST 1/2 OF THE NORTHWEST 1/4 OF SECTION 23, TOWNSHIP
43 NORTH RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON THE WEST LINE OF SAID WEST 1/2 764.05 FEET SOUTH OF THE
NORTHEAST CORNER THEREOF; THENCE NORTH 89 DEGREES 25 MINUTES 30 SECONDS EAST
167.60 FEET; THENCE SOUTHEASTERLY ALONG A CURVE HAVING A RADIUS OF 275.45 FEET
AND CONCAVE SOUTHWESTERLY A DISTANCE OF 17.14 FEET, CHORD MEASURE, MORE OR LESS,
TO A POINT ON A LINE 1450,00 FEET NORTHEASTERLY OF AND PARALLEL TO THE CENTER
LINE OF MILWAUKEE AVENUE; THENCE SOUTH 15 DEGREES 05 MINUTES 20 SECONDS EAST
ALONG THE PREVIOUSLY DESCRIBED LINE 30.43 FEET; THENCE WESTERLY PARALLEL WITH
THE FIRST COURSE OF THIS DESCRIPTION 192.66 FEET MORE OR LESS, TO A POINT ON THE
WEST LINE OF SAID WEST 1/2 30.00 FEET SOUTH OF THE POINT OF BEGINNING; THENCE
NORTHERLY ALONG THE WEST LINE OF SAID WEST 1/2 30.00 FEET TO THE POINT OF
BEGINNING, IN LAKE COUNTY, ILLINOIS.

 

Fairmont Chicago Hotel

 

PARCEL 1:

 

THAT PART OF THE LANDS LYING EAST OF AND ADJOINING FORT DEARBORN ADDITION TO
CHICAGO, BEING THE WHOLE OF THE SOUTHWEST FRACTIONAL 1/4 OF SECTION 10, TOWNSHIP
39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS, BOUNDED AND DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE POINT OF INTERSECTION OF THE EAST LINE OF NORTH STETSON
AVENUE, 74 FEET WIDE, AS SAID NORTH STETSON AVENUE IS SHOWN

 

238



--------------------------------------------------------------------------------

AND DEFINED ON THE PLAT TITLED “PLAT OF MID-AMERICA, A RESUBDIVISION OF THE
PRUDENTIAL AND ILLINOIS CENTRAL SUBDIVISION,” AND RECORDED IN THE RECORDER’S
OFFICE OF SAID COOK COUNTY, ILLINOIS ON NOVEMBER 20, 1957, AS DOCUMENT NO.
17069914, WITH THE NORTH LINE OF EAST LAKE STREET, 74.00 FEET WIDE, AS SAID EAST
LAKE STREET WAS DEDICATED TO THE CITY OF CHICAGO BY INSTRUMENT RECORDED IN SAID
RECORDER’S OFFICE ON THE 26TH DAY OF MARCH, 1984, AS DOCUMENT NO. 27018354 (SAID
POINT OF INTERSECTION BEING 460.193 FEET, MEASURED ALONG SAID EAST LINE OF NORTH
STETSON AVENUE, NORTH FROM THE POINT OF INTERSECTION OF SAID EAST LINE WITH THE
NORTH LINE OF EAST RANDOLPH STREET, AS SAID EAST RANDOLPH STREET WAS DEDICATED
AND CONVEYED TO THE CITY OF CHICAGO BY INSTRUMENT RECORDED IN SAID RECORDER’S
OFFICE ON MARCH 14, 1979 AS DOCUMENT 24879731), AND RUNNING THENCE EAST ALONG
SAID NORTH LINE OF EAST LAKE STREET, SAID NORTH LINE BEING PERPENDICULAR TO SAID
EAST LINE OF NORTH STETSON AVENUE, A DISTANCE OF 352.541 FEET TO THE POINT OF
BEGINNING AT THE SOUTHEAST CORNER OF THE HEREINAFTER DESCRIBED PARCEL OF LAND,
SAID POINT OF BEGINNING BEING ALSO THE POINT OF INTERSECTION OF SAID NORTH LINE
OF EAST LAKE STREET WITH THE WEST LINE OF NORTH COLUMBUS DRIVE, AS SAID NORTH
COLUMBUS DRIVE WAS DEDICATED AND CONVEYED TO THE CITY OF CHICAGO BY INSTRUMENT
RECORDED IN SAID RECORDER’S OFFICE ON THE 5TH DAY OF JUNE, 1972 AS DOCUMENT NO.
21925615; THENCE NORTH ALONG SAID WEST LINE OF NORTH COLUMBUS DRIVE, SAID WEST
LINE BEING PERPENDICULAR TO SAID NORTH LINE OF EAST LAKE STREET, A DISTANCE OF
205.542 FEET; THENCE WEST ALONG A LINE PERPENDICULAR TO SAID WEST LINE OF NORTH
COLUMBUS DRIVE A DISTANCE OF 107.541 FEET; THENCE SOUTH ALONG A LINE PARALLEL
WITH SAID WEST LINE OF NORTH COLUMBUS DRIVE A DISTANCE OF 30.00 FEET; THENCE
WEST ALONG A LINE PERPENDICULAR TO THE LAST DESCRIBED COURSE A DISTANCE OF
120.00 FEET; THENCE SOUTH ALONG A LINE PARALLEL WITH SAID WEST LINE OF NORTH
COLUMBUS DRIVE A DISTANCE OF 175.542 FEET TO AN INTERSECTION WITH SAID NORTH
LINE OF EAST LAKE STREET; THENCE EAST ALONG SAID NORTH LINE OF EAST LAKE STREET
A DISTANCE OF 227.541 FEET TO THE POINT OF BEGINNING.

 

EXCEPTING FROM THE ABOVE DESCRIBED PARCEL THAT PART OF THE PROPERTY AND SPACE
DEDICATED FOR EAST LAKE STREET, WHICH PART IS BOUNDED AND DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE POINT OF INTERSECTION OF THE EAST LINE OF NORTH STETSON AVENUE
AS SHOWN AND DEFINED ON THE “PLAT OF MID-AMERICA, A RESUBDIVISION OF THE
PRUDENTIAL AND ILLINOIS CENTRAL SUBDIVISION,” AND RECORDED IN THE OFFICE OF THE
RECORDER OF COOK COUNTY, ILLINOIS, ON NOVEMBER 20, 1957 AS DOCUMENT NO.
17069914, WITH THE NORTH LINE, EXTENDED EAST OF EAST RANDOLPH STREET, AND
RUNNING THENCE NORTH ALONG SAID EAST LINE OF NORTH STETSON AVENUE (SAID EAST
LINE BEING A LINE WHICH IS 451.50 FEET, MEASURED PERPENDICULARLY, EAST FROM AND
PARALLEL WITH THE EAST LINE OF NORTH BEAUBIEN COURT), A DISTANCE OF

 

239



--------------------------------------------------------------------------------

460.193 FEET; THENCE EAST ALONG A LINE WHICH IS PERPENDICULAR TO SAID EAST LINE
OF NORTH STETSON AVENUE, A DISTANCE OF 332.541 FEET TO THE POINT OF BEGINNING;
THENCE NORTHEASTWARDLY ALONG A STRAIGHT LINE A DISTANCE OF 28.284 FEET TO A
POINT WHICH IS 352.541 FEET, MEASURED PERPENDICULARLY, EAST FROM SAID EAST LINE
OF NORTH STETSON AVENUE AND 20.00 FEET, MEASURED PERPENDICULARLY, NORTH FROM
SAID LAST DESCRIBED COURSE EXTENDED EAST (SAID POINT BEING ON THE WEST LINE OF
NORTH COLUMBUS DRIVE AS SAID NORTH COLUMBUS DRIVE WAS DEDICATED AND CONVEYED TO
THE CITY OF CHICAGO BY INSTRUMENT RECORDED IN SAID RECORDER’S OFFICE ON THE 5TH
DAY OF JUNE, 1972, AS DOCUMENT NO. 21925615); THENCE SOUTH ALONG SAID WEST LINE
OF NORTH COLUMBUS DRIVE A DISTANCE OF 20.00 FEET; THENCE WEST ALONG A LINE WHICH
IS PERPENDICULAR TO SAID EAST LINE OF NORTH STETSON AVENUE, A DISTANCE OF 20.00
FEET TO THE POINT OF BEGINNING; AND WHICH LIES BELOW AND EXTENDS DOWNWARD FROM
AN ELEVATION OF 35.10 FEET ABOVE CHICAGO CITY DATUM AND WHICH LIES ABOVE AND
EXTENDS UPWARD FROM AN ELEVATION OF 27.60 FEET ABOVE CHICAGO CITY DATUM.

 

PARCEL 2:

 

EASEMENTS FOR THE BENEFIT OF PARCEL 1, AS CREATED IN THE TRUSTEE’S DEED DATED
AUGUST 16, 1983, AND RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS
ON AUGUST 26, 1983, AS DOCUMENT NO. 26751440 AS FOLLOWS:

 

PEDESTRIAN AREA EASEMENT, MADE AVAILABLE ON THE DECK, AS THEREINAFTER DEFINED,
FOR PEDESTRIAN USE (“PEDESTRIAN AREA”) HAVING A MINIMUM WIDTH OF 20 FEET AND
EXTENDING FROM THE NORTH LINE TO THE SOUTH LINE OF THE DECK. THE PEDESTRIAN AREA
SHALL PROVIDE ACCESS TO THE DECK AT THE SOUTHERLY LINE OF THE PROPERTY DEFINED
AS PARCEL 1 AND SHALL BE AT SUCH LOCATION AS DETERMINED BY GRANTEE, PURSUANT TO
THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 2 OF SAID TRUSTEE’S DEED;

 

ALSO

 

ENTRANCE AREA EASEMENT, FOR PEDESTRIAN ACCESS TO THE ADJOINING PROPERTY, (THE
APPROXIMATE LOCATION OF WHICH IS DEPICTED ON THE DRAWING ENTITLED EXHIBIT C
ATTACHED TO THE DEED) PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 3 OF SAID TRUSTEE’S DEED;

 

ALSO

 

A PEDESTRIAN WALKWAY (THE MID-BLOCK WALKWAY), FOR THE PURPOSE OF PROVIDING
ACCESS TO THE BUILDING ON THE REALTY PROPERTY (SOUTH AND ADJOINING) AND TO THE
BUILDING OR BUILDINGS TO BE LOCATED ON THE

 

240



--------------------------------------------------------------------------------

LAND INSURED HEREIN AS PARCEL 1, (THE APPROXIMATE LOCATION OF WHICH IS DEPICTED
ON THE DRAWING ENTITLED EXHIBIT C ATTACHED TO THE DEED), PURSUANT TO THE TERMS
AND PROVISIONS CONTAINED IN PARAGRAPH 4 OF SAID TRUSTEE’S DEED.

 

PARCEL 3:

 

A PERPETUAL AND EXCLUSIVE EASEMENT TO CONSTRUCT, USE, OPERATE, MAINTAIN, REPAIR,
RECONSTRUCT AND REPLACE, (AT THE SOLE COST AND EXPENSE OF THE OWNER(S) OF PARCEL
1), A DRIVEWAY FOR INGRESS TO AND EGRESS, FROM THAT PART OF THE BLOCK OWNED BY
THE LC TRUST MARKED “LC PROPERTY” ON EXHIBIT “A”, FOR THE BENEFIT OF PARCEL 1,
PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 1.2 OF A CERTAIN
RECIPROCAL EASEMENT AGREEMENT DATED SEPTEMBER 30, 1985 AND RECORDED SEPTEMBER
30, 1985 AS DOCUMENT NO. 85,211,829, AS AMENDED BY AMENDMENT TO RECIPROCAL
EASEMENT AGREEMENT DATED OCTOBER 1, 1985 AND RECORDED MARCH 25, 1986 AS DOCUMENT
NO. 86115106, AT AN ELEVATION OF APPROXIMATELY 55 FEET, 6 INCHES ABOVE THE
CHICAGO CITY DATUM AND WITHIN AN AREA OF THE BLOCK, HEREAFTER DEFINED, HAVING A
LENGTH OF 74 FEET AND A WIDTH OF 10 FEET MARKED “DRIVEWAY EASEMENT” ON EXHIBIT
“A” OF SAID RECIPROCAL EASEMENT AGREEMENT, SAID BLOCK DEFINED AS THAT PART OF
THE LANDS LYING EAST OF AND ADJOINING FORT DEARBORN ADDITION TO CHICAGO, BEING
THE WHOLE OF THE SOUTHWEST FRACTIONAL 1/4 OF SECTION 10, TOWNSHIP 39 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS,
BOUNDED AS FOLLOWS:

 

ON THE NORTH BY THE SOUTH LINE OF EAST SOUTH WATER STREET, ON THE EAST BY THE
WEST LINE OF NORTH COLUMBUS DRIVE, ON THE SOUTH BY THE NORTH LINE OF EAST LAKE
STREET AND ON THE WEST BY THE EAST LINE OF NORTH STETSON AVENUE.

 

ALSO

 

PERPETUAL AND NON-EXCLUSIVE EASEMENTS TO USE, MAINTAIN AND REPAIR, AT THE SOLE
COST AND EXPENSE OF THE GRANTEE, TWO EMERGENCY EXITWAYS FOR PEDESTRIAN USE, FOR
THE BENEFIT OF PARCEL 1, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 1.3 OF SAID RECIPROCAL EASEMENT AGREEMENT AT AN ELEVATION OF
APPROXIMATELY 57.0 FEET ABOVE CHICAGO CITY DATUM, EACH HAVING AN UNOBSTRUCTED
WIDTH OF 3 FEET 8 INCHES EXTENDING FROM THE WEST LINE OF PARCEL 1 TO NORTH
STETSON AVENUE MARKED “EXITWAY EASEMENTS” ON EXHIBIT “A” OF SAID RECIPROCAL
EASEMENT AGREEMENT.

 

ALSO

 

PERPETUAL AND NON-EXCLUSIVE EASEMENTS TO ENTER UPON THAT PART OF THE BLOCK OWNED
BY GRANTOR AS MAY BE REASONABLY NECESSARY, FOR

 

241



--------------------------------------------------------------------------------

THE PURPOSE OF WINDOW WASHING, CAULKING, TUCKPOINTING, SEALING AND ANY OTHER
MAINTENANCE OR REPAIR OF THE IMPROVEMENTS CONSTRUCTED ON PARCEL 1 ALONG THE
COMMON BOUNDARIES OF THE PROPERTY OWNED BY GRANTOR AND GRANTEE, TO THE EXTENT
REASONABLY PRACTICABLE ALL SUCH MAINTENANCE AND REPAIR WORK WILL BE PERFORMED IN
THE AIR RIGHTS, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 1.5
OF SAID RECIPROCAL EASEMENT AGREEMENT.

 

PARCEL 4: THE EMERGENCY EGRESS EASEMENT

 

A PERPETUAL EASEMENT FOR EMERGENCY EGRESS, FOR THE BENEFIT OF PARCEL 1, PURSUANT
TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH I OF A CERTAIN HOTEL EASEMENT
AGREEMENT DATED SEPTEMBER 30, 1985 AND RECORDED SEPTEMBER 30, 1985 AS DOCUMENT
NO. 85211830 ON AN AREA DESCRIBED AND DEFINED AS THE “DECK EASEMENT AREA” IN
SAID HOTEL EASEMENT AGREEMENT AND AMENDED BY AMENDMENT TO HOTEL EASEMENT
AGREEMENT, RECORDED MARCH 25, 1986 AS DOCUMENT NO. 86115107, AND FURTHER AMENDED
BY SECOND AMENDMENT TO HOTEL EASEMENT AGREEMENT DATED DECEMBER 30, 1993 RECORDED
JANUARY 4, 1994 AS DOCUMENT NUMBER 94007534 AMENDING SAID EASEMENT TO THE AREA
DEPICTED ON EXHIBIT “C-1” AND LEGALLY DESCRIBED ON EXHIBIT “D” ATTACHED THERETO
AND MADE A PART THEREOF.

 

ALSO, THE OPERATING EASEMENT

 

EASEMENT FOR INGRESS AND EGRESS FOR MAINTENANCE AND REPAIR OF THE SOUTH FACADE
OF THE HOTEL BUILT ON PARCEL 1, FOR THE BENEFIT OF PARCEL 1, CONTAINED IN
PARAGRAPH II OF SAID HOTEL EASEMENT AGREEMENT ONTO THE NORTH 39 INCHES, MORE OR
LESS, OF THE “AMOCO PROPERTY” AS DESCRIBED AND DEFINED IN SAID HOTEL EASEMENT
AGREEMENT RECORDED MARCH 25, 1986 AS DOCUMENT NO. 86115107.

 

ALSO, THE AIRSPACE EASEMENTS

 

A PERPETUAL EASEMENT FOR THE BENEFIT OF PARCEL 1, TO INSTALL DAVITS OR OTHER
DEVICES ONTO THE HOTEL INTO THE AIRSPACE OVER THE DECK AND TO UTILIZE SAID
AIRSPACE FOR MAINTENANCE AND REPAIR OF THE HOTEL FROM SCAFFOLDS OR OTHER DEVICES
ATTACHED THERETO, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH
III A., OF SAID HOTEL EASEMENT AGREEMENT INTO THE AIRSPACE OVER THE “DECK” AS
DESCRIBED AND DEFINED IN SAID HOTEL EASEMENT AGREEMENT.

 

AND

 

A PERPETUAL EASEMENT, FOR THE BENEFIT OF PARCEL 1, TO PERMANENTLY ATTACH A
CORNICE AND WINDOW WASHING TRACK ONTO THE TURRET PORTION AT THE TOP OF THE HOTEL
INTO THE AIRSPACE ABOVE THE DECK (AS THEREIN DEFINED) AND TO UTILIZE SUCH
AIRSPACE FOR THE WASHING OF

 

242



--------------------------------------------------------------------------------

WINDOWS AND MAINTENANCE OF THE TURRET PORTION OF THE HOTEL, PURSUANT TO THE
TERMS AND PROVISIONS CONTAINED IN PARAGRAPH III B., OF SAID HOTEL EASEMENT
AGREEMENT.

 

PARCEL 5:

 

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THE STAIRWAY
AND VESTIBULE EASEMENT AGREEMENT MADE BY AND BETWEEN GO ACIC ASSOCIATES LIMITED
PARTNERSHIP, AN ILLINOIS LIMITED PARTNERSHIP AND AMERICAN NATIONAL BANK AND
TRUST COMPANY OF CHICAGO, AS TRUSTEE UNDER TRUST AGREEMENT DATED JULY 17, 1985
AND KNOWN AS TRUST NUMBER 64971 DATED OCTOBER 1, 1994 RECORDED NOVEMBER 29, 1994
AS DOCUMENT 04002367, FOR EMERGENCY PEDESTRIAN EGRESS, AND USE OF VESTIBULE
AREA, OVER, UPON AND ACROSS THAT PORTION OF THE LAND AS SHOWN ON THE EXHIBIT “C”
ATTACHED TO SAID EASEMENT AGREEMENT.

 

Rancho

 

All that certain real property situated in the County of Riverside, State of
California, described as follows:

 

Parcel 1:

 

Lots 18 through 33, both inclusive, of Tract 7251-1, in the City of RANCHO
MIRAGE, County of RIVERSIDE, State of California, as per map recorded in Book
87, page(s) 29 through 38, inclusive, of Maps, in the office of the County
Recorder of Riverside County.

 

Parcel 1-A:

 

All rights to easements, private roadways, and common areas on Tract No. 7251-1
as shown by map on file in Book 85, page(s) 29 through 38, inclusive, of Maps,
Records of Riverside County, California, and on Tract No. 7251 as shown by Map
on file in Book 91, page(s) 86 through 89, inclusive, of Records of Riverside
County, California, specifically described in the Declaration of Covenants,
Conditions and Restrictions recorded December 30, 1976 as Instrument No. 202382
of Official Records of Riverside County, California.

 

Parcel 2:

 

Lot 5 of Tract No. 7263, in the City of RANCHO MIRAGE, County of RIVERSIDE,
State of California, as per map recorded in Book 90, page(s) 52 and 53,
inclusive, of Maps, in the office of the County Recorder of Riverside County.

 

Parcel 2A:

 

All rights to easements, private roadways, and common areas on Tract No. 7263 as
shown by map on file in Book 90, page(s) 52 and 53 of Maps, Records of Riverside
County, California, specifically described in the Declaration of Covenants,
Conditions and Restrictions recorded December 10, 1976 as Instrument No. 202382
of Official Records of Riverside County, California.

 

243



--------------------------------------------------------------------------------

Parcel 3:

 

Lots 1 through 55, inclusive, and Lots A through F, inclusive of Tract No. 8829,
in the City of RANCHO MIRAGE, County of RIVERSIDE, State of California, as per
map recorded in Book 92, page(s) 88 through 93, of Maps, in the office of the
County Recorder of Riverside County.

 

Parcel 3A:

 

All rights to easements, private roadways, and common areas on Tract No. 7251-1
as shown by map on file in Book 85, page(s) 29 through 38, inclusive, of Maps,
Records of Riverside County, California, and on Tract No. 7251 as shown by Map
on file in Book 91, page(s) 86 through 89, inclusive, of Records of Riverside
County, California, specifically described in the Declaration of Covenants,
Conditions and Restrictions recorded December 30, 1976 as Instrument No. 202382
of Official Records of Riverside County, California.

 

Parcel 4:

 

Lot 11 of Tract No. 7251, in the City of RANCHO MIRAGE, County of RIVERSIDE,
State of California, as per map recorded in Book 91, page(s) 86 through 89,
inclusive, of Maps, in the office of the County Recorder of Riverside County.

 

Parcel 4A:

 

All rights to easements, private roadways, and common area on Tract No. 7251 as
shown by map on file in Book 91, page(s) 86 through 89, inclusive, of Maps,
Records of Riverside County, California, specifically described in the
Declaration of Covenants, Conditions and Restrictions recorded December 30, 1976
as Instrument No. 202382 of Official Records of Riverside County, California.

 

Loews Santa Monica

 

All that certain real property situated in the County of Los Angeles, State of
California, described as follows:

 

Lots 23 to 26 inclusive of Scott’s Addition to Santa Monica, in the City of
Santa Monica, County of Los Angeles, State of California, as per Map recorded in
Book 7, Page(s) 58 and 59 of Miscellaneous Records, in the office of the County
Recorder of said County, and lots 44 to 61 inclusive of The Carl F. Schader
Seaside Terrace, as per map recorded in book 17 pages 10 and 11 of maps, in the
office of the County Recorder of said County, together with that certain 18 foot
strip of land, vacated shown as “Autoway” adjacent to lots 51 to 57 inclusive of
the last mentioned tract as shown on the map of said last mentioned tract and
lot 6 of tract 542 as per map recorded in book 17 page 7 of maps, in the office
of the County Recorder of said County.

 

Assessor’s Parcel Number    4290-019-011 Joint Plant Number    NYN 04-000415

 

244



--------------------------------------------------------------------------------

Burbank Hilton

 

All that certain real property situated in the County of Los Angeles, State of
California, described as follows:

 

Parcel A:

 

Parcel 1 of parcel map no. 24868, in the City of Burbank, County of Los Angeles,
State of California, as shown on map filed in book 279 pages 84 to 86 of parcel
maps, in the office of the County Recorder of said County.

 

Parcel B:

 

Non-exclusive easements over Parcel 2 of the above referenced parcel map set
forth in Reciprocal Parking and Maintenance Agreement (“Reciprocal Agreement”)
recorded December 24, 1997 as Instrument No. 97-2019758 for Pedestrian,
Vehicular Ingress and Egress and Parking on the terms and conditions set forth
therein.

 

Assessor’s Parcel Number:    2464-004-015

 

Ritz Carlton Half Moon Bay

 

PARCEL ONE:

 

Parcel A and B, as delineated upon that certain Map entitled, “Parcel Map, Being
a division of Parcel 1 as described in that certain Lot Line Adjustment recorded
on January 14th, 1985 in the Recorder’s Office of San Mateo, State of California
as document #85003957 of Official Records “, filed for record on April 23, 2001
in Book 73, Page 64 of Parcel Maps in the Office of the Recorder of the County
of San Mateo, State of California.

 

PARCEL TWO:

 

A nonexclusive easement for sign purposes as conveyed in Grant of Easements
recorded March 5, 1990 in Official Records under Recorder’s Serial Number
90029638, over a portion of Parcel “A” of that certain Parcel Map filed in Book
61 of Parcel Maps at Pages 92 and 93, in the Office of the County Recorder,
County of San Mateo, State of California more particularly described as follows:

 

Beginning at point on the Southerly boundary of said Parcel “A”, said point of
beginning being the Easterly terminus of that certain course labeled “N 82° 08’
44” E 77.71’”; thence from said point of beginning Westerly along said line
South 82° 08’ 44” West a distance of 18.91 feet;

 

245



--------------------------------------------------------------------------------

thence North 10° 02’ 19” West a distance of 33.65 feet to the Southerly edge of
that certain 24’ Waterline easement as shown on said map; thence Northeasterly
along the Southeasterly edge of said easement through a central angle of 56° 57’
38” a distance of 44.24 feet; thence South 87° 00’ 00” East a distance of 24.52
feet to the Easterly boundary of said Parcel “A”; thence Southerly along said
boundary line through a central angle of 00° 12’ 19.2” a distance of 35.62 feet
(record) ((00° 11’ 26.2” a distance of 33.07 feet) (actual)) to the beginning of
a compound curve; thence along said curve having a radius of 30.00 feet through
a central angle of 83° 53’ 26”, a distance of 43.92 feet to the point of
beginning.

 

PARCEL THREE:

 

Non-exclusive easement for parking as conveyed to Vestar-Athens/YCP II Half Moon
Bay, L.L.C. in reciprocal Easement recorded January 22, 1999 in Official
Records, under Recorder’s Serial Number 99012002, San Mateo County Records.

 

PARCEL FOUR:

 

Non-exclusive easements as conveyed to Vestar-Athens/YCP II Half Moon Bay,
L.L.C. in Easement Agreements recorded January 22, 1999 in Official Records,
under Recorder’s Serial Numbers 99012016 through 99012024, San Mateo County
Records.

 

PARCEL FIVE:

 

Those certain rights for the use and enjoyment of golf courses located on the
“Original Course Property” and “Ocean Course Property” as contained in an
instrument entitled “Hotel, Golf Courses and Colony Club Operation and Access
Agreement”, a Memorandum of which was recorded January 22, 1999, Serial
No. 99012028, San Mateo County Records, on the Terms, Covenants and Conditions
contained therein.

 

JPN:    066-009-092-31      066-009-092-31.02

 

PARCEL SIX:

 

A Leasehold interest created by that certain Ground Lease dated August 15, 2002
executed by Clara K. Alves, Surviving Trustee under the Ernest and Clara K.
Alves Family Trust Agreement dated June 25, 1999; Clara K. Alves, Executor of
the Estate of Ernest Alves; and Frank Alves and Ruth C. Alves, Trustees of the
Trust of Frank Alves and Ruth C. Alves under Agreement dated January 13, 1992
(Landlord), in favor of Vestar-Athens/YCP II Half Moon Bay, L.L.C. (Tenant),
disclosed by Memorandum of Ground Lease recorded January 09, 2003 under
Instrument No. 2003-006046, Official Records, in and to the following:

 

The land referred to is situated in the State of California, County of San
Mateo, partly in the City of Half Moon Bay, and partly in an unincorporated area
and described as follows:

 

246



--------------------------------------------------------------------------------

Parcel 1:

 

Portion of Lot 13 1/2, as delineated upon that certain Map entitled “Map of the
Johnston Ranch Near Half Moon Bay, San Mateo Co.”, filed for record in the
Office of the Recorder of the County of San Mateo, State of California, on
January 25, 1883 in Book “B” of Maps, at Page 31, and a copy entered in Book 2,
Page 4 of Maps, more particularly described as follows:

 

BEGINNING at a point on the easterly line of the Coast Highway, as established
by Deed from Frank Enos Alves and Virginia Alves, his wife, to the State of
California recorded October 21, 1952 in Book 2314, page 508, Official Records of
San Mateo County, distant thereon the following courses and distances from an
iron pipe monument marking the northeasterly corner of land described in the
above deed; South 4° 51’ 40” East 471.01 feet to a concrete highway monument and
southerly on the arc of a curve to the right, tangent to the preceding course
with a radius of 10,060.00 feet, through a central angle of 0° 49’ 53”, an arc
distance of 146.00 feet to said point of beginning, thence from point of
beginning, leaving said easterly line of Coast Highway North 85° 08’ 30” East
320.00 feet thence South 4° 51’ 40” East 200.02 feet, thence South 85° 08’ 30”
West 324.89 feet to the easterly line of the Coast Highway, thence along said
easterly line on the arc of a curve to the left, from a tangent bearing North 2°
53’ 24” West with a radius of 10,060.00 feet, through a central angle of 1° 08’
23”, an arc distance of 200.10 feet to the point of beginning.

 

JPN:    066-009-093-11      066-009-093-13

 

Parcel 2:

 

Portion of Lot 13 1/2, as delineated upon that certain Map entitled “Map of the
Johnston Ranch Near Half Moon Bay, San Mateo Co.”, filed for record in the
Office of the Recorder of the County of San Mateo, State of California, on
January 25, 1883 in Book “B” of Maps, at Page 31, and a copy entered in Book 2,
Page 4 of Maps, more particularly described as follows:

 

BEGINNING at the point of intersection of the easterly line of the State
Highway, as established by Deed from Frank Enos Alves and Virginia Alves, his
wife, to the State of California, dated August 27, 1952 and recorded October 21,
1952 in Book 2314, Page 508, Official Records of San Mateo County, California,
with the southerly line of the lands described in the deed from Virginia Alves
to Frank Alves and Ernest Alves, dated April 4, 1962 and recorded April 5, 1962
in Book 4180, Page 580, Official Records of San Mateo County, California; thence
from said point of beginning North 85° 08’ 06” East along said southerly line
324.89 feet to the southeasterly corner thereof; thence South 4° 51’ 40” East
along the southerly prolongation of the easterly line of said lands of Frank
Alves, above mentioned, to the southerly line of said Lot 13 1/2; thence South
78° 27’ 00” West along the last mention line to the said easterly line of State
Highway; thence northerly, along said easterly line, on the arc of a curve to
the left, from tangent with bears North 1° 48’ 31” West, said curve having a
radius of 10,060.00 feet and a central angle of 1° 04’ 54” an arc distance of
189.92 feet to the point of beginning.

 

JPN:    066-009-093-12      066-009-093-18

 

247



--------------------------------------------------------------------------------

PARCEL SEVEN:

 

A Leasehold interest created by an unrecorded Ground Lease dated January 01,
2003, executed by County of San Mateo, (Landlord) in favor of Vestar-Athens/YCP
II Half Moon Bay, L.L.C., (Tenant), a memorandum of which recorded May 18, 2004,
Instrument No. 2004-100675, Official Records in and to the following:

 

Situate in the County of San Mateo, State of California, and being a portion of
lands described in the grant deed to the County of San Mateo, recorded May 11,
1998 in Instrument No. 98-070330, Official Records of San Mateo County, being
more particularly described as follows:

 

BEGINNING at the most northwesterly corner of said deed to the County of San
Mateo;

 

1. thence along the northerly line of lands described in said deed, North 78°
27’ 00” East, a distance of 274.62 feet, to the true point of beginning of this
description;

 

2. thence continuing along said northerly line, North 78° 27’ 00” East, a
distance of 44.47 feet;

 

3. thence leaving said northerly line, South 26° 31’ 54” West, a distance of
71.75 feet;

 

4. thence South 71° 14’ 48” West, a distance of 49.75 feet;

 

5. thence North 26° 31’ 54” East, a distance of 79.67 feet, to the true point of
beginning.

 

JPN:     066-008-082-01.01 portion

 

Assessor’s Parcel Numbers: 066-092-770 and 066-092-780, 006-093-110, 120,130 and
180, 066-082-040

 

Four Seasons Punta Mita

 

Parcel One:    Unit H-3/A, having an approximate surface area of 76,245.39
square meters and Cadastral Number 020-027-003-001-0002 Parcel Two:    Unit
H-3/B, having an approximate surface area of 27,785.722 square meters and
Cadastral Number 020-027-003-001-0001 Parcel Three:    Sub-Condominium RC-1/A of
Sub-Condominium RC-1 of Punta Mita Condominium, together with its undivided
interest in the common areas, and having an approximate surface area of
3,032.344 square meters and Cadastral Number 020-027-001-500-0046 Parcel Four:
   Sub-Condominium RC-1/B of Sub-Condominium RC-1 of Punta Mita Condominium,
together with its undivided interest in the common areas, and having an
approximate surface area of 3,426.862 square meters and Cadastral Number
020-027-001-500-0099

 

248



--------------------------------------------------------------------------------

Parcel Five:    Sub-Condominium RC-1/G of Sub-Condominium RC-1 of Punta Mita
Condominium, together with its undivided interest in the common areas, and
having an approximate surface area of 912.022 square meters and Cadastral Number
020-027-001-500-0098

 

Parcels One, Two, Three, Four and Five are commonly known as the Punta Mita Four
Seasons Hotel.

 

Parcel Six:    A non-exclusive access easement (“Servidumbre de Paso y Uso”)
over and across the common areas of Punta Mita Condominium as established in
Escritura Pública No. 277,691, Volume 10,351 of the protocol of Lic. Georgina
Schila Olivera Gonzalez, Notary Public No. 207 in association with Lic. Tomas
Lozano Molina, Notary Public No. 10, in and for the Distrito Federal and
registered on July 7, 2000 at Entry No. 20, Book 78, First Section, Series “A”
in the Public Registry of Bucerias, Municipality of Bahía de Banderas, State of
Nayarit, México.

 

Parcels One, Two, Three, Four, Five and Six are located in Punta Mita,
Municipality of Bahía de Banderas, State of Nayarit, México

 

Four Seasons Mexico City

 

A parcel of land commonly known as the Mexico City Four Seasons Hotel, presently
registered under folio real number 808,743 in the Public Registry of Property
and Commerce of the Distrito Federal as 319 Calle Hamburgo, with an approximate
surface area of 6,588.50 square meters, and Cadastral Number 011-171-03-0007 and
located at No. 500 Paseo de la Reforma in Colonía Juarez Reforma Chapultepec,
Delegación Cuauhtémoc, Distrito Federal, México.

 

249



--------------------------------------------------------------------------------

SCHEDULE C

 

BASE RELEASE AMOUNTS AND

BASE RELEASE AMOUNT PERCENTAGES

 

Property

--------------------------------------------------------------------------------

  

Base Release

Initial Amount
upon initial
disbursement of
$220,000,000

--------------------------------------------------------------------------------

   Base Release
Amount
  Percentage of  
Subsequent
Fundings


--------------------------------------------------------------------------------

    Base Release
Amount upon full
disbursement of
$350,000,000


--------------------------------------------------------------------------------

Ritz Carlton Half Moon Bay

   $ 45,885,714    20.86 %   $ 73,000,000

Loews Santa Monica Beach

   $ 45,257,143    20.57 %   $ 72,000,000

Hilton Burbank Airport

   $ 25,142,857    11.43 %   $ 40,000,000

Marriott Lincolnshire Resort

   $ 15,714,286    7.14 %   $ 25,000,000

Fairmont Chicago Hotel

   $ 46,357,143    21.07 %   $ 73,750,000

Marriott Rancho Las Palmas

   $ 9,428,571    4.29 %   $ 15,000,000

Four Seasons Mexico City

   $ 13,357,143    6.07 %   $ 21,250,000

Four Seasons Punta Mita

   $ 18,857,143    8.57 %   $ 30,000,000

Total Portfolio

   $ 220,000,000    100.00 %   $ 350,000,000

 

250



--------------------------------------------------------------------------------

SCHEDULE D

 

PROPERTY MANAGERS AND BRANDS

 

Property

--------------------------------------------------------------------------------

 

Acceptable Property Managers

--------------------------------------------------------------------------------

 

Acceptable Brands

--------------------------------------------------------------------------------

Hilton Burbank Airport  

KSL

Bass PLC

Starwood Hotels & Resorts1

MeriStar Hotels & Resorts

Marriott International

Sheraton

Millenium

Hyatt

 

Crowne Plaza

Sheraton

Marriott

Hilton

JW Marriott

Loews

Renaissance

Fairmont Chicago Hotel  

KSL

Hyatt Corporation2

Fairmont Hotels

Marriott International

Starwood Hotels & Resorts

Loews Hospitality

St. Regis

Hilton

 

Hyatt

Fairmont

Marriott, JW Marriott

Renaissance

Intercontinental

Loews

Conrad

Marriott Lincolnshire Resort  

KSL

Hilton Hotels Corporation

Starwood Hotels & Resorts

Bass PLC

Hyatt Corporation

Renaissance

Loews

Sheraton

 

Hilton

Westin

Inter-Continental

Hyatt

Marriott

Sheraton

Marriott Rancho Las Palmas  

KSL

Hilton Hotels Corporation

Starwood Hotels & Resorts

Bass PLC

Hyatt Corporation

Sheraton

Loews

 

Hilton

Sheraton

Inter-Continental

Hyatt

Marriott

Renaissance

Loews Santa Monica  

KSL

Hyatt Corporation

Fairmont Hotels

Marriott International

Starwood Hotels & Resorts

Bass PLC

Renaissance

Sheraton

 

Hyatt

Fairmont

Marriott, JW Marriott

Renaissance

Westin

Inter-Continental

Four Seasons Punta Mita  

KSL

Four Seasons, Ltd.

The Peninsula Group

Starwood Hotels & Resorts

Mandarin-Oriental

 

Four Seasons

Peninsula

St. Regis

Rosewood

One & Only

Fairmont

--------------------------------------------------------------------------------

1 Starwood means Westin, Luxury Collection, St. Regis, Sheraton

2 Hyatt means all brands including Park Hyatt

 

251



--------------------------------------------------------------------------------

Four Seasons Mexico City  

KSL

Four Seasons, Ltd.

The Peninsula Group

Starwood Hotels & Resorts

Fairmont

Mandarin-Oriental

 

Four Seasons

Peninsula

St. Regis

Ritz Carlton Half Moon Bay  

KSL

Marriott International

Four Seasons, Ltd.

The Peninsula Group

Starwood Hotels & Resorts

Intercontinental

Conrad

 

Ritz-Carlton

Four Seasons

Peninsula

St. Regis

Intercontinental

Rosewood

Mandarin-Oriental

 

252



--------------------------------------------------------------------------------

SCHEDULE E

 

Intentionally Omitted

 

253



--------------------------------------------------------------------------------

SCHEDULE F

 

MATERIAL AGREEMENTS

 

Burbank Airport Hilton

 

1. Master Lease Agreement dated June 7, 1999 between NTFC Capital Corporation
and SHC Burbank, LLC

 

2. Letter Agreement dated January 1, 2002 between Diamond Contract Services,
Inc. and Hilton Burbank Airport & Convention Center

 

Marriott Lincolnshire Resort

 

1. Interior Space Lease dated March 21, 2001 between CGA Investment Company,
L.L.C. and Marriott Lincolnshire Theater Corporation

 

Fairmont Chicago Hotel

 

1. Maintenance Agreement dated June 1, 1998 between Otis Elevator Company and
Fairmont Hotel Management Company for the Fairmont Hotel Chicago

 

2. Minibar Lease dated January 21, 2004 between Minibar North America, Inc. and
SHC Columbus Drive, LLC (as assignee)

 

Marriott Rancho Las Palmas

 

1. Master Lease Agreement between Textron Financial Corporation and SHC Rancho,
L.L.C.

 

2. Lease Agreement between Marriott International, Inc. and Canon Financial
Services, Inc.

 

Loews Santa Monica Beach Hotel

 

1. Maintenance Services Agreement dated August 10, 1997 between Loews Santa
Monica Beach Hotel and Tidy Enterprise, Inc.

 

Four Seasons Mexico City

 

1. License Agreement dated September 1, 2004 between Punta Mita TRS de RL de CV
and Four Seasons Hotels and Resorts BV

 

2. Capital Refurbishing Agreement dated September 1, 2004 between Punta Mita TRS
de RL de CV and Four Seasons Hotels Limited

 

3. Marketing Service Agreement dated September 1, 2004 between Punta Mita TRS de
RL de CV and Four Seasons Hotels Limited.

 

254



--------------------------------------------------------------------------------

Four Seasons Punta Mita

 

1. Hotel Advisory Agreement dated as of July 18, 1997 by and between Punta Mita
Resort, S.A. de C.V. and Four Seasons Hotels Limited

 

2. Hotel Services Agreement dated as of July 18, 1997 by and between Punta Mita
Resort, S.A. de C.V. and Four Seasons Hotels Limited

 

3. Hotel License Agreement dated July 18, 1997 between Four Seasons Hotels
Limited and Punta Mita Resort, S.A. de C.V.

 

4. Employee transportation agreement with Transportes Especializados y Servicos,
SA de CV beginning March 1, 2004 and terminating February 28, 2006

 

5. Public Relations Agreement with JL Kennedy Communications beginning
January 1, 2004

 

6. On Command Video System agreement with Spectradyne International, beginning
November 18, 1999

 

7. Florist Agreement with Grupo Floristar, S. de R.L. de C.V. beginning
August 1, 2005 and terminating July 31, 2006

 

8. Copiers and Faxes Lease Agreement with Docuforms, S.A. de C.V. (Xerox)
beginning March 24, 2004 and terminating March 2006

 

Ritz Carlton Half Moon Bay

 

1. Agreements with Ocean Colony Association

 

(a) Hotel Agreement with Ocean Colony Association dated March 29, 1999

 

(b) Colony Club Lease dated May 29, 1996

 

(c) Partial Assignment and Assumption Agreement (of Colony Club Lease) dated
January 14, 1999

 

2. Hotel Golf Course and Colony Club Operation and Access Agreement dated as of
January 14, 1999 between OCP, SWC and VA/YCP

 

3. Club Operating Agreement dated June 1, 2001 between VA/YCP and The
Ritz-Carlton Hotel Company, L.L.C., to the extent such agreement qualifies as a
“Material Agreement” in any given year (as of 11/8/05, the Club Operating
Agreement expired by its terms on December 31, 2004)

 

4. Cleaning Services Agreement dated March 5, 2001 between The Ritz-Carlton
Hotel Company, L.L.C. and Excel Building Services

 

5. Agreement between The Ritz-Carlton Hotel Company, L.L.C. and Allbay
Landscaping, Inc.

 

6. Agreement between The Ritz-Carlton Hotel Company, L.L.C. and JRS
International

 

7. Agreement between The Ritz-Carlton Hotel Company, L.L.C. and Presentation
Services

 

8. Agreement between The Ritz-Carlton Hotel Company, L.L.C. and USA Parking
System

 

255



--------------------------------------------------------------------------------

SCHEDULE G

 

PROPERTY MANAGEMENT AGREEMENTS

 

PROPERTY


--------------------------------------------------------------------------------

  

MANAGEMENT AGREEMENT

--------------------------------------------------------------------------------

Fairmont
Chicago Hotel    Hotel Management Agreement for the Fairmont Chicago, dated as
of July 1, 2004, as amended by that certain Assignment and Assumption and First
Amendment to Hotel Management Agreement dated as of September 1, 2005 Marriott
Lincolnshire    Management Agreement dated as of December 31, 1983 by and
between The Prudential Insurance Company (“Prudential”), and Marriott
Corporation, predecessor in interest to Manager, as amended by (i) that certain
Assignment and Assumption of Agreements dated as of June 19, 1993 pursuant to
which Marriott Corporation assigned all of its obligations under, and right,
title and interest in, the Management Agreement to Manager, (ii) that certain
Assignment and Assumption of Management Agreement dated as of September 30, 1997
pursuant to which Prudential assigned all of its obligations under, and right,
title and interest in, the Management Agreement to Strategic Hotel Capital
Limited Partnership, a Delaware limited partnership (“Strategic”), (iii) that
certain Assignment and Assumption of Leases, Contracts, Licenses, Warranties and
Permits dated as of September 10, 1999 pursuant to which Strategic assigned all
of obligations under, and right, title and interest in, the Management Agreement
to Borrower, (iv) that certain First Amendment to Management Agreement dated as
of January 1, 2000 by and between Borrower and Manager, (v) that certain
Restructuring Agreement dated as of January 7, 2000 by and between Strategic
Hotel Capital, L.L.C. (“SHC”) and Marriott International, Inc. (“MI”), (vi) that
certain First Amendment to Restructuring Agreement dated February 15, 2000 by
and between SHC and MI, (vii) that certain Restructuring Agreement dated as of
June 29, 2004 by and between SHC and MI, (viii) that certain Consent to
Assignment, Agreement and Estoppel dated as of June 29, 2004 by and among
Borrower, Lender and Manager, but only to the extent that it constitutes a
continuing amendment to the Management Agreement by and between Manager and
Borrower only, (ix) that certain Cash Flow Forecasts and Cash Distribution
Letter dated as of June 29, 2004 by and between Borrower and Manager, and (x)
that certain Amendment to Management Agreement dated June 29, 2004 by and
between Borrower and Manager. Loews Santa
Monica    Management Agreement, dated as of March 4, 1998 as amended by
Amendment No. 1 to Management Agreement dated April 12, 2000, Amendment No. 2
dated June 29, 2004 and Amendment No. 3 dated April 22, 2005. Hilton
Burbank    Management Agreement dated as of August 24, 1998, as amended by (i)
that certain Consent to Assignment, Agreement and Estoppel dated April 12, 2001,
(ii) that certain First Amendment to Management Agreement dated as of June 19,
2002 and (ii) that certain Second Amendment to Management Agreement dated as of
July 8, 2003 Ranchos Las
Palmas    Management Agreement dated as of January 22, 1998, by and between SHC
Rancho, L.L.C. (“Original Owner”), and Manager, as amended by (i) that certain
First Amendment to Management Agreement dated January 1, 2000 between Original
Owner and Manager, (ii) that certain Restructuring Agreement dated January 7,
2000 by and between Strategic Hotel Capital, L.L.C. and Marriott International,
Inc. (“MI”), (iii) that certain First Amendment to Restructuring Agreement dated
February 15, 2000 by and between SHC and MI, (iv) that certain Letter Agreement
dated April 11, 2001 between SHC and MI (and certain of its affiliates) with
respect to the applicability of certain guarantees by SHC, (v) that certain
direction letter dated January 29, 2003 from SHC

 

256



--------------------------------------------------------------------------------

PROPERTY


--------------------------------------------------------------------------------

  

MANAGEMENT AGREEMENT

--------------------------------------------------------------------------------

     Rancho III, L.L.C. (“Rancho III”) to Manager regarding withdrawals from the
FF&E loan, (vi) that certain Restructuring Agreement dated as of June 29, 2004
by and between SHC and MI, (vii) that certain Consent to Assignment, Agreement
and Estoppel dated as of June 29, 2004 by and among Borrower, Lender and
Manager, but only to the extent that it constitutes a continuing amendment to
the Management Agreement by and between Manager and Borrower only, (viii) that
certain Cash Flow Forecasts and Cash Distribution Letter dated as of June 29,
2004 by and between Borrower and Manager, and (ix) that certain Amendment to
Management Agreement dated June 29, 2004 by and between Borrower and Manager
Four Seasons
Mexico City    Hotel Management Agreement dated as of March 14, 1994, as amended
by that certain Hotel Management Agreement Amending Agreement dated as of
October 20, 1994 and by an acknowledgement and confirmation dated March 14,
1996. Four Seasons
Punta Mita    Hotel Management Agreement dated as of July 18, 1997, as amended
by letter agreement dated September 25, 2000, that certain First Amendment of
Hotel Agreements and Golf Club Agreements dated as of February 22, 2001. Ritz
Carlton
Half Moon
Bay    Operating Agreement, dated October 8, 1998, as amended by that certain
Pre-Commencement Agreement, dated October 8, 1998, as further amended by that
certain first Side Letter, dated October 8, 1998, as further amended by that
certain second Side Letter, dated October 8, 1998, as further amended by that
certain third Side Letter, dated October 8, 1998, as further amended by that
certain fourth Side Letter, dated October 8, 1998, as further amended by that
certain Side Letter, dated November 20, 1998, as further amended by that certain
Side Letter dated January 6, 1999, as further amended by that certain Amendment
to Operating Agreement dated August 24, 2004, as further amended by that certain
Owner Agreement (Hotel) dated August 24, 2004, as further amended by that
certain Assignment and Assumption of Operating Agreement and Intangibles dated
August 24, 2004, as further amended by that certain Consent to Assignment,
Agreement and Estoppel dated August 24, 2004, as further amended by that certain
Subordination, Nondisturbance, and Attornment Agreement dated August 24, 2004.

 

257



--------------------------------------------------------------------------------

SCHEDULE H

 

SCHEDULE OF UNFUNDED OBLIGATIONS

(LISTED BY PROPERTY, CONDITION,

ESTIMATED COST AND TIME FOR COMPLETION)

 

None.

 

258



--------------------------------------------------------------------------------

SCHEDULE I

 

FORM OF MONTHLY OFFICER CERTIFICATE

 

I hereby certify as follows:

 

1. I am a duly elected and acting officer of each of [insert name of each Issuer
under the Second Amended and Restated Indenture] (collectively, the Issuers).

 

2. The Issuers are the Issuers under, and this Certificate is delivered in
connection with, the Second Amended and Restated Indenture, dated as of November
[    ], 2005 (the Indenture). Capitalized terms used but not defined in this
Certificate have the meanings set forth in the Indenture.

 

3. This Certificate is delivered as required by Section 5.1(j)(v) of the
Indenture.

 

4. To the best of my knowledge, the enclosed monthly operating statements,
although not prepared in a manner consistent with GAAP, are true, correct,
accurate, complete and fairly present the results of the operations of the
Issuers and the Properties for the month ended                 , 200    .

 

5. To the best of my knowledge, the enclosed aged accounts receivable reports,
rent rolls, occupancy and ADR reports are true, correct and accurate and fairly
present the results of the operations of Issuers and the Properties (provided
that Issuers were not required to furnish any information which Issuers were
unable to obtain from the applicable Property Manager after using reasonable
efforts to do so) for the month ended                 , 200    .

 

6. To the best of my knowledge, any GAAP adjustments subsequently made to the
enclosed operating statements will not reduce the Aggregate DSCR below the level
shown in the enclosed operating statements except as follows:
                                                 
                                        
                                        
                                        
                                        
                                                 .

 

7. To the best of my knowledge, no Default or Event of Default presently exists
and no event or circumstance presently exists that, with notice or the passage
of time or both, would constitute a Default or Event of Default, except as
follows:                                                                     
                                        
                                        
                                        
                                                  .

 

Dated:                     , 200      

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

    [Print officer’s name and title]

 

259



--------------------------------------------------------------------------------

SCHEDULE J

 

ALLOCATED LOAN AMOUNTS AND

ALLOCATED LOAN AMOUNT PERCENTAGES

 

Property

--------------------------------------------------------------------------------

   Allocated Loan
Amount as of Closing
Date upon initial
disbursement of
$220,000,000


--------------------------------------------------------------------------------

   Allocated Loan
Amount Percentage of
Subsequent Fundings


--------------------------------------------------------------------------------

    Allocated Loan
Amount upon full
disbursement of
$350,000,000


--------------------------------------------------------------------------------

Ritz Carlton Half Moon Bay

   $ 53,757,322    24.44 %   $ 85,523,013

Loews Santa Monica Beach

   $ 53,020,921    24.10 %   $ 84,351,464

Hilton Burbank Airport

   $ 29,456,067    13.39 %   $ 46,861,925

Marriott Lincolnshire Resort

   $ 18,410,042    8.37 %   $ 29,288,703

Fairmont Chicago Hotel

   $ 54,309,623    24.69 %   $ 86,401,674

Marriott Rancho Las Palmas

   $ 11,046,025    5.01 %   $ 17,573,221

Four Seasons Mexico City

   $ 0    0 %   $ 0

Four Seasons Punta Mita

   $ 0    0 %   $ 0

Total Portfolio

   $ 220,000,000    100.00 %   $ 350,000,000

 

260



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

SCHEDULE OF DEFERRED MAINTENANCE

(LISTED BY PROPERTY, CONDITION,

ESTIMATED COST AND TIME FOR COMPLETION)

 

SUMMARY

 

Property

--------------------------------------------------------------------------------

   IMMEDIATE
CAPITAL


--------------------------------------------------------------------------------

Hilton Burbank Airport

   $ 0

Fairmont Chicago Hotel

   $ 17,000

Marriott Lincolnshire Resort

   $ 61,000

Loews Santa Monica

   $ 0

Marriott Rancho Las Palmas

   $ 5,000

Four Seasons Hotel Mexico D.F.

   $ 0

Four Seasons Resort - Punta Mita

   $ 22,000

Ritz Carlton Half Moon Bay

   $ 31,500     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTALS

   $ 136,500     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Reserve @ 125%

   $ 170,625     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

INDIVIDUAL PROPERTIES

 

Hilton Burbank Airport

 

Project Number

--------------------------------------------------------------------------------

           Title        


--------------------------------------------------------------------------------

  

Quantities/Description

(if applicable)

--------------------------------------------------------------------------------

   Total Cost
2005


--------------------------------------------------------------------------------

Terracon - Immediate Repairs

             $  0 -               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Immediate Repairs

        NONE    $ 0 -               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fairmont Chicago Hotel                 

Project Number

--------------------------------------------------------------------------------

           Title        


--------------------------------------------------------------------------------

  

Quantities/Description

(if applicable)

--------------------------------------------------------------------------------

   Total Cost
2005


--------------------------------------------------------------------------------

M&H -Immediate Repairs    Roof    standing seam metal roof at the penthouse
mechanical space has been damaged by a fallen flagpole    $ 1,500 M&H -Immediate
Repairs    Roof    Install web stiffener plates to reinforce the dunnage steel
   $ 2,500 M&H -Immediate Repairs    Boiler Room    Improve ventilationin the
boiler room    $ 3,000 M&H -Immediate Repairs    Plumbing    improve roof
drainage in the upper roof    $ 4,000 M&H -Immediate Repairs    Electrical   
develop schematic drawings of the existing utility company services and
distribution within the hotel in order in facilitate operations and maintenance
   $ 5,000 M&H -Immediate Repairs    Life Safety    Install additional smoke and
heat detectors in the elevator machine room    $ 1,000               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Immediate Repairs

             $ 17,000               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

261



--------------------------------------------------------------------------------

Marriott Lincolnshire

 

Project Number

--------------------------------------------------------------------------------

           Title        


--------------------------------------------------------------------------------

  

Quantities/Description

(if applicable)

--------------------------------------------------------------------------------

   Total Cost
2005


--------------------------------------------------------------------------------

Terracon - Immediate Repairs

   Outdoor Pool    Replace pool circulating pump.    $ 6,000

Terracon - Immediate Repairs

   Walls    Perform scanning tests of the remaining original galvanized piping
within the common areas to determine wall thickness and quality.    $ 4,000

Terracon - Immediate Repairs

   Elevator
Machinery    Replace and refurbish at three elevators.    $ 51,000            
  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Immediate Repairs

        NONE    $ 61,000               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Loews Santa Monica                 

Project Number

--------------------------------------------------------------------------------

           Title        


--------------------------------------------------------------------------------

  

Quantities/Description

(if applicable)

--------------------------------------------------------------------------------

   Total Cost
2005


--------------------------------------------------------------------------------

Terracon - Immediate Repairs

             $ 0 -               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Immediate Repairs

        NONE    $ 0 -               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Marriott Rancho Las Palmas                 

Project Number

--------------------------------------------------------------------------------

   Title


--------------------------------------------------------------------------------

  

Quantities/Description

(if applicable)

--------------------------------------------------------------------------------

   Total Cost
2005


--------------------------------------------------------------------------------

Terracon - Immediate Repairs

   Patio areas    Replace cracked tiles and repair joints.    $ 5,000          
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Immediate Repairs

             $ 5,000               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Four Seasons Hotel Mexico D.F.            

Project Number

--------------------------------------------------------------------------------

   Title


--------------------------------------------------------------------------------

  

Quantities/Description

(if applicable)

--------------------------------------------------------------------------------

   Total Cost
2005


--------------------------------------------------------------------------------

Terracon - Immediate Repairs

             $ 0 -               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Immediate Repairs

        NONE    $ 0 -               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

262



--------------------------------------------------------------------------------

Four Seasons Resort - Punta Mita            

Project Number

--------------------------------------------------------------------------------

           Title        


--------------------------------------------------------------------------------

  

Quantities/Description

(if applicable)

--------------------------------------------------------------------------------

   Total Cost
2005


--------------------------------------------------------------------------------

Terracon - Immediate Repairs

   Spanish Tile
Repairs    repair loose and missing tiles    $ 10,000

Terracon - Immediate Repairs

   cooling tower    removal of corrosion and corroded bolts of cooling tower
supports. Install pipe support column anchor bolts    $ 12,000               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Immediate Repairs

             $ 22,000               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Ritz Carlton Half Moon Bay

 

Project Number

--------------------------------------------------------------------------------

  

Quantities/Description

(if applicable)

--------------------------------------------------------------------------------

   Total Cost
2005


--------------------------------------------------------------------------------

Property Solutions - Immediate Repairs    sand blast and repaint rusted fire
sprinkler line    $ 12,000 Property Solutions - Immediate Repairs    Positively
connect HVAC and refrigeration equipment sleepers to roof    $ 5,000 Property
Solutions - Immediate Repairs    sand blast and repaint rusted fire sprinkler
line    $ —   Property Solutions - Immediate Repairs    replace rusted fire
sprinklers at parking structure    $ 13,000 Property Solutions - Immediate
Repairs    Cut a drain at the area of standing water at the northeast corner of
the top level of the parking garage    $ 1,500          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Immediate Repairs         $ 31,500          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

263



--------------------------------------------------------------------------------

SCHEDULE 1.2

 

SCHEDULE OF ENVIRONMENTAL CONDITIONS

(LISTED BY PROPERTY, CONDITION AND ESTIMATED COST)

 

Issuers shall use their best efforts to remediate any and all mold conditions
found at the Hilton Burbank Airport Property prior to the Initial Maturity Date.

 

264



--------------------------------------------------------------------------------

SCHEDULE 2.5.5

 

RELEASE PRICES OF FAIRMONT CHICAGO HOTEL PROPERTY FLOORS

 

Hotel/Condo Floors

--------------------------------------------------------------------------------

   Release Price


--------------------------------------------------------------------------------

27

   $ 2,344,653.18

28

   $ 2,414,992.77

29

   $ 2,485,332.37

30

   $ 2,555,671.97

31

   $ 2,626,011.56

32

   $ 2,696,351.16

33

   $ 2,766,690.75

34

   $ 2,837,030.35

35

   $ 2,907,369.94

36

   $ 2,977,709.54     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Release

   $ 26,611,813.58     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

265



--------------------------------------------------------------------------------

SCHEDULE 3.1(o)3

 

SCHEDULE OF FINANCIAL STATEMENTS AND

OPERATING STATEMENTS

 

SUMMARY OF AUDITED FINANCIAL STATEMENTS

 

[BORROWER TO PROVIDE]

 

SUMMARY OF UNAUDITED OPERATING STATEMENTS

 

Marriott Lincolnshire

 

– January 2005 through September 2005 monthly operating statement

– December 2004 operating statement

– December 2003 operating statement

– December 2002 operating statement

 

Fairmont Chicago Hotel

 

– January 2005 through September 2005 monthly operating statement

– December 2004 operating statement

– December 2003 operating statement

– December 2002 operating statement

 

Hilton Burbank Airport

 

– January 2005 through September 2005 monthly operating statement

– December 2004 operating statement

– December 2003 operating statement

– December 2002 operating statement

 

Marriott Rancho Las Palmas

 

– January 2005 through September 2005 monthly operating statement

– December 2004 operating statement

– December 2003 operating statement

– December 2002 operating statement

 

Loews Santa Monica

 

– January 2005 through September 2005 monthly operating statement

– December 2004 operating statement

– December 2003 operating statement

– December 2002 operating statement

 

Four Seasons Mexico City

 

– January 2005 through September 2005 monthly operating statement

– December 2004 operating statement

– December 2003 operating statement

– December 2002 operating statement

 

--------------------------------------------------------------------------------

3 Borrower to update.

 

266



--------------------------------------------------------------------------------

Four Seasons Punta Mita

 

– January 2005 through September 2005 monthly operating statement

– December 2004 operating statement

– December 2003 operating statement

– December 2002 operating statement

 

Ritz Carlton Half Moon Bay

 

– January 2005 through September 2005 monthly operating statement

– December 2004 operating statement

– December 2003 operating statement

– December 2002 operating statement

 

267



--------------------------------------------------------------------------------

SCHEDULE 4.1(h)

 

GROUND LEASE EXCEPTIONS

 

None.

 

268



--------------------------------------------------------------------------------

SCHEDULE 4.1(v)

 

SCHEDULE OF TEMPORARY CERTIFICATES OF OCCUPANCY

 

NONE

 

269



--------------------------------------------------------------------------------

SCHEDULE 4.1(w)

 

SCHEDULE OF PROPERTIES IN FLOOD ZONES

 

PROPERTY

--------------------------------------------------------------------------------

  

FLOOD ZONE

--------------------------------------------------------------------------------

Burbank Airport Hilton    According to the Federal Emergency Management Agency
Community Panel Number 065018 0005 C, dated January 20, 1999, the property is
located within Zone X, which is an area designated as outside of the 500-year
flood plain. Fairmont Chicago Hotel    According to the National Flood Insurance
Program’s Flood Insurance Rate Map Number 17031C0438 F, Community: City of
Chicago, Number 170074, Panel: 0438, Suffix: F, Effective Date: November 6,
2000, the property is located within Zone X, which is an area designated as
outside of the 500-year flood plain. Marriott’s Lincolnshire Resort    According
to the Federal Emergency Management Agency Community Panel Number 179097C0258,
effective September 3, 1997, the property is located in flood zone AE, a special
flood hazard area inundated by 100-year flood. Loews Santa Monica Beach Hotel   
According to Federal Emergency Management Agency Map Number #060159-0071C dated
April 30, 1982, no part of the property is located in a 100-year flood plain.
Marriott Rancho Las Palmas    According to Federal Insurance Rate Map #060259
0005B, dated June 2, 1992, the subject land is located in Zone A with respect to
the Flood Channel and Zone B with respect to the remainder of the site. Four
Seasons Mexico City    The property is located within an area having a zone
designation of “Corredor Urbano” (Urban Corridor) as indicated in the “Plano de
Usos de Suelo” of the Plan Director of the City of Mexico City. Four Seasons
Punta Mita    Mexico does not belong to the National Flood Hazard Area
designations nor the Federal Emergency Management Agency and does not have an
equivalent flood designation. The site was visually inspected by the surveyor
for evidence of major flooding and none was found, however the area is located
at approximately 100m above sea level; therefore any flooding would occur
temporarily. Ritz Carlton Half Moon Bay    Zone C, Community P and No 060319
0005 A, dated June 3, 1986 Area of Mineral Flooding

 

270



--------------------------------------------------------------------------------

SCHEDULE 4.1(x)

SCHEDULE OF ENGINEERING REPORTS,

ENVIRONMENTAL REPORTS AND SEISMIC REPORTS

Environmental – All reports by ATC Associates, Inc. (other than Fairmont Chicago
Hotel which was URS Corporation)

 

Property Name

   Report As Of

Loews Santa Monica Beach Hotel

   11/7/2005

Hilton Burbank Airport

   11/4/2005

Rancho Las Palmas Marriott

   __________

Fairmont Chicago Hotel

   6/29/2005

Marriott Lincolnshire Resort

   11/7/2005

Four Seasons Mexico City

   11/7/2005

Four Seasons Punta Mita

   11/7/2005

Ritz Carlton Half Moon Bay

   11/7/2005

Engineering – all reports by Terracon, Inc. (other than Ritz Carlton Half Moon
Bay which was Property Solutions and Fairmont Chicago Hotel which was Merritt &
Harris)

 

Property Name

   Report As Of

Loews Santa Monica Beach Hotel

   11/2/2005

Hilton Burbank Airport

   11/2/2005

Rancho Las Palmas Marriott

   11/2/2005

Fairmont Chicago Hotel

   8/12/2005

Marriott Lincolnshire Resort

   11/2/2005

Four Seasons Mexico City

   11/2/2005

Four Seasons Punta Mita

   11/2/2005

Ritz Carlton Half Moon Bay

   10/25/2005

Seismic – all reports by J.S. Dyer & Associates, Inc. (other than Ritz Carlton
Half Moon Bay which was Property Solutions)

 

Property Name

   Report As Of

Loews Santa Monica Beach Hotel

   11/1/2005

Hilton Burbank Airport

   11/1/2005

Rancho Las Palmas Marriott

   11/1/2005

Four Seasons Mexico City

   11/1/2005

Four Seasons Punta Mita

   11/1/2005

Ritz Carlton Half Moon Bay

   10/25/2005

 

271



--------------------------------------------------------------------------------

SCHEDULE 4.1(ee)

 

BREACHES OF MATERIAL AGREEMENTS

AND PROPERTY MANAGEMENT AGREEMENTS

 

NONE

 

272



--------------------------------------------------------------------------------

SCHEDULE 4.1(gg) – (i)

 

OCCUPANCY REPORTS

 

SEE ATTACHED

 

273



--------------------------------------------------------------------------------

SCHEDULE 4.1(gg) - (ii)

 

DELINQUENCY REPORTS

 

None.

 

274



--------------------------------------------------------------------------------

SCHEDULE 4.1(gg) - (iii)

 

SCHEDULE OF TENANT SECURITY DEPOSITS

AND LETTERS OF CREDIT

 

Schedule of Security Deposits and Letters of Credit

September 30, 2005

 

Property

--------------------------------------------------------------------------------

  

Tenant

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

Loews Santa Monica Beach Hotel    Riviera Partners    $ 5,350.00 Loews Santa
Monica Beach Hotel    Empress Corporation    $ 2,500.00 Fairmont Chicago Hotel
Property    Food Pantry, Ltd. (d/b/a Lamont’s)    $ 6,666.66          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          $ 14,516.66          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

275



--------------------------------------------------------------------------------

SCHEDULE 4.1(gg) - (iv)

SCHEDULE OF TENANT ARREARAGES

None.

 

276



--------------------------------------------------------------------------------

SCHEDULE 4.1(ss)

 

SHARING AGREEMENTS

 

1. Fourth Implementation Agreement dated September 9, 1988 by and between the
Redevelopment Agency of the City of Burbank and Burbank Partners L.L. C., as
amended by First Amendment to the Fourth Implementation Agreement dated as of
August 31, 1989, Second Amendment to the Fourth Implementation Agreement dated
as of May 10, 1991 and Assignment and Assumption Agreement dated as of
January 30, 1998 with respect to certain premises located at 2500 Hollywood Way,
Burbank, California and commonly know as the Burbank Airport Hilton Hotel &
Convention Center

 

2. Declaration dated October 2, 1978 by Strategic Hotel Funding, L.L.C., a
Delaware limited liability company, successor in interest to Chicago Title and
Trust Company of Chicago, as Trustee under Trust No. 1070759, as amended by that
certain First Amendment to Declaration of Protective Covenants for Woodfield
Corporate Center dated May 20, 1998, as further amended by that certain
Declaration of Easement and Second Amendment to Declaration of Protective
Covenants for Woodfield Corporate Center dated May 20, 1998

 

3. Master Declaration of Covenants, Conditions and Restrictions, and Reservation
of Easements for University Center dated November 26, 1984 by E. F. Hutton Life
Insurance Company, a California corporation

 

4. Reciprocal Parking and Maintenance Agreement dated December, 1997 by Burbank
Partners, LLC, a California limited liability company

 

Ritz-Carlton Half Moon Bay

 

1. Declaration and Establishment of Covenants, Conditions, Restrictions, and
Reservations dated October 8, 1974 by Half Moon Bay Properties, Inc., a Delaware
corporation (“Half Moon”), as amended by that certain Amendment to Declaration
and Establishment of Covenants, Conditions, Restrictions and Reservations dated
December 29, 1975 by Half Moon, and as further amended by that Declaration of
Covenants and Restrictions dated November 29, 1984 by Declarant with concurrence
by Half Moon and further amended by that Amendment to Ocean Colony Declaration
and Establishment of Covenants, Conditions, Restrictions and Reservations dated
August 13, 1991.

 

2. Hotel Agreement with Ocean Colony Association, dated March 29, 1999.

 

3. Hotel, Golf Courses and Colony Club Operation and Access Agreement, dated as
of January 14, 1999, between OCP, SWC, and VA/YCP.

 

277



--------------------------------------------------------------------------------

Fairmont Chicago Hotel Property

 

1. Reciprocal Easement Agreement dated September 30, 1985 made by and between
American National Bank and Trust Company of Chicago, a national banking
association, as trustee under Trust Agreement dated December 1, 1982 and known
as trust number 56375 and American National Bank and Trust Company of Chicago,
as trustee under Trust Agreement dated June 28, 1972 and known as trust number
46968 and American National Bank and Trust Company of Chicago, a national
banking association, as trustee under Trust Agreement dated July 17, 1985 and
known as trust number 64971, its successors and assigns, as amended by Amendment
to Reciprocal Easement Agreement dated October 1, 1985.

 

2. Stairway and Vestibule Easement Agreement recorded November 29, 1994 made by
and between GO ACIC Associates Limited Partnership and American National Bank
and Trust Company, as trustee under Trust Agreement dated July 17, 1985 and
known as trust number 64971.

 

3. Hotel Easement Agreement dated September 30, 1985, as amended by Amendment to
Hotel Easement Agreement recorded March 25, 1986 and Second Amendment to Hotel
Easement Agreement dated December 30, 1993

 

278



--------------------------------------------------------------------------------

SCHEDULE 4.1(uu)

 

LIQUOR LICENSES

 

1. Fairmont Chicago Hotel – The current licensee is Fairmont Hotels & Resorts US
Inc..

 

2. Hilton Burbank Airport – The current licensee is SHC Burbank II, L.L.C. An
Interim Alcoholic Beverage Agreement dated June 29, 2004 grants New Burbank,
L.L.C. the right to enter the Burbank Hilton for the purpose of operating the
alcoholic beverage business pending the transfer of the license to New Burbank,
L.L.C.

 

3. Loews Santa Monica Beach Hotel – The current licensee is SHC Santa Monica
Beach Hotel III, L.L.C. An Interim Alcoholic Beverage Agreement dated June 29,
2004 grants New Santa Monica Beach Hotel, L.L.C. the right to enter the Loews
Santa Monica Beach Hotel for the purpose of operating the alcoholic beverage
business pending the transfer of the license to New Santa Monica Beach Hotel,
L.L.C.

 

4. Marriott Lincolnshire Resort – The current licensee is Marriott Hotel
Services, Inc. This arrangement will continue.

 

5. Marriott Rancho Las Palmas – The current licensee is Marriott Hotel Services,
Inc. This arrangement will continue.

 

6. Four Seasons Mexico City – See Attached.

 

7. Four Seasons Punta Mita – See Attached.

 

8. Ritz Carlton Half Moon Bay – The current licensee is The Ritz Carlton Hotel
Company LLC. This arrangement will continue.

 

279



--------------------------------------------------------------------------------

SCHEDULE 4.1(ddd)

 

CORPORATE STRUCTURE

 

SEE ATTACHED

 

280



--------------------------------------------------------------------------------

SCHEDULE 6.1(g)

 

ZONING EXCEPTIONS

 

Loews Santa Monica Beach Hotel, CA

 

Property is zoned R4A and R4Y. The use of the Property as a hotel is permitted
under a conditional use permit.

 

281



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF DISBURSEMENT REQUEST

 

[                                         ]

 

[ISSUER]

 

Reserve Disbursement Form

 

TYPE OF DISBURSEMENT:

 

DISBURSEMENT TO BE MADE FROM:

 

Deferred Maintenance Reserve

 

Unfunded Obligations Reserve

 

AMOUNT REQUESTED: $

 

AMOUNT SPECIFIED IN SECOND AMENDED AND RESTATED INDENTURE: $

 

DATE OF REQUEST:

 

DATE FUNDS NEEDED:

 

The undersigned hereby certifies that these funds will be applied to pay or
reimburse for materials or work permitted under the Second Amended and Restated
Indenture and, done in accordance therewith and copies of invoices for all items
or materials purchased and all contracted labor or services are attached hereto.

 

CERTIFYING OFFICER:

 

DISBURSE FUNDS VIA:            ~     CHECK            ~    WIRE

 

WIRING INSTRUCTIONS:

 

(if applicable)

 

NOTE: SUPPORTING DOCUMENTATION (INVOICES) MUST BE SUBMITTED WITH YOUR REQUEST.

 

282



--------------------------------------------------------------------------------

EXHIBIT B

 

WAIVER OF PREPAYMENT RIGHTS

 

Each Issuer acknowledges that the inclusion of the waiver of prepayment rights
and the agreement to pay any amounts necessary in connection with the right to
prepay the Notes as set forth in this Section 2.4, as applicable, as well as the
other agreements set forth herein in respect of prepayment, was separately
negotiated with Note Trustee, that the economic value of the various elements of
this waiver and agreement was discussed, that the consideration given by Issuers
for the Notes was adjusted to reflect the specific waiver and agreement
negotiated between Issuers and Note Trustee and contained herein.

 

ISSUERS’ INITIALS                     

 

283



--------------------------------------------------------------------------------

EXHIBIT C

 

INTEREST RATE CAP REQUIREMENTS

 

•   You must have a long-term unsecured or counterparty rating of “A+” from
Standard & Poor’s and “A1” from Moody’s.

 

•   If you are downgraded below “A+” by Standard and Poor’s or “A2” by Moody’s
you must within 30 days of the downgrade, either: (i) find a replacement cap
provider acceptable to Standard & Poor’s with the requisite Standard & Poor’s
ratings, or (ii) deliver a guarantee that complies with Standard & Poor’s
criteria from an entity whose short-term rating is at least “A-1”. In the event
that cap provider does not comply with (i) or (ii) above, cap provider must,
within such thirty (30) day period, (x) post collateral in an amount equal to
the sum of: (I) the greater of the mark-to-market value of the cap and zero
dollars, and (II) the applicable volatility buffer (as set forth in Standard &
Poor’s criteria) multiplied by the notional balance of the cap, and (y) deliver
an opinion in form and substance acceptable to Standard & Poor’s confirming that
the pledge of collateral is “enforceable” (i.e. that, notwithstanding the cap
provider’s insolvency, the collateral will be available to meet the cap
provider’s obligations free from any preference, claim or moratorium). If a cap
provider posts collateral as a result of a downgrade, the cap should be
marked-to-market weekly and if necessary, additional collateral must be posted
at such time. The weekly mark-to-market valuations may be based on internal
marks, although the marks must be verified by a satisfactory external mark on a
monthly basis. The collateral requirement should be based on the greater of the
internal and external marks, and any deficiencies in collateral value must be
cured within three days. In addition, annual audits, if applicable, must be
amended to include verification of a sample of cap calculations and collateral
postings. All collateral must be (i) invested in eligible investments (other
than the debt of the cap provider) in the currency of the rated securities and
invested with an eligible institution (other than the cap provider),
(ii) segregated and pledged to the trustee for the benefit of the certificate
holders under normal ISDA requirements with terms and conditions approved by the
trustee and in the possession of the trustee, and (iii) deposited in an account
in the name of the trustee. All filings and other procedures necessary to grant
the pledgee a perfected security interest in the collateral must be completed.
Posting of additional collateral may be required under Standard & Poor’s
collateral posting requirements. Cap provider shall, at all times during a
downgrade, continue to actively pursue efforts to have an acceptable replacement
cap provider in place. Cap provider will continue to perform its obligations
until a replacement cap provider meeting the requirements set forth above is in
place. If you fail to satisfy the foregoing it will be an Additional Termination
Event as defined by Section 5 (b)(v) of the ISDA Master Agreement, with you as
the Affected Party.

 

•   The form of cap agreement should be the 1992 ISDA Agreement (Multicurrency
Cross Border or Local Currency-Single Jurisdiction) subject to the 2000
Definitions.

 

284



--------------------------------------------------------------------------------

•   Once the cap premium is paid by Issuer, it cannot default. (Paragraph 4 of
the May 1989 ISDA Addendum to Schedule to Interest Rate and Currency Exchange
Agreement or similar language must be incorporated by reference).

 

•   “Cross Default” provision of Section 5(a)(vi), “Breach of Agreement”
Section 5(a)(ii), “Credit Support Default” Section 5(a)(iii),
“Misrepresentation” Section 5(a)(iv), “Default under Specified Transaction”
Section 5(a)(v), “Cross Default” Section 5(a)(vi), “Bankruptcy”
Section 5(a)(vii) and “Merger without Assumption” Section 5(a)(viii) of the ISDA
Master Agreement will not apply.

 

•   All events of default set forth in Section 5 of the ISDA Agreements (other
than cross default) apply to the cap provider and are not restricted by any
amendments to the Schedule.

 

•   To the extent the cap provider’s obligations are guaranteed, all events of
default set forth in Section 5 of the ISDA Agreements (other than cross default)
apply to the guarantor.

 

•   Grace and cure periods in Section 5 of the ISDA Master Agreement will not
apply.

 

•   “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the ISDA Master
Agreement will not apply.

 

•   “Automatic Early Termination” provision in Section 6(a) of the ISDA Master
Agreement will not apply.

 

•   Notwithstanding the provisions of Section 5(b), none of the events of
Section 5(b) constitute a termination event with respect to the issuer.
Therefore, the Schedule to the ISDA Agreements removes the following termination
events with respect to the issuer: Section 5(b)(ii) - Tax Event,
Section 5(b)(iii) - Tax Event Upon Merger and Section 5(b)(iv) - Credit Event
Upon Merger. If the Schedule to the ISDA Agreements does not remove Sections
5(b)(ii) and/or 5(b)(iii) (tax events), Sections 5(b)(ii) and 5(b)(iii) of the
ISDA Agreements may remain termination events exercisable by cap provider if
(a) the cap provider and guarantor (if applicable) represent in the Schedule
that no withholding tax is payable, and (b) the Schedule requires the cap
provider and guarantor (if applicable) to remake the representation in (a) above
as of the date of any one or more of the following events: (i) the replacement
of the cap provider and guarantor (if applicable) with an entity subject to the
laws of a jurisdiction different than the original cap provider or guarantor (if
applicable), (ii) any merger, consolidation, amalgamation or other similar
action related to the cap provider or guarantor (if applicable) and/or (iii) any
event which results in the existing cap provider or guarantor (if applicable)
becoming subject to the laws of a different jurisdiction from the jurisdiction
with respect to which such party made the representation in (a) above. At any
time the cap provider and guarantor (if applicable) are unable to make the
requisite representations set forth in (a) and (b) above, then (y) the
termination events set forth in Sections 5(b)(ii) and 5(b)(iii) shall no longer
be exercisable by the cap provider against issuer and shall solely be
exercisable by issuer, and (z) the ISDA Master Agreement (Multicurrency Cross
Border)(“Cross Border Agreement”) “indemnifiable taxes” provisions (as set forth
herein) shall apply.

 

285



--------------------------------------------------------------------------------

•   Issuer shall be precluded from payment of any out-of-pocket expenses
required under Section 11 of the ISDA Master Agreement and incurred by cap
provider related to the enforcement and protection of cap provider’s rights
under the cap agreement.

 

•   Market Quotation and Second Method will be used for the purpose of computing
amounts payable on early termination with a provision for Loss if Market
Quotation is not available.

 

•   The parties shall be deemed to have no Affiliates for purposes of the ISDA
Master Agreement.

 

•   “Specified Entities” will not apply for purposes of Sections 5(a)(v),
5(a)(vi), 5(a)(vii) and 5(b)(iv) of the ISDA Master Agreement.

 

•   Transaction will be governed by New York law.

 

•   For the purposes of Section 6(e) of the ISDA Master Agreement, set-off and
counterclaim will not apply and all payments by cap provider shall be made
without set-off or counterclaim.

 

•   If this transaction will be guaranteed by a parent to provide a required
rating, the guarantee must be unconditional, irrevocable, continuing and a
guarantee of payment, not collection, and otherwise satisfy Rating Agency
requirements. Any act or omission of such guarantor that would constitute an
event of default by the cap provider (other than a cross default) under
Section 5 of the ISDA Master Agreement will constitute an event of default under
the ISDA Master Agreement.

 

•   There will be a collateral assignment of the cap. Cap provider will be
required to countersign an acknowledgement of the assignment agreement, which
among other things will require (i) the consent of the Note Trustee and Rating
Agency Confirmation in connection with any amendment to the cap agreement
(including the confirmation, schedule, ISDA Agreement and collateral assignment
agreement), (ii) that all directions to the cap provider will be from Note
Trustee or trustee (or the servicer on its behalf), if securitized, and the cap
provider shall not recognize instructions or directions from Issuer, and
(iii) that all payments by the cap provider be made to Note Trustee or trustee
(or the servicer on its behalf), if securitized, and not to Issuer (regardless
of whether or not an event of default exists under the transaction documents).

 

•   The definition of LIBOR will be USD-LIBOR-BBA and must match the definition
of LIBOR in the indenture.

 

•   The definition of Business Day must match the definition of Business Day in
the indenture.

 

•   LIBOR must be determined on the LIBOR Determination Date.

 

•   Payments must be made by the cap provider on or prior to the applicable
Payment Date in respect of a period corresponding to the applicable Interest
Accrual Period.

 

286



--------------------------------------------------------------------------------

•   The Termination Date of the cap must be no earlier than the Maturity Date
under the indenture.

 

•   The Day Count Fraction in the cap must match that contained in the
indenture.

 

•   The Notional Amount in the cap must match the principal amount of the loan
as of the date of the indenture.

 

•   US Dollars are selected as the Termination Currency under the cap.

 

•   Section 2(c)(ii) of the ISDA Master Agreement will apply to the Transaction.

 

•   Cap provider and Issuer will represent that it is not a multi-branch party.

 

•   Cap provider will covenant that it will not petition Issuer into bankruptcy
(or join in any such petition) for 365 days after all outstanding rated
securities have been paid in full.

 

•   If the ISDA Master Agreement (Multicurrency Cross Border)(“Cross Border
Agreement”) is utilized, additional scheduled items and provisions to address
“indemnifiable taxes” and other related issues present in cross border
transactions must be incorporated:

 

  •   Section 2(d)(i)(4) of the Cross Border Agreement must be amended to
require the cap provider to unconditionally “gross up” in the event that a
withholding tax is imposed on payments being made by the cap provider.

 

  •   The definition of “indemnifiable tax” must cover any and all withholding
tax.

 

  •   Section 2(d)(i)(4) of the Cross Border Agreement will be deleted such that
cap provider is not excused from having to “gross up” due to Issuer’s breach of
a tax representation or failure to notify cap provider of a breach of a tax
representation and (ii) Issuer makes no tax representations in the cap agreement
or schedule.

 

  •   Section 2(d)(ii) of the Cross Border Agreement must be amended to provide
that there is no obligation by Issuer to make payments to the cap provider for
any payments made by the cap provider without deduction for taxes (for which
there is no obligation to gross up).

 

  •   Section 4(e) of the Cross Border Agreement must be amended to provide that
there are no payment obligations by Issuer to cap provider for any
indemnification resulting from stamp registration or other documentary tax
levied by Issuer’s taxing authority on the cap provider.

 

•   Cap provider and any guarantor must provide a New York opinion of counsel
satisfactory to the Rating Agencies regarding the cap. If cap provider or its
guarantor is a non-U.S. entity, a foreign opinion must be provided as well. The
opinion(s) must include customary legal opinions including, without limitation,
an opinion delivered by outside counsel opining that the cap agreement
(including the confirmation, ISDA Master Agreement, schedule and collateral
assignment agreement) is legal/valid/binding and enforceable against the cap
provider and any guarantor.

 

287



--------------------------------------------------------------------------------

•   A choice of law opinion shall be delivered and containing an opinion that
(a) the courts in the jurisdictions of the cap provider and guarantor, as
applicable, would recognize and give effect to choice of law in the cap
agreement and guarantee, as applicable, and (b) the choice of law is, prima
facie, valid and binding under the law of such jurisdiction.

 

•   Neither party can assign its position in the cap (in whole or in part) to
any other third party without your consent, which will not be unreasonably
withheld or delayed, subject to rating agency confirmation, upon prepayment, in
whole or in part, of the underlying financing.

 

288



--------------------------------------------------------------------------------

EXHIBIT D

 

PRE-APPROVED TRANSFEREES

 

Hilton Hotels Corporation

InterContinental Hotel Group

Rosewood Hotels & Resorts

Whitehall Street Real Estate Limited Partnership Funds

Host Marriott Corporation

Hilton Group, PLC

Fairmont Hotels & Resorts

Blackstone Group, LP

Millenium and Copthorne Hotels, PLC

MeriStar Hotels

LaSalle Hotel Properties

Marriott International, Inc.

Starwood Hotels and Resorts Worldwide, Inc.

Government of Singapore Investment Corporation

Maritz Wolf LLC (subject to rating agency approval)

HRH Prince Alwaleed Bin Talal Bin Abdulaziz Al Saud (subject to rating agency
approval)

CNL Hospitality Corporation

KSL Recreation Corporation

Morgan Stanley Real Estate Fund

Orient Express

Mandarin

Peninsula

Raffles

Hyatt

Four Seasons Hotel Inc.

Shangrila

Lowe Hospitality/Lowe Enterprises

Strategic Hotel Capital Inc.

MassMutual

Prudential

Cigna

JPMorgan Investment Management

CS First Boston Real Estate Capital Partners

Oxford Lodging and Investment (subject to rating agency approval)

Highgate Holdings (subject to rating agency approval)

Rockwood Capital (subject to rating agency approval)

Black Acre Institutional Capital Management (subject to rating agency approval)

NH Hotels (subject to rating agency approval)

Accor (subject to rating agency approval)

Vail Resorts (subject to rating agency approval)

Benchmark Hospitality (subject to rating agency approval)

Ashford Hospitality (subject to rating agency approval)

Highland Hospitality (subject to rating agency approval)

 

289



--------------------------------------------------------------------------------

EXHIBIT E

 

INTENTIONALLY OMITTED

 

290



--------------------------------------------------------------------------------

EXHIBIT F-1

 

PROPERTY MANAGEMENT TERM SHEET

 

SUMMARY OF TERMS

PROPOSED AMENDMENTS TO HOTEL AGREEMENTS FOR

FOUR SEASONS HOTEL

MEXICO CITY

 

The following summarizes the terms of certain contemplated amendments to the
Hotel Agreements described below.

 

Definitions

 

Hotel    Four Seasons Hotel, Mexico City Renovation    A renovation of the Hotel
guest rooms in the form agreed by Four Seasons and the Owner of the Hotel,
Hotel Agreements    Hotel License Agreement and Hotel Management Agreement, each
dated March 14, 1994, as amended to date Amendments     

Limitation on Four Seasons Fees

 

         

Aggregate fees payable under the Hotel Agreements are capped as follows:

2006 – 6.20% of Gross Receipts

2007 – 6.25% of Gross Receipts

2008 – 6.40% of Gross Receipts

Thereafter – 6.75% of Gross Receipts

Gross Operating Profit deduction

 

          For three years (anticipated to be 2006, 2007 and 2008), Gross
Operating Profit shall be reduced by the following amounts: Year 1: up to
$2,538,667, Year 2: up to $2,314,667; Year 3: up to $2,314,667, all such amounts
dependent on the investment made by the Owner in the Renovation.      In
addition, for years following the designated years, an amount equal 10% of
Owner’s investment in capital improvements not funded via the FF&E reserve shall
be deducted in arriving at Gross Operating Profit. Performance Termination   
Performance Termination not to be applicable for years during which the
Renovation is in progress (Note: Renovation substantially complete)

 

291



--------------------------------------------------------------------------------

EXHIBIT F-2

 

PROPERTY MANAGEMENT TERM SHEET

 

SUMMARY OF TERMS

PROPOSED AMENDMENTS TO HOTEL AGREEMENTS FOR

FOUR SEASONS HOTEL

PUNTA MITA

 

The following summarizes the terms of certain contemplated amendments to the
Hotel Agreements described below.

 

Definitions

 

Hotel    Four Seasons Hotel, Punta Mita Renovation    A renovation of the Hotel
in the form agreed by Four Seasons and the Owner of the Hotel, contemplated to
include development of nine new guest room suites, a second swimming pool 25 new
hillside guest rooms and an additional restaurant Hotel Agreements    Hotel
Services Agreement, Hotel License Agreement, Hotel Management Agreement and
Hotel Advisory Agreement, each dated July 18, 1997, as amended to date
Amendments      Four Seasons Contribution    Four Seasons shall make a
contribution aggregating approximately $2,000,000 payable in three equal annual
installments in 2006, 2007 and 2008      Four Seasons and the Owner are
discussing whether any portion of such amounts are required to be repaid on
termination of the Hotel Agreements Limitation on Four Seasons Fees          

Aggregate fees payable under the Hotel Agreements are capped as follows:

2006, 2007 and 2008 – 7.5% of Gross Receipts

Thereafter – 8% of Gross Receipts

Gross Operating Profit deduction

 

          An amount equal 10% of Owner’s investment in capital improvements not
funded via the FF&E reserve shall be deducted in arriving at Gross Operating
Profit, except for purposes of determining whether Four Seasons has failed the
Performance Termination provisions

 

292



--------------------------------------------------------------------------------

EXHIBIT F-3

 

PROPERTY MANAGEMENT TERM SHEET

 

The Fairmont Chicago Hotel

Outline of a Structure

for

Certain Management Agreements

Creating the Hotel and Club

 

AMENDMENT TO

PROPERTY

MANAGEMENT

AGREEMENT

     Parties    TRS Columbus Drive, LLC (the lessee of the Hotel “Operating
Lessee” or “Owner” for purposes of this Exhibit F-3) and [Manager] Hotel Unit   
Only the Hotel Unit, and the rooms and public areas within the Hotel Unit and
the Hotel Condominium Units that are subject to rental agreements, will be
subject to the Hotel Management Agreement. The Hotel Management Agreement will
not contemplate management of the Common Elements of the building (which will be
handled in a Condominium Management Agreement) or any other condominium unit
within the building.

Rooms Out of

Service

   The Hotel Condominium Units will be removed from service under the Hotel
Management Agreement. Some of these Hotel Condominium Units may be replaced in
Hotel room inventory, but through the Rental Agreement arrangement. Rooms
Managed    Manager shall be responsible for the management of hotel rooms owned
by Owner, as well as hotel rooms owned by third parties and subject to rental
agreements pursuant to which Owner, as agent for such third parties, will
deliver such hotel rooms to Manager. Public Areas    The public and “back of the
house” areas of the Hotel will form a portion of the Hotel Unit and will remain
at all times in Owner’s control.

Allocation of

Shared Expenses

   Certain of the current costs of management of the Hotel may be properly
allocable to the Condominium Association (e.g., maintenance, repair and
replacement of all Common Elements, including, without limitation, the façade,
and the landscaping). Owner and Manager agree that such expenses shall be
allocated between the Owner of the Hotel

 

293



--------------------------------------------------------------------------------

     Unit and the owners of the other units in a fair and equitable manner, to
the extent provided for the in the Condominium Declaration and not appropriate
for sharing on the basis of percentage interests. Gross Revenues    Gross
revenues shall include revenues from services or facilities provided by the
Hotel to the Hotel Condominium Units (including the revenue earned by Operating
Lessee through the Rental Agreement arrangement (but not revenue payable to the
owner of any Hotel Condominium Unit), and any markup on the costs of providing
such services and facilities, and service charges for services provided to the
condominiums). Gross Revenues will exclude reimbursements of costs and expenses
paid by Hotel Condominium Unit Owners (or the Club Condominium Unit Owners) to
the Hotel. Owners Equity    To be decreased to reflect released rooms.
Management Fee    Management Fee and other compensation to Manager, measured as
a percentage of projected gross revenues of the Hotel Unit shall not exceed 120%
of historic averages for the Fairmont Chicago Hotel Property, as shall be
certified by an Officer Certificate. CONDOMINIUM MANAGEMENT AGREEMENT WITH
FAIRMONT      Parties    Manager and the Master Condominium Association Term   
[Anticipated to be concurrent with Hotel Management Agreement] Mandatory
Services Provided    For a monthly assessment, Manager would provide the
following services to the Master Condominium Association with respect to the
Common Elements of the building:     

(i)     Cleaning, maintenance and repair services

    

(ii)    Prepare for and assist in meetings of the Master Association

    

(iii)  Prepare and submit to the Master Association annual operating budgets for
the Master Association

 

294



--------------------------------------------------------------------------------

    

(iv)   Bill and collect all common charges, assessments and other amounts due
from condominium unit owners

    

(v)    Employ and supervise all personnel in connection with services provided

    

(vi)   Maintain insurance for the condominium building

    

(vii) Pay, subject to sufficient funds made available by the Master Association
(through the collection of assessments and the like), all bills and other
accounts payable of the Master Association

    

(viii)Prepare all tax returns to be filed by the Master Association

Base Fee    Manager shall be paid an annual fee for its services
Cost Reimbursement    Manager shall be entitled to reimbursement for any
reasonable out-of-pocket costs and expenses incurred in the performance of its
duties, including, without limitation, salary and other payroll costs, and third
party accounting and legal fees. Purchasing Charge    Manager shall be
authorized to purchase supplies and equipment through its centralized purchasing
system, and the Association shall pay a charge relating to such centralized
purchasing, which shall be the same charge applicable to properties operating
under its brand.

 

295



--------------------------------------------------------------------------------

EXHIBIT G-1

 

LAS PALMAS OUTPARCEL

 

See attached.

 

296



--------------------------------------------------------------------------------

EXHIBIT G-2

 

HILTON BURBANK AIRPORT OUTPARCEL

 

See attached.

 

297



--------------------------------------------------------------------------------

EXHIBIT H-1

 

EXHIBIT H-1-A

 

FORM AMENDED AND RESTATED RESTRICTED GLOBAL NOTE

FORM AMENDED AND RESTATED UNRESTRICTRED GLOBAL NOTE

FORM AMENDED AND RESTATED REGULATION S TEMPORARY GLOBAL NOTE

 

COMMERCIAL MORTGAGE-BACKED NOTES SHC 2005-1

 

[AMENDED AND RESTATED RESTRICTED GLOBAL NOTE]

[AMENDED AND RESTATED TEMPORARY GLOBAL NOTE]

[AMENDED AND RESTATED UNRESTRICTED GLOBAL NOTE]

A-1

 

THIS NOTE REPRESENTS A NON-RECOURSE OBLIGATION OF THE ISSUERS (AS DEFINED
HEREIN) SECURED BY AND PAYABLE SOLELY FROM THE COLLATERAL (AS DEFINED IN THE
SECOND AMENDED AND RESTATED INDENTURE (AS DEFINED HEREIN)) AND THE OTHER ASSETS
OF THE ISSUERS, IF ANY. THIS NOTE DOES NOT REPRESENT AN OBLIGATION OF OR
INTEREST IN THE NOTE TRUSTEE, ANY SERVICER OR ANY OF THEIR RESPECTIVE
AFFILIATES. THE NOTES ARE NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY OR BY THE NOTE TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.

 

[INSERT ADDITIONAL LEGENDS REQUIRED PURSUANT TO SECTION 2.1.7 OF THE SECOND
AMENDED AND RESTATED INDENTURE].

 

298



--------------------------------------------------------------------------------

CUSIP: [                    ]

 

W I T N E S S E T H

 

WHEREAS, all of the promissory notes (the “ORIGINAL NOTES”) issued pursuant to a
certain First Amended and Restated Indenture, dated as of August 24, 2004, by
and among the Note Trustee and the issuers named therein and evidencing the
indebtedness of such Issuers in the Principal Amount of $275,000,000, have been
delivered to such issuers in exchange for Promissory Notes issued by the Issuers
pursuant to the terms of a certain Second Amended and Restated Indenture, dated
as of November __2005, by and among the Note Trustee and the Issuers (the
“SECOND AMENDED AND RESTATED INDENTURE”); and

 

WHEREAS, the Promissory Notes issued or issuable pursuant to the Second Amended
and Restated Indenture are comprised of (i) this Note and other pari passu
Promissory Notes A-1 in the aggregate initial Principal Amount of $220,000,000
and (ii) each other pari passu Promissory Note issued pursuant to the Second
Amended and Restated Indenture, which other Promissory Notes may be in an
aggregate Principal Amount not to exceed $130,000,000.

 

NOW THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto amend and restate the terms of the Original
Notes in their entirety and agree as follows:

 

FOR VALUE RECEIVED, SHC Lincolnshire LLC, New Rancho, L.L.C., SHC Columbus
Drive, LLC, New Santa Monica Beach Hotel, L.L.C., New Burbank, L.L.C., and SHC
Half Moon Bay, LLC, each a Delaware limited liability company, and Inmobiliaria
Nacional Mexicana, S. de R.L. de C.V. and Punta Mita Resort S. de R.L. de C.V.
each a Mexican limited liability company (each individually an “ISSUER”, and
collectively, “ISSUERS”) promise to pay to the order of                     , on
or before the Maturity Date at such place as Note Trustee may from time to time
designate in writing, the principal sum of TWO HUNDRED TWENTY MILLION DOLLARS
AND NO CENTS ($220,000,000), in lawful money of the United States of America, or
such lesser amount as may be specified in Schedule I, together with interest
thereon, to be computed and paid as more particularly set forth in the Second
Amended and Restated Indenture; provided that, in no event shall the Principal
Amount of this Note, together with the Principal Amount of each other Promissory
Note issued under the Second Amended and Restated Indenture (other than the
Promissory Note A-1) exceed $130,000,000 in the aggregate. The terms of this
Note are hereby supplemented in full by the terms of the Second Amended and
Restated Indenture, the Amended and Restated Mortgage and the other Transaction
Documents, including, without limitation, with respect to Note repayment and
Breakage Costs (if any), repayment fees, offsets, counterclaims and defenses and
expenses of Note Trustee.

 

299



--------------------------------------------------------------------------------

1. Payments of Principal and Interest

 

On the date hereof, Issuers shall pay an installment of interest as set forth in
Section 2.3.1 of the Second Amended and Restated Indenture.

 

Commencing with the first Payment Date after the date hereof, and on each and
every Payment Date thereafter through but excluding the Maturity Date, Issuers
shall, subject to the provisions of Article II of the Second Amended and
Restated Indenture, pay interest at the Applicable Interest Rate on the
outstanding principal balance hereof calculated as more fully set forth in the
Second Amended and Restated Indenture. Interest on this Note shall be calculated
on the basis of a 360-day year and charged for the actual number of days elapsed
in the Interest Accrual Period in question.

 

Interest shall be charged and payable on the outstanding Principal Amount of
this Note and shall begin to accrue on the date hereof. On the Maturity Date,
payment in full of all remaining obligations of Issuers under this Note, the
Second Amended and Restated Indenture and the other Transaction Documents shall
become due and payable.

 

Payments made at any time hereon (including payments from the proceeds of any
sale of any Collateral (as hereinafter defined) pursuant to any of the
Transaction Documents) shall be applied as provided in the Second Amended and
Restated Indenture and the Amended and Restated Mortgage. For purposes of this
Note, “Collateral” shall mean all monies, accounts, instruments and other
property (including, without limitation, all Rent, revenues, issues, Proceeds,
profits, security and other monies payable or receivable under any Transaction
Document or with respect thereto and the after-acquired property clauses
thereof) subject or intended to be subject to any Amended and Restated Mortgage
and the other Transaction Documents for the performance by Issuers of their
obligations thereunder or hereunder as of any particular time, and the proceeds
of the foregoing.

 

2. Security for this Note.

 

This Note is issued pursuant to the Second Amended and Restated Indenture, and
the Note Trustee is and shall be entitled to the benefits thereof and remedies
provided therein and the security provided for therein including, without
limitation, the security provided by the Amended and Restated Mortgage
encumbering the Mortgaged Property (as defined in each Amended and Restated
Mortgage) and the Lien on and security interest in certain other property
described therein, and by other Transaction Documents affecting and granting a
Lien on and security interest in other portions of the Collateral, including but
not limited to, the Amended and Restated Assignment of Leases and the Amended
and Restated Assignment of Agreements.

 

3. Acceleration.

 

The Second Amended and Restated Indenture, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, and for the payment of certain amounts (if the circumstances
require) by Issuers upon the terms and conditions therein specified.

 

300



--------------------------------------------------------------------------------

4. Events of Default.

Upon the occurrence and during the continuation of an Event of Default, the
entire principal sum hereof outstanding, together with accrued interest thereon
and all other fees, premiums, charges, and costs due under the Transaction
Documents, if any, shall, at the option of the Note Trustee (unless otherwise
specified under the Second Amended and Restated Indenture), at once become due
and payable without notice. Failure to exercise the aforementioned option shall
not constitute a waiver of the right to exercise the same in the event of any
subsequent Event of Default. In addition to principal and interest, each Issuer
agrees to pay to Note Trustee (i) all costs of collection incurred by Note
Trustee, including reasonable attorneys’ fees and disbursements and (ii) any
other payments which may become due under the Second Amended and Restated
Indenture or the other Transaction Documents.

5. Default Interest Rate.

Issuers do hereby agree that, if an Event of Default shall have occurred and is
continuing, Issuers shall pay interest at the Default Rate on the outstanding
amount of the Note and due but unpaid interest thereon, upon demand from time to
time, to the extent permitted by applicable law.

6. Authority.

Each Issuer represents that it has full power, authority and legal right to
execute and deliver this Note and to perform its obligations hereunder, and that
this Note constitutes the valid and binding obligation of such Issuer,
enforceable against such Issuer in accordance with its terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity, regardless of
whether considered in proceedings at law or in equity.

7. Notices.

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner specified in the Second Amended and Restated
Indenture directed to the parties at their respective addresses as provided
therein.

8. Consent to Jurisdiction; Governing Law.

(a) THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY ISSUERS AND
ACCEPTED BY NOTE TRUSTEE IN THE STATE OF NEW YORK, AND THE PROCEEDS DELIVERED
PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO NOTES MADE AND PERFORMED IN SUCH STATE AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. IT IS UNDERSTOOD THAT THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY

 

301



--------------------------------------------------------------------------------

AND THE ENFORCEABILITY OF THIS NOTE AND ALL OF THE INDEBTEDNESS OR OBLIGATIONS
ARISING HEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH ISSUER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE AND THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO §
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY ISSUER OR NOTE TRUSTEE
ARISING OUT OF OR RELATING TO THIS NOTE SHALL BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN NEW YORK, NEW YORK, PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH ISSUER WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND EACH ISSUER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH SUIT, ACTION OR PROCEEDING. EACH ISSUER HEREBY WAIVES THE
JURISDICTION OF ANY OTHER COURT THAT MAY CORRESPOND TO IT BY REASON OF ITS
PRESENT OR FUTURE DOMICILE OR OTHERWISE. EACH ISSUER DOES HEREBY DESIGNATE AND
APPOINT CORPORATION SERVICE COMPANY, WITH OFFICES AT 1133 AVENUE OF THE
AMERICAS, SUITE 3100, NEW YORK, NEW YORK 10036, OR AT SUCH OTHER OFFICE IN NEW
YORK, NEW YORK, AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO SUCH ISSUER IN THE MANNER PROVIDED IN THE SECOND
AMENDED AND RESTATED INDENTURE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON SUCH ISSUER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
THE STATE OF NEW YORK. ISSUERS (I) SHALL GIVE PROMPT NOTICE TO NOTE TRUSTEE OF
ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND
FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW
YORK, NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

9. Waiver of Jury Trial.

EACH ISSUER AND, BY ITS ACCEPTANCE HEREOF, THE NOTE TRUSTEE HEREOF, HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
WHETHER IN CONTRACT OR IN TORT, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN

 

302



--------------------------------------------------------------------------------

KNOWINGLY AND VOLUNTARILY BY EACH ISSUER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. NOTE TRUSTEE AND EACH ISSUER IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY EACH ISSUER.

10. Savings Clause.

It is expressly stipulated and agreed to be the intent of Issuers and Note
Trustee at all times to comply with applicable state law and applicable United
States federal law (to the extent that it permits Note Trustee to contract for,
charge, take, reserve, or receive a greater amount of interest than under state
law) and that this paragraph shall control every other covenant and agreement in
this Note and the other Transaction Documents. If the applicable law (state or
federal) is ever judicially interpreted so as to render usurious any amount
called for under this Note or under any of the other Transaction Documents, or
contracted for, charged, taken, reserved, or received with respect to the Debt,
or if Note Trustee’s exercise of the option to accelerate the Maturity Date, or
if any prepayment results in Issuers having paid any interest in excess of that
permitted by applicable law, then it is Note Trustee’s express intent that all
excess amounts theretofore collected by Note Trustee shall be credited on the
principal balance of this Note and all other Debt and the provisions of this
Note and the other Transaction Documents immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to Note
Trustee for the use, forbearance, or detention of the Debt shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Debt until payment in full so that the
rate or amount of interest on account of the Debt does not exceed the maximum
lawful rate from time to time in effect and applicable to the Debt for so long
as the Debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Transaction Documents, it is not the intention of
Note Trustee to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned interest at the time of
such acceleration.

11. Miscellaneous.

(a) No release of any security for the Debt evidenced hereby or any Person
liable for payment of the Debt evidenced hereby, no extension of time for
payment of the Debt evidenced hereby or any installment hereof, and no
alteration, amendment or waiver of any provision of the Transaction Documents
made by agreement between Note Trustee and any other Person or party shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Issuers or any other Person or party who might be or become
liable for the payment of all or any part of the Debt evidenced hereby, under
the Transaction Documents, except as explicitly provided in a writing satisfying
the requirements of paragraph 11(c) hereof.

(b) Issuers and all others who may become liable for the payment of all or any
part of the Debt evidenced hereby do hereby severally waive presentment and
demand for

 

303



--------------------------------------------------------------------------------

payment, notice of dishonor, protest, notice of protest, notice of non-payment,
and notice of intent to accelerate the maturity hereof and (except as may be
expressly provided for in the Transaction Documents) of actual acceleration.

(c) This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
any Issuer or Note Trustee, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

(d) Whenever used, the singular number shall include the plural, the plural the
singular, and the words “Note Trustee” and “Issuer” shall include their
respective successors, assigns, heirs, executors and administrators as permitted
under the Transaction Documents.

(e) As provided in the Second Amended and Restated Indenture and subject to the
limitations therein set forth, the transfer of this Note is registrable in the
Register, upon surrender of this Note for registration of transfer to the Note
Trustee, duly endorsed by, or accompanied by a written instrument of transfer in
form satisfactory to the Issuers and the Note Trustee duly executed by, the
Noteholder hereof or his or her attorney duly authorized in writing, and
thereupon one or more New Notes, of like Class, of authorized denominations and
for the same aggregate principal amount (or Notional Amount), will be issued to
the designated transferee or transferees. Notwithstanding any other provision to
the contrary herein, any transfer of this Note is subject to applicable transfer
restrictions set forth in the Second Amended and Restated Indenture, including,
without limitation, Section 2.1.3 of the Second Amended and Restated Indenture.

(f) The provisions of Section 12.24, Section 12.27 and Section 12.28 of the
Second Amended and Restated Indenture are hereby incorporated by reference, as
if set forth in full herein.

[Remainder of Page Intentionally Left Blank]

 

304



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of November [    ], 2005 each Issuer has duly executed or
has caused its respective duly authorized officers to execute this Note on its
behalf, as of the day and year first above written.

 

ISSUERS: SHC Lincolnshire LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New
Rancho, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New
Burbank, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New Santa
Monica Beach Hotel, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer
Inmobiliaria Nacional Mexicana, S. de R.L. de C.V., a Mexican limited liability
company



--------------------------------------------------------------------------------

By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer Punta
Mita Resort S. de R.L. de C.V., a Mexican limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC Half
Moon Bay, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC
Columbus Drive, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC
Mexico Lender, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer

 

306



--------------------------------------------------------------------------------

This Note is one of the Notes referred to in the
above-mentioned Second Amended and Restated
Indenture. LASALLE BANK NATIONAL ASSOCIATION, as Note Trustee By:  

 

Name:   Title:  

 

307



--------------------------------------------------------------------------------

SCHEDULE 1

REPAYMENT OF PRINCIPAL, IF ANY, AND

TRANSFERS AFFECTING THE NOTE

 

Amount of Repayment or

Transfer to or From Another

Note

 

Date of Repayment or

Transfer

 

Balance After Repayment or
Transfer

 

Notation Made By:

Initial Principal Amount represented by this Unrestricted Global Note
certificate is zero dollars ($0).      

 

308



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned (“Assignor(s)”) hereby sell(s), assign(s)
and transfer(s) unto                             
                                        
                                                                                
                                        
                                                      
                             (please print or typewrite name(s) and address(es),
including postal zip code(s) of assignee(s)) (“Assignee(s)”) the entire
principal amount represented by the within Note and hereby authorizes) the
registration of transfer of such interest to Assignee(s) on the Register for the
Notes.

I (we) further direct the Note Trustee to issue a new Note of the entire
principal amount represented by the within Note to the above-named Assignee(s)
and to deliver such Note to the following address:

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

 

Date:  

 

  Signature by or on behalf of Assignor(s)  

 

  Taxpayer Identification Number



--------------------------------------------------------------------------------

EXHIBIT H-1-B

EXHIBIT H-1-B

FORM AMENDED AND RESTATED RESTRICTED GLOBAL NOTES

FORM AMENDED AND RESTATED UNRESTRICTRED GLOBAL NOTES

FORM AMENDED AND RESTATED REGULATION S TEMPORARY GLOBAL NOTES

COMMERCIAL MORTGAGE-BACKED NOTES SHC 2005-1

[AMENDED AND RESTATED RESTRICTED GLOBAL NOTE]

[AMENDED AND RESTATED TEMPORARY GLOBAL NOTE]

[AMENDED AND RESTATED UNRESTRICTED GLOBAL NOTE]

[A-2, A-3, A-4]

THIS NOTE REPRESENTS A NON-RECOURSE OBLIGATION OF THE ISSUERS (AS DEFINED
HEREIN) SECURED BY AND PAYABLE SOLELY FROM THE COLLATERAL (AS DEFINED IN THE
SECOND AMENDED AND RESTATED INDENTURE (AS DEFINED HEREIN)) AND THE OTHER ASSETS
OF THE ISSUERS, IF ANY. THIS NOTE DOES NOT REPRESENT AN OBLIGATION OF OR
INTEREST IN THE NOTE TRUSTEE, ANY SERVICER OR ANY OF THEIR RESPECTIVE
AFFILIATES. THE NOTES ARE NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY OR BY THE NOTE TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.

[INSERT ADDITIONAL LEGENDS REQUIRED PURSUANT TO SECTION 2.1.7 OF THE SECOND
AMENDED AND RESTATED INDENTURE].

 

310



--------------------------------------------------------------------------------

CUSIP: [                    ]

W I T N E S S E T H

WHEREAS, all of the promissory notes (the “ORIGINAL NOTES”) issued pursuant to a
certain First Amended and Restated Indenture, dated as of August 24, 2004, by
and among the Note Trustee and the issuers named therein and evidencing the
indebtedness of such Issuers in the Principal Amount of $275,000,000, have been
delivered to such issuers in exchange for Promissory Notes issued by the Issuers
pursuant to the terms of a certain Second Amended and Restated Indenture, dated
as of November __2005, by and among the Note Trustee and the Issuers (the
“SECOND AMENDED AND RESTATED INDENTURE”); and

WHEREAS, the Promissory Notes issued or issuable pursuant to the Second Amended
and Restated Indenture are comprised of (i) Promissory Notes A-1 in the
aggregate initial Principal Amount of $220,000,000 and (ii) this Note and each
other pari passu Promissory Note issued pursuant to the Second Amended and
Restated Indenture, which other Promissory Notes, together with this Note, may
be in an aggregate Principal Amount not to exceed $130,000,000.

NOW THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto amend and restate the terms of the Original
Notes in their entirety and agree as follows:

FOR VALUE RECEIVED, SHC Lincolnshire LLC, New Rancho, L.L.C., SHC Columbus
Drive, LLC, New Santa Monica Beach Hotel, L.L.C., New Burbank, L.L.C., and SHC
Half Moon Bay, LLC, each a Delaware limited liability company, and Inmobiliaria
Nacional Mexicana, S. de R.L. de C.V. and Punta Mita Resort S. de R.L. de C.V.
each a Mexican limited liability company (each individually an “ISSUER”, and
collectively, “ISSUERS”) promise to pay to the order of                     , on
or before the Maturity Date at such place as Note Trustee may from time to time
designate in writing, the principal sum of ONE HUNDRED THIRTY MILLION DOLLARS
AND NO CENTS ($130,000,000), in lawful money of the United States of America, or
such lesser amount as may be specified in Schedule I, together with interest
thereon, to be computed and paid as more particularly set forth in the Second
Amended and Restated Indenture; provided that, in no event shall the Principal
Amount of this Note, together with the Principal Amount of each other Promissory
Note issued under the Second Amended and Restated Indenture (other than the
Promissory Note A-1) exceed $130,000,000 in the aggregate. The terms of this
Note are hereby supplemented in full by the terms of the Second Amended and
Restated Indenture, the Amended and Restated Mortgage and the other Transaction
Documents, including, without limitation, with respect to Note repayment and
Breakage Costs (if any), repayment fees, offsets, counterclaims and defenses and
expenses of Note Trustee.

 

311



--------------------------------------------------------------------------------

1. Payments of Principal and Interest

On the date hereof, Issuers shall pay an installment of interest as set forth in
Section 2.3.1 of the Second Amended and Restated Indenture.

Commencing with the first Payment Date after the date hereof, and on each and
every Payment Date thereafter through but excluding the Maturity Date, Issuers
shall, subject to the provisions of Article II of the Second Amended and
Restated Indenture, pay interest at the Applicable Interest Rate on the
outstanding principal balance hereof calculated as more fully set forth in the
Second Amended and Restated Indenture. Interest on this Note shall be calculated
on the basis of a 360-day year and charged for the actual number of days elapsed
in the Interest Accrual Period in question.

Interest shall be charged and payable on the outstanding Principal Amount of
this Note and shall begin to accrue on the date hereof. On the Maturity Date,
payment in full of all remaining obligations of Issuers under this Note, the
Second Amended and Restated Indenture and the other Transaction Documents shall
become due and payable.

Payments made at any time hereon (including payments from the proceeds of any
sale of any Collateral (as hereinafter defined) pursuant to any of the
Transaction Documents) shall be applied as provided in the Second Amended and
Restated Indenture and the Amended and Restated Mortgage. For purposes of this
Note, “Collateral” shall mean all monies, accounts, instruments and other
property (including, without limitation, all Rent, revenues, issues, Proceeds,
profits, security and other monies payable or receivable under any Transaction
Document or with respect thereto and the after-acquired property clauses
thereof) subject or intended to be subject to any Amended and Restated Mortgage
and the other Transaction Documents for the performance by Issuers of their
obligations thereunder or hereunder as of any particular time, and the proceeds
of the foregoing.

2. Security for this Note.

This Note is issued pursuant to the Second Amended and Restated Indenture, and
the Note Trustee is and shall be entitled to the benefits thereof and remedies
provided therein and the security provided for therein including, without
limitation, the security provided by the Amended and Restated Mortgage
encumbering the Mortgaged Property (as defined in each Amended and Restated
Mortgage) and the Lien on and security interest in certain other property
described therein, and by other Transaction Documents affecting and granting a
Lien on and security interest in other portions of the Collateral, including but
not limited to, the Amended and Restated Assignment of Leases and the Amended
and Restated Assignment of Agreements.

3. Acceleration.

The Second Amended and Restated Indenture, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, and for the payment of certain amounts (if the circumstances
require) by Issuers upon the terms and conditions therein specified.

 

312



--------------------------------------------------------------------------------

4. Events of Default.

Upon the occurrence and during the continuation of an Event of Default, the
entire principal sum hereof outstanding, together with accrued interest thereon
and all other fees, premiums, charges, and costs due under the Transaction
Documents, if any, shall, at the option of the Note Trustee (unless otherwise
specified under the Second Amended and Restated Indenture), at once become due
and payable without notice. Failure to exercise the aforementioned option shall
not constitute a waiver of the right to exercise the same in the event of any
subsequent Event of Default. In addition to principal and interest, each Issuer
agrees to pay to Note Trustee (i) all costs of collection incurred by Note
Trustee, including reasonable attorneys’ fees and disbursements and (ii) any
other payments which may become due under the Second Amended and Restated
Indenture or the other Transaction Documents.

5. Default Interest Rate.

Issuers do hereby agree that, if an Event of Default shall have occurred and is
continuing, Issuers shall pay interest at the Default Rate on the outstanding
amount of the Note and due but unpaid interest thereon, upon demand from time to
time, to the extent permitted by applicable law.

6. Authority.

Each Issuer represents that it has full power, authority and legal right to
execute and deliver this Note and to perform its obligations hereunder, and that
this Note constitutes the valid and binding obligation of such Issuer,
enforceable against such Issuer in accordance with its terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity, regardless of
whether considered in proceedings at law or in equity.

7. Notices.

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner specified in the Second Amended and Restated
Indenture directed to the parties at their respective addresses as provided
therein.

8. Consent to Jurisdiction; Governing Law.

(a) THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY ISSUERS AND
ACCEPTED BY NOTE TRUSTEE IN THE STATE OF NEW YORK, AND THE PROCEEDS DELIVERED
PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO NOTES MADE AND PERFORMED IN SUCH STATE AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. IT IS UNDERSTOOD THAT THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY

 

313



--------------------------------------------------------------------------------

AND THE ENFORCEABILITY OF THIS NOTE AND ALL OF THE INDEBTEDNESS OR OBLIGATIONS
ARISING HEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH ISSUER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE AND THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO §
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY ISSUER OR NOTE TRUSTEE
ARISING OUT OF OR RELATING TO THIS NOTE SHALL BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN NEW YORK, NEW YORK, PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH ISSUER WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND EACH ISSUER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH SUIT, ACTION OR PROCEEDING. EACH ISSUER HEREBY WAIVES THE
JURISDICTION OF ANY OTHER COURT THAT MAY CORRESPOND TO IT BY REASON OF ITS
PRESENT OR FUTURE DOMICILE OR OTHERWISE. EACH ISSUER DOES HEREBY DESIGNATE AND
APPOINT CORPORATION SERVICE COMPANY, WITH OFFICES AT 1133 AVENUE OF THE
AMERICAS, SUITE 3100, NEW YORK, NEW YORK 10036, OR AT SUCH OTHER OFFICE IN NEW
YORK, NEW YORK, AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO SUCH ISSUER IN THE MANNER PROVIDED IN THE SECOND
AMENDED AND RESTATED INDENTURE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON SUCH ISSUER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
THE STATE OF NEW YORK. ISSUERS (I) SHALL GIVE PROMPT NOTICE TO NOTE TRUSTEE OF
ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND
FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW
YORK, NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

9. Waiver of Jury Trial.

EACH ISSUER AND, BY ITS ACCEPTANCE HEREOF, THE NOTE TRUSTEE HEREOF, HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
WHETHER IN CONTRACT OR IN TORT, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN

 

314



--------------------------------------------------------------------------------

KNOWINGLY AND VOLUNTARILY BY EACH ISSUER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. NOTE TRUSTEE AND EACH ISSUER IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY EACH ISSUER.

10. Savings Clause.

It is expressly stipulated and agreed to be the intent of Issuers and Note
Trustee at all times to comply with applicable state law and applicable United
States federal law (to the extent that it permits Note Trustee to contract for,
charge, take, reserve, or receive a greater amount of interest than under state
law) and that this paragraph shall control every other covenant and agreement in
this Note and the other Transaction Documents. If the applicable law (state or
federal) is ever judicially interpreted so as to render usurious any amount
called for under this Note or under any of the other Transaction Documents, or
contracted for, charged, taken, reserved, or received with respect to the Debt,
or if Note Trustee’s exercise of the option to accelerate the Maturity Date, or
if any prepayment results in Issuers having paid any interest in excess of that
permitted by applicable law, then it is Note Trustee’s express intent that all
excess amounts theretofore collected by Note Trustee shall be credited on the
principal balance of this Note and all other Debt and the provisions of this
Note and the other Transaction Documents immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to Note
Trustee for the use, forbearance, or detention of the Debt shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Debt until payment in full so that the
rate or amount of interest on account of the Debt does not exceed the maximum
lawful rate from time to time in effect and applicable to the Debt for so long
as the Debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Transaction Documents, it is not the intention of
Note Trustee to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned interest at the time of
such acceleration.

11. Miscellaneous.

(a) No release of any security for the Debt evidenced hereby or any Person
liable for payment of the Debt evidenced hereby, no extension of time for
payment of the Debt evidenced hereby or any installment hereof, and no
alteration, amendment or waiver of any provision of the Transaction Documents
made by agreement between Note Trustee and any other Person or party shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Issuers or any other Person or party who might be or become
liable for the payment of all or any part of the Debt evidenced hereby, under
the Transaction Documents, except as explicitly provided in a writing satisfying
the requirements of paragraph 11(c) hereof.

(b) Issuers and all others who may become liable for the payment of all or any
part of the Debt evidenced hereby do hereby severally waive presentment and
demand for

 

315



--------------------------------------------------------------------------------

payment, notice of dishonor, protest, notice of protest, notice of non-payment,
and notice of intent to accelerate the maturity hereof and (except as may be
expressly provided for in the Transaction Documents) of actual acceleration.

(c) This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
any Issuer or Note Trustee, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

(d) Whenever used, the singular number shall include the plural, the plural the
singular, and the words “Note Trustee” and “Issuer” shall include their
respective successors, assigns, heirs, executors and administrators as permitted
under the Transaction Documents.

(e) As provided in the Second Amended and Restated Indenture and subject to the
limitations therein set forth, the transfer of this Note is registrable in the
Register, upon surrender of this Note for registration of transfer to the Note
Trustee, duly endorsed by, or accompanied by a written instrument of transfer in
form satisfactory to the Issuers and the Note Trustee duly executed by, the
Noteholder hereof or his or her attorney duly authorized in writing, and
thereupon one or more New Notes, of like Class, of authorized denominations and
for the same aggregate principal amount (or Notional Amount), will be issued to
the designated transferee or transferees. Notwithstanding any other provision to
the contrary herein, any transfer of this Note is subject to applicable transfer
restrictions set forth in the Second Amended and Restated Indenture, including,
without limitation, Section 2.1.3 of the Second Amended and Restated Indenture.

(f) The provisions of Section 12.24, Section 12.27 and Section 12.28 of the
Second Amended and Restated Indenture are hereby incorporated by reference, as
if set forth in full herein.

[Remainder of Page Intentionally Left Blank]

 

316



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of November [            ], 2005 each Issuer has duly
executed or has caused its respective duly authorized officers to execute this
Note on its behalf, as of the day and year first above written.

 

ISSUERS: SHC Lincolnshire LLC, a Delaware limited liability
company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New
Rancho, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New
Burbank, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New Santa
Monica Beach Hotel, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer
Inmobiliaria Nacional Mexicana, S. de R.L. de C.V., a Mexican limited liability
company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer



--------------------------------------------------------------------------------

Punta Mita Resort S. de R.L. de C.V., a Mexican
limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC Half
Moon Bay, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC
Columbus Drive, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC
Mexico Lender, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer

 

318



--------------------------------------------------------------------------------

This Note is one of the Notes referred to in the
above-mentioned Second Amended and Restated
Indenture. LASALLE BANK NATIONAL ASSOCIATION, as Note Trustee By:  

 

Name:   Title:  

 

319



--------------------------------------------------------------------------------

SCHEDULE 1

REPAYMENT OF PRINCIPAL, IF ANY, AND

TRANSFERS AFFECTING THE NOTE

 

Amount of Subsequent

Funding Repayment or

Transfer to or From Another

Note

 

Date of Subsequent

Funding Repayment or

Transfer

 

Balance After Subsequent

Funding Repayment or

Transfer

 

Notation Made By:

Initial Principal Amount represented by this Unrestricted Global Note
certificate is zero dollars ($0).      

 

320



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned (“Assignor(s)”) hereby sell(s), assign(s)
and transfer(s) unto                             
                                        
                                        
                                        
                                        
                                                     
                                                                  (please print
or typewrite name(s) and address(es), including postal zip code(s) of
assignee(s)) (“Assignee(s)”) the entire principal amount represented by the
within Note and hereby authorizes) the registration of transfer of such interest
to Assignee(s) on the Register for the Notes.

I (we) further direct the Note Trustee to issue a new Note of the entire
principal amount represented by the within Note to the above-named Assignee(s)
and to deliver such Note to the following address:

_______________________________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________________________

 

Date:  

 

  Signature by or on behalf of Assignor(s)  

 

  Taxpayer Identification Number



--------------------------------------------------------------------------------

EXHIBIT H-1-C

FORM AMENDED AND RESTATED DEFINITIVE NOTE

COMMERCIAL MORTGAGE-BACKED NOTES SHC 2005-1

AMENDED AND RESTATED DEFINITIVE NOTE A-1

THIS NOTE REPRESENTS A NON-RECOURSE OBLIGATION OF THE ISSUERS (AS DEFINED
HEREIN) SECURED BY AND PAYABLE SOLELY FROM THE COLLATERAL (AS DEFINED IN THE
SECOND AMENDED AND RESTATED INDENTURE (AS DEFINED HEREIN)) AND THE OTHER ASSETS
OF THE ISSUERS, IF ANY. THIS NOTE DOES NOT REPRESENT AN OBLIGATION OF OR
INTEREST IN THE NOTE TRUSTEE OR ANY OF ITS RESPECTIVE AFFILIATES. THE NOTES ARE
NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR INSTRUMENTALITY OR BY
THE NOTE TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.

[INSERT ADDITIONAL LEGENDS REQUIRED PURSUANT TO SECTION 2.1.7 OF THE SECOND
AMENDED AND RESTATED INDENTURE].

 

322



--------------------------------------------------------------------------------

CUSIP: [                    ]

W I T N E S S E T H

WHEREAS, all of the promissory notes issued pursuant to a certain First Amended
and Restated Indenture, dated as of August 24, 2004, by and among the Note
Trustee and the issuers named therein and evidencing the indebtedness of such
Issuers in the Principal Amount of $275,000,000, have been delivered to such
issuers in exchange for Promissory Notes issued by the Issuers pursuant to the
terms of a certain Second Amended and Restated Indenture, dated as of November
__2005, by and among the Note Trustee and the Issuers (the “SECOND AMENDED AND
RESTATED INDENTURE”); and

WHEREAS, the Promissory Notes issued or issuable pursuant to the Second Amended
and Restated Indenture are comprised of (i) this Note and other pari passu
Promissory Notes A-1 in the aggregate initial Principal Amount of $220,000,000
and (ii) each other pari passu Promissory Note issued pursuant to the Second
Amended and Restated Indenture, which other Promissory Notes may be in an
aggregate Principal Amount not to exceed $130,000,000.

NOW THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto amend and restate the terms of the Original
Note in its entirety and agree as follows:

FOR VALUE RECEIVED, SHC Lincolnshire LLC, New Rancho, L.L.C., SHC Columbus
Drive, LLC, New Santa Monica Beach Hotel, L.L.C., New Burbank, L.L.C., and SHC
Half Moon Bay, LLC, each a Delaware limited liability company, and Inmobiliaria
Nacional Mexicana, S. de R.L. de C.V. and Punta Mita Resort S. de R.L. de C.V.,
each a Mexican limited liability company (each individually an ISSUER, and
collectively, ISSUERS) promise to pay to the order of                      on or
before the Maturity Date at such place as the Holder hereof may from time to
time designate in writing, the principal sum of TWO HUNDRED TWENTY MILLION
DOLLARS AND NO CENTS ($220,000,000) (the “PRINCIPAL AMOUNT”), in lawful money of
the United States of America, together with interest thereon, to be computed and
paid as more particularly set forth in the Second Amended and Restated
Indenture. The terms of this Note are hereby supplemented in full by the terms
of the Second Amended and Restated Indenture, the Amended and Restated Mortgage
and the other Transaction Documents, including, without limitation, with respect
to Note repayment and Breakage Costs (if any), repayment fees, offsets,
counterclaims and defenses and expenses of Note Trustee.

 

323



--------------------------------------------------------------------------------

1. Payments of Principal and Interest

On the date hereof, Issuers shall pay an installment of interest as set forth in
Section 2.3.1 of the Second Amended and Restated Indenture.

Commencing with the first Payment Date after the date hereof, and on each and
every Payment Date thereafter through but excluding the Maturity Date, Issuers
shall, subject to the provisions of Article II of the Second Amended and
Restated Indenture, pay interest at the Applicable Interest Rate on the
outstanding principal balance hereof calculated as more fully set forth in the
Second Amended and Restated Indenture. Interest on the Note shall be calculated
on the basis of a 360-day year and charged for the actual number of days elapsed
in the Interest Accrual Period in question.

Interest shall be charged and payable on the outstanding Principal Amount of
this Note and shall begin to accrue on the date hereof. On the Maturity Date,
payment in full of all remaining obligations of Issuers under this Note, the
Second Amended and Restated Indenture and the other Transaction Documents shall
become due and payable.

Payments made at any time hereon (including payments from the proceeds of any
sale of any Collateral (as hereinafter defined) pursuant to any of the
Transaction Documents) shall be applied as provided in the Second Amended and
Restated Indenture and the Amended and Restated Mortgage. For purposes of this
Note, “Collateral” shall mean all monies, accounts, instruments and other
property (including, without limitation, all Rent, revenues, issues, Proceeds,
profits, security and other monies payable or receivable under any Transaction
Document or with respect thereto and the after-acquired property clauses
thereof) subject or intended to be subject to any Amended and Restated Mortgage
and the other Transaction Documents for the performance by Issuers of their
obligations thereunder or hereunder as of any particular time, and the proceeds
of the foregoing.

2. Security for this Note.

This Note is issued pursuant to the Second Amended and Restated Indenture, and
the Note Trustee is and shall be entitled to the benefits thereof and remedies
provided therein and the security provided for therein including, without
limitation, the security provided by the Amended and Restated Mortgage
encumbering the Mortgaged Property (as defined in each Amended and Restated
Mortgage) and the Lien on and security interest in certain other property
described therein, and by other Transaction Documents affecting and granting a
Lien on and security interest in other portions of the Collateral, including but
not limited to, the Amended and Restated Assignment of Leases and the Amended
and Restated Assignment of Agreements.

3. Acceleration.

The Second Amended and Restated Indenture, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, and for the payment of certain amounts (if the circumstances
require) by Issuers upon the terms and conditions therein specified.

 

324



--------------------------------------------------------------------------------

4. Events of Default.

Upon the occurrence and during the continuation of an Event of Default, the
entire principal sum hereof outstanding, together with accrued interest thereon
and all other fees, premiums, charges, and costs due under the Transaction
Documents, if any, shall, at the option of the Note Trustee (unless otherwise
specified under the Second Amended and Restated Indenture), at once become due
and payable without notice. Failure to exercise the aforementioned option shall
not constitute a waiver of the right to exercise the same in the event of any
subsequent Event of Default. In addition to principal and interest, each Issuer
agrees to pay to Note Trustee (i) all costs of collection incurred by Note
Trustee, including reasonable attorneys’ fees and disbursements and (ii) any
other payments which may become due under the Second Amended and Restated
Indenture or the other Transaction Documents.

5. Default Interest Rate.

Issuers do hereby agree that, if an Event of Default shall have occurred and is
continuing, Issuers shall pay interest at the Default Rate on the outstanding
amount of the Note and due but unpaid interest thereon, upon demand from time to
time, to the extent permitted by applicable law.

6. Authority.

Each Issuer represents that it has full power, authority and legal right to
execute and deliver this Note and to perform its obligations hereunder, and that
this Note constitutes the valid and binding obligation of such Issuer,
enforceable against such Issuer in accordance with its terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity, regardless of
whether considered in proceedings at law or in equity.

7. Notices.

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner specified in the Second Amended and Restated
Indenture directed to the parties at their respective addresses as provided
therein.

8. Consent to Jurisdiction; Governing Law.

(a) THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY ISSUERS AND
ACCEPTED BY NOTE TRUSTEE IN THE STATE OF NEW YORK, AND THE PROCEEDS DELIVERED
PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO NOTES MADE AND PERFORMED IN SUCH STATE AND
ANY

 

325



--------------------------------------------------------------------------------

APPLICABLE LAW OF THE UNITED STATES OF AMERICA. IT IS UNDERSTOOD THAT THE LAW OF
THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND THE ENFORCEABILITY OF THIS
NOTE AND ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH ISSUER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS NOTE AND THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY ISSUER OR NOTE TRUSTEE
ARISING OUT OF OR RELATING TO THIS NOTE SHALL BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN NEW YORK, NEW YORK, PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH ISSUER WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND EACH ISSUER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH SUIT, ACTION OR PROCEEDING. EACH ISSUER HEREBY WAIVES THE
JURISDICTION OF ANY OTHER COURT THAT MAY CORRESPOND TO IT BY REASON OF ITS
PRESENT OR FUTURE DOMICILE OR OTHERWISE. EACH ISSUER DOES HEREBY DESIGNATE AND
APPOINT CORPORATION SERVICE COMPANY, WITH OFFICES AT 1133 AVENUE OF THE
AMERICAS, SUITE 3100, NEW YORK, NEW YORK 10036, OR AT SUCH OTHER OFFICE IN NEW
YORK, NEW YORK, AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO SUCH ISSUER IN THE MANNER PROVIDED IN THE SECOND
AMENDED AND RESTATED INDENTURE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON SUCH ISSUER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
THE STATE OF NEW YORK. ISSUERS (I) SHALL GIVE PROMPT NOTICE TO NOTE TRUSTEE OF
ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND
FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW
YORK, NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

9. Waiver of Jury Trial.

EACH ISSUER AND, BY ITS ACCEPTANCE HEREOF, THE NOTE TRUSTEE HEREOF, HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
WHETHER IN CONTRACT OR IN TORT, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
LOAN

 

326



--------------------------------------------------------------------------------

DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH ISSUER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. NOTE TRUSTEE AND EACH ISSUER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH
ISSUER.

10. Savings Clause.

It is expressly stipulated and agreed to be the intent of Issuers and Note
Trustee at all times to comply with applicable state law and applicable United
States federal law (to the extent that it permits Note Trustee to contract for,
charge, take, reserve, or receive a greater amount of interest than under state
law) and that this paragraph shall control every other covenant and agreement in
this Note and the other Transaction Documents. If the applicable law (state or
federal) is ever judicially interpreted so as to render usurious any amount
called for under this Note or under any of the other Transaction Documents, or
contracted for, charged, taken, reserved, or received with respect to the Debt,
or if Note Trustee’s exercise of the option to accelerate the Maturity Date, or
if any prepayment results in Issuers having paid any interest in excess of that
permitted by applicable law, then it is Note Trustee’s express intent that all
excess amounts theretofore collected by Note Trustee shall be credited on the
principal balance of this Note and all other Debt and the provisions of this
Note and the other Transaction Documents immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to Note
Trustee for the use, forbearance, or detention of the Debt shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Debt until payment in full so that the
rate or amount of interest on account of the Debt does not exceed the maximum
lawful rate from time to time in effect and applicable to the Debt for so long
as the Debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Transaction Documents, it is not the intention of
Note Trustee to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned interest at the time of
such acceleration.

11. Miscellaneous.

(a) No release of any security for the Debt evidenced hereby or any Person
liable for payment of the Debt evidenced hereby, no extension of time for
payment of the Debt evidenced hereby or any installment hereof, and no
alteration, amendment or waiver of any provision of the Transaction Documents
made by agreement between Note Trustee and any other Person or party shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Issuers or any other Person or party who might be or become
liable for the payment of all or any part of the Debt evidenced hereby, under
the Transaction Documents, except as explicitly provided in a writing satisfying
the requirements of paragraph 11(c) hereof.

 

327



--------------------------------------------------------------------------------

(b) Issuers and all others who may become liable for the payment of all or any
part of the Debt evidenced hereby do hereby severally waive presentment and
demand for payment, notice of dishonor, protest, notice of protest, notice of
non-payment, and notice of intent to accelerate the maturity hereof and (except
as may be expressly provided for in the Transaction Documents) of actual
acceleration.

(c) This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
any Issuer or Note Trustee, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

(d) Whenever used, the singular number shall include the plural, the plural the
singular, and the words “Note Trustee” and “Issuer” shall include their
respective successors, assigns, heirs, executors and administrators as permitted
under the Transaction Documents.

(e) As provided in the Second Amended and Restated Indenture and subject to the
limitations therein set forth, the transfer of this Note is registrable in the
Register, upon surrender of this Note for registration of transfer to the Note
Trustee, duly endorsed by, or accompanied by a written instrument of transfer in
form satisfactory to the Issuers and the Note Trustee duly executed by, the
Noteholder hereof or his or her attorney duly authorized in writing, and
thereupon one or more New Notes, of like Class, of authorized denominations and
for the same aggregate principal amount, will be issued to the designated
transferee or transferees. Notwithstanding any other provision to the contrary
herein, any transfer of this Note is subject to applicable transfer restrictions
set forth in the Second Amended and Restated Indenture, including, without
limitation, Section 2.1.3 of the Second Amended and Restated Indenture.

(f) The provisions of Section 12.24, Section 12.27 and Section 12.28 of the
Second Amended and Restated Indenture are hereby incorporated by reference, as
if set forth in full herein.

[Remainder of Page Intentionally Left Blank]

 

328



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of November [    ], 2005 each Issuer has duly executed or
has caused its respective duly authorized officers to execute this Note on its
behalf, as of the day and year first above written.

 

ISSUERS: SHC Lincolnshire LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New
Rancho, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New
Burbank, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New Santa
Monica Beach Hotel, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer
Inmobiliaria Nacional Mexicana, S. de R.L. de C.V., a Mexican limited liability
company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer



--------------------------------------------------------------------------------

Punta Mita Resort S. de R.L. de C.V., a Mexican limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC Half
Moon Bay, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC
Columbus Drive, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC
Mexico Lender, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer

 

330



--------------------------------------------------------------------------------

NOTE HOLDER:

_________________________________________________, a

_____________________________________________________

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

 

331



--------------------------------------------------------------------------------

This Note is one of the Notes referred to in the above-mentioned Second Amended
and Restated Indenture. LASALLE BANK NATIONAL ASSOCIATION,
        as Note Trustee By:  

 

Name:   Title:  

 

332



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned (“Assignor(s)”) hereby sell(s), assign(s)
and transfer(s) unto                         

                                                                               
                                        
                                        
                                                     

                                                                               
                                        
                                        
                                                     

(please print or typewrite name(s) and address(es), including postal zip code(s)
of assignee(s)) (“Assignee(s)”) the entire principal amount represented by the
within Note and hereby authorizes) the registration of transfer of such interest
to Assignee(s) on the Register for the Notes.

I (we) further direct the Note Trustee to issue a new Note of the entire
principal amount represented by the within Note to the above-named Assignee(s)
and to deliver such Note to the following address:

 

 

 

Date:   

 

  

Signature by or on behalf of

Assignor(s)

  

 

   Taxpayer Identification Number

 

333



--------------------------------------------------------------------------------

EXHIBIT H-1-D

FORM AMENDED AND RESTATED DEFINITIVE NOTE

COMMERCIAL MORTGAGE-BACKED NOTES SHC 2005-1

AMENDED AND RESTATED DEFINITIVE NOTE [A-2, A-3, A-4]

THIS NOTE REPRESENTS A NON-RECOURSE OBLIGATION OF THE ISSUERS (AS DEFINED
HEREIN) SECURED BY AND PAYABLE SOLELY FROM THE COLLATERAL (AS DEFINED IN THE
SECOND AMENDED AND RESTATED INDENTURE (AS DEFINED HEREIN)) AND THE OTHER ASSETS
OF THE ISSUERS, IF ANY. THIS NOTE DOES NOT REPRESENT AN OBLIGATION OF OR
INTEREST IN THE NOTE TRUSTEE OR ANY OF ITS RESPECTIVE AFFILIATES. THE NOTES ARE
NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR INSTRUMENTALITY OR BY
THE NOTE TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.

[INSERT ADDITIONAL LEGENDS REQUIRED PURSUANT TO SECTION 2.1.7 OF THE SECOND
AMENDED AND RESTATED INDENTURE].

 

334



--------------------------------------------------------------------------------

CUSIP: [                                    ]

W I T N E S S E T H

WHEREAS, all of the promissory notes issued pursuant to a certain First Amended
and Restated Indenture, dated as of August 24, 2004, by and among the Note
Trustee and the issuers named therein and evidencing the indebtedness of such
Issuers in the Principal Amount of $275,000,000, have been delivered to such
issuers in exchange for Promissory Notes issued by the Issuers pursuant to the
terms of a certain Second Amended and Restated Indenture, dated as of November
    2005, by and among the Note Trustee and the Issuers (the “SECOND AMENDED AND
RESTATED INDENTURE”); and

WHEREAS, the Promissory Notes issued or issuable pursuant to the Second Amended
and Restated Indenture are comprised of (i) the Promissory Notes A-1 in the
aggregate initial Principal Amount of $220,000,000 and (ii) this Note and each
other pari passu Promissory Note issued or issuable pursuant to the Second
Amended and Restated Indenture in an aggregate Principal Amount not to exceed
$130,000,000.

NOW THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

FOR VALUE RECEIVED, SHC Lincolnshire LLC, New Rancho, L.L.C., SHC Columbus
Drive, LLC, New Santa Monica Beach Hotel, L.L.C., New Burbank, L.L.C., and SHC
Half Moon Bay, LLC, each a Delaware limited liability company, and Inmobiliaria
Nacional Mexicana, S. de R.L. de C.V. and Punta Mita Resort S. de R.L. de C.V.,
each a Mexican limited liability company (each individually an “ISSUER”, and
collectively, the “ISSUERS”) promise to pay to the order of
                                                          on or before the
Maturity Date at such place as the Holder hereof may from time to time designate
in writing, the principal sum of ONE HUNDRED THIRTY MILLION DOLLARS AND NO CENTS
($130,000,000) or such lesser amount as may be specified in Schedule I hereto,
together with interest thereon, in lawful money of the United States of America,
to be computed and paid as more particularly set forth in the Second Amended and
Restated Indenture; provided that, in no event shall the Principal Amount of
this Note, together with the Principal Amount of each other Promissory Note
issued under the Second Amended and Restated Indenture (other than the
Promissory Notes A-1), exceed $130,000,000 in the aggregate. The terms of this
Note are hereby supplemented in full by the terms of the Second Amended and
Restated Indenture, the Amended and Restated Mortgage and the other Transaction
Documents, including, without limitation, with respect to Note repayment and
Breakage Costs (if any), repayment fees, offsets, counterclaims and defenses and
expenses of Note Trustee.

 

335



--------------------------------------------------------------------------------

1. Payments of Principal and Interest

On the date hereof, Issuers shall pay an installment of interest as set forth in
Section 2.3.1 of the Second Amended and Restated Indenture.

Commencing with the first Payment Date after the date hereof, and on each and
every Payment Date thereafter through but excluding the Maturity Date, Issuers
shall, subject to the provisions of Article II of the Second Amended and
Restated Indenture, pay interest at the Applicable Interest Rate on the
outstanding principal balance hereof calculated as more fully set forth in the
Second Amended and Restated Indenture. Interest on this Note shall be calculated
on the basis of a 360-day year and charged for the actual number of days elapsed
in the Interest Accrual Period in question.

Interest shall be charged and payable on the outstanding Principal Amount of
this Note and shall begin to accrue on the date hereof. On the Maturity Date,
payment in full of all remaining obligations of Issuers under this Note, the
Second Amended and Restated Indenture and the other Transaction Documents shall
become due and payable.

Payments made at any time hereon (including payments from the proceeds of any
sale of any Collateral (as hereinafter defined) pursuant to any of the
Transaction Documents) shall be applied as provided in the Second Amended and
Restated Indenture and the Amended and Restated Mortgage. For purposes of this
Note, “Collateral” shall mean all monies, accounts, instruments and other
property (including, without limitation, all Rent, revenues, issues, Proceeds,
profits, security and other monies payable or receivable under any Transaction
Document or with respect thereto and the after-acquired property clauses
thereof) subject or intended to be subject to any Amended and Restated Mortgage
and the other Transaction Documents for the performance by Issuers of their
obligations thereunder or hereunder as of any particular time, and the proceeds
of the foregoing.

2. Security for this Note.

This Note is issued pursuant to the Second Amended and Restated Indenture, and
the Note Trustee is and shall be entitled to the benefits thereof and remedies
provided therein and the security provided for therein including, without
limitation, the security provided by the Amended and Restated Mortgage
encumbering the Mortgaged Property (as defined in each Amended and Restated
Mortgage) and the Lien on and security interest in certain other property
described therein, and by other Transaction Documents affecting and granting a
Lien on and security interest in other portions of the Collateral, including but
not limited to, the Amended and Restated Assignment of Leases and the Amended
and Restated Assignment of Agreements.

3. Acceleration.

The Second Amended and Restated Indenture, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, and for the payment of certain amounts (if the circumstances
require) by Issuers upon the terms and conditions therein specified.

 

336



--------------------------------------------------------------------------------

4. Events of Default.

Upon the occurrence and during the continuation of an Event of Default, the
entire principal sum hereof outstanding, together with accrued interest thereon
and all other fees, premiums, charges, and costs due under the Transaction
Documents, if any, shall, at the option of the Note Trustee (unless otherwise
specified under the Second Amended and Restated Indenture), at once become due
and payable without notice. Failure to exercise the aforementioned option shall
not constitute a waiver of the right to exercise the same in the event of any
subsequent Event of Default. In addition to principal and interest, each Issuer
agrees to pay to Note Trustee (i) all costs of collection incurred by Note
Trustee, including reasonable attorneys’ fees and disbursements and (ii) any
other payments which may become due under the Second Amended and Restated
Indenture or the other Transaction Documents.

5. Default Interest Rate.

Issuers do hereby agree that, if an Event of Default shall have occurred and is
continuing, Issuers shall pay interest at the Default Rate on the outstanding
amount of the Note and due but unpaid interest thereon, upon demand from time to
time, to the extent permitted by applicable law.

6. Authority.

Each Issuer represents that it has full power, authority and legal right to
execute and deliver this Note and to perform its obligations hereunder, and that
this Note constitutes the valid and binding obligation of such Issuer,
enforceable against such Issuer in accordance with its terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity, regardless of
whether considered in proceedings at law or in equity.

7. Notices.

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner specified in the Second Amended and Restated
Indenture directed to the parties at their respective addresses as provided
therein.

8. Consent to Jurisdiction; Governing Law.

(a) THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY ISSUERS AND
ACCEPTED BY NOTE TRUSTEE IN THE STATE OF NEW YORK, AND THE PROCEEDS DELIVERED
PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO NOTES MADE AND PERFORMED IN SUCH STATE AND
ANY

 

337



--------------------------------------------------------------------------------

APPLICABLE LAW OF THE UNITED STATES OF AMERICA. IT IS UNDERSTOOD THAT THE LAW OF
THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND THE ENFORCEABILITY OF THIS
NOTE AND ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH ISSUER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS NOTE AND THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY ISSUER OR NOTE TRUSTEE
ARISING OUT OF OR RELATING TO THIS NOTE SHALL BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN NEW YORK, NEW YORK, PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH ISSUER WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND EACH ISSUER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH SUIT, ACTION OR PROCEEDING. EACH ISSUER HEREBY WAIVES THE
JURISDICTION OF ANY OTHER COURT THAT MAY CORRESPOND TO IT BY REASON OF ITS
PRESENT OR FUTURE DOMICILE OR OTHERWISE. EACH ISSUER DOES HEREBY DESIGNATE AND
APPOINT CORPORATION SERVICE COMPANY, WITH OFFICES AT 1133 AVENUE OF THE
AMERICAS, SUITE 3100, NEW YORK, NEW YORK 10036, OR AT SUCH OTHER OFFICE IN NEW
YORK, NEW YORK, AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO SUCH ISSUER IN THE MANNER PROVIDED IN THE SECOND
AMENDED AND RESTATED INDENTURE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON SUCH ISSUER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
THE STATE OF NEW YORK. ISSUERS (I) SHALL GIVE PROMPT NOTICE TO NOTE TRUSTEE OF
ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND
FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW
YORK, NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

9. Waiver of Jury Trial.

EACH ISSUER AND, BY ITS ACCEPTANCE HEREOF, THE NOTE TRUSTEE HEREOF, HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
WHETHER IN CONTRACT OR IN TORT, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
LOAN

 

338



--------------------------------------------------------------------------------

DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH ISSUER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. NOTE TRUSTEE AND EACH ISSUER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH
ISSUER.

10. Savings Clause.

It is expressly stipulated and agreed to be the intent of Issuers and Note
Trustee at all times to comply with applicable state law and applicable United
States federal law (to the extent that it permits Note Trustee to contract for,
charge, take, reserve, or receive a greater amount of interest than under state
law) and that this paragraph shall control every other covenant and agreement in
this Note and the other Transaction Documents. If the applicable law (state or
federal) is ever judicially interpreted so as to render usurious any amount
called for under this Note or under any of the other Transaction Documents, or
contracted for, charged, taken, reserved, or received with respect to the Debt,
or if Note Trustee’s exercise of the option to accelerate the Maturity Date, or
if any prepayment results in Issuers having paid any interest in excess of that
permitted by applicable law, then it is Note Trustee’s express intent that all
excess amounts theretofore collected by Note Trustee shall be credited on the
principal balance of this Note and all other Debt and the provisions of this
Note and the other Transaction Documents immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to Note
Trustee for the use, forbearance, or detention of the Debt shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Debt until payment in full so that the
rate or amount of interest on account of the Debt does not exceed the maximum
lawful rate from time to time in effect and applicable to the Debt for so long
as the Debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Transaction Documents, it is not the intention of
Note Trustee to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned interest at the time of
such acceleration.

11. Miscellaneous.

(a) No release of any security for the Debt evidenced hereby or any Person
liable for payment of the Debt evidenced hereby, no extension of time for
payment of the Debt evidenced hereby or any installment hereof, and no
alteration, amendment or waiver of any provision of the Transaction Documents
made by agreement between Note Trustee and any other Person or party shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Issuers or any other Person or party who might be or become
liable for the payment of all or any part of the Debt evidenced hereby, under
the Transaction Documents, except as explicitly provided in a writing satisfying
the requirements of paragraph 11(c) hereof.

 

339



--------------------------------------------------------------------------------

(b) Issuers and all others who may become liable for the payment of all or any
part of the Debt evidenced hereby do hereby severally waive presentment and
demand for payment, notice of dishonor, protest, notice of protest, notice of
non-payment, and notice of intent to accelerate the maturity hereof and (except
as may be expressly provided for in the Transaction Documents) of actual
acceleration.

(c) This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
any Issuer or Note Trustee, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

(d) Whenever used, the singular number shall include the plural, the plural the
singular, and the words “Note Trustee” and “Issuer” shall include their
respective successors, assigns, heirs, executors and administrators as permitted
under the Transaction Documents.

(e) As provided in the Second Amended and Restated Indenture and subject to the
limitations therein set forth, the transfer of this Note is registrable in the
Register, upon surrender of this Note for registration of transfer to the Note
Trustee, duly endorsed by, or accompanied by a written instrument of transfer in
form satisfactory to the Issuers and the Note Trustee duly executed by, the
Noteholder hereof or his or her attorney duly authorized in writing, and
thereupon one or more New Notes, of like Class, of authorized denominations and
for the same aggregate principal amount, will be issued to the designated
transferee or transferees. Notwithstanding any other provision to the contrary
herein, any transfer of this Note is subject to applicable transfer restrictions
set forth in the Second Amended and Restated Indenture, including, without
limitation, Section 2.1.3 of the Second Amended and Restated Indenture.

(f) The provisions of Section 12.24, Section 12.27 and Section 12.28 of the
Second Amended and Restated Indenture are hereby incorporated by reference, as
if set forth in full herein.

[Remainder of Page Intentionally Left Blank]

 

340



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of November [    ], 2005 each Issuer has duly executed or
has caused its respective duly authorized officers to execute this Note on its
behalf, as of the day and year first above written.

 

ISSUERS: SHC Lincolnshire LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New
Rancho, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New
Burbank, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer New Santa
Monica Beach Hotel, L.L.C., a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer



--------------------------------------------------------------------------------

Inmobiliaria Nacional Mexicana, S. de R.L.

    de C.V., a Mexican limited liability company

By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer Punta
Mita Resort S. de R.L. de C.V., a Mexican limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC Half
Moon Bay, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC
Columbus Drive, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer SHC
Mexico Lender, LLC, a Delaware limited liability company By:  

 

Name:   Monte Huber Office:   Vice President, Controller and Treasurer

 

342



--------------------------------------------------------------------------------

 

NOTE HOLDER:

_________________________________________________, a

_____________________________________________

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

 

343



--------------------------------------------------------------------------------

This Note is one of the Notes referred to in the above-mentioned Second Amended
and Restated Indenture. LASALLE BANK NATIONAL ASSOCIATION,
        as Note Trustee By:  

 

Name:   Title:  

 

344



--------------------------------------------------------------------------------

SCHEDULE I

Principal Amount of the Note

 

Amount of

Subsequent

Funding,

Repayment or

Transfer to or

from Another

Note Applicable

to Promissory

Note A-3

 

Date of

Subsequent

Funding,

Repayment or
Transfer

  Balance After
Subsequent Funding,
Repayment or Transfer   Notation
Made By: $0   November     , 2005   $ 0  

 

345



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned (“Assignor(s)”) hereby sell(s), assign(s)
and transfer(s) unto                       

                                                                               
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                                   

(please print or typewrite name(s) and address(es), including postal zip code(s)
of assignee(s)) (“Assignee(s)”) the entire principal amount represented by the
within Note and hereby authorizes) the registration of transfer of such interest
to Assignee(s) on the Register for the Notes.

I (we) further direct the Note Trustee to issue a new Note of the entire
principal amount represented by the within Note to the above-named Assignee(s)
and to deliver such Note to the following address:

 

 

 

Date:   

 

  

Signature by or on behalf of

Assignor(s)

  

 

   Taxpayer Identification Number

 

346



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF CERTIFICATION TO BE GIVEN BY HOLDERS OF

BENEFICIAL INTEREST IN A REGULATION S

TEMPORARY GLOBAL NOTE]

OWNER SECURITIES CERTIFICATION

NEW BURBANK, L.L.C.,

SHC COLUMBUS DRIVE, LLC,

SHC LINCOLNSHIRE LLC,

NEW RANCHO, L.L.C.,

NEW SANTA MONICA BEACH HOTEL, L.L.C.,

PUNTA MITA RESORT S. DE R.L. DE C.V.

INMOBILIARIA NACIONAL MEXICANA, S. DE R.L. DE. C.V

SHC HALF MOON BAY, LLC

SHC MEXICO LENDER, LLC

Floating Rate Commercial Mortgage-Backed Notes,

SHC 2005-1

CUSIP No.                     

Reference is hereby made to the amended and restated indenture dated as of
November [    ], 2005 (the “Indenture”), among New Burbank, L.L.C., SHC Columbus
Drive, LLC, SHC Lincolnshire LLC, New Rancho, L.L.C., New Santa Monica Beach
Hotel, L.L.C., SHC Half Moon Bay, LLC, SHC Mexico Lender, LLC, Punta Mita
Resort, S. de. R.L. de C.V. and Inmobiliaria Nacional Mexicana, S. de. R.L. de
C.V. as Issuers, LaSalle Bank National Association, as Trustee and Lender,
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

This is to certify that, as of the date hereof, U.S.$                    
principal amount of the above-captioned Notes are beneficially owned by non-U.S.
person(s). As used in this paragraph, the term “U.S. person” has the meaning
given to it by Regulation S under the Securities Act of 1933, as amended.

We undertake to advise you promptly by tested telex or by electronic
transmission on or prior to the date on which you intend to submit your
certification relating to the Notes held by you for our account in accordance
with your operating procedures if any applicable statement herein is not correct
on such date, and in the absence of any such notification it may be assumed that
this certification applies as of such date.

 

1/ Insert the letter and number designation of applicable Class.

We understand that this certificate is required in connection with certain
securities laws of the United States. In connection therewith, if administrative
or legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate to any interested party in such proceedings.

 

347



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers and the Trustee.

Dated:                     ,             

 

By:  

 

 

As, or as agent for, the beneficial owner(s)

of the Notes to which this certificate relates.

 

348



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF INVESTMENT REPRESENTATION LETTER

(INSTITUTIONAL ACCREDITED INVESTOR CERTIFICATES)

Strategic Hotel Funding, L.L.C.

77 West Wacker, Suite 4600

Chicago, Illinois 60601

LaSalle Bank National Association

135 South LaSalle Street

Suite 1625

Chicago, Illinois 60603

Attention: Asset-Backed Securities Trust Services Group—

Commercial Mortgage-Backed Notes, 2005-1

Re: Commercial Mortgage-Backed Notes, 2005-1 (the “Notes”)

Ladies and Gentlemen:

This letter is delivered in connection with the purchase by the undersigned (the
“Purchaser”) of $[            ] principal amount of the Notes (the “Purchased
Notes”). Terms used but not defined herein shall have the meanings ascribed
thereto in the Amended and Restated Indenture dated as of November [    ], 2005
(the “Indenture”), between New Burbank, L.L.C., SHC Lincolnshire LLC, SHC
Columbus Drive, LLC, New Rancho, L.L.C., New Santa Monica Beach Hotel, L.L.C.,
SHC Half Moon Bay, LLC, SHC Mexico Lender, LLC, Punta Mita Resort, S. de. R.L.
de C.V. and Inmobiliaria Nacional Mexicana, S. de. R.L. de C.V (the “Issuers”)
and LaSalle Bank National Association, as Trustee for the benefit of
Noteholders. This letter is an Investor Representation Letter required by
Section 2.1.6(f) of the Indenture.

In connection with such purchase, the undersigned hereby confirms that:

1. We are an institutional “accredited investor” (an entity meeting the
requirements of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”)) or an entity of which
all of the equity owners are institutional “accredited investors” and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Purchased Notes, and we
are able to bear the economic risk of our investment. We are acquiring the
Purchased Notes purchased by us for our own account. We are not acquiring the
Purchased Notes with a view to distribution thereof (within the meaning of the
Securities Act) or with any present intention of offering or selling any of the
Purchased Notes [INSERT IF APPLICABLE—other than to a Pass-Through Entity (as
defined in the Indenture)] provided that the disposition of our property shall
remain at all times within our control.

 

349



--------------------------------------------------------------------------------

2. The Purchaser understands that the Purchased Notes will be delivered to it in
certificated, registered form only and that they will bear legends to the effect
set forth below and in the Indenture.

3. The Purchaser acknowledges that the Purchased Notes have not been registered
or qualified under the Securities Act or the securities laws of any state or any
other jurisdiction. The Purchaser agrees that the Purchased Notes may not be
reoffered, resold, pledged or otherwise transferred except (1) (a) (i) to a
person whom it reasonably believes is a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act in a transaction meeting the
requirements of Rule 144A, (ii) pursuant to an exemption from registration under
the Securities Act provided by Rule 144 (if available), (iii) in an offshore
transaction complying with Rule 903 or 904 of Regulation S to an institutional
accredited investor in a transaction exempt form the registration requirements
under the Securities Act or (iv) to an institutional “accredited investor” as
defined in Rule 50l(a)(l), (2), (3) or (7) of Regulation D or an entity in which
each of the equity owners is an institutional “accredited investor” in a
transaction exempt from the registration requirements of the Securities Act,
(b) in a transaction exempt from the registration requirements of the Securities
Act, to a trust or other entity that will offer, sell or otherwise transfer
interests in the Purchased Notes only in transactions and to persons of the
types specified in clauses (a)(i), (ii), (iii) or (iv) (a “Pass-Through
Entity”), and (2) in each case, in accordance with any applicable federal
securities laws and any applicable securities laws of any state of the United
States or any other jurisdiction.

4. The Purchaser hereby undertakes to be bound by the terms and conditions of
the Indenture in its capacity as an owner of the Purchased Notes in all respects
as if it were a signatory thereto. This undertaking is made for the benefit of
the Issuers, the Note Registrar and all holders of the Notes present and future.

5. On each day the Purchaser holds the Notes, the Purchaser will not sell or
otherwise transfer any portion of the Purchased Notes, except in compliance with
the Indenture (including the provisions thereof requiring delivery of an
investment representation letter and such other certifications, opinions of
counsel or other information as the Note Registrar shall require to confirm that
such sale or transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act)
and in compliance with the provisions hereof.

(a) 6. Each purchaser or transferee of a Note will be deemed to have represented
and agreed that on each day it holds such Note that (A) it is not itself, and is
not acquiring such Note with “plan assets” of, an employee benefit or other plan
subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended, or Section 4975 of the Internal Revenue Code of 1986, as amended (each,
a “Plan”), or an entity whose underlying assets include “plan assets” by reason
of any Plan’s investment in the entity or (B) the use of such assets will not
give rise to, or result in, a non-exempt prohibited transaction under Title I of
ERISA or Section 4975 of the Code by reason of the application of one or more
administrative or statutory exemptions from such prohibited transaction
provisions.

 

350



--------------------------------------------------------------------------------

7. Check one of the following:

¨ The Purchaser is a “U.S. Person” and it has attached hereto an Internal
Revenue Service (“IRS”) Form W-9 (or successor form). The Purchaser’s taxpayer
identification number is [            ].

¨ The Purchaser is not a “U.S. Person” and under applicable law in effect on the
date hereof, no taxes will be required to be withheld by the Trustee (or its
agent) with respect to distributions to be made on the Purchased Notes. The
Purchaser has attached hereto either (i) a duly executed IRS Form W-8 BEN (or
successor form), which identifies such Purchaser as the beneficial owner of the
Purchased Notes and states that such Purchaser is not a U.S. Person or (ii) two
duly executed copies of IRS Form W-8ECI (or successor form), which identify such
Purchaser as the beneficial owner of the Purchased Notes and state that interest
and original issue discount on the Purchased Notes are, or are expected to be,
effectively connected with a U.S. trade or business. The Purchaser agrees to
provide to the Note Registrar updated IRS Forms W-8 BEN or IRS Forms W-8ECI, as
the case may be, any applicable successor IRS forms, or such other
certifications as the Note Registrar may reasonably request, on or before the
date that any such IRS form or certification expires or becomes obsolete, or
promptly after the occurrence of any event requiring a change in the most recent
IRS form of certification furnished by it to the Note Registrar.

For the purpose of paragraph [7][8], “U.S. Person” means a citizen or resident
of the United States for U.S. federal income tax purposes, a corporation,
partnership or other entity created or organized in or under the laws of the
United States or any of its political subdivisions, an estate the income of
which is subject to U.S. federal income taxation regardless of its source, or a
trust if (i) a U.S. court is able to exercise primary supervision over the trust
administration and (ii) one or more U.S. persons have the authority to control
all of the trust’s substantial decisions.

8. Please make all payments due on the Purchased Notes:(1)

 

--------------------------------------------------------------------------------

(1) Please select (a) or (b)

[(a)] by wire transfer to the following account at a bank or entity in the
United States, having appropriate facilities therefor:

Account number:

Institution:

[(b)] by mailing a check to the following address:

 

351



--------------------------------------------------------------------------------

9. All notices to the Holder of the Purchased Notes should be sent to the
following address and facsimile number:

 

352



--------------------------------------------------------------------------------

We acknowledge that the addressees hereof, the Issuers and others will rely on
our confirmations, acknowledgments and agreements set forth herein. THIS LETTER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATION LAW THEREOF. Very truly yours, [Name of
Purchaser] By:  

 

Name:  

 

Title:  

 

Dated:

 

353



--------------------------------------------------------------------------------

EXHIBIT H-4

INVESTMENT REPRESENTATION LETTER

(INSTITUTIONAL ACCREDITED INVESTOR CERTIFICATES)

Strategic Hotel Funding, L.L.C.

77 West Wacker, Suite 4600

Chicago, Illinois 60601

LaSalle Bank National Association

135 South LaSalle Street

Suite 1625

Chicago, Illinois 60603

Attention:   Asset-Backed Securities Trust Services Group—   Commercial
Mortgage-Backed Notes, 2005-1 Re:   Commercial Mortgage-Backed Notes, 2005-1
(the “Notes”)

Ladies and Gentlemen:

This letter is delivered in connection with the transfer of
$                     principal amount of the Notes (the “Transferred Notes”) to
a [trust][other entity] created in a Securitization (the “Pass-Through Entity”).
Terms used but not defined herein shall have the meanings ascribed thereto in
the Second Amended and Restated Indenture dated as of November [    ], 2005 (the
“Indenture”), between New Burbank, L.L.C., SHC Columbus Drive, LLC, SHC
Lincolnshire LLC, New Rancho, L.L.C., New Santa Monica Beach Hotel, L.L.C., SHC
Half Moon Bay, LLC, SHC Mexico Lender, LLC, Punta Mita Resort, S. de. R.L. de
C.V. and Inmobiliaria Nacional Mexicana, S. de. R.L. de C.V (the “Issuers”) and
LaSalle Bank National Association, as Trustee for the benefit of Noteholders.
This letter is an Investor Representation Letter required by Section 2.1.6(g) of
the Indenture.

In connection with such purchase, the undersigned hereby confirms [on behalf of
the Pass-Through Entity] that:

1. The undersigned is the [Pass-Through Entity][the depositor of the
Pass-Through Entity] [the seller of the Transferred Notes to the depositor of
the Pass-Through Entity] [the trustee of the Pass-Through Entity].

2. The Pass-Through Entity will offer, sell or otherwise transfer interests in
the Transferred Notes only (a)(i) to persons whom it reasonably believes are
“qualified institutional buyers” within the meaning of Rule 144A of the
Securities Act in transactions meeting the requirements of Rule 144A, (ii) in an
offshore transactions complying with Rule 903 or 904 of Regulation S to
institutional accredited investors in transactions exempt from the registration
requirements under the Securities Act, and (iv) to institutional “accredited
investors” as defined in Rule 50l(a)(l), (2), (3) or (7) of Regulation D or
entities in which each of the equity owners is an institutional “accredited
investor” in

 

354



--------------------------------------------------------------------------------

transactions exempt from the registration requirements of the Securities Act and
(b) in each case, in accordance with any applicable federal securities laws and
any applicable securities laws of any state of the United States or any other
jurisdiction

3. The Pass-Through Entity understands that the Transferred Notes will be
delivered to it in certificated, registered form only and that they will bear
legends to the effect set forth below and in the Indenture.

4. The Pass-Through Entity acknowledges that the Transferred Notes have not been
registered or qualified under the Securities Act or the securities laws of any
state or any other jurisdiction. The Pass-Through Entity agrees that the
Transferred Notes may not be reoffered, resold, pledged or otherwise transferred
except (1) (a) (i) to a person whom it reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A of the Securities Act in a
transaction meeting the requirements of Rule 144A, (ii) pursuant to an exemption
from registration under the Securities Act provided by Rule 144 (if available),
(iii) in an offshore transaction complying with Rule 903 or 904 of Regulation S
to an institutional accredited investor in a transaction exempt form the
registration requirements under the Securities Act, or (iv) to an institutional
“accredited investor” as defined in Rule 50l(a)(l), (2), (3) or (7) of
Regulation D or an entity in which each of the equity owners is an institutional
“accredited investor” in a transaction exempt from the registration requirements
of the Securities Act, or (b) in a transaction exempt from the registration
requirements of the Securities Act, to another Pass-Through Entity, and (2) in
each case, in accordance with any applicable federal securities laws and any
applicable securities laws of any state of the United States or any other
jurisdiction.

5. The Pass-Through Entity hereby undertakes to be bound by the terms and
conditions of the Indenture in its capacity as an owner of the Transferred Notes
in all respects as if it were a signatory thereto. This undertaking is made for
the benefit of the Issuers, the Note Registrar and all holders of the Notes
present and future.

6. On each day the Purchaser holds the Notes, the Pass-Through Entity will not
sell or otherwise transfer any portion of the Transferred Notes, except in
compliance with the Indenture (including the provisions thereof requiring
delivery of an investment representation letter and such other certifications,
opinions of counsel or other information as the Note Registrar shall require to
confirm that such sale or transfer is being made pursuant to an exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act) and in compliance with the provisions hereof.

7. The Pass-Through Entity represents that on each day it holds the Transferred
Notes that (A) it is not itself, and is not acquiring such Notes with “plan
assets” of, an employee benefit or other plan subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended, or Section 4975

 

355



--------------------------------------------------------------------------------

of the Internal Revenue Code of 1986, as amended (each, a “Plan”), or an entity
whose underlying assets include “plan assets” by reason of any Plan’s investment
in the entity or (B) the use of such assets will not give rise to, or result in,
a non-exempt prohibited transaction under Title I of ERISA or Section 4975 of
the Code by reason of the application of one or more administrative or statutory
exemptions from such prohibited transaction provisions.

8. Please make all payments due on the Transferred Notes:(1)

(a) by wire transfer to the following account at a bank or entity in the United
States, having appropriate facilities therefor:

Account number: [                        ]

Institution: [                                ]

9. All notices to the Holder of the Transferred Notes should be sent to the
following address:

 

356



--------------------------------------------------------------------------------

We acknowledge that the addressees hereof, the Issuers and others will rely on
our confirmations, acknowledgments and agreements set forth herein. THIS LETTER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATION LAW THEREOF.

Very truly yours, By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

Dated:

 

357



--------------------------------------------------------------------------------

EXHIBIT H-5

[FORM OF CERTIFICATION TO BE GIVEN BY

TRANSFEREE OF BENEFICIAL INTEREST IN A

REGULATION S TEMPORARY GLOBAL NOTE]

TRANSFEREE SECURITIES CERTIFICATION

NEW BURBANK, L.L.C.,

SHC COLUMBUS DRIVE, LLC

SHC LINCOLNSHIRE LLC,

NEW RANCHO, L.L.C.,

NEW SANTA MONICA BEACH HOTEL, L.L.C.,

PUNTA MITA RESORT S. DE R.L. DE C.V.

INMOBILIARIA NACIONAL MEXICANA, S. DE R.L. DE. C.V,

SHC HALF MOON BAY, LLC

SHC MEXICO LENDER, LLC

Commercial Mortgage-Backed Notes,

SHC-2005

CUSIP No.                     

Reference is hereby made to the Second Amended and Restated Indenture, dated as
of November [    ], 2005 (the “Indenture”), among New Burbank, L.L.C., SHC
Columbus Drive, LLC, SHC Lincolnshire LLC, New Rancho, L.L.C., New Santa Monica
Beach Hotel, L.L.C., SHC Half Moon Bay, LLC, Punta Mita Resort, S. de. R.L. de
C.V. and Inmobiliaria Nacional Mexicana, S. de. R.L. de C.V. as Issuers and
LaSalle Bank National Association, as Trustee for the benefit of Noteholders and
Lender. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

For purpose of acquiring a beneficial interest in the Regulation S Temporary
Global Note, the undersigned certifies that it is not a U.S. Person as defined
by Regulation S under the Securities Act of 1933, as amended.

We undertake to advise you promptly by tested telex or electronic transmission
on or prior to the date on which you intend to submit your certification
relating to the Notes held by you in which we intend to acquire a beneficial
interest in accordance with your operating procedures if any applicable
statement herein is not correct on such date, and in the absence of any such
notification it may be assumed that this certification applies as of such date.

 

1/ Insert the letter and number designation of the applicable Class.

We understand that this certificate is required in connection with certain
securities laws of the United States. In connection therewith, if administrative
or legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate to any interested party in such proceeding.

 

358



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers and the Trustee.

Dated:                     

 

By:  

 

 

As, or as agent for, the beneficial transferee

of the Notes to which this certificate relates.

 

359



--------------------------------------------------------------------------------

H-6

FORM OF CERTIFICATION FOR TRANSFER OR

EXCHANGE OF CLASS [ ]1/ RESTRICTED GLOBAL

NOTE TO CLASS [ ]1/ REGULATION S TEMPORARY GLOBAL NOTE

(Exchanges or transfers pursuant to Section 3.8(e)(iii) of the Indenture)

LaSalle Bank National Association,

    as Trustee,

135 South LaSalle Street, Suite 1625

Chicago, Illinois 60603

Attention: Asset Backed Securities Trust Services Group — Strategic Hotels
[        ]

 

  Re: New Burbank, L.L.C., SHC Columbus Drive, LLC, SHC Lincolnshire LLC, New
Rancho, L.L.C., New Santa Monica Beach Hotel, L.L.C., SHC Half Moon Bay, LLC,
SHC Mexico Lender, LLC, Punta Mita Resort, S. de. R.L. de C.V. and Inmobiliaria
Nacional Mexicana, S. de. R.L. de C.V. Floating Rate Commercial Mortgage-Backed
Notes, 2005-1, CUSIP No.                     

Reference is hereby made to the Second Amended and Restated Indenture dated as
of November [    ], 2005 (the “Indenture”), among New Burbank, L.L.C., SHC
Columbus Drive, LLC, SHC Lincolnshire LLC, New Rancho, L.L.C., New Santa Monica
Beach Hotel, L.L.C., SHC Half Moon Bay, LLC, SHC Mexico Lender, LLC, Punta Mita
Resort, S. de. R.L. de C.V. and Inmobiliaria Nacional Mexicana, S. de. R.L. de
C.V., as Issuers and LaSalle Bank National Association, as Trustee for the
benefit of Noteholders and Lender. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

This letter relates to U.S.$             principal amount of Notes which are
held in the form of the Restricted Global Note (CUSIP No.                     )
with the Depositary in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested an exchange or transfer of such
beneficial interest for an interest in the Class [    ]1/ Regulation S Temporary
Global Note (CUSIP No.             ) to be held with the Depositary in the name
of [Euroclear] [Clearstream Banking, société anonyme].

In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such exchange or transfer has been effected in
accordance with the transfer restrictions set forth in the Notes and pursuant to
and in accordance with Regulation S under the Securities Act of 1933, as amended
(the “Securities Act”), and accordingly the Transferor does hereby certify that:

(1) the offer of the Notes was not made to a person in the United States;

[(2) at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States;]1/

 

360



--------------------------------------------------------------------------------

[(3) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither the Transferor nor any person
acting on its behalf knows that the transaction was pre-arranged with a buyer in
the United States;]1/

(4) no directed selling efforts have been made in contravention of the
requirements of Rule 903 or 904(a) of Regulation S, as applicable; and

(5) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.

We understand that this certificate is required in connection with certain
securities laws of the United States. In connection therewith, if administrative
or legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate to any interested party in such proceeding. This certificate
and the statements contained herein are made for your benefit and the benefit of
the Issuers and the Trustee.

 

[Insert Name of Transferor] By:  

 

Name:   Title:  

Dated:                     

 

--------------------------------------------------------------------------------

2/ Insert one of these two provisions, which come from the definition of
“offshore transaction” in Regulation S.

 

361



--------------------------------------------------------------------------------

EXHIBIT H-7

FORM OF CERTIFICATION FOR TRANSFER OR EXCHANGE OF

CLASS [ ]1/ RESTRICTED GLOBAL NOTE TO

CLASS [ ]1/ UNRESTRICTED GLOBAL NOTE

(Exchanges or transfers pursuant to Section 3.8(e)(iv) of the Indenture)

LaSalle Bank National Association,

    as Trustee,

135 South LaSalle Street, Suite 1625

Chicago, Illinois 60603

Attention: Asset Backed Securities Trust Services Group — Strategic Hotels
2005-SHC1

 

  Re: New Burbank, L.L.C., SHC Columbus Drive, LLC, SHC Lincolnshire LLC, New
Rancho, L.L.C., New Santa Monica Beach Hotel, L.L.C., SHC Half Moon Bay, LLC,
SHC Mexico Lender, LLC, Punta Mita Resort, S. de. R.L. de C.V. and Inmobiliaria
Nacional Mexicana, S. de. R.L. de C.V. Commercial Mortgage-Backed Notes, [    ],
CUSIP No.                     

Reference is hereby made to the Second Amended and Restated Indenture and
Servicing Agreement dated as of                     , 2004 (the “Indenture”),
among New Burbank, L.L.C., SHC Columbus Drive, LLC, SHC Lincolnshire LLC, New
Rancho, L.L.C., New Santa Monica Beach Hotel, L.L.C., SHC Half Moon Bay, LLC,
SHC Mexico Lender, LLC, Punta Mita Resort, S. de. R.L. de C.V. and Inmobiliaria
Nacional Mexicana, S. de. R.L. de C.V., as Issuers and LaSalle Bank National
Association, as Trustee for the benefit of Noteholders and Lender. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

This letter relates to U.S.$                     principal amount of Notes which
are held in the form of the Restricted Global Note (CUSIP No.             ) with
the Depositary in the name of [insert name of transferor] (the “Transferor”).
The Transferor has requested an exchange or transfer of such beneficial interest
for an interest in the Unrestricted Global Note (CUSIP No.
                    ).

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such exchange or transfer has been effected in
accordance with the transfer restrictions set forth in the Notes and, (i) with
respect to transfers made in reliance on Regulation S under the Securities Act
of 1933, as amended (the “Securities Act”), the Transferor does hereby certify
that:

(1) the offer of the Notes was not made to a person in the United States;

[(2) at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States;]2/.

 

362



--------------------------------------------------------------------------------

[(2) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither the Transferor nor any person
acting on its behalf knows that the transaction was pre-arranged with a buyer in
the United States;]2/

(3) no directed selling efforts have been made in contravention of the
requirements of Rule 903 or 904(a) of Regulation S, as applicable; and

(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act;

and (ii) with respect to transfers made in reliance on Rule 144 under the
Securities Act, the Transferor does hereby certify that the Notes are being
transferred in a transaction permitted by Rule 144 under the Securities Act.

We understand that this certificate is required in connection with certain
securities laws of the United States. In connection therewith, if administrative
or legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate to any interested party in such proceeding. This certificate
and the statements contained herein are made for your benefit and the benefit of
the Issuers and the Trustee.

 

[Insert Name of Transferor] By:  

 

Name:   Title:  

Dated:                     

 

--------------------------------------------------------------------------------

2/ Insert one of these two provisions, which come from the definition of
“offshore transactions” in Regulation S.

 

363



--------------------------------------------------------------------------------

EXHIBIT H-8

FORM OF INSTRUCTION FOR EXCHANGE

EXCHANGE INSTRUCTIONS

NEW BURBANK, L.L.C.,

SHC COLUMBUS DRIVE, LLC,

SHC LINCOLNSHIRE LLC,

NEW RANCHO, L.L.C.,

NEW SANTA MONICA BEACH HOTEL, L.L.C.,

PUNTA MITA RESORT S. DE R.L. DE C.V.

INMOBILIARIA NACIONAL MEXICANA, S. DE R.L. DE. C.V,

SHC HALF MOON BAY, LLC

SHC MEXICO LENDER, LLC

Commercial Mortgage-Backed Notes,

2005-1

Pursuant to Section 2.1.10(d)(vii)(2) of the Second Amended and Restated
Indenture, dated as of November [    ], 2005 (the “Indenture”), among New
Burbank, L.L.C., SHC Columbus Drive, LLC, SHC Lincolnshire LLC, New Rancho,
L.L.C., New Santa Monica Beach Hotel, L.L.C., SHC Half Moon Bay, LLC, SHC Mexico
Lender, LLC, Punta Mita Resort, S. de. R.L. de C.V. and Inmobiliaria Nacional
Mexicana, S. de. R.L. de C.V., as Issuers and LaSalle Bank National Association,
as Trustee for the benefit of Noteholders. [Name of Initial Purchaser] hereby
requests that US$                    aggregate principal amount of the
above-captioned Notes held by you for our account in the Regulation S Temporary
Global Note (CUSIP No.             ) (as defined in the Indenture) be exchanged
for one or more Restricted [Global] Notes [(CUSIP No.             )] in the
denominations and registered in the names of the holders requested as set forth
below:

 

Denominations

  

Registered Name

Dated:    [Name of Initial Purchaser]    By:
                                                          Dated:    [Name of
Initial Purchaser]    By:                                         
                

 

--------------------------------------------------------------------------------

1/ Insert the letter and number designation of the applicable Class.

 

364



--------------------------------------------------------------------------------

EXHIBIT I

OCA WORK LETTER



--------------------------------------------------------------------------------

EXHIBIT J

FORM POLITICAL RISK INSURANCE POLICY

 

366



--------------------------------------------------------------------------------

EXHIBIT K-1

CONDOMINIUM CONVERSION TERM SHEET

MASTER CONDOMINIUM DECLARATION

The Fairmont Chicago Hotel

Term Sheet

for

Master Condominium Declaration

 

CONDOMINIUM

DECLARATION

   Parties    SHC Columbus Drive, LLC (“Fairmont Issuer”) as Declarant Units   
Describes each of the units:   

(1)    Fairmont Issuer’s Declaration will describe and delineate the Hotel Unit,
and the Club Unit and/or the Hotel Condominium Unit, reserving certain common
areas within the Club Unit and the Hotel Condominium Unit.

  

(2)    The Hotel Unit will be owned by Fairmont Issuer, and will include the
lobby, parking and amenities such as the new spa, restaurants, etc, with
easement rights granted to the Hotel Condominium Unit and Residence Club
Condominium Unit for, e.g., access through the lobby. Fairmont Issuer shall have
a percentage interest in excess of 75%.

  

(3)    Declarant will retain control of corridors and common areas within the
Hotel Condominium Unit through its control of the Association. The Hotel
Condominium Unit may be conveyed to an affiliate of Issuers or Sponsor and
ultimately be further subdivided and sold to parties.

  

(4)    Residence Club Condominium Unit ultimately will be conveyed to the Club
Developer (which may be an affiliate of the Issuers or Sponsor), for further
subdivision by such Club Developer into fractional units.

  

(5)    The rooms to be converted to the Hotel Condominium Unit and/or Residence
Club Condominium Unit shall be located on Floors 27 through 36, or any portion
thereof.

Common Elements    Describes the Common Elements, such as façade, landscaping,
roof, hallways and corridors (excluding hallways and corridors within the
Residence Club Condominium Unit), structural support facilities, utility
facilities, etc. All Common Elements will be subject to the jurisdiction of the
Condominium Association.

 

367



--------------------------------------------------------------------------------

Easements    Reserves for the benefit of appropriate Unit owners:   

•        Non-exclusive easement to all structural members, foundations and any
other supporting components located within a Unit;

  

•        Non-exclusive easement for the use of facilities located within Units
and connected to facilities located in other Units which provide any utilities
or other services necessary to the operation of a Unit;

  

•        Easement to maintain encroachments in the event that due to the
original construction of the building, any reconstruction, minor surveying
errors, or any subsequent settlement or shifting of the any part of the
building, any part of the building located within a Unit encroaches upon any
part of another Unit;

  

•        Easement for the maintenance of easement facilities;

  

•        Non-exclusive easement for ingress and egress through the areas
designated as Common Areas as needed by a Unit;

  

•        Non-exclusive easement for ingress and egress through the sections of
the common or fire stairways located in Units;

  

•        Non-exclusive easement for use of other appropriate sections of the
Common Areas;

  

•        Non-exclusive easement through a Unit (i) to permit maintenance, (ii)
during an emergency situation, (iii) to construct and maintain substitute or
additional support for the building; and

  

•        Non-exclusive easement to employ façade cleaning and repair platform
guide rails, supports and accessories on the exterior surface of the building to
transport the façade cleaning and repair platform.

Condominium

Association Governance

   Owner of the Hotel Unit may retain control of voting for all decisions,
including possible sale of entire building in accordance with the Illinois
Condominium Act (“Act”), i.e., percentage ownership of a super majority (75%)
may be retained. Voting powers will be in accordance with percentage interests
in the condominium (i.e., if Fairmont Issuer has a 78% interest, Fairmont Issuer
has 78% of the votes). Standards    Standards for the Common Elements will be
established in the Condominium Declaration and the Condominium Association will
be responsible for enforcing those standards, which responsibility will also
flow to SHC-TRS and its manager. In any event, standards will be consistent with
those required under the Hotel Management Agreement. Building Services    The
Condominium Association, will be responsible for furnishing the following
services to the owners of the Non-Hotel Units:   

•        Production and circulation of chilled water;

 

368



--------------------------------------------------------------------------------

  

•        Delivery of City water;

  

•        Emergency electrical service;

  

•        Maintenance of the portions of the fire alarm system and emergency
telephone system serving;

  

•        (a) Maintenance of the smoke tower dampers, linkages and actuation
devices serving the Non-Hotel Units, (b) making available to the Non-Hotel Units
a connection to the master television and radio antenna system serving the Hotel
Unit and (c) providing maintenance of that system;

  

•        Maintenance of the hot water system;

  

•        Maintenance of fire protection systems;

  

•        Maintenance of building façade;

  

•        Maintenance of Common Areas.

Maintenance and

Repair; Damage to the

Building

   Except as set forth above, each owner shall, at its sole cost and expense,
keep its respective portion of the building, its easement facilities and
fixtures, equipment and appurtenances therein, in good and safe order and
condition, and shall make all repairs or replacements of such property necessary
to keep the property in good and safe order and condition, and shall make all
repairs necessary to keep the property in safe first-class order, whether
repairs are necessitated by wear, tear, obsolescence, defects or otherwise,
subject to appropriate provisions for casualty. Assessments    The Condominium
Association will have the power to establish budgets and levy and collect
assessments from each of the unit owners. Assessments for Common Areas will be
assessed based upon each unit owner’s proportionate interest. Assessments will
also be made on the Hotel Condominium Unit and Residence Club Condominium Unit
for the availability for their use of the revenue generating amenities such as
the spa and restaurants, and for non-revenue generating facilities such as
maintenance costs for the lobby (which will be part of the Hotel Unit).
Relationship to Non-Hotel Units    As separate units in the building, the
Residence Club Condominium Unit and Hotel Condominium Unit each would be
entitled to representation (through their Associations) in the Condominium
Association in accordance with the percentage interests assigned to the
Residence Club Condominium Unit and Hotel Condominium Unit, respectively. The
Residence Club Condominium Unit and Hotel Condominium Unit, and any subdivisions
of the Residence Club Condominium Unit and Hotel Condominium Unit, shall
necessarily abide by all rules and regulations established in or pursuant to the

 

369



--------------------------------------------------------------------------------

   Condominium Declaration. The internal organization of the Residence Club
Condominium Unit and Hotel Condominium Unit, however (e.g., the establishment of
unit-specific Associations, rules and regulations of the unit’s operation) would
be established by the Developer of such unit.. Residence Club Condominium Unit
Facilities    The Residence Club Condominium Unit will need a designated area
for check in of its members, as well as a storage area to store members’
property when not at the hotel.

 

370



--------------------------------------------------------------------------------

EXHIBIT K-2

CONDOMINIUM CONVERSION TERM SHEET

HOTEL CONDOMINIUM UNIT DECLARATION

The Fairmont Chicago Hotel

Term Sheet

for

Hotel Condominium Unit Declaration

 

CONDOMINIUM

DECLARATION

   Parties    Hotel Condominium Unit Developer (“SHC-TRS II”), as Declarant
Units    Describes each of the units:   

(1)    The Declaration will describe and delineate the individual units within
the Hotel Condominium Unit.

  

(2)    Under the Master Declaration, corridors and common areas within the Hotel
Condominium Unit are under the control of the Master Association.

  

(3)    The Hotel Condominium Unit Declaration will be subordinate to the Master
Declaration in all respects.

Common Elements    Describes the Common Elements within the Hotel Condominium
Unit, to the extent not addressed in the Master Declaration. All Common Elements
will be subject to the jurisdiction of the Hotel Condominium Unit Association.
Easements    Reserves for the benefit of the Hotel Condominium Unit owners.
Standards    Standards for the Common Elements will be established in the Master
Declaration and the Master Association will be responsible for enforcing those
standards. Standards will be consistent with those required under the Master
Declaration and the Hotel Management Agreement. Hotel Condominium Unit Services
   The Hotel Condominium Unit Association will be responsible for maintaining
the Common Areas within the Hotel Condominium Unit (to the extent not otherwise
maintained by Master Developer under the Master Declaration): Maintenance and
Repair; Damage to the Building    Except as set forth above, each owner shall,
at its sole cost and expense, keep its respective portion of the building, its
easement facilities and fixtures, equipment and appurtenances therein, in good
and safe order and condition, and shall make all repairs or replacements of such
property necessary to keep the property in good and safe order and condition,
and shall make all repairs necessary to keep the property in safe first-class
order, whether repairs are necessitated by wear, tear, obsolescence, defects or
otherwise, subject to appropriate provisions for casualty.

 

371



--------------------------------------------------------------------------------

Assessments    The Hotel Unit Condominium Association will have the power to
establish budgets and levy and collect assessments from each of the Hotel
Condominium Unit owners. Assessments for Common Areas will be assessed based
upon each Hotel Condominium Unit owner’s proportionate interest.

 

372



--------------------------------------------------------------------------------

EXHIBIT K-3

CONDOMINIUM CONVERSION TERM SHEET

RENTAL AGREEMENT

The Fairmont Chicago Hotel

Outline of a Structure

for

Rental Agreement

 

GENERAL INFORMATION    Operating Lessee    DTRS COLUMBUS DRIVE, LLC Hotel    The
Fairmont Hotel Chicago, 200 North Columbus Drive, Chicago, Illinois Property
Manager    Fairmont Hotels & Resorts (U.S.) Inc., or any successor manager Hotel
Condominium Unit    Hotel condominium units within the Hotel to be owned by
third parties (currently projected to be units located on one or more floors
between Floors 27 through 36 with remodeled rooms that will include a wet bar).
Owner    Each Individual Hotel Condominium Unit Owner electing to participate in
the rental program. RENTAL AGREEMENT    Parties    Operating Lessee and each
Owner participating in the rental pool. Placement in Rental Program    Each
Owner will have the opportunity to place its Individual Hotel Condominium Unit
into the room inventory of the Hotel. The Owner shall engage the Operating
Lessee, as agent, and grant to the Operating Lessee the right to lease, operate
and control the Individual Hotel Condominium Unit during the agreed upon term of
the Rental Agreement as the Owner’s agent. Management of Units    Operating
Lessee will cause the Property Manager to treat each Individual Hotel
Condominium Unit in the rental program as part of the “inventory” of rooms.
Revenues and Expenses    Revenues and expenses will be divided as set forth in
the Rental Agreement. Expenses will include all upgrades to the FF&E, management
fees, cleaning and servicing, a portion of overhead (related to reservation
systems, etc.) and all other costs inherent in operating a hotel room. Revenues
will be split between Operating Lessee and the Owner on agreed upon terms.
Generally, the sharing ratios adjust depending on the number of weeks the Owner
chooses to retain for its own use.

 

373



--------------------------------------------------------------------------------

Term    The Rental Agreement generally has an initial term of one year (provided
that the term shall commence no earlier than the closing of the Owner’s
acquisition of the fee simple to the Individual Hotel Condominium Unit). Upon
expiration of the initial term, the Rental Agreement generally automatically
renews for successive one-year periods unless either party gives written notice
to the other party of its election not to extend the term at least 60 days prior
to the effective date of any renewal term. Notwithstanding the foregoing, the
Rental Agreement shall remain in full force and effect for any reservations of
the Individual Hotel Condominium Unit that have been confirmed prior to
termination of the Rental Agreement (subject to the Operating Lessee’s right to
transfer any such confirmed reservation to another Individual Hotel Condominium
Unit in the rental program or to a guest room in the Hotel) and the Owner will
specifically agree to honor the Rental Agreement as to such periods of confirmed
occupancy. Rental Procedure and Rates    Rates for leasing of the Individual
Hotel Condominium Unit by Operating Lessee shall be determined by Operating
Lessee in accordance with the rate schedule established by Operating Lessee from
time to time in its sole discretion. This rate schedule may be revised by the
Operating Lessee from time to time without notice to Owner to reflect changes in
operating costs and rates of comparable properties, special discounts and other
conditions and matters deemed relevant by Operating Lessee.    Operating Lessee
will not guarantee that Owner will receive any minimum payments under the Rental
Agreement or that Owner will receive rental income equivalent to that generated
by any other Individual Hotel Condominium Unit in the rental program. Further,
Operating Lessee will not be liable if the Individual Hotel Condominium Unit is
not rented and will not be liable for any loss or damage to the Individual Hotel
Condominium Unit (or its contents) as a consequence of the Individual Hotel
Condominium Unit being rented under the Rental Agreement.    Operating Lessee
shall request the Property Manager maintain a reservation system through which
the reservations for the Individual Hotel Condominium Unit in the rental program
may be processed. The Operating Lessee shall request the Property Manager to
lease the Individual Hotel Condominium Unit in accordance with a fair rotation
system for all Individual Hotel Condominium Units which are in the rental
program to be established by the Property Manager in order to enable Individual
Hotel Condominium Units which are in the rental program to be fairly and
equitably offered for rental, but taking into account guest requests and those
factors which differentiate such Individual Hotel Condominium Units, such as
size, location, view, type of unit, and other relevant factors.    Owner will
not, during the term, rent the Individual Hotel Condominium Unit except pursuant
to the terms of the Rental Agreement. Operating Lessee may from time to time
establish additional rules and regulations with respect to use of the Individual
Hotel Condominium Unit by guests and/or Owner Occupants.

 

374



--------------------------------------------------------------------------------

Owner’s Obligations for Expenses Attributable to its Individual Hotel
Condominium Unit    Owner may be required to timely and fully pay the following
obligations with respect to its Individual Hotel Condominium Unit directly to
the applicable payee: (i) all assessments and other amounts due pursuant to (a)
any services or management agreement with Property Manager, (b) any easement
agreements, (c) the articles of association, and (d) the condominium
declaration; (ii) real estate and personal property taxes and assessments; (iii)
debt service with respect to any mortgage and/or other financing of the
Individual Hotel Condominium Unit (and all items therein); and (iv) all
insurance costs with respect to the insurance required to be maintained and
obtained by Owner.    Owner may also be required to timely and fully pay monthly
amounts to Operating Lessee of charges for Hotel services used during an Owner
Occupancy Period (as herein defined) but which are not otherwise collected at
check-out and all amounts necessary and/or appropriate (as determined by the
Property Manager) such that the Individual Hotel Condominium Unit and all items
therein are at all times in accordance with the Standard. Insurance    Owner may
obtain and maintain from insurers approved by Operating Lessee (A) public
liability insurance for injury to or death of persons and damage to or loss of
property, and (B) insurance of the contents, furniture, furnishings, fixtures
and equipment contained in the Individual Hotel Condominium Unit, all in such
amounts, with such deductibles and insuring such risks as required by Operating
Lessee. Such insurance may be required to name the Operating Lessee, Property
Manager (and any other party designated by Operating Lessee, collectively, the
“Hotel Owner Parties”) as additional insureds and may be required to contain an
endorsement waiving any rights of subrogation against such Hotel Owner Parties.
Prior to the commencement of the term of the Rental Agreement and thereafter
prior to expiration of any such policy, Owner may be required to deliver to the
Hotel Owner Parties evidence of such insurance policies in compliance with this
Section. Operating Lessee may elect in its discretion to obtain and maintain
such insurance on behalf of, and at the expense of, the Owner upon delivery of
written notice to Owner. Each insurance policy required to be carried may be
required to have attached thereto an endorsement that such policy may not be
canceled or changed without at least thirty (30) days’ prior written notice to
the Hotel Owner Parties. Maintenance of Standard    Owner may be required to
acknowledge and agree that acceptance of the Individual Hotel Condominium Unit
for inclusion in the rental program shall at all times be subject to the
Individual Hotel Condominium Unit (and all furnishings, furniture, finishes,
items and equipment therein) being as of the commencement of the term of the
Rental Agreement, and remaining thereafter throughout the term, at Owner’s sole
cost and expense, in compliance with the standard for the Hotel established by
the Property Manager from time to time (the “Standard”), as determined by the
Property Manager in its discretion.

 

375



--------------------------------------------------------------------------------

   In the event that the Individual Hotel Condominium Unit (or any item therein)
is not at any time during the term in accordance with the Standard as determined
by Property Manager, Owner may be required to agree that the Operating Lessee
may deduct from any amount owed to Owner all such amounts as appropriate to cure
such deficiency and shall cure such deficiency on Owner’s behalf but only to the
extent of funds available or provided to (and, if so required herein, the
consent of Owner being granted to) the Operating Lessee. Owner may be required
to agree and understand that if Owner elects to have Operating Lessee correct
any such deficiency on Owner’s behalf, Operating Lessee may charge a fee for
such service provided by Operating Lessee, including (without limiting) a
procurement charge for purchasing of items therefore, a refurbishing fee for any
Individual Hotel Condominium Unit refurbishing or capital improvement, and/or a
service fee for coordinating any repairs or scheduled maintenance with respect
to the Individual Hotel Condominium Unit or items therein, in such amount as
agreed between the Operating Lessee and Owner.    Owner may be required to
acknowledge and agree that the failure of the Individual Hotel Condominium Unit
(or any item therein) to meet the Standard at any time during the term shall be
a default by Owner under the Rental Agreement entitling the Operating Lessee to
terminate the Rental Agreement immediately without extending Owner a right to
cure such default in Operating Lessee’s sole discretion, and/or immediately
suspend the leasing of the Individual Hotel Condominium Unit and the provision
of other services under the Rental Agreement until such time as the foregoing
deficiency is cured to Operating Lessee’s satisfaction. Owner Occupancy   
Neither Owner nor its guests (each, and including Owner, an “Owner Occupant”)
may be permitted to use, occupy or enter the Individual Hotel Condominium Unit
without a confirmed reservation therefor (each such period, an “Owner Occupancy
Period”). By no later than a certain date of each year of the term as set forth
in the Rental Agreement (“Owner Election Date”), Owner may be required to submit
in writing to the Hotel a schedule designating and requesting reservations for
all desired Owner Occupancy Periods for the Individual Hotel Condominium Unit
for the next ensuing calendar year (“Owner’s Schedule”); provided that, with
respect to Owner Occupancy Periods for initial term of the Rental Agreement, the
Owner Election Date may be the date of execution of the Rental Agreement by
Owner and the Owner’s Schedule may be as set forth in the Rental Agreement. The
Hotel may issue confirmed reservations for all Owner Occupancy Periods
designated in the Owner’s Schedule but only if such Owner’s Schedule is received
by the Hotel on or before the Owner Election Date.    In addition, Owner may
request space available reservations for desired Owner Occupancy Periods for the
Individual Hotel Condominium Unit at any time during the term, provided that all
space available reservation requests may be

 

376



--------------------------------------------------------------------------------

   confirmed by the Hotel only if no other confirmed reservation for the
Individual Hotel Condominium Unit for such period has been issued at such time
by the Hotel.    There is no guarantee that the Individual Hotel Condominium
Unit will be available for a requested Owner Occupancy Period unless the Owner
Occupancy Period is included in Owner’s Schedule and the same is received by the
Hotel on or before the Owner Election Date. Owner may be required to agree that
after each Owner Election Date, the Hotel may accept and confirm reservations
with respect to the Individual Hotel Condominium Unit for any periods during the
ensuing calendar year which have not otherwise been confirmed to Owner in
accordance with the foregoing section.    In the event that an Owner Occupant
requests or otherwise uses any service or amenities provided by the Operating
Lessee at the Individual Hotel Condominium Unit or otherwise at the Hotel,
including without limiting housekeeping and/or room service (the “Hotel
Services”) during an Owner Occupancy Period, the Owner Occupant may be required
to pay to the Hotel (at check-out from the Individual Hotel Condominium Unit)
the costs for all such services. In the event that an Owner Occupant shall fail
to pay to the Operating Lessee such amounts at check-out, such unpaid amounts
may be deducted from any future payments made by Operating Lessee to Owner.   
All Owner Occupants may be required to check-in and check-out with the Operating
Lessee at the beginning and at the expiration of each Owner Occupancy Period,
and the posting of a credit card at check-in may be required by the Operating
Lessee in its discretion for payment of Hotel Services incurred during such
Owner Occupancy Period.

 

377



--------------------------------------------------------------------------------

EXHIBIT K-4

CONDOMINIUM CONVERSION TERM SHEET

AMENDMENT TO OPERATING LEASE

The Fairmont Chicago Hotel

Outline of Amendments

to Operating Lease

 

GENERAL INFORMATION    Owner    COLUMBUS DRIVE, LLC Hotel Lessee    DTRS
Columbus Drive, LLC Hotel    The Fairmont Hotel Chicago, 200 North Columbus
Drive, Chicago, Illinois   

1.      Permanently delete Residence Club Condominium Units from Operating Lease
upon release from Transaction Documents pursuant to Section 2.5.5 of the
Indenture. The Base Rental and Incentive Rental shall be decreased equitably
based upon the number of rooms deleted and taking into account the value of the
released property.

  

2.      Permanently delete Hotel Condominium Units from Operating Lease upon
release from Transaction Documents pursuant to Section 2.5.5 of the Indenture.
The Base Rental and Incentive Rental shall be decreased equitably based upon the
number of rooms deleted and taking into account the value of the released
property, provided, however, the Owner(s) of the Hotel Condominium Unit(s) may
lease back Hotel Condominium Unit(s) to Operating Lessee pursuant to the Rental
Agreement (see Exhibit K-3).

 

378



--------------------------------------------------------------------------------

EXHIBIT L-1

RITZ CARLTON HALF MOON BAY MAJOR CAPITAL PROJECT DESCRIPTION

Ritz-Carlton, Half Moon Bay

Colony Club Replacement

The Colony Club is a building containing recreational facilities located within
the hotel property, including the swimming pool, meeting rooms, kitchen
facilities, exercise room, sauna, Jacuzzis, locker rooms, and restrooms. Apart
from the building itself, the Colony Club facility also includes adjacent
parking spaces and six tennis courts.

The Colony Club building will be demolished and replaced to include increased
meeting space, total approximately 6,000 square feet, and a Club Level Lounge
for the 51 existing adjacent guesthouse rooms.

The new building would then house the functional areas of the existing building
in a modern structure:

 

  1. Pool Area/Fitness Center

  2. Meeting Space and Pre-Function Space,

  3. Recreation Area , including Ritz-Kids,

  4. Club Lounge and In-Room Dining Kitchen

  5. Recreational Storage Space

The new facility would house approximately 22,000 square feet of space.

 

379



--------------------------------------------------------------------------------

EXHIBIT L-2

FOUR SEASONS PUNTA MITA MAJOR CAPITAL PROJECT DESCRIPTION

Four Seasons Punta Mita

Nayarit, Mexico

Expansion Description

2005

 

  1. The Zen Pool consists of two separate rectangular bodies of water, terrace
space for approximately 105 chaise lounges, circular Jacuzzi, full bar and 10
exclusive cabanas to be rented for a daily fee. The cabanas include a day bed,
two chaise lounges, two end tables, mini-bar, ceiling fan, plasma televisions,
DVD players, network access and telephones. The cabana structure consists of a
curtained front and back wall with permanent sidewalls and roof. The current
square footage of total construction space is approximately 22,000 square feet.

 

  2. The Suite Expansion is one oceanfront building (approx. 14,000 sq. feet of
indoor and outdoor space) containing five inter-connecting rooms. The room mix
consists of one Presidential Suite with an oversized outdoor plunge pool, one
Executive Suite with an outdoor plunge pool, and one king bedroom and two
double-double bedrooms. All five units may be interconnected to create one large
suite if needed.

2006

 

  1. The company will build an additional 5-oceanfront suite building similar to
the one completed in 2005 (above). It is Management’s current intention to
include a more exclusive FF&E package to make this suite the most exclusive at
the resort.

 

  2. Management is currently contemplating building an additional 24 standard
rooms on a vacant hillside lot. These rooms would be standard and would have
minimal ocean views.

 

  3. The Beach Restaurant will be constructed in front of the existing Ketsi
Restaurant with an exterior and covered deck area for 80 seats. This will be a
casual dining venue with an open bar, pantry, kitchen, storage, washrooms and
baths for service.

 

380



--------------------------------------------------------------------------------

EXHIBIT M

CONDOMINIUM PROVISIONS FOR FAIRMONT CHICAGO HOTEL MORTGAGE

(a) This Article constitutes a present, absolute, effective, irrevocable and
completed assignment by Issuer to Lender of all of Issuer’s right, title and
interest in and to the [Condominium Declaration] and any and all rights,
remedies and powers of Issuer thereunder, including, but not limited to the
right to exercise any voting rights under the [Condominium Declaration] and the
right to appoint members of the board of managers (collectively, the
“Condominium Rights”); it being intended by Issuer that this assignment
constitutes a present, absolute assignment and not an assignment for additional
security only. In accordance with Section [            ] of the [Condominium
Declaration] but subject to the terms of subsection (c) herein, Note Trustee
hereby assumes all of Issuer’s right, title and interest in and to the
[Condominium Declaration] and the rights to exercise the Condominium Rights.
Nevertheless, until the acceleration under the Indenture following an Event of
Default, Note Trustee grants to Issuer a revocable license to exercise the
Condominium Rights, subject, however, to compliance with the provisions of this
Security Instrument and the other Transaction Documents.

(b) Upon the acceleration under the Indenture following an Event of Default, the
license granted in subsection (a) above shall, to the extent permitted by law,
immediately cease and terminate, without waiver of such Event of Default, with
or without notice, and without any action or proceeding or the intervention of a
receiver appointed by a court, and Note Trustee or an agent or receiver
appointed by Note Trustee may, to the extent permitted by law, without regard
for the adequacy of the security for the Secured Obligations, the commission of
waste or the solvency of Borrower, without limiting any of the Note Trustee’s
rights and remedies under any of the Transaction Documents or otherwise
available at law or in equity and subject to applicable statutory requirements,
if any, immediately be entitled to exercise all of the Condominium Rights,
whether or not Note Trustee enters upon or takes control of the Issuer Property.

(c) Until such time as Note Trustee has taken actual possession and title of the
Issuer Property, this Article shall not be construed to bind Note Trustee to the
performance of any of the covenants, conditions or provisions contained in the
[Condominium Declaration] or otherwise impose any obligation upon Note Trustee.
From and after the date Note Trustee has taken actual possession and title of
the Issuer Property, any liability imposed upon Note Trustee with respect to the
[Condominium Declaration] shall be limited in all respects to its then current
interest in the Issuer Property. Nothing in this Article shall be construed as
constituting Note Trustee a “mortgagee in possession” in the absence of the
taking of actual possession and title of the Issuer Property by Note Trustee or
any of its agents.

(d) In addition to any other rights Note Trustee may be granted pursuant to this
Article and notwithstanding anything to the contrary contained in this Article,
Note Trustee shall be a [Permitted Mortgagee] (as such term is defined in the
[Condominium Declaration]) for all purposes under the [Condominium Declaration]
and shall be entitled to exercise any and all rights granted therein to a
[Permitted Mortgagee].

 

381